                                                           Case 20-11568-KBO        Doc 72-5       Filed 04/19/21   Page 1 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wong, Jeffrey
3424 Keahi Place
Honolulu , HI 96822                            6916     9/1/2020    24 Hour Fitness Worldwide, Inc.            $158.00                                                                              $158.00
Newberry, Jaimee
8092 Marin Pointe Avenue
Las Vegas, NV 89131                            6917     9/2/2020    24 Hour Fitness Worldwide, Inc.           $1,848.00                                                                           $1,848.00
Everett, Joe
7520 N. Chestnut Ave #119
Fresno, CA 93720                               6918     9/1/2020       24 Hour Fitness USA, Inc.               $396.00                                                                              $396.00
Wong, Jordan
3424 Keahi Place
Honolulu, HI 96822                             6919     9/1/2020    24 Hour Fitness Worldwide, Inc.            $158.00                                                                              $158.00
Beyers, Matt
779 Kingston Ave
Apt 10
Piedmont, CA 94611                             6920     9/2/2020    24 Hour Fitness Worldwide, Inc.            $149.99                                                                              $149.99
GAGNON, JENNY POARCH
                                               6921     9/1/2020    24 Hour Fitness Worldwide, Inc.             $86.08                                                                               $86.08
Jadhav, Aparna
6436 Tiffany Common
Livermore, CA 94551                            6922     9/2/2020    24 Hour Fitness Worldwide, Inc.            $140.97                                                                              $140.97
Ello, Chris
9721 Stonecrest Blvd.
San Diego, CA 92123                            6923     9/2/2020    24 Hour Fitness Worldwide, Inc.             $80.00                                                                               $80.00
Chang, Hee
13424 SE Parkside Dr
Happy Valley, OR 97086                         6924     9/1/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Ford, Leonard
2315 W 116th St
Hollypark, CA 90250                            6925     9/2/2020    24 Hour Fitness Worldwide, Inc.            $101.27                                                                              $101.27
MARTINEZ, SUZANNA
2224 FASHION AVE
LONG BEACH, CA 90810                           6926     9/1/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
butler, patsy
16307 misty hill dr
Chino Hills, CA 91709                          6927     9/2/2020    24 Hour Fitness Worldwide, Inc.            $204.00                                                                              $204.00
Carboni, Megan
1439 Sunshade Lane
San Jose, CA 95122                             6928     9/3/2020    24 Hour Fitness Worldwide, Inc.             $63.98                                                                               $63.98
Vakis, Yiannis
6819 Richlands Way
Sacramento, CA 95823                           6929     9/3/2020    24 Hour Fitness Worldwide, Inc.            $245.64                                                                              $245.64
Jaspreece Isom/Petria Ford
6406 NE 42nd Ave
Portland, OR 97218                             6930     9/1/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Mills, Vance
7085 Wandermere Dr.
San Diego, CA 92119                            6931     9/2/2020    24 Hour Fitness Worldwide, Inc.             $90.00                                                                               $90.00




                                                                                      Page 442 of 1762
                                                            Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 2 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Vinogradsky, Arthur
7 Gurney Ter
Fair Lawn, NJ 07410                             6932     9/1/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Guenette, Julie
4219 SE Schiller Street
Portland, OR 97206                              6933     9/1/2020     24 Hour Fitness Worldwide, Inc.              $503.99                                                                              $503.99
NGUYEN, KIM
                                                6934     9/3/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Reidenbach, Edward J
2584 Park Wilshire Dr
San Jose, CA 95124                              6935     9/3/2020        24 Hour Fitness USA, Inc.                  $20.00                                                                               $20.00
Vanwey, Mariluz Morell
9 Cider Mill ct
Pittsburg, CA 94565                             6936     9/1/2020     24 Hour Fitness Worldwide, Inc.              $144.99                                                                              $144.99
Zhang, Ying
1291 West Fremont Terrace
Sunnyvale, CA 94087                             6937     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Patterson, Heather
5408 Ontario st
Sacramento, CA 95820                            6938     9/3/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Perry, Mark
1718 Las Pravadas Ct.
Santa Rosa, CA 95409                            6939     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,621.96                                                                           $1,621.96
Vo, Di B
10141 15 Street
Garden Grove, CA 92843                          6940     9/2/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
McCarty, Melanie
3196 Larkdale Way
San Diego, CA 92123                             6941     9/1/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Baker, Tearra
2209 Main St Apt 401
Santa Monica, CA 90405                          6942     9/2/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Aldred, Amy
4590 Winding Way
Sacramento, CA 95841                            6943     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Tang, Jenny
485 Wesley Ave #3
Oakland, CA 94606                               6944     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
SEMRAU, MEG
430 MILL POND DR.
SAN JOSE, CA 95125                              6945     9/3/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Phillipe, Mark
30639 Boxleaf Ln
Murrieta, CA 92563                              6946     9/2/2020     24 Hour Fitness Worldwide, Inc.              $394.16                                                                              $394.16
Lowery, Jill
7920A Simonds Road NE
Kenmore, WA 98028                               6947     9/2/2020        24 Hour Fitness USA, Inc.                 $234.95                                                                              $234.95
Sturgeon, Kristen
1428 East Maple Ave
El Segundo, CA 90245                            6948     9/2/2020     24 Hour Fitness Worldwide, Inc.              $468.00                                                                              $468.00

                                                                                          Page 443 of 1762
                                                           Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 3 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Zerrenner, Robert
10731 Green Valley Rd
Apple Valley, CA 92308                         6949     9/3/2020     24 Hour Fitness Worldwide, Inc.               $36.74                                                                               $36.74
Lee, Christopher Allen
22307 Acorn Valley Drive
Spring, TX 77389                               6950     9/3/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Lee, Christopher
805 Silliman way
Sacramento, CA 95831                           6951     9/3/2020              RS FIT NW LLC                       $699.00                                                                              $699.00
Huynh, Tung
                                               6952     9/3/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Tran, Chuc Ngoc
8179 Waterside Trail
Fort Worth, TX 76137                           6953     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
LEE, MINJOO
2950 Merced Street, Suite 102-D
San Leandro, CA 94577                          6954     9/2/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Castillo, Daisy
405 Rancho Arroyo Parkway #296
Fremont, CA 94536                              6955     9/4/2020     24 Hour Fitness Worldwide, Inc.              $887.00                                                                              $887.00
Comunale, Scott
PO Box 880961
San Diego, CA 92168                            6956     9/2/2020        24 Hour Fitness USA, Inc.                                $5,760.00                                                           $5,760.00
Goodson, Nickola
751 S 12th St
San Jose, CA 95112                             6957     9/3/2020    24 Hour Fitness United States, Inc.          $1,548.00                                                                           $1,548.00
HONDA, JUDY
357 DEER RIVER WAY
SACRAMENTO, CA 95831                           6958     9/3/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Pelyushenko, Galina
1184 Hyde Avenue
San Jose, CA 95129                             6959     9/3/2020     24 Hour Fitness Worldwide, Inc.               $46.99                                                                               $46.99
Shmurak, Igor
19542 Sierra Soto
Irvine, CA 92603                               6960     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Dhanjal, Sukhpal
774 San Pablo Ave
Sunnyvale , CA 94085                           6961     9/3/2020     24 Hour Fitness Worldwide, Inc.              $379.17                                                                              $379.17
Gibble, Robert
3560 Mt. Pleasant Ct.
San Jose, CA 95148                             6962     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,083.60                                                                           $1,083.60
Ho, Linh
9851 Bolsa Ave. #125
Westminster, CA 92683                          6963     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Reddington, Kevin
364 Rundgren Way
Folsom, CA 95630                               6964     9/3/2020     24 Hour Fitness Worldwide, Inc.               $57.00                                                                               $57.00
Mendoza, Andrew
7873 Chestnut Way
Pleasanton, CA 94588                           6965     9/4/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00

                                                                                         Page 444 of 1762
                                                           Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 4 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Holmes, Svetlana
180 23rd Ave
San Francisco, CA 94121                        6966     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Clardie, Brianna
2480 California Ave. Apt. 102
Signal Hill, CA 90755                          6967     9/4/2020     24 Hour Fitness Worldwide, Inc.               $48.09                                                                               $48.09
Chaney, Naren
12934 MEADOW RUN CT
HOUSTON, TX 77066                              6968     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Ehrmantraut, Tiffany
947 Elaine Ct
Rohnert Park, CA 94928                         6969     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
McCausey, Katey
22185 Caminito Petatlan
Laguna Hills, CA 92653                         6970     9/3/2020     24 Hour Fitness Worldwide, Inc.              $627.48                                                                              $627.48
Chois, Christine
2413 Woodland Ave
San Jose, CA 95128                             6971     9/3/2020     24 Hour Fitness Worldwide, Inc.              $145.83                                                                              $145.83
Morris, Jennifer
15813 Perrine Lane
La Mirada, CA 90638                            6972     9/2/2020     24 Hour Fitness Worldwide, Inc.              $214.99                                                                              $214.99
Thapa, Suman
1161 Exeter Dr
Santa Rosa, CA 95401                           6973     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Zhang, Shiyi
668 N Capitol Ave
San Jose, CA 95133                             6974     9/3/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Sosa, Mathew
2709 S Griset Pl
Santa Ana, CA 92704                            6975     9/3/2020     24 Hour Fitness Worldwide, Inc.              $577.22                                                                              $577.22
Yuan, Runfen
785 Duncan Way
Folsom, CA 95630                               6976     9/3/2020        24 Hour Fitness USA, Inc.                 $754.24                                                                              $754.24
Erde, Anne
2144 Brown Street
Brooklyn, NY 11229-5113                        6977     9/3/2020     24 Hour Fitness Worldwide, Inc.              $119.88                                                                              $119.88
Stewart, David
40 Binnacle Hill
Oakland, CA 94618                              6978     9/1/2020    24 Hour Fitness United States, Inc.            $90.00                                                                               $90.00
Davis, Glenda Susan
905 Topsail Ct.
Oxnard, CA 93035                               6979     9/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,100.00                                                           $1,100.00
Kho, Debbie Fong
6113 SE Genrosa St
Hillsboro, OR 97123                            6980     9/1/2020     24 Hour Fitness Worldwide, Inc.              $498.00                                                                              $498.00
Barraza, Jimmy
31897 Ruxton Street
Menifee, CA 92584                              6981     9/1/2020     24 Hour Fitness Worldwide, Inc.               $64.00                                                                               $64.00




                                                                                         Page 445 of 1762
                                                          Case 20-11568-KBO        Doc 72-5     Filed 04/19/21     Page 5 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Nguyen, Brandon
28 Via Florencia
Mission Viejo, CA 92692                       6982     9/1/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Christopher, Thomas V.
4650 Sequoyah Rd
Oakland, CA 94605                             6983     9/1/2020    24 Hour Fitness Worldwide, Inc.        $37,800.00                                                                           $37,800.00
Ivanoff, Daniel J
2045 250th Place NE
Sammamish, WA 98074                           6984     9/3/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Hewitt, Dawn L
7675 Tangerine Knoll Loop
Winter Garden, FL 34787                       6985     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                           $3,000.00                          $3,000.00
Guziak, Christine
3022 N 84th Pl
Scottsdale, AZ 85251                          6986     9/1/2020    24 Hour Fitness Worldwide, Inc.           $531.80                                                                              $531.80
Pak, Vladimir
19100 Crest Ave Apt #31
Castro Valley, CA 94546                       6987     9/1/2020    24 Hour Fitness Worldwide, Inc.                           $699.99                           $699.99                          $1,399.98
Janos, Alex
3503 Riviera Ct
Sugar land, TX 77479                          6988     9/1/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
Fung, Hiu Lam
902 Gellert blvd.
Daly City, CA 94015                           6989     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                             $429.99                            $429.99
Kamalia, Neelum
1851 Knightsbrigde Rd.
Unit 4301
Farmers Branch, TX 75234                      6990     9/1/2020    24 Hour Fitness Worldwide, Inc.            $48.48                                                                               $48.48
Wong, Sheri & Wilbur
886 Tanis Place
Nipomo, CA 93444                              6991     9/1/2020    24 Hour Fitness Worldwide, Inc.            $30.99                                                                               $30.99
Cowdrey, Kelly
2428 Chandler Ave. Unit 4
Simi Valley, CA 93065                         6992     9/1/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Wang, Jiahwa
4343 Bayne Place
San Jose, CA 95130                            6993     9/4/2020    24 Hour Fitness Worldwide, Inc.           $625.00                                                                              $625.00
Winslow, David C.
19800 MacArthur Boulevard, Suite 1000
Irvine, CA 92612                              6994     9/1/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Lang, Susan
1210 Cardinal Ave
Sugar Land, TX 77478                          6995     9/1/2020    24 Hour Fitness Worldwide, Inc.           $339.99                                                                              $339.99
Thomas, Mark
22835 Cove View Street
Canyon Lake, CA 92587                         6996     9/1/2020    24 Hour Fitness Worldwide, Inc.           $160.00                                                                              $160.00
Bari, Jennah
14025 Quailridge Drive
Riverside, CA 92503                           6997     9/4/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00


                                                                                     Page 446 of 1762
                                                           Case 20-11568-KBO        Doc 72-5     Filed 04/19/21    Page 6 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
LEONG, KA PAN
1735 BENSON AVENUE
BROOKLYN, NY 11214                             6998     9/1/2020    24 Hour Fitness Worldwide, Inc.           $320.00                                                                              $320.00
Smith, Gregory
1337 Thais Lane
Hayward, CA 94544                              6999     9/3/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
Alegria, Zair
608 Fremont st
Delano, CA 93215                               7000     9/1/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Abdul, Parbus
1912 First Avenue, Suite 1401
New York, NY 10029                             7001     9/1/2020    24 Hour Fitness Worldwide, Inc.          $1,869.84                                                                           $1,869.84
MERCADO, JENNIFER
3303 S ARCHIBALD AVE #153
ONTARIO, CA 91761                              7002     9/1/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Dowling, Casey
522 Felix Way
San Jose, CA 95125                             7003     9/8/2020    24 Hour Fitness Worldwide, Inc.            $60.00                                                                               $60.00
Wachtel, Kevin
6810 S Bannock St #C
Littleton, CO 80120                            7004     9/1/2020    24 Hour Fitness Worldwide, Inc.            $80.00                                                                               $80.00
Anchondo, Raymundo Chacon
2745 Rio Seco Drive
Pittsburg, CA 94565                            7005     9/1/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
King, Reginald
7226 Highland Rd.
Santa Fe, TX 77517                             7006     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                             $346.40                            $346.40
Cabacungan, Stella
5001 Stirrup Way
Antioch, CA 94531                              7007     9/1/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Wetherwax, Michael
2959 Buena Vista
Burbank, CA 91504                              7008     9/1/2020    24 Hour Fitness Worldwide, Inc.           $781.95                                                                              $781.95
Smith, Charles S
4048 Victoria Park Dr
San Jose, CA 95136-2033                        7009     9/3/2020    24 Hour Fitness Worldwide, Inc.                            $49.00                                                               $49.00
Hao, Mengran
4555 Shasta Cir
Cypress, CA 90630                              7010     9/1/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Vela, Aurbie
4812 Saturn St
Los Angeles, CA 90019                          7011     9/1/2020    24 Hour Fitness Worldwide, Inc.            $96.00                                                                               $96.00
Bennett, La Tisha
1332 Pelham Lane
Lewisville, TX 75077                           7012     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                             $250.00                            $250.00
Rodgers, Ray
983 San Miguel Place
Manteca, CA 95336                              7013     9/1/2020    24 Hour Fitness Worldwide, Inc.            $98.00                                                                               $98.00




                                                                                      Page 447 of 1762
                                                          Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 7 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kirol, Agnieszka
3321 Palo Parkway, Unit 101
Boulder, CO 80301                             7014     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Schamber, James S
13650 Empress Road
Nevada City, CA 95959                         7015     9/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Ho, David
6700 Kings Harbor Drive
Rancho Palos Verdes, CA 90275                 7016     9/3/2020     24 Hour Fitness Worldwide, Inc.               $20.00                                                                               $20.00
Peterson, Richard
13 Duxbury Cove
San Rafael, CA 94901                          7017     9/4/2020     24 Hour Fitness Worldwide, Inc.               $24.00                                                                               $24.00
Ursan, Dorin
36 Stephen Ter
Parsippany, NJ 07054                          7018     9/4/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Martinez, Brenda
14105 Chadron Avenue Apt 326
Hawthorne, CA 90250                           7019     9/3/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Chen, Albert
1702 WISTERIA
Brea, CA 92821                                7020     9/2/2020    24 Hour Fitness United States, Inc.                                                              $99.00                             $99.00
Garcia, Jon-Erik
7624 Tecoma cir
Apt 6302
Austin, TX 78735                              7021     9/1/2020        24 Hour Fitness USA, Inc.                  $71.58                                                                               $71.58
Bocasan, Karl
1821 Poppy Drive Unit 2
Simi Valley, CA 93065                         7022     9/1/2020     24 Hour Fitness Worldwide, Inc.              $324.00                                                                              $324.00
Hutchinson, Daniel
4458 laurelgrove avenue
studio city, CA 91604                         7023     9/1/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
DeVito, Charles
225 W. Verdugo Ave.
#314
Burbank, CA 91502                             7024     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,020.00                                                                           $1,020.00
Konopko, Aaron
3112 SW 174th Ave
Beaverton, OR 97003                           7025     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chung, Ling
282 Winnipeg Terrace
Fremont, CA 94538                             7026     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Nguyen, Vivian
2740 S Sultana Ave
Ontario, CA 91761                             7027     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $500.00                            $500.00
Hironaka, Naomi
2425 Valdez St AP 409
Oakland, CA 94612-3187                        7028     9/2/2020     24 Hour Fitness Worldwide, Inc.               $73.98                                                                               $73.98
Chan, Kown
97-18 42nd Ave
Corona, NY 11368                              7029     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00

                                                                                        Page 448 of 1762
                                                         Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 8 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Castro, Melany
1240 9th Street
Orange City, FL 32763                        7030     9/1/2020     24 Hour Fitness Worldwide, Inc.               $44.93                                                                               $44.93
Henderson, Grant
8038 Mason Drive
Rohnert Park, CA 94928                       7031     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Flores, Elena
2910 S Rene Dr.
Sata Ana, CA 92704                           7032     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Rodriguez, Yanel
1975 Homan Ave
Fort Worth, TX 76164                         7033     9/2/2020    24 Hour Fitness United States, Inc.            $34.63                                                                               $34.63
Trujillo, Sandra
1321 N Alamo St
Anaheim, CA 92801                            7034     9/2/2020     24 Hour Fitness Worldwide, Inc.              $190.00                                                                              $190.00
Hoos, Isabel
5064 Seaview Ave
Castro Valley, CA 94546                      7035     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Hsueh, Michael
4465 Quicksilver CT.
Hayward, CA 94542                            7036     9/3/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth , FL 33467                        7037     9/1/2020     24 Hour Fitness Worldwide, Inc.             $7,797.88                                                                           $7,797.88
Howell, Ken
3390 Viso Ct.
Santa Clara, CA 95054                        7038     9/2/2020        24 Hour Fitness USA, Inc.                 $309.28                                                                              $309.28
Andreeva, Elena
100 Steele Street
Apt 517
Denver, CO 80206                             7039     9/2/2020              24 Denver LLC                        $31.99                                                                               $31.99
Cheng, Jingjing
97-18 42nd ave
Corona, NY 11368                             7040     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Jensen, Jesseri
2285 Robindale Way
Castle Rock, CO 80109                        7041     9/1/2020     24 Hour Fitness Worldwide, Inc.              $251.94                                                                              $251.94
MCCarter, Richard
648 BELL DR
LAS VEGAS, NV 89101                          7042     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
DZHARATANYAN, DAVID
6437 BAKMAN AVE
NORTH HOLLYWOOD, CA 91606                    7043     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,150.00                                                                           $1,150.00
Oropeza, Alexis
1008 S Vine Ave
Ontario, CA 91762                            7044     9/4/2020     24 Hour Fitness Worldwide, Inc.              $754.92                                                                              $754.92
Tayor, Mary Lou
40370 Calle Real
Murrieta, CA 92563                           7045     9/1/2020     24 Hour Fitness Worldwide, Inc.              $119.96                                                                              $119.96


                                                                                       Page 449 of 1762
                                                         Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 9 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gober, Luis
926 22nd St
Apt 22
Sacramento, CA 95816                         7046     9/2/2020     24 Hour Fitness Worldwide, Inc.             $2,400.00                                                                           $2,400.00
Ruiz, Jamill
16752 SW 5th Way
Weston, FL 33326                             7047     9/1/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Yeboah, Stephen
6809 Elderberry Dr
Arlington, TX 76001                          7048     9/1/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Rothbauer, Amy
525 Haight St
Apt C
San Francisco, CA 94117                      7049     9/2/2020          24 San Francisco LLC                    $864.00                                                                              $864.00
Vega, Dr., Rosemary
122 Crestmoor Circle
Pacifica, CA 94044                           7050     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Lee, KH
3415 Spring Creek Ln.
Milpitas, CA 95035                           7051     9/2/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Thacker, Siddharth
205 E. 85th Street
Apt PH2B
New York, NY 10028                           7052     9/2/2020        24 Hour Fitness USA, Inc.                                $1,455.00                                                           $1,455.00
Collier, James
1067 Summit Trail
Escondido, CA 92025                          7053     9/4/2020     24 Hour Fitness Worldwide, Inc.              $187.50                                                                              $187.50
Jarvis, Meelissa
1737 Kathleen Court
West Covina, CA 91792                        7054     9/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Travis, Wesley
1861 Hilmerton Circle
Roseville, CA 95747                          7055     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Bright, Janell
4076 Dallas Ave
San Diego, CA 92117                          7056     9/1/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Ling, Lei
2130 Olive Ave
Fremont, CA 94539                            7057     9/3/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Sala, Frederic
4567 W 17th ST
Los Angeles, CA 90019                        7058     9/1/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
AHMAD, SOHAIL
8604 VIONNET WAY
ELK GROVE, CA 95757                          7059     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $779.98                                                              $779.98
Cordes, Andrew
425 Danrose Dr.
American Canyon, CA 94503                    7060     9/2/2020     24 Hour Fitness Worldwide, Inc.              $340.42                                                                              $340.42




                                                                                       Page 450 of 1762
                                                        Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 10 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Chen, Zhenhua
219 California Street Apt3
Arcadia, CA 91006                            7061     9/3/2020    24 Hour Fitness Worldwide, Inc.            $429.00                                                                              $429.00
Johnson, Kevin
20915 Neelie Ct
Humble, TX 77338                             7062     9/3/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Wallace, Jessica
617 W 115th Street
Los Angeles, CA 90044                        7063     9/2/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
DeCarlo, John Thomas
754 27th Street
Manhattan Beach, CA 90266                    7064     9/2/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Avalos, Williams Lucas
2981 West 8th Street #227
Los Angeles, CA 90005                        7065     9/1/2020       24 Hour Fitness USA, Inc.                $28.99                                                                               $28.99
Nicole, Tracie
4504 Arlington Ave.
Los Angeles, CA 90043                        7066     9/1/2020    24 Hour Fitness Worldwide, Inc.            $187.43                                                                              $187.43
KALIGOTLA, SESHAGIRI
95 CEZANNE WOODS DR
THE WOODLANDS, TX 77382                      7067     9/1/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Reyes, Olvin
62 Yankee St
Brentwood, NY 11717                          7068     9/1/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                          $10,000.00
Wang, Jessie
2445 E. Gloria Street
West Covina, CA 91792                        7069     9/2/2020    24 Hour Fitness Worldwide, Inc.            $650.00                                                                              $650.00
Carter, Susan
3975 N. Nellis Blvd #2020
Las Vegas, NV 89115                          7070     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Rosales, Tiffany
13910 Old Harbor Lane #105
Marina Del Rey, CA 90292                     7071     9/2/2020    24 Hour Fitness Worldwide, Inc.                              $0.00        $1,200.00                                           $1,200.00
Navarro, Rudy
27642 Nugget Dr #3
Canyon Country, CA 91387                     7072     9/2/2020       24 Hour Fitness USA, Inc.               $200.00                                                                              $200.00
Hilton, Heather Lynn
635 62nd St
Oakland, CA 94609                            7073     9/1/2020    24 Hour Fitness Worldwide, Inc.            $162.00                                                                              $162.00
Gowda, Anand
PO Box 1804
Rancho Santa Fe, CA 92067                    7074     9/2/2020    24 Hour Fitness Worldwide, Inc.                           $1,816.00                                                           $1,816.00
Kumarasamy, Rathinamoorthy
11355 Nahcolite Pt, Apt 208
Colorado Springs, CO 80921                   7075     9/1/2020    24 Hour Fitness Worldwide, Inc.                                             $299.00                                             $299.00
Wu, Shineng Jason
1609 Farmstead Ave
Hacienda Heights, CA 91745                   7076     9/2/2020    24 Hour Fitness Worldwide, Inc.           $1,077.26                                                                           $1,077.26




                                                                                    Page 451 of 1762
                                                          Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 11 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wong, Rebecca
623 Geraldine Drive
Millbrae, CA 94030                             7077     9/1/2020     24 Hour Fitness Worldwide, Inc.               $97.27                                                                               $97.27
Feibleman, Peter
1901 Yacht Resolute
Newport Beach, CA 92660                        7078     9/2/2020     24 Hour Fitness Worldwide, Inc.              $155.00                                                                              $155.00
Sotolongo, Lukas
12733 E Florida Ave
Aurora, CO 80012                               7079     9/2/2020     24 Hour Fitness Worldwide, Inc.               $49.05                                                                               $49.05
Herrera, Ilcira
2119 Hughes Avenue Apt. 15
Bronx, NY 10457                                7080     9/1/2020        24 Hour Fitness USA, Inc.                 $110.00                                                                              $110.00
Carlin, Evan Alexander
21130 Park Brook Drive
Katy, TX 77450                                 7081     9/4/2020     24 Hour Fitness Worldwide, Inc.               $88.74                                                                               $88.74
Guerrero, Sylvie
116 Madge Lane
Las Vegas, NV 89110                            7082     9/1/2020        24 Hour Fitness USA, Inc.                                 $200.00          $200.00                                             $400.00
Brostoff, Robert
8447 Faust Ave
West Hills, CA 91304                           7083     9/2/2020     24 Hour Fitness Worldwide, Inc.               $31.35                                                                               $31.35
B.S. a minor child (Tamara Spees)
3031 North Sheri Street
Orange, CA 92865                               7084     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $525.00                            $525.00
Burton, Bill
5009 Alejo Street
San Diego, CA 92124                            7085     9/2/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Brown, Stu
4700 Colfax Ave. #4
North Hollywood, CA 91602                      7086     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Rabayeva, Marina
1973 81st Street Apt E2
Brooklyn, NY 11214-1829                        7087     9/1/2020        24 Hour Fitness USA, Inc.                                                                   $204.00                            $204.00
Jackson, Gregory
25955 Arriba Linda
Laguna Niguel, CA 92677                        7088     9/2/2020     24 Hour Fitness Worldwide, Inc.               $69.00                                                                               $69.00
Lynn, Laura
78 Clipper Street
San Francisco, CA 94114                        7089     9/2/2020     24 Hour Fitness Worldwide, Inc.              $107.94                                                                              $107.94
Krupetsky, Dmitriy
770 34th Avenue
San Francisco, CA 94121                        7090     9/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,140.00                                                           $1,140.00
Pillersdorf, Fran
700 Front Street
San Diego, CA 92101                            7091     9/3/2020    24 Hour Fitness United States, Inc.                                                              $90.00                             $90.00
Lam, Kieu
10548 E Live Oak Ave
Arcadia, CA 91007                              7092     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00




                                                                                         Page 452 of 1762
                                                          Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 12 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Patel, Bhupendra
34175 Valle Dr
Union City, CA 94587                           7093     9/4/2020     24 Hour Fitness Worldwide, Inc.              $108.33                                                                              $108.33
Cormack, Scott R.
8701 Mesa Rd. #17
Santee, CA 92071                               7094     9/3/2020        24 Hour Fitness USA, Inc.                  $67.84                                                                               $67.84
Nguyen, Lawrence
13932 La Pat Place, Apt 9
Westminster, CA 92683                          7095     9/2/2020    24 Hour Fitness United States, Inc.                           $450.00                                                              $450.00
Nguyen , Van
13932 La Pat Place, Apt 9
Westminster, CA 92683                          7096     9/2/2020    24 Hour Fitness United States, Inc.                           $450.00                                                              $450.00
Stavinov, Evgeni
2988 Grassina St. Unit 524
San Jose, CA 95136                             7097     9/3/2020        24 Hour Fitness USA, Inc.                  $54.00                                                                               $54.00
Truong, Iris Wan
7091 Westmoreland Way
Sacramento, CA 95831                           7098     9/2/2020     24 Hour Fitness Worldwide, Inc.                                               $400.00                                             $400.00
Khatri, Pawan
9508 NORDMAN WAY
ELK GROVE, CA 95624                            7099     9/2/2020     24 Hour Fitness Worldwide, Inc.               $65.16                                                                               $65.16
Nguyen, Hieu
13932 La Pat Place, Apt 9
Westminster, CA 92683                          7100     9/2/2020    24 Hour Fitness United States, Inc.                           $450.00                                                              $450.00
Phan, Hung
3903 Broadlawn St
San Diego, CA 92111                            7101     9/2/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Bebo, Angela
2304 Archwood Lane # 94
Simi Valley, CA 93063                          7102     9/2/2020     24 Hour Fitness Worldwide, Inc.             $2,450.00                                                                           $2,450.00
File, Elvis
9370 Alderwood Dr.
Rancho Cucamonga, CA 91730                     7103     9/2/2020     24 Hour Fitness Worldwide, Inc.               $24.00                                                                               $24.00
Wang, Zhaoguo
14237 Burbank Blvd Apt 1
Sherman Oaks, CA 91401                         7104     9/1/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Witteman, Hope
45288 Esmerado Ct.
Temecula, CA 92592                             7105     9/2/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Rabinowitz, Ilan
23016 Lake Forest Dr. Unit 235
Laguna Hills, CA 92653                         7106     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
LEE, SAMMY
2831 PROSPECT AVE
LA CRESCENTA, CA 91214                         7107     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Riddiough, Grant
2492 Pyramid Street
Livermore, CA 94550                            7108     9/2/2020     24 Hour Fitness Worldwide, Inc.              $467.00                                                                              $467.00




                                                                                         Page 453 of 1762
                                                       Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 13 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Leong, Steven
128 Cotter St
San Francisco, CA 94112                     7109     9/2/2020    24 Hour Fitness Worldwide, Inc.             $93.00                                                                               $93.00
Muniz, Alisha
2551 SW 71st Ter Apt 310
Davie, FL 33317                             7110     9/4/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Neblett, James
19016 Enslow Dr
Carson, CA 90746                            7111     9/1/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
CHOW, MELVIN
4389 MALIA ST APT 321
HONOLULU, HI 96821-1167                     7112     9/2/2020    24 Hour Fitness Worldwide, Inc.           $1,042.93                                                                           $1,042.93
STANCATO, JOSEPH
14591 BELMAR CIR
HUNTINGTON BEACH, CA 92647                  7113     9/3/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Nguyen, Quang
491 Jackie Dr
San Jose, CA 95111-2239                     7114     9/2/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Muro, Osvaldo
240 Verbena Dr
East Palo Alto, CA 94303                    7115     9/2/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Labrador, Shannan
1605 Mulligan st
Oxnard, CA 93036                            7116     9/2/2020    24 Hour Fitness Worldwide, Inc.            $429.00                                                                              $429.00
Aldrte, Brittany
10406 Abrams Drive
Colorado Springs, CO 80925                  7117     9/8/2020    24 Hour Fitness Worldwide, Inc.           $6,000.00                                                                           $6,000.00
Campbell, Deborah
5423 Toudlen Dr
Murray, UT 84607                            7118     9/1/2020    24 Hour Fitness Worldwide, Inc.                           $2,000.00                                                           $2,000.00
Krupa, Dorothy
5720 W Centinela Ave #125
Los Angeles, CA 90045                       7119     9/2/2020       24 Hour Fitness USA, Inc.               $148.08                                                                              $148.08
Rendell, Arthur Edward
219 Carmelita Pl
Fremont, CA 94539                           7120     9/1/2020    24 Hour Fitness Worldwide, Inc.            $249.96                                                                              $249.96
Park, Richard
14015 Visions Drive
La Mirada, CA 90638                         7121     9/3/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Barnoy, Zev
6852 Lubao Ave
Winnetka, CA 91306                          7122     9/2/2020    24 Hour Fitness Worldwide, Inc.            $480.00                                                                              $480.00
Kiflezghi, Samuel
13111 Los Alisos St.
La Mirada, CA 90638                         7123     9/2/2020    24 Hour Fitness Worldwide, Inc.            $125.00                                                                              $125.00
Vo, Ngoc
7917 Valley Green Drive
Sacramento, CA 95823                        7124     9/3/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00




                                                                                   Page 454 of 1762
                                                        Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 14 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Iwafuchi, Susan
19140 Edwin Markham Drive
Castro Valley, CA 94554                      7125     9/1/2020     24 Hour Fitness Worldwide, Inc.              $339.00                                                                              $339.00
JENE, EDWARD
702 BLOOMFIELD AVE.
WEST CALDWELL, NJ 07006                      7126     9/1/2020     24 Hour Fitness Worldwide, Inc.               $70.37                                                                               $70.37
Ramirez, Jonthan A.
5258 Concha Drive
Mira Loma, CA 91752                          7127     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Baptiste, Tracie K
PO BOX 894467
MILILANI, HI 96789                           7128     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Tran, Dan
1515 Channel Islands Way
West Covina, CA 91791                        7129     9/3/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Chow, Michelle
134 Alley Way
Mountain View, CA 94040                      7130     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Brostoff, Bob
8447 Faust Ave
West Hills, CA 91304                         7131     9/2/2020     24 Hour Fitness Worldwide, Inc.               $31.35                                                                               $31.35
Kammerer, Barbara E
271 North Oak St
Massapequa, NY 11758                         7132     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,787.00                                                                           $1,787.00
Manus, Jason
3 Horizon Road
Apartment 1007
Fort Lee, NJ 07024                           7133     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,299.98                                                                           $1,299.98
Flinders, Laura
6692 Orly Court
Fontana, CA 92336                            7134     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
JEN, LEO
24183 WILLOW CREEK RD.
DIAMOND BAR, CA 91765                        7135     9/4/2020    24 Hour Fitness United States, Inc.           $299.99                                                                              $299.99
Gomez, Stephanie
3433 Riveroad Ct. Apt#1913
Fort Worth, TX 76116                         7136     9/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
CHIN, ISAAC
14613 CHISHOLM TRAIL
CHINO HILLS, CA 91709                        7137     9/3/2020    24 Hour Fitness United States, Inc.           $239.25                                                                              $239.25
Fahl, Bryan
3374 South Forest St
Denver, CO 80222                             7138     9/1/2020              24 Denver LLC                        $59.00                                                                               $59.00
Yuenger, Marianne
21414 Ladeene
Torrance
CA, 90503                                    7139     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
TRAUTMAN, ROBERT
600 Central Ave #310
Riverside, CA 92507                          7140     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00

                                                                                       Page 455 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 15 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
MOHSENIAN, AMIR
5670 W. Red Ridge Lane #110
Salt Lake City, UT 84118                      7141     9/1/2020     24 Hour Fitness Worldwide, Inc.              $199.99                                                                              $199.99
Stephens, Ryan
1326 Descanso Drive
La Canada, CA 91011                           7142     9/2/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
TILANI, LATA JITENDER
14332 Mediatrice Lane
San Diego, CA 92129                           7143     9/1/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
de la Fuente, Patricia A.
4502 SW Wildwood Place #302
Seattle, WA 98136                             7144     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $297.26                                                              $297.26
Gyenes, ashley
18610 FM 442
Needville , Tx 77461                          7145     9/9/2020     24 Hour Fitness Worldwide, Inc.              $151.22                                                                              $151.22
Hui, Bruce
3621 Ulloa Street
San Francisco, CA 94116                       7146     9/3/2020     24 Hour Fitness Worldwide, Inc.              $188.00                                                                              $188.00
Davis, Wendi Suzanne
30941 Paseo Camalu
San Juan Capistrano, CA 92675                 7147     9/4/2020     24 Hour Fitness Worldwide, Inc.              $191.44                                                                              $191.44
Braddock, Paul
1262 S. Wheeling Way, #1J276
Aurora, CO 80012                              7148     9/1/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              7149     9/1/2020     24 Hour Fitness Worldwide, Inc.              $129.00                                                                              $129.00
Sahakian, Fiona
10221 Sherman Grove Ave
Sunland, CA 91040                             7150     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Mendez, Araceli
306 Williams Way
Hayward, CA 94541                             7151     9/4/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Artiushenko, Georgi
1452 South Dudley St
Lakewood , CO 80232                           7152     9/2/2020        24 Hour Fitness USA, Inc.                 $120.00                                                                              $120.00
Chang, Amy
2621 Saratoga Dr.
Fullerton, CA 92835                           7153     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Do, Thuy
153 Donahue St #21
Sausalito, CA 94965                           7154     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
HA, KyongSuk
2428 247th Street
Lomita, CA 90717                              7155     9/1/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Chen, Jackson C
1702 Wisteria
Brea, CA 92821                                7156     9/1/2020    24 Hour Fitness United States, Inc.                                                              $99.00                             $99.00




                                                                                        Page 456 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 16 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cofie, Natalie
5608 Kansas St. Unit E
Houston, TX 77007                             7157     9/2/2020     24 Hour Fitness Worldwide, Inc.              $135.28                                                                              $135.28
KUO, CHENG-LUNG
4338 MAINE AVE
BALDWIN PARK, CA 91706                        7158     9/4/2020     24 Hour Fitness Worldwide, Inc.               $31.49                                                                               $31.49
Xu, Tong
1715 98th Ave Se
Lake Stevens, WA 98258                        7159     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Keng, Michael
7392 S Canyon Center Pkwy Unit 12
Salt Lake City, UT 84121                      7160     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Rioja, Camilo
1420 E. Stearns Ave Apt. 4
La Habra, CA 90631                            7161     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                           $700.00                          $1,400.00
Habashi, Mike
7224 Beckett Field Lane
CORONA, CA 92280                              7162     9/1/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Lee, Jocelyn
169 Second Ave
Little Falls, NJ 07424                        7163     9/2/2020        24 Hour Fitness USA, Inc.                 $189.58                                                                              $189.58
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              7164     9/1/2020         24 Hour Holdings II LLC                  $129.00                                                                              $129.00
Lofton, Wilburn
509 Macdonald St
Pasadena, CA 91003                            7165     9/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Madueno, Jose
12299 El Portal Way
Rancho Cordova, CA 95742                      7166     9/2/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Robustelli, Clinton
2390 W Middlefield Road #14
Mountain View, CA 94043                       7167     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Chung, Joseph S
391 Pimlico Dr
Walnut Creek, CA 94597                        7168     9/4/2020     24 Hour Fitness Worldwide, Inc.              $276.69                                                                              $276.69
Lee, Jaeeun
14613 Chisholm Trail
Chino Hills, CA 91709                         7169     9/3/2020    24 Hour Fitness United States, Inc.            $74.75                                                                               $74.75
Cruz, Edward
250 S Pasadena Ave
Unit 1081
Pasadena, CA 91105                            7170     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Shi, Tina
1828 Kellerton Drive
                                              7171     9/2/2020     24 Hour Fitness Worldwide, Inc.              $208.00                                                                              $208.00
Lau, Susan
477 Kings Road
Brisbane, CA 94005                            7172     9/1/2020        24 Hour Fitness USA, Inc.                 $136.11                                                                              $136.11


                                                                                        Page 457 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 17 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Zhao, Diana
528 Barcelona Drive
Millbrae, CA 94030                           7173     9/2/2020          24 San Francisco LLC                    $300.00                                                                              $300.00
Chiprez, Hugo A.
253 Paragon Ave.
Stockton, CA 95210                           7174     9/1/2020        24 Hour Fitness USA, Inc.                 $215.00                                                                              $215.00
Bloom, Molly
8854 Aguirre Way
Cotati, CA 94931                             7175     9/4/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
BABIY, YEVGENIY
1959 82 ST
BROOKLYN, NY 11214                           7176     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Yoon, HyunJu
4 Atherton
Irvine, CA 92620                             7177     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Gianquinto, Laurie
1105 Mound Ave #4
South Pasadena, CA 91030                     7178     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Chakalian, Mardig
2010 El Camino Real # 703
Santa Clara, CA 95050                        7179     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Hamilton, Brian W
1305 N Laurel Ave Apt 100
West Hollywood, CA 90046-4648                7180     9/3/2020    24 Hour Fitness United States, Inc.            $80.00                                                                               $80.00
Caico, Chris
250 S Post Oak Ln.
Houston, TX 77056                            7181     9/1/2020        24 Hour Fitness USA, Inc.                 $162.00                                                                              $162.00
An, JaeHyun
910 Del Dios Rd, Apt 115
Escondido, CA 92029                          7182     9/3/2020     24 Hour Fitness Worldwide, Inc.              $530.13                                                                              $530.13
Elkins, Marilyn
197 Joaquin Circle
Danville, CA 94526                           7183     9/3/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
DO, NGUYEN
7097 SW MILLENNIUM TERRACE
BEAVERTON, OR 97007                          7184     9/3/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Cheung, Ruth
3148 Tristian Ave
San Jose, CA 95127                           7185     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Lee, Yuan-Min
5906 Hillbrook Place
Dublin, CA 94568                             7186     9/3/2020     24 Hour Fitness Worldwide, Inc.               $36.00                                                                               $36.00
Tsai, Amy
3788 Bidwell Dr.
Yorba Linda, CA 92886                        7187     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Hashimoto, Michael
18 Baneberry
Aliso Viejo, CA 92656                        7188     9/3/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00




                                                                                       Page 458 of 1762
                                                          Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 18 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
KEIZER, STEVEN
27825 148th Way SE
Kent, WA 98042                                 7189     9/2/2020    24 Hour Fitness Worldwide, Inc.             $67.61                                                                               $67.61
Lee, John
10095 S Blaney Ave
#115
Cupertino, CA 95014                            7190     9/3/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Filiupu, Claudia
8861 Ovieda Plz
Westminster, CA 92683                          7191     9/2/2020    24 Hour Fitness Worldwide, Inc.            $215.00                                                                              $215.00
Cejka, Edward
PO Box 244262
Boynton Beach, FL 33424                        7192     9/3/2020    24 Hour Fitness Worldwide, Inc.                           $1,000.00                                                           $1,000.00
Nguyen, Franklin
5049 Conde Court
Fremont, CA 94538                              7193     9/4/2020    24 Hour Fitness Worldwide, Inc.            $524.13                                                                              $524.13
Chao, Yi-Fen
537 Springbrook N.
Irvine, CA 92614                               7194     9/2/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Glass, Thad C.
1400 Pinnacle Ct #106
Richmond, CA 94801                             7195     9/1/2020       24 Hour Fitness USA, Inc.              $1,621.06                                                                           $1,621.06
Awadalla, Abdullah
3323 Nutmeg Ln
Walnut Creek, CA 94598                         7196     9/4/2020    24 Hour Fitness Worldwide, Inc.            $695.00                                                                              $695.00
Cody, Jonathan J
6861 Moss Lane
North Richland Hills, TX 76182                 7197     9/3/2020    24 Hour Fitness Worldwide, Inc.             $80.57                                                                               $80.57
Mayoux, Evelyn S
5201 Ivy Drive
The Colony, TX 75056                           7198     9/1/2020       24 Hour Fitness USA, Inc.                                                $559.52                                             $559.52
Nguyen, Trang
26 Wakefield
Irvine, CA 92620                               7199     9/4/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
DeVidas, Michael
70 Luddington Rd
West Orange, NJ 07052                          7200     9/4/2020    24 Hour Fitness Worldwide, Inc.             $84.00                                                                               $84.00
Mullan, Ryan
16661 Quail Country Ave
Chino Hills, CA 91709                          7201     9/3/2020    24 Hour Fitness Worldwide, Inc.            $299.00                                                                              $299.00
Hoekstra, Tara
1704 Palisade Drive
Allen, TX 75013                                7202     9/1/2020       24 Hour Fitness USA, Inc.               $766.00                                                                              $766.00
Reese, Jennie Kaiser
7546 Navigator Circle
Carlsbad, CA 92011                             7203     9/2/2020    24 Hour Fitness Worldwide, Inc.            $300.24                                                                              $300.24
Vondran, Merritt J
2237 Hurley Way # 105
Sacramento, CA 95825                           7204     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00


                                                                                      Page 459 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 19 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Chen, Xiaolan
18219 Hespero St
Rowland Heights, CA 91748                    7205     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Pan, Feng
1458 E Snow Iris Cir
Sandy, UT 84092                              7206     9/4/2020     24 Hour Fitness Worldwide, Inc.              $268.00                                                                              $268.00
Peatan, Everett
1052 Gridley Dr
Pittsburg , ca 94565                         7207     9/2/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Reales, Manuel
320 S 25th St
Richmond, CA 94804                           7208     9/4/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Recht, Jenessa
13207 NE Failing Court
Portland, OR 97230                           7209     9/4/2020        24 Hour Fitness USA, Inc.                  $98.00                                                                               $98.00
Hachmeister, Daniel Joseph
615 Rockefeller
Irvine, CA 92612                             7210     9/1/2020        24 Hour Fitness USA, Inc.                $2,500.00                                                                           $2,500.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                             7211     9/1/2020        24 Hour Fitness USA, Inc.                 $129.00                                                                              $129.00
Gebreab, Frew
12713 Wine Cellar Ct
Rancho Cucamonga, CA 91739                   7212     9/3/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Huante, Maximo
8250 Vineyard Ave Apt#103
Rancho Cucamonga, CA 91730                   7213     9/3/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Sim, Megan
21216 42nd Ave SE
Bothell, WA 98021                            7214     9/4/2020     24 Hour Fitness Worldwide, Inc.              $265.15                                                                              $265.15
Gebreab, Nahum
12713 Wine Cellar Ct
Rancho Cucamonga, CA 91739                   7215     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Dinsmore, Rick
23412 Pacific Park Dr. #20E
Aliso Viejo, CA 92656                        7216     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Gathers, Ishe
5303 Yarmouth Ave.
Apt 203
Encino, CA 91316                             7217     9/6/2020     24 Hour Fitness Worldwide, Inc.               $91.98                                                                               $91.98
Fisher, LaTresa
629 W Queen St Apt 8
Inglewood, CA 90301                          7218     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
CORTEZ, JOSE
4704 VIENTO DEL NORTE
SANTA FE, NM 87507                           7219     9/1/2020          24 San Francisco LLC                    $800.00                                                                              $800.00
Thai, Marianne
3910 Wood Park
Sugar Land, TX 77479                         7220     9/4/2020     24 Hour Fitness Worldwide, Inc.              $107.17                                                                              $107.17


                                                                                       Page 460 of 1762
                                                                            Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 20 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                                             Amount                                           Amount           Amount
HACOPIAN, VAHE
906 PENSHORE TERRACE
GLENDALE, CA 91207                                               7221     9/4/2020    24 Hour Fitness Worldwide, Inc.              $239.99                                                                            $239.99
KHADGI, RABIN
100 SANTA INES ST
SAN PABLO, CA 94806                                              7222     9/2/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                            $699.00
Wei, Leland Zachary
330 West Meadow Drive
Palo Alto, CA 94306                                              7223     9/2/2020       24 Hour Fitness USA, Inc.                 $350.00                                                                            $350.00
Jiang, Guanwen
3163 SE 4th St
Renton, WA 98056                                                 7224     9/3/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                            $100.00
Monga, Smarpan
965 Luz Del Sol Loop
Milpitas, CA 95035                                               7225     9/3/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                            $699.00
Linicomn, Eula
1257 Lasso Dr
Little Elm, Tx 75068-7355                                        7226     9/4/2020    24 Hour Fitness Worldwide, Inc.              $250.00                                                                            $250.00
Short, Jayson Ronald
636 West Palm Drive
Placentia, CA 92870                                              7227     9/3/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                            $100.00
Jones-Hegg, Nancy
9127 173rd Ave SW
Rochester, WA 98579                                              7228     9/3/2020    24 Hour Fitness Worldwide, Inc.              $662.90                                                                            $662.90
Poe, Mykaela
115 Dorchester Ave
San Leandro, CA 94577                                            7229     9/2/2020    24 Hour Fitness Worldwide, Inc.                             $31.49                                                               $31.49
Evelyn Wells, Trustee U/W/O Fred Strauss, 231st SRS, LLC and
231st CGS, LLC
Steven R. Straus
21 Hawthorne Avenue
Yonkers, NY 10701                                                7230     9/1/2020           24 New York LLC                  $1,536,485.59                                                                     $1,536,485.59
Gebreab, Caleb
12713 Wine Cellar Ct
Rancho Cucamonga, CA 91739                                       7231     9/3/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                            $300.00
Corbin, Nicholas
9702 Summer Laurel LN
Houston, TX 77088                                                7232     9/4/2020    24 Hour Fitness Worldwide, Inc.              $321.92                                                                            $321.92
Song, Yixiao
757 San Clemente Way
Mountain View, CA 94043                                          7233     9/3/2020    24 Hour Fitness Worldwide, Inc.              $836.00                                                                            $836.00
Yan, Man Keung
1114 Avon Ave
San Leandro, CA 94579                                            7234     9/4/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                            $429.99
LI, PENG
35602 BROOKVALE CT
FREMONT, CA 94536                                                7235     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                              $699.00                            $699.00
Guha, Ishita
586 N. 7th St
San Jose, CA 95112                                               7236     9/3/2020    24 Hour Fitness Worldwide, Inc.               $37.55                                                                             $37.55

                                                                                                        Page 461 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 21 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yang, Jinchuan
4 Davis
Irvine, CA 92620                              7237     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chang, Elyse
801 South King Street Apartment 2102
Honolulu, HI 96813                            7238     9/2/2020        24 Hour Fitness USA, Inc.                  $98.40                                                                               $98.40
Williams, Jailynn
629 W Queen St Apt 8
Inglewood, CA 90301                           7239     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Overton, Ponce
1173 S Cactus Ave, Unit 5
Rialto, CA 92376                              7240     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                 $43.34                             $43.34
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                          7241     9/4/2020    24 Hour Fitness United States, Inc.          $7,798.00                                                                           $7,798.00
Muraki, Tracie
PO Box 894467
Mililani, HI 96789                            7242     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Hoang, Alexander
1811 SE Littlegem St.
Hillsboro, OR 97123-5376                      7243     9/3/2020     24 Hour Fitness Worldwide, Inc.               $36.00                                                                               $36.00
Dantonio, Robert
261 Barnert Ave
Totowa, NJ 07512                              7244     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
GONZALEZ, DIANAN
511 W 232 STREET APT E26
BRONX, NY 10463                               7245     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $145.00                            $145.00
Chang, Eric
1051 Rembrandt
Sunnyvale, CA 94087                           7246     9/2/2020     24 Hour Fitness Worldwide, Inc.              $161.25                                                                              $161.25
Wang, Zhongqiang
1554 Leavenworth Street
San Francisco, CA 94109                       7247     9/4/2020          24 San Francisco LLC                    $305.00                                                                              $305.00
Lee, Myung Hee
7 basilica pl
Ladera Ranch, CA 92694                        7248     9/3/2020        24 Hour Fitness USA, Inc.                 $107.50                                                                              $107.50
Peraza, Toya
6030 Orange Ave
Long Beach, CA 90805                          7249     9/2/2020     24 Hour Fitness Worldwide, Inc.               $68.58                                                                               $68.58
Paik, Mi
8195 Owens St
Buena Park, CA 90621                          7250     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lee, Leon
1978 Beverly Dr
Pasadena, CA 91104                            7251     9/2/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Cabrera, Richard Enrique
3883 7 Trees Blvd
Apt K102
San Jose, CA 95111                            7252     9/3/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00


                                                                                        Page 462 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 22 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cotant, Lawrence
8426 Pastori Way
Sacramento, CA 95828                          7253     9/4/2020     24 Hour Fitness Worldwide, Inc.              $449.94                                                                              $449.94
Kapitanyuk, Yelena
2913 Gibson View Way
Antelope, CA 95843                            7254     9/3/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Diaz, Tommy J
12238 N 113th Ave Apt 310
Youngtown, AZ 85363                           7255     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Covington, Jordan
17934 151st Way NE
Woodinville, WA 98072                         7256     9/2/2020     24 Hour Fitness Worldwide, Inc.               $53.92                                                                               $53.92
Zaklama, John
67 Lincoln Ave
Hasbrouck Heights, NJ 07604                   7257     9/2/2020    24 Hour Fitness United States, Inc.            $37.00                                                                               $37.00
Vu, Phuong
1140 Tustin Grove Dr.
Tustin, CA 92780                              7258     9/3/2020     24 Hour Fitness Worldwide, Inc.              $114.00                                                                              $114.00
Brunn, Caitlyn
1067 Summit Trail
Escondido, CA 92025                           7259     9/4/2020     24 Hour Fitness Worldwide, Inc.              $187.50                                                                              $187.50
Puyolt, Antoniette
1510 N. Granite Ave
Ontario, CA 91762                             7260     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Miller, Jennifer Kpana
91 Cloverdale Avenue
White Plains, NY 10603                        7261     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $318.93                                                              $318.93
Bare, Heather
1989 Oxford Ct
Vista, CA 92081                               7262     9/4/2020     24 Hour Fitness Worldwide, Inc.               $52.00                                                                               $52.00
Andrade, Landy E
23143 Los Alisos Blvd
#306
Mission Viejo, CA 92691                       7263     9/3/2020     24 Hour Fitness Worldwide, Inc.              $567.00                                                                              $567.00
Young, Serena
3835 25th Street
San Francisco, CA 94114                       7264     9/3/2020          24 San Francisco LLC                                    $599.00                                                              $599.00
Baptiste, Hooliiaiesu
1600 Wilikina Drive C309
Wahiawa, HI 96786                             7265     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
BARAKAT, JOHNNY
10590 SW 66 TERR
MIAMI, FL 33173                               7266     9/2/2020     24 Hour Fitness Worldwide, Inc.               $33.70                                                                               $33.70
Do, Steven
7145 N. Grand Canyon Drive
Las Vegas, NV 89149                           7267     9/4/2020     24 Hour Fitness Worldwide, Inc.              $931.89                                                                              $931.89
Rousseau, Wendy
4125 Plumosa Street
West Palm Beach, FL 33406                     7268     9/4/2020     24 Hour Fitness Worldwide, Inc.              $103.46                                                                              $103.46


                                                                                        Page 463 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 23 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Donohue Jr., John W.
31 Midlothian
Dove Canyon, CA 92679                         7269     9/3/2020        24 Hour Fitness USA, Inc.                 $389.00                                                                              $389.00
Yuen, Jimmy On
2110 E. Larkwood St.
West Covina, CA 91791                         7270     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
McClendon, Michael E
12416 Copperfield Dr.
Austin, TX 78753                              7271     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Scott, John
2233 Village View Loop
Pflugerville , TX 78660                       7272     9/4/2020        24 Hour Fitness USA, Inc.                  $44.32                                                                               $44.32
Capote, Michael
20109 NW 58 Court
Hialeah, FL 33015                             7273     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Ehlers, Marianne
212 S La Esperanza
San Clemente, CA 92672                        7274     9/3/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              7275     9/1/2020              RS FIT CA LLC                       $129.00                                                                              $129.00
Owino, Dickson
                                              7276     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Chen, Ron
1068 Bigleaf Pl Unit 204
San Jose, CA 95131                            7277     9/4/2020    24 Hour Fitness United States, Inc.            $69.00                                                                               $69.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              7278     9/1/2020              RS FIT NW LLC                       $129.00                                                                              $129.00
WANG, VICKY
3191 E OLYMPIC DR.
ONTARIO, CA 91762                             7279     9/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
BARBANO, MARIANNE
8755 SPARREN WY
San Diego, CA 92129                           7280     9/4/2020        24 Hour Fitness USA, Inc.                  $99.00                                                                               $99.00
Leung, Ryan
725 Bowcreek Dr.
Diamond Bar, CA 91765                         7281     9/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Stalcup, Jim
313 E. Carruth Lane
Double Oak, TX 75077                          7282     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Stephen Olson The Wellsprings Fund LLC
9060 W Washburn Rd
Las Vegas, NV 89149                           7283     9/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,200.00                                                           $1,200.00
Salazar, Gary
2132 Rose Villa St
Pasadena, CA 91107                            7284     9/3/2020     24 Hour Fitness Worldwide, Inc.                               $83.84                                                               $83.84
Luppino, Jake
1 Crescent Way
Fort Lee, NJ 07024                            7285     9/2/2020     24 Hour Fitness Worldwide, Inc.              $105.78                                                                              $105.78

                                                                                        Page 464 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 24 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Renalds, Donald R R
7700 NE 72nd Avenue
B201
Vancouver, WA 98661                           7286     9/3/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
PEZESHKIAN, ALENOUSH
3908 ORANGEDALE AVE
MONTROSE, CA 91020                            7287     9/6/2020    24 Hour Fitness Worldwide, Inc.            $118.66                                                                              $118.66
Nasburg, Janet
911 Avon Street
Belmont, CA 94002                             7288     9/4/2020    24 Hour Fitness Worldwide, Inc.            $168.00                                                                              $168.00
Wynne, Lauren
125 West Avenida Cordoba
San Clemente, CA 92672                        7289     9/4/2020    24 Hour Fitness Worldwide, Inc.           $1,519.98                                                                           $1,519.98
Bellafore, Salvatore
173 N Main Street
Sayville, NY 11782                            7290     9/3/2020       24 Hour Fitness USA, Inc.              $1,500.00                                                                           $1,500.00
Crisantos, Gilbert
5184 Salisbury Way
Ontario, CA 91762                             7291     9/4/2020       24 Hour Fitness USA, Inc.               $166.03                                                                              $166.03
Le, Truong
4184 Mustang St.
San Diego, CA 92111                           7292     9/4/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Ke, Si-yun
537 Springbrook N.
Irvine, CA 92614                              7293     9/4/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Moran, Juan
28 Hazel Ave
Farmingdale, NY 11735                         7294     9/2/2020           24 New York LLC                                     $649.99                                                              $649.99
Robinson, Bertrell
5653 Carlos Ave
Apt A
Richmond, CA 94804                            7295     9/4/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Christopoulos, Iakovos
6100 Edinger av #204
Huntington Beach, CA 92647                    7296     9/4/2020    24 Hour Fitness Worldwide, Inc.            $234.00                                                                              $234.00
Dickinson, Jannelle
8182 Carnation Drive
Buena Park, CA 90620                          7297     9/2/2020    24 Hour Fitness Worldwide, Inc.           $6,562.00                                                                           $6,562.00
Chen, Zoe
1607 Leeds Castle Drive
Vienna, VA 22182                              7298     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $817.00                                                              $817.00
Jones, Dominique
5025 Collwood Blvd, Unit 2304
San Diego, CA 92115                           7299     9/4/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Li, Lu
38925 Logan Drive
Fremont, CA 94536                             7300     9/3/2020       24 Hour Fitness USA, Inc.               $349.99                                                                              $349.99
SANDOVAL, EDWIN
38027 SOUDAN AVE
PALMDALE, CA 93552                            7301     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00

                                                                                     Page 465 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 25 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sherer, Peter
10450 Lottsford Road #1015
Mitchellville, MD 20721                       7302     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,833.00                                                                           $1,833.00
Nixon, Aaron
8225 Spitfire Trail
Aubrey, TX 76227                              7303     9/3/2020     24 Hour Fitness Worldwide, Inc.              $218.16                                                                              $218.16
Wonders, Alan G
2506 Overcreek Dr
Richardson, TX 75080                          7304     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $333.33                                                              $333.33
Lo, Angela
727 Polaris Way
Livermore, CA 94550                           7305     9/2/2020     24 Hour Fitness Worldwide, Inc.              $162.25                                                                              $162.25
Cassube, Dawn R
8520 82nd St SW
Apt 301
Lakewood, WA 98498                            7306     9/3/2020     24 Hour Fitness Worldwide, Inc.               $45.00                                                                               $45.00
HU, JIE
17300 NE 22nd St
Redmond, WA 98052                             7307     9/2/2020     24 Hour Fitness Worldwide, Inc.              $936.60                                                                              $936.60
Tran, Trung
1412 W 171st Street
Gardena, CA 90247                             7308     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Leppert, Florence B.
1081 Pelican Lake Lane
Las Vegas, NV 89123                           7309     9/3/2020    24 Hour Fitness United States, Inc.                          $1,680.00                                                           $1,680.00
Leung, David
47 Antioch Drive
San Mateo, CA 94403                           7310     9/4/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
BUENDIA, ELIZABETH
100 ATLANTIC ST
South Plainfield, NJ 07080                    7311     9/3/2020        24 Hour Fitness USA, Inc.                  $50.11                                                                               $50.11
Kapoor, Kunal
7 Hutton Drive
Mahwah, NJ 07430                              7312     9/2/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Richardson, Noemi
2906 South Hobart Blvd
Los Angeles, CA 90018                         7313     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Xia, Donglin
12848 173rd Ct NE
Redmond , WA 98052                            7314     9/4/2020        24 Hour Fitness USA, Inc.                 $291.25                                                                              $291.25
Reed, Jr., Harold S.
73 Vernon Street
Sewaren, NJ 07077                             7315     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $554.42                           $554.42                          $1,108.84
Camozzi, Emil
76988 Kybar Road
Palm Desert, CA 92211                         7316     9/4/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Li, Hua
PO BOX 2726
Sunnyvale, CA 94087                           7317     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00


                                                                                        Page 466 of 1762
                                                          Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 26 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Dianna, Mike
PO BOX 16434
San Diego, CA 92176                            7318     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                            $1,400.00                          $1,400.00
Gonzalez, Miguel
4351 Green Tree Dr
Sacramento, CA 95823                           7319     9/4/2020    24 Hour Fitness Worldwide, Inc.            $138.00                                                                              $138.00
Chang, Jeannie Y.
8590 New Forest Way
Sacramento, CA 95828                           7320     9/4/2020    24 Hour Fitness Worldwide, Inc.            $210.00                                                                              $210.00
Vaughn, Zachary R
555 W Springtree Way
Lake mary, FL 32746                            7321     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                              $138.00                            $138.00
Overholser, Philip
19817 50th Ave W. Apt. J11
Lynnwood, WA 98036                             7322     9/2/2020    24 Hour Fitness Worldwide, Inc.            $917.47                                                                              $917.47
Chau, Michael
12959 New Hope St
Garden Grove, Ca 92840                         7323     9/4/2020    24 Hour Fitness Worldwide, Inc.            $480.00                                                                              $480.00
LY, LAWRENCE CHARLES
16359 Bamboo St
La Puente, CA 91744                            7324     9/4/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Kaiser, Erik
3760 S Bear St
Unit D
Santa Ana, CA 92704                            7325     9/3/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Garcia, Javier
34052 Doheny Park Road #123
Capistrano Beacch, CA 92624                    7326     9/2/2020    24 Hour Fitness Worldwide, Inc.            $220.00                                                                              $220.00
Hughes, Travis
1314 Iris Cir
Broomfield, CO 80020                           7327     9/2/2020       24 Hour Fitness USA, Inc.               $277.06                                                                              $277.06
Tessier, Joseph Paul
11702 Flemish Mill. Ct.
Oakton, VA 22124-2128                          7328     9/4/2020    24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00
Hartzheim, Joel
PO Box 91711
City of Industry, CA 91715-1711                7329     9/3/2020    24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
St. Hilaire, Jude
c/o: 2819 Southwest 10 Street
Fort Lauderdale, FL 33312                      7330     9/2/2020       24 Hour Fitness USA, Inc.                                            $400,000.00                                         $400,000.00
Vu, Tom
13510 Kentfield Drive
Poway, CA 92064                                7331     9/3/2020    24 Hour Fitness Worldwide, Inc.             $31.99                                                                               $31.99
Pham, Sony
5414 W HENDERSON PL
SANTA ANA, CA 92704                            7332     9/3/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Tan, Desmond
1554 Leavenworth Street
San Francisco, CA 94109                        7333     9/4/2020         24 San Francisco LLC                   $62.00                                                                               $62.00


                                                                                      Page 467 of 1762
                                                         Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 27 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lubin, Michael David
508 Sanderling Lane
Imperial Beach, CA 91932                      7334     9/4/2020     24 Hour Fitness Worldwide, Inc.               $29.00                                                                               $29.00
Harris, Christopher
16592 Robert Lane
Huntington Beach, CA 92647                    7335     9/6/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Bernardoni, David
6701 Bianca Ave.
Lake Balboa, CA 91406                         7336     9/3/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Aguilar, Melissa
8530 Sunland Blvd
Apt 19
Sun Valley, CA 91352                          7337     9/3/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Agren, Richard E
5807 Laurel Canyon Blvd
apt 308
Valley Village, CA 91607                      7338     9/2/2020     24 Hour Fitness Worldwide, Inc.              $109.85                                                                              $109.85
Krause, Cynthia
241 Calle Miramar
Redondo Beach, CA 90277                       7339     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
O'KEEFE, JAY
12245 Carmel Vista Rd Unit 294
San Diego, CA 92130-2532                      7340     9/3/2020     24 Hour Fitness Worldwide, Inc.              $173.00                                                                              $173.00
Ibarra, Miguel
2982 Sage Common
Livermore, CA 94551                           7341     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
Phaneuf, Peter
10715 Le Conte Ave
Los Angeles , CA 90024                        7342     9/3/2020    24 Hour Fitness United States, Inc.           $299.99                                                                              $299.99
Gervase, Lawrence
1738 Old Canyon
Hacienda Heights, CA 91745                    7343     9/3/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Harrison, Lance
1240 Cambridge Ave
Plainfield, NJ 07062                          7344     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Crooks, Kevin
45 N Elliot Place 8F
Brooklyn, NY 11205                            7345     9/3/2020     24 Hour Fitness Worldwide, Inc.               $63.98                                                                               $63.98
Poole, Ben
2601 Jefferson St. #204
Carlsbad, CA 92008                            7346     9/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Baboyan, Brittany
2683 E Foothill Blvd.
Glendora, CA 91740                            7347     9/3/2020     24 Hour Fitness Worldwide, Inc.              $469.32                                                                              $469.32
Forrest, Matthew
1527 3rd Ave W
Seattle, WA 98119                             7348     9/3/2020     24 Hour Fitness Worldwide, Inc.              $636.35                                                                              $636.35
Sines, Crystal
26285 E Calhoun Pl
Auoroa, CO 80016                              7349     9/2/2020     24 Hour Fitness Worldwide, Inc.               $28.79                                                                               $28.79

                                                                                        Page 468 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 28 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Seeley, Sandra
4225 Via Arbolada #531
Los Angeles, CA 90042                         7350     9/3/2020     24 Hour Fitness Worldwide, Inc.               $36.99                                                                               $36.99
Young, Shane
7 North Street
Medford, NJ 08055                             7351     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $104.97          $104.97                                             $209.94
Bergdorf, Gina
2200 E Ball Rd
Apt 82
Anaheim, CA 92806-5209                        7352     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Kozak, Thomas
7056 Del Cerro Blvd.
San Diego, CA 92120                           7353     9/3/2020     24 Hour Fitness Worldwide, Inc.              $840.00                                                                              $840.00
Phou, Phaly
3839 Charlemagne Ave
Long Beach, CA 90808                          7354     9/3/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Lim, Robert Warren
1621 Blackhawk Drive
Sunnyvale, CA 94087                           7355     9/2/2020     24 Hour Fitness Worldwide, Inc.           $12,400.00         $800.00                                                           $13,200.00
Hoffman, Bita
2910 Via Peptia
Carlsbad, CA 92009                            7356     9/6/2020        24 Hour Fitness USA, Inc.                 $399.99                                                                              $399.99
CAOILE, MELANIE
8110 STONE AVE N
SEATTLE, WA 98103                             7357     9/4/2020     24 Hour Fitness Worldwide, Inc.              $418.38                                                                              $418.38
DeCook, Michael
707 Jefferson Street
Petaluma, CA 94952                            7358     9/2/2020    24 Hour Fitness United States, Inc.            $32.00                                                                               $32.00
WANG, YICHUN
46418 Briar Pl
Fremont, CA 94539                             7359     9/4/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Rasfeld, Sebastian
12918 Hesby St.
Sherman Oaks, CA 91423                        7360     9/2/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
DAVALIAN, BAHRAM
817 BASKING LANE
SAN JOSE, CA 95138                            7361     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Wan, Brian
56 Santa Fe Avenue
San Francisco, CA 94124                       7362     9/3/2020     24 Hour Fitness Worldwide, Inc.              $340.41                                                                              $340.41
LEE, ANDREW
532 CONCORD ST
APT 104
GLENDALE, CA 91203                            7363     9/3/2020        24 Hour Fitness USA, Inc.                                 $412.07                                                              $412.07
Chapa, Mario Hector
1019 Misty Glenn Ct
North Las Vegas, NV 89032                     7364     9/3/2020         24 Hour Holdings II LLC                  $500.00                                                                              $500.00
Snow Jr., Richard
1944 Hornblend St
San Diego, CA 92109                           7365     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00

                                                                                        Page 469 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21    Page 29 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Serrell, Monique
9814 N Portsmouth Ave
Portland, OR 97203                           7366     9/2/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Vinokur, Anatoliy
1530 East 8th street
Apt 5K
Brooklyn, NY 11230                           7367     9/3/2020    24 Hour Fitness Worldwide, Inc.           $650.00                                                                              $650.00
Kline, Aleksander
1005 Seaton Lane
Falls Church, VA 22046                       7368     9/3/2020    24 Hour Fitness Worldwide, Inc.           $665.80                                                                              $665.80
Rolnicki, Ronda
8101 E. Bailey Way
Anaheim, CA 92808                            7369     9/3/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Liu, Aarian
3501 Vineland Avenue
Baldwin Park, CA 91706                       7370     9/3/2020    24 Hour Fitness Worldwide, Inc.           $245.00                                                                              $245.00
Sannipoli, Gina
9542 Covey Ln.
Escondido, CA 92026                          7371     9/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Albert, David
101 Lombard St Apt 904W
San Francisco, CA 94111                      7372     9/3/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
FILIP, ANDREW
6565 VIA DEL PRADO
CHINO HILLS, CA 91709                        7373     9/2/2020    24 Hour Fitness Worldwide, Inc.                           $225.00                                                              $225.00
Campbell, Shannon
5305 Mabry Court
Austin , TX 78749                            7374     9/2/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Kao, Michael
15926 Ellington Way
Chino Hills, CA 91709                        7375     9/3/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Ongkingco, Isabel
907 Veterans Drive
Martinez, CA 94553                           7376     9/3/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
Taliaferro, William A.
1457 Beaudry Blvd
Glendale, CA 91208                           7377     9/3/2020    24 Hour Fitness Worldwide, Inc.        $10,000.00                                                                           $10,000.00
Connolly, Rose
6194 Viceroy Way
Citrus Heights, CA 95610                     7378     9/3/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                           $150.00                            $150.00
VAESSEN, ISABELLA
3543 19TH STREET
SAN FRANCISCO, CA 94110                      7379     9/4/2020         24 San Francisco LLC                 $545.59                                                                              $545.59
Zhang, Tiffany
3167 Fawn Drive
San Jose, CA 95124                           7380     9/2/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Lesser, Howard
1280 Northwest 101 Ave
Plantation, FL 33322                         7381     9/3/2020    24 Hour Fitness Worldwide, Inc.           $876.00                                                                              $876.00


                                                                                    Page 470 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 30 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kline, Shawn
Shawn Kline
1005 Seaton Lane
Falls Church, VA 22046                        7382     9/3/2020     24 Hour Fitness Worldwide, Inc.              $665.80                                                                              $665.80
Schwartz, Ari Noah
100 Santana Ln
Aptos, CA 95003                               7383     9/3/2020     24 Hour Fitness Worldwide, Inc.              $281.25                                                                              $281.25
Cohen, Richard
2 Claridge Dr.
Apt. 5JE
Verona, NJ 07044                              7384     9/2/2020    24 Hour Fitness United States, Inc.            $15.00                                                                               $15.00
Smanmit, Natphat
604 Key Blvd
Richmond, CA 94805                            7385     9/3/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Calarco, Anthony
31114 Yellow Dawn Ln
Hockley, TX 77447                             7386     9/4/2020    24 Hour Fitness United States, Inc.           $792.00                                                                              $792.00
Abadallah, Raian
30 Tesoro
Irvine, CA 92618                              7387     9/4/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Barretti, Philip
1507 B Hubbard Ct
Celebration, FL 34747                         7388     9/4/2020    24 Hour Fitness United States, Inc.            $47.17                                                                               $47.17
Benjamin, Kay E
2107 Sandtree Ct
Atlanta, GA 30331                             7389     9/3/2020     24 Hour Fitness Worldwide, Inc.                           $10,000.00                                                           $10,000.00
Lee, Alyssa
13360 Old Oak Way
Saratoga, CA 95070                            7390     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Vong, Jeffery
206 Martinvale Lane
San Jose, Ca 95119                            7391     9/4/2020     24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99
Hsu, Rudy
1956 Monterey Court
Santa Clara, CA 95051                         7392     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Orozco, Johanna
9714 Jeffrey Court
Fontana, CA 92335                             7393     9/3/2020     24 Hour Fitness Worldwide, Inc.              $524.25                                                                              $524.25
Meachem, Matthew
40 Glenwood Pl
New Rochelle, NY 10801                        7394     9/3/2020     24 Hour Fitness Worldwide, Inc.              $127.82                                                                              $127.82
Yu, Zack
719 Riesling Ct
Petaluma, CA 94954                            7395     9/3/2020          24 San Francisco LLC                     $29.00                                                                               $29.00
Busuioc, Shiva
27922 Rural Lane
Laguna Niguel, CA 92677                       7396     9/3/2020        24 Hour Fitness USA, Inc.                 $750.00                                                                              $750.00
George, Aswathi
9235 Scotmont Drive
Tujunga, CA 91042                             7397     9/4/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00

                                                                                        Page 471 of 1762
                                                          Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 31 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
San, David
15319 Woodruff Pl
Bellflower, CA 90706                           7398     9/4/2020     24 Hour Fitness Worldwide, Inc.               $165.74                                                                             $165.74
Chan, Hung Shui
2338 Shelley Ave
San Jose, CA 95124                             7399     9/4/2020     24 Hour Fitness Worldwide, Inc.               $199.00                                                                             $199.00
Karchin, Jef
8755 Sparren Wy
San Diego, CA 92129                            7400     9/4/2020        24 Hour Fitness USA, Inc.                   $98.00                                                                              $98.00
Tohmc, Andrew
1309 Bel Aire Rd
San Mateo, CA 94402                            7401     9/4/2020     24 Hour Fitness Worldwide, Inc.                $69.00                                                                              $69.00
Sandoval, Jesse
4871 Bridgewater Cr.
Stockton, CA 95219                             7402     9/4/2020     24 Hour Fitness Worldwide, Inc.               $399.00                                                                             $399.00
Fulle, Kurt Herbert
17345 Summer Oak Place
Yorba Linda, CA 92886                          7403     9/3/2020     24 Hour Fitness Worldwide, Inc.                $66.00                                                                              $66.00
Khoury, Sanaa
1410 Thrush Avenue
Apt. 1
San Leandro, CA 94578                          7404     9/3/2020     24 Hour Fitness Worldwide, Inc.               $389.99                                                                             $389.99
Hand, Jasper
2320 SE Taylor Street
Portland, OR 97214                             7405     9/3/2020     24 Hour Fitness Worldwide, Inc.               $173.45                                                                             $173.45
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                             7406     9/4/2020        24 Hour Fitness USA, Inc.             $3,090,447.36                                                                      $3,090,447.36
Scullion, Robert
9022 Elevado Street
West Hollywood, CA 90060                       7407     9/3/2020         24 Hour Holdings II LLC                     $0.00                                                                               $0.00
Pavey, Sunny
1169 Boxelder Cir
Folsom, CA 95630                               7408     9/4/2020        24 Hour Fitness USA, Inc.                   $83.98                                                                              $83.98
George, Tom
9235 Scotmont Drive
Tujunga, CA 91042                              7409     9/4/2020    24 Hour Fitness United States, Inc.            $400.00                                                                             $400.00
Memarian, Ani
1205 Rexford Ave
Pasadena, CA 91107                             7410     9/4/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
EASLEY, RICK
9254 MEDALLION WAY
SACRAMENTO, CA 95826                           7411     9/4/2020     24 Hour Fitness Worldwide, Inc.                $80.00                                                                              $80.00
TORRES, GREGORIA
131 MAINSAIL CT
VALLEJO, CA 94591                              7412     9/4/2020     24 Hour Fitness Worldwide, Inc.               $649.81                                                                             $649.81
Hashimoto, Jason
14174 Outrigger Drive
San Leandro, CA 94577                          7413     9/2/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00

                                                                                         Page 472 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 32 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Hao Zheng, Helen
5335 BEECHNUT ST
HOUSTON, TX 77096                             7414     9/3/2020       24 Hour Fitness USA, Inc.               $250.00                                                                              $250.00
Bekker, Felix
2666 E 7th Street
Brooklyn, NY 11235                            7415     9/2/2020       24 Hour Fitness USA, Inc.                              $1,724.40                                                           $1,724.40
Garcia, Robin
32932 Pacific Coast Hwy. #14-193
Dana Point, CA 92629                          7416     9/2/2020    24 Hour Fitness Worldwide, Inc.                            $429.99                                                              $429.99
Ruiz, David R
6841 Duchess Drive
Whittier, CA 90606                            7417     9/3/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Kolibas, John
91 Longfellow Drive
Colonia, NJ 07067                             7418     9/3/2020    24 Hour Fitness Worldwide, Inc.            $654.27                                                                              $654.27
WEISS, JAMES A
16287 Ivory Court
Chino Hills, CA 91709                         7419     9/4/2020    24 Hour Fitness Worldwide, Inc.            $274.08                                                                              $274.08
Chaidez, Daisy
7933 Lurline Ave
Winnetka, CA 91306                            7420     9/2/2020    24 Hour Fitness Worldwide, Inc.                           $1,500.00                                                           $1,500.00
Lam, Jimmy
16337 Shadbush Street
Fountain Valley, CA 92708                     7421     9/3/2020    24 Hour Fitness Worldwide, Inc.            $799.00                                                                              $799.00
Mukonka, Tadiwanashe
4500 Philadelphia CIrcle
Kissimmee, FL 34746                           7422     9/3/2020    24 Hour Fitness Worldwide, Inc.             $85.98                                                                               $85.98
Li, Xiao Wei
7822 NE 183RD ST
Kenmore, WA 98028                             7423     9/3/2020    24 Hour Fitness Worldwide, Inc.            $554.00                                                                              $554.00
Kim, Amanda
7542 Franklin Street
Buena Park, CA 90621                          7424     9/3/2020       24 Hour Fitness USA, Inc.               $312.45                                                                              $312.45
Smith, Shay
10435 S Vienna St
Parker, CO 80016                              7425     9/2/2020    24 Hour Fitness Worldwide, Inc.            $140.97                                                                              $140.97
Litchfield, Pauline
9024 Cynthia Street
#204
West Hollywood, CA 90069                      7426     9/4/2020    24 Hour Fitness Worldwide, Inc.           $2,147.98                                                                           $2,147.98
Schneider, Maria
1708 South Palmetto Ave.
Ontario, CA 91762                             7427     9/2/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Jackson, John S
9308 S 4460 West
West Jordan, UT 84088                         7428     9/4/2020    24 Hour Fitness Worldwide, Inc.             $53.00                                                                               $53.00
Goswick, Jack
6609 Rotan Dr.
Austin, TX 78749                              7429     9/4/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00


                                                                                     Page 473 of 1762
                                                         Case 20-11568-KBO        Doc 72-5      Filed 04/19/21   Page 33 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Albano, Cailtyn
6262 Hooker Drive
Huntington Beach, CA 92647                    7430     9/3/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Bray, Kari F
39670 Glenwood Ct.
Murrieta, CA 92563                            7431     9/3/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Sakamoto, Sharon
6815 Verde Ridge Road
Rancho Palos Verdes, CA 90275                 7432     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                             $235.58                            $235.58
Ingalls, Larry
14651 Woodland Dr
Fontana, CA 92337                             7433     9/3/2020    24 Hour Fitness Worldwide, Inc.           $516.00                                                                              $516.00
Hernandez, Veronica
1895 N Green Valley Pkwy
Apt 1524
Henderson , NV 89074                          7434     9/2/2020    24 Hour Fitness Worldwide, Inc.            $36.74                                                                               $36.74
Fulton, Denisse
9998 Celestial Cliffs Ave
Las Vegas, NV 89166                           7435     9/3/2020    24 Hour Fitness Worldwide, Inc.           $466.00                                                                              $466.00
Roethig, Douglas Timothy
390 Arlington Way
Menlo Park, CA 94025-2319                     7436     9/3/2020    24 Hour Fitness Worldwide, Inc.           $446.00                                                                              $446.00
Wegner, Ryan
2724 N Overland Trl Unit 828
Laporte, CO 80535                             7437     9/3/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Taylor, Tiare
45-403 KUAUA WAY
Kaneohe, HI 96744                             7438     9/3/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Wilbert, Neal
13691 Green Valley Dr
Tustin, CA 92780                              7439     9/2/2020    24 Hour Fitness Worldwide, Inc.           $262.50         $262.50                                                              $525.00
Brown, Preston W
23262 La Mar
105-B
Mission Viejo, CA 92691                       7440     9/3/2020    24 Hour Fitness Worldwide, Inc.           $660.00                                                                              $660.00
Hurlburt, Dane
3205 Shasta Circle S
Apt 202
Los Angeles , CA 90065                        7441     9/4/2020    24 Hour Fitness Worldwide, Inc.           $180.00                                                                              $180.00
Johnson, Esther A
509 W. Scenic Drive
Monrovia, CA 91016                            7442     9/2/2020    24 Hour Fitness Worldwide, Inc.                            $78.00                                                               $78.00
Clanton, Janet
95-180 Ihuku Place
Mililani, HI 96789                            7443     9/4/2020    24 Hour Fitness Worldwide, Inc.                          $1,985.34                                                           $1,985.34
Dang, Nhien
187 Capistrano Ave
San Francisco, CA 94112                       7444     9/3/2020    24 Hour Fitness Worldwide, Inc.           $233.00                                                                              $233.00




                                                                                     Page 474 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 34 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Venkata, Krishna
5650 Arbor Hills Way
APT 148
The Colony, TX 75056                          7445     9/3/2020        24 Hour Fitness USA, Inc.                 $195.64                                                                              $195.64
Shea, Gifang
3112 Tewksbury Way
San Ramon, CA 94582                           7446     9/3/2020        24 Hour Fitness USA, Inc.                $2,600.00                                                                           $2,600.00
Byun, Seung
433 Alida Way
Apt 316
South San Francisco, CA 94080-4318            7447     9/3/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Norman, Kirsten
1036 La Ventana Ct
San Marcos, CA 92078                          7448     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Haeg, Michael A.
6613 Meadow Haven Drive
Fort Worth, TX 76132                          7449     9/3/2020     24 Hour Fitness Worldwide, Inc.               $58.00                                                                               $58.00
Holtzinger, Derek
295 Lenox Ave Apt 405
Oakland, CA 94610                             7450     9/3/2020        24 Hour Fitness USA, Inc.                  $99.00                                                                               $99.00
Gordon, Derrick
2538 S Conway Rd Apt 313
Orlando, FL 32812                             7451     9/3/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Cui, Ziqian
8800 Lombard Pl. Apt. 1207
San Diego, CA 92122                           7452     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Fernley, Kevin
1040 N. Naomi St
Burbank, CA 91505                             7453     9/3/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Contreras, Erik
17705 Miller Falls Cove
Round Rock, TX 78681                          7454     9/4/2020    24 Hour Fitness United States, Inc.            $44.37                                                                               $44.37
TSAN, BELLA AHN
10781 BLAKE ST
GARDEN GROVE, CA 92843                        7455     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Rachmat, Jessica
17 Latina
Irvine, CA 92614                              7456     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Hundley, Laquesia
2025 W 42nd Place
Los Angeles, CA 90062                         7457     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Zhou, Xiaowei
24282 Bellerive Circle
Laguna Niguel, CA 92677                       7458     9/3/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Shields, Bryce G
500 Hummingbird Drive
Little Elm, TX 75068                          7459     9/3/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Andrus, William
12145 S Spring Ridge Cir
Sandy, UT 84094                               7460     9/4/2020     24 Hour Fitness Worldwide, Inc.              $106.38                                                                              $106.38

                                                                                        Page 475 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 35 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Olivares, Ronald
1322 Lindenrose Grove
Colorado Springs, CO 80907                    7461     9/2/2020       24 Hour Fitness USA, Inc.                $78.72                                                                               $78.72
Lu, Diana
940 Arikara Drive
Fremont, CA 94539                             7462     9/6/2020    24 Hour Fitness Worldwide, Inc.            $116.00                                                                              $116.00
Nguyen, Kevin
540 Bonita Ave, Spc #219
San Jose, CA 95116                            7463     9/3/2020    24 Hour Fitness Worldwide, Inc.            $380.00                                                                              $380.00
White, Lynn
1855 Hatherly Dr.
Plano, TX 75023                               7464     9/3/2020    24 Hour Fitness Worldwide, Inc.            $900.00                                                                              $900.00
Blakeman, Jocelyn
4940 Mt La Platta dr
San Diego, CA 92117                           7465     9/3/2020    24 Hour Fitness Worldwide, Inc.            $124.00                                                                              $124.00
Bauer, Katharine P
5640 Forest Shores Dr NW
Olympia, WA 98502                             7466     9/3/2020    24 Hour Fitness Worldwide, Inc.                            $944.35                                                              $944.35
Oppido, Jeff
3531 Florida Street #1
San Diego, CA 92104                           7467     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Zargar, Rachel
21668 Prospect Ct.
Hayward, CA 94541                             7468     9/4/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Kerrigan, Doug
921 SE 18th Ave Apt 2
Portland, OR 97214                            7469     9/3/2020    24 Hour Fitness Worldwide, Inc.             $80.00                                                                               $80.00
Demas, Travis
5295 Pierson Ct
Wheat Ridge, CO 80033                         7470     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Bhinder, Kudrat
311 Cedar St
Apt 1206
Seattle, WA 98121                             7471     9/3/2020    24 Hour Fitness Worldwide, Inc.           $2,065.00                                                                           $2,065.00
Barlow, Brett
1155 Pine Street
Apt 6
San Francisco, CA 94109                       7472     9/4/2020         24 San Francisco LLC                  $200.00                                                                              $200.00
Silven, David
4029 23rd Street
San Francisco, CA 94114                       7473     9/3/2020    24 Hour Fitness Worldwide, Inc.           $9,827.00         $99.00                                                            $9,926.00
Kokozos, Michael
19 Amherst Court
Wayne, NJ 07470                               7474     9/4/2020    24 Hour Fitness Worldwide, Inc.             $85.80                                                                               $85.80
Patlolla, Raghavendra
3573 Dickenson CMN
Fremont, CA 94538                             7475     9/6/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
Taryane, DANIEL S
1578 Villa Crest Dr
El Cajon , CA 92021                           7476     9/4/2020    24 Hour Fitness Worldwide, Inc.            $243.93                                                                              $243.93

                                                                                     Page 476 of 1762
                                                          Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 36 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Chang, Marvin
2621 Saratoga Dr.
Fullerton, CA 92835                            7477     9/4/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Greene, Melanie M
4870 Ashbrook Circle
Highlands Ranch, CO 80130                      7478     9/3/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Gonzalez, Lorena
8191 Calabash Ave #65
Fontana, CA 92335                              7479     9/2/2020    24 Hour Fitness Worldwide, Inc.            $214.99                                                                              $214.99
Wright, Jean
6725 Harmon Drive
Sacramento, CA 95831                           7480     9/2/2020    24 Hour Fitness Worldwide, Inc.           $1,136.00                                                                           $1,136.00
Kellum, Edward
615 Vaquero Rd
Monrovia, CA 91016                             7481     9/3/2020       24 Hour Fitness USA, Inc.               $429.99                                                                              $429.99
Zhang, Huimin
143 S Mary Ave
Sunnyvale, CA 94086                            7482     9/4/2020       24 Hour Fitness USA, Inc.                $99.00                                                                               $99.00
Canetti, Alex
8829 Kenzie Cove Street
Las Vegas, NV 89131                            7483     9/4/2020    24 Hour Fitness Worldwide, Inc.             $71.00                                                                               $71.00
Zhu, Likun
4755 S Bresse Paseo
Ontario, CA 91762                              7484     9/4/2020    24 Hour Fitness Worldwide, Inc.            $499.00                                                                              $499.00
Boyadzieva, Natasha
1285 Sutter Street, Apt. 301
San Francisco, CA 94109                        7485     9/2/2020    24 Hour Fitness Worldwide, Inc.                           $1,000.00                                                           $1,000.00
Nguyen, Bao
20306 COHASSET ST #21
WINNETKA, CA 91306                             7486     9/3/2020    24 Hour Fitness Worldwide, Inc.            $480.00                                                                              $480.00
Custer, Lole
1895 Southwood Dr
Vacaville, CA 95687                            7487     9/4/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Neice, James
1260 NW NAITO PARKWAY
UNIT 1005
PORTLAND, OR 97209                             7488     9/3/2020    24 Hour Fitness Worldwide, Inc.            $800.00                                                                              $800.00
Wei, Shao Pang
18480 Dragonera Dr
Rowland Hts, CA 91748                          7489     9/3/2020    24 Hour Fitness Worldwide, Inc.            $357.46                           $32.53                                             $389.99
Sogn, Daniel
8847 36th Ave SW
Seattle, WA 98126                              7490     9/3/2020    24 Hour Fitness Worldwide, Inc.           $2,600.00                                                                           $2,600.00
Xu, Amy
1133 Cayuga Avenue
San Francisco, CA 94112                        7491     9/3/2020         24 San Francisco LLC                  $650.00                                                                              $650.00
Patlan, Denise
PO Box 915
Mira loma, CA 91752                            7492     9/2/2020    24 Hour Fitness Worldwide, Inc.             $47.99                                                                               $47.99


                                                                                      Page 477 of 1762
                                                       Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 37 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ibrahim, Oliver
202 Jesse Way
Piscataway, NJ 08854                        7493     9/3/2020    24 Hour Fitness United States, Inc.           $232.38                                                                              $232.38
Chow, May
1860 Sally Creek Circle
Hayward, CA 94541                           7494     9/3/2020     24 Hour Fitness Worldwide, Inc.               $20.00                                                                               $20.00
Hobson-Coard, Paula
54 - 2nd Avenue
Daly City, CA 94014                         7495     9/3/2020     24 Hour Fitness Worldwide, Inc.              $170.40                                                                              $170.40
Higham, Isaac
2556 S 300 E
South Salt Lake, UT 84115                   7496     9/3/2020     24 Hour Fitness Worldwide, Inc.              $270.66                                                                              $270.66
Hakim, Nassouh S
6 Morro Bay Drive
Corona Del Mar, CA 92625                    7497     9/3/2020     24 Hour Fitness Worldwide, Inc.               $33.25                                                                               $33.25
Bazan, Philip
5536 Red Jasper Way
Antelope, CA 95843                          7498     9/3/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Peros, Nick
1105 Cabrillo Ave
Burlingame, CA 94010                        7499     9/4/2020     24 Hour Fitness Worldwide, Inc.               $73.98                                                                               $73.98
Awadalla, Sharifa
3323 Nutmeg Ln
Walnut Creek, CA 94598                      7500     9/4/2020     24 Hour Fitness Worldwide, Inc.              $695.00                                                                              $695.00
Gokbudak, Kurt Turan
29941 Morongo
Laguna Niguel, CA 92677                     7501     9/4/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Mourad, Ghada
3 Ticonderoga
Irvine, CA 92620                            7502     9/3/2020     24 Hour Fitness Worldwide, Inc.              $125.10                                                                              $125.10
Randolph, Kathy
46 Monte Vista
Laguna Hills, CA 92653                      7503     9/3/2020    24 Hour Fitness United States, Inc.          $3,000.00                                                                           $3,000.00
Rico, Miguel
1335 W Princeton St
Ontario, CA 91762                           7504     9/3/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Hoang, Van
1426 153rd Ave
San Leandro, CA 94578                       7505     9/4/2020    24 Hour Fitness United States, Inc.            $49.00                                                                               $49.00
Phillips II, Ronald E
709 Geneva St.
Glendale, CA 91206                          7506     9/3/2020     24 Hour Fitness Worldwide, Inc.              $133.27                                                                              $133.27
PATTERSON, SHERRI
PO BOX 2296
FRIENDSWOOD, TX 77549-2296                  7507     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Taylor, Katrina
19203 Nestor Ave
Carson, CA 90746                            7508     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                      Page 478 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 38 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sahagun, Erica
17481 Filbert Street
Fontana, CA 92335                             7509     9/3/2020     24 Hour Fitness Worldwide, Inc.              $524.25                                                                              $524.25
Manus, Ruth
39 Jackson Drive
PO Box 901
Alpine, NJ 07620                              7510     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,399.98                                                                           $1,399.98
Boutros, Michelle
120 West Tropical Way
Plantation, FL 33317                          7511     9/3/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Fuller, Michael
333 NW 4th Ave
Apt 1015
Portland, OR 97209                            7512     9/3/2020        24 Hour Fitness USA, Inc.                  $62.98                                                                               $62.98
Alexander, Lenore
9525 Flatlands Avenue
Brooklyn, NY 11236                            7513     9/2/2020            24 New York LLC                       $429.00                                                                              $429.00
Oreskovic, Mandica
25 Marble Sands
Newport Beach, CA 92660                       7514     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Archambault, Robert
65 Norfolk St #4
San Francisco, CA 94103                       7515     9/3/2020          24 San Francisco LLC                     $50.00                                                                               $50.00
Wan, Merlise
2621 Lago Oaks Dr
Santa Rosa, CA 95405                          7516     9/3/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Akin, Christopher
7505 Black Mountain Drive
Austin, TX 78736                              7517     9/3/2020    24 Hour Fitness United States, Inc.           $779.98                                                                              $779.98
Mickels, Sharry L.
235 Tampico Glen
Escondido, CA 92025                           7518     9/3/2020        24 Hour Fitness USA, Inc.                $1,444.00                                                                           $1,444.00
Morales, Angel
2249 S Cochran Ave.
Los Angeles, CA 90016                         7519     9/2/2020     24 Hour Fitness Worldwide, Inc.              $125.61                                                                              $125.61
Ford, Leslie Vanessa
130 Cunningham Way
Travis AFB, CA 94535                          7520     9/4/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Richey, Randall
1271 Mumford Dr.
Santa Ana, CA 92705                           7521     9/3/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Spielmann, Alex
3891 Campbell Place
Fremont, CA 945356                            7522     9/3/2020     24 Hour Fitness Worldwide, Inc.              $799.00                                                                              $799.00
Hsiao, Tina
1983 Los Altos Drive
San Mateo, CA 94402                           7523     9/4/2020     24 Hour Fitness Worldwide, Inc.               $15.00                                                                               $15.00
Frank, Kevin
2906 South Hobart Blvd
Los Angeles, CA 90018                         7524     9/3/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00

                                                                                        Page 479 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 39 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
MOLINA, SARA
5519 Mission Street Apt 205
SAN FRANCISCO , CA 94112                      7525     9/4/2020     24 Hour Fitness Worldwide, Inc.           $25,000.00                                                                           $25,000.00
Kunst, Kathleen
Robert J. Yorio
Carr & Ferrell LLP
120 Constitution Drive
Menlo Park, CA 94025                          7526     9/3/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Ybarra, Jeremiah
8700 Brodie Ln #812
Austin, TX 78745                              7527     9/3/2020     24 Hour Fitness Worldwide, Inc.               $47.73                                                                               $47.73
Cryer, Greg
711 Berkshire Dr
Prosper, TX 75078                             7528     9/3/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Busch, Kelsi
1555 E Holt Blvd #4226
Ontario , CA 91761                            7529     9/4/2020     24 Hour Fitness Worldwide, Inc.               $31.99                                                                               $31.99
Lee, Yong
3081 Loren Lane
Costa Mesa, CA 92626                          7530     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Rubin, Barbara
1010 North Kings Rd. #108
West Hollywood, CA 90069                      7531     9/3/2020    24 Hour Fitness United States, Inc.                          $1,025.00                                                           $1,025.00
Costello, Peggy Slater
383 N. Waverly Street
Orange, CA 92866                              7532     9/3/2020    24 Hour Fitness United States, Inc.          $3,000.00                                                                           $3,000.00
Mariano, Rachel Tengco
870 Bridgeway Circle
El Sobrante, CA 94803                         7533     9/3/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
CHIMIENTI, PINO-JOE
P.O. BOX 53882
SACRAMENTO, CA 95823                          7534     9/3/2020     24 Hour Fitness Worldwide, Inc.                             $5,000.00                                                           $5,000.00
Pantig, Yoly
2980 Dublin Drive
South San Francisco, CA 94080                 7535     9/3/2020     24 Hour Fitness Worldwide, Inc.               $57.92                                                                               $57.92
Mishreky, Mena
4536 Champagne Ct
Riverside, CA 92505                           7536     9/3/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00
Nofoa, Travis
4555 E Viking Rd
Las Vegas, NV 89121                           7537     9/3/2020        24 Hour Fitness USA, Inc.                 $125.00                                                                              $125.00
Nandi, Raj
300 Camino Verde
South Pasadena, CA 91030                      7538     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $8.48                                                                               $8.48
Goodwin, Rachel
83950 Avenida Serena
Indio, CA 92203                               7539     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Huang, Richard
925 N ATLANTIC BLVD.
ALHAMBRA, CA 91801                            7540     9/4/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00

                                                                                        Page 480 of 1762
                                                         Case 20-11568-KBO        Doc 72-5      Filed 04/19/21   Page 40 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
SCHAEFFER, MARK
4308 ALONZO AVENUE
ENCINO, CA 91316                              7541     9/1/2020     24 Hour Fitness Holdings LLC             $129.00                                                                              $129.00
Ostendorf, Henry William
81 Frank Norris Street, 703
San Francisco, CA 94109                       7542     9/3/2020         24 San Francisco LLC                 $200.00                                                                              $200.00
Spielmann, Al
3891 Campbell Pl
Fremont, CA 94536                             7543     9/3/2020    24 Hour Fitness Worldwide, Inc.           $398.00                                                                              $398.00
Pravdin, Yelena
12012 Doral Ave.
Northridge, CA 91326                          7544     9/3/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Nem, Leonid
1339 Park Dr, apt #9
Mountain View, CA 94040                       7545     9/1/2020         24 San Francisco LLC                  $68.66                                                                               $68.66
Elias, Eric
P O Box 6671
Woodland Hills, CA 91365                      7546     9/4/2020    24 Hour Fitness Worldwide, Inc.          $2,200.00                                                                           $2,200.00
Partovi, Kristina
7847 Sale Ave.
West Hills, CA 91304                          7547     9/3/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
RODRIGUEZ, SUGEILY
2099 CHURCH STREET
RAHWAY, NJ 07065                              7548     9/4/2020    24 Hour Fitness Worldwide, Inc.            $39.99                                                                               $39.99
Thill, Raymond
8104 Hearthstone PL
Antelope, CA 95843                            7549     9/4/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Abels, R Scott
2317 Haig Point Cove
Pflugerville, TX 78660                        7550     9/3/2020    24 Hour Fitness Worldwide, Inc.            $99.56                                                                               $99.56
Ramirez, Juan N
525 N. MacQuesten Pkwy, Apt 2A
Mt. Vernon, NY 10552                          7551     9/1/2020           24 New York LLC                   $1,975.00       $3,025.00                                                           $5,000.00
Lasher, Jack
3225 North 135th Street
Omaha, NE 68164                               7552     9/4/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Jaramillo, Paul
12133 Alcott Street
Westminster, CO 80234                         7553     9/3/2020            24 Denver LLC                     $198.00                                                                              $198.00
Daniels, Naima
21818 S Wilmington Ave Suite 414
Long Beach, CA 90810                          7554     9/3/2020    24 Hour Fitness Worldwide, Inc.           $499.98                                                                              $499.98
Kalman, Les
794 West H Street
Benicia, CA 94510                             7555     9/4/2020    24 Hour Fitness Worldwide, Inc.           $144.00                                                                              $144.00
Mullen, Ruth M
1848 Nowak Ave.
Thousand Oaks, CA 91360                       7556     9/4/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00




                                                                                     Page 481 of 1762
                                                          Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 41 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
PHAM, HAI
12101 Dale Ave, spc 101
Stanton, CA 90680                              7557     9/3/2020       24 Hour Fitness USA, Inc.               $250.00                                                                              $250.00
Brighi, Andrea
300 Cirby Hills Drive, Apt. #271
Roseville, CA 95678                            7558     9/3/2020    24 Hour Fitness Worldwide, Inc.            $140.25                                                                              $140.25
Auger, Gail
2530 Independence Avenue, #1K
Bronx, NY 10463                                7559     9/1/2020           24 New York LLC                      $41.98                                                                               $41.98
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                               7560     9/1/2020            24 Denver LLC                      $129.00                                                                              $129.00
PEREZ, BITHIAH
220 28TH ST
SAN DIEGO, CA 92102                            7561     9/4/2020    24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Kwong, Alvin
1111 Opal St Apt 17
Redondo Beach, CA 90277                        7562     9/2/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Hu, Joanne
1698 Hyacinth Ln
San Jose, CA 95124                             7563     9/4/2020    24 Hour Fitness Worldwide, Inc.             $75.00                                                                               $75.00
Schenkkan, Judith
1201 California Street Unit 1401
San Francisco, CA 94109                        7564     9/4/2020       24 Hour Fitness USA, Inc.                               $416.10                                                              $416.10
Le, Thien
4059 Amos Way
San Jose, CA 95135-1002                        7565     9/3/2020    24 Hour Fitness Worldwide, Inc.                            $429.99                                                              $429.99
KIM, SU EUN
1102 E PUENTE AVE
West Covina, CA 91790                          7566     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $429.99                                                              $429.99
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                               7567     9/1/2020           24 New York LLC                     $129.00                                                                              $129.00
Leon, Lourdes
238 Twin Oaks Ave
Apt 3C
Chula Vista, CA 91910                          7568     9/3/2020    24 Hour Fitness Worldwide, Inc.            $149.99                                                                              $149.99
Casas, J.R.
406 S. Kenneth Rd
Burbank, CA 91501                              7569     9/2/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Sordo, Jose Alan
3888 Goldenrod Ave
Rialto, CA 92377                               7570     9/3/2020    24 Hour Fitness Worldwide, Inc.             $53.98                                                                               $53.98
Vrabel, Robert M.
1154 Westwood St.
Hayward, CA 94544                              7571     9/3/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Mano, Timena R.
2333 OAKWOOD DRIVE
East Palo Alto, CA 94303                       7572     9/2/2020    24 Hour Fitness Worldwide, Inc.             $93.97                                                                               $93.97


                                                                                      Page 482 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 42 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Uehara, Jordan
94-458 Kauopua St
Mililani, HI 96789                            7573     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Carlin, Evan Alexander
21130 Park Brook Drive
Katy, TX 77450                                7574     9/4/2020     24 Hour Fitness Worldwide, Inc.               $54.11                                                                               $54.11
Meng, Catherine & Steven
13764 W 61st Circle
Arvada, CO 80004                              7575     9/3/2020              24 Denver LLC                      $1,925.80                                                                           $1,925.80
Barker, Katrina
7056 Archibald Avenue #102-126
Eastvale, CA 92880                            7576     9/3/2020     24 Hour Fitness Worldwide, Inc.              $550.00                                                                              $550.00
Hirakami, Brian Masami
657 Avenida Sevilla
Unit N
Laguna Woods, CA 92637                        7577     9/3/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Salman, Nadia
20310 Anza Ave. APT Q
Torrance, CA 90503                            7578     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Haughelstine, Lisa A
1414 Corte Bravo
San Marcos, CA 92069                          7579     9/4/2020     24 Hour Fitness Worldwide, Inc.              $199.99                                                                              $199.99
Martens, Jordan
1108 Evergreen Drive
Encinitas, CA 92024                           7580     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Mussani, Anusha
109 Knob Creek
Irvine, CA 92602                              7581     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,403.64                                                                           $1,403.64
Tam, Gwendolyn
2619 Noriega St
San Francisco, CA 94122-4128                  7582     9/3/2020          24 San Francisco LLC                    $250.00                                                                              $250.00
Carrillo, Ashley
2928 Lucca Cir
Livermore, CA 94550                           7583     9/4/2020     24 Hour Fitness Worldwide, Inc.                             $2,200.00                                                           $2,200.00
Zeeb, Nicolas
20310 Anza Ave.
Apt Q
Torrance, CA 90503                            7584     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Heimburger, Brett
4746 Wallace Ln
Holladay, UT 84117                            7585     9/3/2020        24 Hour Fitness USA, Inc.                 $268.74                                                                              $268.74
Huang, Candy
1080 Ackley Street
Monterey Park, CA 91755                       7586     9/3/2020    24 Hour Fitness United States, Inc.                                              $0.00                                               $0.00
Jarrett, Melanie
                                              7587     9/3/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Beran, Bruce
6041 Devonshire Dr
Palmdale, CA 93551                            7588     9/3/2020     24 Hour Fitness Worldwide, Inc.                             $1,610.00                                                           $1,610.00


                                                                                        Page 483 of 1762
                                                          Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 43 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
ALLEN, ANTHONY
164 ROLLING HILLS
LANCASTER, TX 75146                            7589     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Claim docketed in error
                                               7590     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Kahn, Nicholas
639 4th street
West Babylon, NY 11704                         7591     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                 $46.99                             $46.99
McIntyre, Donna
813 Glenwood Way
Escondido, CA 92026                            7592     9/4/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Hirscher, Joe
2319 19th AVE NE
Minneapolis, MN 55418                          7593     9/2/2020     24 Hour Fitness Worldwide, Inc.              $510.50                                                                              $510.50
Mondragon, Arlene
1133 S Spruce St
Santa Ana, CA 92704                            7594     9/4/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
Evans, Dawn A.
11946 NE Sacramento Street
Portland, OR 97220                             7595     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Custer, John
1895 Southwood Dr
Vacaville, CA 95687                            7596     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Gonzales, Danielle T
2923 Calle Frontera
San Clemente, CA 92673                         7597     9/4/2020     24 Hour Fitness Worldwide, Inc.              $759.00                                                                              $759.00
Garcia, Mark
9736 11th Ave
Hesperia, CA 92345                             7598     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                 $59.60                             $59.60
Goodson, Shaina
5550 N Braeswood Blvd, Apt 102
Houston, TX 77096                              7599     9/4/2020     24 Hour Fitness Worldwide, Inc.               $90.42                                                                               $90.42
Oh, Sun Min
218 10th Street
Palisades Park, NJ 07650                       7600     9/3/2020     24 Hour Fitness Worldwide, Inc.              $749.88                                                                              $749.88
Green, Roseanne
17707 Cape Jasmine Road
Santa Clarita, CA 91387                        7601     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,467.87                                                                           $1,467.87
Crane, Ellen
7 Sunburst
Irvine, CA 92603                               7602     9/4/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Leahy, Maxwell
15357 Magnolia Blvd
#323
Sherman Oaks, CA 91403                         7603     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Arteaga Rangel, Jesus A.
1590 Southwest Expy Apt. 307
San Jose, CA 95126                             7604     9/3/2020     24 Hour Fitness Worldwide, Inc.              $144.10                                                                              $144.10




                                                                                         Page 484 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 44 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Cao, Wenhua
5125 Esposito Ave
Las Vegas, NV 89141                           7605     9/3/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Zolliecoffer, James
5207 Sale Avenue
Woodland Hills, CA 91364                      7606     9/3/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Junior, Marcus
988 E. Muncie Ave
Fresno, CA 93720                              7607     9/4/2020         24 San Francisco LLC                   $46.29                                                                               $46.29
Gali, Florinda
18830 NW 77th Ct.
Hialeah, FL 33015                             7608     9/3/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Metayer, Olivier
3939 S Bond Avenue
Apt 435
Portland, OR 97239                            7609     9/3/2020    24 Hour Fitness Worldwide, Inc.            $105.57                                                                              $105.57
Peterson, Bryon
14404 122ND ST CT E
BONNEY LAKE, WA 89391                         7610     9/4/2020    24 Hour Fitness Worldwide, Inc.            $593.57                                                                              $593.57
Yuanita, Novia
1624 the Alameda apt.37
San Jose, CA 95126                            7611     9/3/2020    24 Hour Fitness Worldwide, Inc.             $39.99                                                                               $39.99
Stevens, David
3111 Woodland Heights Circle
Colleyville, TX 76034                         7612     9/4/2020    24 Hour Fitness Worldwide, Inc.            $324.74                                                                              $324.74
Chou, Julie
44258 View Point Circle
Fremont, CA 94539                             7613     9/4/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Neal, John W.
PO Box 1292
Pacifica, CA 94044                            7614     9/2/2020    24 Hour Fitness Worldwide, Inc.             $89.97                                                                               $89.97
Tam, Wai
14068 School St
San Leandro, CA 94578                         7615     9/4/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
Nirwal, Gagandeep
37266 Aleppo Dr
Newark , CA 94560                             7616     9/3/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Crespi, Michael
864 Grand Ave #441
San Diego, CA 92109                           7617     9/3/2020       24 Hour Fitness USA, Inc.               $110.22                                                                              $110.22
Kline, Keith
223 Santa Clara Avenue
Redwood City, CA 94061-3406                   7618     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
JOSEPH, PETER
15318 Green Valley Drive
CHINO HILLS, CA 91709                         7619     9/3/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Morales, Andy
27520 Sierra Hwy, F208
Canyon Country, CA 91351                      7620     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00


                                                                                     Page 485 of 1762
                                                         Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 45 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
CAO, WENQIANG
5125 Esposito Ave
Las Vegas, NV 89141                           7621     9/3/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Nishimura, Maggie
1747 Dorrance Dr
San Jose, CA 95125                            7622     9/4/2020     24 Hour Fitness Worldwide, Inc.              $104.00                                                                              $104.00
Earley, Beverly J.
8330 E. Quincy Ave.
F-305
Denver, CO 80237                              7623     9/3/2020     24 Hour Fitness Worldwide, Inc.              $187.49                                                                              $187.49
Laman, William J.
1496 East Valley Road
Montecito, CA 93108                           7624     9/3/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Harrison, Romar J
17593 Perilla Drive
San Bernardino, CA 92407                      7625     9/3/2020     24 Hour Fitness Worldwide, Inc.              $159.00                                                                              $159.00
Johnson, Christopher
7060 South Palo Verde Way
Apt. WC34
Salt Lake City, UT 84121                      7626     9/3/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Zeeb, Nancy
20310 Anza Ave
Apt Q
Torrance, CA 90503                            7627     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Lindsey, Marcus G.
P.O. Box 4055
Compton, CA 90224                             7628     9/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
VERNARDO, MARCEYA
149 E. VODDEN ST.
RIALTO, CA 92376                              7629     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Nguyen, Bach
460 Persian DR Unit 226
Sunnyvale, CA 94089                           7630     9/4/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Azuma, James
291 Hillcrest Ave
Wood-Ridge, NJ 07075                          7631     9/4/2020     24 Hour Fitness Worldwide, Inc.               $68.47                                                                               $68.47
Kent, Stephanie L
1605 Crestmore Place
Fort Collins, CO 80521                        7632     9/3/2020     24 Hour Fitness Worldwide, Inc.                               $43.86                                                               $43.86
Benoist, Christopher W
1 Daniel Burnham CT
APT 423
San Francisco, CA 94109-5457                  7633     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Cowles, Felicia
105 Craig St.
Baytown, TX 77521                             7634     9/3/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Chou, Alan
13880 Ellis Park Trl.
EastVale, CA 92880                            7635     9/3/2020     24 Hour Fitness Worldwide, Inc.              $869.00                                                                              $869.00


                                                                                        Page 486 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 46 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
LUI, ALICE
34107 VIA LUCCA
FREMONT, CA 94555                             7636     9/4/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Rose, Phyllis Broene
2386 Catherine Rd.
Altadena, CA 91001                            7637     9/3/2020        24 Hour Fitness USA, Inc.                 $840.00                                                                              $840.00
Young, William
17005 Glenfold Dr.
Hacienda Heights, CA 91745                    7638     9/3/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Sosinski, Mike
2021 Ptarmigan Dr. #2
Walnut Creek, CA 94595                        7639     9/3/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Bernardino, Sylvia
812 Oak Creek Drive
Vacaville, CA 95687                           7640     9/4/2020        24 Hour Fitness USA, Inc.                 $204.19                                                                              $204.19
Payne, Michelle
5017 SEPULVEDA BLVD
Torrance, CA 90505-2164                       7641     9/4/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Manzano, Jessica
2826 Flint Ave
San Jose, CA 95148                            7642     9/3/2020     24 Hour Fitness Worldwide, Inc.               $47.27                                                                               $47.27
Kaushik Bhowal
13142 130th Ln NE
Kirkland, WA 98034                            7643     9/2/2020        24 Hour Fitness USA, Inc.                 $138.57                                                                              $138.57
Jones, Steven A
993 Platinum Way
Sandy, UT 84094                               7644     9/3/2020     24 Hour Fitness Worldwide, Inc.               $52.55                                                                               $52.55
Stephenson, Ellen
242 Heron Bay Cir
Lake Mary, FL 32746                           7645     9/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Posta, John J
4562 Rayburn street
westlake village, ca 91362                    7646     9/3/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00
Meulmester, David
30249 Hawkset St
Castaic, CA 91384                             7647     9/2/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Zheng, Anding
1516 Budd Ct
SAN MATEO, CA 94403                           7648     9/4/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Bastani, Ray
12 Chenile
Irvine, CA 92614                              7649     9/4/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Paschall, Calvaire
46510 Roudel Ln
La Quinta, CA 92253                           7650     9/4/2020    24 Hour Fitness United States, Inc.           $863.94                                                                              $863.94
Zhao, Xin
16 Hana Vista Lane
Daly City, CA 94014                           7651     9/2/2020          24 San Francisco LLC                    $200.00                                                                              $200.00




                                                                                        Page 487 of 1762
                                                        Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 47 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
REISING, RACHEL
363 ANDERSON ROAD
ALAMEDA, CA 94502                            7652     9/3/2020     24 Hour Fitness Worldwide, Inc.                               $46.99                                                               $46.99
Underwood, Sarah
15709 NE 74th ST
Vancouver, WA 98682                          7653     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Jaramillo, Michael
2101 W Clark Ave
Burbank, CA 91506                            7654     9/3/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Giordano, Nicholas
9010 LLoyd Place
West Hollywood, CA 90069                     7655     9/2/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
Serrano, David
6208 Rodman Ridge Ct.
Las Vegas, NV 89130                          7656     9/3/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Moran, Beth W
5817 Keyntel St
Citrus Hts., CA 95621                        7657     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $389.99                                                              $389.99
Abbink, Kevin
303 Culper Ct
Hermosa Beach, CA 90254                      7658     9/3/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Grissom, Drew
4829 Autry Ave.
Long Beach, CA 90808                         7659     9/3/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Jamil, Faris Marvin
21841 Via De La Luz
Trabuco Canyon, CA 92679                     7660     9/3/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
CHEN, LAURENCE
6013 SHAWCROFT DR
SAN JOSE, CA 95123                           7661     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Nagle, Lisa J
3521 Morningstar Lane
Norco, CA 92860                              7662     9/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Markheim, Nicole
25812 Chalmers Place
Calabasas, CA 91302                          7663     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,136.00                                                                           $1,136.00
Liang, Peiyi
1122 Pacific Ave
San Francisco, CA 94133                      7664     9/3/2020          24 San Francisco LLC                    $133.00                                                                              $133.00
Rosenthal, Irene
5631 Ladybird LN
La Jolla, CA 92037                           7665     9/3/2020     24 Hour Fitness Worldwide, Inc.               $20.00                                                                               $20.00
SHAW, CHRISTIAN R
10641 FRANLIE DRIVE
SUNLAND, CA 91040-1762                       7666     9/2/2020    24 Hour Fitness United States, Inc.          $1,199.00                                                                           $1,199.00
Vorndran, Jack
2615 Alvord Ln
Redondo Beach, CA 90278                      7667     9/4/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00




                                                                                       Page 488 of 1762
                                                          Case 20-11568-KBO        Doc 72-5      Filed 04/19/21    Page 48 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Rapattoni, Linda
12915 Park Place Unit 201
Hawthorne, CA 90250                            7668     9/2/2020    24 Hour Fitness Worldwide, Inc.                           $199.99                                                              $199.99
Collier, Demetrius L.
1607 Kains Avenue
Berkeley, Ca 94702                             7669     9/2/2020    24 Hour Fitness Worldwide, Inc.                          $1,622.00                                                           $1,622.00
Buchert, David
7784 Palmyra Drive
Fair Oaks, CA 95628                            7670     9/3/2020    24 Hour Fitness Worldwide, Inc.           $389.99                                                                              $389.99
Yao, Jean
2347 Lass Drive
Santa Clara, CA 95054                          7671     9/3/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Tokutomi, Lori K
1212 Nuuanu Avenue
#2312
Honolulu, HI 96817                             7672     9/3/2020    24 Hour Fitness Worldwide, Inc.           $859.00                                                                              $859.00
Wei, Ziqi
23542 Ladeene Ave
Torrance, CA 90505                             7673     9/4/2020    24 Hour Fitness Worldwide, Inc.            $83.98                                                                               $83.98
Keledjian, Koko
24803 Wooded Vista
West Hills, CA 91307                           7674     9/4/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Komatsu, Tomo
4882 Phelan Ave.
Fremont, CA 94538                              7675     9/3/2020    24 Hour Fitness Worldwide, Inc.                           $649.99                                                              $649.99
Smith, James
3553 Club View Circle
Stockton, Ca 95204                             7676     9/3/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Huang, Dalu
2347 Lass Drive
Santa Clara, CA 95054                          7677     9/3/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Anderson, Lori
1400 Hopkins Ave # 201
Redwood City, CA 94062                         7678     9/3/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Barlow, Shimon
135-24 Hoover Ave 1a
Jamaica, NY 11435                              7679     9/4/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Wright, Melanie
360 Grand Ave. #27
Oakland, CA 94610                              7680     9/2/2020    24 Hour Fitness Worldwide, Inc.                           $200.00                                                              $200.00
Yenne, Azia
3985 24th St
San Francisco, CA 94114                        7681     9/2/2020         24 San Francisco LLC                                 $190.00                                                              $190.00
Alviso, Alvin
16220 Bellflower Blvd
Apt 109
Bellflower, CA 90706                           7682     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Fields-Robinson, Leandrea
1870 E Helmick Street
Carson, CA 90746                               7683     9/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00

                                                                                      Page 489 of 1762
                                                         Case 20-11568-KBO        Doc 72-5       Filed 04/19/21    Page 49 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Pal, Aksh
3638 Sweet Brook Ct
San Jose, CA 95111                            7684     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $650.00                            $650.00
Hernandez, Jorge T.
14656 Palomina Dr.
San Jose, CA 95127                            7685     9/2/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Endalew, Surafel
4138 Buckingham Rd Apt D
Los Angeles, CA 90008                         7686     9/3/2020    24 Hour Fitness Worldwide, Inc.                                            $400.00                                             $400.00
Lee, Ye ji
13135 Arabella Dr
Cerritos, CA 90703                            7687     9/3/2020             RS FIT CA LLC                    $699.99                                                                              $699.99
Omer, Amal
370 Aloha Dr
San Leandro, CA. 94578                        7688     9/3/2020    24 Hour Fitness Worldwide, Inc.           $449.00                                                                              $449.00
Schneider, Ryan
1708 South Palmetto Ave.
Ontario, CA 91762                             7689     9/2/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Moran, Richard
77 Luneta Lane
Rancho Mission Viejo, CA 92694-1877           7690     9/3/2020    24 Hour Fitness Worldwide, Inc.                           $699.99                                                              $699.99
Jain, Sheena
12312 Media Panorama
Santa Ana, CA 92705                           7691     9/2/2020    24 Hour Fitness Worldwide, Inc.            $99.98                                                                               $99.98
Richardson, John
10453 Sierra Vista Lane
La Mesa, CA 91941                             7692     9/2/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Delgado, Jessie M.
44890 Rivermont Terr APT 100
Ashburn, VA 20147                             7693     9/3/2020    24 Hour Fitness Worldwide, Inc.                          $1,000.00                                                           $1,000.00
Rapley, Eric S.
12 Via Olorosa
Rancho Santa Margarita, CA 92688              7694     9/2/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Savage, Javon or Aurdrey
2301 N CONGRESS AVE APT 26
BOYNTON BEACH, FL 33426                       7695     9/2/2020    24 Hour Fitness Worldwide, Inc.            $60.00                                                                               $60.00
Derman, Howard
1 Faith
Irvine, CA 92612-3253                         7696     9/2/2020    24 Hour Fitness Worldwide, Inc.           $599.00                                                                              $599.00
Srijaerajah, Dilan
1021 5th St. #204
Santa Monica, CA 90403                        7697     9/4/2020    24 Hour Fitness Worldwide, Inc.          $1,497.86                                                                           $1,497.86
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                          7698     9/3/2020        24 Hour Holdings II LLC              $7,798.00                                                                           $7,798.00
Sun, Connie
422 La Floresta Dr
Brea, CA 92823                                7699     9/4/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00




                                                                                     Page 490 of 1762
                                                          Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 50 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Arai, David Y.
2053 Domador
San Clemente, CA 92673                         7700     9/3/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Gardner, Andrew
17205 Strathern St
Van Nuys, CA 91406                             7701     9/3/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Holguin, Gladys
359 E. 71st St.
Los Angeles, CA 90003                          7702     9/5/2020     24 Hour Fitness Worldwide, Inc.               $51.61                                                                               $51.61
Patel, Priya
2954 Crater Lane
San Jose, CA 95132                             7703     9/3/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Lai, Lisa Chu
2352 Glen Creek St
San Jose, CA 95138                             7704     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Azucena, Jose
1227 E Adul St.
West Covina, CA 91792                          7705     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $297.00                            $297.00
Kenneth Mueller, Lolita Mueller
c/o Joseph Hunt, Attorney for Creditors
Hunt Law Offices, PLLC
407 1/2 N. 45th Street
Seattle, WA 98103                              7706     9/3/2020        24 Hour Fitness USA, Inc.             $300,000.00                                                                          $300,000.00
Duggal, Manish
3636 Via Certaldo Ave
Henderson, NV 89052                            7707     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Brooks Jr, Lavant
3811 Coastal St
Riverside, CA 92501                            7708     9/4/2020     24 Hour Fitness Worldwide, Inc.              $126.00                                                                              $126.00
CHEN, JUANA
1702 WISTERIA
BREA, CA 92821                                 7709     9/2/2020    24 Hour Fitness United States, Inc.                                                              $99.00                             $99.00
Amano, Robert
95-640 Hanile St.
Apt F205
Mililani, HI 96789                             7710     9/2/2020    24 Hour Fitness United States, Inc.                                                           $1,200.00                          $1,200.00
Camozzi, Maureen
76988 Kybar Road
Palm Desert, CA 92211                          7711     9/4/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Bayer, Daniel
2361 STANLEY AVE
SIGNAL HILL, CA 90755                          7712     9/2/2020     24 Hour Fitness Worldwide, Inc.              $118.04                                                                              $118.04
Miao, Qixing
250 Jules Ave
San Francisco, CA 94112                        7713     9/4/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Nofoa, Trevor
4555 e viking rd
Las Vegas, NV 89121                            7714     9/3/2020        24 Hour Fitness USA, Inc.                 $125.00                                                                              $125.00




                                                                                         Page 491 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 51 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Zhu, Kathy
254 Barclay Avenue
Millbrae, CA 94030                           7715     9/5/2020     24 Hour Fitness Worldwide, Inc.               $75.18                                                                               $75.18
Matulac, Anthony
38 Burlwood Dr
San Fransisco, CA 94127                      7716     9/2/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Yu, Iying
515 N Jackson St Apt 214
Glendale, CA 91206                           7717     9/3/2020        24 Hour Fitness USA, Inc.                 $170.86                                                                              $170.86
JUNIO, CHRISTOPHER J
3791 FAIRFAX WAY
SOUTH SAN FRANCISCO, CA 94080                7718     9/4/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
SAM, KRYSTI
720 ROSECRANS AVE
MANHATTAN BEACH, CA 90266                    7719     9/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Nazareth, Nelson
4292 Eggers Dr
Fremont, CA 94536                            7720     9/3/2020     24 Hour Fitness Worldwide, Inc.              $291.25                                                                              $291.25
Chu, Nathaniel I
805 Canada Dr
Milpitas, CA 95035                           7721     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Santos, Laura E
1362 Tularcitos Drive
Milpitas, CA 95035                           7722     9/3/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Li, Ping
505 Maxine Ct
Sunnyvale , Ca 94086                         7723     9/3/2020    24 Hour Fitness United States, Inc.           $162.50                                                                              $162.50
Winners, Margo
8766 Tulare Dr.
Unit 404A
Huntington Beach, CA 92646                   7724     9/3/2020     24 Hour Fitness Worldwide, Inc.               $87.00                                                                               $87.00
Baranski, Barbara
695 Keith Court
Walnut Creek, CA 94597                       7725     9/3/2020        24 Hour Fitness USA, Inc.                 $180.00                                                                              $180.00
Xu, Sheng
18568 Fieldbrook St
Rowland Heights, CA 91748                    7726     9/4/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Aweke, Molalet
4138 Buckingham Rd Apt D
Los Angeles, CA 90008                        7727     9/3/2020     24 Hour Fitness Worldwide, Inc.                                               $400.00          $400.00                            $800.00
Fan, Xianan
7537 35th Ave NE
Seattle, WA 98115                            7728     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,272.76                                                                           $1,272.76
Kaludi, Irene
401 Stannage Ave. Apt 7
Albany, CA 94706                             7729     9/3/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Gautier, Holly A
9426 S. 5th Ave
Inglewood, CA 90305                          7730     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $100.00                                                              $100.00


                                                                                       Page 492 of 1762
                                                          Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 52 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Torres, Kristy
4633
                                               7731     9/3/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                           $482.00                            $482.00
Palencia, Angel
119 N Jackson St
Santa Ana, CA 92703                            7732     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Crissey, Jonathan
1511 Nettie
Leander, TX 78641                              7733     9/4/2020        24 Hour Fitness USA, Inc.                 $117.00                                                                              $117.00
Nhek, Nathan
40 Snow Bush St
Ladera Ranch, CA 92694                         7734     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Sabas, Marianne
201 Mt. Park Blvd SW
Apartment G201
Issaquah, WA 98027                             7735     9/3/2020        24 Hour Fitness USA, Inc.                                                   $91.22                                              $91.22
Keledjian, Koko
24803 Wooded Vista
West Hills, CA 91307                           7736     9/4/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Pasquale, Teresa K.
900 E. Balboa Blvd.
Newport Beach, CA 92661                        7737     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,032.00                                                                           $1,032.00
Elk, Janet
5540 Elm Lane
Redding, CA 96001-4606                         7738     9/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Dreifuss, Raymond Henry
3568 Harding St
Apt 105
Carlsbad, CA 92008                             7739     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $250.00                                                              $250.00
Akula, Maya L
1110 Encanto Drive
Arcadia, CA 91007                              7740     9/4/2020     24 Hour Fitness Worldwide, Inc.              $899.00                                                                              $899.00
Braun, David
8 N Sabra Ave
Oak Park, CA 91377                             7741     9/3/2020     24 Hour Fitness Worldwide, Inc.                               $49.00                                                               $49.00
Morales, Rosa
11301 Encino Ave
Granada Hills, CA 91344                        7742     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Quinones, Alexis Vladimir
19339 Archwood St.
Reseda, CA 91335                               7743     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                 $45.00                             $45.00
Mena, Miguel A.
7101 Virginia Parkway APT 1233
McKinney, TX 75071                             7744     9/3/2020     24 Hour Fitness Worldwide, Inc.              $511.88                                                                              $511.88
Sui, An Duy
4015 Whistler Ave
El Monte, CA 91732                             7745     9/3/2020    24 Hour Fitness United States, Inc.            $99.99                                                                               $99.99
Doggett, Soleil
1520 25th St
San Francisco, CA 94107                        7746     9/4/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00

                                                                                         Page 493 of 1762
                                                       Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 53 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Melanson, Kelly
411 Rio Del Oro Lane
Sacramento, CA 95825                        7747     9/3/2020     24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99
Moore Jr., David Jonathan
19181 Mono Dr.
Hesperia, CA 92345                          7748     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Wan, Christopher
7091 Westmoreland Way
Sacramento, CA 95831                        7749     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                $200.00                            $200.00
Mousivand, Reza
164 ACALANES DR, APT 1
Sunnyvale, CA 94086                         7750     9/3/2020        24 Hour Fitness USA, Inc.                 $495.83                                                                              $495.83
LIM, SANGHYUN
440 RIDGEFARM DR
SAN JOSE, CA 95123                          7751     9/3/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Larsen, Skylar
6124 Sandstone Mesa Dr
Las Vegas, NV 89130                         7752     9/3/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Iverson, Amy W
10333 Park St
Bellflower, CA 90706                        7753     9/3/2020     24 Hour Fitness Worldwide, Inc.               $77.98                                                                               $77.98
Yee, Lucia
857 Yale St.
Apt 5
Los Angeles, CA 90012                       7754     9/4/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Mishra, Aashi
333 Central Ave Apt 215
Westfield, NJ 07090                         7755     9/2/2020        24 Hour Fitness USA, Inc.                 $150.00                                                                              $150.00
Frasz, Marjorie R
7004 W. Washington Ave
Las Vegas, NV 89128                         7756     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
OLVERA, IVAN
1133 S SPRUCE ST
SANTA ANA, CA 92704                         7757     9/4/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00
Gupta, Vijay
1043 Alta Mira Dr.
Apt. A
Santa Clara, CA 95051                       7758     9/3/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Willis, Tiffany
1904 E.Alla Panna Wy
Sandy, UT 84093                             7759     9/3/2020     24 Hour Fitness Worldwide, Inc.              $133.50                                                                              $133.50
WILLIAMS, FRANK
6212 S 2300 E
HOLLADAY, UT 84121                          7760     9/3/2020     24 Hour Fitness Worldwide, Inc.               $77.16                                                                               $77.16
KELLY, MIRIAM
15811 MISSION TERRACE COURT
HOUSTON, TX 77083-5267                      7761     9/4/2020     24 Hour Fitness Worldwide, Inc.               $68.04                                                                               $68.04
Gudino, Gabriela I
13855 Arthur Ave
Paramount, CA 90723                         7762     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00

                                                                                      Page 494 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 54 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Portillo, Amador
2113 Ipsen Way
Placentia, CA 92870                           7763     9/5/2020    24 Hour Fitness Worldwide, Inc.             $41.99                                                                               $41.99
Arrington, Matthew
61 Yellow Brick Dr.
Stillwater, OK 74074                          7764     9/2/2020    24 Hour Fitness Worldwide, Inc.             $64.12                                                                               $64.12
Stratigakis, Michael
933 4th St #4
Santa Monica, CA 90403                        7765     9/3/2020    24 Hour Fitness Worldwide, Inc.             $81.25                                                                               $81.25
Wen, Cynthia
1181 Furlong St
Belmont, CA 94002                             7766     9/5/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Brust, Andrea
1311 SE 152nd CT
Vancouver, WA 98683                           7767     9/2/2020    24 Hour Fitness Worldwide, Inc.            $223.04                                                                              $223.04
Sparks, Gary J
1019 SW 10th Ave Apt 401
Portland, OR 97205                            7768     9/2/2020    24 Hour Fitness Worldwide, Inc.           $3,216.00                                                                           $3,216.00
Calley, Cynthia
4553 Willis Avenue #201
Sherman Oaks, CA 91403                        7769     9/4/2020    24 Hour Fitness Worldwide, Inc.                             $20.00           $20.00           $20.00                             $60.00
Farhoomand, Arash
9210 Langdon Ave.
North Hills, CA 91343                         7770     9/2/2020    24 Hour Fitness Worldwide, Inc.            $107.93                                                                              $107.93
Downing, Geoff
750 The Alameda
Half Moon Bay, CA 94019                       7771     9/4/2020    24 Hour Fitness Worldwide, Inc.             $45.00                                                                               $45.00
Lynch, Kira
18419 129th lane NE
Bothell, WA 98011                             7772     9/2/2020    24 Hour Fitness Worldwide, Inc.            $230.19                                                                              $230.19
Kennedy, Karen
54 Park Groton Place
San Jose, CA 95136                            7773     9/9/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
Graefen, Eddy
15513 133rd Pl NE
Woodinville, WA 98072                         7774     9/4/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Guan, Xiaorong
1567 70st
Apt 1R
Brooklyn, NY 11228                            7775     9/2/2020    24 Hour Fitness Worldwide, Inc.             $63.98                                                                               $63.98
Hunziker, Rosemarie
613 Langston Lane
Falls Church, VA 22046                        7776     9/4/2020       24 Hour Fitness USA, Inc.                              $2,491.99                                                           $2,491.99
Walker, Nardis
2320 Bray Village Drive
Denton, TX 76207                              7777     9/2/2020    24 Hour Fitness Worldwide, Inc.                            $499.95                                                              $499.95
Sanchez, Terry
24716 Joyce Street
Hayward, CA 94544                             7778     9/4/2020    24 Hour Fitness Worldwide, Inc.            $189.00                                                                              $189.00


                                                                                     Page 495 of 1762
                                                          Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 55 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Urie, Brad
PO Box 3327
San Clemente, CA 92674                         7779     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Heerhartz, Roma
4516 Azure Court
Sacramento, CA 95864                           7780     9/4/2020     24 Hour Fitness Worldwide, Inc.               $24.00                                                                               $24.00
WANG, ZHIQIANG
6072 HEDGECREST CIRCLE
SAN RAMON, CA 94582                            7781     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Ramos, Jonathan
1023 Maple Ave
South Plainfield, NJ 07080                     7782     9/4/2020        24 Hour Fitness USA, Inc.                $2,111.98                                                                           $2,111.98
QUIROZ, JULIO
911 CORONEL CT
WALNUT, CA 91789                               7783     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Dolan, Teresa
212 Gardenia Avenue
Redlands, CA 92373                             7784     9/2/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Hathaway, Dennis
1072 Palms Blvd
Venice, CA 90291                               7785     9/4/2020     24 Hour Fitness Worldwide, Inc.              $546.00                                                                              $546.00
Guieb, Maria
94-1451 Kahuli Street
Waipahu , HI 96797                             7786     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Moita, Jeffrey L
2201 Shoreline Drive
Unit 2936
Alameda, CA 94501                              7787     9/2/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Chiang, Juinjay
9110 E Arbor Cir, Unit A
Englewood, CO 80111                            7788     9/4/2020        24 Hour Fitness USA, Inc.                 $392.61                                                                              $392.61
Vinogradov, Dmitry
1000 Ocean Pkwy, Apt 5K
Brooklyn, NY 11230                             7789     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
CHEN, JACKSON
1702 WISTERIA
BREA, CA 92821                                 7790     9/2/2020    24 Hour Fitness United States, Inc.                                                             $189.00                            $189.00
Crane, Brian
7 Sunburst
Irvine, CA 92603                               7791     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Johnson, Jason
PO BOX 832
Glendora, CA 91740                             7792     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Brar, Harmanjot
2942 Campbell Lane
Tracy, CA 95377                                7793     9/4/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00
Shankar, Roopa
821 Pine Street, Apt 1A
San Francisco, CA 94108                        7794     9/2/2020     24 Hour Fitness Worldwide, Inc.                             $2,500.00                                                           $2,500.00


                                                                                         Page 496 of 1762
                                                          Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 56 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Cole, Jenny
1202 Hollow Creek Dr
APT 102
Austin, TX 78704-1984                          7795     9/5/2020    24 Hour Fitness Worldwide, Inc.            $229.99                                                                              $229.99
Su, Lihui
88 Carriage Dr
Foothill Ranch, CA 92610                       7796     9/2/2020    24 Hour Fitness Worldwide, Inc.            $268.00                                                                              $268.00
ZAVALA, MARISSA A
7605 IRONWOOD CT.
FONTANA, CA 92336                              7797     9/4/2020    24 Hour Fitness Worldwide, Inc.            $299.96                                                                              $299.96
Fischer, Douglas W
17800 NE 27th St
Vancouver, WA 98684                            7798     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Halabi, Sammy
12317 Sundara Dr
Austin, TX 78739                               7799     9/5/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Aljabi, Nick Nasrat
9127 Grossmont Blvd
La Mesa, CA 91941                              7800     9/3/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Bagmut, Nataliia
7908 Glen Field Ct
Citrus Heights, CA 95610                       7801     9/8/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Ricks, Tiffany
19601 Vilamoura Street
Pflugerville, TX 78660                         7802     9/4/2020    24 Hour Fitness Worldwide, Inc.             $90.00                                                                               $90.00
ALVAREZ, DANIELA
940 S. NORFOLK ST
SAN MATEO, CA 94401                            7803     9/4/2020       24 Hour Fitness USA, Inc.                $16.50                                                                               $16.50
Stephens, R Scott
11528 SE 323rd Place
Auburn, WA 98092                               7804     9/4/2020       24 Hour Fitness USA, Inc.                               $677.60                                                              $677.60
Nguyen, Tuan
8913 Boulder Glen Way
Sacramento, CA 95829                           7805     9/4/2020    24 Hour Fitness Worldwide, Inc.            $420.00                                                                              $420.00
Woo, Darrell
50 Springview Ct.
San Ramon, CA 94583                            7806     9/4/2020    24 Hour Fitness Worldwide, Inc.            $262.44                                                                              $262.44
Miska, Tyler M
976 Palm Terr
Pasadena, CA 91104                             7807     9/5/2020    24 Hour Fitness Worldwide, Inc.             $90.00                                                                               $90.00
Huang, Edward
35959 Gaskell Court
Fremont, CA 94536                              7808     9/4/2020    24 Hour Fitness Worldwide, Inc.            $315.00                                                                              $315.00
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                            7809     9/4/2020             RS FIT CA LLC                      $63.70                                                                               $63.70
Arens, Chris
5663 Sun Ridge Ct.
Castro Valley, CA 94552                        7810     9/7/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00


                                                                                      Page 497 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 57 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Quintero, Laurie
2055 Mallard Dr
Walnut Creek, CA 94597                        7811     9/4/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Grigorian, Vahe
22147 Avenue San Luis
Woodland Hills, CA 91364                      7812     9/4/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Baeza, Fabian
                                              7813     9/4/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Kaul, Kenneth
7204 Big Valley Ct
Colorado Springs, CO 80919                    7814     9/4/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Jackson, Donald
5413 Shenandoah Ave
Los Angeles, CA 90056                         7815     9/7/2020    24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00
Hoang, Julienne
1301 Tudor House Road
Pflugerville, TX 78660                        7816     9/4/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Sepulia, Romeo
715 2nd Ave
Pinole, CA 94564                              7817     9/4/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Williams, Rayshandra
10923 S. Manhattan Place
Los Angeles, CA 90047                         7818     9/4/2020    24 Hour Fitness Worldwide, Inc.            $875.99                                                                              $875.99
Ranganath, Sampath
7173 Queensbridge Way
San Jose, CA 95120                            7819     9/4/2020       24 Hour Fitness USA, Inc.               $599.92                                                                              $599.92
Brandon, Jered
4440 Junction Dr
Plano, TX 75093                               7820     9/7/2020    24 Hour Fitness Worldwide, Inc.            $283.38                                                                              $283.38
LOPEZ, DANIEL
803 Arguello Blvd
Pacifica, CA 94044                            7821     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                              $167.58                            $167.58
GUZMAN, SERJIO C.
82715 HAMILTON CT
INDIO, CA 92201                               7822     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $352.00                                                              $352.00
Harvey, Stephanie
15743 Via Calanova
San Diego, CA 92128                           7823     9/4/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Duong, Myhuong
1107 NE 147th Ave
Vancouver, WA 98684                           7824     9/4/2020    24 Hour Fitness Worldwide, Inc.            $588.00                                                                              $588.00
DINH, KIMANH
2325 DOWNIE PL
SANTA ANA, CA 92706                           7825     9/4/2020    24 Hour Fitness Worldwide, Inc.            $430.00                                                                              $430.00
Liang Lu, Zhi
5511 Drysdale Dr
San Jose, CA 95124                            7826     9/7/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Cohen, James
315 N. Fairview St
Burbank, CA 91505                             7827     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00

                                                                                     Page 498 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 58 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Robinson, Lena
4405 West Street
Oakland, CA 94608                             7828     9/7/2020    24 Hour Fitness Worldwide, Inc.             $75.00                                                                               $75.00
Zhukovskiy, Yuriy
2372 East 2nd street
Brooklyn, NY 11223                            7829     9/6/2020       24 Hour Fitness USA, Inc.               $220.00                                                                              $220.00
Nicholas, Brianna
500 Garden Street Apartment 226
West Sacramento, CA 95691                     7830     9/4/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Sweeney, James
1216 Alameda Ave.
Glendale, Ca 91201                            7831     9/4/2020    24 Hour Fitness Worldwide, Inc.            $449.00                                                                              $449.00
Esquivel-Coles, Xavier
                                              7832     9/7/2020    24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Benjamin, Joseph
P.O. Box 29977
Anaheim, CA 92808                             7833     9/4/2020    24 Hour Fitness Worldwide, Inc.            $799.98                                                                              $799.98
Primakoff, Susanna
700 columbus ave #14h
New York, NY 10025                            7834     9/3/2020       24 Hour Fitness USA, Inc.                $84.00                                                                               $84.00
Hering, Stuart
975 La Mirada Street
Laguna Beach, CA 92651                        7835     9/2/2020    24 Hour Fitness Worldwide, Inc.             $95.00                                                                               $95.00
Bernard, Christene
9053 Camp Light Ave #102
Las Vegas, NV 89149                           7836     9/2/2020    24 Hour Fitness Worldwide, Inc.           $3,200.00                                                                           $3,200.00
Liu, Wei-Li
875 Indiana St. Unit 122
San Francisco, CA 94107                       7837     9/4/2020    24 Hour Fitness Worldwide, Inc.            $108.00                                                                              $108.00
Jagerman, Joshua
271 Louisburg Street
San Francisco, CA 94112                       7838     9/2/2020         24 San Francisco LLC                  $139.98                                                                              $139.98
Gardner, Ethan Clark
7204 83rd Street CT E
Puyallup, WA 98371                            7839     9/7/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
Brown, Barbara
1220 Cotton Street
Menlo Park, CA 94025                          7840     9/4/2020    24 Hour Fitness Worldwide, Inc.                           $1,290.00                                                           $1,290.00
Sivagnanasooryar, Prasannarupan
2089 Ramona Dr
Pleasant Hill, CA 94523                       7841     9/3/2020       24 Hour Fitness USA, Inc.              $1,657.00                                                                           $1,657.00
Fiegel, John
17 Paseo Grande Unit E
San Lorenzo, CA 94580                         7842     9/4/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Furubayashi, Mickey
1722 Mitchell Ave. #89
Tustin, CA 92780                              7843     9/3/2020    24 Hour Fitness Worldwide, Inc.             $86.98                                                                               $86.98
Caldwell, Jeremy
3205 Pomona Blvd
Pomona, CA 91768                              7844     9/7/2020    24 Hour Fitness Worldwide, Inc.            $720.00                                                                              $720.00

                                                                                     Page 499 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 59 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
WYLIE, KEANEA
436 RIO VISTA DR
OCEANSIDE, CA 92058                           7845     9/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Jakubcin, Callie
9172 E. Eastman Pl
Denver, CO 80231                              7846     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $100.00                                                              $100.00
Daniels, Monika
2732 E. Ponderosa Dr. Apt 118
Camarillo, CA 93010                           7847     9/2/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Hill, Alexandra
7169 SW Sagert St Unit 103
Tualatin, OR 97062                            7848     9/2/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Naecker, Benjamin
815 9th Ave
San Mateo, CA 94402                           7849     9/3/2020        24 Hour Fitness USA, Inc.                 $499.99                                                                              $499.99
Singh, Harpreet
2339 California St.
Mountain View, CA 94040                       7850     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Younger, Jessica
15522 Moorpark St, Apt #5
Encino, CA 91436                              7851     9/2/2020     24 Hour Fitness Worldwide, Inc.               $52.00                                                                               $52.00
Collier, Tim
1572 Wedgewood Way
Upland, CA 91786                              7852     9/3/2020    24 Hour Fitness United States, Inc.            $30.00                                                                               $30.00
Grigorian, Lusine
22147 Avenue San Luis
Woodland Hills, CA 91364                      7853     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Clifton, Breanna
9100 Palm Street
Apt A
Bellflower, CA 90706                          7854     9/5/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Clarke, Lisa
2157 E San Michel
Costa mesa, CA 92627                          7855     9/2/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Chen, Joseph
2093 Cumberland Hill Dr.
Henderson, NV 89052                           7856     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Streit, Kelly J
10085 SW Hazelbrook Road
Tualatin, OR 97062                            7857     9/7/2020     24 Hour Fitness Worldwide, Inc.              $760.00                                                                              $760.00
Claim docketed in error
                                              7858     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Bangura, Tia
14707 NE Couch St
Portland, OR 97230                            7859     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
LeBerger, Tony
7106 Cottage Ct
Timnath, CO 80547                             7860     9/3/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98




                                                                                        Page 500 of 1762
                                                       Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 60 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hu, Vicky ChiaChi
3428 Tinker Street Apt A
West Covina, CA 91792                       7861     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $525.00                                                              $525.00
Teng, Stephanie
270 Valencia St #403
San Francisco, CA 94103                     7862     9/3/2020     24 Hour Fitness Worldwide, Inc.              $161.00                                                                              $161.00
Tahara, Keli
20923 New Hampshire Ave
Torrance, CA 90502                          7863     9/3/2020    24 Hour Fitness United States, Inc.           $437.50                                                                              $437.50
Tamayo-Infante, Alejandro
7519 Williams RD
Fontana, CA 92336                           7864     9/3/2020     24 Hour Fitness Worldwide, Inc.               $77.86                                                                               $77.86
Hilleboe, Tyler Sean
14961 Piper Circle
Irvine, CA 92604                            7865     9/2/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Hill, Christopher G
6852 Sweet Pecan St
Las Vegas, NV 89149                         7866     9/3/2020     24 Hour Fitness Worldwide, Inc.               $45.00                                                                               $45.00
Liao, Anny
1252 Exposition Drive. Unit E
San Francisco, CA 94130                     7867     9/3/2020          24 San Francisco LLC                     $90.00                                                                               $90.00
Kam, Karkit
1781 Orchard Dr
Denver, CO 80221                            7868     9/3/2020     24 Hour Fitness Worldwide, Inc.               $81.99                                                                               $81.99
Guida, Jane
203 Nimitz Road
Paramus, NJ 07652                           7869     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,116.00                                                                           $1,116.00
Dao, Tuan
18 Barberry
Lake Forest, CA 92630                       7870     9/2/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Kuo, Wei-ke
59 Treetop Circle
Nanuet, NY 10954                            7871     9/3/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Williams, Logan
91-2076 KaiOli St. #3804
Ewa Beach, HI 96706                         7872     9/3/2020     24 Hour Fitness Worldwide, Inc.              $418.85                                                                              $418.85
Dunlap, Gary
880 East Fremont Avenue #513
Sunnyvale, CA 94087                         7873     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,711.20                                                                           $1,711.20
Duk Lee, Jhong
6400 Christie Ave #3409
Emeryville , CA 94608                       7874     9/3/2020     24 Hour Fitness Worldwide, Inc.          $135,356.00                                                                          $135,356.00
Tran, Coy
1039 CONTINENTALS WAY APT 307
BELMONT, CA 94002                           7875     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.64                                                                              $200.64
CUI, JIANHAO
2834 E ROSEMARY DR
WEST COVINA, CA 91791                       7876     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00




                                                                                      Page 501 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 61 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Spinner, Walter
8235 Kinlock Ave.
Rancho Cucamonga, CA 91730                    7877     9/2/2020    24 Hour Fitness Worldwide, Inc.                             $99.00                                                               $99.00
Ball, Brandon A
5730 River Run Circle
Rocklin, CA 95765                             7878     9/3/2020    24 Hour Fitness Worldwide, Inc.            $479.88                                                                              $479.88
Ho, Shiau Yin
1781 Orchard Dr
Denver, CO 80221                              7879     9/3/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Mayorga, Jacqueline
1115 W. 106th Street
Los Angeles, CA 90044                         7880     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Do, Tristan
3510 Lime Ave
Long Beach, CA 90807                          7881     9/3/2020    24 Hour Fitness Worldwide, Inc.            $650.00                                                                              $650.00
Singh, Harmohan
908 Reeve St
Santa Clara, CA 95050                         7882     9/2/2020       24 Hour Fitness USA, Inc.                $65.00                                                                               $65.00
Dalethes, Jonathon
6240 Highland Ave
Richmond, CA 94805                            7883     9/3/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Romero, Jesus Quezada
8544 Tilden Ave
Panorama City, CA 91402                       7884     9/3/2020    24 Hour Fitness Worldwide, Inc.            $299.99                                                                              $299.99
Miller, Sophia Chaves
53 Peppertree Lane
Oak View, CA 93022                            7885     9/5/2020    24 Hour Fitness Worldwide, Inc.             $41.99                                                                               $41.99
Ng, Jason
2251 Eastlake Ave
Los Angeles, CA 90031                         7886     9/3/2020    24 Hour Fitness Worldwide, Inc.            $380.00                                                                              $380.00
Baek, Mihee
2578 Molinaro Way
Dublin , CA 94568                             7887     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $495.00                                                              $495.00
Curiel, Gabriel S.
26942 Oakmont Rd.
Valley Center, CA 92082                       7888     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Yu, Kuan-Yi
522 Brosnan Ct.
South San Francisco, CA 94080                 7889     9/3/2020    24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00
Martinis, Della
2790 N Commons Blvd, E201
Heber City, UT 84032                          7890     9/4/2020    24 Hour Fitness Worldwide, Inc.             $51.74                                                                               $51.74
Canter III, Noland Mackenzie
6319 Nicholson Street
Falls Church, VA 22044-1721                   7891     9/2/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Nichols, Kelley M.
1470 Poppy Peak Drive
Pasadena, CA 91105                            7892     9/2/2020    24 Hour Fitness Worldwide, Inc.           $1,290.00                                                                           $1,290.00




                                                                                     Page 502 of 1762
                                                          Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 62 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
PARKINSON, PHILIP
349 EAST PACIFIC AVE
FAIRFIELD, CA 94533                            7893     9/2/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Woodburn, Alan
12975 Fellowship Way
Reno, NV 89511                                 7894     9/3/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Guerrieri, Anthony
207-27th Ave
Brooklyn, NY 11214-6703                        7895     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Corrigan, Dakoda
938 Crescent Dr
Monrovia, CA 91016                             7896     9/4/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Kaftous, Shari
4005 Cole Ave
Dallas, TX 75204                               7897     9/2/2020    24 Hour Fitness United States, Inc.          $1,015.35                                                                           $1,015.35
Xiao, Jimmy Yong
4150 Pinot Gris Way
San Jose, CA 95135                             7898     9/9/2020     24 Hour Fitness Worldwide, Inc.              $248.00                                                                              $248.00
Carter, Mark
338 Winchester St.
Vallejo, CA 94590                              7899     9/3/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Chen, Juana
1702 Wisteria
Brea, CA 92821                                 7900     9/2/2020    24 Hour Fitness United States, Inc.                                                              $99.00                             $99.00
Canter III, Noland Mackenzie
6319 Nicholson Street
Falls Church, VA 22044-1721                    7901     9/2/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Gardner, Donna
852 Camino Del Sol
Riverside, CA 92508                            7902     9/4/2020    24 Hour Fitness United States, Inc.                             $3.00                                                                $3.00
Maxfield, Claire
2102 Mackay Lane
Redondo Beach, CA 90278                        7903     9/2/2020        24 Hour Fitness USA, Inc.                  $23.79                                                                               $23.79
Hoekstra, Amy
28051 Pinnacles Ct
Laguna Niguel, CA 92677                        7904     9/2/2020    24 Hour Fitness United States, Inc.           $325.00                                                                              $325.00
Meads, Rodger
42 Sea Way
San Rafael, CA 94901                           7905     9/2/2020        24 Hour Fitness USA, Inc.                             $456,801.00                                                          $456,801.00
Pena, Michael
3319 La Mesa Drive, #3
San Carlos, CA 94070                           7906     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Park, Andrew
5081 Shirley Dr.
La Palma, CA 90623                             7907     9/2/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
CHEN, BIN
236 E. Camden Street
Glendora, CA 91740                             7908     9/2/2020              RS FIT NW LLC                        $30.00                                                                               $30.00




                                                                                         Page 503 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 63 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Peraza, Michael
7335 NE Shaleen Street
Hillsboro, OR 97124                           7909     9/3/2020    24 Hour Fitness United States, Inc.            $44.09                                                                               $44.09
Canter III, Noland Mackenzie
6319 Nicholson Street
Falls Church, VA 22044-1721                   7910     9/2/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Fuller, Rebecca Wheat
1930 Country Club Blvd
Sugar Land, TX 77478                          7911     9/2/2020        24 Hour Fitness USA, Inc.                 $223.71                                                                              $223.71
Bookman, Lorene
2101 Sandy Lane, Apt F5
Las Vegas, NV 89115                           7912     9/4/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Sadler, Jeff
4611 Galapagos Dr
Austin, TX 78749                              7913     9/3/2020     24 Hour Fitness Worldwide, Inc.              $242.41                                                                              $242.41
Olson, Tiffany
2221 Carobwood Lane
San Jose, CA 95132                            7914     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $626.88                                                              $626.88
ISHIHARA, LINDA KI
215 N KINGS ST APT 2407
HONOLULU, HI 96817                            7915     9/4/2020        24 Hour Fitness USA, Inc.                 $103.66                                                                              $103.66
VUONG, PAUL C.
225 SANTA CLARA STREET
BRISBANE, CA 94005                            7916     9/2/2020          24 San Francisco LLC                     $60.00                                                                               $60.00
Qin, Jun
Amy Scott
619 Torwood Lane
Los Altos, CA 94022                           7917     9/2/2020        24 Hour Fitness USA, Inc.                 $275.00                                                                              $275.00
Harvey, Vera
7508 Batkin Court
Cotati, CA 94931                              7918     9/2/2020        24 Hour Fitness USA, Inc.                $3,384.00                                                                           $3,384.00
Ramirez, Eduardo
19050 Sherman Way, Apt 241
Reseda, CA 91335                              7919     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Grassman, Donald
4-1-30-1206 Kagano
Morioka 020-0807
Japan                                         7920     9/3/2020          24 San Francisco LLC                    $267.00                                                                              $267.00
KEANEY, BRIAN T
100 Portola Drive Apt 9
San Francisco, CA 94131                       7921     9/2/2020          24 San Francisco LLC                     $40.00                                                                               $40.00
Starostinetskaya, Anna
153 Buchanan Street
San Francisco, CA 94102                       7922     9/3/2020     24 Hour Fitness Worldwide, Inc.              $208.96                                                                              $208.96
Shu, Yu
452 Folsom Ct
Milpitas, CA 95035                            7923     9/3/2020        24 Hour Fitness USA, Inc.                 $190.00                                                                              $190.00
Demarco, Frank
77 88th Street
Brooklyn, NY 11209-5523                       7924     9/2/2020        24 Hour Fitness USA, Inc.                  $60.00                                                                               $60.00

                                                                                        Page 504 of 1762
                                                        Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 64 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Setiawan, Sukandi
2256 W Anacasa Way
Anaheim, CA 92804                            7925     9/3/2020       24 Hour Fitness USA, Inc.               $232.91                                                                              $232.91
YUU, ANGELA
                                             7926     9/3/2020       24 Hour Fitness USA, Inc.               $300.00                                                                              $300.00
Jiles, Tatiana
18560 VANOWEN ST. UNIT 26
RESEDA, CA 91335                             7927     9/2/2020    24 Hour Fitness Worldwide, Inc.            $151.16                                                                              $151.16
Chung, Colin
1220 Saint Monet Dr
Irving, TX 75038                             7928     9/3/2020    24 Hour Fitness Worldwide, Inc.            $287.00                                                                              $287.00
Nguyen, Andrea
1375 Maria Way
San Jose, CA 95117-3618                      7929     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                              $200.00                            $200.00
Quinoneza, Michael
11195 Countryview Dr
Rancho Cucamonga, CA 91730                   7930     9/2/2020    24 Hour Fitness Worldwide, Inc.            $288.00                                                                              $288.00
Chen, Grant
41 Sanders Ranch Rd.
Moraga, CA 94556                             7931     9/4/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Mendoza, Nicholas
6943 California Ave
Bell , CA 90201                              7932     9/3/2020    24 Hour Fitness Worldwide, Inc.             $92.06                                                                               $92.06
Robustelli, Sarah
2390 W Middlefield Road #14
Mountain View, CA 94043                      7933     9/2/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Lee, Minji
910 Del Dios Rd Apt 115
Escondido, CA 92029                          7934     9/3/2020    24 Hour Fitness Worldwide, Inc.            $530.13                                                                              $530.13
KILLORAN, MICHAEL
219 N KINGSTON ST
SAN MATEO, CA 94401                          7935     9/4/2020    24 Hour Fitness Worldwide, Inc.            $288.00                                                                              $288.00
Reidenbach , Laura L.
2584 Park Wilshire Dr
San Jose , CA 95124                          7936     9/4/2020       24 Hour Fitness USA, Inc.                $20.00                                                                               $20.00
Han, James
14762 Adams St
Apt A
Midway City, CA 92655                        7937     9/4/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Ruiz, Karen
172 Alpine Ave.
Ventura, CA 93004                            7938     9/4/2020    24 Hour Fitness Worldwide, Inc.            $140.97                                                                              $140.97
Boyadjian, Shant
15061 Sherman Way Unit C
Van Nuys, CA 91405                           7939     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                            $3,000.00                          $3,000.00
Robinson, Norman
1219 Greenlea Ave.
Sacramento, CA 95833                         7940     9/4/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00




                                                                                    Page 505 of 1762
                                                        Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 65 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Reynoso, Aura
3900 Bailey Avenue Apt 8J
Bronx, NY 10463                              7941     9/3/2020           24 New York LLC                        $45.00                                                                             $45.00
Gonzalez, Miguel
4351 Green Tree Dr
Sacramento, CA 95823                         7942     9/4/2020    24 Hour Fitness Worldwide, Inc.              $184.00                                                                            $184.00
Ho, Phu
14 Arborside Way
Mission Viejo, CA 92692                      7943     9/4/2020       24 Hour Fitness USA, Inc.                 $100.00                                                                            $100.00
Carlson, Erik
920 Westbourne Dr. #8
West Hollywood, CA 90069                     7944     9/3/2020    24 Hour Fitness Worldwide, Inc.              $360.00                                                                            $360.00
Zamudio, Martin
13201 NEWELL ST.
Garden Grove, CA 92843                       7945     9/3/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                            $300.00
Killeen, Steven
1047 Phelps Ave.
San Jose , CA 95117                          7946     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Mimaghain, Jila
23058 Catt Rd
Wildomar, CA 92595                           7947     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Ma, Robert
380 Circular Ave.
San Francisco, CA 94131                      7948     9/2/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                            $200.00
Mekebeb, Sosina
8327 S Hoover St #306
Los Angeles, CA 90044                        7949     9/3/2020    24 Hour Fitness Worldwide, Inc.                            $600.00          $600.00          $600.00                          $1,800.00
Lockhart, John
3232 Avenida Reposo
Escondido, CA 92029                          7950     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                               $49.00                             $49.00
Nguyen, Duc
152 Brahms Way
Sunnyvale, CA 94087                          7951     9/4/2020    24 Hour Fitness Worldwide, Inc.              $180.00                                                                            $180.00
Thompson, Iesha Starr
209 1st Street
Richmond, CA 94801                           7952     9/3/2020    24 Hour Fitness Worldwide, Inc.                           $2,500.00                                                           $2,500.00
13395 BEACH BLVD., LLC
Michael H. Yi, Esq.
Lee, Hong, Degerman, Kang & Waimey, APC
660 South Figueroa Street, Suite 2300
Los Angeles, CA 90017                        7953     9/3/2020    24 Hour Fitness Worldwide, Inc.         $1,847,585.52   $237,746.52                                     $135,125.16       $2,220,457.20
Huang, Yu Ju
21141 Canada Road
#14G
Lake Forest, CA 92630                        7954     9/3/2020    24 Hour Fitness Worldwide, Inc.               $75.00                                                                             $75.00
Fleishman, Robert
849 Newton Lane
Placentia, CA 92870                          7955     9/4/2020       24 Hour Fitness USA, Inc.               $1,548.00                                                                          $1,548.00




                                                                                    Page 506 of 1762
                                                       Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 66 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Zaniboni , Mike
16877 Airport Circle Unit #102
Huntington Beach, CA 92649                  7956     9/3/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                       $5,000.00        $5,000.00                         $15,000.00
Chan, Stella
22036 Acacia Way
Cupertino, CA 95014                         7957     9/4/2020     24 Hour Fitness Worldwide, Inc.                $32.67                                                                              $32.67
HAMADI, RAFIC
1541 ELK RAVINE WAY
ROSEVILLE, CA 95661                         7958     9/4/2020        24 Hour Fitness USA, Inc.                  $429.99                                                                             $429.99
BAO, VIVIAN
1550 RAINFOREST
WEST COVINA, CA 91790                       7959     9/4/2020        24 Hour Fitness USA, Inc.                  $103.09                                                                             $103.09
Kelly, Keith
661 Imogen Ave.
Los Angeles, CA 90026                       7960     9/4/2020     24 Hour Fitness Worldwide, Inc.                $83.98                                                                              $83.98
Plasmeier, Michael
4220 Cesar Chavez St Apt 212
San Francisco, CA 94131                     7961     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $119.30                                                              $119.30
Nye, William
16083 Gramercy Dr
San Leandro, CA 94578                       7962     9/4/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Dix, Skyler
9009 SE Causey Ave Apt e26
Clackamas, OR 97086                         7963     9/3/2020     24 Hour Fitness Worldwide, Inc.               $360.00                                                                             $360.00
Millenheft, Rosanna
4226 Varsity Street
Ventura, CA 93003                           7964     9/4/2020     24 Hour Fitness Worldwide, Inc.               $407.75                                                                             $407.75
BRE DDR FLATACRES MARKETPLACE LLC
3300 Enterprise Parkway
Beachwood, OH 44122                         7965     9/3/2020        24 Hour Fitness USA, Inc.             $1,989,267.33                                                                      $1,989,267.33
Fenton, Janice
2420 Featherwood Street
Westlake Village, CA 91362                  7966     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,627.00                                                                           $1,627.00
Yang, Zhe
17696 Azucar Way
San Diego, CA 92127                         7967     9/4/2020     24 Hour Fitness Worldwide, Inc.               $405.09                                                                             $405.09
Wang, Rui
3369 La Selva St.
Apt. E
San Mateo, CA 94403                         7968     9/4/2020          24 San Francisco LLC                     $429.99                                                                             $429.99
Nguyen, Bich
667 Timberpine Ave
Sunnyvale, CA 94086                         7969     9/4/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Guan, Jian Jin
70 Williams Ave.
San Francisco, CA 94124                     7970     9/4/2020    24 Hour Fitness United States, Inc.            $300.00                                                                             $300.00
KARLIN, ALAN
2215 SOUTH PEBBLE LANE
WALNUT, CA 91789                            7971     9/4/2020    24 Hour Fitness United States, Inc.                            $37.00                                                               $37.00


                                                                                      Page 507 of 1762
                                                         Case 20-11568-KBO        Doc 72-5      Filed 04/19/21   Page 67 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Keezer, Alan Asa
106 DUPERU DRIVE
Crockett, CA 94525                            7972     9/3/2020    24 Hour Fitness Worldwide, Inc.           $149.00                                                                              $149.00
Payne, Lawrence
222 S Jack Tone Rd
Apt 24
Ripon, CA 95366                               7973     9/4/2020    24 Hour Fitness Worldwide, Inc.           $195.00                                                                              $195.00
Singh, Parminder
405 Rancho Arroyo Parkway #296
Fremont, CA 94536                             7974     9/4/2020    24 Hour Fitness Worldwide, Inc.           $536.00                                                                              $536.00
Robustelli, Lucille
P.O. Box 395
Dana Point, CA 92629                          7975     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,056.00                                                                           $1,056.00
Monroe, John
212 Royal Vista Dr
Cedar Hill, TX 75104                          7976     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,848.00                                                                           $1,848.00
McConico, David L
12474 E Wesley Avenue
Aurora, CO 80014                              7977     9/3/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Mruaki, Tracie K
PO BOX 894467
Mililani, HI 96789                            7978     9/4/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Keller, Scott
3211 Eichenlaub St
San Diego , CA 92117                          7979     9/5/2020    24 Hour Fitness Worldwide, Inc.           $125.00                                                                              $125.00
Hamidi, Amanullah
2024 HELEN RD
PLEASANT HILL, CA 94523                       7980     9/3/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Romero, Joshua
12924 S. Timpview Dr.
Riverton, UT 84065                            7981     9/3/2020    24 Hour Fitness Worldwide, Inc.            $30.00                                                                               $30.00
Knyszek, Julie D
514 East 500 South, Apartment B
Salt Lake City, UT 84102                      7982     9/3/2020    24 Hour Fitness Worldwide, Inc.            $36.95                                                                               $36.95
Houston, Christine E
2933 Ascot Drive
San Ramon, CA 94583                           7983     9/4/2020    24 Hour Fitness Worldwide, Inc.        $150,000.00                                                                         $150,000.00
Albert, Marcy
101 Lombard St Apt 904W
San Francisco, CA 94111                       7984     9/3/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Choban, David
8441 Juglans Drive
Orangevale, CA 95662                          7985     9/4/2020    24 Hour Fitness Worldwide, Inc.           $195.00                                                                              $195.00
Balbi, Christopher
38w 182nd st apt 2a
bronx , ny 10453                              7986     9/4/2020    24 Hour Fitness Worldwide, Inc.           $299.99                                                                              $299.99
Spriggs, Darren W.
7809 Valley View Lane
Houston, TX 77074                             7987     9/4/2020    24 Hour Fitness Worldwide, Inc.           $204.59                                                                              $204.59


                                                                                     Page 508 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 68 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Nguyen, Tran
439 Airybrook Ln
Houston, TX 77094                             7988     9/4/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Kudla, Noel
3804 Tudor Drive
Pompton Plains, NJ 07444                      7989     9/4/2020    24 Hour Fitness Worldwide, Inc.            $110.86                                                                              $110.86
Greenhouse, Clifford
379 Wilson Avenue
Fort Lee, NJ 07024                            7990     9/4/2020       24 Hour Fitness USA, Inc.                               $749.88                                                              $749.88
Franklin, Tammy R.
6242 Hammock Park Road
West Palm Beach, FL 33411                     7991     9/4/2020    24 Hour Fitness Worldwide, Inc.            $215.00                                                                              $215.00
Yekrangi, Shahla
24 Via Ulmaria
Rancho Santa Margarita, CA 92688              7992     9/3/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Cai, Danyang
42744 Mayfair Park Ave
Fremont, CA 94538                             7993     9/4/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Edler, Jana
20142 Riverside Drive
Newport Beach, CA 92660                       7994     9/3/2020    24 Hour Fitness Worldwide, Inc.                            $347.89                                                              $347.89
Dawkins, Angelique
2201 Sycamore Dr #255
Antioch, CA 94509                             7995     9/3/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Edwards, Tamara B
2730 Dragonwick Dr
Houston, TX 77045                             7996     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $8.00                                                                             $8.00
Tapia, Elvia E
4240 Aubergine Way
Mather, CA 95655-3030                         7997     9/3/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Reyes Parks, Rosa Elena
42 Cantata Dr
Mission Viejo, CA 92692                       7998     9/3/2020       24 Hour Fitness USA, Inc.               $436.88                                                                              $436.88
Sher, Shannon
4514 Fulton Ave
#103
Sherman Oaks, CA 91423                        7999     9/4/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Hardy Jr, William
43853 Glenraven Rd
Lancaster, CA 93535                           8000     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Mochizuki, Alexandra
4702 Vanderhill Road
Torrance, CA 90505                            8001     9/4/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Federspiel, Andrew
177 W Ash Ave, Apt C
Burbank, CA 91502                             8002     9/4/2020    24 Hour Fitness Worldwide, Inc.             $86.98                                                                               $86.98
Liu, Yan
1612 Wheatley Place
San Jose, CA 95121                            8003     9/3/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99


                                                                                     Page 509 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 69 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
SHANKLIN, ANDREW
4705 DICKENS DR.
GRANITE BAY, CA 95746                         8004     9/4/2020       24 Hour Fitness USA, Inc.                $20.00                                                                               $20.00
Mentley, Susan
817 SE 15th Avenue
Portland, OR 97214                            8005     9/3/2020    24 Hour Fitness Worldwide, Inc.            $717.00                                                                              $717.00
Brown, Tabatha
Oaks Law Firm
15233 Ventura Blvd. PH10
Sherman Oaks, CA 91403                        8006     9/3/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                          $10,000.00
Zanetta, Pat
PO Box 575
Folsom, CA 95763-0575                         8007     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Nhek, Julia
40 Snow Bush St
Ladera Ranch, CA 92694                        8008     9/4/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Higa, Andre
1447 Kuloko St.
Pearl City, HI 96782                          8009     9/3/2020    24 Hour Fitness Worldwide, Inc.            $155.00                                                                              $155.00
Baker, Sharon
2209 Curtis Ave., #3
Redondo Beach, CA 90278                       8010     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
KAPLAN, ROBERT
140 WEST YORK COURT
LONGWOOD, FL 32779                            8011     9/3/2020    24 Hour Fitness Worldwide, Inc.            $688.00                                                                              $688.00
Mangal, Aditya
702 Portofino Ln
Foster City, CA 94404                         8012     9/5/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Leong, Davida
805 Cobble Cove Ln
Sacramento, CA 95831                          8013     9/5/2020    24 Hour Fitness Worldwide, Inc.             $75.00                                                                               $75.00
MESONES, JENNIFER
2331 Banbury Loop
Martinez, CA 94553                            8014     9/3/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Hagan, Michael Luther
3835 Perie Lane
San Jose, CA 95132                            8015     9/3/2020    24 Hour Fitness Worldwide, Inc.            $996.00                                                                              $996.00
Gutierrez, Jorge
901 Cheseapeake Place
Chula Vista, CA 91914-2651                    8016     9/4/2020    24 Hour Fitness Worldwide, Inc.            $102.00                                                                              $102.00
Castelino, Peter
5656 Enning Ave
San Jose, CA 95123                            8017     9/4/2020    24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Morla, Jason
4782 NW 195 Terr
Miami Gardens, FL 33055                       8018     9/4/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
LEE, JEFFREY ALAN
1230 Horn Avenue Unit 730
West Hollywood, CA 90069                      8019     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                            $1,124.00                          $1,124.00


                                                                                     Page 510 of 1762
                                                         Case 20-11568-KBO        Doc 72-5      Filed 04/19/21   Page 70 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
GWYNN, CHARISE
1443 LOMITA BLVD UNIT 3
HARBOR CITY, CA 90710                         8020     9/4/2020    24 Hour Fitness Worldwide, Inc.                           $650.00                             $0.00                            $650.00
Nhek, Steve
40 Snow Bush St
Ladera Ranch, CA 92694                        8021     9/5/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Haile, Selamawit
184 13th st. Apt. 311
Oakland, CA 94612                             8022     9/4/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
CHAN, KENNY
941 LAKE FRONT DRIVE
SACRAMENTO, CA 95831                          8023     9/4/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Litwin, Seymour
5507 Bluebell Ave
Valley Village, CA 91607                      8024     9/3/2020    24 Hour Fitness Worldwide, Inc.            $11.61                                                                               $11.61
Qureshi, Samina
17557 Mead St
Fountain Valley, CA 92708                     8025     9/3/2020    24 Hour Fitness Worldwide, Inc.           $440.00                                                                              $440.00
Vogel, Linda Ash
1262 Beachmont Street
Ventura, CA 93001                             8026     9/4/2020    24 Hour Fitness Worldwide, Inc.           $189.58                                                                              $189.58
Vu, April
1140 Tustin Grove Dr.
Tustin, CA 92780                              8027     9/3/2020    24 Hour Fitness Worldwide, Inc.           $225.00                                                                              $225.00
Muchnik, Marina
1950 S Ocean Dr, Apt 6J
Hallandale Beach, FL 33009                    8028     9/3/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Bartkowski, Shannon Colleen
15215 NE 7th St
Vancouver, WA 98684                           8029     9/4/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Bente, Marilyn
9830 Apple Tree Drive
Unit A
San Diego, CA 92124                           8030     9/4/2020    24 Hour Fitness Worldwide, Inc.            $23.44                                                                               $23.44
LOPEZ, JACOB
716 JULIAN AVE
SAN JACINTO, CA 92582                         8031     9/4/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Mathews, Andrew
14825 Whispering Ridge Rd
San Diego , CA 92131                          8032     9/3/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                             $0.00                              $0.00
Wessel, Neil J.
2027 Euclid St., Apt. D
Santa Monica, CA 90405                        8033     9/3/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
Zediker, Coen
114 Via Malaga
San Clemente, CA 92673                        8034     9/5/2020    24 Hour Fitness Worldwide, Inc.           $534.87                                                                              $534.87
Vogel, Angela
14025 Quailridge Drive
Riverside, CA 92503                           8035     9/4/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00


                                                                                     Page 511 of 1762
                                                        Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 71 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Weber, Joanne L
1887 Orange Grove Drive
San Jose, CA 95124                           8036     9/3/2020    24 Hour Fitness Worldwide, Inc.             $47.58                                                                               $47.58
Edwards, Cynthia L.
408 Claydon Way
Sacramento, CA 95864                         8037     9/3/2020       24 Hour Fitness USA, Inc.                              $1,300.00                                                           $1,300.00
Kapitanyuk, Yuriy
2913 Gibson View Way
Antelope, CA 95843                           8038     9/3/2020       24 Hour Fitness USA, Inc.               $400.00                                                                              $400.00
Razor, Mardell
43610 17th St. E.
Lancaster, CA 93535                          8039     9/3/2020    24 Hour Fitness Worldwide, Inc.            $657.98                                                                              $657.98
Ordonez, Gregorio
582 Pacesetter St
Oceanside, CA 92057                          8040     9/3/2020    24 Hour Fitness Worldwide, Inc.            $268.75                                                                              $268.75
DATOR, REIZZLE ANNE
361 WINCHESTER ST
DALY CITY, CA 94014                          8041     9/3/2020    24 Hour Fitness Worldwide, Inc.            $332.00                                                                              $332.00
Neuangviseth, Shinette
1487 Deschutes Pl.
Fremont, CA 94539                            8042     9/3/2020    24 Hour Fitness Worldwide, Inc.             $88.18                                                                               $88.18
Lawrence, Daryl R
2932 Arbusto
Grand Prairie, TX 75054                      8043     9/3/2020    24 Hour Fitness Worldwide, Inc.             $88.00                                                                               $88.00
DeFranco, Erik
969 Laguna st
Livermore, CA 94550                          8044     9/3/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
FENTON, ROBERT
2420 FEATHERWOOD STREET
WESTLAKE VILLAGE, CA 91362                   8045     9/3/2020    24 Hour Fitness Worldwide, Inc.           $1,548.00                                                                           $1,548.00
Chan, Trevor
941 Lake Front Drive
Sacramento, CA 95831                         8046     9/4/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Peregrino, Benjamin
903 S. Austin St.
Santa Ana, CA 92704                          8047     9/3/2020    24 Hour Fitness Worldwide, Inc.            $101.02                                                                              $101.02
Lee, Seung Yeoun
1624 Edmonton Ave
Sunnyvale, CA 94087                          8048     9/3/2020    24 Hour Fitness Worldwide, Inc.            $108.00                                                                              $108.00
Loomis, Michelle
2331 Stanley Avenue
Signal Hill, CA 90755                        8049     9/4/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Villarreal, Vanessa M
1527 Willowhaven Ct
San Jose, CA 95126                           8050     9/3/2020    24 Hour Fitness Worldwide, Inc.            $148.11                                                                              $148.11
Gokieli, Tamara
260 65 Street, #6K
Brooklyn, NY 11220                           8051     9/4/2020    24 Hour Fitness Worldwide, Inc.             $70.00                                                                               $70.00




                                                                                    Page 512 of 1762
                                                          Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 72 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
ANDERSON, DEMOND
6402 GOFORTH STREET
HOUSTON, TX 77021                              8052     9/4/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Nhek, Justin
40 Snow Bush St.
Ladera Ranch, CA 92694                         8053     9/5/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                             $400.00
Daley, Rosemary
9722 Delafield Circle
Huntington Beach, CA 92646                     8054     9/3/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                             8055     9/4/2020        24 Hour Fitness USA, Inc.             $2,162,202.30                                                                      $2,162,202.30
Tang, Nicholas
10142 Megan Ct
Westminster, CA 92683                          8056     9/3/2020        24 Hour Fitness USA, Inc.                   $33.33                                                                              $33.33
Battle, Jabril
5610 Boden St.
Los Angeles, CA 90016                          8057     9/3/2020    24 Hour Fitness United States, Inc.         $10,000.00                                                                          $10,000.00
Park, Young
3021 Terraza Pl
Fullerton, CA 92835                            8058     9/4/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                           8059     9/5/2020        24 Hour Fitness USA, Inc.                  $297.00                                                                             $297.00
Ong, Wan-Jun
133 Kensington Way
San Francisco, CA 94127                        8060     9/5/2020     24 Hour Fitness Worldwide, Inc.               $342.93                                                                             $342.93
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                             8061     9/4/2020        24 Hour Fitness USA, Inc.             $2,471,599.62                                                                      $2,471,599.62
Akkati, Sriram
42 Carson
Irvine, CA 92620                               8062     9/4/2020     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
Chapman, Percy L.
10537 Turning Leaf Trl.
Fort Worth, TX 76131                           8063     9/3/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                           8064     9/5/2020     24 Hour Fitness Worldwide, Inc.               $297.00                                                                             $297.00
Guenther, Angela
320 Alabama Street
Huntington Beach, CA 92648                     8065     9/4/2020     24 Hour Fitness Worldwide, Inc.               $468.00                                                                             $468.00
Tran, David H.
342 Myrtle Street Unit 202
Glendale, CA 91203-3177                        8066     9/4/2020     24 Hour Fitness Worldwide, Inc.               $410.00                                                                             $410.00
McArthur, Eric
33686 Windham Drive
Dana Point, CA 92629                           8067     9/5/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00

                                                                                         Page 513 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 73 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bissell, Brian
1303 walnut ave. #5
Huntington Beach, CA 92648                    8068     9/3/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Claim docketed in error
                                              8069     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Marine, Christopher
                                              8070     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Huynh, Tommy
15782 Clarendon St
Westminster, CA 92683                         8071     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Barajas, Mario
416 S 28th St.
Richmond, CA 94804                            8072     9/3/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
YI, HOYUN
44849 CAMELLIA DR.
FREMONT, CA 94539                             8073     9/3/2020     24 Hour Fitness Worldwide, Inc.              $174.75                                                                              $174.75
Carrera, Adrian
12626 Lewis Ave.
Chino, CA 91710                               8074     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                          8075     9/5/2020    24 Hour Fitness United States, Inc.           $297.00                                                                              $297.00
Mahon, Daniel R. and Connie R.
11621 Forest Hill Ct.
Fairfax, VA 22030                             8076     9/3/2020    24 Hour Fitness United States, Inc.                          $2,349.98                                                           $2,349.98
Hines, Siboney
1280 10th St
West Linn, OR 97068                           8077     9/4/2020     24 Hour Fitness Worldwide, Inc.              $377.91                                                                              $377.91
Nguyen, Thanh Chi T
12959 New Hope St
Garden Grove, CA 92840                        8078     9/4/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Kim, Richard
239 Shields St.
San Francisco, CA 94132                       8079     9/3/2020          24 San Francisco LLC                    $429.99                                                                              $429.99
Trader, Katie
325 Union Ave Apt 111-F
Campbell, CA 95008                            8080     9/3/2020     24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99
Nelson, Patrick Craig
4109 Netherfield Rd
Frisco, TX 75036                              8081     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                $60.00                                              $60.00
Prezeau, Rodney
570 Edgewood Road
San Mateo, CA 94402                           8082     9/4/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Matthews-Harris, Susan
510 Palm Court
Roseville, CA 95661                           8083     9/3/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Chen, Amanda
41 Sanders Ranch Rd
Moraga, CA 94556                              8084     9/4/2020        24 Hour Fitness USA, Inc.                                 $649.99                                                              $649.99


                                                                                        Page 514 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 74 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
OUTFRONT Media LLC
Daniel P. Velocci, Esq.
IANNITELLI MARCOLINI, P.C.
5353 North 16th Street, Suite 315
Phoenix, AZ 85016                             8085     9/3/2020    24 Hour Fitness Worldwide, Inc.         $1,001,334.01                                                                     $1,001,334.01
Chaudry, Iftikhar A
3152 Paseo Robles
Pleasanton, CA 94566                          8086     9/4/2020       24 Hour Fitness USA, Inc.                 $699.00                                                                            $699.00
Singh, Amrinder
1005 E Atherton Drive
Manteca, CA 95337                             8087     9/4/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                            $450.00
Hopps, James
2256 Santa Fe Avenue
Torrance, CA 90501                            8088     9/4/2020       24 Hour Fitness USA, Inc.                 $599.80                                                                            $599.80
Grigoryan, Elaina
4365 Ventura Canyon Avenue, Unit 1
Sherman Oaks, CA 91423                        8089     9/3/2020    24 Hour Fitness Worldwide, Inc.              $280.00                                                                            $280.00
Ulloa Flores, Jacqueline Marlene
2137 W. Beverly Dr.
Orange, CA 92868                              8090     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $699.99                                                              $699.99
Heinsohn, Stephanie
368 Montclair Drive
Santa Clara, CA 95051                         8091     9/4/2020    24 Hour Fitness Worldwide, Inc.              $650.00                                                                            $650.00
Chong, Lisa
2342 31st Ave
San Francisco, CA 94116                       8092     9/5/2020    24 Hour Fitness Worldwide, Inc.               $49.00                                                                             $49.00
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                            8093     9/4/2020       24 Hour Fitness USA, Inc.            $3,214,071.00                                                                     $3,214,071.00
Weiss, Jacob A.
16287 Ivory Court
Chino Hills, CA 91709                         8094     9/4/2020    24 Hour Fitness Worldwide, Inc.              $449.99                                                                            $449.99
Lao, Yen
310 S. California St. #B
San Gabriel, CA 91776                         8095     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Wen, Xiao Ming
1506 S. Garfield Ave.
Alhambra, CA 91801                            8096     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Kruse, Kenneth
194A Sweeny St.
San Francisco, CA 94134                       8097     9/4/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                            $429.99
Saucedo, Sandra
1766-30th Avenue
San Francisco, CA 94122                       8098     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                            $1,800.00                          $1,800.00
Yang, Cui Hua
16058 Via Alamitos
San Lorenzo, CA 94580                         8099     9/3/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                            $200.00




                                                                                     Page 515 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 75 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Brock, Yong
66 Buena Vista Ave
Suisun, CA 94585                              8100     9/4/2020    24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Gila, Yael
21675 Regnart Rd.
Cupertino, CA 95014                           8101     9/5/2020    24 Hour Fitness Worldwide, Inc.           $2,147.92                                                                           $2,147.92
Ying, Pih Hsia
6523 Hagen Blvd.
El Cerrito, CA 94530                          8102     9/4/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Zaitz, Leland
1335 S. Carmelina Ave #107
Los Angeles, CA 90025                         8103     9/4/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Chen, Claire
8613 Alder Creek Street
Chino, CA 91708                               8104     9/3/2020    24 Hour Fitness Worldwide, Inc.             $49.99                                                                               $49.99
Todhri, Melisa
1827 83rd St, Apt 3C
Brooklyn, NY 11214                            8105     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                               $94.00                             $94.00
Cornish, Reed
1730 Plaza Sol
San Jose, CA 95131                            8106     9/5/2020       24 Hour Fitness USA, Inc.                $46.99                                                                               $46.99
Zhao, Huihua
888 Ironwood Dr
San Jose, CA 95125                            8107     9/4/2020         24 San Francisco LLC                  $699.99                                                                              $699.99
Griffiths, Christine
14238 NE 119th St.
Brush Prairie, WA 98606                       8108     9/3/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Mullins, Elaine
6431 Sunside Avenue
Westminster, CA 92683                         8109     9/4/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Hagerman, Dori
97 S. Evergreen Drive
Ventura, CA 93003                             8110     9/5/2020    24 Hour Fitness Worldwide, Inc.            $162.90                                                                              $162.90
Holloway, Ishmael
2809 Matera Plz
Apt 327
Fort Worth, TX 76177                          8111     9/3/2020    24 Hour Fitness Worldwide, Inc.            $668.74                                                                              $668.74
Feng, Jie Wen
27646 Baldwin St
Hayward, CA 94544                             8112     9/3/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Carlin, Mary H
21130 Park Brook Drive
Katy, TX 77450                                8113     9/4/2020    24 Hour Fitness Worldwide, Inc.             $51.72                                                                               $51.72
Mullican, Paula
6255 Edgewood Way
Rocklin, CA 95677                             8114     9/5/2020    24 Hour Fitness Worldwide, Inc.                                              $60.00                                              $60.00
Mullins, Marvin
6431 Sunside Avenue
Westminster, CA 92683                         8115     9/4/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99


                                                                                     Page 516 of 1762
                                                        Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 76 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Rudolph, Sandra E
2 CORY ROAD UNIT J
MORRISTOWN, NJ 07960                         8116     9/5/2020       24 Hour Fitness USA, Inc.               $499.98                                                                              $499.98
Whalen, Kevin
2009 Federal Ave
Costa Mesa, CA 92627                         8117     9/5/2020    24 Hour Fitness Worldwide, Inc.             $75.00                                                                               $75.00
Gov, Richie
9389 Gotham St.
Downey, CA 90241                             8118     9/5/2020    24 Hour Fitness Worldwide, Inc.            $553.38                                                                              $553.38
Melanson, Patrick
411 Rio Del Oro Lane
Sacremento, CA 95825                         8119     9/3/2020    24 Hour Fitness Worldwide, Inc.             $98.99                                                                               $98.99
Liu, Eddie
4139 Garatti Ct.
Pleasanton, CA 94566                         8120     9/4/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Begum, Tahura
278 Patterson Ave
Patterson, NJ 07502                          8121     9/4/2020       24 Hour Fitness USA, Inc.                $66.08                                                                               $66.08
DeFendis, David
6549 North Palm Avenue
Apartment 228
Fresno, CA 93704                             8122     9/3/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Tsung, Hua Hsuan
3141 Casa De Campo Apt 108
San Mateo, CA 94403                          8123     9/4/2020    24 Hour Fitness Worldwide, Inc.            $649.00                                                                              $649.00
Zhen, Yingli
12900 SE 268th St Unit K1
Kent, WA 98030-5648                          8124     9/5/2020    24 Hour Fitness Worldwide, Inc.            $599.99                                                                              $599.99
Bloom, Molly
8854 Aguirre Way
Cotati, CA 94931                             8125     9/4/2020    24 Hour Fitness Worldwide, Inc.            $249.99                                                                              $249.99
Fernandez, Adam
20483 Varsity Drive
Walnut, CA 91789                             8126     9/4/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
So-Quackenbush, Selena
3280 Ramos Circle
Sacramento, CA 95827                         8127     9/4/2020       24 Hour Fitness USA, Inc.               $215.00                                                                              $215.00
Wen, Cynthia
1181 Furlong St
Belmont, CA 94002                            8128     9/5/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Nguyen, Melissa
6314 Carnaby Lane
Rosenberg, TX 77471                          8129     9/4/2020       24 Hour Fitness USA, Inc.               $250.00                                                                              $250.00
Rotelli Jr, Thomas J
10090 Willey Ct
Granite Bay, CA 95746                        8130     9/4/2020    24 Hour Fitness Worldwide, Inc.          $17,336.00                                                                          $17,336.00
Panuco, Johanna
8132 Ainsworth Lane
La Palma, CA 90623                           8131     9/4/2020    24 Hour Fitness Worldwide, Inc.            $725.00                                                                              $725.00


                                                                                    Page 517 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 77 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Melanson, Linda
411 Rio Del Oro Lane
Sacramento, CA 95825                          8132     9/3/2020     24 Hour Fitness Worldwide, Inc.               $98.99                                                                               $98.99
JAYARAJ, PAUL
17763 E.Oakwood PL
Aurora, CO 80016                              8133     9/4/2020    24 Hour Fitness United States, Inc.           $164.21                                                                              $164.21
Christman, Richard
2311 Mansfield Lane
Cedar Park, TX 78613                          8134     9/5/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Padilla, Fred
9342 Canfield Dr.
La Habra, CA 90631                            8135     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Nguyen, Oliver
1214 Summit Road
McLean, VA 22101                              8136     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Wellein, Nicholas
PO BOX 4343
Yigo, GU 96929                                8137     9/3/2020     24 Hour Fitness Worldwide, Inc.              $580.00                                                                              $580.00
Alatorre, Alejandro
226 N Eckhoff St
Orange, CA 92868                              8138     9/3/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Sun, Jing
24316 EDITH ST
Hayward, CA 94544                             8139     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
NGUYEN, ANH KIM
745 ANNE LANE
MORGAN HILL, CA 95037                         8140     9/3/2020        24 Hour Fitness USA, Inc.                 $167.88                                                                              $167.88
Adams, Richard Joshua
44255 Heaton Avenue
Lancaster, CA 93534                           8141     9/3/2020    24 Hour Fitness United States, Inc.        $14,000.00                                                                           $14,000.00
Gov, Ryan
9389 Gotham St.
Downey, CA 90241                              8142     9/5/2020     24 Hour Fitness Worldwide, Inc.              $533.38                                                                              $533.38
Williams, Don
18557 Firlands Way N #506
Shoreline, WA 98133                           8143     9/4/2020     24 Hour Fitness Worldwide, Inc.              $102.52                                                                              $102.52
Ziegenbalg, Anja
396 Newcastle Dr
Redwood City, CA 94061                        8144     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Kashkooli, Pasha Abbasi
1631 10th Street #2
Sacramento, CA 95814                          8145     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
LIN, WENGKANG
19 APOLLO ST
SAN FRANCISCO, CA 94124                       8146     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tolis, Todd
2226 Morning Sun CT
Encinitas, CA 92024                           8147     9/3/2020     24 Hour Fitness Worldwide, Inc.              $174.75                                                                              $174.75




                                                                                        Page 518 of 1762
                                                          Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 78 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wahl, Jeremy
19941 Briarly Lane
Huntington Beach, CA 92646                     8148     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Zheng, Mingming
1223 S Alta Vista Ave, Apt B
Monrovia, CA 91016                             8149     9/4/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Lee, Yun-hyang
1607 Maddux Ln
McLean, VA 22101                               8150     9/5/2020    24 Hour Fitness Worldwide, Inc.            $524.99                                                                              $524.99
Mohapatra, Dipti
25119 Old FairView Ave
Hayward, CA 94542                              8151     9/3/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Arriola, Ignacio
4604 Escuela Ct
Richmond, CA 94804                             8152     9/3/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
CHEN, ZHENHUA
219 CALIFORNIA STREET
APT 3
ARCADIA, CA 91006                              8153     9/3/2020    24 Hour Fitness Worldwide, Inc.            $420.00                                                                              $420.00
Cashman, Brian
11464 Tenison Lane
Frisco, TX 75033                               8154     9/4/2020    24 Hour Fitness Worldwide, Inc.            $229.01                                                                              $229.01
King, David
10160 Granite Hill Dr
Parker, CO 80134                               8155     9/3/2020       24 Hour Fitness USA, Inc.                $49.00                                                                               $49.00
Baang, Brandon
12269 Alcosta Blvd
San Ramon, CA 94583                            8156     9/5/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Marks, Joshua Edward
1355 3RD AVE APT 1
SAN FRANCISCO, CA 94122                        8157     9/3/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
YEE, MARCO FANG-TUNG
13117 Andy Street
Cerritos, CA 90703                             8158     9/3/2020       24 Hour Fitness USA, Inc.                $49.00                                                                               $49.00
Chaidez, Michael
7827 Empingham Way
Sacramento, CA 95829                           8159     9/5/2020    24 Hour Fitness Worldwide, Inc.             $65.58                                                                               $65.58
Hughes, Stephanie
6019 Sanford Road
Houston, TX 77096                              8160     9/5/2020    24 Hour Fitness Worldwide, Inc.             $90.47                                                                               $90.47
Ye, Xian
11 COLONIAL PKWY
DUMONT, NJ 07628                               8161     9/4/2020    24 Hour Fitness Worldwide, Inc.            $466.66                                                                              $466.66
VELEZ, FRANCISCO E
9172 CERROLINDA CIRCLE
ELK GROVE, CA 95758-5455                       8162     9/3/2020    24 Hour Fitness Worldwide, Inc.            $149.00                                                                              $149.00
Marrs-Smith, Gayle
4387 E Hacienda Ave
Las Vegas, NV 89120                            8163     9/3/2020    24 Hour Fitness Worldwide, Inc.            $198.00                                                                              $198.00


                                                                                      Page 519 of 1762
                                                        Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 79 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Cruz, Nona A.
2136 Pueblo Circle
Las Vegas, NV 89169                          8164     9/3/2020    24 Hour Fitness Worldwide, Inc.           $5,940.00                                                                           $5,940.00
Weiss, Matthew
2405 Narbonne Way
Costa Mesa, CA 92627                         8165     9/3/2020    24 Hour Fitness Worldwide, Inc.            $190.00                                                                              $190.00
Baba, Sylvia
1363 Candelero Dr
Walnut Creek, CA 94598                       8166     9/5/2020       24 Hour Fitness USA, Inc.              $3,087.24                                                                           $3,087.24
Pagano, Anne
3356 Sentinel Drive
Boulder, CO 80301                            8167     9/5/2020    24 Hour Fitness Worldwide, Inc.             $40.08                                                                               $40.08
Hilliard, Tom
351 Tate Ave
Glendora, CA 91741                           8168     9/5/2020    24 Hour Fitness Worldwide, Inc.            $779.98                                                                              $779.98
Aji , Abulimiti
6606 S Mariposa Ln
Dublin, CA 94568                             8169     9/3/2020    24 Hour Fitness Worldwide, Inc.            $180.00                                                                              $180.00
Tucker, Dylan
14640 Limedale St
Panorama City, CA 91402                      8170     9/5/2020    24 Hour Fitness Worldwide, Inc.                            $500.00                           $200.00                            $700.00
Ludwick, James
2470 Agate Ln
Boulder, CO 80304                            8171     9/5/2020    24 Hour Fitness Worldwide, Inc.            $249.99                                                                              $249.99
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                         8172     9/5/2020             RS FIT CA LLC                     $297.00                                                                              $297.00
Garrett, Andrew
63 Creek View Circle
Larkspur, CA 94939                           8173     9/3/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Kim, Jihae
7542 Franklin Street
Buena Park, CA 90621                         8174     9/9/2020       24 Hour Fitness USA, Inc.               $499.00                                                                              $499.00
Seamon, Sharon
146 Russell ave
Rahway, NJ 07065                             8175     9/5/2020    24 Hour Fitness Worldwide, Inc.           $1,205.10                                                                           $1,205.10
Medellin, Alfonsina
11964 Via Hacienda
El Cajon, CA 92019                           8176     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Terranova, Michael
2207 CABRILLO ST. APT 2
SAN FRANCISCO, CA 94121                      8177     9/5/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Brook, Joanne
9707 NW 37th Street
Sunrise, Fl 33351                            8178     9/5/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Delvillar, Patricia
221 Jewel Terrace
Danville, CA 94526                           8179     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00




                                                                                    Page 520 of 1762
                                                         Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 80 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Leal, Joanna
17101 Herbert Lane
Huntington Beach, CA 92649                    8180     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Madriz, Damian
205 Lindy Dr
Las Vegas, NV 89107                           8181     9/5/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Tran, Binh
2627 Kendrick Circle
San Jose, CA 95121                            8182     9/5/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Conniff, Leonard
PO Box 1545
San Ramon, CA 94583                           8183     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                $348.00                            $348.00
Jensen, Pamela J
1541 Rancho View Dr
Lafayette, CA 94549                           8184     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                 $99.00                             $99.00
Wilson, William
513 Crystal Rose Ct.
Fairfield, CA 94534                           8185     9/6/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
MacDuff, Darcelle L
21851 Newland St Spc 186
Huntington Beach, CA 92646                    8186     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $516.00                                                              $516.00
Schlueter, Carol Susan
7629 Tophill Ln.
Dallas, TX 75248                              8187     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $340.44           $89.55                                             $429.99
Sirousian, Nastaran
8738 S 258th Pl Apt #725
Kent, WA 98030                                8188     9/8/2020     24 Hour Fitness Worldwide, Inc.              $658.59                                                                              $658.59
Tao, Sean
170 Alexander Ave.
Daly City , CA 94014                          8189     9/7/2020     24 Hour Fitness Worldwide, Inc.              $336.00                                                                              $336.00
Budde, Greg
2217 Grand Canyon Court
Carrollton, TX 75006                          8190     9/3/2020    24 Hour Fitness United States, Inc.                           $894.15                             $0.00                            $894.15
Doshi, Sunil
2143 Northam Dr.
Fullerton, CA 92833                           8191     9/3/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Delvillar, Patricia
221 Jewel Terrace
Danville, CA 94526                            8192     9/3/2020         24 Hour Holdings II LLC                    $0.00                                                                                $0.00
DURR, SHERMAN
28451 PLYMOUTH WAY
TEMECULA, CA 92591                            8193     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Goodfriend, Kathleen
4610 Panorama Dr.
La Mesa, CA 91941                             8194     9/3/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
Liu, I-Hsiu
4478 Laird Circle
Santa Clara, CA 95054                         8195     9/5/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00




                                                                                        Page 521 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 81 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Longwell, Virginia
1261 Treasure Lane
Santa Ana, CA 92705                          8196     9/6/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Lee, Jongserk
2801 Sepulveda Blvd Unit 54
Torrance, CA 90505                           8197     9/3/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Dickson, Amanda
Amanda Dickson
1055 Armorlite Dr Apt. 329
San Marcos, CA 92069                         8198    9/10/2020     24 Hour Fitness Worldwide, Inc.               $57.98                                                                               $57.98
Hoang, Dominic Trong
2182 41st Ave
Oakland, CA 94601                            8199     9/5/2020         24 Hour Holdings II LLC                  $400.00                                                                              $400.00
ZHENG, SINUO
5807 LAUREL CANYON BLVD#119
VALLEY VILLAGE, CA 91607                     8200     9/3/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Irizarry, Edrian
222 Centre Avenue Apt 6B
New Rochelle, NY 10805                       8201     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Levine, Michael
707 Crossbrook Drive
Moraga, CA 94556                             8202     9/3/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                         8203     9/5/2020        24 Hour Fitness USA, Inc.                $7,798.00                                                                           $7,798.00
Williams, Stevie
18 Washington Avenue
Fanwood, NJ 07023                            8204     9/3/2020     24 Hour Fitness Worldwide, Inc.               $34.00                                                                               $34.00
OShana, Trevor
336 Arnold St
Las Vegas, NV 89106                          8205     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Keshishyan, Greg
10300 Strathern St.
Sun Valley, CA 91352                         8206     9/5/2020     24 Hour Fitness Worldwide, Inc.              $634.55                                                                              $634.55
Prowen, Barbara Jo
1734 Mission Ave
Carmichael, CA 95608                         8207     9/3/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Yekyazarian, Armen
553 South St. #110
Glendale, CA 91202                           8208     9/4/2020     24 Hour Fitness Worldwide, Inc.               $39.99                                                                               $39.99
Chin, Jiun
14613 Chisholm Trail
Chino Hills, CA 91709                        8209     9/3/2020    24 Hour Fitness United States, Inc.           $112.13                                                                              $112.13
Zhao, Michael
1838 Camberley Ln
Hacienda Heights, CA 91745                   8210     9/6/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Papadimas, George
3219 Corlear Avenue
Bronx, NY 10463                              8211     9/4/2020     24 Hour Fitness Worldwide, Inc.               $33.59                                                                               $33.59


                                                                                       Page 522 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 82 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Greene, Meltonya
2040 W 102nd street
Los Angeles, CA 90047                         8212     9/3/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Allahverdian, Hermik
553 South St. #110
Glendale, CA 91202                            8213     9/4/2020     24 Hour Fitness Worldwide, Inc.               $39.99                                                                               $39.99
Pett, Robert & Maricela
3343 Stern Wave Place
Dana Point, CA 92629                          8214     9/3/2020        24 Hour Fitness USA, Inc.                                 $470.00                                                              $470.00
Jacobson, Larry
6 Admiral Drive #283
Emeryville, CA 94608                          8215     9/7/2020     24 Hour Fitness Worldwide, Inc.              $748.00                                                                              $748.00
Keshishian, Talin
6450 Woodman Ave #1
Valley Glen, CA 91401                         8216     9/5/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Venugopalan, Dinesh
6182 Cottle Rd
Apt 1
San Jose, CA 95123                            8217     9/3/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Morrow, Richard
606 Calle Reata
San Clemente, CA 92673                        8218     9/5/2020        24 Hour Fitness USA, Inc.                $1,440.00                                                                           $1,440.00
Peterson, Brendan
8255 Orchard Ave.
La Mesa, CA 91942                             8219     9/3/2020        24 Hour Fitness USA, Inc.                $1,050.00                                                                           $1,050.00
Estrada, Guadalupe
1437 J St Unit 110
San Diego, CA 92101                           8220     9/7/2020     24 Hour Fitness Worldwide, Inc.              $592.00                                                                              $592.00
Correll, Paul
3325 NE 49TH Ave.
Portland, OR 97213                            8221     9/5/2020     24 Hour Fitness Worldwide, Inc.               $96.50                                                                               $96.50
Romero, Alexander
8 Briarwood Ct.
Novato, CA 94947                              8222     9/3/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Wu, Szuying
192 Southbrook
Irvine, CA 92604                              8223     9/5/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Browne, Jeremy
1650 8th Ave
Unit 311
San Diego, CA 92101                           8224     9/3/2020        24 Hour Fitness USA, Inc.                  $36.99                                                                               $36.99
Sivagnanasooryar, Prasannarupan
2089 Ramona Dr
Pleasant Hill, CA 94523                       8225     9/3/2020        24 Hour Fitness USA, Inc.                $1,657.00                                                                           $1,657.00
Salcido, Sandy C
4670 Voltaire St.
San Diego, CA 92107                           8226     9/3/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00
FRNZYAN, VANESSA
7030 BEVIS AVE
VAN NUYS, CA 91405                            8227     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00

                                                                                        Page 523 of 1762
                                                        Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 83 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Murren, Carol (Ann)
19414 Aurora Ave N #305
Shoreline, WA 98133                          8228     9/3/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00
Roberts, Ray
21735 Manor Court Dr
Katy, TX 77449-6354                          8229     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ewing, Carol
7132 S. W. 47th Street
Miami, FL 33155                              8230     9/4/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Le, Trang
152 Brahms Way
Sunnyvale, CA 94087                          8231     9/4/2020     24 Hour Fitness Worldwide, Inc.              $233.00                                                                              $233.00
Bryant, Bill
6203 SE 17th Avenue
Portland, OR 97202                           8232     9/5/2020     24 Hour Fitness Worldwide, Inc.               $88.00                                                                               $88.00
Sanchez, Leah
10514 Genesta Ave
Granada Hills, CA 91344                      8233     9/4/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Nasburg, Brandon
911 Avon Street
Belmont, CA 94002                            8234     9/4/2020     24 Hour Fitness Worldwide, Inc.              $188.00                                                                              $188.00
Giambastiani, Ron
2817 Corvo Pl
Costa Mesa, CA 92626                         8235     9/4/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Agrawal, Ajitkumar P
38668 Aurora Terrace
Fremont, CA 94536                            8236     9/7/2020          24 San Francisco LLC                    $699.00                                                                              $699.00
Hernandez, Billy Anthony
13428 Edgebrook Road
La Mirada, CA 90638                          8237     9/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Cowles, William A.
3060 E Flora Pl
Denver, CO 80210                             8238     9/4/2020     24 Hour Fitness Worldwide, Inc.              $864.00                                                                              $864.00
Huang, Cynthia
1729 Rosehall Way
Sacramento, CA 95832                         8239     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Fazzolari, Pasquale
63-34 Marathon Parkway
Little Neck, NY 11362                        8240     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Prevost, Ron
9 Seaview
Montecito, CA 93108                          8241     9/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Hollingsworth, Larry
1614 Vancouver Way
Livermore, CA 94550                          8242     9/4/2020     24 Hour Fitness Worldwide, Inc.               $69.98                                                                               $69.98
Hernandez, Carlos
17615 Sierra Hill St.
Canyon Country, CA 91351                     8243     9/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00




                                                                                       Page 524 of 1762
                                                           Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 84 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Silva, Michael Victor
2107 E Aroma DR
West Covina, CA 91791                           8244     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $650.00                           $650.00                          $1,300.00
Baek, Katie
2578 Molinaro Way
Dublin, CA 94568                                8245     9/3/2020    24 Hour Fitness Worldwide, Inc.                            $495.00                                                              $495.00
Gill, Christopher
5451 Redwood Street
Yorba Linda, CA 92886                           8246     9/3/2020       24 Hour Fitness USA, Inc.               $137.97                                                                              $137.97
Green III, Henry Ezekiel
242 Heron Bay Cir
Lake Mary, FL 32746                             8247     9/4/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Clifford, Cate
10207 SE Stephens St
Portland, OR 97216                              8248     9/5/2020    24 Hour Fitness Worldwide, Inc.            $299.99                                                                              $299.99
Shiobara, Emi
6344 12th Street N.
Arlington, VA 22205                             8249     9/4/2020    24 Hour Fitness Worldwide, Inc.            $135.00                                                                              $135.00
Cruz, Alexander
1298 Valdez Way
Fremont, CA 94539                               8250     9/5/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Hise, Jason
207 Montrose Drive
Folsom, CA 95630                                8251     9/3/2020       24 Hour Fitness USA, Inc.               $320.83                                                                              $320.83
Sangha, Gurjant
2681 Hesselbein Way
San Jose, CA 95148                              8252     9/5/2020    24 Hour Fitness Worldwide, Inc.            $170.00                                                                              $170.00
Sadler, Jeff
4611 Galapagos Dr
Austin, TX 78749                                8253     9/3/2020    24 Hour Fitness Worldwide, Inc.            $242.41                                                                              $242.41
Allen, Joseph Donald
3161 Catrina Ln
Annapolis, MD 21403                             8254     9/3/2020       24 Hour Fitness USA, Inc.               $200.58                                                                              $200.58
Nguyen, Michael
320 Hazelwood Place
Piscataway, NJ 08854                            8255     9/4/2020     24 Hour Fitness Holdings LLC              $200.00                                                                              $200.00
Rehmtullah, Rashmeen
130 Angel Hollow Lane
Rosenberg, TX 77469                             8256     9/3/2020    24 Hour Fitness Worldwide, Inc.            $125.97                                                                              $125.97
Le, Jane
9327 Adolphia Street
San Diego, CA 92129                             8257     9/5/2020       24 Hour Fitness USA, Inc.                $98.00                                                                               $98.00
Munk, Ruth
1428 Trapline Court
Vienna, VA 22182                                8258     9/4/2020    24 Hour Fitness Worldwide, Inc.            $499.92                                                                              $499.92
Vanderpriem, Edward
314 Weatherly Way
Vacaville, CA 95687                             8259     9/5/2020    24 Hour Fitness Worldwide, Inc.                            $699.99                                                              $699.99




                                                                                       Page 525 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 85 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Babbitt, Gregory T.
6778 Cibola Road
San Diego, CA 92120                           8260     9/3/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Cherry, Jamaal
PO BOX 601632
San Diego, CA 92160                           8261     9/5/2020     24 Hour Fitness Worldwide, Inc.               $29.76                                                                               $29.76
Frias, Lorraine
16321 Sugargrove Drive
Whittier, CA 90604                            8262     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Merlino, Diane Aurelia
691 Kansas Street
San Francisco, CA 94107                       8263     9/4/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
LE, TUAN DUY
7424 HANFIELD DR.
SACRAMENTO, CA 95829                          8264     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Wendland, Craig
1605 Eolus Ave
Encinitas, CA 92024                           8265     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
Benado, Tony
1610 Stuart Street
Berkeley, CA 94703                            8266     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Nixon, Darrell Antoine
1104 East 24th St.
Oakland, CA 94606                             8267     9/4/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Patel, Jatin
3120 Robert Drive
Richardson, TX 75082                          8268     9/4/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Sato, Jane
18515 Dorman Avenue
Torrance, CA 90504-5430                       8269     9/3/2020     24 Hour Fitness Worldwide, Inc.               $65.33                                                                               $65.33
Payne, Kevin
5017 Sepulveda Blvd.
Torrance , CA 90505                           8270     9/4/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Awate, Ravi
34187 Siward Drive
Fremont, CA 94555                             8271     9/4/2020     24 Hour Fitness Worldwide, Inc.               $93.00                                                                               $93.00
Vega, Gwen
157 Trestle Cove
Hercules, CA 94547                            8272     9/3/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Nguyen, Thanh T.
26 Wakefield
Irvine, CA 92620                              8273     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Rosen, Jason
18741 Roxburgh PL
Porter Ranch, CA 91326                        8274     9/5/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Valencia, Vanessa
5737 Barbera Street
Vallejo, CA 94591                             8275     9/3/2020        24 Hour Fitness USA, Inc.                 $235.00                                                                              $235.00




                                                                                        Page 526 of 1762
                                                          Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 86 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Garcia, Lizeth A
9501 Plymouth St
Oakland , CA 94603                             8276     9/3/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Logan, Dustin
3221 Altman Dr.
Dallas, TX 75229                               8277     9/5/2020    24 Hour Fitness United States, Inc.            $70.00                                                                               $70.00
Bracco, Richard
1905 St Augustine Way
Petaluma, CA 94954                             8278     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Houston, John C.
9061 Chantal Way
Sacramento, CA 95829                           8279     9/3/2020     24 Hour Fitness Worldwide, Inc.              $304.83                                                                              $304.83
McDowell, Dorian
6415 Prospero Rd
Peyton , CO 80831-8062                         8280     9/4/2020              24 Denver LLC                        $60.00                                                                               $60.00
Zullo, Amy
119 La Rinconada Dr
Los Gatos, CA 95030                            8281     9/4/2020          24 San Francisco LLC                    $699.99                                                                              $699.99
Arias, Gabriela
2107 E Aroma Dr
West Covina, CA 91791                          8282     9/4/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00          $650.00                            $650.00
Campbell, Thevesha
208 West 60th St
Los Angeles, CA 90003                          8283     9/4/2020     24 Hour Fitness Worldwide, Inc.                                $0.00        $1,000.00                                           $1,000.00
Brown, Michael E
1421 Lombard St. Apt #2415
Oxnard, CA 93030                               8284     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Luna Rosales, Giovanni Ismael
866 N 4th St
San Jose, CA 95112                             8285     9/3/2020        24 Hour Fitness USA, Inc.                  $85.58                                                                               $85.58
Chen, Betty
9215 Anson River Cir.
Fountain Valley, CA 92708                      8286     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hartman, Luke Peter
2120 Brookhaven Ave.
Placentia, CA 92870                            8287     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Pravdin, Yelena
12012 Doral Ave.
Northridge, CA 91326                           8288     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Nguyen, Evan
3292 Carol Leaf Ct
San Jose, CA 95148                             8289     9/6/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Hamidi, Jamila
2024 Helen Rd
Pleasant Hill, CA 94523                        8290     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Phusawasdi, Thavat
18517 Saint Andrews Place
Torrance, CA 90504                             8291     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                         Page 527 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 87 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Cheng, Guanqiao
901 Parklin Ave
Sacramento, CA 95831                          8292     9/4/2020    24 Hour Fitness Worldwide, Inc.            $324.50                                                                              $324.50
Narcisse, Tamara
25309 sw 119th Court
Homestead, FL 33032                           8293     9/3/2020    24 Hour Fitness Worldwide, Inc.            $106.99                                                                              $106.99
Karki, Erik
801 Franklin St #1406
Oakland, CA 94607                             8294     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Michaud, Camille
1214 Awalt Dr.
Mountain View, CA 94040                       8295     9/3/2020    24 Hour Fitness Worldwide, Inc.            $472.00                                                                              $472.00
Lee, Soo & Hyun
4089 Creamery Way
Roseville, CA 95747                           8296     9/4/2020    24 Hour Fitness Worldwide, Inc.           $2,000.00                                                                           $2,000.00
Yeghiyan, Ani
10504 Pinyon Avenue
Tujunga, CA 91042                             8297     9/6/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Farbish, Gary Alan
1200 NW 98 Avenue
Plantation, FL 33322                          8298     9/3/2020    24 Hour Fitness Worldwide, Inc.            $283.21                                                                              $283.21
Mariscal, Maria
3049 Barranca Dr
Bay Point, CA 94565                           8299     9/3/2020    24 Hour Fitness Worldwide, Inc.            $117.54                                                                              $117.54
Branch, Dorathy A.
84-51 Beverly Rd. 2T
Kew Gardens, NY 11415                         8300     9/3/2020       24 Hour Fitness USA, Inc.                               $119.88                           $119.88                            $239.76
Chase Sapphire
Cardmember Services
PO Box 6294
Carol Stream, IL 60197-6294                   8301     9/3/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Sieker, David James
1532 Goodman Ave
Redondo Beach, CA 90278                       8302     9/5/2020    24 Hour Fitness Worldwide, Inc.             $86.15                                                                               $86.15
Giubbolini, Luigi
575 W 19th Street A204
Costa Mesa, CA 92627                          8303     9/3/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Teope, Sandy M
220 S Livermore Ave Unit 3439
Livermore, CA 94551                           8304     9/4/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
MARTIN, SUSAN S
312 LINCOLN AVENUE
FALLS CHURCH, VA 22046                        8305     9/3/2020    24 Hour Fitness Worldwide, Inc.                            $499.99                                                              $499.99
Larson, Bob
48420 Avalon Heights
Fremont, CA 94539                             8306     9/3/2020    24 Hour Fitness Worldwide, Inc.           $2,500.00                                                                           $2,500.00
Huang, John
16745 Rocky Knoll Rd
Hacienda Heights, CA 91745                    8307     9/3/2020    24 Hour Fitness Worldwide, Inc.                             $99.00                                                               $99.00


                                                                                     Page 528 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 88 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Honavar, Prashant
20875 Hanford Dr
Cupertino, CA 95014                           8308     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Cui, Yongjiang
2834 E Rosemary Dr
West Covina, CA 91791                         8309     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
Okoye, Amaechi
6573 NE Deer Run St
Hillsboro, OR 97124                           8310     9/3/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Livote, Michelle
77 Smokestone
Irvine, CA 92614                              8311     9/3/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Ellis, Legend
1646 W. Bonnie View Dr.
Rialto, CA 92376                              8312     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Zhao, Liang
700 Lisbon St
San Francisco, CA 94112                       8313     9/4/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
Wang, Chenying
720 Fargo AVE APT3
SAN LEANDRO, CA 94579-2170                    8314     9/3/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Dion, Michael
45 Euclid Avenue
Maplewood, NJ 07040                           8315     9/4/2020     24 Hour Fitness Worldwide, Inc.               $56.00                                                                               $56.00
Njeru, Chrispin
2422 21st Avenue #A
Oakland, CA 94606                             8316     9/3/2020        24 Hour Fitness USA, Inc.                 $109.41                                                                              $109.41
LIN, STEVE
603 S 5TH AVE APT#B
ARCADIA, CA 91006                             8317     9/3/2020        24 Hour Fitness USA, Inc.                 $475.00                                                                              $475.00
Soroka, Samson
1228 E. 22 ST
Brooklyn, NY 11210                            8318     9/3/2020        24 Hour Fitness USA, Inc.                                 $120.00                                                              $120.00
Chen, Quan
221 Tanglewood Dr.
Richmond, CA 94806                            8319     9/3/2020        24 Hour Fitness USA, Inc.                $1,599.61                                                                           $1,599.61
Gresbrink, Mark
16205 198th Ave NE
Woodinville, WA 98077                         8320     9/4/2020     24 Hour Fitness Worldwide, Inc.              $355.25                                           $355.25                            $710.50
Vera, Maria
2243 Crospey Avenue, Apt 8-B
Brooklyn, NY 11214                            8321     9/3/2020        24 Hour Fitness USA, Inc.                              $12,000.00                                                           $12,000.00
Briggs, Wayne S
36 Manner Ave.
Garfield, NJ 07026                            8322     9/4/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Chan, John
6644 Fordham Way
Sacramento, CA 95831                          8323     9/4/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00




                                                                                        Page 529 of 1762
                                                                     Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 89 of 441


                                                                                                    Claim Register
                                                                                                 In re RS FIT NW LLC
                                                                                                 Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address              Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
Liu, Xiao
2375 Presado Dr. Unit B
Diamond Bar, CA 91765                                     8324     9/3/2020       24 Hour Fitness USA, Inc.               $351.89                                                                              $351.89
Glew III, Raymond E.
260 NE Birch Street
Issaquah, WA 98027                                        8325     9/3/2020       24 Hour Fitness USA, Inc.              $2,516.00                                                                           $2,516.00
Monteleone, Lisa
25 Phyldan Road
East Hanover, NJ 07936                                    8326     9/4/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Presto-Cipolla, Toni
101 S. Kenisco Ave.
Valhalla, NY 10595                                        8327     9/3/2020    24 Hour Fitness Worldwide, Inc.            $269.99                                                                              $269.99
Moore, Gaylene
138 West Mariposa
San Clemente, CA 92672                                    8328     9/5/2020    24 Hour Fitness Worldwide, Inc.            $199.00                                                                              $199.00
County of Santa Clara Department of Tax & Collections
852 N. First St
San Jose, CA 95112                                        8329     9/3/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Ransom, Michael
223 Clifton Road
Pacifica, CA 94044                                        8330     9/3/2020    24 Hour Fitness Worldwide, Inc.                            $100.00                                                              $100.00
URQUHART, TAD
5524 AURELIA ST.
SIMI VALLEY, CA 93063                                     8331     9/3/2020    24 Hour Fitness Worldwide, Inc.            $268.13                                                                              $268.13
Li, Michelle
235 Agate Way
Hercules, CA 94547                                        8332     9/4/2020    24 Hour Fitness Worldwide, Inc.            $650.00                                                                              $650.00
GANT, PATRICIA
80 ORCHARD ROAD
ORINDA, CA 94563                                          8333     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                              $249.99                            $249.99
Duplisea, Nikki
1135 Katella St
Laguna Beach, CA 92651                                    8334     9/3/2020       24 Hour Fitness USA, Inc.                $25.00                                                                               $25.00
Turner, Falba F.
7161 Ridge Oak Road
Austin, TX 78749-1957                                     8335     9/3/2020       24 Hour Fitness USA, Inc.                               $996.00                                                              $996.00
Robles, Mark Anthony
62 Spruce Street
Millbrae, CA 94030                                        8336     9/4/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Bhat, Sanjay R
17113 Yvette Ave
Cerritos, CA 90703                                        8337     9/4/2020    24 Hour Fitness Worldwide, Inc.            $525.00                                                                              $525.00
Sauers, Jason
668 S Pennsylvania St
Denver, CO 80209                                          8338     9/4/2020            24 Denver LLC                      $649.00                                                                              $649.00
Brazao, Andrea
604 Sonoma Aisle
Irvine, CA 92618                                          8339     9/5/2020    24 Hour Fitness Worldwide, Inc.             $83.98                                                                               $83.98




                                                                                                 Page 530 of 1762
                                                        Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 90 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Leung, Raymond
780 Golden Springs Dr #C
Diamond Bar, CA 91765                        8340     9/4/2020    24 Hour Fitness Worldwide, Inc.            $286.66                                                                              $286.66
Chois, Christopher
2413 Woodland Ave
San Jose, CA 95128                           8341     9/3/2020    24 Hour Fitness Worldwide, Inc.            $145.83                                                                              $145.83
Birkan, Giray
1327 Carpers Farm Way
Vienna, VA 22182                             8342     9/4/2020       24 Hour Fitness USA, Inc.               $563.99                                                                              $563.99
Choi, Joshua
8512 122nd Ave NE
Kirkland, WA 98033                           8343     9/3/2020            RS FIT NW LLC                                      $349.92                                                              $349.92
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                          8344     9/4/2020          RS FIT Holdings LLC                   $63.70                                                                               $63.70
Akula, Narasimharao (Rao)
1110 Encanto Drive
Arcadia, CA 91007                            8345     9/4/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
MARKOUSEAN, AILIN
807 E FAIRMOUNT RD
BURBANK, CA 91501                            8346     9/4/2020    24 Hour Fitness Worldwide, Inc.            $466.66                          $233.33                                             $699.99
Gomez, Edgardo A.
150 E.Commercial St.
San Dimas, CA 91773                          8347     9/4/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Ringo, Stephen
1295 Flowing Tide Dr.
Orlando , FL 32828                           8348     9/4/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
FELIZ, RAMON M
37 OVERLOOK TERRACE APT 2B
NEW YORK, NY 10033                           8349     9/5/2020           24 New York LLC                          $0.00                                                                             $0.00
Cullen, Paulette
3317 S Woodland Pl
Santa Ana, CA 92707                          8350     9/5/2020    24 Hour Fitness Worldwide, Inc.            $525.30                                                                              $525.30
Dhakal, Sudarshan
3603 Colegrove Street Apt 28
San Mateo, CA 94403                          8351     9/5/2020    24 Hour Fitness Worldwide, Inc.            $358.00                                                                              $358.00
Stokes, Heather Lauren
1341 SE Jacquelin Dr.
Hillsboro, OR 97123                          8352     9/3/2020           24 New York LLC                      $63.98                                                                               $63.98
Luostarinen, Outi
1593 Roberta Dr.
San Mateo, CA 94403                          8353     9/4/2020       24 Hour Fitness USA, Inc.               $429.99                                                                              $429.99
Spellman, Susan
1004 N. Livingston St.
Arlington, VA 22205                          8354     9/4/2020    24 Hour Fitness Worldwide, Inc.            $608.00                                                                              $608.00
NGUYEN, THI
1773 80TH STREET
BROOKLYN, NY 11214                           8355     9/4/2020           24 New York LLC                     $128.00                                                                              $128.00




                                                                                    Page 531 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 91 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Hickey, Michael Paul
1155 South Chantilly Street
Anaheim, CA 92806-5029                        8356     9/3/2020             RS FIT CA LLC                                     $139.97                                                              $139.97
Staravoitava, Natalia
1917 85th St, Apt C6
Brooklyn, NY 11214                            8357     9/4/2020     24 Hour Fitness Holdings LLC              $287.99                                                                              $287.99
Sarvate, Steve
1511 Gough St Apt 203
San Francisco, CA 94109                       8358     9/4/2020         24 San Francisco LLC                  $400.00                                                                              $400.00
Lee, Jung Sil
24 Hour Fitness USA, Inc.
PO Box 51018
Los Angeles, CA 90051-5318                    8359     9/3/2020       24 Hour Fitness USA, Inc.                $79.99                                                                               $79.99
PANCHOLY, RAGHAV
542 PLATTE WAY
OXNARD, CA 93036                              8360     9/6/2020    24 Hour Fitness Worldwide, Inc.                                                              $499.98                            $499.98
Loginova, Irina V
7310 Payton
Irvine, CA 92620                              8361     9/4/2020    24 Hour Fitness Worldwide, Inc.            $123.97                                                                              $123.97
Townsend, Michael D.
5229 Camino Del Rancho
Las Vegas, NV 89130                           8362     9/3/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                         $3,000.00                          $3,000.00
Soukaserm, Sam
6390 Waterdragon Ave
Las Vegas, NV 89110                           8363     9/3/2020    24 Hour Fitness Worldwide, Inc.             $48.00                                                                               $48.00
Garvin, Vincent
12019 PECAN MEADOW DR.
Houston, TX 77071-2417                        8364     9/5/2020    24 Hour Fitness Worldwide, Inc.             $64.92                                                                               $64.92
Murray, Michael C
12410 N. 10th Avenue
Boise, Idaho 83714                            8365     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Behr, Robert M
1312 Fargo Ave
San Leandro, CA 94579-1664                    8366     9/5/2020    24 Hour Fitness Worldwide, Inc.                           $1,400.00                                                           $1,400.00
Canetti, Alexia
8829 Kenzie Cove Street
Las Vegas, NV 89131                           8367     9/4/2020    24 Hour Fitness Worldwide, Inc.             $80.00                                                                               $80.00
Wood, Briana M
277 Golden Gate Ave. Apt 510
San Francisco, CA 94102                       8368     9/3/2020    24 Hour Fitness Worldwide, Inc.             $92.61                                                                               $92.61
Tessier, Mary Patricia
11702 Flemish Mill Court
Oakton, VA 22124                              8369     9/4/2020    24 Hour Fitness Worldwide, Inc.           $1,700.00                                                                           $1,700.00
Temple, Helen
3129 Bellflower Blvd.
Long Beach, CA 90808                          8370     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Webb, Michael
247 Valley Drive
Hermosa Beach, CA 90254                       8371     9/3/2020    24 Hour Fitness Worldwide, Inc.            $291.66                                                                              $291.66


                                                                                     Page 532 of 1762
                                                          Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 92 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Schenkkan, Gerard
1201 California Street, Unit 1401
San Francisco, CA 94109                        8372     9/4/2020          24 San Francisco LLC                                     $99.00                                                               $99.00
Owens, Gina
1441 Forest Glen St 145
Hacienda Heights, CA 91745                     8373     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
TANZMAN, BRADLEY
1314 GATEVIEW AVENUE UNIT D
SAN FRANCISCO, CA 94130-1428                   8374     9/3/2020     24 Hour Fitness Worldwide, Inc.              $495.00                                                                              $495.00
Wong, Paul
2280 E 15th St
Brooklyn, NY 11229                             8375     9/5/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Meng, Hanyi
2462 E Smiderle Loop
Ontario, CA 91764                              8376     9/3/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Pham, Vinh
3328 Methilhaven Ln
San Jose, CA 95121-1360                        8377     9/4/2020      24 Hour Fitness Holdings LLC                $429.99                                                                              $429.99
Sun, Libo
19727 E Walking Horse Ln
Walnut, CA 91789                               8378     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Delviller, Patricia
221 Jewel Terrace
Danville, CA 94526                             8379     9/3/2020          24 San Francisco LLC                      $0.00                                                                                $0.00
De La Cerna, Rene
213 Rainier Ave
South San Francisco, CA 94080                  8380     9/4/2020          24 San Francisco LLC                      $0.00                                                                                $0.00
Mishra, Nishi
2565 Greenrock Rd
Milpitas, CA 95035                             8381     9/4/2020    24 Hour Fitness United States, Inc.            $81.25                                                                               $81.25
Yang, Eric
220 N Alhambra Avenue Apt B
Monterey Park, CA 91755                        8382     9/4/2020     24 Hour Fitness Worldwide, Inc.              $229.99                                                                              $229.99
Messarra, Andrew
528 Gleneagles Dr
Friendswood, TX 77546                          8383     9/4/2020     24 Hour Fitness Worldwide, Inc.               $52.00                                                                               $52.00
Zheng, Weijuan
37080 Holly St
Freemont, CA 94536                             8384     9/4/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Graser, Donna
5460 Concord Blvd
C-3
Concord, CA 94521                              8385     9/4/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Lindemann, Celeste
57-600 Rosewood Court
La Quinta, CA 92253                            8386     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                $850.00                            $850.00
ALVAREZ, AZUCENA
12880 Shackelford Ln APT D
Garden Grove, CA 92841-5150                    8387     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99


                                                                                         Page 533 of 1762
                                                         Case 20-11568-KBO        Doc 72-5       Filed 04/19/21    Page 93 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Telesco, Tonya
5001 Golden Triangle Blvd.
Apt.220
Fort Worth, TX 76244                          8388     9/3/2020    24 Hour Fitness Worldwide, Inc.           $649.00                                                                              $649.00
Cronenwalt, Steven
1346 Forest Street
Denver, CO 80220-2555                         8389     9/4/2020    24 Hour Fitness Worldwide, Inc.           $116.91                                                                              $116.91
Nicholas, Brianna Danielle
500 Garden Street Apartment 226
West Sacramento, CA 95691                     8390     9/4/2020         24 San Francisco LLC                 $500.00                                                                              $500.00
Schweitzer, Bruce G.
PO Box 5306
Newport Beach, CA 92662                       8391     9/4/2020    24 Hour Fitness Worldwide, Inc.           $599.92                                                                              $599.92
Bursley, Rachel
5085 Rigatti Circle
Pleasanton, CA 94588                          8392     9/4/2020    24 Hour Fitness Worldwide, Inc.                $2.00      $250.00                                                              $252.00
Bastani, Sima
12 Chenile
Irvine, CA 92614                              8393     9/4/2020    24 Hour Fitness Worldwide, Inc.           $399.00                                                                              $399.00
Kuboyama, Kenson
4266 Halleck St.
Emeryville, CA 94608                          8394     9/3/2020    24 Hour Fitness Worldwide, Inc.            $17.28                                                                               $17.28
Lee, Daniel Kyungho
2848 Paseo Lane
San Jose, CA 95124-1943                       8395     9/4/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Habibvand, Ashley
3012 E. Echo Hill Way
Orange, CA 92867                              8396     9/4/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Ting, Anson
1247 17th Street
Apt 1
Santa Monica, CA 90404                        8397     9/5/2020    24 Hour Fitness Worldwide, Inc.           $650.00                                                                              $650.00
Liu, Tianyang
35030 Clover Street
Union City, CA 94587                          8398     9/4/2020        24 Hour Holdings II LLC               $429.00                                                                              $429.00
Andrews, Adam B
69 S 13th St
San Jose, CA 95112                            8399     9/4/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
COVALL, DIANE M
82 FRUSTUCK AVENUE
FAIRFAX, CA 94930                             8400     9/3/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Machic, Ivan
2140 West Arlington Street
Long Beach, CA 90810                          8401     9/4/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Li, Yijie
1291 West Fremont Terrace
Sunnyvale, CA 94087                           8402     9/4/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Gonzalez, Carl Randy
19106 Lonerock Street
Canyon Country, CA 91351                      8403     9/4/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00

                                                                                     Page 534 of 1762
                                                         Case 20-11568-KBO        Doc 72-5      Filed 04/19/21   Page 94 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Gonzalez, Alid
3308 MacGregor Dr.
Colorado Springs, CO 80922                    8404     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                           $3,200.00                          $3,200.00
Minca, Anthony
1337 18th Street #3
Santa Monica, CA 90404                        8405     9/4/2020    24 Hour Fitness Worldwide, Inc.           $649.99                                                                              $649.99
Puyolt, Antoniette
1510 N. Granite Ave
Ontario, CA 91762                             8406     9/4/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Baptiste, Hooliiaiesu
1600 Wilikina Drive C309
Wahiawa, HI 96786                             8407     9/4/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Plata, Cesar
2305 McLaughlin Ave
San Jose, CA 95122                            8408     9/4/2020    24 Hour Fitness Worldwide, Inc.            $99.20                                                                               $99.20
Jagoda, Barry
9302 La Jolla Farms Road
La Jolla, CA 92037                            8409     9/4/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
TRUEMPER, MARK W.
7615 BRINKWORTH LANE
HOUSTON, TX 77070                             8410     9/4/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Seitrich, Grant
9711 Pebble Beach Drive
Santee, CA 92071                              8411     9/4/2020    24 Hour Fitness Worldwide, Inc.           $252.00                                                                              $252.00
Storimans, Vincent
3840 21st St
San Francisco, CA 94114                       8412     9/4/2020         24 San Francisco LLC                 $200.00                                                                              $200.00
Spriggs, Jean Anne
7809 Valley View Lane
Houston, TX 77074                             8413     9/4/2020    24 Hour Fitness Worldwide, Inc.           $469.79                                                                              $469.79
Varela, Troy
1058 Lenor Way
San Jose, CA 95128                            8414     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                             $289.99                            $289.99
Wertheimer, Natasha
23 La Cresta Rd
Orinda, CA 94564                              8415     9/5/2020    24 Hour Fitness Worldwide, Inc.            $93.98                                                                               $93.98
Shiramizu, Mabel
518 Alexander Wy
Milpitas, CA 95035                            8416     9/4/2020    24 Hour Fitness Worldwide, Inc.                          $3,300.00                                                           $3,300.00
BABIY, SOFIYA
1959 82 ST
BROOKLYN, NY 11214                            8417     9/4/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Lipson, Albert Joel
3057 Union Street
Rocklin, CA 95677                             8418     9/4/2020    24 Hour Fitness Worldwide, Inc.                          $1,500.00                                                           $1,500.00
Daniels , Edward A
7404 Tempest Ct.
Las vegas , NV 89145                          8419     9/4/2020    24 Hour Fitness Worldwide, Inc.           $740.00                                                                              $740.00




                                                                                     Page 535 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 95 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Stone, Kathy (Kukulka)
23327 Shadycroft Avenue
Torrance, CA 90505                           8420     9/4/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Lee, Sean
4791 Karen Ann Ln.
Irvine, CA 92604                             8421     9/4/2020    24 Hour Fitness United States, Inc.           $214.99                                                                              $214.99
Covaleksy, Jeffrey
1693 Sutter St
Livermore, CA 94551                          8422     9/5/2020     24 Hour Fitness Worldwide, Inc.              $639.00                                                                              $639.00
Bishop, Shannon
8646 Raintree Drive
Whittier, CA 90605                           8423     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
Bloom, Erica
1226 Corte Bello
San Marcos, CA 92069-1355                    8424     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Sheibani, Said M
1109 Marlene Lane
Great Falls, VA 22066                        8425     9/4/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Santoro, Lisa
615 Poplar Ave.
Redwood City, CA 94061                       8426     9/4/2020     24 Hour Fitness Worldwide, Inc.              $216.15                                                                              $216.15
Alegre, Elsie
606 S Reid Road
Linden, CA 95236                             8427     9/4/2020     24 Hour Fitness Worldwide, Inc.               $30.00                                                                               $30.00
Farazdel, Abdolmajid
2548 120 St.
Flushing, NY 11354                           8428     9/4/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Romo, Aaron
7854 Fawn Trail Way
Antelope, CA 95843                           8429     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Villalobos, Araceli
2341 Folsom St A
San Francisco, CA 94110                      8430     9/4/2020     24 Hour Fitness Worldwide, Inc.                             $1,380.00                                                           $1,380.00
McDonnough, Kelsey
4806 Bluffview Blvd
Dallas, TX 75209                             8431     9/4/2020     24 Hour Fitness Worldwide, Inc.              $250.10                                                                              $250.10
Mack, Kevin
160 South Hudson Avenue #101
Pasadena, CA 91101                           8432     9/4/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99
Castaneda, Adrian
1360 Roadrunner Terrace
Apt J
Sunnyvale, CA 94087                          8433     9/4/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
CHAN, YIM H
138 DIVISADERO ST
SAN FRANCISCO, CA 94117                      8434     9/4/2020          24 San Francisco LLC                    $429.99                                                                              $429.99
LEE, DALLIN
11218 KINGNORTH DRIVE
TOMBALL, TEXAS 77375                         8435     9/4/2020     24 Hour Fitness Worldwide, Inc.             $3,297.55                                                                           $3,297.55


                                                                                       Page 536 of 1762
                                                       Case 20-11568-KBO          Doc 72-5       Filed 04/19/21    Page 96 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Puli, Sai Ramakrisha
13750 Royal Red Terrace
Chantilly, VA 20151                         8436     9/4/2020     24 Hour Fitness Worldwide, Inc.              $440.00                                                                              $440.00
Lee, Jason Y
17005 Maria Avenue
Cerritos, CA 90703                          8437     9/4/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00
Nie, Yang
20103 Donway Dr.
Walnut , CA 91789                           8438     9/4/2020    24 Hour Fitness United States, Inc.           $360.00                                                                              $360.00
DAVIS, GREGORY
15811 MISSION TERRACE COURT
HOUSTON, TX 77083-526                       8439     9/4/2020     24 Hour Fitness Worldwide, Inc.               $68.04                                                                               $68.04
Sliff, Michael J
501 Esplanade #203
Redondo Beach, CA 90277                     8440     9/4/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Marino, Michael M.
6039 Puma Chase
Littleton, CO 80124                         8441     9/4/2020     24 Hour Fitness Worldwide, Inc.              $417.11                                                                              $417.11
Murphy, David J
19606 Powerscourt Dr.
Humble, TX 77346-2009                       8442     9/4/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Teng, Christopher
6523 Hagen Blvd.
El Cerrito, CA 94530                        8443     9/4/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Ciccarelli, Nicole
8519 Edgebrook Drive
Garden Grove, CA 92844                      8444     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Chan, Taylor
941 Lake Front Drive
Sacramento, CA 95831                        8445     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Pontinen, Larry
5358 Aurora Drive
Ventura, CA 93003                           8446     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,056.00                                                                           $1,056.00
Hong, Alvin
1624 Edmonton Ave
Sunnyvale, CA 94087                         8447     9/5/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Seufert, Tim
1947 Golden Gate Ave
San Francisco, CA 94115                     8448     9/4/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Piccinni, Catherine
2819 Pennsylvania Ave
Colo. Springs, CO 80907                     8449     9/4/2020        24 Hour Fitness USA, Inc.                $4,640.00                                                                           $4,640.00
de la Cruz, Marie
801 Florida Street
Unit D
Huntington Beach, CA 92648                  8450     9/4/2020     24 Hour Fitness Worldwide, Inc.              $480.99                                                                              $480.99
LE, LOI VIET PHUOC
2202 WEST FLORA ST
SANTA ANA, CA 92704                         8451     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99


                                                                                      Page 537 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21   Page 97 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Rutledge, Oveda L
P.O. Box 1024
Ross, CA 94957                                8452     9/4/2020    24 Hour Fitness Worldwide, Inc.            $960.00                                                                              $960.00
Huang, Edward
35959 GASKELL COURT
FREMONT, CA 94536                             8453     9/4/2020    24 Hour Fitness Worldwide, Inc.            $315.00                                                                              $315.00
Jackson, Alan
PO Box 513
Shingle Springs, CA 95682                     8454     9/4/2020    24 Hour Fitness Worldwide, Inc.            $900.00                                                                              $900.00
White, Charles L
2778 Vista Palomar
Fairfield, CA 94534                           8455     9/4/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Butler, Mary
432 Fall Creek Drive
Richardson, TX 75080                          8456     9/4/2020       24 Hour Fitness USA, Inc.               $200.00                                                                              $200.00
Botkin, Jane
11307 Oak Knoll Dr
Austin, TX 78759-4705                         8457     9/4/2020    24 Hour Fitness Worldwide, Inc.             $79.00                                                                               $79.00
Garvey, John
800 Butte Pass Dr.
Fort Collins, CO 80526                        8458     9/4/2020    24 Hour Fitness Worldwide, Inc.             $57.38                                             $0.00                             $57.38
Salary.com, LLC
610 Lincoln Street, North
Suite 200
Waltham , MA 02451                            8459     9/4/2020    24 Hour Fitness Worldwide, Inc.           $8,500.00                                                                           $8,500.00
Shaver, Bradley
1930 Wind Hill Road
Rockwall, TX 75087                            8460     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $224.00                                                              $224.00
Smittick, Elestine
8305 Farmington Blvd
Germantown, TN 38139                          8461     9/5/2020    24 Hour Fitness Worldwide, Inc.            $329.00                                                                              $329.00
Zaragoza, Eduardo
3218 Robins Creek Pl
Las Vegas, NV 89135                           8462     9/4/2020    24 Hour Fitness Worldwide, Inc.             $51.99                                                                               $51.99
Tien, Konan
20479 E. Peach Blossom Rd.
Walnut, CA 91789                              8463     9/4/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Lin, Teresa
2109 Goldsmith St
Houston, TX 77030-1201                        8464     9/4/2020       24 Hour Fitness USA, Inc.              $1,992.00                                                                           $1,992.00
Wendel, David
92 Jackson Place
Erie, CO 80516                                8465     9/7/2020    24 Hour Fitness Worldwide, Inc.             $83.98                                                                               $83.98
Claim docketed in error
                                              8466     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                                                   $0.00
Nguyen, Nhut
9702 Bolsa Ave
Spc 47
Westminster, CA 92683                         8467     9/4/2020    24 Hour Fitness Worldwide, Inc.            $400.00         $400.00          $400.00                                           $1,200.00


                                                                                     Page 538 of 1762
                                                           Case 20-11568-KBO          Doc 72-5      Filed 04/19/21     Page 98 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Gudger, Steven
8284 Lupine Field Court
Sacramento, CA 95829                            8468     9/4/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Zhou, Xin
2064 Wedgewood Drive
Oceanside, CA 92056                             8469     9/4/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Ngo, John
to my mailing address if possible
                                                8470     9/4/2020     24 Hour Fitness Worldwide, Inc.                                               $429.99                                             $429.99
Ding, Li Dan
409 Hummingbird Dr
Brea, CA 92823                                  8471     9/4/2020     24 Hour Fitness Worldwide, Inc.              $850.00                                                                              $850.00
Lamb, Michelle
449 W. Aberdeen Ave.
Littleton, CO 80120                             8472     9/4/2020              24 Denver LLC                       $230.00                                                                              $230.00
Quijas, Carla A
658 s ferris ave
Unit 3
Los Angeles, CA 90022                           8473     9/4/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Takahashi-Rial, Kenji
3548 Ronk Way
Sacramento, CA 95821                            8474     9/4/2020     24 Hour Fitness Worldwide, Inc.              $495.82                                                                              $495.82
Bondurant, Debbie
16433 SE 264th St.
Covington, WA 98042                             8475     9/4/2020     24 Hour Fitness Worldwide, Inc.              $356.00                                                                              $356.00
Peters, Leandra
2625 Pirineos Way Unit 324
Carlsbad, CA 92009                              8476     9/4/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Mandel, Loren I.
14431 Shawnee St
Moorpark, CA 93021                              8477     9/4/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Munz, Timothy J
8153 Plumeria Ave
Fair Oaks, CA 95628-6022                        8478     9/4/2020     24 Hour Fitness Worldwide, Inc.              $737.00                                                                              $737.00
Igwe, Chinedu
10657 South Wilton Place
Los angeles, CA 90047                           8479     9/4/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Tran, Toan Song
1663 Longview St
San Jose, CA 95122                              8480     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
BONDURANT, DEBBIE
16433 SE 264TH ST.
COVINGTON, WA 98042                             8481     9/4/2020     24 Hour Fitness Worldwide, Inc.              $356.00                                                                              $356.00
Franco, Christian
17912 Duncan Street
Encino, CA 91316                                8482     9/5/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Quintero, Robert B.
2055 Mallard Dr
Walnut Creek, CA 94597                          8483     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00


                                                                                          Page 539 of 1762
                                                           Case 20-11568-KBO        Doc 72-5        Filed 04/19/21    Page 99 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Melvin, Curtiss
4220 S. Othello St #452
Seattle, WA 98118                               8484     9/4/2020    24 Hour Fitness Worldwide, Inc.             $38.62                                                                               $38.62
Thukral, Sheeba
10 Hilltop Ct
San Ramon, CA 94582                             8485     9/4/2020    24 Hour Fitness Worldwide, Inc.           $1,300.00                                                                           $1,300.00
MAHAL, MAKHAN S
100 OLYMPIC COURT
SAN BRUNO, CA 94066                             8486     9/5/2020    24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
Rexin, Susan
99 W 6th St
Pittsburg, CA 94565                             8487     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $115.50                                                              $115.50
Mititi, Alexandra
8241 Coast Oak Way
Citrus Heights, CA 95610                        8488     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                              $156.35                            $156.35
Castro, Gualberto P
806 N. Revere Ave
Montebello , CA 90640                           8489     9/4/2020    24 Hour Fitness Worldwide, Inc.            $276.95                                                                              $276.95
Nguyen, Katherine
26 Wakefield
Irvine, CA 92620                                8490     9/4/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Feng, Tiffany
1331 136th Ave
San Leandro, CA 94578                           8491     9/4/2020    24 Hour Fitness Worldwide, Inc.            $100.02                                                                              $100.02
Mo, Tracy
1331 136th Ave
San Leandro, CA 94578                           8492     9/4/2020    24 Hour Fitness Worldwide, Inc.             $29.99                                                                               $29.99
Om, Trinity
2540 S. Lincoln St.
Denver, CO 80210                                8493     9/4/2020    24 Hour Fitness Worldwide, Inc.            $299.99                                                                              $299.99
Coffman, Jason M.
56 Spring Valley Avenue
River Edge, NJ 07661                            8494     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Arjona, Gabriella
270 Rancho Drive #C
Chula Vista, CA 91911                           8495     9/4/2020       24 Hour Fitness USA, Inc.                               $515.00                                                              $515.00
Kelepecz, Steve T.
952 Windflower Way
San Diego, CA 92106                             8496     9/4/2020    24 Hour Fitness Worldwide, Inc.            $108.00                                                                              $108.00
Rosenquist, Joy
1609 Bowen Drive
Folsom, CA 95630                                8497     9/5/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Ornelas, Marcia J
14139 SW 155th Terrace
Tigard, OR 97224-3089                           8498     9/4/2020    24 Hour Fitness Worldwide, Inc.            $116.66                                                                              $116.66
Claim docketed in error
                                                8499     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                                                   $0.00
AKSOY, YUNUS
62 Sandpiper Ln.
Aliso Viejo,, CA 92656                          8500     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $350.00                                                              $350.00

                                                                                       Page 540 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 100 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Figueroa, Felecia
15372 Dalscote St
Hesperia, CA 92345                            8501     9/4/2020    24 Hour Fitness United States, Inc.              $46.00                                                                             $46.00
Liu, Kai
1729 N 1st ST
APT 21122
San Jose, CA 95112                            8502     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Wong, Virginia
3550 Thompson Place
Hayward, CA 94541                             8503     9/4/2020        24 Hour Fitness USA, Inc.                 $399.00                                                                              $399.00
Weber, Emma
160 AVENEL BLVD
LONG BRANCH, NJ 07740                         8504     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,020.00                                                                           $1,020.00
Bastani, Sheena
12 Chenile
Irvine, CA 92614                              8505     9/4/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
McDade, Sheila
5238 Fairway Ct.
Rocklin, CA 95677                             8506     9/4/2020     24 Hour Fitness Worldwide, Inc.              $726.00                                                                              $726.00
Holness, Victor
9-15 Adrian Avenue Apartment 4-H
Bronx, NY 10463                               8507     9/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hayes, Jannette
177 E. Hartsdale Ave.
Apt #5W
Hartsdale, NY 10530                           8508     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Kanrek, Victoria
3025 Ocean Avenue Apt. 6J
Brooklyn, NY 11235                            8509     9/5/2020        24 Hour Fitness USA, Inc.                                 $126.00                                                              $126.00
Wakefield, Bonnie
5649 Lake Murray Blvd Unit C
La Mesa, CA. 91942                            8510     9/4/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Zhao, Yun
160 Firefly
Irvine, CA 92618                              8511     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Nelson, Connie
8466 Amanda Way SE
Salem, OR 97317                               8512     9/7/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Mai, Cao
4592 Scenario Dr
Huntington Beach, CA 92649                    8513     9/4/2020     24 Hour Fitness Worldwide, Inc.              $340.41                                                                              $340.41
Read, Jeremy
15 Joaquin Road
Portola Valley, CA 94028-8114                 8514     9/5/2020        24 Hour Fitness USA, Inc.                    $32.19                                                                             $32.19
Grewal, Tajinder
9745 Old Placerville Road, Apt #51
Sacramento, CA 95827                          8515     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ellyn, Scott
23401 Park Sorrento #3
Calabasas, CA 91302                           8516     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00

                                                                                        Page 541 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 101 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Sprout, Randy
2015 N Serrano Ave.
Los Angeles, CA 90027                         8517     9/4/2020    24 Hour Fitness Worldwide, Inc.          $2,100.00                                                                           $2,100.00
Wu, Jianhua
38008 Dover Comm
Fremont, CA 94536                             8518     9/4/2020    24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00
Reyes, Karla Perez
30715 Calle Chueca
San Juan Capistrano, CA 92675                 8519     9/5/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Osuna, Cristina Tapia
4576 Mississippi St. # 7
San Diego, CA 92116                           8520     9/4/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00
Ali, Usman
2745 Reservoir Ave
Apt 1G
Bronx, NY 10468                               8521     9/4/2020    24 Hour Fitness Worldwide, Inc.              $92.88                                                                             $92.88
Khalifa, Mohammed
8210 Peridot Dr
Apt#203
McLean, VA 22102                              8522     9/4/2020    24 Hour Fitness Worldwide, Inc.           $498.00                                                                              $498.00
NGUYEN, CHRISTOPHER
26 Wakefield
Irvine, CA 92620                              8523     9/4/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Macasaet, Roderick
743 San Pablo Ave
Sunnyvale, CA 94085                           8524     9/4/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
EWING, SCOTT
2121 TIGERTAIL AVENUE
MIAMI, FL 33133                               8525     9/4/2020    24 Hour Fitness Worldwide, Inc.              $75.00                                                                             $75.00
Pham, Trang
320 HAZELWOOD PLACE
PISCATAWAY, NJ 08854                          8526     9/4/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Ockenden, Phillipe
2420 Westlake Ave N #14
Seattle, WA 91809                             8527     9/4/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Wakefield, Molly
5649 Lake Murray Blvd Unit C
La Mesa, CA 91942                             8528     9/4/2020    24 Hour Fitness Worldwide, Inc.           $349.00                                                                              $349.00
Burnett, Jordon
3321 Caspian Avenue
Long Beach, CA 90810                          8529     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                             $100.00                            $100.00
Foley, Donald C.
9900 Winkle Circle
Elk Grove, CA 95757                           8530     9/4/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Howell, Courtney Ann
26110 Shady Brook Circle
Murriet, CA 92563                             8531     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                             $429.99                            $429.99
Sheng, Li
2176 S Saulsbury Ct
Lakewood, CO 80227                            8532     9/8/2020            24 Denver LLC                     $100.00                                                                              $100.00

                                                                                     Page 542 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 102 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Schneider, Steven M.
307 16th Street
Santa Monica, CA 90402-2217                  8533     9/4/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00
Lo, Lewis
1907 Edenfield Ln
Sugar Land, TX 77479                         8534     9/5/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Wolfe, Jeff
4739 Westchester Drive
Woodland Hills, CA 91364                     8535     9/4/2020    24 Hour Fitness Worldwide, Inc.            $1,243.00                                                                           $1,243.00
Zimmer, Laurence (Larry)
2512 Mimosa Street
Santa Rosa, CA 95405                         8536     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Cooper, David
459 Little River Way
Sacramento, CA 95831                         8537     9/4/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Wang, Xaoxiao
2120 Brookhaven Ave.
Placentia, CA 92870                          8538     9/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Azar, Tessa
4327 Blazing Star Way
Yorba Linda, CA 92886                        8539     9/4/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Covall, Ronald
P.O. Box 893
Fairfax, CA 94978                            8540     9/3/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Brailean, Gordon
7628 Rolling View Drive
Suite 201
Las Vegas, NV 89149                          8541     9/5/2020       24 Hour Fitness USA, Inc.                $320.83                                                                              $320.83
Valladares, Victor
1259 Harrison St #4
Santa Clara, CA 95050                        8542     9/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Kliner, Mary
7204 Big Valley Court
Colorado Springs, CO 80919                   8543     9/4/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Boll, Allan Riordan
680 Capp St, Apt 5
San Francisco, CA 94110                      8544     9/4/2020       24 Hour Fitness USA, Inc.                $640.00                                                                              $640.00
Aghajavadyha, Reza
4544 1/2 40th. Street
San Diego, CA 92116-3862                     8545     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $34.71                                                                            $34.71
Chua, Ken
11921 Lone Peak Drive
Rancho Cucamonga, CA 91739                   8546     9/5/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Masso, Cynthia Diaz
4576 Mississippi St. #7
San Diego, CA 92116                          8547     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
BATCHU, VIJAISHREE
6270 SKYWALKER DR
SAN JOSE, CA 95135                           8548     9/4/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00


                                                                                    Page 543 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 103 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Lindemann, Jonathan
3519 Beasley Ave.
Needville, TX 77461                           8549     9/4/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Filler, Melvin
221 Vista Del Parque
Redondo Beach, CA 90277                       8550     9/5/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Higginson, May N
10108 Oakton Terrace Rd
OAKTON, VA 22124                              8551     9/4/2020     24 Hour Fitness Holdings LLC                $25.00                                                                             $25.00
Jacobs, Francyne D
9715 Burdine
Houston, TX 77096                             8552     9/4/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Hollie, Sheila
2250 Fuller Wiser Road #15102
Euless, TX 76039                              8553     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                              $33.83                             $33.83
Noe, Karen
3719 Elderberry Glen
Escondido, CA 92025                           8554     9/4/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Kim, Hae Sun
67 Poe Street
Hartsdale, NY 10530                           8555     9/4/2020    24 Hour Fitness Worldwide, Inc.           $499.99                                                                              $499.99
Meng, Xiangdong
816 Silver Valley Trl.
Walnut, CA 91789                              8556     9/5/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Chin, Davy
4311 Oak Trail Ct
Sugar Land, TX 77479-3105                     8557     9/4/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Ramirez, James R
3012 Nature CT
Modesto, CA 96356                             8558     9/4/2020    24 Hour Fitness Worldwide, Inc.        $10,000.00                                                                           $10,000.00
Redding, Shannon and Matthew
3931 Prairie Clover Ln
Prosper, TX 75078-1787                        8559     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                             $429.99                            $429.99
Chiechi, John
411 Bolivia
San Clemente, CA 92672                        8560     9/4/2020    24 Hour Fitness Worldwide, Inc.          $3,000.00                                                                           $3,000.00
GODFREY, MICHELLE C
3610 Royal Palm ave
Miami, FL 33133                               8561     9/4/2020    24 Hour Fitness Worldwide, Inc.                           $559.98                                                              $559.98
Turuseta, Camie
70 Viriginia Rd Apt 17F
White Plains, NY 10603                        8562     9/4/2020    24 Hour Fitness Worldwide, Inc.           $453.91                                                                              $453.91
Cosby, Essie
272 Oakwood Circle
Martinez, CA 94533                            8563     9/4/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Hoang, My
108 Fontainbleu Ct
Milpitas, CA 95035                            8564     9/4/2020    24 Hour Fitness Worldwide, Inc.           $215.00                                                                              $215.00




                                                                                     Page 544 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 104 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Leavitt, Eric
21501 Maple St
Wildomar, CA 92595                            8565     9/5/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Tucker, Heidi
36022 Blair Pl
Fremont, CA 94536                             8566     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $95.97                                                                            $95.97
Fernbach, Madalyn
17 Cedar Drive East
Plainview, NY 11893                           8567     9/4/2020    24 Hour Fitness Worldwide, Inc.                              $59.99                                                               $59.99
Wagner, Alma
8507 Avelin PL
El Dorado Hills, CA 95762                     8568     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Hess, Phyllis
9007 NW 19th Court
Vancouver, WA 98665                           8569     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Yoon, Alex Yeohong
10799 Portico Circle
Rancho Cordova, CA 95670                      8570     9/5/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
B.R.K (Minor)
12064 SW Whistlers Loop
Tigard, OR 97223                              8571     9/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Ning, Yiyang
14391 Spring Crest Dr
Chino Hills, CA 91709                         8572     9/4/2020    24 Hour Fitness Worldwide, Inc.             $678.04                                                                              $678.04
Trinh, Christina
48 Van Wagenen Ave
Jersey City, NJ 07306                         8573     9/6/2020       24 Hour Fitness USA, Inc.                                                                   $67.16                             $67.16
Weiler, Andrew
124 N Tustin Ave. #B3
Anaheim, CA 92807                             8574     9/4/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Janowsky, Mike
309 N Solana Hills Dr. Apt 127
Solana Beach, CA 92075                        8575     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Ye, Ashley
3674 Oakwood Terrace, Apt #203
Fremont, CA 94536                             8576     9/4/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Kimbrel, Glenda
146 Loma Alta Drive
Oceanside, CA 92054                           8577     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Nekoobahr, Saeed
12015 Grove Stone CT
Stafford, TX 77477-1673                       8578     9/5/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Watkins, James
3600 Scottsboro Drive
Sacramento, CA 95826                          8579     9/4/2020         24 San Francisco LLC                  $1,541.00                                                                           $1,541.00
Rivas, Amanda
3300 Canyon Lake Drive
Little Elm, TX 75068                          8580     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                     Page 545 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 105 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Jones, Joel
15709 NE 74th St
Vancouver, WA 98682                           8581     9/4/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Kimbrel, Pat
146 Loma Alta Drive
Oceanside, CA 92054                           8582     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Ding, Steve
4755 S Bresse Paseo
Ontario, CA 91762                             8583     9/4/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Nguyen, Minh H
1773 80th Street
Brooklyn, NY 11214                            8584     9/4/2020           24 New York LLC                      $128.00                                                                              $128.00
NAVARRETE, MARIA ANGELES
4544 1/2 40TH. STREET
SAN DIEGO, CA 92116-3862                      8585     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $72.90                                                                            $72.90
Wright-Shacklett, Christine
6064 Della Ct.
Rohnert Park, CA 94928                        8586     9/4/2020       24 Hour Fitness USA, Inc.                    $15.00                                                                            $15.00
Diaz, Maria
40235 Laiolo Rd
Fremont, CA 94538                             8587     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $37.48                                                                            $37.48
Hsu, Tony
1086 Weyburn Ln
San Jose, CA 95129                            8588     9/4/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Xiao, Jili
20378 Vejar Rd
Walnut, CA 91789                              8589     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                               $200.00                            $200.00
Witwit, Reem
323 E Hilltop Way
Thousand Oaks, CA 91362                       8590     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $94.00                                                                            $94.00
Gardner, Steven
4130 10th Ave
San Diego, CA 92103                           8591     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $39.00                                                                            $39.00
Heeren, Randall J
1325 Barrington Way Apt 1
Glendale, CA 91206                            8592     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $31.49                                                                            $31.49
Baker, Carrie
39958 Hilltop Circle
Severance, CO 80610                           8593     9/4/2020    24 Hour Fitness Worldwide, Inc.             $471.00                                                                              $471.00
Cherry, Lakeya
2044 Robinson Ave #G
San Diego, CA 92104                           8594     9/4/2020    24 Hour Fitness Worldwide, Inc.            $1,125.00                                                                           $1,125.00
Phillips, Danielle
2032 Nordic Ave.
Chino Hills, CA 91709                         8595     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Tien, Chinghui
20479 E. Peach Blossom Rd.
Walnut, CA 91789                              8596     9/4/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00




                                                                                     Page 546 of 1762
                                                         Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 106 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Gritis, Clifford
200 Sutton Place
Georgetown, TX 78628                           8597     9/4/2020    24 Hour Fitness Worldwide, Inc.              $96.00                                                                             $96.00
Newcom, Paulette
4795 Mayapan Dr
La Mesa, CA 91941                              8598     9/4/2020    24 Hour Fitness Worldwide, Inc.          $1,800.00                                                                           $1,800.00
Lam, Alvin
675 Moraga Rd
Lafayette, CA 94549                            8599     9/4/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Ogomori, Claire
2651 Clarellen St.
Torrance, CA 90505                             8600     9/4/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Ricks, Ecleamus
19601 Vilamoura Street
Pflugerville, TX 78660                         8601     9/4/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00
Lai, CJ
3111 Cedarplaza Lane
Apt 101
Dallas, TX 75235                               8602     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,600.00                                                                           $1,600.00
Reyes, Hugo
11227 S Central Ave
Los Angeles, CA 90059                          8603     9/5/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Baker, Vaughn
3104 O St. # 207
Sacramento, CA 95816                           8604     9/4/2020    24 Hour Fitness Worldwide, Inc.          $7,000.00                                                                           $7,000.00
Beville, Rhonda L
89 So. Highland Ave
B33
Ossining, NY 10562                             8605     9/4/2020    24 Hour Fitness Worldwide, Inc.              $30.00                                                                             $30.00
Lorenz, Diane A.
914 Sprigview Circle
San Ramon, CA 94583                            8606     9/4/2020    24 Hour Fitness Worldwide, Inc.          $2,348.00                                                                           $2,348.00
Kirk, Rodney E.
15 Village Glen Court
Sacramento, CA 95823                           8607     9/4/2020    24 Hour Fitness Worldwide, Inc.          $5,550.00                                                                           $5,550.00
Hsiao, Richard
1983 Los Altos Drive
San Mateo, CA 94402                            8608     9/4/2020    24 Hour Fitness Worldwide, Inc.           $107.50                                                                              $107.50
Fu, Fenghua
705 Timberland Lane
Walnut, CA 91789                               8609     9/5/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Contreras, Susanna G
3091 Vesuvius Lane
San Jose, CA 95132                             8610     9/4/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
Claim docketed in error
                                               8611     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Barajas, Augustin
1591 third ave apt a
Walnut Creek, CA 94597                         8612     9/4/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00


                                                                                      Page 547 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 107 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gonzalez, Angely
P.O. Box 1262
Bonita, CA 91908                               8613     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Gresbrink, Mark
16205 198th Ave NE
Woodinville , WA 98077                         8614     9/4/2020     24 Hour Fitness Worldwide, Inc.              $355.25                                           $355.25                            $710.50
Michelle, Gina
24803 Wooded Vista
West Hills, CA 91307                           8615     9/4/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Cruz, Leo J
16795 Aliso Dr
Fontana, CA 92337                              8616     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Tsou, Peining
250 Santa Fe Ter, Unit 320
Sunnyvale, CA 94085                            8617     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
Lee, Ken
1 Excelsior Ct
Apt. 201
Oakland, CA 94610                              8618     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Baothinh
10311 Reva Ct
San Jose, CA 95127                             8619     9/4/2020    24 Hour Fitness United States, Inc.                                                             $340.00                            $340.00
Nii, Quinn
204 Elmira Street SW, Ste. 415
Washington, DC 20032                           8620     9/4/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Nwuga, Gloria
409 Gastonbury Ct
League City, TX 77573                          8621     9/4/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Abili, Nimi
3831 Silverhawk Dr
Katy, TX 77449                                 8622     9/4/2020     24 Hour Fitness Worldwide, Inc.                $84.93                                                                              $84.93
Madriz, Noah
205 Lindy Dr
Las Vegas, NV 89107                            8623     9/5/2020     24 Hour Fitness Worldwide, Inc.                $80.00                                                                              $80.00
BENJAMIN, JOSEPH
PO BOX 29977
ANAHEIM, CA 92808                              8624     9/4/2020     24 Hour Fitness Worldwide, Inc.              $799.98                                                                              $799.98
Yick, Ernie
4421 Avondale Circle
Fairfield, CA 94533                            8625     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $400.00                            $400.00
Hashemi, Amir
10 San Simeon
Laguna Niguel, CA 92677                        8626     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
BOES, CHRISTINE R
408 E 33RD ST
AUSTIN, TX 78705                               8627     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,632.00                                                                           $1,632.00
Chu, Isabel C
805 Canada Dr
Milpitas, CA 95035                             8628     9/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00


                                                                                         Page 548 of 1762
                                                         Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 108 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Huang, Daniel
35959 Gaskell Court
Fremont, CA 94536                              8629     9/4/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Tomioka, Yoko
1070 Neal Dr.
Westminster, CA 92683                          8630     9/9/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Richardson, Ellen
1069 e 102nd st
Brooklyn, NY 11236                             8631     9/7/2020    24 Hour Fitness Worldwide, Inc.           $960.00                                                                              $960.00
Kwan, Janeil M S P
89-1043 Pohakupalena St.
Waianae, HI 96792                              8632     9/4/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Vargo, David L
1183 Aspenparke Way
Sacramento, CA 95834                           8633     9/4/2020    24 Hour Fitness Worldwide, Inc.           $180.00                                                                              $180.00
Avalos, Andrew
483 South Buena Vista Ave Apt 7
San Jose, CA 95126                             8634     9/5/2020    24 Hour Fitness Worldwide, Inc.           $125.00                                                                              $125.00
Lee, Chunying
690 Kraftile Ct
Fremont, CA 94536                              8635     9/5/2020    24 Hour Fitness Worldwide, Inc.              $30.00                                                                             $30.00
Bloom, Molly
8854 Aguirre Way
Cotati, CA 94931                               8636     9/4/2020    24 Hour Fitness Worldwide, Inc.           $249.99                                                                              $249.99
Smargiassi, Michelle D
10849 SW Brown St
Tualatin , OR 97062                            8637     9/4/2020    24 Hour Fitness Worldwide, Inc.           $472.00                                                                              $472.00
Corrigan, Renee L
12777 Coriander Ct
Rancho Cucamonga, CA 91739                     8638     9/4/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
de los Reyes, Sara M
1800 Sunset Harbour Drive, Apt. 901
Miami Beach, FL 33139                          8639     9/4/2020    24 Hour Fitness Worldwide, Inc.           $479.85                                                                              $479.85
Chan, Lok Wah
3144 Markwood Court
San Jose, CA 95148                             8640     9/4/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Segal, Susan Nell
18 Alderwood
Irvine, CA 92604                               8641     9/4/2020    24 Hour Fitness Worldwide, Inc.              $51.04                                                                             $51.04
Shimizu, Shaun
17210 Atkinson Ave
Torrance, CA 90504                             8642     9/4/2020    24 Hour Fitness Worldwide, Inc.           $399.00                                                                              $399.00
Muenchow, Erik
62 Silver Saddle Ln.
Rolling Hills Estates, CA 90274                8643     9/7/2020    24 Hour Fitness Worldwide, Inc.           $125.97                                                                              $125.97
Cornejo, Miguel Dominguez
530 Mcintosh Street Apt A
Chula Vista, CA 91910                          8644     9/5/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00




                                                                                      Page 549 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 109 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
TA, VINH XUAN
1140 ALVERNAZ DR
SAN JOSE, CA 95121                            8645     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Seggie, Catina Cruz
8021 Sail Circle
Huntington Beach, CA 92646                    8646     9/4/2020        24 Hour Fitness USA, Inc.                                $1,600.00                                                           $1,600.00
Ho, Ka Wai
14068 School St
San Leandro, CA 94578                         8647     9/4/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Smith, Ashley
4633 Fauna St
Montclair, CA 91763                           8648     9/4/2020     24 Hour Fitness Worldwide, Inc.              $241.00                                                                              $241.00
Balabanovich, Yevgeny
7223 LESTERFORD CT
Sacramento, CA 95842                          8649     9/4/2020     24 Hour Fitness Worldwide, Inc.              $390.00                                                                              $390.00
VELAZQUEZ, RICARDO
                                              8650     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Tran, Richard
1669 Whitwood Ln Apt 1
Campbell, CA 95008-2551                       8651     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $22.10                                                                             $22.10
Regalado, Austin Felix
83061 Touraline Avenue
Indio, CA 92201                               8652     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Dibrov, Vitaliy
3715 Tallyho Dr., #134
Sacramento, CA 95826                          8653     9/4/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Luh, Derek
516 S Alexandria Ave
Apt 106
Los Angeles, CA 90020                         8654     9/5/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Taylor, Shirmel
8100 Gaylord Pkwy
Apt #1328
Frisco, TX 75034                              8655     9/5/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Valencia, Fabian
910 N Jackson St
Santa Ana, CA 92703                           8656     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $89.00                                                                             $89.00
Sedlmayr, John
743 Arvada Ct
Simi Valley, CA 93065-7076                    8657     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $62.00                                                                             $62.00
Nguyen, Minh
1617 Raton Dr.
Arlington, TX 76018                           8658     9/4/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Chang, Chris
2161 Citrus Pl
Unit C
Hacienda Heights, CA 91745                    8659     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Johnson, Megan
6978 Buchanan Ave
San Bernardino, CA 92404                      8660     9/5/2020     24 Hour Fitness Worldwide, Inc.              $149.97                                                                              $149.97

                                                                                        Page 550 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 110 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ugryumov, Evgeny Valeryevich
8141 Fair Oaks Blvd, #31
Carmichael, CA 95608                          8661     9/4/2020       24 Hour Fitness USA, Inc.                $169.19                                                                              $169.19
Janowski, Kevin
3809 Austin Ct
Flower Mound, TX 75028-8701                   8662     9/4/2020       24 Hour Fitness USA, Inc.                $924.88                                                                              $924.88
Lipper, Linda
16221 King Ave
Riverside, CA 92504                           8663     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Pavek, Brian T
4024 Hawkmount Way
San Ramon, CA 94582                           8664     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $1,511.45                                                           $1,511.45
Golubzik, Richard
7836 Flight Ave #105
Los Angeles, CA 90045                         8665     9/4/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Dijulio, Suzanne M.
11260 Overland Avenue
Unit 23E
Culver City, CA 90230                         8666     9/5/2020    24 Hour Fitness Worldwide, Inc.            $1,725.00                                                                           $1,725.00
Kaufman, Stephanie
1809 SW 6th St
Battle Ground, WA 98604                       8667     9/4/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Nguyen, Tuquynh
1669 Whitwood Lane, Apt 1
Campbell, CA 95008-2551                       8668     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $99.64                                                                            $99.64
Sallinger, Ekaterina
2344 N Northumberland Rd
Orange, CA 92865                              8669     9/4/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Martinez, Misael
8665 SW 22 CT
Miramar, FL 33025                             8670     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $71.32                                                                            $71.32
Beri, Shilpa
5900 Baywater Dr
Apt 1801
Plano, TX 75093                               8671     9/5/2020    24 Hour Fitness Worldwide, Inc.             $167.63                                                                              $167.63
Gonzalez, Jesus
1119 S. Groveland Pl
Anaheim, CA 92806                             8672     9/5/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Oba, Cary K
16003 Arcturus Ave
Gardena, CA 90249                             8673     9/4/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Balabanovich, Irina
7223 Lesterford Court
Sacramento, CA 95842                          8674     9/4/2020    24 Hour Fitness Worldwide, Inc.             $390.00                                                                              $390.00
BURNS, MARCIE M
10305 AUGUSTA LN
ROWLETT, TX 75089                             8675     9/4/2020    24 Hour Fitness Worldwide, Inc.            $4,500.00                                                                           $4,500.00
Ferraez, Francisco
1458 Sheridan Rd.
San Bernardino, CA 92407                      8676     9/4/2020    24 Hour Fitness Worldwide, Inc.                             $310.00                                                              $310.00

                                                                                     Page 551 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 111 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Karter, KC
PO Box 382883
Duncanville, TX 75138                          8677     9/4/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Abe, Miki
121 Gregory Dr.
Fairfax, CA 94930                              8678     9/5/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Balabanovich, Daniel
7223 Lesterford Ct
Sacramento, CA 95842                           8679     9/4/2020    24 Hour Fitness Worldwide, Inc.             $390.00                                                                              $390.00
Denni, Shaun
5711 Jefferson St
Apt 414
West New York, NJ 07093                        8680     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $50.10                                                                            $50.10
Cramer, Pamela
8014 Canterbury Way
Buena Park, CA 90620                           8681     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                $97.90                             $97.90
Ta, Chi Hung
1334 Gilman Ave
San Francisco, CA 94124                        8682     9/4/2020    24 Hour Fitness Worldwide, Inc.             $102.00                                                                              $102.00
Baudoux, Nadine
8659 Toyopa Ct
Santee, CA 92071                               8683     9/4/2020       24 Hour Fitness USA, Inc.                $630.00                                                                              $630.00
Duong, Anita To
3159 Annandale Rd
Falls Church, VA 22042                         8684     9/4/2020    24 Hour Fitness Worldwide, Inc.             $291.67                                                                              $291.67
Moynihan, James R
63 Club Drive
San Carlos, CA 94070                           8685     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $1,092.00                                                           $1,092.00
Moeller, Yvette
360 N. Milford Rd.
Orange, CA 92867                               8686     9/8/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Jin, Zhaoyang
1501 W. Hillsdale Blvd, Apt 111
San Mateo, CA 94402                            8687     9/4/2020       24 Hour Fitness USA, Inc.                                $699.00                                                              $699.00
Yun, Chihyun
PO Box 9763
Rancho Santa Fe, CA 92067                      8688     9/4/2020       24 Hour Fitness USA, Inc.                                               $5,000.00                                           $5,000.00
Conlan, Linda
2975 Mountain View Drive
Laguna Beach, CA 92651                         8689     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $32.00                                                                            $32.00
Owen, John S.
25526 Leeward Drive
Dana Point, CA 92629                           8690     9/4/2020       24 Hour Fitness USA, Inc.                              $98,908.35                                                          $98,908.35
Le, Lien
1046 Kitchener Cir.
San Jose, CA 95121                             8691     9/4/2020     24 Hour Fitness Holdings LLC               $429.99                                                                              $429.99
Whitney, Timothy
274 Carlisle Way
Benicia, CA 94510                              8692     9/5/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00


                                                                                      Page 552 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 112 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                          8693     9/5/2020      24 Hour Fitness Holdings LLC               $7,798.00                                                                           $7,798.00
Nguyen, Emmy
PO Box 498
Garden Grove, CA 92842                        8694     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ausiello, Harmony
803 Arguello Blvd
Pacifica, CA 94044                            8695     9/4/2020     24 Hour Fitness Worldwide, Inc.              $167.58                                                                              $167.58
Lai, Huihua
1348 El Camino Real Apt.2
Burlingame, CA 94010                          8696     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Kim, Dean
4994 Via Rosa
Yorba Linda, CA 92887                         8697     9/5/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
Pham, Loc Bao
13761 Pasadena Street
Santa Ana, CA 92705                           8698     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Logue, Connie
557 S. Nature Way
Orange, CA 92866                              8699     9/4/2020     24 Hour Fitness Worldwide, Inc.                             $1,062.50                                                           $1,062.50
Meconis, Kevin
17530 Cedarwood Dr.
Riverside, CA 92503                           8700     9/7/2020     24 Hour Fitness Worldwide, Inc.                $56.02                                                                              $56.02
Huo, Xiaohua
13091 Nordland Dr
Corona, CA 92880                              8701     9/4/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Pham, Hai
1046 Kitchener Cir.
San Jose, CA 95121                            8702     9/4/2020      24 Hour Fitness Holdings LLC                $429.99                                                                              $429.99
Gupta, Saurabh
7315 Parkwood Circle #D
Dublin, CA 94568                              8703     9/4/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Yeh, Max
6338 Villa Rosa Drive
Rancho Palos Verdes, CA 90275                 8704     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Huang, Xiao
303 Joyce Ave
Arcadia, CA 91006                             8705     9/4/2020    24 Hour Fitness United States, Inc.           $449.00                                                                              $449.00
Dennis, Kathleen N
5711 Jefferson St
Apt 414
West New York, NJ 07093                       8706     9/5/2020     24 Hour Fitness Worldwide, Inc.                $87.42                                                                              $87.42
Tai, Ean
13846 Philadelphia St.
Whittier, CA                                  8707     9/5/2020     24 Hour Fitness Worldwide, Inc.                $64.00                                                                              $64.00
Wolff, Gary A
1020 El Sur Ave
Arcadia, CA 91006-4529                        8708     9/4/2020    24 Hour Fitness United States, Inc.          $1,536.00                                                                           $1,536.00


                                                                                        Page 553 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 113 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Claim docketed in error
                                               8709     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Tran, Tuan
1174 Red Hummingbird Dr
Houston , Tx 77047                             8710     9/4/2020        24 Hour Fitness USA, Inc.                    $77.72                                                                             $77.72
Lai, Abigail
662 E. Gardenia Drive
Azusa, CA 91702                                8711     9/5/2020     24 Hour Fitness Worldwide, Inc.              $425.00                                                                              $425.00
Wagner, Logan
8507 Avelin PL
El Dorado Hills, CA 95762                      8712     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Garcia, Gustavo
29605 Solana Way
Apt C3
Temecula, CA 92591                             8713     9/5/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
MOFFETT, RANDY
348 PASEO DE LA PLAYA
#2
REDONDO BEACH, CA 90277                        8714     9/4/2020     24 Hour Fitness Worldwide, Inc.                               $96.00                                                               $96.00
Greenwood, Anne S
21 Villa Drive
San Pablo, CA 94806                            8715     9/5/2020     24 Hour Fitness Worldwide, Inc.                             $1,621.96                                                           $1,621.96
Farooq, Imran
1N129 Mission CT
Winfield, IL 60190                             8716     9/5/2020        24 Hour Fitness USA, Inc.                 $449.99                                                                              $449.99
Goltz, Amy
6309 Southpoint
Dallas, TX 75248                               8717     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $260.00                                                              $260.00
Brunet, Michael Anthony
5351 Overland Drive
Huntington Beach, CA 92649                     8718     9/4/2020    24 Hour Fitness United States, Inc.           $199.00                                                                              $199.00
Thompson, Laura
6 Simpson Ct
Walnut Creek, CA 94596                         8719     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $612.49                                                              $612.49
Lin, Su-Ming
1068 Bigleaf Pl Unit 204
SAN JOSE, CA 95131                             8720     9/4/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Flores, Daniel
268 E. Heath Lane
Long Beach, CA 90805                           8721     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Brucker, Robert
3253 Lahitte Ct.
San Diego, CA 92122                            8722     9/4/2020     24 Hour Fitness Worldwide, Inc.              $602.00                                                                              $602.00
Mishra, Prabhat
2565 Greenrock Rd.
Milpitas, CA 95035                             8723     9/4/2020        24 Hour Fitness USA, Inc.                    $81.25                                                                             $81.25
Dallezotte, Stefanie
8722 Mariposa Street
La Mesa, CA 91941                              8724     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98


                                                                                         Page 554 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 114 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Caroto, Wayne
P.O. Box 16321
Portland, OR 97292                             8725     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $44.25                                                                            $44.25
Lizarraga, Aldo
651 Winter Wren St.
Las Vegas, NV 89122                            8726     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $46.74                                                                            $46.74
Sanchez, Hugo
828 Essex St.
Glendora, CA 91740                             8727     9/5/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                             8728     9/4/2020       24 Hour Fitness USA, Inc.            $3,068,658.45                                                                      $3,068,658.45
Burback, Ron
1944 Paseo Del Cajon
Pleasanton, CA 94566                           8729     9/3/2020       24 Hour Fitness USA, Inc.               $4,099.00                                                                           $4,099.00
Kravchuk, Yuriy
11677 Via Montana
Fontana, CA 92337                              8730     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
RPG, LLC
c/o Wasserman, Jurista & Stolz, PC
Attn: Scott S. Rever, Esq.
110 Allen Road, Suite 304
Basking Ridge, NJ 07920                        8731     9/4/2020       24 Hour Fitness USA, Inc.             $147,250.00                                                                         $147,250.00
Sharma, Ishaan
5705 Idlewood St
Dublin, CA 94568                               8732     9/5/2020         24 San Francisco LLC                    $600.00                                                                             $600.00
Yoo, Hye Young
2510 164th St SW Apt C208
Lynnwood, WA 98087                             8733     9/5/2020    24 Hour Fitness Worldwide, Inc.              $250.00                                                                             $250.00
Xie, Jennifer J
1365 Blairstone Dr
Vienna, VA 22182                               8734     9/4/2020       24 Hour Fitness USA, Inc.                                $563.99                                                              $563.99
Fielder, Brad and Dawn
12024 Grayling Avenue
Whittier, CA 90604                             8735     9/4/2020       24 Hour Fitness USA, Inc.                 $199.98                                                                             $199.98
Reyes, Karla Villagomez
5435 Hanna Dr
Santa Barbara, CA 93111                        8736     9/5/2020    24 Hour Fitness Worldwide, Inc.                                               $92.00                                              $92.00
Owen, John S.
25526 Leeward Dr
Dana Point, CA 92629                           8737     9/4/2020       24 Hour Fitness USA, Inc.              $98,908.35                                                                          $98,908.35
Mehtani, Amit
14117 Rountree Ranch Ln
Austin, TX 78717                               8738     9/4/2020       24 Hour Fitness USA, Inc.                 $107.17                                                                             $107.17
Martinez, Samantha
1160 Cromwell Avenue
Bronx, NY 10452                                8739     9/4/2020       24 Hour Fitness USA, Inc.               $1,464.00                                                                           $1,464.00




                                                                                      Page 555 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 115 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Willis, Theresa R
62 Maegan Pl. #8
Thousand Oaks, CA 91362                       8740     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
CHAVEZ, PAUL
940 S. NORFOLK ST
SAN MATEO, CA 94401                           8741     9/4/2020        24 Hour Fitness USA, Inc.                    $82.11                                                                             $82.11
Wu, Lili
60 Ave D
Apt # 5G
New York, NY 10009                            8742     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,472.00                                                                           $1,472.00
Lynn, Morris R.
3063 Nute Way
San Diego, CA 92117                           8743     9/4/2020        24 Hour Fitness USA, Inc.                 $800.00                                                                              $800.00
Ugryumov, Evgeny
8141 Fair Oaks Blvd, #31
Carmichael, CA 95608                          8744     9/4/2020        24 Hour Fitness USA, Inc.                 $169.19                                                                              $169.19
Price, Michael
355 S Doheny Dr
Beverly Hills, CA 90211                       8745     9/5/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Lavin, Milton Lampl
2051 Canyon Road
Arcadia , CA 91006-1504                       8746     9/4/2020        24 Hour Fitness USA, Inc.                 $405.33                                                                              $405.33
Miller, Martha Anne
1207 Dunbarton Drive
Richardson, TX 75081                          8747     9/4/2020    24 Hour Fitness United States, Inc.           $599.00                                                                              $599.00
Santiago, Ellen
5174 Palo Alto Circle
Sparks, NV 89436                              8748     9/5/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Hroch, Amber
600 Esplanade #108
Redondo Beach, CA 90277                       8749     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $60.95                                                                             $60.95
Crandell, Linda
3900 Main Street
Fair Oaks, CA 95628                           8750     9/4/2020        24 Hour Fitness USA, Inc.                                $1,060.00                                                           $1,060.00
Gunturu, Sarada
37334, Duckling Ter
Fremont, CA 94536                             8751     9/4/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Lee, Cindy
325 Bay Street, Apt. 119
Santa Monica, CA 90405                        8752     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chen, Yuan-tuso H
2715 Plantation Trail
Sugar Land, TX 77478                          8753     9/4/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Mangal, Shveta
702 Portofino Lane
Foster City, CA 94404                         8754     9/4/2020     24 Hour Fitness Worldwide, Inc.              $649.90                                                                              $649.90
Ha, Joohyun
3621 Gleason Ave.
San Jose, CA 95130                            8755     9/3/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99


                                                                                        Page 556 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21    Page 116 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Ruiz, Estrellita
105 Brazil Avenue
San Francisco, CA 94112                      8756     9/5/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
Tang, Hao
608 Kenmore Dr
San Gabriel, CA 91776-3502                   8757     9/5/2020    24 Hour Fitness Worldwide, Inc.             $999.00                                                                              $999.00
Frivaldi, Peter
7393 Jake Way
Eastvale, CA 92880                           8758     9/6/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Ly, Kaven
102 S Wyckham Cir
The Woodlands, TX 77382                      8759     9/5/2020    24 Hour Fitness Worldwide, Inc.             $103.89                                                                              $103.89
Yoo, Chris
2510 164TH ST SW APT C208
LYNNWOOD, WA 98087                           8760     9/5/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
BROWN, KENNTH AND LAURA
4447 BUCKSKIN CT
LIVERMORE, CA 94551                          8761     9/5/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Dybbro, Danielle R
430 Vine Ave
Sunnyvale, CA 94086                          8762     9/4/2020       24 Hour Fitness USA, Inc.                $296.95                                                                              $296.95
Meas, Sakall
3456 Faust Ave
Long Beach, CA 90808                         8763     9/5/2020    24 Hour Fitness Worldwide, Inc.            $9,500.00                                                                           $9,500.00
Freeman, Alyson
1208 Sigafoos Ave NW
Orting, WA 98360                             8764     9/5/2020    24 Hour Fitness Worldwide, Inc.             $880.00                                                                              $880.00
Ludwick, Judeth
2470 Agate Ln
Boulder, CO 80304                            8765     9/5/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                              $249.99
Herge Jr, Henry Curtis
5157 Kiowa Drive
Cheyenne Crossing
Frisco, TX 75034-1272                        8766     9/5/2020    24 Hour Fitness Worldwide, Inc.                            $1,824.00                                                           $1,824.00
Lopez, Nancy
1310 Oak Grove Ct.
Kissimmee, FL 34744                          8767     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Quiroz, Erik
1158 Hargus Ave
Vallejo, CA 94591                            8768     9/5/2020    24 Hour Fitness Worldwide, Inc.             $358.33                                                                              $358.33
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                         8769     9/5/2020         24 San Francisco LLC                   $297.00                                                                              $297.00
Fitzpatrick, Al
1080 N.E. 7th drive
Newport, OR 97365                            8770     9/5/2020    24 Hour Fitness Worldwide, Inc.             $355.00                                                                              $355.00
Sarje, Atul
3355 Pennsylvania Ave
Apt 22
Fremont, CA 94536                            8771     9/5/2020    24 Hour Fitness Worldwide, Inc.             $160.00                                                                              $160.00

                                                                                    Page 557 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 117 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hill, Elaine
1215 Gonzales Way
Chula Vista, CA 91910-8189                    8772     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Waugh, Brad
1166 Ribier Ct
Sunnyvale, CA 94087                           8773     9/7/2020    24 Hour Fitness Worldwide, Inc.            $3,096.00                                                                           $3,096.00
Wills, John B.
1517 East 124th Street
Los Angeles, CA 90059                         8774     9/5/2020    24 Hour Fitness Worldwide, Inc.             $512.00                                                                              $512.00
Chen, Pao-Mao
2715 Plantation Trail
Sugar Land, TX 77478                          8775     9/5/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Boedecker, Noah
1693 Sutter St
Livermore, CA 94551                           8776     9/5/2020    24 Hour Fitness Worldwide, Inc.             $639.00                                                                              $639.00
Fraumeni, Lindsey
13902 Gale Ave
Hawthorne, CA 90250                           8777     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                            $29.00
Jyoti, Sumit
5537 Great Oaks Pkwy
San Jose, CA 95123                            8778     9/5/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Kes, Jacob
320 E 57th St Apt 5A
New York, NY 10022                            8779     9/5/2020       24 Hour Fitness USA, Inc.               $2,040.00                                                                           $2,040.00
Chen, Ming Jen
1847 Tintah Drive
Diamond Bar, CA 91765                         8780     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                               $108.91                            $108.91
Dixon, Stan
5840 Spring Valley Rd
Apt 1403
Dallas, TX 75240                              8781     9/4/2020        24 Hour Holdings II LLC                 $161.29                                                                              $161.29
TORRES, JESSICA
17380 NW 69 CT APT 502
HIALEAH, FL 33015                             8782     9/5/2020           24 New York LLC                      $105.00                                                                              $105.00
Kochav, Miriam
6342 Tampa Avenue
Tarzana, CA 91335                             8783     9/4/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Ansel, Daryl
821 Yuba St
Richmond, CA 94805                            8784     9/7/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Chen, Peishi
98 Preda St.
San Leandro, CA 94577                         8785     9/5/2020         24 San Francisco LLC                   $379.00                                                                              $379.00
Crespo, Marta
570 West 172nd Street
Apt 5B
New York, NY 10032                            8786     9/5/2020           24 New York LLC                      $434.00                                                                              $434.00
CANTOR, SUZY
746 NEVADA AVENUE
SAN MATEO, CA 94402                           8787     9/5/2020    24 Hour Fitness Worldwide, Inc.                             $377.00                                                              $377.00

                                                                                     Page 558 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 118 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Johnson, Simone
371 N Powell Ave #B201
Azusa, CA 91702                                8788     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Subhi, Ahmad
1804 W 4th st
Los Angeles, CA 90057                          8789     9/5/2020    24 Hour Fitness United States, Inc.                                                             $649.99                            $649.99
Yang, Sujen
645 Little Foot Dr.
Fremont, CA 94539                              8790     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Haro, Robert P
148 Esmeyer Drive
San Rafael, CA 94903                           8791     9/5/2020          24 San Francisco LLC                                     $99.00            $0.00                                              $99.00
Beckett, Robert
725 S. Bixel St.
Apt. B749
Los Angeles, CA 90017                          8792     9/5/2020        24 Hour Fitness USA, Inc.                    $66.12                                                                             $66.12
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                           8793     9/5/2020         24 Hour Holdings II LLC                  $297.00                                                                              $297.00
Brown, Melvin
316 Georgetown Ave
San Mateo, CA 94402                            8794     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Dinh, Tiffany
4153 Kingspark Drive
San Jose, CA 95136                             8795     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $232.91                            $232.91
Lew, Justin
220 N. Moore Ave #C
Monterey Park, CA 91745                        8796     9/5/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Wang, Huaizhou
1433 Manor Dr
San Pablo, CA 94806                            8797     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Lin, Cui
1624 Fall Leaf Ln
Los Altos, CA 94024                            8798     9/6/2020    24 Hour Fitness United States, Inc.           $233.33                                                                              $233.33
Giles, Dwayne
3528 E. La Jara St.
Long Beach, Ca 90805                           8799     9/5/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Pinyerd, Matthew
7827 Empingham Way
Sacramento, CA 95829                           8800     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Mirza, Anwar
6212 Civic Terrace Avenue B
Newark, CA 94560                               8801     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $450.00                                                              $450.00
Mahler, Ramona
3646 East Ave
Livermore, CA 94550                            8802     9/5/2020     24 Hour Fitness Worldwide, Inc.              $186.64                                                                              $186.64
Zhang, Di
1562 32nd Avenue
San Francisco, CA 94122                        8803     9/5/2020    24 Hour Fitness United States, Inc.                           $214.50                                                              $214.50


                                                                                         Page 559 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 119 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hellman, Larry
12 Davis Lane
Penngrove, CA 94951                           8804     9/4/2020     24 Hour Fitness Worldwide, Inc.              $142.54                                                                              $142.54
Lin, Teresa
2109 Goldsmith St
Houston, TX 77030-1201                        8805     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,992.00                                                                           $1,992.00
Cong Huyen, Tuyet Mai
1140 Alvernaz Dr
San Jose, CA 95121                            8806     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Phillips, Kyle
6782 Glidden St
Apt K2
San Diego, CA 92111                           8807     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $78.00                                                                             $78.00
Lee, David J.
18206 Emerald Stone Ln
Houston, TX 77094                             8808     9/5/2020    24 Hour Fitness United States, Inc.           $420.00                                                                              $420.00
Foston, Shauntiqiea
                                              8809     9/4/2020              24 Denver LLC                           $0.00                                                                              $0.00
Petty, Aaron
1321 Yosemite St Apt 402
Denver, CO 80220                              8810     9/5/2020     24 Hour Fitness Worldwide, Inc.              $124.29                                                                              $124.29
Tran, Huy
2684 Kimball Drive
San Jose, CA 95121                            8811     9/4/2020     24 Hour Fitness Worldwide, Inc.                                               $699.00                                             $699.00
Bobbs, Bradley
4001 Inglewood Ave, Ste 101 Apt 711
Redondo Beach, CA 90278                       8812     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Kim, Young Chang
3621 Gleason Ave.
San Jose, CA 95130                            8813     9/4/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Park, Chong Hun
1545 Eddy St
Apt 522
San Francisco, CA 94115                       8814     9/4/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
De Grande, Victor
14403 Outrigger Dr.
San Leandro, CA 94577                         8815     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $38.00                                                                             $38.00
Mak, Thomas
14794 Ruthelen Ct.
San Leandro, CA 94578                         8816     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Strylowski, Michael J
1688 Sacramento Street Apt 403
San Francisco, CA 94109                       8817     9/4/2020     24 Hour Fitness Worldwide, Inc.              $858.00                                                                              $858.00
SHETH, NAYNA
3694 S GROWER AVENUE
ONTARIO, CA 91761-5045                        8818     9/5/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Dastic, William
2124 Red Oak Pl
Danville, CA 94506                            8819     9/4/2020     24 Hour Fitness Worldwide, Inc.              $312.50                                                                              $312.50


                                                                                        Page 560 of 1762
                                                      Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 120 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Pang, Herbert
111 Encanto Lane
Monterey Park, CA 91755                     8820     9/5/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Armenta, Esther D.
2340 Lake Crest Lane, #69
La Habra, CA 90631                          8821     9/5/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Rouse, Morna
P O Box 806
Hermosa Beach, CA 90254                     8822     9/4/2020    24 Hour Fitness Worldwide, Inc.            $1,188.87                                                                           $1,188.87
Toy, Winnie
111 Encanto Lane
Monterey Park, CA 91755                     8823     9/5/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Chang, Tsu-Hao
4478 Laird Circle
Santa Clara, CA 95054                       8824     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $37.38                                                                            $37.38
Rivera, Lindarosa
526 Islip ave.
Islip, NY 11751                             8825     9/5/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00
Qiu, Yu
11 Franklin Street Unit 305
San Francisco, CA 94102                     8826     9/4/2020       24 Hour Fitness USA, Inc.                $399.99                                                                              $399.99
Jin, Sangdoo Alexander
16700 Yukon Ave #115
Torrance, CA 90504                          8827     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wang, Zi Ping
327 Springfield Ave
Hasbrouck Heights, NJ 07604                 8828     9/5/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Alves, Ceyton Guimaraes
1131 Twin Canyon Ln
Diamond Bar, CA 91765                       8829     9/5/2020    24 Hour Fitness Worldwide, Inc.             $860.00                                                                              $860.00
MCLEAN, DOMINIQUE RACQUEL
25598 CAMINO VISTA
HAYWARD, CA 94541                           8830     9/5/2020    24 Hour Fitness Worldwide, Inc.             $727.25                                                                              $727.25
Duan, Yuxiang
1358 Oakland Rd. SPC #116
San Jose, CA 95112                          8831     9/5/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Gillespie Haas, Linda M.
21445 Via Serpiente
Lake Forest, CA 92630                       8832     9/5/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Otero, Jennifer
117 New Holland Vlg
Nanuet, NY 10954                            8833     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Chung, Sidney
3948 Wildflower Common
Fremont, CA 94538                           8834     9/5/2020       24 Hour Fitness USA, Inc.                $612.50                                                                              $612.50
Ly, Quynh
10602 Beacon Ave
Garden Grove, CA 92843                      8835     9/5/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99




                                                                                   Page 561 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 121 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Dabney, Eugina
11683 Califa Street
North Hollywood, CA 91601                     8836     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                             $120.00                            $120.00
James, Charles Edward
118 Brazos Gardens Dr.
Richmond, TX 77469                            8837     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                             $500.00                            $500.00
Ayala, Mayra
5504 Camden Avenue
Apt. C6
San Jose, CA 95124                            8838     9/5/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                          8839     9/6/2020     24 Hour Fitness Holdings LLC             $297.00                                                                              $297.00
Smith, Brian P
302 S. Stone Ridge Dr.
Lake Geneva, WI 53147                         8840     9/5/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Tran, Kevin Adrian
11900 Stonehollow Dr
Apartment A-925
Austin, TX 78758                              8841     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                              $69.26                             $69.26
Oetting, Emily
529 Stern Way
Carlsbad, CA 92011                            8842     9/5/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                                                              $429.99
Soo Lee, Sang
7538 Newcastle Dr
Cupertino, CA 95014                           8843     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Lee, Geesook
7538 Newcastle Dr
Cupertino, CA 95014                           8844     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Salzano, Mary
501 Caulfield Court
Clayton, CA 94517                             8845     9/5/2020    24 Hour Fitness Worldwide, Inc.              $89.23                                                                             $89.23
Woods, James
                                              8846     9/5/2020    24 Hour Fitness Worldwide, Inc.                           $250.00                                                              $250.00
Halabi, Zane
12317 Sundara Dr
Austin, TX 78739                              8847     9/5/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Rai, Shweth
1980 Sacramento St
#301
San Francisco , CA 94109                      8848     9/9/2020         24 San Francisco LLC                 $485.00                                                                              $485.00
Shi, Jinfeng
967 Desmet Way
San Jose, CA 95125                            8849     9/5/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
To, Con
3029 Luedke Place
San Jose, CA 95111                            8850     9/5/2020    24 Hour Fitness Worldwide, Inc.           $144.00                                                                              $144.00
Atoche, Antonio
3819 W 171 St
Torrance, CA 90504                            8851     9/5/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                             $0.00                              $0.00

                                                                                     Page 562 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 122 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Vatannia, Shahla
7572 Northland Place
San Ramon, CA 94583                           8852     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ring, Sarah
240 E 52nd St., Apt. 1R
New York, NY 10022                            8853     9/5/2020     24 Hour Fitness Worldwide, Inc.              $147.98                                                                              $147.98
Effenbeck, Sara
5030 Rimwood Drive
Fair Oaks, CA 95628                           8854     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Tsoy, Dmitriy
8809 La Magarita Way
Sacramento, CA 95828                          8855     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Van, Jenny
3029 Luedke Place
San Jose, CA 95111                            8856     9/5/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Real, Rachel
759 Pidgeon St
San Diego, CA 92114                           8857     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gessford, Jason
121 NEWTOWN RD
CHESTER, MD 21619                             8858     9/7/2020    24 Hour Fitness United States, Inc.              $49.99       $114.97                                                              $164.96
Agee, John
1010 E Yorba Linda Blvd
#1094
Placentia, CA 92870                           8859     9/5/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
MacDougall, Maria Elena
53305 Avenida Ramirez
La Quinta, CA 92253                           8860     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Crump, Christopher M.
1583 Cordilleras Road
Redwood City, CA 94062                        8861     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Dalgity, Alison
703 11th Street
Santa Monica, CA 90402                        8862     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $81.56                                                                             $81.56
Bellasalma, Chrisinta
1300 Washington Ave #192152
Miami Beach, FL 33119                         8863     9/4/2020        24 Hour Fitness USA, Inc.                                 $937.84                                                              $937.84
Su, Pin-Chih
1574 Brunswig Ln
Unit 77
Emeryville, CA                                8864     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
BARNETT, JOHN
2209 CURTIS AVE #3
REDONDO BEACH, CA 90278                       8865     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Madrigal, Arnulfo
428 Miller Ave Apt 3
South San Francisco, CA 94080                 8866     9/5/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Beisel, Carol
445 40th St. Apt 10
Oakland, CA 94609                             8867     9/5/2020     24 Hour Fitness Worldwide, Inc.              $268.12                                                                              $268.12

                                                                                        Page 563 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 123 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Bozanic, Vincent
24325 Crenshaw Blvd
PMB 263
Torrance, CA 90503                            8868     9/5/2020    24 Hour Fitness Worldwide, Inc.             $235.94                                                                              $235.94
Slaughter, Lauren L
2563 Fairway Dr
Costa Mesa, CA 92627                          8869     9/5/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Keller, Monica
3211 Eichenlaub St
San Diego, CA 92117                           8870     9/5/2020       24 Hour Fitness USA, Inc.                $125.00                                                                              $125.00
Kwai, Mei Kuen
24021 65th Avenue
Douglaston, NY 11362                          8871     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $25.00                                                                            $25.00
Mashack, Michael
1402 Outlook Avenue, Apt 2
Bronx, NY 10462                               8872     9/5/2020           24 New York LLC                                     $1,500.00                                                           $1,500.00
Pope, Stephanie
157 Norman Drive
Ramsey, NJ 07446                              8873     9/5/2020    24 Hour Fitness Worldwide, Inc.             $118.61                                                                              $118.61
Costello, Mario
520 S 500 E Unit 117
Salt Lake City, UT 84102                      8874     9/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Clemons, Ursula
15303 Ashley Court
Whittier, CA 90603                            8875     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $66.00                                                                            $66.00
Magures, Debby
59 Chambord Way
Roseville, CA 95678                           8876     9/5/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Naranjo, Gian
3760 Texas St
Apt 9
San Diego, CA 92104                           8877     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $86.83                                                                            $86.83
Li, Jun
19210 Foxtree Ln
Houston, TX 77094                             8878     9/5/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Cooper Jr, David
8541 Sun Sprite Ct
Elk Grove, CA 95624                           8879     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Conrad, Clair
129 Cleo Rand Lane
San Francisco, CA 94124                       8880     9/5/2020         24 San Francisco LLC                   $180.00                                                                              $180.00
Ngo, Jason
9044 El Cajon Way #4
Sacramento, CA 95826                          8881     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Thompson, Pandora
3827 Ohio Ave
Richmond, CA 94804                            8882     9/5/2020    24 Hour Fitness Worldwide, Inc.                              $99.00           $99.00                                             $198.00
Zhou, Hui
9802 Scenic Bluff Dr
Austin, TX 78733                              8883     9/4/2020    24 Hour Fitness Worldwide, Inc.             $357.54                                                                              $357.54

                                                                                     Page 564 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 124 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Jankowski, Timothy C.
536 Monrovia Avenue
Long Beach, CA 90814                          8884     9/5/2020    24 Hour Fitness Worldwide, Inc.           $108.00                                                                              $108.00
GARNER, RACHEL
19205 SE 12TH WAY
VANCOUVER, WA 98683                           8885     9/5/2020    24 Hour Fitness Worldwide, Inc.              $96.58                                                                             $96.58
Larsen, Leslie
318 Ballena Dr.
Diamond Bar, CA 91765                         8886     9/5/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Calhoun, Vincent A
1212 E 3rd St
Apt 12
Long Beach, CA 90802                          8887     9/5/2020    24 Hour Fitness Worldwide, Inc.           $298.65                                                                              $298.65
Thomas, Henry
8220 SW 86 Terrace
Miami, FL 33143                               8888     9/5/2020    24 Hour Fitness Worldwide, Inc.           $132.65                                                                              $132.65
Claim docketed in error
                                              8889     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Sengmany, Kheck
2140 E 23RD ST
Oakland, CA 94606-4236                        8890     9/6/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Birring, Abishek
                                              8891     9/5/2020    24 Hour Fitness Worldwide, Inc.           $429.00                                                                              $429.00
Song, Young H
1322 N Mariner Way
Anaheim, CA 92801                             8892     9/5/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Williams, Julie Kunz
361 Allegan Circle
San Jose, CA 95123                            8893     9/5/2020    24 Hour Fitness Worldwide, Inc.              $62.50                                                                             $62.50
Deeb, Serena
2995 Stanfield Avenue
Orlando, FL 32814                             8894     9/5/2020    24 Hour Fitness Worldwide, Inc.           $750.00                                                                              $750.00
Huang, Chaofeng
7208 Emami Dr
San Jose, CA 95120                            8895     9/6/2020    24 Hour Fitness Worldwide, Inc.           $126.00                                                                              $126.00
Clymer, John
2915 NE 196th Street
Shoreline, WA 98155                           8896     9/5/2020    24 Hour Fitness Worldwide, Inc.           $125.00                                                                              $125.00
Moon, Jonathan
1604 Spring Rain Rd.
Las Vegas, NV 89142                           8897     9/5/2020    24 Hour Fitness Worldwide, Inc.        $150,000.00                                                                         $150,000.00
Kim, Jane
13444 SW 128th Pl
Tigard, OR 97223                              8898     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Mok, Tsung & Raymond
P.O. Box 2892
San Ramon, CA 94583                           8899     9/5/2020    24 Hour Fitness Worldwide, Inc.           $348.00                                                                              $348.00
Schaefer, Dennis
6482 ESTRELLA AVE
SAN IDEGO, CA 92120                           8900     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00

                                                                                     Page 565 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 125 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Schneyer, Deanna
318 Ballena Dr.
Diamond Bar, CA 91765                         8901     9/5/2020     24 Hour Fitness Worldwide, Inc.              $741.00                                                                              $741.00
Cloherty, Brina
446 Cypress Ave
Half Moon Bay, CA 94019                       8902     9/5/2020        24 Hour Fitness USA, Inc.                 $129.00                                                                              $129.00
Domreis, Alexandra
1415 SE Pardee St., Apt. 505
Portland, OR 97202                            8903     9/5/2020     24 Hour Fitness Worldwide, Inc.              $462.49                                                                              $462.49
Cabrera, Anita
430 Ellsworth
San Francisco, CA 94110                       8904     9/5/2020          24 San Francisco LLC                                    $199.00                                                              $199.00
Robinson, John
4001 Coco Ave #6
Los Angeles, CA 90008                         8905     9/5/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Ross, Gwen
7568 Rattlesnake Drive
Lone Tree, CO 80124                           8906     9/5/2020     24 Hour Fitness Worldwide, Inc.             $2,484.00                                                                           $2,484.00
Rezabek, Paul
400 E Remington DR APT E326
Sunnyvale, CA 94087-2609                      8907     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $38.00                                                                             $38.00
Soriano, Ivan
6746 N Shannon Ln
San Bernardino, CA 92407                      8908     9/5/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Hernandez, Robert E
24 Glenn
Irvine, CA 92620                              8909     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Quan, Xiong Zhe
1905 Delacorte Dr.
Bakersfield, CA 93311                         8910     9/4/2020    24 Hour Fitness United States, Inc.          $1,780.00                                                                           $1,780.00
Poma, Fran
95-103 Mahuli Pl
Mililani, HI 96789                            8911     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,339.00                                                                           $1,339.00
Crowley, Therese M
120 Maple Street
Dumont, NJ 07628                              8912     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $217.46                                                              $217.46
Wilson, LaTasha
16403 Spirit Court
La Mirada, CA 90638                           8913     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Garcia, Stephanie
29605 Solana Way Apt 3C
Temecula, CA 92591                            8914     9/5/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Cardenas, Monica
17008 Jeanne Lane
Fontana, CA 92336                             8915     9/4/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Vizcarra, Alexander
3135 Yorkshire Way
Rowland Heights, CA 91748                     8916     9/9/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99




                                                                                        Page 566 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 126 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bhavsar, Punal
101 Fountain Oaks Circle
#39
Sacramento, CA 95831                          8917     9/5/2020          24 San Francisco LLC                       $83.23                                                                             $83.23
Flores, Elizabeth
268 E. Heath Lane
Long Beach, CA 90805                          8918     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Martin, Zachary Scott
19155 Parkland St
Yorba Linda, CA 92886                         8919     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Wong, Miles
51 Hemingway Court
Trabuco Canyon, CA 92679                      8920     9/6/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Kim, Jae
14621 Gandesa Rd
La Mirada, CA 90638                           8921     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
SMITH, TAMARA E.
4233 BUCKSKIN DR.
ANTIOCH, CA 94531                             8922     9/5/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
Villagomez, Yael
5435 Hanna Dr
Santa Barbara, CA 93111                       8923     9/6/2020     24 Hour Fitness Worldwide, Inc.                                               $449.99                                             $449.99
Louie, Susan
151 Bay 41 Street, 2nd Floor
Brooklyn, NY 11214                            8924     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Winant, Daniel Jacob
19 Seaspray S
Laguna Niguel, CA 92677                       8925     9/5/2020     24 Hour Fitness Worldwide, Inc.              $490.00                                                                              $490.00
Gold, Andrew
131 Lakeside Drive
Lewes, DE 19958                               8926     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $19.98                                                                             $19.98
Tunstle, Timothy
5909 Trail Lake Drive
Fort Worth, TX 76133                          8927     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Ma, Xiaojing
2447 First
Fort Lee, NJ 07024                            8928     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $92.73                                                                             $92.73
Galdos, Alejandro
3124 Yosemite Ave Apt 3
El Cerrito, CA 94530                          8929     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Felix, Sandriana
83061 Tourmaline Avenue
Indio, CA 92201                               8930     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Cheng, Kee
327 Springfield Ave
Hasbrouck Heights , NJ 07604                  8931     9/5/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Ocampo, Anayancy
330 Crestridge Ln
Folsom, CA 95630                              8932     9/5/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00


                                                                                        Page 567 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 127 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Brennan, Diane
701 E. Virginia Avenue
Glendora, CA 91741                           8933     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Bolduc, Tyla
7450 Canby Ave #3
Reseda, CA 91335                             8934     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Myatt, Dean
289 Birchwood Drive
Moraga, CA 94556                             8935     9/5/2020        24 Hour Fitness USA, Inc.                             $500,399.23                                                          $500,399.23
McGuire, Brian W
PO Box 1613
Thousand Oaks, CA 91358                      8936     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Lo, Ida
2454 Park Road
Emerald Hills, CA 94062                      8937     9/6/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Liang, Jun
421 Roehampton Rd
Hillsborough, CA 94010                       8938     9/5/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Felix, Jessica
37557 Coventry St
Indio, CA 92203                              8939     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Treekoonsatit, Porntiwa
216 Hermosa Avenue #1
Hermosa Beach, CA 90254                      8940     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Won, Yvonne
8400 Oceanview Terrace #314
San Francisco, CA 94132                      8941     9/7/2020          24 San Francisco LLC                    $429.99         $429.99                                                              $859.98
Li, Shan
4363 Dali Street
Fremont, CA 94536                            8942     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $437.00                                                              $437.00
Soriano, Veronica Quiroz
15509 IRIS DR
FONTANA, CA 92335                            8943     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $51.79                                                                             $51.79
Stowe, Brandie
3141 Occidental Dr 4
Sacramento, CA 95826                         8944     9/8/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Relekar, Meenal
7575 Skyline Blvd.
Oakland, CA 94611                            8945     9/5/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Manigsaca, Ariel
18416 Copper Grassland Way
Pflugerville, TX 78660                       8946     9/7/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Turpin, Raenaurd D
16403 Spirit Court
La Mirada, CA 90638                          8947     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Joseph, David Belem
10421 North Kendall Drive
C-105
Miami, FL 33176                              8948     9/5/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00


                                                                                       Page 568 of 1762
                                                      Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 128 of 441


                                                                                     Claim Register
                                                                                  In re RS FIT NW LLC
                                                                                  Case No. 20-11568

                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                   Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                       Amount                                           Amount           Amount
Leapley, Karla
22702 Pacific Park Drive
#A34
Aliso Viejo, CA 92656                       8949     9/5/2020    24 Hour Fitness Worldwide, Inc.           $180.00                                                                              $180.00
Kim, Peter
13444 SW 128th Pl
Tigard, OR 97223                            8950     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Watkins, Brian
17912 Duncan Street
Encino, CA 91316                            8951     9/5/2020    24 Hour Fitness Worldwide, Inc.           $800.00                                                                              $800.00
Paul, Mona
318 Ballena Dr.
Diamond Bar, CA 91765                       8952     9/5/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Talarico, David
23 Mikro
Laguna Niguel, CA 92677                     8953     9/5/2020    24 Hour Fitness Worldwide, Inc.              $20.40                                                                             $20.40
Conlan, Kurt
2975 Mountain View Drive
Laguna Beach,, CA 92651                     8954     9/5/2020    24 Hour Fitness Worldwide, Inc.              $32.00                                                                             $32.00
Seo, Michelle
5808 Wheatland Ct.
Riverside, CA 92509                         8955     9/5/2020    24 Hour Fitness Worldwide, Inc.           $690.00                                                                              $690.00
Tate, Dillan
2600 Michigan Avenue
Unit #451206
Kissimmee, FL 34744                         8956     9/5/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00
MCKNIGHT, EDWARD WILLIAM
131 SEACOUNTRY LN
RANCHO SANTA MARGARITA, CA 92688            8957     9/5/2020    24 Hour Fitness Worldwide, Inc.           $400.81                                                                              $400.81
Homsher, Henry P
6201 Ferne Ave
Cypress, CA 90630                           8958     9/5/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
Guile, Alexander
16312 Davinci Dr
Chino Hills, CA 91709                       8959     9/5/2020    24 Hour Fitness Worldwide, Inc.           $215.00                                                                              $215.00
BURKS, RENEE
1178 W. 22ND ST #2
SAN PEDRO, CA 90731                         8960     9/5/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Lyon, Calvin
210 East Fairfax Street
Apt. 316
Falls Church, VA 22046                      8961     9/5/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Sizemore, Ryan I
13703 Shelburne St
Centreville, VA 20120                       8962     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                          $15,000.00                         $15,000.00
Brown, Gina D.
4475 Hamilton Street, Apt 6
San Diego, CA 92116                         8963     9/7/2020    24 Hour Fitness Worldwide, Inc.           $207.00                                                                              $207.00




                                                                                   Page 569 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 129 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Collins, Rose
P.O. Box 2951
Santa Rosa, CA 95405                          8964     9/5/2020     24 Hour Fitness Worldwide, Inc.              $270.00                                                                              $270.00
Breitwieser, Jock
2661 Coit Drive
San Jose, CA 95124                            8965     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
WAILEHUA, ROCHELLE
95-344 KALOAPAU ST. UNIT 147
MILILANI, HI. 96789                           8966     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $209.93          $209.93          $209.93                            $629.79
Adle, Debbie
2608 E Garfield Ave
Orange, CA 92867                              8967     9/7/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
PETERS, JAMES
62 MAEGAN PL. #8
THOUSAND OAKS, CA 91362                       8968     9/5/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Arnold, Benjamin
2389 Ambergrove Court
Simi Valley, CA 93065                         8969     9/5/2020     24 Hour Fitness Worldwide, Inc.                $98.00                                                                              $98.00
Kinnings, Kathy
26106 Paseo Marbella
San Juan Capistrano, CA 92675                 8970     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Taylor, Dexter
8100 Gaylord Pkwy Apt 1328
Frisco, TX 75034                              8971     9/5/2020     24 Hour Fitness Worldwide, Inc.              $250.83                                                                              $250.83
Jan, Tricia
4621 Sebago Trail
Plano, TX 75093                               8972     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Salvekar, Arvind M
30326 Meridien Circle
Union City, CA 94587                          8973     9/5/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Ramirez, Robert Lee
300 Strands Ct.
Newman, CA 95360                              8974     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Liu, Junjie
11815 Bedford St
Houston, TX 77031                             8975     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Villena, Justin
14590 Story Rd
San Jose, CA 95127                            8976     9/7/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Schumacher, Alika
94-944 Meheula Parkway
Apt. 457
Mililani, HI 96789                            8977     9/5/2020     24 Hour Fitness Worldwide, Inc.              $148.75                                                                              $148.75
Ritz, Adam
20925 Clarin St
Woodland Hills, CA 91364                      8978     9/5/2020    24 Hour Fitness United States, Inc.           $175.00                                                                              $175.00
Cole, Sherry
9739 Croke Dr.
Thornton, CO 80260                            8979     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00


                                                                                        Page 570 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 130 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Ponta, John
475 Logan Way
Marina, CA 93933                             8980     9/5/2020         24 San Francisco LLC                   $300.00                                                                              $300.00
Castillo, Christopher A
121 Day Street Apt 101
San Francisco, CA 94131                      8981     9/5/2020    24 Hour Fitness Worldwide, Inc.             $125.41                                                                              $125.41
Ng, Jack
3868 Wildflower Cmn
Fremont, CA 94538                            8982     9/6/2020    24 Hour Fitness Worldwide, Inc.             $198.00                                                                              $198.00
Berroya, Charles
25607 President Avenue
Harbor City, CA 90710                        8983     9/5/2020       24 Hour Fitness USA, Inc.                $300.00                                                                              $300.00
Albari, Hatim
2454 Park Road
Emerald Hills, CA 94062                      8984     9/6/2020    24 Hour Fitness Worldwide, Inc.             $225.00                                                                              $225.00
Gladman, Carla
1741 Pomona Ave.
Space 2
Costa Mesa, CA 92627                         8985     9/5/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                             $0.00                              $0.00
Linker, John
1812 Harris St
Kelso, WA 98626                              8986     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
ZATARAIN, MARCUS
5418 CAMBRIA DR.
EASTVALE, CA 91752                           8987    9/10/2020    24 Hour Fitness Worldwide, Inc.                                              $464.00                                             $464.00
Guilianti, Christina
256 Homestead Road
Paramus, NJ 07652-4710                       8988     9/9/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Yap, Tiffany
17116 Casimir Ave.
Torrance, CA 90504                           8989     9/5/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Nalla, Kaveri
715 E EL CAMINO REAL
APT 726
SUNNYVALE, CA 940987                         8990     9/5/2020    24 Hour Fitness Worldwide, Inc.             $569.12                                                                              $569.12
HongPeng Li
6318 Saddle Tree Pl.
Rancho Cucamonga, CA 91739                   8991     9/5/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Mocino, David
7887 Standish Ave
Riverside, CA 92509                          8992     9/5/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00
Rickard, Bryan
2082 Lindengrove St.
Westlake Village, CA 91361                   8993     9/5/2020    24 Hour Fitness Worldwide, Inc.                                              $187.50          $187.50                            $375.00
Le, Hung
2202 W Flora St
Santa Ana, CA 92704                          8994     9/5/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Merrill, Kent
15461 Norwich Circle
Huntington Beach, CA 92647                   8995     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00

                                                                                    Page 571 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21    Page 131 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Raitt, Jr., G. Emmett
21 Sycamore Creek
Irvine, CA 92603-3428                        8996     9/5/2020     24 Hour Fitness Worldwide, Inc.              $196.00                                                                              $196.00
Butler, Brandy
7903 Elm Ave, #124
Rancho Cucamonga, CA 91730                   8997     9/5/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Garza, Bianca E.
124 N. El Circulo Avenue
Patterson, CA 95363                          8998     9/8/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Goo, Judy
1919 Paula Drive
Honolulu, HI 96816                           8999     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
TEOH, FOONG
220 N SAN MATEO DRIVE APT 8
SAN MATEO, CA 94401                          9000     9/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Greenwald, Jason
6708 Fair Meadows Drive
NRH, TX 76182                                9001     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Singh, Varinder
2359 Fullerton Road
Rowland Heights, CA 91748                    9002     9/6/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
BEIER, JEFF
1907 CAMINO DE LA COSTA APT 8
REDONDO BEACH, CA 90277                      9003     9/5/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Stillson, Bob
18160 Cottonwood Rd
#156
Sunriver, OR 97707                           9004     9/5/2020     24 Hour Fitness Worldwide, Inc.              $778.00                                                                              $778.00
Bell-Blakes, Kimberly
3119 Redwood Drive
Fairfield, CA 94533-7221                     9005     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $279.99                            $279.99
Miller, James Micah
5871 Braesheather Drive
Houston, TX 77096                            9006     9/8/2020     24 Hour Fitness Worldwide, Inc.              $532.17                                                                              $532.17
Delvillar, Patricia
221 Jewel Terrace
Danville, CA 94526                           9007     9/3/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Campos, Grizel
324 West Hudson Ave
Englewood, NJ 07631                          9008     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,500.00                          $2,500.00
Chen, Biao
19911 Edwin Markham Dr
Castro Valley, CA 94552                      9009     9/4/2020        24 Hour Fitness USA, Inc.              $45,100.00                                                                           $45,100.00
Cacha, Crisostomo A.
5571 Donaldson Court
Las Vegas, NV 89118                          9010     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $239.88                           $239.88                            $479.76
Yahyavi-Tajabadi, Mehdi
7572 Northland Place
San Ramon, CA 94583                          9011     9/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00


                                                                                       Page 572 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 132 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
De Santiago, Esther
2516 Freeborn St
Duarte, CA 91010                             9012     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Brown, Laura
4447 Buckskin Ct
Livermore, CA 94551                          9013     9/5/2020     24 Hour Fitness Worldwide, Inc.              $749.98                                                                              $749.98
Everett, Rachel
375 Dusk Ct
Erie, CO 80515                               9014     9/7/2020      24 Hour Fitness Holdings LLC                $516.00                                                                              $516.00
Chrstensen, Lamont V
999 Violet Dr.
Sandy, UT 84094                              9015     9/6/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Montero, Carmen Dalila
555 Paularino Ave #P 102
Costa Mesa, CA 92626                         9016     9/6/2020    24 Hour Fitness United States, Inc.           $340.00                                                                              $340.00
Poni, Patricia Angeline
300 Plum St
SPC # 59
Capitola, CA 95010                           9017     9/5/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Ruan, Wei Qing
8263 Saddleback Ledge Ave
Las Vegas, NV 89147                          9018     9/6/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Perkins, Richard
1668 Neptune Avenue
Encinitas, CA 92024                          9019     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Law, Perry
48 Dorado Ter
San Francisco, CA 94112                      9020     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Hypolite, Bruce A.
22321 Blueberry Lane
Lake Forest, CA 92630                        9021     9/5/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Chen, Maxwell
20071 Pacifica Drive
Cupertino, CA 95014                          9022     9/6/2020        24 Hour Fitness USA, Inc.                    $94.00                                                                             $94.00
HARRIS, BARRY
145-48 230TH ST
SPRINGFIELD GARDENS, NY 11413                9023     9/5/2020            24 New York LLC                                      $3,500.00                                                           $3,500.00
Tice, Robert Galen
                                             9024     9/6/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Nguyen, Samuel
9934 Dahlia Cir
Fountain Valley, CA 92708                    9025     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $54.00                                                                             $54.00
Tian, Hai
609 E Chandler Ave
Apt E
Monterey Park, CA 91754-1032                 9026     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Sawyer, John M
PO Box 2844
Martinez, CA 94553                           9027     9/5/2020    24 Hour Fitness United States, Inc.           $204.00                                                                              $204.00


                                                                                       Page 573 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 133 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Long, Michael M.
32626 Muirwood Drive
Union City, CA 94587                         9028     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $51.00                                                                             $51.00
Del Villar, Patricia
221 Jewel Terrace
Danville, CA 94526                           9029     9/3/2020        24 Hour Fitness USA, Inc.                 $289.00                                                                              $289.00
Yasumiishi, Kip
10507 NE 110th Court
Vancouver, WA 98662                          9030     9/6/2020     24 Hour Fitness Worldwide, Inc.                              $389.99                                                              $389.99
Yao, Lichun
2404 Punta Del Este Dr
Hacienda Heights, CA 91745                   9031     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $400.00                            $400.00
Cervantes, Miriam
9222 Claymore St.
Pico Rivera, CA 90660                        9032     9/9/2020    24 Hour Fitness United States, Inc.           $492.00                                                                              $492.00
Nekoobahr, Saman
12015 Grove Stone CT
Stafford, TX 77477-1673                      9033     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Shakoor, Ahmed
17322 Parthenia St
Northridge, CA 91325                         9034     9/5/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Renato, Jose
604 Oak Street
San Francisco, CA 94117                      9035     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $28.93                                                                             $28.93
Ho, Shirley
178 Charles Street
Sunnyvale, CA 94087                          9036     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $108.33                                                              $108.33
Kalambakal, Maribel
1210 Zachary Ct
San Jose, CA 95121                           9037     9/8/2020    24 Hour Fitness United States, Inc.              $99.63                                                                             $99.63
Cameron, Luke
239 East 110th St. Apt. 3
New York, NY 10029                           9038     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $258.93                            $258.93
Zhang, Binghui
5370 Los Monteros
Yorba Linda, CA 92887                        9039     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Rodd, Ron
4 Rolph Park Ct
Crockett, CA 94525                           9040     9/7/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Brandao, Roberta
389 Luhmann Dr
New Milford, NJ 07646                        9041     9/5/2020     24 Hour Fitness Worldwide, Inc.              $211.06                                                                              $211.06
Gomez, Camille
1226 N. Commonwealth Avenue #4
Los Angeles, CA 90029                        9042     9/6/2020              RS FIT CA LLC                           $0.00                                                                              $0.00
Hypolite, Renee
22321 Blueberry Lane
Lake Forest, CA 92630                        9043     9/5/2020     24 Hour Fitness Worldwide, Inc.              $393.00                                                                              $393.00




                                                                                       Page 574 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 134 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Packard, Sean G
2121 NW Savier St Apt 311
Portland, OR 97210-2398                        9044     9/5/2020    24 Hour Fitness Worldwide, Inc.             $198.36                                                                              $198.36
Pak, Benjamin
10732 NW Glenmore Way
Portland, OR 97229                             9045     9/7/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Ghai, Akash
5610 NETHERLAND AVENUE
APT 6B
BRONX, NY 10471                                9046     9/8/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Porter, Deborah
1326 W. Brazil Street
Compton, CA 90220-1702                         9047     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $79.00                                                                            $79.00
Lee, Justin
7106 Daffodil Pl.
Carlsbad, CA 92011                             9048     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Li, Ang
3002 39th Ave.
Apt. B407
Long Island City, NY 11101                     9049     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $897.00                                                              $897.00
ANGELES, RUSSELL
1166 REGAL CANYON DR.
WALNUT, CA 91789                               9050     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $66.29                                                                            $66.29
Torres, Manuel
1655 N Glassell St
Orange, CA 92867                               9051     9/9/2020    24 Hour Fitness Worldwide, Inc.             $383.92                                                                              $383.92
Le, Hiep V
2819 Akino Ct
San Jose, CA 95148                             9052     9/6/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Weiss, Melissa
1240 Navaho Trl
Richardson, TX 75080                           9053     9/7/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Blakes, Lawrence C
3119 Redwood Drive
Fairfield, CA 94533-7221                       9054     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                               $400.00                            $400.00
Xiao, Deqing
229 Bonita Ln
Foster City, CA 94404                          9055     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.99        $1,399.98                                                           $2,099.97
Chia, Sonia
401 Indian Hill Place
Fremont, CA 94539                              9056     9/9/2020    24 Hour Fitness Worldwide, Inc.          $12,000.00                                                                           $12,000.00
BABA, SYLVIA
1363 CANDELERO DR
WALNUT CREEK, CA 94598                         9057     9/4/2020       24 Hour Fitness USA, Inc.               $3,087.24                                                                           $3,087.24
Keller, Kathleen
2159 1/2 S. Beverly Glen Blvd.
Los Angeles, CA 90025                          9058     9/5/2020         24 San Francisco LLC                                                                      $89.98                             $89.98
Bhansali, Apurva
7205 Foxtree Cove
Austin, TX 78750                               9059     9/5/2020    24 Hour Fitness Worldwide, Inc.                              $69.26                                                               $69.26

                                                                                      Page 575 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 135 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Jett, Jada
PO Box 170492
Arlington, Texas 76003                        9060     9/9/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
McDaniel, Mary
2618 Menorca Ct
San Ramon, CA 94583                           9061     9/5/2020     24 Hour Fitness Worldwide, Inc.              $191.35                                                                              $191.35
PEREZ, CELESTE
13128 LUCKY SPUR LN
CORONA, CA 92883                              9062     9/6/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
TONG, WEN
13 STONEWALL
IRVINE, CA 92620                              9063     9/4/2020        24 Hour Fitness USA, Inc.                                $1,584.00                                                           $1,584.00
Siu, Siuwai Elaine
518 Diamond St., Apt A
Monrovia, CA 91016                            9064     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Jin, Ying
3075 Harrington Ave 205
Los Angeles, CA 90006                         9065     9/5/2020    24 Hour Fitness United States, Inc.           $100.91                                                                              $100.91
Avalos, Luis
483 South Buena Vista Ave Apt 7
San Jose, CA 95126                            9066     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Wang, DeLing
4231 Fair Ranch Road
Union City, CA 94538                          9067     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $495.00                                                              $495.00
Taman, Edward
5728 Chesapeake Street
Watauga, TX 76148-1960                        9068     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Torreggiani, Larry
2652 Cropsey Ave
Apt 4B
Brooklyn, NY 11214                            9069     9/5/2020            24 New York LLC                           $0.00                                                                              $0.00
CANAS, JOSE
331 SW 6TH AVE
BOYNTON BEACH, FL 33435                       9070     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.56                                                                              $100.56
Kay, Noah
5404 Whitsett Avenue, #68,
Valley Village, CA 91607                      9071     9/9/2020        24 Hour Fitness USA, Inc.                $1,959.98                                                                           $1,959.98
CHRONISTER, ROBIN
91-1358 WAHANE ST.
KAPOLEI, HI 96707                             9072     9/5/2020        24 Hour Fitness USA, Inc.                 $611.52                                                                              $611.52
Mendoza, Judith
11447 Chandler Ln
Pomona, CA 91766                              9073     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Tsai, Jason
114 Vermillion
Irvine, CA 92603                              9074     9/6/2020     24 Hour Fitness Worldwide, Inc.                               $91.98                                                               $91.98
Xyl
149 Bay 35th Street
Brooklyn, NY 11214                            9075     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                 $36.99                             $36.99


                                                                                        Page 576 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 136 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lomax, Zeia
20668 NE Novelty Hill Road
Redmond, WA 98053                             9076     9/5/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
DAVIS, FITZGERALD
7929 DEER WATER DRIVE
SACRAMENTO, CA 95823                          9077     9/5/2020     24 Hour Fitness Worldwide, Inc.                $44.00                                                                              $44.00
Martinez, Shelly
8665 SW 22 Ct
Miramar, FL 33025                             9078     9/6/2020     24 Hour Fitness Worldwide, Inc.                $71.32                                                                              $71.32
DelVillar, Patricia
221 Jewel Terrace
Danville, CA 94526                            9079     9/3/2020      24 Hour Fitness Holdings LLC                   $0.00                                                                               $0.00
Antkowiak, Krystyna
3211 Eichenlaub St
San Diego, CA 92117                           9080     9/5/2020    24 Hour Fitness United States, Inc.           $125.00                                                                              $125.00
Alexander, Robert
1422 Fairmont Drive
San Leandro, CA 94578                         9081     9/5/2020          24 San Francisco LLC                    $304.58                                                                              $304.58
Tomlinson, Jay Scott
42 S. Stony Bridge Circle
Woodlands, TX 77381                           9082     9/5/2020     24 Hour Fitness Worldwide, Inc.              $426.24                                                                              $426.24
Coe, Dennis
75 West Magna Vista Avenue
Arcadia, CA 91007                             9083     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Gopalakrishnan, Khushbu
34840 Fremont Blvd
Fremont, CA 94555                             9084     9/5/2020     24 Hour Fitness Worldwide, Inc.              $648.00                                                                              $648.00
Botkin, Hilda
P.O. Box 16321
Portland, OR 97292                            9085     9/5/2020     24 Hour Fitness Worldwide, Inc.                $44.25                                                                              $44.25
Tsai, Jason
114 Vermillion
Irvine, CA 92603                              9086     9/6/2020     24 Hour Fitness Worldwide, Inc.                               $91.98                                                               $91.98
Maximova, Ekaterina
100 Azalea Ct
Vallejo, CA 94589                             9087     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Zeinu, Mustafa
3557 Miller Ct
Union City, CA 94587                          9088     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                            $0.00                              $0.00
Yakovina, Hanna
2317 61 Street
Apt 2R
Brooklyn, NY 11204                            9089     9/6/2020     24 Hour Fitness Worldwide, Inc.                $83.99                                                                              $83.99
Walsh, Allison
5E Somerset Hills Court
Bernardsville, NJ 07924                       9090     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Harris, Andrew
16592 Robert Lane
Huntington Beach , CA 92647                   9091     9/6/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00


                                                                                        Page 577 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 137 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Aguiar, Andrew
2107 Goldcrest Cir.
Pleasanton, CA 94566                          9092     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $16.58                                                                             $16.58
Lo, Kai Pong
243 Starbird Dr
Monterey Park, CA 91755                       9093     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Martins, Frank T
13031 9th Street
Chino, CA 91710                               9094     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Yoo, Chris
2510 164th St SW, Apt C208
Lynnwood, WA 98087                            9095     9/5/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Allyn, James
1820 Calle Petaluma
Thousand Oaks, CA 91360                       9096     9/7/2020        24 Hour Fitness USA, Inc.                    $37.13                                                                             $37.13
MAHALLI, JACOB
5185 MEDINA ROAD
WOODLAND HILLS, CA 91364                      9097     9/5/2020     24 Hour Fitness Worldwide, Inc.                             $1,200.00                                                           $1,200.00
Goodwin, Katie
35297 Prairie Road
Wildomar, CA 92595                            9098     9/5/2020     24 Hour Fitness Worldwide, Inc.                               $49.00                            $49.00                             $98.00
Bernas, Racel
5857 Ginger Drive
Eastvale, CA 92880                            9099     9/5/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Allard, James
8680 Allison Street, Apt M
Arvada, CO 80005                              9100     9/6/2020     24 Hour Fitness Worldwide, Inc.              $167.88                                                                              $167.88
LAW, AGATHA
70 NELSON CT
DALY CITY, CA 94015                           9101     9/5/2020     24 Hour Fitness Worldwide, Inc.              $370.00                                                                              $370.00
Elliot, Lillian
8040 Andora Way
Sacramento, CA 95824                          9102     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Keskimaki, Sanni
2215 N 143rd St.
Seattle, WA 98133                             9103     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $37.12                                                                             $37.12
Mohite, Swati M
3355 Pennsylvania Ave Apt 22
Fremont, CA 94536                             9104     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Wang, Shunji
3075 Harrington Ave 205
Los Angeles, CA 90006                         9105     9/5/2020    24 Hour Fitness United States, Inc.              $97.76                                                                             $97.76
Pearlman-Bantillo, Kiley
1270 Coronado Drive
Apt 10
Sunnyvale, CA 94086                           9106     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Kenney, Ann
3525 Sage Rd Apt 1511
Houston, TX 77056                             9107     9/5/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00


                                                                                        Page 578 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 138 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Wang, Zhujun
24321 SE 43rd Pl
Issaquah, WA 98029                           9108     9/5/2020    24 Hour Fitness United States, Inc.           $636.00                                                                              $636.00
KEPENEKIAN, CHRISTINA
1570 W 1ST ST #15
SANTA ANA, CA 92703                          9109     9/5/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Girman, Rita B
2417 Downing Ave
San Jose, CA 95128                           9110     9/5/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Buitrago, Evelyn
1164 SW 27 Place
Boynton Beach, FL 33426                      9111     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $31.03                                                                             $31.03
Drake, Katy
1306 Colonial Manor Dr
Katy, TX 77493                               9112     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,244.77                                                                           $1,244.77
Wong, Annie
2280 E 15th ST
Brooklyn, NY 11229                           9113     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $63.00                                                                             $63.00
Whatley, Paula
3043 E Blueridge Ave
Orange, CA 92867                             9114     9/5/2020     24 Hour Fitness Worldwide, Inc.              $939.98                                                                              $939.98
Nguyen, Lieu
14578 Jefferson St
Midway City, CA 92655                        9115     9/4/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                          9116     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $63.70                                                                             $63.70
Foo, Shihlee
41072 Ramon Terrace
Fremont, CA 94539                            9117     9/5/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Kindschuh, Jamie
8261 Indianapolis Ave
Huntington Beach, CA 92646                   9118     9/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Slim, Nizar
PO Box 2091
Corona, CA 92878                             9119     9/5/2020     24 Hour Fitness Worldwide, Inc.              $174.00                                                                              $174.00
Jackson, Chris
9010 Manzanita Drive
Rancho Cucamonga, CA 91701                   9120     9/5/2020     24 Hour Fitness Worldwide, Inc.              $168.90                                                                              $168.90
Gao, Haoxiang
25 McAker Ct #117
San Mateo , CA 94403                         9121     9/6/2020     24 Hour Fitness Worldwide, Inc.              $562.18                                                                              $562.18
Girulat, Edward
9190 N Axlewood Drive
Prescott Valley, AZ 86315                    9122     9/5/2020     24 Hour Fitness Worldwide, Inc.           $14,000.00                                                                           $14,000.00
Yang, Zhen
2028 Longleaf Circle
San Ramon, CA 94582                          9123     9/5/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00




                                                                                       Page 579 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 139 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Noe, Nicole
3719 Elderberry Glen
Escondido, Ca 92025                           9124     9/5/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Wu, Yichen
1881 Pandora Dr
San Jose, CA 95124                            9125     9/5/2020     24 Hour Fitness Worldwide, Inc.              $943.88                                                                              $943.88
Price, Micah
972 Aston Circle
Santa Rosa, CA 95404                          9126     9/7/2020     24 Hour Fitness Worldwide, Inc.              $270.83                                                                              $270.83
Nguyen, Uyen T
4180 Watkins Way
San Jose, CA 95135                            9127     9/5/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Marshall, Helen
5822 London Lane
Dallas, TX 75252                              9128     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $731.00                                                              $731.00
Miracle, Jean
9015 Doubletree Lane
Livermore, CA 94551                           9129     9/4/2020     24 Hour Fitness Worldwide, Inc.              $435.00                                                                              $435.00
Barone, Krysten
41 Lydia Lane
Edison, NJ 08817                              9130     9/6/2020     24 Hour Fitness Worldwide, Inc.              $110.86                                                                              $110.86
Witzling, Anamaria
4881 Orleans Dr
Huntington Beach, CA 92649                    9131     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Li, Rongnan
63 Mercer Ave
Hartsdale, NY 10530                           9132     9/6/2020        24 Hour Fitness USA, Inc.                $1,200.00                                                                           $1,200.00
Malins, Andrea
2121 Portola Way
Sacramento, CA 95818                          9133     9/5/2020     24 Hour Fitness Worldwide, Inc.                               $40.50                                                               $40.50
Dawley, Gregory A
1441 E. Altadena Drive
Altadena, CA 91001                            9134     9/7/2020        24 Hour Fitness USA, Inc.                $2,948.00                                                                           $2,948.00
Aguigui, Tina
7901 60th Ave Ct W D301
Lakewood, WA 98499                            9135     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Miracle, Edward
9015 Doubletree Lane
Livermore, CA 94551                           9136     9/4/2020     24 Hour Fitness Worldwide, Inc.              $435.00                                                                              $435.00
McKee, Sue E.
2430 Avenita Alpera
Tustin, CA 92782                              9137     9/4/2020     24 Hour Fitness Worldwide, Inc.             $7,224.00                                                                           $7,224.00
Frivaldi-Vargas, India
7393 Jake Way
Eastvale, CA 92880                            9138     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Yeung, Jeffrey
8563 Dunes Way
Newark, CA 94560                              9139     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                        Page 580 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 140 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Morris, Joan L
1416 Prince Street
Berkeley, CA 94702                             9140     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $577.87                            $577.87
Kim, Seongjae
3621 Gleason Ave.
San Jose, CA 95130                             9141     9/5/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Thompson, Herb
1919 Grand Ave., #1F
San Diego, CA 92109-4578                       9142     9/4/2020    24 Hour Fitness United States, Inc.           $649.00                                                                              $649.00
Goltz, Alex
6309 Southpoint
Dallas, TX 76248                               9143     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $260.00                                                              $260.00
Hwang, William
203 Oakwell Drive
Walnut, CA 91789                               9144     9/6/2020        24 Hour Fitness USA, Inc.                                 $344.00                                                              $344.00
Magana, Mariela
                                               9145     9/5/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Stephan, Robin
5442 Seneca Place
Simi Valley, CA 93063                          9146     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
White, Keith Dewayne
2725 E 11th St
Long Beach, CA 90804                           9147     9/4/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Vicari, John
100 Great Basin National Park #17
Baker, NV 89311                                9148     9/6/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
EAMES, MOMO
2471 LESLIE AVE.
MARTINEZ, CA 94553                             9149     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kim, Jamie
6057 stanley ct
San Jose, CA 95123                             9150     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Perez, Miguel
13128 Lucky Spur Ln
Corona, CA 92883                               9151     9/6/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Ansari, Faramarz
1646 Third Street
Duarte, CA 91010                               9152     9/4/2020    24 Hour Fitness United States, Inc.           $251.00                                                                              $251.00
ZHUOGA, PUBU
3320 BELMONT AVE, APT#C
EL CERRITO, CA 94530                           9153     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $96.98                                                                             $96.98
Ong, Corinne
660 Edgewater Dr.
San Marcos, CA 92078                           9154     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gonzalez, Janet
4042 Dell Ave
Riverside, CA 92509                            9155     9/6/2020     24 Hour Fitness Worldwide, Inc.              $780.00                                                                              $780.00
Rowe, Erin
113 W Ave Cordoba
San Clemente, CA 92672                         9156     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00

                                                                                         Page 581 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 141 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lee, Ming
5640 N Gladys Avenue, Apt G
San Gabriel, CA 91776                        9157     9/5/2020    24 Hour Fitness Worldwide, Inc.             $186.00                                                                              $186.00
Li, Shan
4363 Dali Street
Fremont, CA 94536                            9158     9/5/2020    24 Hour Fitness Worldwide, Inc.                             $525.00                                                              $525.00
Wong, Bill J.
3550 Thompson Place
Hayward, CA 94541                            9159     9/4/2020       24 Hour Fitness USA, Inc.                                $399.00                                                              $399.00
Bourne, Meagan
13168 Pintail Court
Chino, CA 91710                              9160     9/6/2020    24 Hour Fitness Worldwide, Inc.             $760.87                                                                              $760.87
Thai, Trina
16171 Kipling Cir
Westminster, CA 92683                        9161     9/6/2020       24 Hour Fitness USA, Inc.                $149.95                                                                              $149.95
Kader, Zabi
14101 Los Robles court
Rancho Cucamonga, CA 91739                   9162     9/5/2020       24 Hour Fitness USA, Inc.               $2,500.00                                                                           $2,500.00
Hancock, Angela
1332 NE Mason Street
Portland, OR 97211                           9163     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $42.99                                                                            $42.99
Silva, Andrea
919 Balboa Ave #A
Capitola, CA 95010                           9164     9/6/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Garcia, Alfred
549 Chablis Way
Manteca, CA 95337                            9165     9/5/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Pulsipher, Dennis
2140 29th Ct NW
Olympia, WA 98502                            9166     9/4/2020    24 Hour Fitness Worldwide, Inc.             $149.21                                                                              $149.21
Wolfe, Betty J.
3207 Beamery Court
N. Las Vegas, NV 89032-0475                  9167     9/4/2020       24 Hour Fitness USA, Inc.                    $50.00                                                                            $50.00
Brown, Malynn
8585 Lake Murray Blvd. #262
San Diego, CA 92119                          9168     9/4/2020    24 Hour Fitness Worldwide, Inc.            $1,275.00                                                                           $1,275.00
Marcom, Margaret
2415 Jenes Ln.
Santa Rosa, CA 95403                         9169     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $1,273.00                                                           $1,273.00
Liubcina, Liudmila
1654 East 13th St Apt 3D
Brooklyn, NY 11229                           9170     9/5/2020    24 Hour Fitness Worldwide, Inc.             $417.87                                                                              $417.87
Jiang, Ruoxin
9802 Scenic Bluff Dr
Austin, TX 78733                             9171     9/4/2020    24 Hour Fitness Worldwide, Inc.             $376.36                                                                              $376.36
Tom, Stan
8440 E. Hermosa Drive
San Gabriel, CA 91775                        9172     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00




                                                                                    Page 582 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 142 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bala, Jerzy
917 Camino Del Arroyo Dr.
San Marcos, CA 92078                          9173     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Blatnik, Lauren
2687 South 1900 East
Salt Lake City, UT 84106                      9174     9/4/2020     24 Hour Fitness Worldwide, Inc.             $2,041.00                                                                           $2,041.00
Shapiro, Joann C.
22714 Hartland St.
West Hills, CA 91307                          9175     9/4/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
ILONZEH, ANNIE
10817 Whipple St.
#18
North Hollywood, CA 91602                     9176     9/4/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                           9177     9/4/2020         24 Hour Holdings II LLC                     $63.70                                                                             $63.70
Kulkarni, Milind
2106 Lytham Ln
Katy, TX 77450                                9178     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                           9179     9/4/2020        24 Hour Fitness USA, Inc.                    $63.70                                                                             $63.70
BUENSALIDO, DEO
820 WASHINGTON ST.
DALY CITY, CA 94015                           9180     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Salomone, Patricia
119 Falls Bridge Drive
Totowa, NJ 07512                              9181     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $44.09                                                                             $44.09
Neal, Dustin
43 Pembroke
Irvine, CA 92618                              9182     9/6/2020        24 Hour Fitness USA, Inc.                                 $249.99                                                              $249.99
Mabey, Jan
441 Canyon Estates Drive
Bountiful, UT 84010                           9183     9/6/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Hill, Henry
214 W Cladwell St
Compton, CA 90220                             9184     9/4/2020    24 Hour Fitness United States, Inc.           $600.00         $600.00                                                            $1,200.00
Fortier, James
1916 Easton Pl.
Saint Charles, MO 63301                       9185     9/4/2020        24 Hour Fitness USA, Inc.                 $480.67                                                                              $480.67
Li, Shengfeng
3075 Harrington Ave 205
Los Angeles, CA 90006                         9186     9/5/2020    24 Hour Fitness United States, Inc.              $93.00                                                                             $93.00
Golden, Linda
3614 Lang Ranch Pkwy
Thousand Oaks, CA 91362                       9187     9/4/2020     24 Hour Fitness Worldwide, Inc.              $181.30                                                                              $181.30
KAPRIELIAN, MARSHA
10006 Seneca Falls Ave
Bakersfield, CA 93312                         9188     9/4/2020        24 Hour Fitness USA, Inc.                    $36.00                                                                             $36.00


                                                                                        Page 583 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 143 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
TU, CHUYEN
12402 ASHFORD VALLEY DR.
SUGAR LAND, TX 77478                         9189     9/4/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
INNES, NORMAN
263 ELECTRIC AVE.
SEAL BEACH, CA 90740                         9190     9/4/2020          24 San Francisco LLC                   $1,500.00                                                                           $1,500.00
Li, WeiGuo
4231 Fair Ranch Road
Union City, CA 94587                         9191     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $495.00                                                              $495.00
Lu, Wen Ping Ken
134 Ridgewood Cove
Georgetown, TX 78633                         9192     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Vo, Anh
14578 Jerfferson St
Midway City, CA 92655                        9193     9/4/2020    24 Hour Fitness United States, Inc.                           $300.00                                                              $300.00
BRYSON, RONALD K
1390 ILLINOIS AVE
BAYSHORE , NY 11706                          9194     9/5/2020            24 New York LLC                                       $250.00                           $250.00                            $500.00
Keahi, Al, Carol & Cary
875 California St.
El Segundo, CA 90245                         9195     9/4/2020        24 Hour Fitness USA, Inc.                 $297.00                                                                              $297.00
MENDEZ, NAOMI
323 STRATTON ROAD
NEW ROCHELLE, NY 10804                       9196     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Goudarzian, Behyar
P.O.Box 1282
Lakewood, CA 90714                           9197     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Nobriga, Vance
45-125 Iole Place
Kaneohe, HI 96744                            9198     9/5/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Millison, Kim
2215 N 143rd St.
Seattle, WA 98133                            9199     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Carmichael, Tom
7275 Franklin Ave.
Apt 505
Los Angeles, CA 90046                        9200     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Yates, Rachel
12255 Burbank Blvd
Apt 125
Valley Village, CA 91607                     9201     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Nance, Karen F.
167 Heritage Park Drive
Danville, CA 94506                           9202     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,128.00          $0.00                         $1,128.00                          $2,256.00
Sampson, Dan
112 Romero Circle
Alamo, CA 94507                              9203    9/10/2020     24 Hour Fitness Worldwide, Inc.              $222.00                                                                              $222.00
McPhail, Jennifer
7078 Sitio Corazon
Carlsbad, CA 92009                           9204     9/5/2020     24 Hour Fitness Worldwide, Inc.              $359.92                                                                              $359.92

                                                                                       Page 584 of 1762
                                                       Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 144 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Zuniga-Angel, Sara
153 Laumer Ave
San Jose, CA 95127                           9205     9/6/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Means, W Karen E
5230 Rock Hill St
Timnath, CO 80547                            9206     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Bandong, Roberto R
604 Paseo Dorado
San Marcos, CA 92078-8920                    9207     9/6/2020    24 Hour Fitness Worldwide, Inc.              $30.00                                                                             $30.00
Yang, Vivian
24131 Fortune Drive
Lake Forest, CA 92630                        9208     9/6/2020    24 Hour Fitness Worldwide, Inc.           $269.00                                                                              $269.00
Gunther, Jason
3336 Arundel on the Bay Rd
Annapolis, MD 21403                          9209    9/10/2020    24 Hour Fitness Worldwide, Inc.              $97.98                                                                             $97.98
COE, LIZA J
75 West Magna Vista Avenue
Arcadia, CA 91007                            9210     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Lee, Rose Songwei
1338 Arleen Ave
Sunnyvale, CA 94087                          9211     9/5/2020    24 Hour Fitness Worldwide, Inc.           $108.36                                                                              $108.36
Adanza, Francis
4164 Shafter Ave
Oakland, CA 94609                            9212     9/5/2020    24 Hour Fitness Worldwide, Inc.           $108.00                                                                              $108.00
Padar, Tess
1101 Quema Dr.
Fremont, CA 94539                            9213     9/7/2020    24 Hour Fitness Worldwide, Inc.           $108.00                                                                              $108.00
Leekim, Yoon
9721 Graham St. #17
Cypress, CA 90630                            9214     9/6/2020    24 Hour Fitness Worldwide, Inc.              $40.00                                                                             $40.00
Kennedy, Malcolm E.
41654 Firenze Street
Lancaster, CA 93536                          9215     9/4/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
SHANKAR, SISHU
2336 ENCANTO WAY
DUBLIN, CA 94568                             9216     9/5/2020    24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00
Ren, Kun
6429 San Anselmo Way
San Jose, CA 95119                           9217     9/5/2020    24 Hour Fitness Worldwide, Inc.           $260.00                                                                              $260.00
Angelova, Lada
7401 Vineyard Trail
Garland, TX 75044                            9218     9/6/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Carlson, Christopher
4309 Mica Ct
Antioch, CA 94531                            9219     9/5/2020    24 Hour Fitness Worldwide, Inc.                          $1,438.00                                                           $1,438.00
Meyerhof, Paul B.
329 Ramona Ave
El Cerrito, CA 94530                         9220     9/4/2020    24 Hour Fitness Worldwide, Inc.           $120.00                                                                              $120.00




                                                                                    Page 585 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 145 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                           9221     9/4/2020      24 Hour Fitness Holdings LLC                   $63.70                                                                             $63.70
Gregoratos, Theo
430 Ellsworth
San Francisco, CA 94110                       9222     9/6/2020          24 San Francisco LLC                                    $140.00                                                              $140.00
Nava, Hugo
428 Miller Ave Apt 3
South San Francisco, CA 94080                 9223     9/5/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Cai, Wenfeng
486 Pagoda Ter
Fremont, CA 94539                             9224     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gregoratos, Nick
430 Ellsworth
San Francisco, CA 94110                       9225     9/6/2020          24 San Francisco LLC                                    $199.00                                                              $199.00
Novik, Toly
407 S Spalding Drive #10
Beverly Hills, CA 90212                       9226     9/4/2020     24 Hour Fitness Worldwide, Inc.             $4,300.00                                                                           $4,300.00
Jiang, Xudong
35040 Hollyhock St
Union City, CA 94587                          9227     9/5/2020    24 Hour Fitness United States, Inc.                           $859.98                                                              $859.98
Ross, Ralph M
4564 Somerset Dr NE
Albany, OR 97322                              9228     9/6/2020     24 Hour Fitness Worldwide, Inc.              $249.00                                                                              $249.00
Hopkins, Amari
6009 Rancho Mission Rd. #101
San Diego, CA 92108                           9229     9/5/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00           $0.00            $0.00                          $3,025.00
Yourman, Jeffrey
66 Nottingham Road
Fair Lawn, NJ 07410                           9230     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $99.93                                                                             $99.93
Li, Rongnan
63 Mercer Ave
Hartsdale, NY 10530                           9231     9/6/2020        24 Hour Fitness USA, Inc.                $1,200.00                                                                           $1,200.00
Dam, Ha
7919 Daylilly Creek Dr
Houston, TX 77083                             9232     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
KEMP, BREE
1830 NW RIVERSCAPE ST
UNIT 503
PORTLAND, OR 97209                            9233     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Bheemidi, Arati
2036 Lawndale Dr.
Irving, TX 75063                              9234     9/5/2020     24 Hour Fitness Worldwide, Inc.              $214.00                                                                              $214.00
Gerges, Sherif
10343 Slater Ave Apt. 104
Fountain Valley, CA 92708                     9235     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $125.00                            $125.00
Shevde, Sumukh
927 Passiflora Ave
Encinitas, CA 92024                           9236     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,583.00                                                                           $1,583.00


                                                                                        Page 586 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 146 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Rodrigues, Amber
1014 2nd Ave
Honolulu, HI 96816                           9237     9/5/2020     24 Hour Fitness Worldwide, Inc.              $111.63                                                                              $111.63
Ilie, Daniel
5863 Tyler ST
Riverside, CA 92503                          9238     9/5/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Pratt, Barry D
5449 Withers Ave
Fontana, CA 92336                            9239     9/6/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
Wong, Eric
51 Hemingway Court
Trabuco Canyon, CA 92679                     9240     9/5/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Lary, W Peter
13854 Recuerdo Drive
Del Mar, Ca 92014                            9241     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Kang, Edward
17059 166th Pl SE
Renton, WA 98058                             9242     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
WANG, JIANAN
369 ZAMORA DRIVE
SOUTH SAN FRANCISCO, CA 94080                9243     9/5/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
Krueger, Chris
443 W Oakwood Ln
Castle Rock, CO 80108                        9244     9/7/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Khoi, Neda
4226 Randhurst Way
Fair Oaks, CA 95628                          9245     9/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Nady, Laurie
5149 W. Avenue L-14
Quartz Hill, CA 93536                        9246     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Alai, Nicole
9331 Darrow Drive
Huntington Beach, CA 92646                   9247     9/6/2020        24 Hour Fitness USA, Inc.                    $39.00                                                                             $39.00
Oetting, Barbara
529 Stern Way
Carlsbad, CA 92011                           9248     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $49.00        $49.00                                                               $98.00
Henneberger, Miriam
915 Everett St.
El Cerrito, CA 94530                         9249     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $113.40                                                              $113.40
Barrios, Jose L.
750 Del Mar Avenue
Livermore, CA 94550                          9250     9/7/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Venuto, Allison
9551 Heatherdale
Dallas, TX 75243                             9251     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Dawley, Hilda
1441 E. Altadena Drive
Altadena, CA 91001                           9252     9/7/2020        24 Hour Fitness USA, Inc.                $2,948.00                                                                           $2,948.00




                                                                                       Page 587 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 147 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Fong, Linda
28455 Yosemite Dr
Trabuco Canyon, CA 92679                     9253     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $33.00                                                                            $33.00
Schwartz, Richard
1855 N W 107 Terrace
Plantation, FL 33322                         9254     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Shadloo, Lila
20 Rainbow Circle
Danville, CA 94506                           9255     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,020.00                                                                           $1,020.00
Zakhari, Nivine
3131 Windlass Ct
Tampa, FL 33607                              9256     9/7/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Ong, Corinne
660 Edgewater Dr
San Marcos, CA 92078                         9257     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Huff, Walter
361 Jarome Street
Brick, NJ 08724                              9258     9/9/2020    24 Hour Fitness Worldwide, Inc.             $847.41                                                                              $847.41
Sharaf, Sameem
2924 Ray M Gutierrez Ln
Tracy, CA 95377                              9259     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Colio, Sean
8055 Linda Isle Lane
Sacramento, CA 95831                         9260     9/7/2020       24 Hour Fitness USA, Inc.                $149.99                                                                              $149.99
Pope, Eli
614 Flathead River Street
Oxnard, CA 93036                             9261     9/7/2020    24 Hour Fitness Worldwide, Inc.             $350.04                                                                              $350.04
Sato, Kevin
18515 Dorman Avenue
Torrance, CA 90504                           9262     9/7/2020    24 Hour Fitness Worldwide, Inc.             $168.00                                                                              $168.00
Hirsch, Lori
c/o Clifford Hirsch
Hirsch Closson
1600 South Main # 325C
Walnut Creek, CA 94596                       9263     9/7/2020       24 Hour Fitness USA, Inc.               $1,000.00                                                                           $1,000.00
Shattuck, Vicki
606 Beaumont St
League City, TX 77573                        9264     9/7/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Gebreyesus, Ruta
4215 South Vermont Avenue Apt #408
Los Angeles, CA 90037                        9265     9/7/2020    24 Hour Fitness Worldwide, Inc.             $105.97                                                                              $105.97
Park, Bruce
611 Rodeo Rd.
Fullerton, CA 92835                          9266     9/8/2020       24 Hour Fitness USA, Inc.               $2,920.00                                                                           $2,920.00
Wheeler, Amanda Green
5195 Paseo Rico
Yorba Linda, CA 92887                        9267     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Verstegen, Leon
39425 Copper Craft Drive
Murrieta, CA 92562                           9268     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00

                                                                                    Page 588 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 148 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Merritt, James
35664 Sweet Branch Court
Purcellville, VA 20132                        9269     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $59.95                                                                             $59.95
Sodetani, Melissa
367 S. Pine Street
Orange, CA 92866-2059                         9270     9/6/2020     24 Hour Fitness Worldwide, Inc.              $999.00                                                                              $999.00
Kim-rho, Hyun Sook
176 Eagle Ridge Way
Nanuet, NY 10954                              9271     9/6/2020        24 Hour Fitness USA, Inc.                 $656.50                                                                              $656.50
LESKIN, VICKI
4725 CAMELLIA AVE
NORTH HOLLYWOOD, CA 91602                     9272     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Buckley, Laurel
3018 SE 7th Ave
Portland, OR 97202                            9273     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Krause, Alicia
2056 Flintcrest Drive
San Jose, CA 95148                            9274     9/6/2020     24 Hour Fitness Worldwide, Inc.              $291.66                                                                              $291.66
Smith, Erika
1021 N. Curson Ave. Apt #8
West Hollywood, CA 90046                      9275     9/6/2020     24 Hour Fitness Worldwide, Inc.              $239.95                                                                              $239.95
Chen, Yang
12645 NE 68th Pl
Kirkland, WA 98033                            9276     9/6/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Paget, Harcourt
11713 Canvasback Cir
Moreno Valley, CA 92557                       9277     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $140.00                            $140.00
Shang-Yi Wu, Arthur
915 Monica Way
Walnut, CA 91789                              9278     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Thale, Murray A
7523 SVL Box
Victorville, CA 92395                         9279     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,520.00                                                           $1,520.00
Ho, Hannah
7706 Oak Meadow Court
Cupertino, CA 95014                           9280     9/6/2020        24 Hour Fitness USA, Inc.                                 $378.74                                                              $378.74
Augustin, Wendy
1100 St Charles Place, Apt 421
Pembroke Pines, FL 33026                      9281     9/6/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Yang, Alexander G
11026 Schmidt Road
El Monte, CA 91733                            9282     9/7/2020    24 Hour Fitness United States, Inc.              $40.00                                                                             $40.00
Mellema, Dwight J
1110 Daveric Drive
Pasadena, CA 91107                            9283     9/7/2020     24 Hour Fitness Worldwide, Inc.              $123.00                                                                              $123.00
Park, Sun Ok
5855 Pala Mesa Dr.
San Jose, CA 95123                            9284     9/7/2020        24 Hour Fitness USA, Inc.                 $399.00                                                                              $399.00




                                                                                        Page 589 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 149 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Godinez, David R.
14502 Dunnet Ave
La Mirada, CA 90638                            9285     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Fones, Thelma
750 Del Mar Avenue
Livermore, CA 94550                            9286     9/7/2020     24 Hour Fitness Worldwide, Inc.              $437.49                                                                              $437.49
Rodriguez, Roberto
9830 Firebird Ave
Whittier, CA 90605                             9287     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Lafleur, Kathleen
2612 Hondo Ave #214
Dallas , TX 75219                              9288     9/8/2020     24 Hour Fitness Worldwide, Inc.             $7,004.88                                                                           $7,004.88
Luu, Alan
347 Fontanelle Dr
San Jose, CA 95111                             9289     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Matsubara, Aoi
23749 Arlington Ave Unit A
Torrance, CA 90501                             9290     9/5/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Steiner, Shane A
7500 Southby Drive
West Hills, CA 91304                           9291     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Khalilov, Davud
4615 Castlewood St.
Houston, TX 77479                              9292     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $94.01                                                                             $94.01
Fennell Jr, Joseph
12041 Jonathan Drive
Riverside, CA 92503                            9293     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $186.00                                                              $186.00
Robinson, Kimberly A
5431 Nash Court
Foresthill , CA 95631                          9294     9/7/2020     24 Hour Fitness Worldwide, Inc.              $945.00                                                                              $945.00
Dull, Randy
6508 Stewart Blvd.
The Colony, TX 75056                           9295     9/7/2020        24 Hour Fitness USA, Inc.                 $555.00                                                                              $555.00
Wilkins, Marlon C.
19316 Tajauta Ave.
Carson, Ca 90746                               9296     9/7/2020     24 Hour Fitness Worldwide, Inc.              $149.94                                                                              $149.94
TAKOU, PIERRE
206 W 47th Street
Long Beach, CA 90805                           9297     9/6/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Pan, Yuan
5511 Drysdale Dr
San Jose, CA 95124                             9298     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bouchard, Elaine
1301 G St. Apt. 2
Sacramento, CA 95814                           9299     9/7/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Protho, Debra
722 Lincoln Blvd. #1
Santa Monica, CA 90402                         9300     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $187.50                                                              $187.50




                                                                                         Page 590 of 1762
                                                          Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 150 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Cascone, Mike
678 Erie Drive
Sunnyvale, CA 94087                             9301     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Zhang, Shuang
486 Pagoda Ter
Fremont, CA 94539                               9302     9/6/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Flores, Elizabeth
427 e. ave 28
Los Angeles, CA 90031                           9303     9/5/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Johnson, Laurice
16755 Cleary Circle
Dallas, TX 75248                                9304     9/6/2020        24 Hour Fitness USA, Inc.                $1,292.00                                                                           $1,292.00
Santos, Joshua Humberto
14950 Victory Blvd Unit 103
Van Nuys, CA 91411                              9305     9/5/2020     24 Hour Fitness Worldwide, Inc.              $106.00                                                                              $106.00
HOWARD, KEVIN
507 Canyon Acres Dr.
Laguna Beach, CA 92651                          9306     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Hua, Samuel
2428 Pointer Dr.
Walnut, CA 91789                                9307     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kunisetty, Venkateswarlu
39663 Leslie St, #419, Bldg 28
Fremont, CA 94538-2243                          9308     9/6/2020        24 Hour Fitness USA, Inc.                 $303.00                                                                              $303.00
Gotesman, Michael
965 52nd St. 2
Brooklyn, NY 11219                              9309     9/5/2020            24 New York LLC                          $65.81                                                                             $65.81
White, Tim
106 E. Viejo Dr.
Friendswood, TX 77546                           9310     9/4/2020        24 Hour Fitness USA, Inc.                 $351.06                                                                              $351.06
Hamilton, Kenan
2151 Sandbur Drive
Fort Collins, CO 80525                          9311     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Li, Amy
1766 Greenwich Dr.
Troy , MI 48098                                 9312     9/7/2020    24 Hour Fitness United States, Inc.              $71.25                                                                             $71.25
Jenkins, Mark
142 Montara Dr.
Aliso Viejo, CA 92656                           9313     9/7/2020        24 Hour Fitness USA, Inc.              $33,600.00                                                                           $33,600.00
Arens, Suzanne
5663 Sun Ridge Ct.
Castro Valley, CA 94552                         9314     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Chen, Yi Chun
134 Ridgewood Cove
Georgetown, TX 78633                            9315     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
LEE, CHUNHO
1230 JACKSON STREET #1
SAN FRANCISCO, CA 94109                         9316     9/6/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                           $500.00                          $1,000.00




                                                                                          Page 591 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 151 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Tendler, Kimberly
19431 Rue de Valore 12 L
Foothill Ranch, CA 92610                       9317     9/7/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Smith, James
9310 Panola Place Ct.
Richmond, TX 77469                             9318     9/7/2020        24 Hour Fitness USA, Inc.                 $487.11                                                                              $487.11
Jin, Wenbin
3361 Hadsell Ct.
Pleasanton, CA 94588                           9319     9/7/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Pratt, Janet L
5449 Withers Ave
Fontana, CA 92336                              9320     9/6/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
Yankin, Alexander
2775 E 12th St
Apt 715
Brooklyn, NY 11235                             9321     9/7/2020        24 Hour Fitness USA, Inc.                    $39.90                                                                             $39.90
Nguyen, Austin
14460 Strait Pl
Westminster, CA 92683                          9322     9/6/2020        24 Hour Fitness USA, Inc.                    $57.98                                                                             $57.98
Dawson, Renee
1 Saddle Brook Ct.
Oakland, CA 94619                              9323     9/5/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Greenwald, Michelle
6708 Fair Meadows Drive
North Richland Hills, TX 76182                 9324     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Chappell, Michael
12602 Emerald Springs Drive
Pearland, TX 77584                             9325     9/5/2020     24 Hour Fitness Worldwide, Inc.              $149.77                                                                              $149.77
Li, Zhihao
1051 National Ave
Apt 529
San Bruno, CA 94066                            9326     9/5/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
HUANG, ZIRUI
606 S HUMBOLDT ST APT 7
SAN MATEO, CA 94402-1371                       9327     9/5/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Raza, Daniel
17172 Harbor Bluffs Cr Apt C
Huntington Beach, CA 92649                     9328     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Talposh, Joseph
5845 Tyler St
Riverside, CA 92503                            9329     9/5/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Sagar, Chirag
1428 Hillside Drive
Glendale, CA 91208                             9330     9/5/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Leong, Julie
125 Vale Avenue
San Francisco, CA 94132                        9331     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Shankar, Ravi
45948 Omega Dr.
Fremont, CA 94539                              9332     9/7/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00

                                                                                         Page 592 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 152 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Olivarez, Jennifer
13779 Camino del Suelo
San Diego, CA 92129                            9333     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Phelps, Daniel
11005 Harvest Dance Way
San Diego, CA 92127                            9334     9/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Williams, Carrie
3024 SW 9th St.
Ft. Lauderdale, FL 33312                       9335     9/6/2020     24 Hour Fitness Worldwide, Inc.              $205.38                                                                              $205.38
Oetting, Steve
529 Stern Way
Carlsbad, CA 92011                             9336     9/6/2020     24 Hour Fitness Worldwide, Inc.                $49.00         $49.00                                                               $98.00
Crowley, Kenton
40970 Alton Court
Temecula, CA 92591-6948                        9337     9/5/2020     24 Hour Fitness Worldwide, Inc.                             $1,600.00                                                           $1,600.00
LONG, JANELL
2322 RED SLATE DR
IOWA COLONY, TX 77583                          9338     9/6/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Kumpis, Aristotle
19 Eclipse
Lake Forest, CA 92630                          9339     9/6/2020     24 Hour Fitness Worldwide, Inc.              $725.00                                                                              $725.00
Pham, Devon
10726 El Tiburon
Fountain Valley, CA 92708                      9340     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $495.00                            $495.00
Malin, Melinda V
88 Toyon Terrace
Danville, CA 94526                             9341     9/7/2020     24 Hour Fitness Worldwide, Inc.              $288.00                                                                              $288.00
Moore, Dannyelle
6601 Dublin blvd Apt 308
Dublin, CA 94568                               9342     9/6/2020     24 Hour Fitness Worldwide, Inc.                              $180.00                                                              $180.00
KENDALL, JASON
5903 JONES AVE
RIVERSIDE, CA 92505                            9343     9/6/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
Wu, Arvin
915 Monica Way
Walnut, CA 91789                               9344     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Stachowski, Diane
9 Crockett
Irvine, CA 92620                               9345     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Carvajal, Alba
2432 Creighton Dr.
Mesquite, TX 75150                             9346     9/5/2020     24 Hour Fitness Worldwide, Inc.                                             $3,173.13                                           $3,173.13
Pivnick, Robert N
7912 Hanover St.
Dallas, TX 75225                               9347     9/6/2020    24 Hour Fitness United States, Inc.        $15,000.00                                                                           $15,000.00
Canoy, Renee
2529 Santa Catalina Dr Apt 205
Costa Mesa, CA 92626                           9348     9/6/2020     24 Hour Fitness Worldwide, Inc.                $70.00                                                                              $70.00




                                                                                         Page 593 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 153 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Faddis, Dana
237 Mahwah Road
Mahwah, NJ 07430                             9349     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
Dayton, Bryan
PO Box 13284
Bakersfield, CA 93389                        9350     9/6/2020     24 Hour Fitness Worldwide, Inc.             $7,500.00                                                                           $7,500.00
NGUYEN, DEMI
3292 Carol Leaf Ct
San Jose, CA 95148                           9351     9/6/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Schwartz, Mitchell
1855 NW 107 Terrace
Plantation, FL 33322                         9352     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kulkarni, Jaishree
2106 Lytham Ln
Katy, TX 77450                               9353     9/6/2020         24 Hour Holdings II LLC                  $429.99                                                                              $429.99
Cavalieri, Rob
23 Glastonbury Place
Laguna Niguel, CA 92677                      9354     9/7/2020    24 Hour Fitness United States, Inc.           $440.00                                                                              $440.00
Herman, Courtney Kelly
5150 Whitman Way #201
Carlsbad, CA 92008                           9355     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                           $600.00                          $1,200.00
Daidone, Diane J.
18 Countrywood Court
Deer Park, NY 11729                          9356     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Leigh, Monica
29356 Elba Drive
Laguna Niguel, CA 92677                      9357     9/6/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Park, Andrew
953 Coconut Lane
Ripon, CA 95366                              9358     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Stafford, Takisha M
4021 Daydream Bend Street
North Las Vegas, NV 89032                    9359     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Feng, Kerry
1331 136th Ave
San Leandro, CA 94578                        9360     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $81.98                                                                             $81.98
Meier, Philip Thomas
1356 Rosemont Rd.
West Linn, OR 97068                          9361     9/6/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Willis, Steven Ray
19505 NE 82 Ave
Battle Ground, WA 98604                      9362     9/6/2020          24 San Francisco LLC                    $400.00                                                                              $400.00
Rathkamp, Laura S
46 Mustang Court
Danville, CA 94526                           9363     9/7/2020     24 Hour Fitness Worldwide, Inc.              $694.30                                                                              $694.30
Acosta, Martin
483 Churchill Park Dr.
San Jose, CA 95136                           9364     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00




                                                                                       Page 594 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 154 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Nagata, Marc
4266 Halleck Street
Emeryville, CA 94608                          9365     9/6/2020    24 Hour Fitness Worldwide, Inc.             $103.66                                                                              $103.66
Byer, Ross
8261 Indianapolis Ave
Huntington Beach, CA 92646                    9366     9/6/2020     24 Hour Fitness Holdings LLC               $100.00                                                                              $100.00
Gutierrez, Jose Alejandro
621 Chestnut St
La Habra, CA 90631                            9367     9/6/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                          $150,000.00
Reed, Zachary
2831 Ashbourne Drive
Sacramento, CA 95821                          9368     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $65.46                                                                            $65.46
Glidden, Tania
29502 Ana Maria Lane
Laguna Niguel, CA 92677                       9369     9/6/2020    24 Hour Fitness Worldwide, Inc.             $459.00                                                                              $459.00
Vanzuylen, Glenn
12620 SW 10th ST
Beaverton, OR 97005                           9370     9/6/2020       24 Hour Fitness USA, Inc.                $139.50                                                                              $139.50
Zalamova, Gergana
211 Sequoia Street
Roseville, CA 95678                           9371     9/6/2020    24 Hour Fitness Worldwide, Inc.             $460.00                                                                              $460.00
Reymundo, Gloria
24016 Park Street
Hayward, CA 94541                             9372     9/6/2020    24 Hour Fitness Worldwide, Inc.                             $200.00                                                              $200.00
Liu, Yaomei
4100 blair st
Corona, CA 92879                              9373     9/6/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
WANG, ANGELA HSIAO-JI
523 MARATHON PLACE
STAFFORD, TX 77477                            9374     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $34.63                                                                            $34.63
Wang, Zhujun
24321 SE 43rd Pl
Issaquah, WA 98029                            9375     9/5/2020       24 Hour Fitness USA, Inc.                $636.00                                                                              $636.00
Steele, Winston
6747 S Valence Lane
West Jordan, UT 84084                         9376     9/5/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Ji, Zhiwen
11926 Sharpcrest St
Houston, TX 77072                             9377     9/6/2020       24 Hour Fitness USA, Inc.                                $400.00                                                              $400.00
Ruiz-Lopez, Maria Helena
8535 Clearcreek Cir
Frisco, TX 75034-4500                         9378     9/7/2020       24 Hour Fitness USA, Inc.                               $2,970.00                                                           $2,970.00
MURILLO, GERARDO
11447 Chandler Ln
Pomona, CA 91766                              9379     9/6/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Brent, Joshua
6115 Fairview Pl.
Agoura, CA 91301                              9380     9/7/2020       24 Hour Fitness USA, Inc.                                                                  $100.00                            $100.00




                                                                                     Page 595 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 155 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Green, Kara
904 Garfield Ave Apt #18
Marquette, MI 49855                           9381     9/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Yi, Chucai
36001 Wellington Place
Fremont, CA 94536                             9382     9/6/2020        24 Hour Fitness USA, Inc.                 $429.00                                                                              $429.00
Smith, Alexander
PO BOX 2902
Fullerton, Ca 92837                           9383     9/6/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Hinners, Fred
1010 Country Estates Circle
Reno, NV 89511                                9384     9/4/2020     24 Hour Fitness Worldwide, Inc.              $138.75                                                                              $138.75
Rosko, Cary Ann
23 Harry St
San Francisco, CA 94131                       9385     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Chen, Ray
526 W Fremont Ave, Unit 2569
Sunnyvale, CA 94087                           9386     9/6/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Kassoff, Lisa C
405 S Franklin St
Denver, CO 80209                              9387     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Myers, Matthew Scott
901 Cripple Creek Drive
Austin, TX 78758                              9388     9/7/2020     24 Hour Fitness Worldwide, Inc.              $323.58                                                                              $323.58
Choum, Katherine
16430 SW Milan Street
Tigard, OR 97223                              9389     9/6/2020    24 Hour Fitness United States, Inc.                           $299.99                                                              $299.99
Bavaro, Frank
10656 Briarlake Woods Dr
San Diego, CA 92130                           9390     9/7/2020        24 Hour Fitness USA, Inc.                              $36,459.78                                                           $36,459.78
Monnier, Judy
3969 Waterhouse Road
Oakland, CA 94602                             9391     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Ray, David
101 Mission Siena Terrace
Fremont, CA 94539                             9392     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
NGUYEN, PAUL
14792 JEFFERSON ST
MIDWAY CITY, CA 92655                         9393     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Chung, Kevin
89 Sierra Mesa Dr.
San Jose, CA 95116                            9394     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Demetrius, Michelle
1484 Bird Ave
San Jose, CA 95125                            9395     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Huynh, Thuy
2311 Ivy Hill Way Apt 231
San Ramon, CA 94582                           9396     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99




                                                                                        Page 596 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 156 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Crandall, Lori
4948 Sleeping Indian Road
Fallbrook, CA 92028                           9397     9/5/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Chao, Eileen
35789 Sheridan Court
Newark, CA 94560                              9398     9/6/2020     24 Hour Fitness Worldwide, Inc.                $74.00                                                                              $74.00
Zhang, Hui
1527 Bay Ridge Pkwy
Brooklyn, NY 11228                            9399     9/7/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Rowe, Shanna
113 W Ave Cordoba
San Clemente, CA 92672                        9400     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Robinson, Judy
364 Santa Ynez Way
Sacramento, CA 95816                          9401     9/6/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
So, In Soon
525 Coelho Street
Milpitas, CA 95035                            9402     9/6/2020     24 Hour Fitness Worldwide, Inc.              $604.09                                                                              $604.09
Roberts, Ray
21735 Manor Court Dr
Katy, TX 77449                                9403     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hudson, Rhonda
909 Third Avenue #7912
New York, NY 10150                            9404    8/25/2020     24 Hour Fitness Worldwide, Inc.          $265,881.52      $13,650.00                                                          $279,531.52
Evers, Scott
1315 Stevens Ridge Dr
Dallas, Tx 75211                              9405     9/6/2020     24 Hour Fitness Worldwide, Inc.              $174.75                                                                              $174.75
FRANCIS, MELANIE
91 MATISSE COURT
PLEASANT HILL, CA 94523                       9406     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, N.
12165 Woodbriar Dr.
Moreno Valley, CA 92555                       9407     9/6/2020    24 Hour Fitness United States, Inc.          $3,500.00                                                                           $3,500.00
LI, Cheng
1700 S 5th ST, APT 4
Alhambra, CA 91803                            9408     9/8/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Singh, Jasmine
2003 Polk Ave
San Mateo, CA 94403                           9409     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Weinberg, Michael
1606 Barnett Circle
Pleasant Hill, CA 94523                       9410     9/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Udd, Alexandra
35 Huntoon Court
Walnut Creek, CA 94596                        9411     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Lotspeich, Delia
P.O. Box 2352
Issaquah, WA 98027                            9412     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00




                                                                                        Page 597 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 157 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Herge, Madge L
5157 Kiowa Drive
Cheyenne Crossing
Frisco, TX 75034-1272                        9413     9/6/2020     24 Hour Fitness Worldwide, Inc.                             $1,824.00                                                           $1,824.00
Zhang, Andrew
6233 Guyson Ct
Pleasanton, CA 94588                         9414     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
QIU, WEI
1209 LYNN WAY
SUNNYVALE, CA 94087                          9415     9/6/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Perez, Bryan
9646 Golden Street
Rancho Cucamonga, CA 91737-2251              9416     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Lin, Teresa
2109 Goldsmith St
Houston, TX 77030-1201                       9417     9/4/2020      24 Hour Fitness Holdings LLC               $1,992.00                                                                           $1,992.00
Tom, Richard
57 Penhurst Av
Daly City, CA 94015                          9418     9/4/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Iriye, Jarred
1191 S Grandridge Ave
Monterey Park, CA 91754                      9419     9/6/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kim, Nathan
507 Whitten Way
Placentia, CA 92870                          9420     9/6/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Vanzuylen, Nicholas
12620 SW 10th ST
Beaverton, OR 97005                          9421     9/6/2020        24 Hour Fitness USA, Inc.                 $139.50                                                                              $139.50
Lin, Yan
11740 Barbwire Ct
Elk Grove, CA 95624                          9422     9/6/2020     24 Hour Fitness Worldwide, Inc.              $542.31                                                                              $542.31
Stephen Huang, Shou-Hsuan
3806 Springhill Lane
Sugar Land, TX 77479-2255                    9423     9/6/2020     24 Hour Fitness Worldwide, Inc.              $150.47                                                                              $150.47
Lin, Teresa
2109 Goldsmith St
Houston, TX 77030-1201                       9424     9/4/2020    24 Hour Fitness United States, Inc.          $1,992.00                                                                           $1,992.00
SCHMIDT, DONNA
914 FORESTDALE AVE.
GLENDORA, CA 91740                           9425     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $55.00                                                                             $55.00
Li, Rongnan
63 Mercer Ave
Hartsdale, NY 10530                          9426     9/6/2020        24 Hour Fitness USA, Inc.                $1,200.00                                                                           $1,200.00
JUNKER, FRITZ
1830 NW RIVERSCAPE STREET
APT 503
PORTLAND, OREGON 97201                       9427     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chayt, Lawrence
860 Sun Disk Pl
Boynton Beach, FL 33436                      9428     9/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00

                                                                                       Page 598 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 158 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lavaud, Debra
7935 Garry Oak Drive
Citrus Heights, CA 95610                      9429     9/6/2020     24 Hour Fitness Worldwide, Inc.             $2,904.98                                                                           $2,904.98
Bi, Qi
19 Laurel Street
Morris Plains, NJ 07950                       9430     9/6/2020     24 Hour Fitness Worldwide, Inc.              $100.20                                                                              $100.20
Yasumiishi, Kristi Lee
10507 NE 110th Court
Vancouver, WA 98662                           9431     9/6/2020     24 Hour Fitness Worldwide, Inc.                              $389.99                                                              $389.99
Arvizo, Aurora G
6436 Monterey Road
Los Angeles, CA 90042                         9432     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Kornblith, Marcia
5338 Lewis Road
Agoura Hills, CA 91301                        9433     9/6/2020        24 Hour Fitness USA, Inc.                 $197.94                                                                              $197.94
SAMARIN, EFREM
91 Village Loop Rd
Pomona, CA 91766                              9434     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lorenz, Leo
1469 SW 99th Terrace
Davie, FL 33324                               9435     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Besem, Michael
5419 Hollywood Blvd. #C-300
Los Angeles, CA 90027                         9436     9/4/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Spohn, Sharon
5421 Pennswood Ave
Lakewood, CA 90712                            9437     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,199.96                                                                           $1,199.96
Ding, Yonghua
5146 Ishimatsu Place
San Jose, CA 95124                            9438     9/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Monahan, Stephen
6 Yorkshire Drive
Suffern, NY 10901                             9439     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
CHEN, ERIC
6013 SHAWCROFT DR
SAN JOSE, CA 95123                            9440     9/6/2020     24 Hour Fitness Worldwide, Inc.              $283.33                                                                              $283.33
Jensen, Jeri
40457 Shaw Court
Fremont, CA 94538                             9441     9/7/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Dorado, Carmen Maria
1034 Saint Raphael Dr.
Bay Point, CA 94565                           9442     9/7/2020     24 Hour Fitness Worldwide, Inc.             $3,500.00                                                                           $3,500.00
Lewis, Lauri
876 Brookside Dr
Felton, CA 95018                              9443     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Tran, Phuong
10726 El Tiburon Ave
Fountain Valley, CA 92708                     9444     9/6/2020     24 Hour Fitness Worldwide, Inc.              $565.00                                                                              $565.00




                                                                                        Page 599 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 159 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Khorge, Krystal
124 Doris Dr.
Pleasant Hill, CA 94523                       9445     9/6/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Nashat, Amir
PO Box 24143
Santa Barbara, CA 93121                       9446     9/6/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Bridges, Mariana
5275 Starter Avenue
Las Vegas, NV 89156                           9447     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Shi, Bei Min
22627 Myrtle Cir
Hayward, CA 94541                             9448     9/6/2020     24 Hour Fitness Worldwide, Inc.              $390.00                                                                              $390.00
Sonu, Chin
2065 W EL CAMINO REAL STE.B
Mountain View, CA 94040                       9449     9/6/2020        24 Hour Fitness USA, Inc.                $1,238.40                                                                           $1,238.40
Hines, Donna S
6921 Homing Pigeon Place
North Las Vegas, NV 89084                     9450     9/6/2020     24 Hour Fitness Worldwide, Inc.                               $25.00                                                               $25.00
Hu, Christopher
1698 Hyacinth Ln
San Jose, CA 95124                            9451     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Lathigara, Sham
615 Spring Hill Drive
Morgan Hill, CA 95037                         9452     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $29.32                                                                             $29.32
Hester, Ashley
2939 Peppertree Ln
Costa Mesa, CA 92626                          9453     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Elias, Nimrod Pitsker
1336 Hopkins Street
Berkeley, CA 94702                            9454     9/6/2020    24 Hour Fitness United States, Inc.              $50.00                                                                             $50.00
Blatnik, Lauren
2687 S 1900 E
Salt Lake City, UT 84106                      9455     9/7/2020     24 Hour Fitness Worldwide, Inc.             $2,041.00                                                                           $2,041.00
Malin, Erik
6 Las Fieras
Rancho Santa Margarita, CA 92688              9456     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kravchuk, Julia
11677 Via Montana
Fontana, CA 92337                             9457     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Dai, Qun
5146 Ishimatsu Pl
San Jose, CA 95124                            9458     9/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ramage, Amelia
2096 Robb Rd
Walnut Creek, CA 94596                        9459     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Lieu, Trinhni T.
3371 Heritage Estates Drive
San Jose, CA 95148                            9460     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $89.97                                                                             $89.97




                                                                                        Page 600 of 1762
                                                             Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 160 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                                9461     9/4/2020    24 Hour Fitness United States, Inc.              $63.70                                                                             $63.70
Rivera, Robert
6525 Lunt Ct
Chino, CA 91710                                    9462     9/7/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                                9463     9/4/2020          24 San Francisco LLC                       $63.70                                                                             $63.70
Chu, Michael
2860 Glen Donegal Drive
San Jose, CA 95148                                 9464     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Chen, Maxwell
20071 Pacifica Drive
Cupertino, CA 95014                                9465     9/6/2020        24 Hour Fitness USA, Inc.                    $98.00                                                                             $98.00
Professional Audio Video Communications, Inc.
Don Fisher, Esq.
Palmieri, Tyler, Wiener, Wilhelm & Waldron LLP
1900 Main Street, Suite 700
Irvine, CA 92614                                   9466     9/4/2020        24 Hour Fitness USA, Inc.             $496,088.67                                                                          $496,088.67
Frederick, Jason
344 West Reed Ave.
Salt Lake City, UT 84103                           9467     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Emanuel, Peter
14 Oak Hill Way
Los Gatos, CA 95030                                9468     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Howard, Joe
213 N Biloxi Way
Aurora, CO 80018                                   9469     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Harris, Randy
16592 Robert Lane
Huntington Beach, CA 92647                         9470     9/6/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Mawdsley, Kathy
13720 SW Willow Top Lane
Tigard, OR 97224                                   9471     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Cearley, Pat
1010 N California St
Orange, CA 92867                                   9472     9/6/2020     24 Hour Fitness Worldwide, Inc.              $655.20                                                                              $655.20
Craciun, Filip
6946 Bertrand Ave.
Reseda, CA 91335                                   9473     9/6/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Cao, Raymond
1766 Vanport Court
San Jose, CA 95122                                 9474     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Dunn, Louisa
7435 Oakwood Canyon Dr.
Cypress, TX 77433                                  9475     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $960.00                                                              $960.00
Tsai, Jason
114 Vermillion
Irvine, CA 92603                                   9476     9/6/2020     24 Hour Fitness Worldwide, Inc.                               $91.98                                                               $91.98

                                                                                             Page 601 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 161 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
EA
                                              9477     9/5/2020    24 Hour Fitness Worldwide, Inc.          $10,500.00                                                                           $10,500.00
VLACOS, ALEX
PO BOX 562
SUNOL, CA 94586                               9478     9/6/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Jordan, Damian
1250 Hunt Street
Apt 2401
Richardson, TX 75082                          9479     9/5/2020    24 Hour Fitness Worldwide, Inc.            $3,200.00                                                                           $3,200.00
Davidov, Eran
1545 Pine St Apt 905
San Francisco, CA 94109                       9480     9/6/2020         24 San Francisco LLC                                  $1,380.00                                                           $1,380.00
Wu, Lili
60 Ave D
Apt# 5G
New York, NY 10009                            9481     9/5/2020    24 Hour Fitness Worldwide, Inc.            $1,472.00                                                                           $1,472.00
Bi, Mary
19 Laurel Street
Morris Plains, NJ 07950                       9482     9/6/2020    24 Hour Fitness Worldwide, Inc.             $110.86                                                                              $110.86
Weinstein, Marc
4366 Fitzwilliam St.
Dublin, CA 94568                              9483     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $79.99                                                                            $79.99
Yan, Chengkai
804 Waingarth CT
Danville, CA                                  9484     9/5/2020    24 Hour Fitness Worldwide, Inc.                             $150.00                           $150.00                            $300.00
Mashni, Peter
12103 ShadowHollow Dr
Houston, TX 77082                             9485     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $456.00                                                              $456.00
Griggs, Matthew
125 Bay Street
Apartment #8
San Francisco, CA 94133                       9486     9/6/2020       24 Hour Fitness USA, Inc.                $125.00                                                                              $125.00
Uhl, Joanna
1693 Sutter St
Livermore , CA 94551                          9487     9/5/2020    24 Hour Fitness Worldwide, Inc.             $639.00                                                                              $639.00
Rocha, Paulina
1664 Tampa Way
San Jose, CA 95122                            9488     9/7/2020    24 Hour Fitness Worldwide, Inc.             $495.00                                                                              $495.00
Mnatsakanian, Armen
1275 Daveric Drive
Pasadena, CA 91107                            9489     9/6/2020    24 Hour Fitness Worldwide, Inc.            $1,740.00                                                                           $1,740.00
Pacini, Marty
525 Vandenberg Cir
Roseville, CA 95747                           9490     9/5/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Permaul, Amanda
10930 Laxton Street
Orlando, FL 32824                             9491     9/5/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Harris, Jeremy
16592 Robert Lane
Huntington Beach, CA 92647                    9492     9/6/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00

                                                                                     Page 602 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 162 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pyone, Pyone
127 N Spruce Ave
South San Francisco, CA 94080                 9493     9/5/2020     24 Hour Fitness Worldwide, Inc.                                               $650.00                                             $650.00
Lyudmyla, Berdnyk
28 Hop Ranch Court
Santa Rosa, CA 95403                          9494     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Brenner, Ana M
3190 Bavarian Lane
Lafayette, CA 94549                           9495     9/6/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Shattuck, Cory
11178 E Baltic Dr
Aurora, CO 80014                              9496     9/5/2020        24 Hour Fitness USA, Inc.                                 $376.24                                                              $376.24
Chang, Marina
1621 Dole St. #305
Honolulu, HI 96822                            9497     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $65.33                                                                             $65.33
Ireland, Dean
32221 Alipaz Street Apt 279
San Juan Capistrano, CA 92675                 9498     9/6/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Crandall, Craig
4948 Sleeping Indian Road
Fallbrook, CA 92028                           9499     9/5/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Perrell, Carmine
3739 Savanna Rd
Fremont, CA 94538                             9500     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hynes, Robert
9094 Wexford Dr
Vienna, VA 22182                              9501     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $194.53                                                              $194.53
Craig, Marie
20120 2nd Dr SE
Unit A
Bothell, WA 98012                             9502     9/5/2020        24 Hour Fitness USA, Inc.                 $286.66                                                                              $286.66
Del Duca, Alice
872 Cayo Grande Ct
Newbury Park, CA 91320                        9503     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
McDaniel, Hampton
8163 Orchid Tree Way
Antelope, CA 95843                            9504     9/5/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Zhou, Yin
125 Silva Ct
Martinez, CA 94553                            9505     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $59.98                                                                             $59.98
Collier, Krista
1572 Wedgewood Way
Upland, CA 91786                              9506     9/6/2020    24 Hour Fitness United States, Inc.           $430.00                                                                              $430.00
Peters, Mylaja
2069 San Bernardino Ave Apt. 2213
Colton, CA 92324                              9507     9/6/2020     24 Hour Fitness Worldwide, Inc.              $167.96                                                                              $167.96
Aguigui, Jeffrey
7901 60th Ave Ct W D301
Lakewood, WA 98499                            9508     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00


                                                                                        Page 603 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 163 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Frivaldi-Vargas, Quentin
7393 Jake Way
Eastvale, CA 92880                            9509     9/5/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Mowry, Van L
1006 Alta Vista Dr
Altadena, CA 91001                            9510     9/6/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Ballo, Sergey
3545 Edison Ave., Apt 7
Carmichael, CA 95821                          9511     9/5/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Cunningham, Joy
10117 SE Sunnyside Rd STE F1142
Clackamas, OR 97015                           9512     9/5/2020    24 Hour Fitness Worldwide, Inc.             $687.99                                                                              $687.99
Loi, Susie
2299 Woodset Dr
San Jose, CA 95116-2592                       9513     9/6/2020    24 Hour Fitness Worldwide, Inc.                              $53.60                            $53.60                            $107.20
Quint, Tammy M.
3171 Mountainside Drive
Corona, CA 92882-8914                         9514     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
LEUNG, AARON
9058 SE EMILY PARK WAY
HAPPY VALLEY, OR 97086                        9515     9/6/2020       24 Hour Fitness USA, Inc.                    $46.99                                                                            $46.99
Pham, Melissa
13690 Morley Dr
Frisco, TX 75035                              9516     9/7/2020    24 Hour Fitness Worldwide, Inc.                                                                $76.98                             $76.98
Hong, Tyler
2235 Root Street
Fullerton, CA 92833                           9517     9/6/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Drake, DeAnna
3207 Mariner Ln
Longmont, CO 80503                            9518     9/5/2020            24 Denver LLC                       $438.00                                                                              $438.00
Goo, Sean C.
1919 Paula Drive
Honolulu, HI 96816                            9519     9/6/2020    24 Hour Fitness Worldwide, Inc.            $2,400.00                                                                           $2,400.00
Mehta, Sahil
12953 Andy Drive
Cerritos, CA 90703                            9520     9/5/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Liu, Min
16551 Echo Hill Way
Hacienda Heights, CA 91745                    9521     9/5/2020    24 Hour Fitness Worldwide, Inc.             $779.98                                                                              $779.98
Jacildo, Jan Erika Alana
1574 Brunswig Lane, unit 77
Emeryville, CA 94608                          9522     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
D'sa, Elizabeth
8922 Menchaca Rd, Unit 901
Austin, TX 78748                              9523     9/5/2020    24 Hour Fitness Worldwide, Inc.                             $304.58                                                              $304.58
Shin, Kevin
5938 Woodland View Dr.
Woodland Hills, CA 91367                      9524     9/6/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99




                                                                                     Page 604 of 1762
                                                           Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 164 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address    Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kaprielian, Glenn
10006 Seneca Falls Ave
Bakersfield, CA 93312                            9525     9/4/2020       24 Hour Fitness USA, Inc.                    $36.00                                                                            $36.00
Teal, Mark Allen
c/o Nick Gregoratos
430 Ellsworth Street
San Francisco, CA 94110                          9526     9/6/2020         24 San Francisco LLC                                   $140.00                                                              $140.00
Shah, Yash
1402 Central Avenue
Aberdeen, NJ 07747                               9527     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $75.16                                                                            $75.16
Nguyen, N.
12165 Woodbriar Dr
Moreno Valley, CA 92555                          9528     9/6/2020     24 Hour Fitness Holdings LLC              $5,500.00                                                                           $5,500.00
Hong, Vy
13006 Wickersham Ln
Houston, TX 77077                                9529     9/6/2020    24 Hour Fitness Worldwide, Inc.             $102.50                                                                              $102.50
Ghosn, Samer
18577 Doris Ct
Castro Valley, CA 94546                          9530     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Otero, Kathleen
2886 Fernley Dr E #18
West Palm Beach, FL 33415-8312                   9531     9/6/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
L.E. a minor child (parent Sean Ellenberger)
104 Bathurst Ct
Folsom, CA 95630                                 9532     9/6/2020    24 Hour Fitness Worldwide, Inc.                              $68.00                                                               $68.00
Adebowale, Stephen A
26334 West Bravo Lane
Calabasas, CA 91302-1082                         9533     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Bonino, Richard
25012 Sunset Place East
Laguna Hills, CA 92653                           9534     9/6/2020    24 Hour Fitness Worldwide, Inc.                              $99.00                                                               $99.00
Maggie Yang / Rex Yang
Citi Bank under Rex Yang
24131 Fortune Drive
Lake Forest, CA 92630                            9535     9/6/2020    24 Hour Fitness Worldwide, Inc.             $269.00                                                                              $269.00
Frischer, Devora
5302 Comercio Lane
Apt 1
Woodland Hills, CA 91364                         9536     9/5/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Kirch, David W.
6987 S. Riviera St
Aurora, CO 80016                                 9537     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Seldin, Luke
994 Evenstar Ave.
Westlake Village, CA 91361                       9538     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Cifelli, Alexandra
4840 Santa Monica Ave. #3
San Diego, CA 92107                              9539     9/6/2020    24 Hour Fitness Worldwide, Inc.             $160.00                                                                              $160.00




                                                                                        Page 605 of 1762
                                                      Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 165 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Desai, Ankit
49099 Woodgrove Cmn
Fremont, CA 94539                           9540     9/6/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Williams, Carrie
3024 SW 9th ST
Fort Lauderdale, FL 33312                   9541     9/6/2020     24 Hour Fitness Worldwide, Inc.              $205.38                                                                              $205.38
Ireland, Gail
32221 Alipaz Street
Apt 279
San Juan Capistrano, CA 92675               9542     9/6/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Yun, Samuel Chansoo
4720 Winter Oak Way
Antelope, CA 95843                          9543     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Chen, Songsen
21539 Pointed Oak Ln
Katy, TX 77450-5524                         9544     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Porter, Terri
1648 E. Abbottson Street
Carson, CA 90746                            9545     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kumar, Arnab
7378 W Lake Sammamish Pkwy NE
Redmond, WA 98052                           9546     9/6/2020     24 Hour Fitness Worldwide, Inc.              $121.37                                                                              $121.37
Markowitz, Andrew
1024 Spa Road Apartment J
Annapolis, MD 21403                         9547     9/8/2020    24 Hour Fitness United States, Inc.                                                             $125.98                            $125.98
Lavenberg, Irwin
821 NW 11th Ave
Unit 411
Portland, OR 97209                          9548     9/6/2020        24 Hour Fitness USA, Inc.                    $24.00                                                                             $24.00
Tian, Hai
609 E Chandler Ave
Apt E
Monterey Park, CA 91754-1032                9549     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Xie, Ziqian
14407 Cypress Meadows Dr
Houston, TX 77049                           9550     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $33.25                                                                             $33.25
Hambas, Kristin Rose
143 Clarence Road
Scarsdale, NY 10583                         9551     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $99.33                                                                             $99.33
WHITEHURST, JACK M
7115 Canongate Dr
Dallas, TX 75248                            9552     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $80.90                                                                             $80.90
Meier, Sara J
1356 Rosemont Rd
West Linn, OR 97068                         9553     9/5/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Zhang, ZhanShi
17744 Gazania Dr
Chino Hills, CA 91709                       9554     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                      Page 606 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 166 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Cohen, Nan E
4410 NE 187TH PL
Lake Forest Park, WA 98155                     9555     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,675.46                                                                           $1,675.46
Nakasone, Wayde
1510 Nehoa St
Honolulu, HI 96822                             9556     9/6/2020    24 Hour Fitness United States, Inc.              $38.51                                                                             $38.51
Tian, Min
43426 Newport Dr.
Fremont, CA 94538                              9557     9/6/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Hong, Andrew
15 Adelante
Irvine, CA 92614                               9558     9/6/2020        24 Hour Fitness USA, Inc.                                  $61.25                                                               $61.25
Zhou, Bingbin
3860 Martin Luther King Jr Way
Unit 401
Oakland, CA 94609                              9559     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
McCarthy, Linda
3624 Buhler Way
North HIghlands, CA 95660                      9560     9/6/2020     24 Hour Fitness Worldwide, Inc.              $322.56                                                                              $322.56
Tian, Chunwang
43426 Newport Dr
Fremont, CA 94538                              9561     9/6/2020     24 Hour Fitness Worldwide, Inc.              $550.00                                                                              $550.00
Nattkemper, Alex
136 Blue Ridge Drive, Apt. A
Martinez, CA 94553                             9562     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Strum, Marcus
2504 Louise St.
Apt 211
Denton, TX 76201                               9563     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $315.00                            $315.00
Williams, Katherine
577 Alton Way
Unit B
Denver, CO 80230                               9564     9/6/2020              24 Denver LLC                      $1,953.00                                                                           $1,953.00
Sedarat, Hossein
1123 Valley Quail Cir
San Jose, CA 95120                             9565     9/6/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Ahn, Russell
404 Chives Way
Walnut Creek, CA 94595                         9566     9/8/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Grewal, Vineet
3525 Sanddollar Court
Union City, CA 94587                           9567     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Beil, Loay J
Address not provided
                                               9568     9/6/2020          24 San Francisco LLC                    $500.00                                                                              $500.00
Morrison, Nicole
459 Oliveta Place
La Canada Flintridge, CA 91011-2727            9569     9/6/2020     24 Hour Fitness Worldwide, Inc.              $376.24                                                                              $376.24




                                                                                         Page 607 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 167 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Bourne, John
13168 Pintail Court
Chino, CA 91710                               9570     9/6/2020    24 Hour Fitness Worldwide, Inc.             $760.87                                                                              $760.87
Sekas, Jan S
31492 Flying Cloud Dr.
Laguna Niguel, CA 92677                       9571     9/6/2020    24 Hour Fitness Worldwide, Inc.             $796.20                                                                              $796.20
Vuong, Christophe
18959 Lynridge Dr
Walnut, CA 91789                              9572     9/6/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Muthangi, Girija
995 La Mesa Terrace
Unit A
Sunnyvale, CA 94086                           9573     9/6/2020       24 Hour Fitness USA, Inc.                    $78.00                                                                            $78.00
Verizon Business Global LLC
William M Vermette
22001 Loudoun County Pkwy
Ashburn, VA 20147                             9574     9/8/2020    24 Hour Fitness Worldwide, Inc.         $175,357.16                                                                          $175,357.16
Kalra, Rohit
1865 Greenfield Ave, Apt 106
Los Angeles, CA 90025                         9575     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Lumley, Robert
1752 Whitecliff Way
Walnut Creek, CA 94596-6234                   9576     9/6/2020    24 Hour Fitness Worldwide, Inc.            $3,096.00       $3,025.00                                                           $6,121.00
Richardson, Alva J.
2821 Wentworth
Houston, TX 77004                             9577     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $82.20                                                                            $82.20
Wilson, Douglas
732 Fredricksburg Rd.
Matthews, NC 28105                            9578     9/6/2020    24 Hour Fitness Worldwide, Inc.             $110.20                                                                              $110.20
Rutherford, Russell
7806 W Kentucky Ave
Lakewood, CO 80226                            9579     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Guest, Leona
47-432 Waihee Road
Kaneohe, HI 96744                             9580     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Krisan, Qiao
38573 Lion Way
Palmdale, CA 93551                            9581     9/7/2020     24 Hour Fitness Holdings LLC               $829.00                                                                              $829.00
Christian, Marty
PO Box 2298
Aberdeen, WA 98520                            9582     9/6/2020    24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00
Tatum, Donna
17644 Ponderosa Way
Carson, CA 90746                              9583     9/6/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                           $429.99                            $429.99
Nguyen, Khanh
8791 Jennrich Ave
Westminster, CA 92683                         9584     9/6/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
Yates, David A
4400 Horner St. #62
Union City, CA 94587-2552                     9585     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00

                                                                                     Page 608 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 168 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Suazo Jr, Ernest B
1409 Lyndhurst Ave
Hacienda Heights, CA 91745-2930               9586     9/7/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Bourne, Denise
13168 Pintail Court
Chino, CA 91710                               9587     9/6/2020    24 Hour Fitness Worldwide, Inc.           $960.87                                                                              $960.87
Lin, Meng Hsueh Lay
31424 11th Pl S
Federal Way, WA 98003                         9588     9/6/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Kimble, Robert E
7488 Alston Ave
Hesperia, CA 92345                            9589     9/6/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Carr, Natalie
460 Milagra Drive
Pacifica, CA 94044                            9590     9/6/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Dominguez, Vizminda
7125 Riverside Blvd.
Sacramento, CA 95831                          9591     9/6/2020    24 Hour Fitness Worldwide, Inc.              $53.00                                                                             $53.00
Bartels, Ryan
275 Mountaire Circle
Clayton, CA 94517                             9592     9/6/2020    24 Hour Fitness Worldwide, Inc.              $93.98                                                                             $93.98
Nguyen, Anhthu
8791 Jennrich Ave
Westminster, CA 92683                         9593     9/6/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
Koscinski, Virginia
3909 Onawa Court
Antelope, CA 95843                            9594     9/6/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Frischer, Gabriel
5302 Comercio Lane, Apt 1
Woodland Hills, CA 91364                      9595     9/6/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Arteaga, Raia Louise Estropia
14568 Sylvia Way
San Leandro, CA 94578                         9596     9/6/2020    24 Hour Fitness Worldwide, Inc.          $3,600.00                                                                           $3,600.00
Jakobson, Ingeborg
15155 Kennedy Rd
Los Gatos, CA 95032                           9597     9/6/2020    24 Hour Fitness Worldwide, Inc.           $179.15                                                                              $179.15
Salem, Tony
4931 Wellington Park Dr.
San Jose, CA 95136                            9598     9/6/2020    24 Hour Fitness Worldwide, Inc.          $5,000.00                                                                           $5,000.00
Panagiotou, George
54 Prospect St
Lodi, NJ 07644-2332                           9599     9/6/2020    24 Hour Fitness Worldwide, Inc.              $56.00                                                                             $56.00
Manshadi, Afrouz Kariminejad
17012 E Aberdeen Dr
Aurora, CO 80016                              9600     9/7/2020            24 Denver LLC                     $400.00                                                                              $400.00
McClain, Janet
1303 Windsor Rd
Cardiff, CA 92007                             9601     9/6/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00




                                                                                     Page 609 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 169 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Price, Susan
PO Box 3146
Helendale, NY 92342                            9602     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
DaSilva, Jerome
10616 NE 156th Street
Brush Prairie, WA 98606                        9603     9/6/2020    24 Hour Fitness Worldwide, Inc.             $175.00                                                                              $175.00
Rappa, Sophia
267 Marjorie Blvd
Longwood, FL 32750                             9604     9/6/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Moldowin, Isaac
1020 E 45th St. #224
Austin, TX 78751                               9605     9/6/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Jeong, Michael
18871 Hunter Way
Cupertino, CA 95014                            9606     9/6/2020    24 Hour Fitness Worldwide, Inc.                             $104.84          $104.84                                             $209.68
Scott, Steve
620 Old County Rd
Severna Park, MD 21146                         9607    9/10/2020    24 Hour Fitness Worldwide, Inc.             $575.00                                                                              $575.00
DeSalva, Christopher
45902 Oasis Street, Ste D
Indio, CA 92201                                9608     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Woodmansee, Glen
P.O. Box 3073
Santa Monica, CA 90408                         9609     9/6/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Lam, Ted Sou
Hollow Lake Way
San Jose, CA 95120                             9610     9/6/2020    24 Hour Fitness Worldwide, Inc.             $192.00                                                                              $192.00
Louie, Donald
151 Bay 41 Street, 2nd Floor
Brooklyn, NY 11214                             9611     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
DaSilva, Maya
10616 NE 156th Street
Brush Prairie, WA 98606                        9612     9/6/2020    24 Hour Fitness Worldwide, Inc.             $175.00                                                                              $175.00
DeSalva, Christopher
45-902 Oasis St. Ste D
Indio, CA 92201                                9613     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
ZHANG, WUJIAN
1209 LYNN WAY
SUNNYVALE, CA 94087                            9614     9/6/2020       24 Hour Fitness USA, Inc.                $300.00                                                                              $300.00
Goo, Dan
1919 Paula Drive
Honolulu, HI 96816                             9615     9/6/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
DENNIS, STEPHANIE
22720 BRANDYWINE DR
CALABASAS, CA 91302                            9616     9/6/2020    24 Hour Fitness Worldwide, Inc.             $184.66                                                                              $184.66
Byrnes, Jake
480 Equestrian Dr.
Rockwall, TX 75032                             9617     9/7/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00




                                                                                      Page 610 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 170 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
ZANGENEH, SHIVA
5114 MANORHAVEN LN
HOUSTON, TX 77084                             9618    9/10/2020    24 Hour Fitness Worldwide, Inc.            $1,415.78                                                                           $1,415.78
Garcia, Raul
300 E 34th St
Apt 32D
New York, NY 10016                            9619     9/6/2020           24 New York LLC                     $1,020.00                                                                           $1,020.00
Jiang, Yuci
125 Haycock Crt
Fremont, CA 94539                             9620     9/6/2020    24 Hour Fitness Worldwide, Inc.             $221.94                                                                              $221.94
Yourman, Sarah
66 Nottingham Road
Fair Lawn, NJ 07410                           9621     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $48.14                                                                            $48.14
Westerman, Robert
1305 Cats Eye
Horseshoe Bay, TX 78657-6017                  9622     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $53.04                                                                            $53.04
Silva, Simone
25012 Sunset Place East
Laguna Hills, CA 92653                        9623     9/6/2020    24 Hour Fitness Worldwide, Inc.                              $60.00                                                               $60.00
Garg, Abhishek
1609 Parkmoor Ave
Apt 231
San Jose, CA 95128                            9624    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $80.97                                                                            $80.97
Yip, Karsia
5 Challen Ct.
Alameda, CA 94501                             9625     9/6/2020    24 Hour Fitness Worldwide, Inc.             $116.66                                                                              $116.66
Rong, Lei
387 Los Encinos Ct
San Jose, CA 95134                            9626     9/7/2020       24 Hour Fitness USA, Inc.                $270.00                                                                              $270.00
Mendias, Joyce
80077 Palm Circle Drive
La Quinta, CA 92253                           9627     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
SooHoo, Justin
24809 Paseo Del Rancho
Calabasas, CA 91302-3084                      9628     9/6/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Zoller, Isaiah
1505 Monterey Dr
Antioch, CA 94509                             9629     9/7/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Pratap, Vighyan
3270 Jelincic Drive
Hayward, CA 94542                             9630     9/7/2020    24 Hour Fitness Worldwide, Inc.             $145.00                                                                              $145.00
Johnston, Fin T
23100 Covello St
West Hills, CA 91307                          9631     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $139.48                                                              $139.48
Mugica, Rita Petra
211 S. Melrose St. #A
Anaheim, CA 92805                             9632     9/7/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Whitacre, Randy A
77 Seton Road
Irvine, CA 92612                              9633     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00

                                                                                     Page 611 of 1762
                                                        Case 20-11568-KBO        Doc 72-5        Filed 04/19/21     Page 171 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Kotliar, Ilana
320 E 53rd St, Apt 7E
New York, NY 10022                            9634     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Liska, Joseph
6581 Delfern St
San Diego, CA 92119                           9635     9/7/2020    24 Hour Fitness Worldwide, Inc.                $97.78                                                                            $97.78
Chang, Yu Long
21538 Magnolia Street
Walnut, CA 91789                              9636     9/7/2020    24 Hour Fitness Worldwide, Inc.                            $247.98                                                              $247.98
Cheng, Jordan
9781 Star Dr.
Huntington Beach, CA 92646                    9637     9/7/2020    24 Hour Fitness Worldwide, Inc.            $199.96                                                                              $199.96
Berger, Chantal
                                              9638     9/7/2020    24 Hour Fitness Worldwide, Inc.                $83.33                                                                            $83.33
Leader, Scott
1827 Diamond Bluff Avenue
North Las Vegas, NV 89084-2002                9639     9/6/2020    24 Hour Fitness Worldwide, Inc.                $50.88                                                                            $50.88
Hanigsberg, Barbara A
8412 S Jentilly Lane
Tempe, AZ 85284                               9640     9/6/2020            RS FIT NW LLC                                                                        $500.00                            $500.00
Dam, Ken M.
1366 Meadow Glen Way
Concord, CA 94521                             9641     9/8/2020        24 Hour Holdings II LLC                $157.07                                                                              $157.07
Omarkheil, Hamid
9 Dayton Rd.
Edison, NJ 08817                              9642     9/7/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Ortiz, Alfred T.
1206 Vista Cantora
San Clemente, CA 92672                        9643     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Ortiz, Elyse M
6745 SW Scholls Ferry Rd.
#18
Beaverton, OR 97008                           9644     9/6/2020    24 Hour Fitness Worldwide, Inc.            $299.99                                                                              $299.99
Aguirre, Carolyn
2079 Ascot Drive Unit 236
Moraga, CA 94556                              9645     9/5/2020    24 Hour Fitness Worldwide, Inc.                            $350.00                                                              $350.00
Kim, Jung Won
1153 Munich Terrace
Sunnyvale, CA 94089                           9646     9/7/2020    24 Hour Fitness Worldwide, Inc.                $25.00                                                                            $25.00
Devries, Olivier
91 Matisse Court
Pleasant Hill, CA 94523                       9647     9/7/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Yuriy, Berdnyk
28 Hop Ranch Ct
Santa Rosa, CA 95403                          9648     9/6/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Garcia, Raul
300 E 34th St
Apt 32D
New York, NY 10016                            9649     9/6/2020    24 Hour Fitness Worldwide, Inc.           $1,020.00                                                                           $1,020.00


                                                                                     Page 612 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 172 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Vershinin, Alex
27015 Pinjara Cir
Mission Viejo, CA 92691                      9650     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
Chang, Andrew
1515 15th St.
Unit 401
San Francisco, CA 94103                      9651     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $55.10                                                                            $55.10
Alfaro, Erica Dionisio
4992 Brookside Ave
Fontana, CA 92336                            9652     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Barragan, Alex
3617 w 112st
Inglewood, Ca 90303                          9653     9/6/2020    24 Hour Fitness Worldwide, Inc.                                                               $150.00                            $150.00
ZHANG, SIMON
3024 KERR ST
CASTRO VALLEY, CA 94546                      9654     9/6/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Kho, Jordan
11512 Main Elm Dr
Houston, TX 77025                            9655     9/6/2020    24 Hour Fitness Worldwide, Inc.                             $600.00                                                              $600.00
Krishnan, Kalyanaraman Balasubramaniam
252 Jurgens Dr
Milpitas, CA 95035                           9656     9/6/2020    24 Hour Fitness Worldwide, Inc.            $5,247.00                                                                           $5,247.00
FRANCO, CECI
120 CAPP STREET APT 304
SAN FRANCISCO, CA 94112                      9657     9/6/2020    24 Hour Fitness Worldwide, Inc.          $50,000.00                                                                           $50,000.00
Spitzer, Jeff
13674 SE 128th ave
Clackamas, OR 97015                          9658     9/6/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Dickson, Amanda
1055 Armorlite Dr 329
San Marcos, CA 92069                         9659     9/7/2020       24 Hour Fitness USA, Inc.                    $57.98                                                                            $57.98
Monico, Heather
1803 Cottonwood Court
Sugar Land, TX 77498                         9660     9/6/2020    24 Hour Fitness Worldwide, Inc.             $375.00                                                                              $375.00
Joo, Grace Eunmi
9341 Peach St.
Cypress, CA 90630                            9661     9/6/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Chen, Winston
6013 Shawcroft Dr
San Jose, CA 95123                           9662     9/6/2020    24 Hour Fitness Worldwide, Inc.             $275.00                                                                              $275.00
Nataliya, Berdnyk
28 Hop Ranch Court
Santa Rosa, CA 95403                         9663     9/6/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Donnelly, Christopher
2912 Cliff Cir
Carlsbad, CA 92010                           9664     9/7/2020    24 Hour Fitness Worldwide, Inc.             $196.00                                                                              $196.00
Goyal, Sandeep
2561 Olmstead Ct
South San Francisco, CA 94080                9665     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00


                                                                                    Page 613 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 173 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Thornley, Laura
502 Six Nations Avenue
Placentia, CA 92870                           9666     9/6/2020    24 Hour Fitness Worldwide, Inc.           $299.99                                                                              $299.99
Rudometkin, Danny
95-169 Wailawa St
Mililani, HI 96789                            9667     9/6/2020    24 Hour Fitness Worldwide, Inc.              $80.00                                                                             $80.00
Tsai, Jason
114 Vermillion
Irvine, CA 92603                              9668     9/6/2020    24 Hour Fitness Worldwide, Inc.                            $91.98                                                               $91.98
Kim, Sol
27920 East 11th Street
Hayward, CA 94544                             9669     9/7/2020    24 Hour Fitness Worldwide, Inc.           $320.38                                                                              $320.38
Khalilov, Tatyana
4615 Castlewood St.
Sugar Land, TX 77479                          9670     9/6/2020    24 Hour Fitness Worldwide, Inc.              $94.01                                                                             $94.01
Hsu, Matthew
16507 NE Tillamook St.
Portland, OR 97230-5582                       9671     9/6/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Bedingfield, Tracy
40731 Whitecliff Way
Palmdale, CA 93551                            9672     9/6/2020    24 Hour Fitness Worldwide, Inc.              $70.00                                                                             $70.00
Harris, Debbie
16592 Robert Lane
Huntington Beach, CA 92647                    9673     9/6/2020    24 Hour Fitness Worldwide, Inc.          $3,000.00                                                                           $3,000.00
Abelman, Hershel
15155 Kennedy Rd
Los Gatos, CA 95032                           9674     9/6/2020    24 Hour Fitness Worldwide, Inc.           $174.60                                                                              $174.60
Abelman, Tova
15155 Kennedy Rd
Los Gatos, CA 95032                           9675     9/6/2020    24 Hour Fitness Worldwide, Inc.              $93.91                                                                             $93.91
Harris, Matthew
16592 Robert Lane
Huntington Beach, CA 92647                    9676     9/6/2020    24 Hour Fitness Worldwide, Inc.          $3,000.00                                                                           $3,000.00
Lanning, Justin
320 N Park Vista St
Spc 54
Anaheim, CA 92806                             9677     9/7/2020    24 Hour Fitness Worldwide, Inc.           $399.99                                                                              $399.99
LIN, JUNG HUI
15861 DEER TRAIL DR.
CHINO HILLS, CA 91709                         9678     9/6/2020    24 Hour Fitness Worldwide, Inc.           $197.08                                                                              $197.08
Ma, Diana
1442 23rd Avenue
San Francisco, CA 94116                       9679     9/6/2020    24 Hour Fitness Worldwide, Inc.                                                             $750.00                            $750.00
Kahyap, Rohan
5404 Shamrock Common
Fremont, CA 94555                             9680     9/7/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Gurusankarnath, Rajinikanth
849 Blossom Rock Ln
Folsom, CA 95630                              9681     9/7/2020    24 Hour Fitness Worldwide, Inc.           $650.00                                                                              $650.00


                                                                                     Page 614 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 174 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Newman, Barbara
550 Cardiff
Irvine, CA 92606                              9682     9/6/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
Kadokawa, Chelsea
343 Anolike Street
Honolulu, HI 96821                            9683     9/7/2020     24 Hour Fitness Worldwide, Inc.              $183.12                                                                              $183.12
Kang, Grace
17682 Warwick Circle
Fountain Valley, CA 92708                     9684     9/6/2020     24 Hour Fitness Worldwide, Inc.                $69.00                                                                              $69.00
Blakeman, Grace
14997 Troon Dr.
Foley, AL 36535                               9685     9/6/2020    24 Hour Fitness United States, Inc.           $249.96                                                                              $249.96
Cachux Lucatero, Lisandra J
2942 Cheswycke Terrace Apt 358
Fremont, CA 94536                             9686     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kwack, Yeon
6243 N Astor St.
Portland, OR 97203                            9687     9/6/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Tanabe, Gen
2713 Newlands Ave
Belmont, CA 94002                             9688     9/6/2020     24 Hour Fitness Worldwide, Inc.              $583.31                                                                              $583.31
Santiago, Jay
5174 Palo Alto Circle
Sparks, NV 89436                              9689     9/6/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Lam, Glenn
13511 Franklin St.
Whittier, CA 90602                            9690     9/7/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Rodgers, Katelyn
22269 Cass Ave
Woodland Hills, CA 91364                      9691     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $204.16                                                              $204.16
Koch, Matt
21901 Burbank Blvd, Unit 166
Woodland Hills, CA 91367                      9692     9/7/2020     24 Hour Fitness Worldwide, Inc.              $475.90                                                                              $475.90
Johnson, Nicole
1020 E 45th St #224
Austin, TX 78751                              9693     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Artea, Reanna
336 Avocado Place
Camarillo, CA 93010                           9694     9/7/2020     24 Hour Fitness Worldwide, Inc.          $130,000.00                                                                          $130,000.00
Kamath, Sudhakar
1407 Meadow Hill Drive
Sugar Land, TX 77479                          9695     9/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Dominguez, Rogelio
7125 Riverside Blvd.
Sacramento, CA 95831                          9696     9/6/2020     24 Hour Fitness Worldwide, Inc.                $53.00                                                                              $53.00
Huang, Jing
10556 NE 25th Street
Bellevue, WA 98004                            9697     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                        Page 615 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 175 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zhukovskaya, Yelena
2372 East 2nd Street
Brooklyn, NY 11223                            9698     9/6/2020        24 Hour Fitness USA, Inc.                 $280.00                                                                              $280.00
Tran, Sean
2088 Alborada Drive
Camarillo, CA 93010                           9699     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kim, Gina
2702 Ophelia Ct
Simi Valley, CA 93063                         9700     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $93.00                                                                             $93.00
Phan, Truc
2611 11th Street
Unit 1
Santa Monica, CA 90405                        9701     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Martins Jr, Venancio Jose
21828 Devlin Avenue
Hawaiian Gardens, CA 90716                    9702     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
McLellan, Jennifer M.
7852 Tango Lane
Colorado Springs, CO 80923                    9703     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Walsh, Lisa G
990 De Soto Lane
Foster City, CA 94404-2900                    9704     9/6/2020        24 Hour Fitness USA, Inc.                 $360.00                                                                              $360.00
Tsui, Lena
14913 48th Ave. W
Apt. M1
Edmonds, WA 98026                             9705     9/6/2020        24 Hour Fitness USA, Inc.                    $39.74                                                                             $39.74
Shanmugasundaram, Sukanya
849 Blossom Rock Ln
Folsom, CA 95630                              9706     9/7/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Susko, Peter M
21 Parkside Way
Greenbrae, CA 94904                           9707     9/6/2020    24 Hour Fitness United States, Inc.                          $1,621.96                                                           $1,621.96
Hopkins, Regina
13965 W Atlantic Ave
Lakewood, CO 80228                            9708     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $52.66                                                                             $52.66
ZHANG, JIANJUN
3024 KERR ST
CASTRO VALLEY, CA 94546                       9709     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Heng, Julien
357 Michelle Ln
Daly City, CA 94015                           9710     9/6/2020          24 San Francisco LLC                       $29.00                                                                             $29.00
Poh, Michael
PO Box 3263
Manhattan Beach, CA 90266                     9711     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Luy, Vou Quien
579 6th Ave Apt 102
San Francisco, CA 94118                       9712     9/7/2020          24 San Francisco LLC                    $429.99                                                                              $429.99
Westerman, Teresa Jane
1305 Cats Eye
Horseshoe Bay, TX 78657-6017                  9713     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $53.04                                                                             $53.04

                                                                                        Page 616 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 176 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Jacques, Stephanie Jean
8290 Jordan Street
San Diego, CA 92123                           9714     9/7/2020       24 Hour Fitness USA, Inc.                    $41.99                                                                            $41.99
Ko, Esther
1232 Jasmine Walk
Torrance, CA 90502                            9715     9/8/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
CHAN, STEVE
7104 NARROWS AVE
BROOKLYN, NY 11209                            9716     9/6/2020    24 Hour Fitness Worldwide, Inc.             $488.80                                                                              $488.80
Reed, Ashley
1128 E. Stone Valley Way
Sandy, UT 84094                               9717     9/8/2020         24 San Francisco LLC                                   $156.00          $156.00                                             $312.00
Khan, Qudeer
2130 East 13th Street
Apt 1 R
Brooklyn , NY 11229                           9718     9/7/2020    24 Hour Fitness Worldwide, Inc.            $2,166.44                                                                           $2,166.44
Nandamuri, Anil Kumar
969 La Mesa Ter, Unit H
Sunnyvale, CA 94086                           9719     9/6/2020       24 Hour Fitness USA, Inc.                $429.00                                                                              $429.00
Adrian, Silvio
1806 Pollard Ter
Vienna, VA 22182                              9720     9/7/2020       24 Hour Fitness USA, Inc.                $331.78                                                                              $331.78
Cook Jr, Ezel
10124 Faywood St
Bellflower, CA 90706                          9721     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $29.99                                                                            $29.99
Zou, Xincen
680 Granite Ln
Fairfield, CA 94534                           9722     9/7/2020    24 Hour Fitness Worldwide, Inc.             $127.96                                                                              $127.96
Wei, Horng-Shing
137 Madison Avenue
Redwood City, CA 94061                        9723     9/6/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Chui, Danny
2532 Pomeroy Court
South San Francisco, CA 94080                 9724     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Finn, Colleen
10680 SW Adele Dr
Portland, OR 97225                            9725     9/7/2020       24 Hour Fitness USA, Inc.                    $70.00                                                                            $70.00
Nguyen, Dan
42266 Live Oak Circle
Fremont, CA 94538                             9726     9/6/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Kichko, Alina
6317 Whitecliff Way
North Highlands, CA 95660                     9727     9/8/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Wagnon, Anna
1043 NE Thomas Street
Hillsboro, OR 97124                           9728     9/8/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Kroichick, Ron
127 Paseo del Rio
Moraga, CA 94556                              9729     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $50.45                                                                            $50.45


                                                                                     Page 617 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 177 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Trinh, Khoa
6901 Paul Do Mar Way
Elk Grove, CA 95757                           9730     9/7/2020     24 Hour Fitness Worldwide, Inc.              $948.76                                                                              $948.76
Pelejo, Julius
75 Liberty Avenue
Unit A20
Jersey City, NJ 07306-5029                    9731     9/6/2020     24 Hour Fitness Worldwide, Inc.              $150.30                                                                              $150.30
Hu, Cindy
16816 Bruck Circle
Hacienda Heights, CA 91745                    9732     9/8/2020     24 Hour Fitness Worldwide, Inc.              $437.50                                                                              $437.50
Tran, Trung
1412 W 171st Street
Gardena, CA 90247                             9733     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Sheehan, Yoko
18865 Center St.
Castro Valley , CA 94546                      9734     9/6/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Moore, Rodney
4502 Aldridge Dr
Sachse, TX 75048                              9735     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,545.00                                                                           $1,545.00
Barnes, Don
3106 Via Serena South, Unit Q
Laguna Woods, CA 92637                        9736     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $34.00                                                                             $34.00
Bhatt, Anish
922 Shore Breeze Dr
Sacramento, CA 95831                          9737     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Contreras, Chantel
1809 E Alondra Blvd
Compton, CA 90221                             9738     9/6/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Abrante, Anna
2118 Wilshire bl #668
Santa Monica, CA 90403                        9739     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                 $21.16                             $21.16
Farnum, Cole
202 Drinkwater Rd.
Hampton Falls, NH 03844                       9740    9/11/2020        24 Hour Fitness USA, Inc.                 $179.27                                                                              $179.27
Qiu, Jeffery
1856 stuart ave
West Covina, CA 91791                         9741     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Moiseyev, Michael
15353 Weddington St Apt C305
Sherman Oaks, CA 91411                        9742     9/7/2020     24 Hour Fitness Worldwide, Inc.              $860.00                                                                              $860.00
Harris, Montrell m
5025 Lapaz dr
San Diego, ca 92113                           9743     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00         $0.00                                                                $0.00
Catacutan, Nicole
79 Frankfort Street
Daly City, CA 94014                           9744     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chavoshi, Gigi
42 Coral Reef
Newport Coast, CA 92657                       9745     9/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00


                                                                                        Page 618 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 178 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ausman, Mark
2539 Walnut Loop NW
Olympia, WA 98502-4415                        9746     9/7/2020     24 Hour Fitness Worldwide, Inc.              $133.00                                                                              $133.00
Licona, Adriana
265 S. Eucalyptus Avenue
Rialto, CA 92376                              9747     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Fones, Thelma
750 Del Mar Avenue
Livermore, CA 94550                           9748     9/6/2020     24 Hour Fitness Worldwide, Inc.              $812.00                                                                              $812.00
Foster, Bethany
1643 Neptune Ln
Houston, TX 77062                             9749     9/8/2020     24 Hour Fitness Worldwide, Inc.                $87.00                                                                              $87.00
Butler, Dawn Marie
1342 E. Locust Ave.
Orange, CA 92867                              9750     9/6/2020    24 Hour Fitness United States, Inc.             $99.00                                                                              $99.00
Yee, Thomas
4850 Verena Lane
Sacramento, CA 59835                          9751     9/6/2020     24 Hour Fitness Worldwide, Inc.             $3,198.00                                                                           $3,198.00
Guthrie, Donald
202 Benton St
Orlando, FL 32839                             9752     9/8/2020     24 Hour Fitness Worldwide, Inc.              $140.85                                                                              $140.85
Allard, James
8680 Allison Street, Apt M
Arvada, CO 80005                              9753     9/6/2020     24 Hour Fitness Worldwide, Inc.              $167.88                                                                              $167.88
Crum, Christopher
47 Sanders Ranch Road
Moraga, CA 94556                              9754     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $308.00                                                              $308.00
Gafney, Tim
435 Alberto Way Unit 8
Los Gatos, CA 95032                           9755     9/6/2020     24 Hour Fitness Worldwide, Inc.              $380.00                                                                              $380.00
Seldin, Clark
994 Evenstar Ave.
Westlake Village, CA 91361                    9756     9/6/2020     24 Hour Fitness Worldwide, Inc.              $266.66                                                                              $266.66
Lim, Jason
32725 Bass Lake St
Fremont, CA 94555                             9757     9/6/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                           $200.00                            $600.00
Tran, Phuong
10726 El Tiburon Ave
Fountain Valley, CA 92708                     9758     9/6/2020     24 Hour Fitness Worldwide, Inc.              $545.00                                                                              $545.00
Gupta, Punkaj
16333 Fox Hollow Way
Chino Hills, CA 91709                         9759     9/6/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Schmidt, Douglas
914 Forestdale Ave
Glendora , CA 91740                           9760     9/6/2020     24 Hour Fitness Worldwide, Inc.                $55.00                                                                              $55.00
Meaney, Mark
4575 Rabbit Mountain Road
Broomfield, CO 80020                          9761     9/6/2020              24 Denver LLC                       $108.00                                                                              $108.00




                                                                                        Page 619 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 179 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lin, Alice
6013 SHAWCROFT DR
San Jose, CA 95123                           9762     9/6/2020    24 Hour Fitness Worldwide, Inc.             $283.33                                                                              $283.33
KOESTER, JINEANE
640 WILLAMETTE ST
OREGON CITY, OR 97045-2727                   9763     9/6/2020       24 Hour Fitness USA, Inc.                $177.95                                                                              $177.95
Solodkova, Julia
12625 Washington Ln Unit 2
Englewood, CO 80112                          9764     9/6/2020    24 Hour Fitness Worldwide, Inc.                                                               $214.99                            $214.99
Barker, Margaret
9505 NE 227th Ave
Vancouver, WA 98682                          9765     9/6/2020    24 Hour Fitness Worldwide, Inc.            $3,268.72                                                                           $3,268.72
Sears, Jr., Thomas H
42347 Dusty Trail
Murrieta, CA 92562                           9766     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $39.99                                                                            $39.99
Harris, Megan
16592 Robert Lane
Huntington Beach, CA 92647                   9767     9/6/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Suarez, David
1841 East 31 Street
Brooklyn, NY 11234                           9768     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
Ferrer, Jesus
1685 East 56 Street
Long Beach, CA 90805                         9769     9/6/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Cho, Hyunhee
2560 Beacon Hill Dr
West Linn, OR 97068                          9770     9/6/2020    24 Hour Fitness Worldwide, Inc.             $612.49                                                                              $612.49
Bui, Thomas
3920 Rochester Drive
Fort Worth, TX 76244                         9771     9/7/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Berger, Rick
7116 Hatchers Ct.
Stockton, CA 95219                           9772     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Johnson, Mike
28606 Laurens Landing
Spring, TX 77386                             9773     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Lam, Tiffany
7007 Hollow Lake Way
San Jose, CA 95120                           9774     9/6/2020    24 Hour Fitness Worldwide, Inc.             $192.00                                                                              $192.00
Wang, Barton
251 Wimbledon Ct
San Ramon, CA 94582                          9775     9/6/2020    24 Hour Fitness Worldwide, Inc.             $142.98                                                                              $142.98
Ames, Ivan T.
16 Calle Tejado
San Clemente, CA 92673-6812                  9776     9/6/2020    24 Hour Fitness Worldwide, Inc.             $122.97                                                                              $122.97
Schmidt, Julie
914 Forestdale Ave.
Glendora, CA 91740                           9777     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $55.00                                                                            $55.00




                                                                                    Page 620 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 180 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ward, Renate Lilo
7024 Beagle St
San Diego, CA 92111                           9778     9/6/2020    24 Hour Fitness United States, Inc.          $1,120.00                                                                           $1,120.00
Cyrous, Mo
8066 Briar Oaks Dr.
San Ramon, CA 94582                           9779     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $35.80                                                                             $35.80
Miller, Danielle
502 Van Bussum Ave
Apt 113
Saddle Brook, NJ 07663                        9780     9/7/2020        24 Hour Fitness USA, Inc.                                $1,847.82                                                           $1,847.82
He, Sihong
1599 Calle Avelino
Duarte, CA 91010                              9781     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Nguyen, Thin
2819 Akino Ct.
San Jose, CA 95148                            9782     9/6/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Tse, Jada
2122 Thomas Ave
San Francisco, CA 94124                       9783     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kelford, Bryce
3841 Marlesta Dr
San Diego, CA 92111                           9784     9/6/2020              RS FIT CA LLC                          $90.00                                                                             $90.00
McBride, Kelley
5538 La Jolla Blvd Unit 3A
La Jolla, CA 92037                            9785     9/8/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Girouard, Joseph A.
8085 Dorinda Ave.
Las Vegas, Nv 89147                           9786     9/6/2020    24 Hour Fitness United States, Inc.              $42.00                                                                             $42.00
DRAGON, JHAEL
137 South Central Ave
Spring Valley, NY 10977                       9787     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $47.24                                                                             $47.24
Vincenzini, Crystal
9390 Purdy Lane
Granite Bay, CA 95746                         9788     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Kim, Sharon
16254 Glen Alder Ct.
La Mirada, CA 90638                           9789     9/6/2020     24 Hour Fitness Worldwide, Inc.              $101.53                                                                              $101.53
Hsia, Max
1022 Chamomile Walkway
San Jose, CA 95133                            9790     9/7/2020     24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
Chambers, Jennifer
929 48th Street, NE
Washington, DC 20019                          9791     9/6/2020    24 Hour Fitness United States, Inc.                                                             $499.99                            $499.99
Xiong, Tao
15861 Deer Trail Dr.
Chino Hills, CA 91709                         9792     9/6/2020     24 Hour Fitness Worldwide, Inc.              $197.08                                                                              $197.08
Mills, Morena
201 S Poinsettia Place
Apt B
Los Angeles, CA 90036-2839                    9793     9/7/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00

                                                                                        Page 621 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 181 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Handelsman, Tammy
21453 Arrowhead Ln
Saratoga, CA 95070                            9794     9/6/2020    24 Hour Fitness Worldwide, Inc.             $375.00                                                                              $375.00
Vincenzini, Mark A
9390 Purdy Lane
Granite Bay, CA 95746                         9795     9/6/2020    24 Hour Fitness Worldwide, Inc.             $162.90                                                                              $162.90
Chan, Vanessa
7104 Narrows Ave.
Brooklyn, NY 11209                            9796     9/6/2020    24 Hour Fitness Worldwide, Inc.             $977.60                                                                              $977.60
Mayo, Sonia Michelle
2308 Sarasota Drive
Frienswood, TX 77546                          9797     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $97.72                                                                            $97.72
Jacques, Stephanie Jean
8290 Jordan Street
San Diego, CA 92123                           9798     9/7/2020       24 Hour Fitness USA, Inc.                    $41.99                                                                            $41.99
Spence, Yvonne
323 san vicente blvd #7
Santa Monica, CA 90402                        9799     9/6/2020    24 Hour Fitness Worldwide, Inc.                                                               $119.97                            $119.97
Khoury, Ziad El
401 S Norfolk Street
#311
San Mateo, CA 94401                           9800     9/7/2020    24 Hour Fitness Worldwide, Inc.             $105.00                                                                              $105.00
Wong, Raymond
2280 E 15th St
Brooklyn, NY 11229-4399                       9801     9/6/2020    24 Hour Fitness Worldwide, Inc.             $167.88                                                                              $167.88
Spinler, Deidra
7822 Newman Ave Apt C
Huntington Beach, CA 92647                    9802     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $25.72                                                                            $25.72
HARVEY, DAVA
5511 KANEL CIRCLE
CYPRESS, CA 90630                             9803     9/7/2020       24 Hour Fitness USA, Inc.                    $92.25                                                                            $92.25
Huynh, Peter
5647 Greeley Pl
Fremont, CA 94538                             9804     9/7/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Tanner, Kent
240 Sylvestor Pl
Highlands Ranch, CO 80129                     9805     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $649.99                                                              $649.99
Tkac Jr, Jerry
322 W Fork Dr
League City, TX 77573                         9806     9/8/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Nagel, Julie
6736 Corie Lane
West Hills, CA 91307                          9807     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,680.58                                                                           $1,680.58
Le, Thuy Thi Mong
2941 Alviena Drive
San Jose, CA 95133                            9808     9/7/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Tat, Vinh
4027 N Hartley Ave
Covina, CA 91722                              9809     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00


                                                                                     Page 622 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 182 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Thompson, Ken
1547 Palos Verdes Mall # 167
Walnut Creek, CA 94597                        9810     9/7/2020          24 San Francisco LLC                    $625.00                                                                              $625.00
Chandler, Desiree
4422 Bush Mountain Drive
Tumwater, WA 98512                            9811     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Rathkamp, Paul Johnson
46 Mustang Court
Danville, CA 94526                            9812     9/7/2020     24 Hour Fitness Worldwide, Inc.              $694.30                                                                              $694.30
Safaei, Ali
1505 Delmont LN
Takoma Park, MD 20912                         9813     9/8/2020     24 Hour Fitness Worldwide, Inc.              $102.98                                                                              $102.98
Qu, Wentao
33890 Macmillan Way
Fremont, CA 94555                             9814     9/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ghataorhe, Bahadur
453 Sycamore Hill
Danville, CA 94526                            9815     9/8/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Palka, Peter
11511 Colonial Trail Drive
Houston, TX 77066                             9816     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $180.00                                                              $180.00
Li, Derrick
8959 Canis Ln
San Diego, CA 92126                           9817     9/6/2020     24 Hour Fitness Worldwide, Inc.                $59.00                                                                              $59.00
Tran, Sang Van
14492 Castle St
Westminster, CA 92683                         9818     9/8/2020     24 Hour Fitness Worldwide, Inc.              $368.88                                                                              $368.88
Okura, William and Patricia
22411 Lombardi
Laguna Hills, CA 92653                        9819     9/7/2020     24 Hour Fitness Worldwide, Inc.              $173.96                                                                              $173.96
Nakamoto, Johnathan
51 Laumer Ave.
San Jose, CA 95127                            9820     9/8/2020     24 Hour Fitness Worldwide, Inc.                                               $400.00                                             $400.00
Taylor, Ashanti
6239 Harmon Ave
Oakland, CA 94621                             9821     9/8/2020     24 Hour Fitness Worldwide, Inc.                $52.80                                                                              $52.80
Saez, Felipe
31103 Gulf Cypress Ln
Hockley , TX 77447                            9822     9/7/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Jsawta, Rosalind
3900 Moon Beam Drive
Sacramento, CA                                9823     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Zou, Jing
1773 Arbor Dr
San Jose, CA 95125                            9824     9/7/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Lefkowitz, Jon
3054 Bedford Ave.
Brooklyn, NY 11210                            9825     9/7/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00




                                                                                        Page 623 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 183 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Du, Valerie
1155 Willowhaven Drive
San Jose, CA 95126                            9826     9/7/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
LING, ALVIN
PO BOX 1988
MOUNTAIN VIEW, CA 94042                       9827     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Basile, Margie
646 7th Street
Lyndhurst, NJ 07071                           9828     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $89.88                                                                             $89.88
Killian, Claude W
14692 Quail Haven Lane
El Cajon, CA 92019                            9829     9/7/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Buckman, Camden
1225 Pedroncelli Dr.
Windsor, CA 95492                             9830     9/7/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
McFarland, Kristine
4476 Whitecliff Way
Richmond, CA 94803                            9831     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Orozco, Sergio R.
48 Key Largo Dr.
Saratoga Springs, UT 84045                    9832     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Louie, Lawrence
24 Clipper St.
San Francisco, CA 94114-3914                  9833     9/7/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Dias, Alexander A
276 Adams Street 27
Oakland, CA 94610                             9834     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Kelly, Ryan
1501 Island Ave Apt 322
San Diego, CA 92101                           9835     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $79.99                                                                             $79.99
Cullar, Jewdith
3319 Pearsall Ave
Bronx, NY 10469                               9836     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Yokom, Braden
310 N Murray Blvd Apt 206
Colorado Springs, CO 80916                    9837     9/6/2020     24 Hour Fitness Worldwide, Inc.              $425.00                                                                              $425.00
Carlson, Cherese
91-1018 Kahanalei Street
Kapolei, HI 96707                             9838     9/8/2020     24 Hour Fitness Worldwide, Inc.              $104.00                                                                              $104.00
KABRA, NITIN
4647 MONTECARLO PARK CT
FREMONT, CA 94538                             9839     9/7/2020        24 Hour Fitness USA, Inc.                 $415.00                                                                              $415.00
An, Zhe
745 S San Bernardo Ave D 272
San Antonio, TX 78237                         9840     9/7/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Frankyan, Sose
7701 Whitsett Ave
North Hollywood, CA 91605                     9841     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00




                                                                                        Page 624 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 184 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Chaw, Kyle
197 Westbury Cir
Folsom, CA 95630                               9842     9/8/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Haley, Sherri
2601 East Victoria St., Spc 333
Compton, CA 90220                              9843     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Diaz, Marco
PO Box 635
Hermosa Beach, CA 90254                        9844     9/7/2020     24 Hour Fitness Worldwide, Inc.           $21,000.00                                                                           $21,000.00
Robinson, Jewel
136 N21st Street
Wyandanch, NY 11798                            9845     9/7/2020        24 Hour Fitness USA, Inc.                    $93.66                                                                             $93.66
Kotliar, Oksana
87 Halsey Road
Parsippany, NJ 07054                           9846     9/6/2020        24 Hour Fitness USA, Inc.                    $98.08                                                                             $98.08
Zhu, Niufeng
2564 Baton Rouge Dr
San Jose, CA 95133                             9847     9/7/2020     24 Hour Fitness Worldwide, Inc.              $197.00                                                                              $197.00
Doby, Amos
6848 Osage Cir
Greenacres, FL 33413                           9848     9/7/2020     24 Hour Fitness Worldwide, Inc.              $304.00                                                                              $304.00
Denbaly, Maryam
9115 Cricklewood Ct
Vienna, VA 22182                               9849     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Sam, Sophia
2965 Del Paso Blvd.
Sacramento, CA 95815                           9850     9/7/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Cumberbatch, Ronald G
36 Spring Pond Dr.
Ossining, NY 10562                             9851     9/8/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Valdez, Joel
707 E Saint James Ave
Orange, CA 92865                               9852     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Richardson, Mary Michele
1464 Springfield Way
Upland, CA 91786                               9853     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,000.00                          $2,000.00
BERMUDEZ, ARMANDO
22123 1/2 ARLINE AVE.
HAWAIIAN GARDENS, CA 90716                     9854     9/7/2020     24 Hour Fitness Worldwide, Inc.              $764.34                                                                              $764.34
Denbaly, Mark
9115 Cricklewood Ct
Vienna, VA 22182                               9855     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $58.00       $642.00                                                              $700.00
Hunt, Scott J
3119 Bermuda Drive
Costa Mesa, CA 92626                           9856     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $24.99                                                                             $24.99
Seldin, Robin
994 Evenstar Ave.
Westlake Village, CA 91361                     9857     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $57.50                                                                             $57.50




                                                                                         Page 625 of 1762
                                                      Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 185 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Klimov, Nina
2580 OCEAN PRKWY APT 6M
BROOKLYN, NY 11235                          9858     9/7/2020       24 Hour Fitness USA, Inc.                    $85.58                                                                            $85.58
Votel, Renee
13846 Paseo Cevera
San Diego, CA 92129                         9859     9/7/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,000.00                          $1,000.00
Tanecka, Sunny
92 Jackson Place
Erie, CO 80516                              9860     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Young, Lynette
137 Teloma Drive
Ventura, CA 93003                           9861     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Cao, Khanh
1763 W Beacon Ave
Anaheim, CA 92804                           9862     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Lee, Elizabeth
232 Brighton Drive
Vallejo, CA 94591                           9863     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
PANG, ALEX
2179 42ND AVE
SAN FRANCISCO, CA 94116                     9864     9/7/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Agravante, Sawako H
2210 Pacific Avenue F2
Costa Mesa, CA 92627                        9865     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Bassiri, Koroush
42 Coral Reef
Newport Coast, CA 92657                     9866     9/6/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Bhanot, Anish
1322 Austin Street
Fremont, CA 94539                           9867     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Andrade, Thomas Edward
12240 Sunnybrook Lane
Whittier, CA 90604                          9868     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
Werner, Teresa
3800 Wisteria Street
Seal Beach, CA 90740                        9869     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $85.50                                                                            $85.50
Doh, Justin
4205 129th Pl SE Apt 6
Bellevue, WA 98006                          9870     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Tanaka, Akio
2308 San Carlos Ave.
San Carlos, CA 94070                        9871     9/8/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Huang, Jing
10556 NE 25th Street
Bellevue, WA 98004                          9872     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
NGUYEN, TRANG
6901 PAUL DO MAR WAY
ELK GROVE, CA 95757                         9873     9/7/2020    24 Hour Fitness Worldwide, Inc.             $618.87                                                                              $618.87




                                                                                   Page 626 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 186 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Williams, Demeterial
1659 East g st apt 241
Ontario, CA 91764                              9874     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Chuong, Thai
448 Via Hermosa
West Palm Beach, FL 33415                      9875     9/6/2020    24 Hour Fitness United States, Inc.           $399.00                                                                              $399.00
DRUM, PHILLIP
789 Condor
Martinez, CA 94553                             9876     9/6/2020        24 Hour Fitness USA, Inc.                    $99.99                                                                             $99.99
Fang, Te Ching
15043 Pintura Drive
Hacienda Heights, CA 91745                     9877     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Taillon, Karen L
542 Fullerton Avenue
Newport Beach, CA 92663                        9878     9/7/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00
Jacobs, Michael D
5553 Yank Way
Arvada, CO 80002                               9879     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Stafford, Megan
31 Monte Cresta Ave
Pleasant Hill, CA 94523                        9880     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hentz, Brent J
1329 South Redondo Boulevard
Los Angeles, CA 90019                          9881     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Lim, Jay
26630 Shadow Wood Dr.
Rancho Palos Verdes, CA 90275                  9882     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ramirez, Josanna-Christia Marasigan
1350 N Escodido Blvd
Unit 21
Escondido, CA 92026                            9883     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Rico, Becky
7813 Juarez Way
Fair Oaks, CA 95628                            9884     9/7/2020        24 Hour Fitness USA, Inc.                                                                   $513.99                            $513.99
Chan, Hang Po
1121 Larch Ave
Moraga, CA 94556                               9885     9/7/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Sciarrino, Laurie
237 Avenida Granada #B
San Clemente, CA 92672                         9886     9/6/2020     24 Hour Fitness Worldwide, Inc.              $129.77                                                                              $129.77
Lew, Edward
4009 Tahoe St.
West Sacramento, CA 95691                      9887     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $10.00                                                                             $10.00
Jung, Jintae
2560 Beacon Hill Dr
West Linn, OR 97068                            9888     9/6/2020     24 Hour Fitness Worldwide, Inc.              $612.49                                                                              $612.49
Mashni, Leena
12103 ShadowHollow Dr
Houston, TX 77082                              9889     9/7/2020     24 Hour Fitness Worldwide, Inc.              $216.00                                                                              $216.00


                                                                                         Page 627 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 187 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Besnelian, Gayane
2412 Seneca Street
Pasadena, CA 91107                            9890     9/6/2020    24 Hour Fitness United States, Inc.          $4,000.00                                                                           $4,000.00
Kang, Ruinian
1012 Lakeridge Place
San Ramon, CA 94582                           9891     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                $649.99                            $649.99
Tiet, Dao
2124 Georgia Ave
SAN JOSE, CA 95122                            9892     9/7/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Quibelan, Gary
7902 Cobblestone Ct
Gilroy, CA 95020                              9893     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Keippel, Julian
128 Laguna Street, Apt. B
San Francisco, CA 94102                       9894     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Staley III, John H.
17833 Castellammare Dr.
Pacific Palisades, CA 90272                   9895     9/7/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Ramcharitar, Renee
215 W MacArthur Blvd, #118
Oakland, CA 94611                             9896     9/6/2020     24 Hour Fitness Worldwide, Inc.              $286.63                                                                              $286.63
Ferro, Stephen
876 Brookside DR
Felton, CA 95018                              9897     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Hathaway, Pamela L
16651 Cedar Run Dr
Orlando, FL 32828                             9898     9/7/2020     24 Hour Fitness Worldwide, Inc.              $124.59                                                                              $124.59
Nguyen, Christina
20649 Shelly Drive
Cupertino, CA 95014                           9899     9/7/2020     24 Hour Fitness Worldwide, Inc.                                               $320.00                                             $320.00
Zhu, Xiaowei
6233 Guyson Ct.
Pleasanton, CA 94588                          9900     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Brady, Chuck
7430 NW 49th St
Lauderhill, FL 33319                          9901     9/6/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Dodge, Lisa
27007 122nd Avenue E.
Graham, WA 9833807469                         9902     9/6/2020     24 Hour Fitness Worldwide, Inc.              $116.66                                                                              $116.66
Trettin, Darryl
2759 Victoria Ave
Carlsbad, CA 92010                            9903     9/7/2020     24 Hour Fitness Worldwide, Inc.              $464.00                                                                              $464.00
Chiang, Peichun
10 Arch Street
Redwood City, CA 94062                        9904     9/6/2020     24 Hour Fitness Worldwide, Inc.              $345.00                                                                              $345.00
Lewis, Addan
876 Brookside Dr
Felton, CA 95018                              9905     9/6/2020     24 Hour Fitness Worldwide, Inc.              $114.67                                                                              $114.67




                                                                                        Page 628 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 188 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Superticioso, Modesto
925 Mini Dr.
Vallejo, CA 94589                             9906     9/7/2020    24 Hour Fitness Worldwide, Inc.           $357.00                                                                              $357.00
Rodriguez, Margarita
9830 Firebird Av
Whittier, CA 90605                            9907     9/7/2020    24 Hour Fitness Worldwide, Inc.              $35.00                                                                             $35.00
Brooks, Stacey
3922 W. 146th Street
Hawthorne, CA 90250                           9908     9/8/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Matthewson, Mary
7704 Himalayas Ave #204
Las Vegas, NV 89128                           9909     9/7/2020    24 Hour Fitness Worldwide, Inc.              $91.98                                                                             $91.98
Oliver, Cherise
2455 Meadowlark Dr
San Diego, CA 92123                           9910     9/7/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Tam, Amy
1082 Butte Ct.
Sunnyvale, CA 94087                           9911     9/7/2020    24 Hour Fitness Worldwide, Inc.              $36.74                                                                             $36.74
Adams, Keoni
13265 SW Clearview Way
Tigard, OR 97223                              9912     9/7/2020    24 Hour Fitness Worldwide, Inc.              $17.95                                                                             $17.95
WILKINS, LAKEISHA
19316 TAJAUTA AVE
CARSON, CA 90746                              9913     9/7/2020    24 Hour Fitness Worldwide, Inc.           $299.99                                                                              $299.99
Jaecksch, Sandra
4605 S 19th St
Ridgefield, WA 98642                          9914     9/7/2020    24 Hour Fitness Worldwide, Inc.           $675.88                                                                              $675.88
Codron, Josh
100 Conifer Circle
Oak Park, CA 91377                            9915     9/7/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
DEAN, LAURIE
7110 Shoestring Drive
Frisco, TX 75036                              9916     9/8/2020    24 Hour Fitness Worldwide, Inc.          $1,444.00                                                                           $1,444.00
Nelson, Dave
8466 Amanda Way SE
Salem, OR 97317                               9917     9/7/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Soriano, Arcade
2872 Rebecca Drive
Fairfield, CA 94533                           9918     9/7/2020    24 Hour Fitness Worldwide, Inc.           $304.64                                                                              $304.64
Morales, Deborah
4410 Clytie Way
Sacramento, CA 95864                          9919     9/7/2020    24 Hour Fitness Worldwide, Inc.              $49.96                                                                             $49.96
Chen, Ray
227 Mount Vernon Ave
San Francisco, CA 94112                       9920     9/7/2020    24 Hour Fitness Worldwide, Inc.                          $2,000.00                                                           $2,000.00
Lew, Brian
1200 56th Ave
Sacramento, CA 95831                          9921     9/7/2020    24 Hour Fitness Worldwide, Inc.              $10.00                                                                             $10.00




                                                                                     Page 629 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 189 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Mozzone, Michael Ronald
1730 Ivy St.
Apt 1
San Mateo, CA 94402                            9922     9/7/2020     24 Hour Fitness Worldwide, Inc.             $2,650.00                                                                           $2,650.00
Parker, David D
1431 Q Street, Apt. 218
Sacramento, CA 95811                           9923     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $642.80                                                              $642.80
Demetris, Christopher J
2067 Sullivan St.
San Mateo, CA 94403                            9924     9/7/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Truong, An
2656 Wilart Dr
Richmond, CA 94806                             9925     9/7/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Nezaratizadeh, Amir
140 Vernon St, APT 11
Santa Cruz, CA 95060                           9926     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Spencer, Douglas C
470 16th St
Santa Monica, CA 90402                         9927     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Lewis, John
799 Grayson Rd
Pleasant Hill, CA 94523                        9928     9/7/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                            $99.75                             $99.75
Vu, Emma
605 Paseo Del Rio
San Lorenzo, CA 94580                          9929     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Bhuleskar, Ronald
3944 W Las Positas Blvd
Pleasanton, CA 94588                           9930     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,199.98                                                                           $1,199.98
Romero, Ronnie
407 Piedmont
Irvine, CA 92620                               9931     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Ramos, Albert D
27768 Andrea Street
Hayward, CA 94544                              9932     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $288.00                            $288.00
Belayneh, Henok D
1508 Willow St
Oakland, CA 94607                              9933     9/7/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
JM, a minor child (parent Sonia M. Mayo)
2308 Sarasota Drive
Friendswood, TX 77546                          9934     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $61.68                                                                             $61.68
Suen, Simmy
915 Monica Way
Walnut, CA 91789                               9935     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Nadutra, Zack
4206 Belle Park Dr.
Houston, TX 77072                              9936     9/7/2020    24 Hour Fitness United States, Inc.                                                             $400.00                            $400.00
Zhang, Lei
40975 Chiltern Dr
Fremont, CA 94539                              9937     9/7/2020        24 Hour Fitness USA, Inc.                                 $650.00                                                              $650.00


                                                                                         Page 630 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 190 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Witten, Suzy
619 1/2 N SPAULDING AVENUE
LOS ANGELES, CA 90036-1862                     9938     9/7/2020     24 Hour Fitness Worldwide, Inc.                               $62.00                                                               $62.00
Kim, Young Jin
9721 Graham St. #17
Cypress, CA 90630                              9939     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Kuntz, Collette
1017 Boren Ave Apt 110
Seattle, WA 98104                              9940     9/7/2020     24 Hour Fitness Worldwide, Inc.              $330.29                                                                              $330.29
MENDOZA, CINDY
4549 LITTLE WREN LANE
LAS VEGAS, NV 89115                            9941     9/7/2020        24 Hour Fitness USA, Inc.                 $383.99                                                                              $383.99
Barmann, Phillip
5205 Sugar Pine Loop
Roseville, CA 95747                            9942     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
NGUYEN, HUY
137 MADISON AVE
REDWOOD CITY, CA 94061                         9943     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
wang, zhen
                                               9944     9/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wang, Jenny
1825 Sea Spring Dr
Hacienda Heights, CA 91745                     9945     9/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Yu, Da
1773 Arbor Dr
San Jose, CA 95125                             9946     9/6/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Kon, Darissa
1747 s. barrington ave. #104
Los Angeles, CA 90025                          9947     9/7/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
de Ocampo, Ramon
20875 Kelvin Place
Woodland Hills, CA 91367                       9948     9/7/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
Lang, Sergio
4844 71st St
Apt C
San Diego , CA 92115                           9949     9/7/2020     24 Hour Fitness Worldwide, Inc.              $150.95                                                                              $150.95
IKEGAMI, LINDA S.
35619 CABRAL DR.
FREMONT, CA 94536                              9950     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $15.00                                                                             $15.00
Gudenrath, Jeffrey P
2921 Fresh Spring Rd
Pflugerville, TX 78660                         9951     9/8/2020     24 Hour Fitness Worldwide, Inc.              $181.80                                                                              $181.80
Cheung, Lam
3505 Hillrose Dr
Richardson, TX 75082                           9952     9/7/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Alridge, Marion Brandon
107 Avery Springs Ln
Dickinson, TX 77539                            9953     9/7/2020     24 Hour Fitness Worldwide, Inc.                             $1,200.00                                                           $1,200.00




                                                                                         Page 631 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 191 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Christiansen, Lynn
13218 Indian Creek Rd.
Houston, TX 77079                             9954     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Huang, Chabeli
2414 Park Blvd
Oakland, CA 94606                             9955     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $358.32                                                              $358.32
SELDIN, DAN
994 EVENSTAR AVE.
WESTLAKE VILLAGE, CA 91361                    9956     9/6/2020    24 Hour Fitness Worldwide, Inc.             $166.66                                                                              $166.66
Cederstrom, Richard
2437 Riffel Ct.
Castro Valley, CA 94546                       9957     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mesta, Kiku
1420 Creekside Dr. APT 6
Walnut Creek, CA 94596                        9958     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $91.02                                                                            $91.02
Schaum, Craig
38 Pararela Dr
Unit 207
Rancho Mission Viejo, CA 92694                9959     9/7/2020       24 Hour Fitness USA, Inc.                                 $99.00                                                               $99.00
Jacques, Stephanie Jean
8290 Jordan Street
SAN DIEGO, CA 92123                           9960     9/7/2020       24 Hour Fitness USA, Inc.                    $18.97                                                                            $18.97
Lopez, Robert
8535 Clearcreek Cir
Frisco, TX 75034-4500                         9961     9/7/2020       24 Hour Fitness USA, Inc.                               $2,970.00                                                           $2,970.00
Jaecksch, Martin J
4605 S 19th St
Ridgefield, WA 98642                          9962     9/7/2020    24 Hour Fitness Worldwide, Inc.             $621.88                                                                              $621.88
Mittal, Neeti
3486 Lindenoaks DR
San Jose, CA 95117                            9963     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Urfi, Nakis
3629 Funston Drive
Plano, TX 75025                               9964     9/6/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kourd, Nizar
3580 Sunset Lane #113
San Ysidro, CA 92173                          9965     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
AGA, ALI
7102 BRAMLETT CT
SUGAR LAND, TX 77479                          9966     9/6/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Gonzalez, Oscar Diaz
62 South 24 St
San Jose, CA 95116                            9967     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00
Lu, Hengwei
14407 Cypress Meadows Dr
Houston, TX 77047                             9968     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $33.00                                                                            $33.00
Wetzel, David A
1318 N Mansfield Ave, Apt 201
Los Angeles, CA 90028                         9969     9/6/2020    24 Hour Fitness Worldwide, Inc.             $140.97                                                                              $140.97


                                                                                     Page 632 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 192 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pham, Anh
1134 Terilyn Ave.
San Jose, CA 95122                            9970     9/7/2020     24 Hour Fitness Worldwide, Inc.                $90.00                                                                              $90.00
Behrend, Chris
28229 NE 141st PL
Duvall, WA 98019                              9971     9/6/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
Chen, Jonathan
15616 New Hampton Street
Hacienda Heights, CA 91745                    9972     9/7/2020     24 Hour Fitness Worldwide, Inc.              $629.00                                                                              $629.00
Yan Li, Huan
36 Tioga Ave
San Francisco, CA 94134                       9973     9/7/2020     24 Hour Fitness Worldwide, Inc.                $29.00                                                                              $29.00
Lin, Zhangde
680 Granite Ln
Fairfield, CA 94534                           9974     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yancy, Christine
12814 Shadow Canyon Lane
Pearland, TX 77584                            9975     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Flores, Jose
5327 Cypress RD
Oxnard, CA 93033                              9976     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Abrante, Anna
2118 Wilshire Blvd #668
Santa Monica, CA 90403                        9977     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                 $21.16                             $21.16
Black, Peter F.
306 Olive Ave.
Long Beach, CA 90802                          9978     9/6/2020     24 Hour Fitness Worldwide, Inc.                $36.99                                                                              $36.99
Chung, Hei Young
454 Pioneer Trails Pl
Pleasanton, CA 94566                          9979     9/7/2020     24 Hour Fitness Worldwide, Inc.                $96.84                                                                              $96.84
Dam, Ken M
1366 Meadow Glen Way
Concord, CA 94521                             9980     9/8/2020    24 Hour Fitness United States, Inc.           $157.07                                                                              $157.07
Villena, Justin
14590 Story Rd
San Jose, CA 95127                            9981     9/7/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Badayos, Shelley Ann
19401 Allenhurst St
Riverside, CA 92508                           9982     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Kaur, Kanwal J
4127 BAY ST UNIT 5
Fremont, CA 94538                             9983     9/8/2020     24 Hour Fitness Worldwide, Inc.              $540.00                                                                              $540.00
Singh, Jaskaran
42 Travertine Ct
Lathrop, CA 95330                             9984     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chen, Jacqueline
1407 Ravenel Lane
Sugar Land, TX 77479                          9985     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                        Page 633 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 193 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Memon, Zohair
14214 Ashmore Reef Court
Sugar Land, TX 77498                          9986     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Wang, Yanli
387 Los Encinos Ct
San Jose, CA 95134                            9987     9/7/2020       24 Hour Fitness USA, Inc.                $270.00                                                                              $270.00
Inocencio, Corazon
1826 Sonnet Ct.
San Jose, CA 95131                            9988     9/6/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Maher, Pamela G
236 Gregg Dr
Los Gatos, CA 95032                           9989     9/7/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
GRANADOS, ERIC
389 MAYELLEN AVE
San Jose, CA 95126                            9990     9/7/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Wolf, Andrew
1811 Ocean Parkway, 3 i
Brooklyn, NY 11223                            9991     9/7/2020           24 New York LLC                     $3,291.67                                                                           $3,291.67
Cao, Dan
PO BOX 7775
Alhambra, CA 91802                            9992     9/7/2020    24 Hour Fitness Worldwide, Inc.             $399.95                                                                              $399.95
Scheffel, Brenda
20220 Great Egret Lane
Pflugerville, TX 78660                        9993     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $70.00                                                                            $70.00
Carbury, Nicole Marie
20211 Johnson Lane
Huntington Beach, CA 92646                    9994     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Stapleton, Daniel
2844 Grand Kemerton Pl
Tampa, FL 33618                               9995     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $31.99                                                                            $31.99
Giblin, James
2883 Fieldview Terrace
San Ramon, CA 94583                           9996     9/7/2020    24 Hour Fitness Worldwide, Inc.             $349.00                                                                              $349.00
Hernandez, Juan
248 E 6th St
Clifton, NJ 07011                             9997     9/8/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Riela, John
2135 Westwood Dr
Camarillo, CA 93010                           9998     9/8/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Petel, Rivka
610 Cobblestone Drive
San Ramon, CA 94583                           9999     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $62.05                                                                            $62.05
Toy, Gerald
561 Baker St Apt 4
San Francisco, CA 94117                      10000     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
YEE-CUSCHIERI, LUCY
3425 Meridian Ave
San Jose, CA 95124                           10001     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99




                                                                                     Page 634 of 1762
                                                     Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 194 of 441


                                                                                    Claim Register
                                                                                 In re RS FIT NW LLC
                                                                                 Case No. 20-11568

                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                  Current Priority Current Secured                                 Total Current Claim
             Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                      Amount                                           Amount           Amount
Cherno, Robert N
211 South Detroit Street
Los Angeles, CA 90036                     10002     9/7/2020    24 Hour Fitness Worldwide, Inc.        $30,000.00                                                                           $30,000.00
LANEY, LINDSEY
2810 WAGON WHEEL ROAD #304
OXNARD, CA 93036                          10003     9/7/2020    24 Hour Fitness Worldwide, Inc.           $399.99                                                                              $399.99
Won, Christine
4551 Alveo Road
La Canada, CA 91011                       10004     9/8/2020    24 Hour Fitness Worldwide, Inc.              $29.00                                                                             $29.00
VerDuft, Frank
4371 Howard St.
Montclair, CA 91763                       10005     9/8/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Bowers, Cassandra P
2884 Cesar Chavez
San Francisco, CA 94110                   10006     9/7/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Stanziale, Chris
46 Este Place
Bloomfield, NJ 07003                      10007     9/8/2020    24 Hour Fitness Worldwide, Inc.                          $2,700.00                                                           $2,700.00
Stamper-taylor, Pam
14492 Persimmon Court
Eastvale, CA 92880                        10008     9/8/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Murphy, Sean Martin
2559 St. Lawrence Drive
San Jose, CA 95124                        10009     9/7/2020    24 Hour Fitness Worldwide, Inc.           $299.99                                                                              $299.99
Baron, Christian
1631 Eagle Park Rd
Hacienda Heights, CA 91745                10010     9/7/2020    24 Hour Fitness Worldwide, Inc.              $63.98                                                                             $63.98
LU, HUI-YING
3559 MADISON COMMON
FREMONT, CA 94538                         10011     9/7/2020    24 Hour Fitness Worldwide, Inc.           $286.66                                                                              $286.66
Guttery, Karma P
3312 W. Fernbrook Dr
Taylorsville, UT 84129                    10012     9/7/2020    24 Hour Fitness Worldwide, Inc.           $106.67                                                                              $106.67
Quintana, Cynthia
9863 SW 35TH DR #63
PORTLAND, OR 97219                        10013     9/7/2020    24 Hour Fitness Worldwide, Inc.          $5,000.00                                                                           $5,000.00
Losak, Cliff
50 Monterey Ave.
Teaneck , NJ 07666                        10014     9/7/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Kealohi, James
1335 Folsom Street, #506
San Francisco, CA 94103                   10015     9/7/2020         24 San Francisco LLC                 $191.94                                                                              $191.94
Guardado, Raymond
267 Cerro Dr
Daly City, CA 94015                       10016     9/8/2020         24 San Francisco LLC                    $36.99                                                                             $36.99
Votel, James A
13846 Paseo Cevera
SAN DIEGO, CA 92129                       10017     9/7/2020    24 Hour Fitness Worldwide, Inc.                                                           $1,000.00                          $1,000.00




                                                                                  Page 635 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 195 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pelaez-Fisher, Joanne
8355 Rainrock Ct.
Las Vegas, NV 89123                          10018     9/7/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Herbert, Allison
4256 MOUNT VERNON DRIVE
View Park, CA 90008                          10019     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Abi, Hashim
3750 SW 108th Ave Apt 41
Beaverton, OR 97005                          10020     9/7/2020    24 Hour Fitness United States, Inc.                                                             $840.00                            $840.00
Ashmore, Madilyn
1725 Terrapin Hills Dr
Bowie, MD 20721                              10021     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Hua, Melissa
619 Estate Court
Daly City, CA 94014                          10022     9/8/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
EBERSOLE, KYLE
2303 W 237TH ST
TORRANCE, CA 90501                           10023     9/7/2020     24 Hour Fitness Worldwide, Inc.              $116.97                                                                              $116.97
Kipper, Michael
8181 Noelle Dr.
Huntington Beach, Ca 92646                   10024     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $936.00                                                              $936.00
Chang, Ssuchia
10670 morengo dr.
Cupertino, CA 95014                          10025     9/7/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Lanz, Janette
2912 Cliff Cir.
Carlsbad, CA 92010                           10026     9/7/2020     24 Hour Fitness Worldwide, Inc.              $196.00                                                                              $196.00
Leung, Joyce
                                             10027     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Mr. Bradley
3125 North Andrita Street
Los Angeles, CA 90065                        10028     9/7/2020     24 Hour Fitness Worldwide, Inc.             $8,935.00       $3,025.00                                                          $11,960.00
Reese, Laurie
17110 Fremont Lane
Yorba Linda , CA 92886                       10029     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,442.00                                                                           $2,442.00
Sharma, Dheeraj
777 S Mathilda Apt 267
Sunnyvale, CA 94087                          10030     9/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
An, Bo
15479 Avery st
Chino Hills, CA 91709                        10031     9/7/2020     24 Hour Fitness Worldwide, Inc.              $440.00                                                                              $440.00
Buscarino, Ken
26608 Canyon Terrace Way
Santa Clarita, CA 91351                      10032     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $430.00                                                              $430.00
Williams, Raymond
2420 SW Holden St.
Apt. A
Seattle, WA 98106-1750                       10033     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $99.98                                                                             $99.98




                                                                                        Page 636 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 196 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
RICH, PETE
PO BOX 609
NEWARK, CA 94560                            10034     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $48.00                                                                            $48.00
Scheffel, Travis
20220 Great Egret Lane
Pflugerville, TX 78660                      10035     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $70.00                                                                            $70.00
Ravikumar, Adarsh
7702 Creekside Drive
Pleasanton, CA 94588                        10036     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Gandy, Joel
325 N Aspen Ave
Rialto, CA 92376                            10037     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Singh, Johnathan
2633 Tiffany Ct
Turlock, CA 95382                           10038     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
MASHNI, SAEDA
12103 SHADOWHOLLOW DR
HOUSTON, TX 77082                           10039     9/7/2020    24 Hour Fitness Worldwide, Inc.             $456.00                                                                              $456.00
Vaughn, Anna
415 Badger Road
Rice Lake, WI 54868                         10040     9/7/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Kang, Naru
16179 High Tor Dr.
Hacienda Heights, CA 91745                  10041     9/8/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Boshak, Heather
5 Cambridge Drive
North Caldwell, NJ 07006                    10042     9/7/2020       24 Hour Fitness USA, Inc.                $289.41                                                                              $289.41
Piotrowski, Colin
1350 Orloff Drive
Pleasanton, CA 94566                        10043     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $265.50                                                              $265.50
Bearden, Linda M
7746 Seabreeze Drive
Huntington Beach, CA 92648                  10044     9/7/2020    24 Hour Fitness Worldwide, Inc.            $3,640.00                                                                           $3,640.00
Gant, Everett
4475 Hamilton St, Apt 6
San Diego, CA 92116                         10045     9/7/2020    24 Hour Fitness Worldwide, Inc.             $528.00                                                                              $528.00
TAILAKH, AYMAN
850 N KINTYRE DR
ORANGE, CA 92869                            10046     9/8/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Oregon, Ramses
1329 South Redondo Boulevard
Los Angeles, CA 90019                       10047     9/7/2020    24 Hour Fitness Worldwide, Inc.             $134.97                                                                              $134.97
ARMSTRONG, ANNA M
2023 W 85TH STREET
LA, CA 90047                                10048     9/8/2020    24 Hour Fitness Worldwide, Inc.             $190.00                                                                              $190.00
Dunne, Edward
1342 Pacific Beach Dr
San Diego, CA 92109                         10049     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00




                                                                                    Page 637 of 1762
                                                                     Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 197 of 441


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address               Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
WALKER, MAXIMILIAN
660 EDGEWATER DRIVE
SAN MARCOS, CA 92078                                      10050     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Kwan, Gregory
PO Box 256656
Honolulu, HI 96825                                        10051     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $30.37                                                                             $30.37
GILLARY, ROBERT
6230 CAMINITO PLATA
SAN DIEGO, CA 92120                                       10052     9/4/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
YOON, SERI
577 N. 9TH STREET
SAN JOSE, CA 95112                                        10053     9/7/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Kalra, Rohit
1865 Greenfield Ave, Apt 106
Los Angeles, CA 90025                                     10054     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
REED, DAVID L
78 COVERED BRIDGE RD
CARMICHAEL, CA 95608-5218                                 10055     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                $800.00                            $800.00
PEREZ, CARLOS
30715 CALLE CHUECA
SAN JUAN CAPISTRANO, CA 92675                             10056     9/7/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Rakotomihamina, Volana
704 Manor Court
Fl 2
Brooklyn, NY 11235                                        10057     9/8/2020     24 Hour Fitness Worldwide, Inc.              $379.08                                                                              $379.08
Cookenmaster, Anthony
14605 Mayer Ter
Rockville, MD 20853                                       10058     9/8/2020        24 Hour Fitness USA, Inc.                 $499.99                                                                              $499.99
Morales, Ramon A
118-17 Union Turnpike #10 H
Forest Hills, NY 11375                                    10059     9/7/2020     24 Hour Fitness Worldwide, Inc.              $204.00                                                                              $204.00
Dam, Ken M
1366 Meadow Glen Way
Concord, CA 94521                                         10060     9/8/2020        24 Hour Fitness USA, Inc.                 $157.07                                                                              $157.07
Harris, Tommy
13100 Melanie Ln
Spc 79
Westminster, CA 92683                                     10061     9/4/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Cook, Larry
7456 Sandalwood Dr #17
Citrus Heights, CA 95621                                  10062     9/7/2020        24 Hour Fitness USA, Inc.                                                                 $1,156.36                          $1,156.36
Chigusa Hirokawa (this is for my son's account, Joshua
Hirokawa)
Chigusa Hirokawa
45-210 William Henry Rd
Kaneohe, HI 96744                                         10063     9/8/2020     24 Hour Fitness Worldwide, Inc.              $296.19                                                                              $296.19
Kongar, Erusha
6251 Grand Oak Way
San Jose, CA 95135                                        10064     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $49.12                                                                             $49.12


                                                                                                     Page 638 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 198 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
MARTINEZ, CONNIE
1060 NEWHILL ST
GLENDORA, CA 91741                           10065     9/8/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Saso, Paul
Paul Saso
514 Prada Dr.
Milpitas, CA 95035                           10066     9/8/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Gao, Jimmy
4358 Swift Ave #4
San Diego, CA 92104                          10067     9/9/2020         24 San Francisco LLC                 $430.00                                                                              $430.00
Ewaski, Jennifer N.
2615 Voorhees Ave. Unit 3
Redondo Beach, CA 90278                      10068     9/8/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Wilkening, Kimberly
1770 Tigertail Ave
Miami, FL 33133                              10069     9/9/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Lisitza, Clara
28802 Via Buena Vista
San Juan Capistrano, CA 92675                10070     9/8/2020    24 Hour Fitness Worldwide, Inc.           $699.99           $0.00                                                              $699.99
Jaramillo, Ciara
1590 S. Elizabeth Street
Denver, CO 80210                             10071     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Stojic, Lilliana
267 Spencer St
Folsom, CA 95630                             10072    9/10/2020    24 Hour Fitness Worldwide, Inc.          $3,312.00                                                                           $3,312.00
Kosenko, Olga
13 Snowapple
Irvine, CA 92614                             10073     9/7/2020    24 Hour Fitness Worldwide, Inc.              $80.00                                                                             $80.00
Costoya, Jose
20200 SW 316th St
Homestead, FL 33030                          10074     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Taber, Donald
7819 Eastern Bluebird
Humble, TX 77336                             10075     9/8/2020    24 Hour Fitness Worldwide, Inc.              $64.00                                                                             $64.00
Mahavuthivanij, Joseph
16 Lagoon Ct
San Rafael, CA 94903                         10076     9/8/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
DIROCCO, CHARLES
10903 WHITERIM DRIVE
POTOMAC, MD 20854                            10077     9/8/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Maldonado-Cintron, Jenniffer M
9642 Via Torino
Burbank, CA 91504                            10078     9/8/2020    24 Hour Fitness Worldwide, Inc.           $116.75                                                                              $116.75
Kimble, Tyrone
6202 Yarwell Drive
Houston, TX 77096                            10079     9/8/2020    24 Hour Fitness Worldwide, Inc.           $150.28                                                                              $150.28
Yao, Zhengkun
3507 Palmilla Dr
#2064
San Jose, CA 95134                           10080    9/10/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99

                                                                                     Page 639 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 199 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Doan, Anh
1309 Sycamore Ave
Hercules, CA 94547                           10081     9/9/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Tailakh, Marya
850 N Kintyre Dr
Orange, CA 92869                             10082     9/8/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
HAMAMURA, ANDY
3618 FAIRMAN ST
LAKEWOOD, CA 90712                           10083     9/7/2020    24 Hour Fitness United States, Inc.                           $195.00                                                              $195.00
Kim, John
1703 Chesapeake Bay Ct
Houston, TX 77084                            10084    9/11/2020        24 Hour Fitness USA, Inc.                    $79.00                                                                             $79.00
Wu, Hunter
14093 Comfort Cove Lane
Eastvale, CA 92880                           10085     9/8/2020        24 Hour Fitness USA, Inc.                                 $500.00                                                              $500.00
BROWN, BRANDEE
1200 FULLER WISER RD
APT 1732
EULESS, TX 76039-8307                        10086     9/8/2020     24 Hour Fitness Worldwide, Inc.              $175.88                                                                              $175.88
Durio, Ivy
6430 Verner Ave. #147
Sacramento, CA 95841                         10087     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Moore Jr, Marlon E
6113 Whale Rock Court
Fort Worth, TX 76179                         10088     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Vella, Joseph
21515 Ivory Gate Lane
Katy, TX 77449                               10089     9/8/2020        24 Hour Fitness USA, Inc.                 $137.03                                                                              $137.03
Stiveson, Melissa D
11711 Zenobia Loop
Westminster, CO 80031                        10090     9/7/2020        24 Hour Fitness USA, Inc.              $13,920.00                                                                           $13,920.00
Dam, Ken M
1366 Meadow Glen Way
Concord, CA 94521                            10091     9/8/2020          24 San Francisco LLC                    $157.07                                                                              $157.07
Farrell, Dawn E.
312 Bluegrass Lane
Euless, TX 76039                             10092     9/8/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
VISCONTI, JOSEPH
9896 CHIEF SKY ST
LAS VEGAS, NV 89178                          10093     9/8/2020    24 Hour Fitness United States, Inc.           $144.00                                                                              $144.00
Gonzalez, Maria Bernardette
2838 Melbourne Ave.
Pomona , CA 91767                            10094     9/8/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
Chandler, Zachary
4422 Bush Mountain Drive
Tumwater, WA 98512                           10095     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Sagala, Flora
2045 Blue Bird Lane
Redlands, CA 92374                           10096     9/8/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00


                                                                                        Page 640 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21    Page 200 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chong Fernandez, Theresa
333 Elder View Drive
Las Vegas, NV 89138                          10097     9/8/2020     24 Hour Fitness Worldwide, Inc.              $175.62                                                                              $175.62
Kochhar, Divya
1252 Columbus Dr
Milpitas, CA 95035                           10098     9/8/2020        24 Hour Fitness USA, Inc.                 $888.00                                                                              $888.00
Branich, Erika
6430 Verner Ave. #147
Sacramento, CA 95841                         10099     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Lane, John D
9404 Olympia Fields Dr.
San Ramon, CA 94583                          10100     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lee, Ping
212 Steeplechase Dr.
Irving, TX 75062                             10101     9/8/2020     24 Hour Fitness Worldwide, Inc.              $182.93                                                                              $182.93
Reformado, Raul Oly R
3334 Angelico Way
San Jose, CA 95135                           10102     9/8/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Zhang, Kevin
2480 E Santa Paula Drive
Brea, CA 92821                               10103     9/7/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Bhatti, Pervaiz
7770 Marshall Heights Court
Falls Church, VA 22043                       10104     9/8/2020     24 Hour Fitness Worldwide, Inc.             $3,299.00                                                                           $3,299.00
Zhang, Xing
2113 Santa Cruz Ave
Santa Clara, CA 95051                        10105     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Singer, Cheryl
5492 Royal Vista Ln
Las Vegas, NV 89149                          10106     9/8/2020     24 Hour Fitness Worldwide, Inc.             $5,539.50                                                                           $5,539.50
Easter, Maviea
605 Gene Autry Lane
Murphy, TX 75094                             10107     9/8/2020     24 Hour Fitness Worldwide, Inc.              $181.80                                                                              $181.80
Chen, Zhihong
4744 Boxwood Way
Dublin, CA 94568                             10108     9/8/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Li, Jinpeng
2620 Parkside Dr
Union City, CA 94587                         10109     9/8/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Dam, Ken M.
1366 Meadow Glen Way
Concord, CA 94521                            10110     9/8/2020      24 Hour Fitness Holdings LLC                $157.07                                                                              $157.07
Singh, Ranjit
5543 Mangrove Creek Ln
Sugar Land, TX 77479                         10111     9/8/2020    24 Hour Fitness United States, Inc.           $239.99                                                                              $239.99
KAUR, RAJDEEP
3063 STANLEY DRIVE
STOCKTON, CA 95212-1667                      10112     9/8/2020     24 Hour Fitness Worldwide, Inc.              $425.00                                                                              $425.00




                                                                                        Page 641 of 1762
                                                          Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 201 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Densmore, Olha
5213 Winding Way
Carmichael, CA 95608                           10113     9/8/2020    24 Hour Fitness United States, Inc.                           $300.00                                                              $300.00
Wang, John Y.
93 Tallowood
Irvine, CA 92620                               10114     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $725.96                                                              $725.96
Chong, En Ai
580 Armitos Pl
Diamond Bar, CA 91765                          10115     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $94.63                                                               $94.63
Johnson, Kristina Teresa
7337 Woodruff Way
Citrus Heights, California 95621               10116     9/8/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Jacobs, Jacqueline M
649 62 Street
Oakland, CA 94606                              10117     9/8/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Gohil, Harshkumar
2716 Camino Segura
Pleasanton, CA 94566                           10118     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $69.55                                                                             $69.55
Dan, Shlomi
5673 Moreland Way
Livermore, CA 94550                            10119     9/8/2020    24 Hour Fitness United States, Inc.                                                             $350.00                            $350.00
Shin, Seanny
1232 Jasmine Walk
Torrance, CA 90502                             10120     9/8/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Wan, Jacob
629 Kappock St., #5R
Bronx, NY 10463                                10121     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $399.00                                                              $399.00
Wang, Yiyi
40975 Chiltern Dr
Fremont, CA 94539                              10122     9/7/2020        24 Hour Fitness USA, Inc.                                 $650.00                                                              $650.00
Claim docketed in error
                                               10123     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
HILGEMAN, MICHELLE M
1241 Emerald Sound Blvd
Oak Point, TX 75068                            10124     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
SENIOURS, JOYCE
2750 E. OAK HILL DR. UNIT 32
ONTARIO, CA 91761                              10125     9/8/2020    24 Hour Fitness United States, Inc.           $859.00                                                                              $859.00
Potter, Stephen
2121 Buffalo Tundra Dr
Austin, TX 78754                               10126     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Steinmann, Chris
24111 Goldenwave Ct
Katy, TX 77494                                 10127     9/8/2020     24 Hour Fitness Worldwide, Inc.                             $5,025.00                                                           $5,025.00
Heller, Lauren
3834 175th Ave NE Apt F26
Redmond, WA 98052                              10128     9/8/2020     24 Hour Fitness Worldwide, Inc.              $243.99         $406.00                                                              $649.99
Dorsey, Calvin
2049 Vista Drive
Lewisville, Texas 75067                        10129     9/8/2020     24 Hour Fitness Worldwide, Inc.              $474.30                                                                              $474.30

                                                                                          Page 642 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 202 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Barron, Tranell
7721 8th Ave
Los Angeles, CA 90043                        10130     9/8/2020        24 Hour Fitness USA, Inc.                 $399.00                                                                              $399.00
Rocheleau, Anna
PO Box 1595
Fraser, CO 80442                             10131     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Fong, George
427 Franconia St.
San Francisco, CA 94110                      10132     9/8/2020     24 Hour Fitness Worldwide, Inc.              $142.67                                                                              $142.67
Maradiaga, Dania
40474 Pine Grove St
Indio, CA 92203                              10133     9/8/2020    24 Hour Fitness United States, Inc.           $128.00                                                                              $128.00
Tate, Joel W.
c/o Yvonne Tate
PO Box 771
Indian Hills, CO 80454                       10134     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Joya, Freddie
6928 Allegheny Place
Stockton , Ca 95219                          10135     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Haycraft, Crystal Charlene
PO Box 1481
San Clemente, CA 92674                       10136     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Tozlovan, Viorica
47 Citron Knoll
Orinda, CA 94563                             10137     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
Shimer, Chip
139 Brookfield Drive
Moraga, CA 94556                             10138     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Miller, Terrance
6321 Yucca Ave. Apartment C
Twentynine Palms, CA 92277                   10139     9/8/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Anwar, Ban
340 Wells Ave
Apt 247
El Cajon, CA 92020                           10140     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
DeLeon, John
102 Mahogany Lane
Union City, CA 94587                         10141     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Ku, Marco
542 Crestmont Drive
Oakland, CA 94619                            10142     9/8/2020        24 Hour Fitness USA, Inc.                                  $65.54                                                               $65.54
Hunter, Cindi
28623 142nd Pl SE
Kent, WA 98042                               10143     9/8/2020        24 Hour Fitness USA, Inc.                $1,754.97                                                                           $1,754.97
Zavala, Brenda
326 E Brett St
Inglewood, CA 90302                          10144     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Shili, Anis
11 Massey St Apt 8
Lodi, NJ 07644-2429                          10145     9/8/2020     24 Hour Fitness Worldwide, Inc.              $167.32                                                                              $167.32

                                                                                        Page 643 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 203 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Myint, Nanda
1932 Grove Way
Castro Valley, CA 94546                      10146     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Diaz, Regina
4511 3RD AVE
APT 10 D
BRONX, NY 10457                              10147     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,884.00                                                                           $1,884.00
Shwe, Maohnmar
1932 Grove Way
Castro Valley, CA 94546                      10148     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Kotliar, Ilana
320 E 53rd St
Apt 7E
New York, NY 10022                           10149     9/8/2020    24 Hour Fitness Worldwide, Inc.             $378.70                                                                              $378.70
Abbasi, Bushra
4752 Starbuck Avenue
Santa Rosa, CA 95409                         10150     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $70.00                                                                            $70.00
VALENTINE, FERNE M.
1250 NORTH AVE
#201
NEW ROCHELLE, NY 10804                       10151     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
HERBERT, RHEA
4256 MOUNT VERNON DRIVE
VIEW PARK, CA 90008                          10152     9/8/2020       24 Hour Fitness USA, Inc.                $399.00                                                                              $399.00
Allen, Amber
350 Sylvan Ave.
Boulder Creek, CA 95006                      10153     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
EBERWEIN, DAVID
1350 ORLOFF DRIVE
PLEASANTON, CA 94566                         10154     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $413.00                                                              $413.00
Craig , Courtney J.
2881 Prestwick Court
Fairfield, CA 94534                          10155     9/7/2020    24 Hour Fitness Worldwide, Inc.          $25,000.00                                                                           $25,000.00
Eusebi, Tara
3443 Kings Court
Costa Mesa, CA 92626                         10156     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $44.86                                                                            $44.86
Singh, Harpreet
4016 Island Mist Ct
Bakersfield, CA 93313                        10157     9/7/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Zelinka, Valerie
5292 Newcastle Avenue Apt 20
Encino, CA 91316                             10158     9/7/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Lu, Huiling
113 ESCANYO DR
South San Fanscisco, CA 94080                10159     9/7/2020    24 Hour Fitness Worldwide, Inc.             $106.98                                                                              $106.98
Humphreys, Ryan
653 Sky Ranch Ct.
Lafayette, CA 94549                          10160     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $612.49                                                              $612.49




                                                                                     Page 644 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21    Page 204 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nguyen, Ngan
9351 Mirage Ave
Westminster, CA 92703                        10161     9/7/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Areemit, Nukrit
146 Monarch Trl.
Sugar Land, TX 77498                         10162     9/8/2020     24 Hour Fitness Worldwide, Inc.              $211.25                                                                              $211.25
NAVARRETE, ELISEO
1932 E 120TH ST
LOS ANGELES, CA 90059                        10163     9/7/2020    24 Hour Fitness United States, Inc.        $10,000.00                                                                           $10,000.00
Thomas, Austin J
531 E. Trenton Ave
Orange, CA 92867                             10164     9/7/2020     24 Hour Fitness Worldwide, Inc.              $168.00                                                                              $168.00
Serebryany, Inna
6220 Bay Parkway
#E8
Brooklyn, NY 11204                           10165     9/7/2020     24 Hour Fitness Worldwide, Inc.              $617.13                                                                              $617.13
Gant, Artis
311 Flaxton
POMONA, CA 91767                             10166     9/7/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Pereira, Renata
2711 Winthrop Meadow Way
Katy, TX 7794444                             10167     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Fajardo, Tracy
1160 Acapulco Ave
Simi Valley, CA 93065                        10168     9/7/2020     24 Hour Fitness Worldwide, Inc.              $540.00                                                                              $540.00
Fennell, Diane C
12041 Jonathan Drive
Riverside, CA 92503                          10169     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $186.00                                                              $186.00
Virdee, Simran
34838 Snake River Pl
Fremont, CA 94555                            10170     9/7/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Hoffman, Erin E
2 Eastbrook Road
Parsippany, NJ 07054                         10171     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Jones Turner, Gwendolyn
320 Massey Tompkins Rd. TRLR #27
Baytown, TX 77521                            10172     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Motsick, Jason
406 E. Monroe Avenue
Orange, CA 92867                             10173     9/7/2020        24 Hour Fitness USA, Inc.                 $270.00                                                                              $270.00
Seto, Jason
2715 Kelburn Ave.
Rosemead, CA 91770                           10174     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $770.00                                                              $770.00
Huang, Li-zhen
1738 Yosemite Ave
San Francisco, CA 94124                      10175     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Nizamov, Mikhail
14578 Rutledge Sq
San Diego, CA 92128                          10176     9/7/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00


                                                                                        Page 645 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 205 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Padgett, Shaun
9863 SW 35th Dr #63
Portland, OR 97219                          10177     9/7/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Nefedyev, Konstantin
2801 23rd st
San Francisco, CA 94110                     10178     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $250.00                                                              $250.00
Stephenson, Christina
9114 Evening Primrose Path
Austin, TX 78750                            10179     9/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Barnes, Lachelle
14921 S Stanford Ave Apt C 147
Compton, CA 90220                           10180     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $66.12                                                                             $66.12
Urie, Kimberly A
1055 E. Fremont Ave.
Fresno, CA 93710                            10181     9/7/2020     24 Hour Fitness Worldwide, Inc.             $2,750.00                                                                           $2,750.00
Wang, Haihong
42851 Via Puebla
Fremont, CA 94539                           10182     9/7/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Surjana, Donny
2451 Artesia Blvd
Torrance, CA 90504                          10183     9/7/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Unilowski, Martyna
30420 Guadalupe Ct
Temecula, CA 92591                          10184     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $36.00                                                                             $36.00
Nguyen, Baotran
8894 Grandville Cir
Westminster, CA 92683                       10185     9/7/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Urie, Kimberly A
1055 E. Fremont Ave.
Fresno, CA 93710                            10186     9/7/2020      24 Hour Fitness Holdings LLC               $2,750.00                                                                           $2,750.00
Urie, Kimberly
1055 E. Fremont Ave.
Fresno, CA 93710                            10187     9/7/2020        24 Hour Fitness USA, Inc.                $2,750.00                                                                           $2,750.00
Chang, Albert
19 Stirling Drive
Danville, CA 94526                          10188     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Rice, Heather
32 Glacier Drive
Morris Plains, NJ 07950                     10189     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Lynch, Timothy F
2587 NE Jared CT
Issaquah, WA 98029                          10190     9/8/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Jessup, Paul
855 Calle Pluma
San Clemente, CA 92673                      10191     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Lau, Tak Ming
100 Chilpancingo PKWY APT 2312
Pleasant Hill , CA 94523                    10192     9/7/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00




                                                                                       Page 646 of 1762
                                                                  Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 206 of 441


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address           Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                     Amount                                           Amount           Amount
May, Keith Jr.
4150 Fran Way
El Sobrante, CA 94803                                  10193     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
HUA, STEVEN
204 W CHESTNUT AVE
SAN GABRIEL, CA 91776                                  10194     9/7/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
HO, SAU KING
4015 CENTRAL CT
MARTINEZ, CA 94553                                     10195     9/8/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
VEA, CHRIS C
1424 NW DEERFERN ST.
CAMAS, WA 98607-9478                                   10196     9/7/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Crowder, Cheri
844 Oakglade Drive
Monrovia, CA 91016                                     10197     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                $89.95                             $89.95
REONAL, BONIFACIO GARCIA
9451 IMPERIAL AVENUE
GARDEN GROVE, CA 92844                                 10198     9/7/2020    24 Hour Fitness Worldwide, Inc.             $165.00                                                                              $165.00
Reynolds, Stephen
349 Connecticut Street
San Francisco, CA 94107                                10199     9/8/2020       24 Hour Fitness USA, Inc.               $1,380.00                                                                           $1,380.00
Tse, Philip
21471 Sprucewood
Lake Forest, CA 92630                                  10200     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Pacific Star Enterprises, L.P. dba Ocean View Hotel
The Shore Hotel
Attn: Michael Bernstein
1515 Ocean Avenue
Santa Monica, CA 90401                                 10201     9/8/2020    24 Hour Fitness Worldwide, Inc.            $2,925.00                                                                           $2,925.00
Chapman, Michaela
2237 Rosalia Dr.
Fullerton, CA 92835-2255                               10202     9/8/2020    24 Hour Fitness Worldwide, Inc.             $161.25                                                                              $161.25
Moore, Fatimah
525 E SEASIDE WAY UNIT 1004
LONG BEACH, CA 90802-8008                              10203     9/8/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
McKee, James C
3812-D Happy Valley Rd.
Lafayette, CA 94549                                    10204     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Cowell, Kristen
1948 Hanscom Dr.
South Pasadena, CA 91030                               10205     9/8/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Zeng, Joe
18514 Gardens End Lane
Houston, TX 77084                                      10206     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
LeQuire, Steven R.
95-050 Hokuiwa Street #202
Mililani, HI 96789                                     10207     9/8/2020    24 Hour Fitness Worldwide, Inc.                            $2,352.23                                                           $2,352.23
Chiu, HungWei
617 Arcadia Terrace Unit 304
SunnyVale, CA 94085                                    10208     9/7/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00

                                                                                               Page 647 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 207 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Gutierrez, Malenie Selena
8514 Gardens End Lane
Houston, TX 77084                            10209     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Bragg, Mario
1229 Canyon Way
Wellington, FL 33414                         10210     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $80.50                                                                            $80.50
Niglio, Paul Michael
444 Boynton Bay Circle
Boynton Beach, FL 33435                      10211     9/7/2020    24 Hour Fitness Worldwide, Inc.             $481.50                                                                              $481.50
Barba, Gloria
12080 NEENACH ST
SUN VALLEY, CA 91352                         10212     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
DE GUIA, JAREN
3301 SOUTH BEAR ST. 46K
SANTA ANA, CA 92704                          10213     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Peng, Xin
9545 Pagewood Ln
Houston, TX 77063                            10214     9/7/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
xiao, xiu qing
2179 42nd ave
san Francisco, ca 94116                      10215     9/7/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Ho, Ming Yuan
15043 Pintura Drive
Hacienda Heights, CA 91745                   10216     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Stephenson, Kat
336 Melrose Dr., Apt 11B
Richardson, TX 75080-4623                    10217     9/7/2020    24 Hour Fitness Worldwide, Inc.             $314.00                                                                              $314.00
Yang, Yang
403 Phoebe Dr.
Allen, TX 75013                              10218     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Leverette, Jeff
1498 Portofino Dr
Vista, CA 92081                              10219     9/7/2020    24 Hour Fitness Worldwide, Inc.             $295.00                                                                              $295.00
Zhong, Meien
2118 Juneau Street
San Leandro, CA 94577                        10220     9/7/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Singh, Surjit
29320 122nd Pl SE
Auburn, WA 98092                             10221     9/7/2020    24 Hour Fitness Worldwide, Inc.                              $92.00                                                               $92.00
Flouris, Diane
4230 West 107th Dr
Westminster, CO 80031                        10222     9/7/2020    24 Hour Fitness Worldwide, Inc.                              $76.00                                                               $76.00
Ravikumar, Akshay
7702 Creekside Drive
Pleasanton, CA 94588                         10223     9/7/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Cummings, Charlene
7932 Lost Creek Rd
Mansfield, TX 76063                          10224     9/7/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00




                                                                                     Page 648 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 208 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Osorio, Edisa
17221 Cortner Avenue
Cerritos, CA 90703                           10225     9/7/2020     24 Hour Fitness Worldwide, Inc.                             $1,800.00                                                           $1,800.00
Zeinoun, Reine
12206 Densmore Ave N
Seattle, WA 98133                            10226     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ewens, Nicole Agostino
13562 Gypsum Drive
Rancho Cucamonga, CA 91739                   10227     9/7/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Sartor, Thomas
319 Hawthorne Avenue
Los Altos, CA 94022                          10228     9/7/2020     24 Hour Fitness Worldwide, Inc.              $137.69                                                                              $137.69
Pevateaux, Lisa
5365 S. Monaco St.
Greenwood Village, CO 80111                  10229     9/7/2020     24 Hour Fitness Worldwide, Inc.              $107.97                                                                              $107.97
Chu, Ming
21538 Magnolia Street
Walnut, CA 91789                             10230     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $247.98                                                              $247.98
Mercado, Francisco
2136 Cerro Terbi Ct
San Jose, CA 95116                           10231     9/7/2020     24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
PEREZ, ERIKA
30715 CALLE CHUECA
SAN JUAN CAPISTRANO, CA 92675                10232     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
samborn, tiffani
3030 East Kentucky Avenue
Denver, CO 80209                             10233     9/7/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
He, Zhaohui
PO Box 464
Anaheim, CA 92815                            10234     9/7/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Wu-Chang, Daniel
381 Pescadero Ter.
Sunnyvale, CA 94086                          10235     9/7/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Montegna, Joe
PO Box 7040
Chula Vista, CA 91912                        10236     9/7/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Flouris, Soto
4230 West 107th Dr
Westminster, CO 80031                        10237     9/7/2020     24 Hour Fitness Worldwide, Inc.                               $76.00                                                               $76.00
Turnquist, Susan
5994 Leilani Dr
Castle Rock, CO 80108                        10238     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $450.00                                                              $450.00
Kimmel, Sabine
11693 San Vicente Boulevard #357
Los Angeles, CA 90049                        10239     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Poremba, Joel S.
27536 Hyatt Court
Laguna Niguel, CA 92677                      10240     9/7/2020     24 Hour Fitness Worldwide, Inc.              $106.99                                                                              $106.99




                                                                                        Page 649 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 209 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Chang, Timothy
324 Dana St
Fremont, CA 94539                           10241     9/8/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Nunez, Jonathan
16310 Heathfield Drive
Whittier, CA 90603                          10242     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $85.00                                                                            $85.00
Prahm, Carolyn
3981 Flowerwood Lane
Fallbrook, CA 92028                         10243     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $98.00                                                                            $98.00
Phan, Trung
8894 Grandville Cir
Westminster, CA 92683                       10244     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Shih, Roger
1743 Arthur Drive
Brea, CA 92821                              10245     9/8/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Lock Bernstein, Patricia
41095 Canyon Heights Drive
Fremont, CA 94539                           10246     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,460.00                                                                           $1,460.00
Andrews, Sophie
2445 Geranium Street
San Diego, CA 92109                         10247     9/7/2020       24 Hour Fitness USA, Inc.                $515.64                                                                              $515.64
PEREZ, EDUARDO
30715 CALLE CHUECA
SAN JUAN CAPISTRANO, CA 92675               10248     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Yamek, Craig
144 Erten St.
Thousand Oaks, CA 91360                     10249     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $59.00                                                                            $59.00
Tepezano, Vanessa
33248 Tetterington Street
Lake Elsinore, CA 92530                     10250     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mendal, Jordan
15 East 26th Street
Apt. 18C
New York, NY 10010                          10251     9/7/2020    24 Hour Fitness Worldwide, Inc.             $169.98                                                                              $169.98
Strane, Cheryl
1117 Waterstone Place
San Ramon, CA 94582                         10252     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $74.97                                                                            $74.97
Harris, Julie Beth
3159 Misurina Ave
Henderson, NV 89044                         10253     9/7/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Minno, Derek
500 Adirondack Way
Walnut Creek, CA 94598                      10254     9/8/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Smith, Roxann
1313 S. Keniston Avenue
Los Angeles, CA 90019                       10255     9/8/2020    24 Hour Fitness Worldwide, Inc.                              $75.00                                                               $75.00
Mcnair, Jesse Lanard
1978 Tioga Loop
Hercules, CA 94547                          10256     9/8/2020    24 Hour Fitness Worldwide, Inc.             $428.00                                                                              $428.00


                                                                                    Page 650 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 210 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Huey, Helena
34752 Bowie Cmn
Fremont, CA 94555                            10257     9/7/2020     24 Hour Fitness Worldwide, Inc.              $947.70                                                                              $947.70
Whitman, Maya
74 Poppy Lane
Berkeley, CA 94708                           10258     9/8/2020     24 Hour Fitness Worldwide, Inc.              $262.13                                                                              $262.13
Dang, Tai Van
16152 Nassau Lane
Huntington Beach, CA 92649                   10259     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Weiss, Richard H
2737 Arbuckle St
Houston, TX 77005                            10260     9/8/2020        24 Hour Fitness USA, Inc.                                 $664.00                                                              $664.00
Rhodes, Spencer
621 Riparian Way
Cary, NC 27519                               10261     9/8/2020        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Munna Swamy, Prem Kumar
26515 Crimson Bluff Lane
Katy, TX 77494                               10262     9/7/2020        24 Hour Fitness USA, Inc.                $1,856.00                                                                           $1,856.00
Li, Jiaxin
2535 NE Magnolia Street
Issaquah , WA 98029                          10263     9/7/2020        24 Hour Fitness USA, Inc.                 $131.92                                                                              $131.92
Jimenez, Saul R
2838 Melbourne Ave
Pomona, CA 91767                             10264     9/8/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
Aspe, Jonathan R
900 Creekside Dr.
Fullerton, CA 92833                          10265     9/8/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Campbell, Theresa
9885-6 Caspi Gardens
Santee, CA 92071                             10266     9/8/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Qin, Yi
344 Colner Circle
Folsom, CA 95630                             10267     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Montemayor Jr, Alfredo
1431 San Bernardino Rd Apt C
Upland, CA 91786                             10268     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Breville, Anne
3800 13th St S
Arlington, VA 22204                          10269     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $996.00                                                              $996.00
Nale, Robert
986 Embarcadero Drive
El Dorado Hills, CA 95762                    10270     9/8/2020     24 Hour Fitness Worldwide, Inc.              $923.68                                                                              $923.68
Virta, Farrell
5 Cielo Court
Orinda, CA 94563                             10271     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $48.60                                                                             $48.60
Shi, Kai
82 Rosenblum
Irvine, CA 92602                             10272     9/8/2020    24 Hour Fitness United States, Inc.                                              $0.00          $100.00                            $100.00




                                                                                        Page 651 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 211 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ferber, Art
6746 Barberry Pl.
Carlsbad, CA 92011                           10273     9/8/2020    24 Hour Fitness Worldwide, Inc.                             $325.00                                                              $325.00
Dam , Ken M
1366 Meadow Glen Way
Concord , CA 94521                           10274     9/8/2020    24 Hour Fitness Worldwide, Inc.             $157.07                                                                              $157.07
Seyedan, Mahsa
22961 De Kalb Drive
Calabasas, CA 91302                          10275     9/8/2020    24 Hour Fitness Worldwide, Inc.             $555.00                                                                              $555.00
Padilla, Ginger
15647 Randolph Pl
Denver, CO 80239                             10276     9/7/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Bui, Hung
7119 Comal Drive
Irving, TX 75039                             10277     9/9/2020    24 Hour Fitness Worldwide, Inc.             $113.39                                                                              $113.39
Jordan, Kristi
4420 Gary Dr
Haltom City, TX 76117                        10278     9/9/2020    24 Hour Fitness Worldwide, Inc.             $582.78                                                                              $582.78
Leung, Curtis
4836 Scala Ct
Dublin, CA 94568                             10279     9/7/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Hubberman, Steven
10914 Larkmeade Lane
Potomac, MD 20854                            10280     9/8/2020       24 Hour Fitness USA, Inc.                $480.00                                                                              $480.00
King, Julee
7901 Hornbeam Court
Las Vegas, NV 89131                          10281     9/7/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Stoval, Shawn
828 Columbia Dr
San Mateo, CA 94402                          10282     9/8/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Urbas, Yaron
19 Lake Street
Brooklyn, NY 11223                           10283     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $33.06                                                                            $33.06
Castillo, Viviana
600 Hunters Trail # 22
Glendora, CA 91740                           10284     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Hughes, Geoff
5601 Blair Oaks Dr
The Colony, TX 75056                         10285     9/8/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Sayan, Sam
1012 Forest Ridge Dr
Bedford, TX 76022                            10286     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $84.12                                                                            $84.12
Diano, Roy
5701 Winsome Ln. APT 7
Houston, TX 77057                            10287     9/8/2020    24 Hour Fitness Worldwide, Inc.                            $1,676.61                                                           $1,676.61
Camp, Robert M
1776 Yorktown St, Ste 320
Houston, TX 77056                            10288     9/8/2020    24 Hour Fitness Worldwide, Inc.             $136.35                                                                              $136.35




                                                                                     Page 652 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 212 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Khaleel, Bakr
1147 Australia St.
El Cajon, CA 92020                           10289     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
SELESKY, JOHN
13803 IVYMOUNT DRIVE
SUGAR LAND, TX 77498                         10290     9/8/2020     24 Hour Fitness Worldwide, Inc.              $107.17                                                                              $107.17
Houshangi, Khosro
25585 La Mirada St
Laguna Hills, CA 92653                       10291     9/8/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Ketcham, Kenneth L.
11822 61st Ave SE
Snohomish, WA 98296                          10292     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Hill, Gerald
28103 Flywheel Court
Katy, TX 77494                               10293     9/8/2020     24 Hour Fitness Worldwide, Inc.              $143.80                                                                              $143.80
makrygiannis, stavros
44 Rockland Ave
Woodland Park, NJ 07424                      10294     9/7/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Kumar, Ajeet
3715 241st Ct SE
Issaquah, WA 98029                           10295     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Alter, Lisa
3437 Corte Fortuna
Carlsbad, CA 92009                           10296     9/8/2020    24 Hour Fitness United States, Inc.          $3,904.68                                                                           $3,904.68
Gentry, Stacey
10185 Elkwood St
Sun Valley, CA 91352                         10297     9/8/2020        24 Hour Fitness USA, Inc.                 $602.00                                                                              $602.00
Jozwiak, David
18352 W. Verdin Rd
Goodyear, AZ 85338                           10298     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $31.43                                                                             $31.43
Pettingell, Garrett
1801 S. Union Blvd.
Lakewood, CO 80228                           10299     9/8/2020     24 Hour Fitness Worldwide, Inc.                                               $720.00                                             $720.00
Gray-LeBlue, Vanessa
7881 Othel Way
Sacramento, CA 95828                         10300     9/8/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Sanchez, Edgar
22012 Hawaiian ave, #d
Hawaiian Gardens, CA 90716                   10301     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kogan, Galina
5 Woodrise Court
East Northport, NY 11731                     10302     9/8/2020            24 New York LLC                          $60.00                                                                             $60.00
Lovering, Manuel Richard
13518 Sohail St
Lakeside, CA 92040                           10303     9/8/2020     24 Hour Fitness Worldwide, Inc.                                             $5,000.00                                           $5,000.00
Tennety, Uday
181 Ayer Ln
Milpitas, CA 95035                           10304     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                        Page 653 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 213 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Grigoryev, Evgeniy
100 Azalea Ct
Vallejo, CA 94589                            10305     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Chan, Henry
19 Burlwood Dr
San Francisco, CA 94127                      10306     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Pacquing, Lea B.
200 Salinas Ave
San Francisco, CA 94124                      10307     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                $399.99                            $399.99
Choe, Robert
147 Crown Court
Apt 6
San Francisco, CA 94114                      10308     9/8/2020     24 Hour Fitness Worldwide, Inc.              $197.95                                                                              $197.95
Balingit, Ellen
42833 Vistana Ct.
Indio, CA 92203                              10309     9/8/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Lee Miller, Linda
9257 Wedgewood Street
Temple City, CA 91780                        10310     9/8/2020        24 Hour Fitness USA, Inc.                    $98.00                                                                             $98.00
Sanderson Nietupski, Amy
3611 Antiem St
San Diego, CA 92111                          10311     9/8/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                             $83.98
McClendon, Patricia
27142 Encinas
Mission Viejo, CA 92692                      10312     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Hefflinger, Dean
10214 29th Ave SE
Everett, WA 98208-4543                       10313     9/8/2020     24 Hour Fitness Worldwide, Inc.              $693.94                                                                              $693.94
Vasquez, Kailan
5436 North E Street
San Bernardino, CA 92407                     10314     9/9/2020    24 Hour Fitness United States, Inc.              $50.00                                                                             $50.00
Bishop, Marcus
158 Tharp Drive
Moraga, CA 94556                             10315     9/8/2020     24 Hour Fitness Worldwide, Inc.              $233.33                                                                              $233.33
Maltzman, Edwin W.
1979 East 24th Street
Brooklyn, NY 11229                           10316     9/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Danilov, Aleksandr
535 Ocean Parkway Apt 5F
Brooklyn, NY 11218                           10317     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $119.88                                                              $119.88
Pan, Shaotao
13535 Lyndhurst St
Apt 6207
Austin, TX 78717                             10318     9/8/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Tankersley, Joshua W
701 Sterling Reserve
Canton, GA 30115                             10319     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,779.00                                                                           $1,779.00
Kao, MeiChuan
4827 Bogart Av.
Baldwin Park, CA 91706                       10320     9/8/2020     24 Hour Fitness Worldwide, Inc.                                               $399.84                                             $399.84

                                                                                        Page 654 of 1762
                                                                Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 214 of 441


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address          Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                     Amount                                           Amount           Amount
HUNTER, ELDA
6824 SW 114 PLACE , UNIT C
MIAMI, FL 33173                                      10321     9/8/2020     24 Hour Fitness Worldwide, Inc.              $311.15                                                                              $311.15
Cook, Briana
443 S. Parfet Street
Lakewood, CO 80226                                   10322     9/8/2020              24 Denver LLC                       $400.00                                                                              $400.00
Stallings, Lan
5282 NE Ash Grove Ct.
Lee's Summit, MO 64064                               10323     9/8/2020     24 Hour Fitness Worldwide, Inc.              $107.00                                                                              $107.00
Di Gregorio, David
165 Charlotte Place
Englewood Cliffs, NJ 07632                           10324     9/8/2020     24 Hour Fitness Worldwide, Inc.              $633.62                                                                              $633.62
Clark, Tracy A
6913 Ohio Drive
Vancouver, WA 98664                                  10325     9/8/2020     24 Hour Fitness Worldwide, Inc.              $325.05                                                                              $325.05
Bre Ddr Crocodile Falcon Ridge Town Center II LLC
3300 Enterprise Parkway
Beachwood, OH 44122                                  10326     9/8/2020        24 Hour Fitness USA, Inc.                                                             $1,557,880.14                      $1,557,880.14
Workman, Lisa
1081 Auburn St.
Livermore, CA 94550                                  10327     9/8/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Boychenko, Mary Cay
3490 Greenville Dr
Simi Valley, CA 93063                                10328     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $95.97                                                                             $95.97
Briceno, Jaime Heriberto
26 Bernard St.
Bakersfield, CA 93305                                10329     9/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Reynolds, Tyler J
407 Marty Lane
Unit 12
Petaluma, CA 94952                                   10330     9/8/2020    24 Hour Fitness United States, Inc.           $429.00                                                                              $429.00
Janacek, John
108 San Clemente Ave
Oxnard, CA 93035                                     10331     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nguyen, Cuong
5708 Creekhollow Dr
Arlington, TX 76018                                  10332     9/8/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Slayton, Michael
232 N Lone Hill Ave
Glendora, CA 91741                                   10333     9/8/2020     24 Hour Fitness Worldwide, Inc.                             $1,250.00                                                           $1,250.00
Fan, Ming-Jean
7706 Oak Meadow Court
Cupertino, CA 95014                                  10334     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $57.00                                                               $57.00
Chandler (Taylin), Desiree
4422 Bush Mountain Drive
Tumwater, WA 98512                                   10335     9/8/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Malhotra, Akhil
2213 Olivia Lane
Little Elm, TX 75068                                 10336     9/8/2020        24 Hour Fitness USA, Inc.                 $399.99                                                                              $399.99


                                                                                                Page 655 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 215 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Mitchell, Mark
2112 Routt Street
Lakewood, CO 80215                           10337     9/8/2020    24 Hour Fitness Worldwide, Inc.             $262.00                                                                              $262.00
Xiao, Jimmy
745 E Valley Blvd Apt 271
San Gabriel, CA 91776                        10338     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,399.98                                                                           $1,399.98
RATNA, NAVA
950 PROSPECT AVENUE
VALLEJO, CA 94592                            10339     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Mar, Donna
8125 Peak Forest Way
Elk Grove, CA 95757                          10340     9/8/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Liu, Jianwei
4532 Mesa Blvd.
Chino Hills, CA 91709                        10341     9/8/2020    24 Hour Fitness Worldwide, Inc.             $232.91                                                                              $232.91
Pham, Arthur
6901 Loving Trl
North Richland Hills, TX 76182               10342     9/8/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Shubin, Jasmine Charisma
9051 Caminito Vera
San Diego, CA 92126                          10343     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Loganzo , Rondi
7 Gregory St.
New City , NY 10956                          10344     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $49.60                                                                            $49.60
ZIERMAN, TERRI
394 CHADWICK CIRCLE
HENDERSON, NV 89014                          10345    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Guembes, Marta
7304 N. Campbell Ave.
Portland, OR 97217                           10346     9/8/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Finke, Lauralee
6891 SE Clackamas Rd
Milwaukie, OR 97267                          10347     9/8/2020    24 Hour Fitness Worldwide, Inc.                             $228.00                                                              $228.00
Patterson, Patrice
7945 Lime Ave, Apt 2
Fontana, CA 92336                            10348     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wong, Virginia S.
27982 Milt Circle
Laguna Niguel, CA 92677                      10349     9/7/2020    24 Hour Fitness Worldwide, Inc.             $244.08                                                                              $244.08
Wawa, Songo
237 South Willie James Jones Avenue
San Diego, CA 92113                          10350     9/7/2020    24 Hour Fitness Worldwide, Inc.                              $30.44                            $19.84                             $50.28
Wong, Ho Yo
PO BOX 37610
Honolulu, HI 96837                           10351     9/7/2020       24 Hour Fitness USA, Inc.                $155.82                                                                              $155.82
WELDEHAIMANOT, SIMON
616 Heather Glenn Ln
San Leandro, CA 94578                        10352     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99




                                                                                     Page 656 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 216 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Chu, Jennie
226 Rose Arch
Irvine, CA 92620                             10353     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                             $5,059.90                          $5,059.90
Gutierrez, Malenie Selena
18514 Gardens End Ln,
Houston, TX 77084                            10354     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
NGUYEN, HONG HANH THI
16152 NASSAU LANE
HUNTINGTON BEACH, CA 92649                   10355     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
McComb, Jeremiah
18128 E 99th PL
Commerce City, CO 80022                      10356     9/8/2020            24 Denver LLC                                        $99.70                                                               $99.70
Shi, Wei
2308 Carquinez Ave
El Cerrito, CA 94530                         10357     9/7/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Parisi, Christina
201 S. Francisca Ave. #12
Redondo Beach, CA 90277                      10358     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Kim, Duckhwan
3621 Texel Ln
Pflugerville, TX 78660                       10359     9/8/2020       24 Hour Fitness USA, Inc.                                $583.36                                                              $583.36
Lavaglio, Brandon
22546 Vose Street
West Hills, CA 91307                         10360     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Santacroce, Gina M
5686 SE Chase Loop
Gresham, OR 97080                            10361     9/8/2020    24 Hour Fitness Worldwide, Inc.                                              $150.00                                             $150.00
Mosley, Major
8423 Adler Lake Dr
Houston, TX 77083                            10362     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
RAM, PRITO
PO Box 353
SAN BRUNO, CA 94066                          10363     9/9/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Abbasi, Omar
4752 Starbuck Avenue
Santa Rosa, CA 95409                         10364     9/8/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Khanna, Rishi
37560 Marsten Drive
Newark, CA 94560                             10365     9/8/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Cara-Reonal, Flormina Salazar
9451 IMPERIAL AVENUE
GARDEN GROVE, CA 92844                       10366     9/8/2020    24 Hour Fitness Worldwide, Inc.                                              $165.00                                             $165.00
Wong, Gordon
835 Sharon Park Drive
Menlo Park, CA 94025                         10367     9/8/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Boatner, Sean
PO Box 13545
Sacramento, CA 95853                         10368     9/8/2020    24 Hour Fitness Worldwide, Inc.             $229.00                                                                              $229.00




                                                                                     Page 657 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 217 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
D'amico, Frank
7803 So. Rice Ave.
Bellaire, TX 77401                           10369     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Washington, Christopher
6228 Bear Run Rd
The Colony, TX 75056                         10370     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Straalen, Kent Van
7400 Center Ave. #361
Huntington Beach, CA 92647                   10371     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Portscheller, Russ
20421 E. Sagewood Ln
Parker, CO 80138                             10372     9/8/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Premchand, Kiggal Nita
1226 Koi Terrace
Fremont, CA 94536                            10373     9/7/2020       24 Hour Fitness USA, Inc.               $1,541.00                                                                           $1,541.00
Young, Blair C
802 Windmill Place
Highlands Ranch, CO 80126                    10374     9/8/2020    24 Hour Fitness Worldwide, Inc.             $349.00                                                                              $349.00
Sinclair, Steven
34478 Hickory Lane
Wildomar, CA 92595                           10375     9/8/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Fox-Jones, June
2695 Briggs Avenue, Apt. A7
Bronx, NY 10458                              10376     9/8/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Wagnon, Sheila
1043 NE Thomas Street
Hillsboro, OR 97124                          10377     9/8/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Nelson, Chris
6 Galicia Ct
Palm Desert, CA 92260                        10378     9/8/2020    24 Hour Fitness Worldwide, Inc.             $119.98                                                                              $119.98
Wangliang, Summer
2000 S Melrose Dr
Apt 21
Vista, CA 92081                              10379     9/8/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Thomas, Stephanie
2920 Briarwood Rd Unit H9
Bonita, CA 91902-1820                        10380     9/8/2020    24 Hour Fitness Worldwide, Inc.             $250.00           $0.00                                                              $250.00
Alfonso, Charles
8240 SW 94th Street
Miami, FL 33156                              10381     9/8/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Trivedi, Abhishek
232 Longview Terrace
Orinda, CA 94563                             10382     9/8/2020    24 Hour Fitness Worldwide, Inc.             $282.73                                                                              $282.73
Kogan, Igor
5 Woodrise Court
East Northport, NY 11731                     10383     9/8/2020           24 New York LLC                          $60.00                                                                            $60.00
Collazo, Julia
1338 Buckwood Dr.
Orlando, FL 32806                            10384     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00


                                                                                     Page 658 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 218 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Lay, Alexander
2521 Louise Ave.
Arcadia, CA 91006                            10385     9/6/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Schumacher, Randal P.
9516 Bent Creek Lane
Vienna, VA 22182-1407                        10386     9/8/2020    24 Hour Fitness Worldwide, Inc.                          $2,040.00                                                           $2,040.00
Palileo, Cheryl
5201 Laguna Oaks Drive #189
Elk Grove, CA 95758                          10387     9/9/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Grinchenko, Nikolai
3360 Shore Parkway Apt.#5B
Brooklyn , NY 11235                          10388     9/7/2020    24 Hour Fitness Worldwide, Inc.           $526.37                                                                              $526.37
Szeto, Naomi
2907 Hillside Drive
Burlingame, CA 94010                         10389     9/7/2020    24 Hour Fitness Worldwide, Inc.              $70.38                                                                             $70.38
Johnson, Joshua Gunner
7337 Woodruff Way
Citrus Heights, CA 95621                     10390     9/8/2020    24 Hour Fitness Worldwide, Inc.           $240.00                                                                              $240.00
Klimenko, Elena
3730 Max Pl Apt 201
Boynton Beach, FL 33436                      10391     9/8/2020    24 Hour Fitness Worldwide, Inc.              $99.47                                                                             $99.47
Zubko, Yelena
5725 Ridgepoint Dr
Antelope, CA 95843                           10392     9/9/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Putman-Elliott, Pamela
23 Glorieta West
Irvine, CA 92620                             10393     9/8/2020    24 Hour Fitness Worldwide, Inc.           $499.92                                                                              $499.92
DiRocco, Barbara
10903 Whiterim Drive
Potomac, MD 20854                            10394     9/8/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Schroeder, Jacob
315 Crest Ave
Alamo, CA 94507                              10395     9/9/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Luis, Nathan
106 Onondaga Ave
San Francisco, CA 94112                      10396     9/7/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
French, Shaylyn
4420 Gary Dr
Haltom City, TX 76117                        10397     9/9/2020    24 Hour Fitness Worldwide, Inc.           $582.78                                                                              $582.78
Ko, Sandy
10 Bethel Ct
Sacramento, CA 95831                         10398     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Rich, Erica
PO Box 609
Newark, CA 94560                             10399     9/7/2020    24 Hour Fitness Worldwide, Inc.              $48.00                                                                             $48.00
Suelflow, Gerry
1615 Morgan Lane
Redondo Beach, CA 90278                      10400     9/8/2020    24 Hour Fitness Worldwide, Inc.           $262.53                                                                              $262.53




                                                                                     Page 659 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 219 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Mims, Carol
4201 Abigail Court
Antelope, CA 95843                           10401    9/10/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
GRIFFIN, LORI
4235 WALNUT AVE
CHINO, CA 91710                              10402     9/8/2020    24 Hour Fitness Worldwide, Inc.           $900.00                                                                              $900.00
Firth, Ruth
17517 Gold Holly
Pflugerville, TX 78660                       10403     9/8/2020    24 Hour Fitness Worldwide, Inc.          $1,051.29                                                                           $1,051.29
Stamps, Gwendolyn
18515 Bridgeland Creek Pkwy #910
Cypress, TX 77433                            10404     9/9/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
Ye, Peng
43278 Cedarwood Drive
Fremont, CA 94538                            10405     9/7/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Harutunian, Albert
P.O. Box 22795
San Diego, CA 92192-2795                     10406     9/9/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Caselli, Filippo
25621 Blossom park street
Lake Forest, CA 92630                        10407     9/9/2020    24 Hour Fitness Worldwide, Inc.           $450.00                                                                              $450.00
Litton, James
1655 Klamath River Dr
Rancho Cordova, CA 95670                     10408     9/7/2020    24 Hour Fitness Worldwide, Inc.          $1,700.00                                                                           $1,700.00
Battaglia, Dante O.
836 Madison Ave. Apt. 1
Paterson, N.J. 07501                         10409     9/7/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                       $1,000.00                                           $2,000.00
Pardon, Kimberley Sue
5319 SE 18th Ave
Apt 4
Portland, OR 97202                           10410     9/8/2020    24 Hour Fitness Worldwide, Inc.        $150,000.00                                                                         $150,000.00
Hmmich, Mohcine
6311 Van Nuys Blvd. #421
Van Nuys, CA 91401                           10411     9/8/2020    24 Hour Fitness Worldwide, Inc.           $576.00                                                                              $576.00
Kha, Vivian
1631 Golden Gate Ave.
San Francisco, CA 94115                      10412     9/8/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
George, Bindhu
2282 Olympic View Dr
Chino Hills, CA 91709                        10413     9/9/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Avanesyan, Gurgen
1900 Bonita Dr
Glendale, CA 91208                           10414     9/9/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
Carney, Eilish
7501 Ridge Blvd, Apt 5L
Brooklyn, NY 11209                           10415     9/7/2020    24 Hour Fitness Worldwide, Inc.              $72.00                                                                             $72.00
Crouchet-Faux, Bryce
1025 Ocean Ave. #205
Santa Monica, CA 90403                       10416     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00


                                                                                     Page 660 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 220 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Robinson, Jamal D.
1715 Enclave Pkwy #308
Houston, TX 77077                           10417     9/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Shue, Hagent
19304 Avenida Del Sol
Walnut, CA 91789                            10418     9/8/2020     24 Hour Fitness Worldwide, Inc.             $4,000.00                                                                           $4,000.00
Meader, Jesse
1430 E Thackery Ave
West Covina, CA 91791                       10419     9/9/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Schott, Travis L
544 Glenneyre #3
Laguna Beach, CA 92651                      10420     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
MCNAIR, MELISSA
1978 TIOGA LOOP
HERCULES, CA 94547                          10421     9/8/2020     24 Hour Fitness Worldwide, Inc.              $428.00                                                                              $428.00
Jordan, Michael
4420 Gary Dr
Haltom City, TX 76117                       10422     9/9/2020     24 Hour Fitness Worldwide, Inc.              $582.78                                                                              $582.78
Feldman, Gary
594 Deer Creek Lane
Petaluma, CA 94952                          10423     9/8/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Saelee, Sam
5752 Taj Mahal Dr
Las Vegas, NV 89103                         10424     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Soukup, Zachary Jon
816 Patricia Court
Wentzville, MO 63385                        10425     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Tafoya, Angela
15353 Weddington St Apt C305
Sherman Oaks, CA 91411                      10426     9/7/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Guo, Joe
3210 Sawtelle Blvd #307
Los Angeles, CA 90066                       10427     9/8/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Guo, Danyan
1173 Via Lucero
Oceanside, CA 92056                         10428     9/8/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99
Iderstine, Lisa Van
555 Countrybrook Loop
San Ramon, CA 94583                         10429     9/8/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Boucher, Jennifer
3831 Green Ave.
Apt. B
Los Alamitos, CA 90720                      10430     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $62.97                                                                             $62.97
Morrow, Charlene P.
606 Calle Reata
San Clemente, CA 92673-3036                 10431     9/8/2020        24 Hour Fitness USA, Inc.                 $800.00                                                                              $800.00
Miller, Dianne
26436 Lombardy Road
Mission Viejo, CA 92692                     10432     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00


                                                                                       Page 661 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 221 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wang, Bo
408 portofino dr, Unit 102
San Carlos, CA 94070                         10433     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $300.00                                                              $300.00
Hirokawa, Chigusa
45-210 William Henry Rd
Kaneohe, HI 96744                            10434     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Ghosh, Arpita
28451 Yosemite Drive
Portola Hills, CA 92679                      10435     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Oblena, Christian
34122 Langhorn Court
Fremont, CA 94555                            10436     9/7/2020    24 Hour Fitness Worldwide, Inc.                                                                $46.99                             $46.99
Bichut, Dominique
150 E56th Street
Apt 9C
New York, NY 10022-3633                      10437     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $69.99                                                                            $69.99
Snyder, Sally A
273 1/2 Termino Ave
Long Beach, CA 90803                         10438     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $34.99                                                                            $34.99
Johnson, Joel Vaughn
1412 Law St.
San Diego, CA 92109                          10439     9/8/2020    24 Hour Fitness Worldwide, Inc.            $2,100.00                                                                           $2,100.00
Tate, Nathan
c/o Yvonne Tate
PO Box 771
Indian Hills, CO 80454                       10440     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Denbaly, Maryam
9115 Cricklewood Ct
Vienna, Va 22182                             10441     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00
Boyd, Jason
13145 SW Snowshoe Ln
Beaverton, OR 97008                          10442     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,250.00                                                                           $1,250.00
Roberts, Natalia
21735 Manor Court Dr
Katy, TX 77449                               10443     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Estrella, Jaime
8300 NE Quatama St Unit 53
Hillsboro, OR 97006                          10444     9/8/2020       24 Hour Fitness USA, Inc.                    $60.00                                                                            $60.00
Wang, Hailing
3176 Puttenham Way
Fremont, CA 94536                            10445     9/8/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Cho, Yong
20112 Milano Ct
Yorba Linda, CA 92886                        10446     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $59.55                                                                            $59.55
Crum, Vicki
47 Sanders Ranch Road
Moraga, CA 94556                             10447     9/8/2020    24 Hour Fitness Worldwide, Inc.                             $308.00                                                              $308.00
Montee, Kristy
60 White Pine Lane
Danville, CA 94506                           10448     9/8/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00

                                                                                     Page 662 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 222 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Stetsen, Ksenia
9019 N Boxwood Street
Camas, WA 98607                               10449     9/8/2020     24 Hour Fitness Worldwide, Inc.                $31.61                                                                              $31.61
Sparks, Ramona
4117 Boone Lane
Sacramento, CA 95821                          10450     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Smith, Nicholas
1231 Cayuga Avenue
San Francisco, CA 94112                       10451     9/8/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Hill, Melissa
12371 Rocksprings Ct.
Garden Grove, CA 92843                        10452     9/8/2020     24 Hour Fitness Worldwide, Inc.             $6,552.00                                                                           $6,552.00
Bennett, Rachel
8701 NE 54th St., Apt G6
Vancouver, WA 98662                           10453     9/8/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Goff, Matthew L
4514 Stuart Street
Denver, CO 80212                              10454     9/9/2020     24 Hour Fitness Worldwide, Inc.              $124.60                                                                              $124.60
Lewis, Jaimie
5602 N Sycamore Ave
Rialto, CA 92377                              10455     9/8/2020     24 Hour Fitness Worldwide, Inc.              $380.00                                                                              $380.00
Guo, Bing Na
9327 Lafayette Walk
Brooklyn, NY 11209                            10456     9/8/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Karbalaee, Nima
29175 Alfieri St.
Laguna Niguel, CA 92677                       10457     9/8/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Arakaki Jr., James M.
5323 Keikilani Circle
Honolulu, HI 96821                            10458     9/8/2020     24 Hour Fitness Worldwide, Inc.              $103.66                                                                              $103.66
Hang, David
3595 Chemin de Riviere
San Jose, CA 95148                            10459     9/8/2020    24 Hour Fitness United States, Inc.           $180.00                          $238.00                                             $418.00
Ehrlich, Shoshanna
9411 NW 10 St.
Plantation, FL 33322                          10460     9/9/2020     24 Hour Fitness Worldwide, Inc.                $29.00                                                                              $29.00
PRAHL, SHANNON
517 KIMBROUGH ST
FORT WORTH, TX 76108                          10461     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Mittelman, Doug
7 Moonray
Irvine, CA 92603                              10462     9/7/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Williams, Turan t
3972 Riviera Drive
San Diego, CA 92109                           10463     9/8/2020     24 Hour Fitness Worldwide, Inc.              $192.00                                                                              $192.00
Elliby, Julian
220 Forestridge Dr.
Mansfield, TX 76063                           10464     9/7/2020     24 Hour Fitness Worldwide, Inc.              $242.41                                                                              $242.41




                                                                                         Page 663 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 223 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Uy, Henley
11306 Oakwood Drive
Fontana, CA 92337                             10465     9/8/2020     24 Hour Fitness Worldwide, Inc.              $456.00                                                                              $456.00
Gimelli, John
2165 La Madrona drive
Santa Cruz, CA 95060                          10466     9/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Birkett, Tom
12221 Rios Road
San Diego, CA 92128                           10467     9/9/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Puzon, Bartlomiej
320 E 42nd St #2910
New York, NY 10017                            10468     9/9/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Malone, Amy
9820 Vieux Carre Dr
Louisville, KY 40223                          10469     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $886.00                                                              $886.00
Lei, Jin Li
15030 Wengate Street
San Leandro, CA 94579-1536                    10470     9/7/2020     24 Hour Fitness Worldwide, Inc.              $286.66                                                                              $286.66
Yasko, Joseph
6778 Sandalwood Dr.
Simi Valley, CA 93063                         10471     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kiley, Susan
6105 Camino Forestal
San Clemente, CA 92673                        10472     9/8/2020     24 Hour Fitness Worldwide, Inc.              $408.33                                                                              $408.33
To, Tammi
1298 Sierra Ct.
San Jose, CA 95132                            10473     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $324.50                            $324.50
Clary, Daniel
2618 San Miguel Drive #467
Newport Beach, CA 92660                       10474     9/7/2020        24 Hour Fitness USA, Inc.                 $150.00                                                                              $150.00
Klein, Gerald & Diane
3583 Libby Court
West Palm Beach, FL 33406-4915                10475     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $859.98                                                              $859.98
Sagala, Benny
2045 Blue Bird Lane
Redlands, CA 92374                            10476     9/8/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Ghaempanah, Neda
19000 Harvard ave
Apartment 15
Irvine, Ca 92612                              10477     9/8/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Kazzaz, Omayah
10448 Carlotta Ave
Buena Park, CA 90620                          10478     9/8/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Reznik, Igor
3115 Brighton 6th Street, Apt 2N
Brooklyn, NY 11235                            10479     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $31.50                                                                             $31.50
Nguyen, Diane
19122 Blue Hill Lane
Tomball, TX 77377                             10480     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00


                                                                                         Page 664 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 224 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hsu, Uting
3515 S Oak Valley Place
Diamond Bar, CA 91765                         10481     9/8/2020    24 Hour Fitness Worldwide, Inc.            $6,711.38                                                                           $6,711.38
Jewett Jr., John W.
6420 E Calle del Norte
Anaheim, CA 92807                             10482     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,128.18                                                                           $1,128.18
Lain, Kevin
605 SW 119th ST
APT 2207
Oklahoma City, OK 73170                       10483     9/8/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Sekhon, Gurveen
908 Tybalt Drive
San Jose, CA 95127                            10484     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $519.97                                                              $519.97
Shah, Milin
1402 Central Avenue
Aberdeen, NJ 07747                            10485     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,536.00                                                                           $1,536.00
Chow, Anna
775 42nd Ave
San Francisco, CA 94121                       10486    9/10/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Ross, Armand M
4564 Somerset Drive NE
Albany, OR 97322                              10487     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Sharafi, Sarah
3207 Defoe Ct.
Fremont, CA 94536                             10488     9/8/2020       24 Hour Fitness USA, Inc.                $141.00                                                                              $141.00
Ward, Brianna
262 Lugonia St.
Newport Beach, CA 92663                       10489     9/8/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Gutter, Michael
18 Charles Street, Apartment 4
Jersey City, NJ 07307                         10490     9/8/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Sun, Lina
5831 Fairdale Ln
Houston, TX 77057                             10491     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Rosas, Marisa
5371 Sunnybrook Ct
Santa Rosa, CA 95403                          10492     9/8/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00          $0.00                                                            $5,000.00
Lischner, Cynthia
206 Quentin Road, Apt. 2d
Brooklyn, NY 11223                            10493     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Vanzuylen, Vincent
12620 SW 10th St
Beaverton, OR 97005                           10494     9/6/2020       24 Hour Fitness USA, Inc.                $139.50                                                                              $139.50
Lomv, Alex
3861 Faulkner Ct
Irvine, CA 92606                              10495     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Thrash, Amia J
6541 Golden Club Dr.
Eastvale, CA 91752                            10496     9/8/2020    24 Hour Fitness Worldwide, Inc.             $143.97                                                                              $143.97


                                                                                      Page 665 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 225 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Crum, Alexander
47 Sanders Ranch Road
Moraga, CA 94556                             10497     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $308.00                                                              $308.00
KANG, HAO YUN
972 ASTON CIRCLE
SANTA ROSA, CA 95404                         10498     9/8/2020     24 Hour Fitness Worldwide, Inc.              $495.13                                                                              $495.13
Mittelman, Jill
7 Moonray
Irvine, CA 92603                             10499     9/7/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Ng, Jeanette
138 Port Royal Ave
Foster City, CA 94404                        10500     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Davis, Kirk
PO Box 3926
Huntington Beach, CA 92605                   10501     9/8/2020    24 Hour Fitness United States, Inc.          $1,541.00                                                                           $1,541.00
Bradley, Gale
425 Burnett Ave.
San Francisco, CA 94131                      10502     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ang, Ronald
6006 Edgefield ave
Lakewood, CA 90713                           10503     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $78.98                                                                             $78.98
Johnson, Janice
4048 De La Vina Way
Sacramento, CA 95823                         10504     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $65.00                                                                             $65.00
Tong, Ling
1074 Robbia DR.
Sunnyvale, CA 94087                          10505    9/10/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Rus, Charles
4629 Cass St. #359
San Diego, CA 92109                          10506     9/9/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Roa, Henry
14639 Dalmatian ave.
La Mirada, CA 90638                          10507     9/8/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Richardson, Jisung
4461 Pacific Coast Highway
APT C301
Torrance, CA 90505                           10508     9/8/2020        24 Hour Fitness USA, Inc.                $1,600.00                                                                           $1,600.00
Quibelan, Stacy
7902 Cobblestone Ct.
Gilroy, CA 95020                             10509     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Pipalapalli, Ashwini
                                             10510     9/8/2020        24 Hour Fitness USA, Inc.                 $110.00                                                                              $110.00
Esfahani, Amin Ghamsari
6277 McAbee Road
San Jose, CA 95120                           10511     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Ali, Izzie
3790 Sparrowood Way
Sacramento, CA 95823                         10512     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00




                                                                                        Page 666 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 226 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Ostromogilskaya, Yelena
2279 28th Ave
San Francisco, CA 94116                     10513     9/8/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Elwood, William
53260 Avenida Obregon
La Quinta, CA 92253                         10514     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Graml, Charles
4122 Drummond St
Houston, TX 77025                           10515     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $82.50                                                                            $82.50
JIMENEZ, TONY
15530 SMOKETREE ST
HESPERIA, CA 92345                          10516     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lopez, Kathleen P
4856 Kipling Drive
Carmichael, CA 95608                        10517     9/8/2020    24 Hour Fitness Worldwide, Inc.             $105.27                                                                              $105.27
Lu, Yao Hui
1738 Yosemite Ave
San Francisco, CA 94124                     10518     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Haycraft, Crystal Charlene
P.O. Box 1481
San Clemente, CA 92674                      10519     9/8/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Powell, John and Lucy
P.O. Box 12111
Reno, NV 89510                              10520     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $98.00                                                                            $98.00
Hunsaker, Ron
21102 Pennington Lane
Trabuco Canyon, CA 92679-3310               10521     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $95.00                                                                            $95.00
Hall, Yiyao Zhou
1347 Warner Ave.
Sunnyvale, CA 94087                         10522     9/8/2020       24 Hour Fitness USA, Inc.                $424.00                                                                              $424.00
Yamamoto, Masahiro
473 Sapena Ct.
#12
Santa Clara, CA 95054                       10523     9/7/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
BESEM, MICHAEL
5419 HOLLYWOOD BLVD #C-300
LOS ANGELES, CA 90027                       10524     9/8/2020       24 Hour Fitness USA, Inc.                $649.99                                                                              $649.99
Dawley, Hilda
1441 E. Altadena Drive
Altadena, CA 91001                          10525     9/9/2020    24 Hour Fitness Worldwide, Inc.            $2,948.00                                                                           $2,948.00
Leaupepe, Upu
330 Dominguez St
Camarillo, CA 93010                         10526     9/8/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Zeinalizadeh, Nooshin
36 Rue Fontaine
Foothill Ranch, CA 92610                    10527     9/8/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Holt, Sherri
3033 Merrick San Way
Carmichael, CA 95608                        10528     9/8/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00


                                                                                    Page 667 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 227 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                       10529     9/9/2020     24 Hour Fitness Holdings LLC               $699.99                                                                              $699.99
Bliley, Paul
13409 SE Angus ST
Vancouver, WA 98683                          10530     9/8/2020    24 Hour Fitness Worldwide, Inc.             $425.00                                                                              $425.00
Griggs, Jernard
PO Box 870541
Mesquite, TX 75187                           10531     9/9/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Brown, James
1361 Emerald St
San Diego, CA 92109                          10532     9/8/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Bahrami, Alexander
11201 Birmingham Ct.
Great Falls, VA 22066                        10533     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Miller, Pamela D
16 Velasco Ct.
Danville, CA 94526                           10534     9/8/2020    24 Hour Fitness Worldwide, Inc.             $383.32         $383.32                                                              $766.64
Trinh, Toan P
830 Meade Ave
San Francisco, CA 94124                      10535     9/9/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Magliacano, Sofia
321 W. 6th St.
Corona, CA 92882                             10536     9/9/2020       24 Hour Fitness USA, Inc.                                $286.66                                                              $286.66
Tran, Ivy
414 S.21st
San Jose, CA 95116                           10537     9/7/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Nersesian, Jack
4365 W. Sarah Street
Burbank, CA 91505                            10538     9/8/2020    24 Hour Fitness Worldwide, Inc.             $162.48                                                                              $162.48
O'Neal, Kayleigh Valeen
25 NE 86th ave
Portland , OR 97220                          10539     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Campos, Pam
3145 Riverside Dr.
Carrollton, TX 75007                         10540     9/9/2020    24 Hour Fitness Worldwide, Inc.             $550.00                                                                              $550.00
Patel, Minesh
6202 Camellia Cir
Rocklin, CA 95765                            10541     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Acosta, Lily
5610 Bear Paw Circle
Katy, TX 77449                               10542     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Schroeder, Musashi
5711 Ravenspur Dr. #307
Rancho Palos Verdes, CA 90275                10543     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Sharma, Rohit
6349 San Rufo Cir
Buena Park, CA 90620                         10544     9/8/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00




                                                                                     Page 668 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 228 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Massa, Michael
23337 Califa St
Woodland Hills, CA 91367                      10545     9/9/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Syed, Habib Hasan
2735 Indigo Stone Ln
Katy, TX 77449                                10546     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Umbria, Luis
1002 Katy Gap Rd Apt 432
Katy, TX 77494                                10547     9/8/2020     24 Hour Fitness Worldwide, Inc.                $45.45                                                                              $45.45
Naines, Julie
6423 Matiija Ave.
Van Nuys, CA 91401                            10548     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Lien, John
10938 Lotus Drive
Westminster, CA 92843                         10549     9/8/2020              RS FIT CA LLC                       $429.99                                                                              $429.99
Gao, Xiangmin
1575 Honeywood Ct
Brea, CA 02921                                10550     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Demke, Caleb
1456 E Firelight Way
Sandy, UT 84092                               10551     9/8/2020     24 Hour Fitness Worldwide, Inc.              $250.82                                                                              $250.82
Lee, Christopher
7 Timberwood Dr, Unit 314
Lebanon, NH 03766                             10552     9/8/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
TAO, WEI
15207 SE Northshore Dr
Vancouver, WA 98683-5315                      10553     9/8/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Melchiore, Yeni
1743 10th Street D
Santa Monica, CA 90404                        10554     9/9/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
MUNIZ, MARGARITA
21151 E FLORA PL
AURORA, CO 80013                              10555     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Nguyen, Whitney
474 Clauser Drive
Milpitas, CA 95035                            10556     9/9/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Alcaraz, Adam Fidel
20702 EL TORO ROAD #531
LAKE FOREST, CA 92630                         10557     9/7/2020     24 Hour Fitness Worldwide, Inc.           $39,268.81                                                                           $39,268.81
Mimi, Huynh
11100 S River Heights Drive A216
South Jordan, UT 84095                        10558     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Doh, Youngmee
4205 129th Pl SE Apt 6
Bellevue, WA 98006                            10559     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Fowler, Robert
1812 Tameria Dr
Irving, TX 75060                              10560     9/8/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00




                                                                                         Page 669 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 229 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Deniae, Robert
27501 Label Ave
Canyon Country, CA 91351                     10561     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Munoz, Rina L
1625 E 124th St
Compton, CA 90222                            10562     9/9/2020     24 Hour Fitness Worldwide, Inc.              $898.00                                                                              $898.00
Ghanoongooi, Benjamin H.
27975 Sarabande Lane # 238
Canyon Country, CA 91387                     10563     9/7/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                            $0.00                          $3,000.00
PAN, DEAN
7161 GALLI CT
SAN JOSE, CA 95129                           10564     9/8/2020     24 Hour Fitness Worldwide, Inc.              $159.00                                                                              $159.00
Chan, KaFai
                                             10565     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ceballos, Patricia
1498 Gustavo Street
Unit D
El Cajon, CA 92019                           10566     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Mathis, Spencer
26622 Swan Lane
Canyon Country, CA 91387                     10567     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Filice, Dominic
4601 S Cooper Street
Seattle, WA 98118                            10568     9/8/2020     24 Hour Fitness Worldwide, Inc.              $127.35                                                                              $127.35
MCCAIN, BENNIE
2207 SARADON DR
SUGAR LAND, TX 77478                         10569     9/8/2020     24 Hour Fitness Worldwide, Inc.              $105.87                                                                              $105.87
Tice, Carl
2541 Date Circle
Torrance, CA 90505                           10570     9/8/2020        24 Hour Fitness USA, Inc.                    $82.66                                                                             $82.66
Thai, Hoang
5671 Shadow Ridge Dr
Castro Valley, CA 94552                      10571     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Rupert, Audra
1439 Long Creek Way
Roseville, CA 95747                          10572     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $79.00                                                                             $79.00
Alvarez, Crisanne
4556 Fargo Dr.
Grand Prairie, TX 75052                      10573     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $250.53                                                              $250.53
Newman, Jane
2018 NW Victoria Dr
McMinnville, OR 97128                        10574     9/8/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Bui, Tom
18934 Knapp St
Northridge , CA 91324                        10575     9/9/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Gonzalez, Katherine
3950 Mack Road Sp#146
Sacramento, CA 95823                         10576     9/8/2020    24 Hour Fitness United States, Inc.           $432.00                                                                              $432.00




                                                                                        Page 670 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 230 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hunsaker, Paula M
21102 Pennington Lane
Trabuco Canyon, CA 92679                     10577     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $94.64                                                                             $94.64
Scher, Jeffrey
102-55 67th Drive
APT. LF
Forest Hills, NY 11375                       10578     9/8/2020      24 Hour Fitness Holdings LLC               $1,800.00                                                                           $1,800.00
Tamayo, Irma
12034 Pecan Meadow Dr
Houston, TX 77071                            10579     9/9/2020    24 Hour Fitness United States, Inc.          $2,500.00                                                                           $2,500.00
Benavidez, Marissa Amelia
1809 Litchfield Ave.
Long Beach, CA 90815                         10580     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                $108.18                            $108.18
Fried, Robert
910 Stratford Ct.
Del Mar, CA 92014                            10581     9/8/2020     24 Hour Fitness Worldwide, Inc.              $780.00                                                                              $780.00
Huang, Julie
3321 Garden Terrace Lane
Hacienda Heights, CA 91745                   10582     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $499.98                                                              $499.98
Gerughty, Deborah J
291 White Fang Way
Livermore, CA 94550                          10583     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $92.23                                                                             $92.23
Ashmore, Andrew
1725 Terrapin Hills Dr
Bowie, MD 20721                              10584     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Biddulph, Evan
6431 S Lakeview St
Littleton, CO 80120                          10585     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Liu, Lin
21902 Woodbury Dr
Cupertino, CA 95014                          10586     9/8/2020     24 Hour Fitness Worldwide, Inc.                                               $325.00                                             $325.00
Pastore, Jo
5105 68TH STREET
San Diego, CA 92115                          10587     9/8/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
DeHerrera, Jerome
555 Greathouse Drive
Milpitas, CA 95035                           10588     9/8/2020     24 Hour Fitness Worldwide, Inc.           $18,000.00                                                                           $18,000.00
Nicholson, Elaine
36115 Pizarro Dr.
Fremont, CA 94536                            10589     9/8/2020     24 Hour Fitness Worldwide, Inc.              $277.95                                                                              $277.95
Hasan, Umar Syed
2565 Alvin Avenue Apt 139
San Jose, CA 95121                           10590     9/8/2020        24 Hour Fitness USA, Inc.                    $62.73                                                                             $62.73
Gamboa, Janet
601 W. Santa Ana Blvd.
Santa Ana, CA 92701                          10591     9/8/2020    24 Hour Fitness United States, Inc.          $1,548.00                                                                           $1,548.00
Zarate, Paula
1263 Jefferson Ave
Escondido, CA 92027                          10592     9/9/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00


                                                                                        Page 671 of 1762
                                                          Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 231 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Johnston, Jennifer D
7139 N McKenna Ave
Portland, OR 97203                             10593     9/8/2020       24 Hour Fitness USA, Inc.               $1,092.47                                                                           $1,092.47
Castillo, Alan
16 Brynwood Lane
Ladera Ranch, CA                               10594     9/8/2020    24 Hour Fitness Worldwide, Inc.             $487.00                                                                              $487.00
Kim, Seokmin
16155 Risley St
Whittier, CA 90603                             10595     9/9/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Boyer Reddy, Stephanie
26839 Marble Lakes Drive
Katy, TX 77494                                 10596     9/9/2020    24 Hour Fitness Worldwide, Inc.             $636.30                                                                              $636.30
Houston, Katherine
4200 SE Bowman St
Milwaukie, OR 97222                            10597     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $102.68                                                              $102.68
Nguyen, Heidi
1007 D St.
Sacramento, CA 95814                           10598     9/8/2020    24 Hour Fitness Worldwide, Inc.             $425.00                                                                              $425.00
Hawkins, Cynthia
1338 Buckwood Dr.
Orlando, FL 32806                              10599     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
FOSTER, JON W.
10270 CABALLO COURT
SACRAMENTO, CA 95829                           10600     9/8/2020    24 Hour Fitness Worldwide, Inc.             $168.00                                                                              $168.00
Clay, Christopher
Griffin & Mathews
1155 Dairy Ashford, Suite 300
Houston, TX 77079                              10601     9/8/2020    24 Hour Fitness Worldwide, Inc.             $148.83                                                                              $148.83
Bankston, Kathreen Batayon
10585 W. Ontario Pl.
Littleton, CO 80127                            10602     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Patel, Ankur
12 Kearny court
Parsippany, NJ 07054                           10603     9/8/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
STERMER, ERNEST
6320 SURFSIDE WAY
SACRAMENTO, CA 95831                           10604     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Ingardia, Richard S
4727 59th Street
San Diego, CA 92115                            10605     9/9/2020    24 Hour Fitness Worldwide, Inc.            $7,695.00                                                                           $7,695.00
Konzelman, Jon
12630 Westmere Drive
Houston, TX 77077                              10606     9/8/2020    24 Hour Fitness Worldwide, Inc.             $106.65                                                                              $106.65
Kimberly Roth (now known as Kimberly Brady)
3820 Bernice Dr.
San Diego, CA 92107                            10607     9/8/2020    24 Hour Fitness Worldwide, Inc.             $899.92                                                                              $899.92
Rushiddin, Khalfani
1901 Halford Ave
Apt # 222
Santa Clara, CA 95051                          10608     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $49.34                                                                            $49.34

                                                                                       Page 672 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 232 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Fabry, Robert N.
72. E. Golden Privet Drive
Draper, UT 84020                              10609     9/8/2020     24 Hour Fitness Worldwide, Inc.              $105.93                                                                              $105.93
Dorigo, Christine
276 Adams Street 27
Oakland, CA 94610                             10610     9/8/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
Beauparlant, Dawn
2502 NE Daphne St.
Issaquah, WA 98029                            10611     9/8/2020    24 Hour Fitness United States, Inc.          $2,059.20                                                                           $2,059.20
Phillips, Blake
1325 Delaware #105
Huntington Beach, CA 92648                    10612     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.00                            $699.00
Blanda, Tony
8124 Shady Glen Ave.
Las Vegas, NV 89131-8144                      10613     9/9/2020     24 Hour Fitness Worldwide, Inc.                $48.50                                                                              $48.50
Griffin, Indra Lilmonie
18425 Kittridge St. Unit 315
Reseda, CA 91335                              10614     9/8/2020     24 Hour Fitness Worldwide, Inc.                $39.99                                                                              $39.99
Zahn, Douglas
9803 49th Ave SW
Seattle, WA 98136                             10615     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,823.90                                                                           $1,823.90
RAMCHANDANI, SUNIL
5216 FALCON TRAIL
DAVIE, FL 33314                               10616     9/8/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Nishiyama, Akiko
17 Meadow Ln
Redwood City, CA 94063                        10617    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $243.75                                                              $243.75
Correa, Carmen
9020 Pennylane
Fortworth, TX 76123                           10618     9/9/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Ramirez, Jose Antonio
4616 11th Ave
Sacramento, CA 95820                          10619     9/8/2020     24 Hour Fitness Worldwide, Inc.              $319.97                                                                              $319.97
Bighamian, Mansour
P.O. BOX 251774
Los Angeles, CA 90025                         10620     9/9/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Medeiros, Gary
1617 Boyer Ave E
Seattle, WA 98112                             10621     9/8/2020     24 Hour Fitness Worldwide, Inc.                $84.00                                                                              $84.00
Campbell, Troye
3215 Park Hills Dr
Austin, TX 78746                              10622     9/8/2020     24 Hour Fitness Worldwide, Inc.              $270.00                                                                              $270.00
Mitchell, Shellee
1011 Caslon Way #206
Landover, MD 20785                            10623     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Schultheis, Mark
1580 Redlands Place
Costa Mesa, CA 92627                          10624     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00




                                                                                         Page 673 of 1762
                                                       Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 233 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Woods, Jenill
7245 Gainsborough Court
Rancho Cucamonga, CA 91739                  10625     9/8/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Taylor, Tracey A.
1111 SE Dogwood Lane
Milwaukie, OR 97267                         10626     9/8/2020    24 Hour Fitness Worldwide, Inc.              $49.98                                                                             $49.98
Nguyen, Quynh Luu
1141 Navaro St
Santa Rosa, CA 95401                        10627     9/9/2020             RS FIT CA LLC                    $800.00                                                                              $800.00
Von Futscher, Victor
10612 SW 137th Place
Miami, FL 33186                             10628     9/8/2020    24 Hour Fitness Worldwide, Inc.           $320.99                                                                              $320.99
Wong, Germaine
4 Rolph Park Ct
Crockett, CA 94525                          10629     9/7/2020    24 Hour Fitness Worldwide, Inc.           $399.99                                                                              $399.99
Semenova, Julia
4 Allenwood Ln
Aliso Viejo, CA 92656                       10630     9/9/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Leddy, Michael
7605 Applecross Lane
Dallas, TX 75248                            10631     9/9/2020    24 Hour Fitness Worldwide, Inc.              $81.19                                                                             $81.19
Dey, Supriyo
3328 Moulin Ln
San Jose, CA 95135                          10632     9/8/2020    24 Hour Fitness Worldwide, Inc.           $160.87                                                                              $160.87
Smith, Jr., R.D.
9204 Bluefield Rd.
Springdale, MD 20774                        10633     9/8/2020    24 Hour Fitness Worldwide, Inc.           $133.06                                                                              $133.06
Courtney, J. Craig
2881 Prestwick Court
Fairfield, CA 94534                         10634     9/7/2020    24 Hour Fitness Worldwide, Inc.        $25,000.00                                                                           $25,000.00
GOLDMAN, JUDITH
450 E STRAWBERRY DR #47
MILL VALLEY, CA 94941                       10635     9/8/2020    24 Hour Fitness Worldwide, Inc.          $1,621.96                                                                           $1,621.96
Azaryan, Aida
1900 Bonita Dr
Glendale , CA 91208                         10636     9/9/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
Ybarra, Elizabeth
1135 North Barston Ave.
Covina, CA 91724                            10637     9/8/2020    24 Hour Fitness Worldwide, Inc.              $69.00                                                                             $69.00
Laiwala, Sarah
9626 NW Thompson Rd.
Portland, OR 97229                          10638     9/8/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                                                              $429.99
Olson, Donna jeanne
2928 Weald Way
Apartment #1423
Sacramento, CA 95833                        10639     9/9/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Yang, Minzhen
1194 Nikette Way
San Jose, CA 95120                          10640     9/8/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00


                                                                                    Page 674 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 234 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Patarra, Pedro
111 Hanover St.
Santa Cruz, CA 95018                         10641     9/7/2020    24 Hour Fitness Worldwide, Inc.           $299.00                                                                              $299.00
Perez, Melody
301 San Simeon Pl
San Ramon, CA 94583                          10642     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                             $699.99                            $699.99
Covall, R. Matthew
PO BOX 893
Fairfax, CA 94978                            10643     9/7/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
Phan, Jonathan
20521 Bearsden Cir
Huntington Beach, CA 92646                   10644     9/9/2020    24 Hour Fitness Worldwide, Inc.           $649.99                                                                              $649.99
Peithman, Juliane
31 Monte Cresta Ave
Pleasant Hill, CA 94523                      10645     9/6/2020    24 Hour Fitness Worldwide, Inc.           $399.99                                                                              $399.99
Bizjak, Robert J.
4855 SW Franklin Ave
Apt 133
Beaverton, OR 97005                          10646     9/8/2020    24 Hour Fitness Worldwide, Inc.           $192.00                                                                              $192.00
Sunkin, Neil
22908 Gershwin Dr.
Woodland Hills, CA 91364                     10647     9/9/2020    24 Hour Fitness Worldwide, Inc.          $3,075.00                                                                           $3,075.00
Gyi, Maisie
106 San Miguel Dr.
Arcadia, CA 91007                            10648     9/9/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Caole, Florentino R
1572A Guerrero St.
San Francisco, CA 94110                      10649     9/7/2020         24 San Francisco LLC                    $94.00                                                                             $94.00
KIM, YOUNG JIN
9721 Graham St. #17
Cypress, CA 90630                            10650     9/7/2020    24 Hour Fitness Worldwide, Inc.          $4,900.00                                                                           $4,900.00
Gentry, Paula
1088 Pondview Drive
Cedar Hill, TX 75104                         10651     9/9/2020    24 Hour Fitness Worldwide, Inc.           $399.00                                                                              $399.00
Roa, Christian
14639 Dalmatian Ave.
La Mirada, CA 90638                          10652     9/8/2020    24 Hour Fitness Worldwide, Inc.           $450.00                                                                              $450.00
Norcia, Lori
2340 Meyers Drive
Santa Rosa, CA 95403                         10653     9/9/2020    24 Hour Fitness Worldwide, Inc.          $5,000.00                                                                           $5,000.00
Zhu, Xiaowei
6233 Guyson Ct.
Pleasanton, CA 94588                         10654     9/7/2020    24 Hour Fitness Worldwide, Inc.           $690.00                                                                              $690.00
Ayala, Mireya
30784 Calle Chueca
San Juan Capistrano, CA 92675                10655     9/9/2020    24 Hour Fitness Worldwide, Inc.           $499.92                                                                              $499.92
Irwin, Lauren
20875 Kelvin Place
Woodland Hills, CA 91367                     10656     9/7/2020    24 Hour Fitness Worldwide, Inc.           $125.97                                                                              $125.97


                                                                                     Page 675 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 235 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Reese, James R.
25037 FEIJOA AVE.
LOMITA, CA 90717                              10657     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $199.00                                                              $199.00
Legarda, Richard
215 S. Winton Ave.
La Puente, CA 91744                           10658     9/7/2020     24 Hour Fitness Worldwide, Inc.                $39.99                                                                              $39.99
Casper, Tricia
74 Park Charles Blvd North
St Peters, MO 63376                           10659     9/9/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Ervin, Cynthia
6017 30th Ave NE
Seattle, WA 98115                             10660     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Smith, Equaan Dia
P. O. Box 11531
Piedmont, CA 94611                            10661     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Rang, Somneang
10503 NE 94th St
Vancouver, WA 98662                           10662     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
McLoone, Dan E
365 Buttonwood Dr
Brea, CA 92821                                10663     9/8/2020              RS FIT CA LLC                         $99.99                                                                              $99.99
Nguyen, Vincent
626 Longfellow Dr.
Fremont, CA 94539                             10664     9/8/2020     24 Hour Fitness Worldwide, Inc.              $642.00                                                                              $642.00
Gyi, Aung
106 San Miguel Dr.
Arcadia, CA 91007                             10665     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Farrell, Jon T
Jon T Farrell
9 Hollingers Island
Katy, TX 77450                                10666     9/9/2020     24 Hour Fitness Worldwide, Inc.                $21.92                                                                              $21.92
Urie, Kimberly A.
1055 E. Fremont Ave.
Fresno, CA 93710                              10667     9/7/2020         24 Hour Holdings II LLC                 $2,750.00                                                                           $2,750.00
Luu, Lien K
3409 High Vista Dr
Carrollton, TX 75007                          10668     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Nguyen, Phu-Cuong Huu
3409 High Vista Dr.
Carrollton, TX 75007                          10669     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Bhandari, Vaidehi
3675 Kay Ct
Fremont, CA 94538                             10670     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Farrell, Pamela
9 Hollingers Island
Katy, TX 77450                                10671     9/9/2020     24 Hour Fitness Worldwide, Inc.                $21.94                                                                              $21.94
Au-Yeung, Nathan Marik
19858 Vista Hermosa Dr.
Walnut, CA 91789                              10672     9/8/2020    24 Hour Fitness United States, Inc.           $349.99                                                                              $349.99


                                                                                         Page 676 of 1762
                                                      Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 236 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Sorensen, Emily
1261 S. Tejon St.
Denver, CO 80223-2910                      10673     9/9/2020     24 Hour Fitness Worldwide, Inc.              $241.49                                                                              $241.49
VAN LIEN, ANDREW
10938 LOTUS DR.
GARDEN GROVE, CA 92843                     10674     9/9/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Engeda, Joseph
69 Glen Ave Apt 105
Oakland, CA 94611                          10675     9/8/2020     24 Hour Fitness Worldwide, Inc.              $251.00                                                                              $251.00
Taylor, Amy
2409 Lake Dr.
Loveland, CO 80538                         10676     9/9/2020     24 Hour Fitness Worldwide, Inc.                $86.98                                                                              $86.98
Li, Qian
2333 Kapiolani blvd
Apt3005
Honolulu, HI 96826                         10677     9/9/2020     24 Hour Fitness Worldwide, Inc.                $52.35                                                                              $52.35
Clements, Monique
3830 Ute Way
Antelope, CA 95843                         10678     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Zhou, Yuchun
150 Yuba Ct
San Bruno, CA 94066                        10679     9/8/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Yang, Maixee
2301 Falcon Drive
Fairfield, CA 94533                        10680     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Ling, Wen
43278 Cedarwood Drive
Fremont, CA 94538                          10681     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
SVRAKA, TIBOR
859 CRESPI DRIVE
San Leandro, CA 94578                      10682     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Wyche, Gerrice
3925 Mt Vernon Dr
View Park, CA 90008                        10683     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Urie, Kimberly
1055 E. Fremont Ave.
Fresno, CA 93710                           10684     9/7/2020    24 Hour Fitness United States, Inc.          $2,750.00                                                                           $2,750.00
Recendez, Cesar
7065 Cornerstone Ln
Stanton, CA 90680                          10685     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kastrinsky, Ira
15-11 Landzettel Way
Fair Lawn, NJ 07410                        10686     9/8/2020     24 Hour Fitness Worldwide, Inc.                             $2,364.00                                                           $2,364.00
Villafana, Oscar
791 S Park Ave
Pomona, ca 91766                           10687     9/7/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Alvarez, Vanessa
16222 Inyo St
La Puente, CA 91744                        10688     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                $400.00                            $400.00


                                                                                      Page 677 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 237 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
ABBASI, SAM
4752 STARBUCK AVENUE
SANTA ROSA, CA 95409                         10689     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Stephens, Deborah
11115 Madrigal Street
San Diego, CA 92129                          10690     9/9/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
WANG, CHANG
1018 N ALFRED STREET APT 7
WEST HOLLYWOOD, CA 90069                     10691     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Chang, LiangRuey
19 Stirling Drive
Danville, CA 94526                           10692     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Echegaray-Martinez, Andrea
1400 Gannon Drive
Sacramento, CA 95825                         10693     9/8/2020     24 Hour Fitness Worldwide, Inc.              $368.40                                                                              $368.40
Wooden, Lois J
26325 Long Oak Drive
Newhall, CA 91321                            10694     9/7/2020        24 Hour Fitness USA, Inc.                                  $82.50                                                               $82.50
Fletcher, Janae
4857 Arid Ave Apt 2322
Las Vegas, NV 89115                          10695     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Ananthula, Sravan K
4518 Sandyford Ct
Dublin, Ca 94568                             10696     9/9/2020    24 Hour Fitness United States, Inc.           $178.96                                                                              $178.96
Booth, Jeffre
525 N Gilbert St spc 147
Anaheim, CA 92601                            10697     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,700.00                                                                           $1,700.00
Antaramian, Aline
4252 Laurelgrove Ave
Studio City, CA 91604                        10698     9/8/2020     24 Hour Fitness Worldwide, Inc.              $165.00                                                                              $165.00
Fisher, William Morgan
8355 Rainrock ct.
Las Vegas, NV 89123                          10699     9/7/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Miyao, Chelsie A.
745 S Bernardo Avenue, Apt A219
Sunnyvale, CA 94087                          10700     9/8/2020     24 Hour Fitness Worldwide, Inc.              $168.29                                                                              $168.29
Feldman, Kenneth
2390 Crenshaw Blvd. #121
Torrance, CA 90501-3300                      10701     9/9/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Schuler, Timothy
835 Amigos Way, Suite 6
Newport Beach, CA 92660                      10702     9/8/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Kochie, Maria
6 Pelham Drive
Brentwood, NY 11717                          10703     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Ho, Chinjui
7706 Oak Meadow Court
Cupertino, CA 95014                          10704     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $28.21                                                               $28.21




                                                                                        Page 678 of 1762
                                                       Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 238 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Rupert, Aura E
6909 Franela Way
Citrus Heights, CA 95621                    10705     9/8/2020    24 Hour Fitness Worldwide, Inc.              $79.00                                                                             $79.00
Consentino, Mark
3001 North Spring Drive
Richardson, TX 75082                        10706     9/9/2020    24 Hour Fitness Worldwide, Inc.              $63.74                                                                             $63.74
Robbins, Lisa
448 Pleasant Grove Rd
Rio Oso, CA 95674                           10707     9/9/2020    24 Hour Fitness Worldwide, Inc.              $60.00                                                                             $60.00
Abbasi, Mousa
4752 Starbuck Avenue
Santa Rosa, CA 95409                        10708     9/8/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Limqueco, Jimmy
46917 Fernald Common
Fremont, CA 94539                           10709     9/8/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Hernandez, Ramon
12411 Rush St
S.El Monte, CA 91733                        10710     9/8/2020    24 Hour Fitness Worldwide, Inc.           $245.00                                                                              $245.00
Martinez, Carlos D
13811 Pointed Edge Ln
Cypress, TX 77429                           10711     9/8/2020    24 Hour Fitness Worldwide, Inc.           $102.27                                                                              $102.27
May Jr, Keith
4150 Fran Way
El Sobrante , CA 94803                      10712     9/8/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Luong, Aiden
10111 bissonnet street #206
Houston, TX 77036                           10713    9/12/2020    24 Hour Fitness Worldwide, Inc.           $369.51                                                                              $369.51
Towne, Jeanette M.
P. O. Box 275
Walnut Grove, CA 95690                      10714     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,396.50                                                                           $1,396.50
Young, Raymond
10279 Seneca Pass
Riverside, CA 92503                         10715     9/8/2020    24 Hour Fitness Worldwide, Inc.           $425.00                                                                              $425.00
Moon, Young
7513 Kekaa St.
Honolulu, HI 96825                          10716     9/9/2020    24 Hour Fitness Worldwide, Inc.              $16.02                                                                             $16.02
Rice, Joyce A
8177 Arroyo Vista Dr.
Sacramento, CA 95823                        10717     9/9/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Aghegnehu, Benyam
2520 S. Bascom Ave
Apt 1
Campbell, CA 95008                          10718     9/9/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
KANTHARAJU, RAGHUKUMAR
110 E REMINGTON DR, APT 28
SUNNYVALE, CA 94087                         10719     9/8/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Bathin, Mulania
3656 S Halifax Way
Aurora, CO 80013                            10720     9/9/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00


                                                                                    Page 679 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 239 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Nhieu, Khai
8288 Wooded Brook Dr
Elk Grove, CA 95758                           10721     9/9/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Mozaffarian, Ahrya
6930 Fallbrook Ave
West Hills, CA 91307                          10722    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $95.50                                                                             $95.50
Chang, Sharon
4262 W. 1st St. Apt #108
Los Angeles, CA 90004                         10723    9/10/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
HORN, PHILLIPE
3924 ZENAKO STREET
SAN DIEGO, CA 92122                           10724     9/8/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Ackershoek-Contreras, Patricia
20 Pier Lane
Fairfield, NJ 07004                           10725    9/10/2020     24 Hour Fitness Worldwide, Inc.             $6,000.00                                                                           $6,000.00
Wood, Cyndi
3215 Blodgett Dr
Colorado Springs, CO 80919                    10726     9/8/2020    24 Hour Fitness United States, Inc.           $146.96                                                                              $146.96
Bhupalam, Suresh
4397 NW Palo Verde Place
Beaverton, OR 97006                           10727     9/9/2020     24 Hour Fitness Worldwide, Inc.              $690.00                                                                              $690.00
Kim, William
13851 Visions Dr.
La Mirada, CA 90638                           10728    9/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Harvey, Connor
9391 Banning Ave
Huntington Beach, CA 92646                    10729     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Medina, Victor
735 N. Conlon Ave.
West Covina, CA 91790                         10730     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Chong, Christie
1629 Lemon Ave
Walnut, CA 91789                              10731     9/9/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Chiu, Steven
PO Box 4084
Cerritos, CA 90703-4084                       10732     9/8/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Corrieri, Don
201 S. Francisca Ave. #12
Redondo Beach, CA 90277                       10733     9/8/2020     24 Hour Fitness Worldwide, Inc.              $820.00                                                                              $820.00
Leung, Allison
865 Arcadia Ave, Apt D
Arcadia, CA 91007                             10734     9/8/2020     24 Hour Fitness Worldwide, Inc.              $345.48                                                                              $345.48
Gill, Rashpal Singh
518 Hilltop Dr
Murphy, TX 75094                              10735     9/8/2020     24 Hour Fitness Worldwide, Inc.              $495.80                                                                              $495.80
Walker, Sharlie
15253 Grumman Ave
Fontana, CA 92336                             10736     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                         Page 680 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21    Page 240 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kim, Kimberly
31426 Windsong Dr.
San Juan Capistrano, CA 92675                 10737     9/8/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Nii, Patrick
95-224 Halekua Place
MILILANI, HI 96789                            10738     9/8/2020    24 Hour Fitness Worldwide, Inc.             $749.00                                                                              $749.00
Nguyen, Cung
15111 Bushard St SPC 66
Westminster, CA 92683                         10739     9/8/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Attya, Susie
124 Bertita Street
San Francisco, CA 94112                       10740     9/9/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Gipson, Stephanie
PO Box 3811
Alhambra, CA 91803                            10741     9/9/2020    24 Hour Fitness Worldwide, Inc.             $112.28                                                                              $112.28
Scott, Virginia Lee
29765 Calle Pantano
Temecula, CA 92591                            10742    9/10/2020    24 Hour Fitness Worldwide, Inc.             $137.03                                                                              $137.03
Gibson, Zachary
907 Second Street
Fairfield, CA 94533                           10743     9/8/2020    24 Hour Fitness Worldwide, Inc.                              $80.00                                                               $80.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          10744    9/10/2020           24 New York LLC                          $0.00                                                                              $0.00
Estrada, Raul
677 Oak St.
Apt 6
San Francisco, CA 94117                       10745    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
Perez, Isidro
834 W.14TH ST
UPLAND, CA 91786                              10746     9/9/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Durbin, Megan
1743 McCormack Lane
Placentia, CA 92870                           10747     9/8/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
An, Xiaoyan
3924 Zenako Street
San Diego, CA 92122                           10748     9/8/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Kazime, Najeeb
2609 NE 195th St
Apt #A202
Lake Forest Park, WA 98155                    10749     9/9/2020    24 Hour Fitness Worldwide, Inc.                                              $180.00                                             $180.00
Allen, Rick
6386 Pearlroth Drive
San Jose, CA 95123                            10750     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Pedroza, Ernesto
18139 LANACA ST
LA PUENTE, CA 91744                           10751     9/8/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00


                                                                                      Page 681 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 241 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ruby, Patel
3 Carriage Lane
Nanuet, NY 10954                              10752     9/9/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Wiedemann, Susan
276 Wildrose Common
Unit 3
Livermore, CA 94551                           10753    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $98.98                                                                             $98.98
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          10754    9/10/2020              RS FIT NW LLC                           $0.00                                                                              $0.00
Lee, Dong Y
35 Grove Street
Tenafly, NJ 07670                             10755     9/8/2020     24 Hour Fitness Worldwide, Inc.              $520.00                                                                              $520.00
Khan, Zuber
164 Santa Inez Ave
San Bruno, CA 94066                           10756    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Ortiz, Rodion Mrk
10075 Crooked Stick Dr
Sacramento, CA 95829                          10757     9/8/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Morazan, Bryan Munoz
1136 Hayes
Irvine, CA 92620                              10758     9/8/2020    24 Hour Fitness United States, Inc.           $140.37                                                                              $140.37
Srivastava, Prasoon
3707 Quail Springs Ln
Katy, TX 77494                                10759     9/9/2020    24 Hour Fitness United States, Inc.                           $323.00                                                              $323.00
Oleson, Jaegar
13653 Calderon Road
San Diego, CA 92129                           10760     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Sprecace, David A.
600 17th Street
Suite 2800S
Denver, CO 80202                              10761     9/8/2020     24 Hour Fitness Worldwide, Inc.              $107.20                                                                              $107.20
Gonzalez, Hugo
2669 Worden St.
San Diego, CA 92110                           10762     9/8/2020     24 Hour Fitness Worldwide, Inc.              $159.96                                                                              $159.96
Zamoyska, Celine
5301 E The Toledo #204
Long Beach, CA 90803                          10763     9/8/2020        24 Hour Fitness USA, Inc.                                 $150.00                                                              $150.00
Al-Khatib, Samid
6729 Heritage Haven Ct.
Richmond, TX 77469                            10764     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Al-Refaee, Fadi Afa
6104 Bava Ct
San Jose, CA 95123                            10765     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Lines, Erick
2333 34th Ave South
Seattle, WA 98144                             10766     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                         Page 682 of 1762
                                                         Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 242 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Gardner, Kassidy
301 SW Lincoln St #715
Portland, OR 97201                            10767     9/8/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Rogers, Steven
7286 SVL Box
Victorville, CA 92395                         10768     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Gol, Majid Ghasemi
1221 W. 3rd Street, Apt. 819
Los Angeles, CA 90017                         10769     9/8/2020    24 Hour Fitness Worldwide, Inc.           $182.66                                                                              $182.66
Selesky, Roberta
13803 Ivymount Drive
Sugar Land, TX 77498                          10770     9/8/2020    24 Hour Fitness Worldwide, Inc.           $107.17                                                                              $107.17
Elings, Colleen
10460 SW 141st Ave
Beaverton, OR 97008                           10771     9/8/2020    24 Hour Fitness Worldwide, Inc.           $162.00                                                                              $162.00
Reconnu, Delia
848 West Foothill Boulevard
Unit E
Monrovia, CA 91016                            10772     9/8/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Desiree Chandler (Chase)
4422 Bush Mountain Drive
Tumwater, WA 98512                            10773     9/8/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Cowell, Michael A
2121 W. Imperial Hwy
E213
La Habra, CA 90631                            10774     9/8/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Yudien, Jordan
110 Easy Street
Alamo, CA 94507                               10775     9/8/2020    24 Hour Fitness Worldwide, Inc.              $50.00                                                                             $50.00
Pillsbury, Christopher Michael
167 W C St
GALT, CA 95632                                10776     9/8/2020    24 Hour Fitness Worldwide, Inc.           $220.00                                                                              $220.00
Uy, Lavina
11306 Oakwood Drive
Fontana, CA 92337                             10777     9/8/2020    24 Hour Fitness Worldwide, Inc.           $456.00                                                                              $456.00
Kim, Kyungsook
16155 Risley St.
Whittier, CA 90603                            10778     9/8/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Tuason, Melissa
2473 Silveria Way
Antioch, CA 94531                             10779     9/8/2020    24 Hour Fitness Worldwide, Inc.              $24.61                                                                             $24.61
LEE, CHRIS
212 STEEPLECHASE DR.
IRVING, TX 75062                              10780     9/8/2020    24 Hour Fitness Worldwide, Inc.           $182.93                                                                              $182.93
Kindred, Gabriel Timothy
6434 Brann St
Oakland, CA 94605                             10781     9/8/2020    24 Hour Fitness Worldwide, Inc.          $3,200.00                                                                           $3,200.00




                                                                                      Page 683 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 243 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Zintel, Ed
25102 Calle Playa
Unit H
Laguna Niguel, CA 92677                       10782     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Comstock, Dave
22 Bendwood Drive
Sugarland, Tx 77478                           10783     9/8/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Sharma, Gaurav
6349 San Rufo Circle
Buena Park, CA 90620                          10784     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
OTTLEY, DALE
6311 VAN NUYS BLVD. #421
VAN NUYS, CA 91401                            10785     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                $576.00                            $576.00
Newton, Liza
5829 S Wilton Pl
Los Angeles, CA 90047                         10786     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $972.00                                                              $972.00
Friedlander, Marguerite
1514 Brighton Way SE
Olympia, WA 98501                             10787     9/8/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Martin, Kenneth Trerise
3742 1st Avenue
San Diego, CA 92103                           10788     9/8/2020     24 Hour Fitness Worldwide, Inc.              $760.00                                                                              $760.00
Glasser, Mollie
261 Luiseno Ave.
Oceanside, CA 92057                           10789     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $640.00                                                              $640.00
Schellinck, Martin
326 Alamo Square
Alamo, CA 94507                               10790     9/9/2020     24 Hour Fitness Worldwide, Inc.              $134.52                                                                              $134.52
ENRIQUEZ, CHRISTOPHER
14303 ARBOGLENN DR.
MORENO VALLEY, CA 92555                       10791     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,136.00                                                                           $1,136.00
Hall, Christopher
810 Ryan Place Apt 134
Pleasant Hill, CA 94523                       10792     9/8/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Walker, Scott N
1188 Mission St Apt 1612
San Francisco, CA 94103                       10793     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Liu, Norman
87 Clearfield Drive
San Francisco, CA 94132                       10794     9/9/2020     24 Hour Fitness Worldwide, Inc.              $260.00                                                                              $260.00
Hecker, Karen
1011 S.Valentia St. Unit 94
Denver, CO 80247                              10795     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,046.64                                                                           $1,046.64
Nelson, Andrea
4140 27th Street North
Arlington, VA 22207                           10796     9/8/2020     24 Hour Fitness Worldwide, Inc.              $170.00                                                                              $170.00
Kim, Kyusang
11505 Chancellroy Dr
Austin, TX 78759                              10797     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00


                                                                                         Page 684 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 244 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Cordova, Chara
537 Fairview Ave
Arcadia, CA 91007                             10798     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Nivar, Maria
10865 SW 235 Lane
Homestead, FL 33032                           10799     9/8/2020    24 Hour Fitness Worldwide, Inc.             $320.99                                                                              $320.99
Verizon Business Global LLC
William M Vermette
Paul Adamec - Consultant
500 Technology Drive
Weldon Spring, MO 63304                       10800     9/8/2020    24 Hour Fitness Worldwide, Inc.         $175,357.26                                                                          $175,357.26
Poon, Yukching
146 Monarch Trl.
Sugar Land, TX 77498                          10801     9/8/2020    24 Hour Fitness Worldwide, Inc.             $195.00                                                                              $195.00
McClellan, Karla
3603 Coffee Dr
Pasadena, TX 77505                            10802     9/8/2020    24 Hour Fitness Worldwide, Inc.             $138.56                                                                              $138.56
Sierpe, Sandra
1626 64th Street
#1F
Brooklyn, NY 11204                            10803     9/8/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Weston, Tracey
15922 Salida Del Sol
Ramona, CA 92065                              10804     9/8/2020       24 Hour Fitness USA, Inc.                $450.00                                                                              $450.00
Chia, Shin-Lo
401 Indian Hill Place
Fremont, CA 94539                             10805     9/9/2020    24 Hour Fitness Worldwide, Inc.          $12,000.00                                                                           $12,000.00
Genc, Mihriban
2780 E Fremont Pl
Centennial, CO 80122                          10806     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $96.98                                                                            $96.98
Hunnewell, Tamsyn
2402 Laurel Pass
Los Angeles, CA 90046                         10807     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $39.99                                                                            $39.99
Syed, Shah N
2735 Indigo stone ln
Katy, TX 77449                                10808     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Huynh, John
2020 Associated Rd unit 5
Fullerton, CA 92831                           10809     9/8/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Lo, Chi
91 Riverview Ter. #212
Benicia, CA 94510                             10810     9/8/2020         24 San Francisco LLC                   $100.00                                                                              $100.00
Gibson, Jed
763 El Dorado Way
Sacramento, CA 95819                          10811     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Wicklund, Gail
1900 Red Sand Court
Hendeson, NV 89002                            10812     9/9/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00




                                                                                      Page 685 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21   Page 245 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Woods Jr., Joseph
7245 Gainsborough Court
Rancho Cucamonga, CA 91739                   10813     9/8/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Ediz, Volkan
3822 E Lake Way
Redwood City, CA 94062                       10814     9/8/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Bliley, Cassandra
13409 SE Angus St
Vancouver, WA 98683                          10815     9/8/2020    24 Hour Fitness Worldwide, Inc.             $425.00                                                                              $425.00
Sabroso, Martha
7504 Walnut Grove Ave
Eastvale, CA 92880                           10816     9/9/2020    24 Hour Fitness Worldwide, Inc.                                              $200.00                                             $200.00
Haycraft, Crystal
PO Box 1481
San Clemente, CA 92674                       10817     9/8/2020    24 Hour Fitness Worldwide, Inc.                             $200.00                                                              $200.00
Lopez, Salvador
5865 Ventana DR
Fontana, CA 92336                            10818     9/8/2020    24 Hour Fitness Worldwide, Inc.            $2,600.00                                                                           $2,600.00
Jones, Josiah
18 Hillside Ave
Piscataway, NJ 08854                         10819     9/9/2020    24 Hour Fitness Worldwide, Inc.             $103.40                                                                              $103.40
TEKIELA, KYLE
12120 LA MAIDA ST. #1
VALLEY VILLAGE, CA 91607                     10820     9/9/2020    24 Hour Fitness Worldwide, Inc.             $165.25                                                                              $165.25
GRIFFIN'BRYANT, VONNE
4235 WALNUT AVE
CHINO, CA 91710                              10821     9/8/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Perry, Gail Marie
3822 Cornell Dr.
Oceanside, CA 92056                          10822     9/8/2020       24 Hour Fitness USA, Inc.                             $59,307.94                                                           $59,307.94
OLAH-MAHURIN, ANGELIQUE
517 KIMBROUGH ST
FORT WORTH, TX 76108                         10823     9/8/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Fleck, Paul
160 EAST GLAUCUS ST
ENCINITAS, CA 92024-1601                     10824    9/10/2020    24 Hour Fitness Worldwide, Inc.             $111.97                                                                              $111.97
Pakzad, Mostafa
4340 Rousseau Ln
Palos Verdes Peninsula, CA 90274             10825     9/8/2020    24 Hour Fitness Worldwide, Inc.            $3,040.00                                                                           $3,040.00
Efstratios, Trudie L
5701 John Chaffey Circle
Garden Grove, CA 92845                       10826     9/8/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Colldeweih, Brandon
991 Sterling Circle
Folsom, CA 95630                             10827     9/8/2020       24 Hour Fitness USA, Inc.                $250.00                                                                              $250.00
Lyon, Garrett
5945 Paseo Del Retiro
Yorba Linda, CA 92887                        10828     9/8/2020    24 Hour Fitness Worldwide, Inc.             $225.00                                                                              $225.00




                                                                                     Page 686 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21    Page 246 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hall, Scott
1614 Venice Ave
Monrovia, CA 91016-4332                       10829     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,725.00         $69.00                                                            $1,794.00
Narvaez, Ryan
1676 Point Reyes Court
Chula Vista, CA 91911                         10830     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                               $699.00                            $699.00
Fair, Michelle R
30 Lipton Way
Cotati, CA 94931                              10831     9/8/2020    24 Hour Fitness Worldwide, Inc.              $649.99                                                                             $649.99
Dean, Miles
2878 SE Mel Ct
Hillsboro, OR 97123                           10832     9/8/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00
Mckay, Isabel
1871 Butler Rd
Wylie, TX 75098                               10833     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                $74.75                             $74.75
Pacheco, John E
P.O. Box 423
San Martin, CA 95046                          10834     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Choi, Hee-Eok
11528 Harry Hines Blvd. Ste # A118
Dallas, TX 75229                              10835     9/8/2020    24 Hour Fitness Worldwide, Inc.            $2,020.00                                                                           $2,020.00
JDN REAL ESTATE - FREEHOLD, L.P.
3300 Enterprise Parkway
Beachwood, OH 44122                           10836     9/8/2020       24 Hour Fitness USA, Inc.            $2,698,361.82                                                                      $2,698,361.82
Gonzales, Jaden
2474 N. Eaton Ct.
Orange, CA 92867                              10837     9/8/2020    24 Hour Fitness Worldwide, Inc.              $399.00                                                                             $399.00
Udata, Mahesh
1129 NW Turnberry Ter
Beaverton, OR 97006                           10838     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                               $799.00                            $799.00
Peralta, Marco
49 Hangar Way
Watsonville, CA 95076                         10839     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,450.00                                                                           $1,450.00
Luevanos Rivas, Juan De Jesus
3706 Begonia Ct.
Bakerfield, CA 93313                          10840     9/8/2020    24 Hour Fitness Worldwide, Inc.              $215.00                                                                             $215.00
Wu, Chunglan
14093 Comfort Cove Lane
Eastvale, CA 92880                            10841     9/8/2020       24 Hour Fitness USA, Inc.                                $429.99                                                              $429.99
MBABALIYE, THEOGENE
32256 47th Ave. S
Auburn, WA 98001-3733                         10842     9/8/2020    24 Hour Fitness Worldwide, Inc.              $120.00                                                                             $120.00
Wen, Shu Hui
770 NW 185th Ave, Unit No 308
Beaverton, OR 97006                           10843     9/8/2020    24 Hour Fitness Worldwide, Inc.              $804.00                                                                             $804.00
Bryant, Try
4235 Walnut Ave
Chino, CA 91710                               10844     9/8/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00




                                                                                      Page 687 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 247 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gonzales, Deandra
2474 N. Eaton Ct.
Orange, CA 92867                             10845     9/8/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Watts, Nancey Lynn
7016 W Colby Ave
West Valley City, UT 84128-2358              10846     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $52.55                                                                             $52.55
huynh, vince minh
5500 Jade creek way
Elk Grove, CA 95758                          10847     9/9/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Siiri, Michael
22061 Hibiscus Drive
Cupertino, CA 95014-0108                     10848     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Hope, Austin
9501 SW 8th Drive
Portland, OR 97219                           10849     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Konopka, Robert
520 bayvie dr
toms river, NJ 08753                         10850     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Zbranek, Shawn
12523 Beauline Abbey St
Tomball, TX 77377                            10851     9/8/2020    24 Hour Fitness United States, Inc.           $320.00                                                                              $320.00
Guevara, Camila
1515 Mefferd Ave
San Mateo, CA 94401                          10852     9/9/2020     24 Hour Fitness Worldwide, Inc.              $284.94                                                                              $284.94
Yao, Ya-Hsin
41784 Wild Indigo Terrace
Fremont, CA 94538                            10853     9/8/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Pipes, Paula F.
1634 Nocturne Ln
Houston, TX 77043                            10854     9/8/2020     24 Hour Fitness Worldwide, Inc.              $808.71                                                                              $808.71
Iwiula, Leihulu
907 N 95th St
Seattle, WA 98103                            10855     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $44.36                                                                             $44.36
Garcia, Maria
16243 Garo Street
Hacienda Heights, CA 91745                   10856     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $79.98                                                                             $79.98
zhao, wenlong
583 Battery Street, 1607
Seattle, WA 98121                            10857     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,034.65                                                                           $2,034.65
Gonzales, David
2474 n. eaton ct.
Orange, CA 92867                             10858     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Kao, MeiChuan
4827 Bogart Av.
Baldwin Park, CA 91706                       10859     9/8/2020     24 Hour Fitness Worldwide, Inc.                                               $399.84                                             $399.84
Aggarwal, Manoj
18501 Van Zandt Resort Road
Philo, CA 95466                              10860     9/9/2020        24 Hour Fitness USA, Inc.                 $149.00                                                                              $149.00




                                                                                        Page 688 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 248 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Reed, Ashley
1128 E, Stone Valley Way
Sandy, UT 84094                              10861     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $156.00                                                              $156.00
Torres, Victor
26 Saint Francis Way
Santa Barbara, CA 93105-2552                 10862     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Tang, Ying
6024 Hedgecrest Cir
San Ramon, CA 94582                          10863     9/9/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Fried, Chrissy
910 Stratford Ct.
Del Mar, CA 92014                            10864     9/8/2020     24 Hour Fitness Worldwide, Inc.              $299.96                                                                              $299.96
Jing, Yongshan
2120 El Paseo St.
Apt 2307
Houston, TX 77054                            10865     9/9/2020        24 Hour Fitness USA, Inc.                 $397.22                                                                              $397.22
Gyenes, Laszlo
18610 FM 442
Needville, TX 77461                          10866     9/9/2020     24 Hour Fitness Worldwide, Inc.              $151.22                                                                              $151.22
Aagaard, Tom
925 Webster Ave
Wheaton, IL 60187                            10867     9/9/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
Munger, John H
1510 Champagne Way
Gonzales, CA 93926                           10868     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Abarado, Sabina
43082 Brighton Common
Fremont, CA 94538                            10869     9/8/2020     24 Hour Fitness Worldwide, Inc.              $671.00                                                                              $671.00
Malone, Jerome
66 Adrianna Path Dr
Missouri City, TX 77459                      10870     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Miller, Antionette
1155 W Avenue P1
Palmdale, CA 93551                           10871    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Blow, Tiersha
17919 56th Ave W
Lynnwood, WA 98037                           10872     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Cohenferrera, Esther
PO BOX 491803
Los Angeles, CA 90049                        10873     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $45.67                                                                             $45.67
Wong, Quincy
5135 Spanish Bay Circle
Stockton, CA 95219                           10874     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Wiig, Keith
1 Willowcroft Drive
Columbine Valley, CO 80123                   10875     9/8/2020    24 Hour Fitness United States, Inc.                          $1,872.00                                                           $1,872.00
Buchert, Bryan
1007 D St.
Sacramento, CA 95814                         10876     9/8/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00


                                                                                        Page 689 of 1762
                                                      Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 249 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Rotustein, Francine
1230 Ave Y
Apt F-18
Brooklyn, NY 11235                         10877     9/8/2020     24 Hour Fitness Worldwide, Inc.              $496.00                                                                              $496.00
St Amand, Julie Sue
14303 Olive Street
Moorpark, CA 90321                         10878     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
JONES, BRANDY SHANTELL
15438 ABERDEEN WOOD DRIVE
HUMBLE, TX 77346                           10879     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $112.34                                                              $112.34
MALLI, CHANELLE
2463 TORINO STREET, UNIT 6
WEST SACRAMENTO, CA 95691                  10880     9/8/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Jewett Jr., John W.
6420 E Calle del Norte
Anaheim, CA 92807                          10881     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,128.18                                                                           $1,128.18
Chan, Kwun Tung
408 Maydee Street
Monrocia, CA 91016                         10882     9/8/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Agamirzoyan, Vadim
6977 navajo rd #221
San Diego, CA 92119                        10883     9/8/2020        24 Hour Fitness USA, Inc.                 $576.00                                                                              $576.00
Michelucci, Mary
927 I St
Petaluma, CA 94952                         10884     9/8/2020     24 Hour Fitness Worldwide, Inc.              $384.00                                                                              $384.00
Annunziata, Gaetano
20 Oxford Ave
Yonkers, NY 10710                          10885     9/9/2020     24 Hour Fitness Worldwide, Inc.              $525.21                                                                              $525.21
Chang, Darren
932 Kinau St #305
Honolulu, HI 96814                         10886     9/9/2020     24 Hour Fitness Worldwide, Inc.              $118.00                                                                              $118.00
Chzen, Daniel
3114 Melbourne Place
Walnut Creek, CA 94598                     10887     9/9/2020    24 Hour Fitness United States, Inc.           $595.00                                                                              $595.00
Gangel, Beth
3115 s st paul st
Denver, CO 80210                           10888     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Aslam, Shahana
2565 Alvin Avenue Apt 139
San Jose, CA 95121                         10889     9/8/2020        24 Hour Fitness USA, Inc.                 $116.97                                                                              $116.97
Kluba, Kevin
521 Rush Drive APT#91
San Marcos, CA 92078                       10890     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $37.00                                                                             $37.00
Jones-Harry, Marsha
120 Darrow Place Apt 11B
Bronx, NY 10475                            10891     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $282.51                                                              $282.51
Mack, Sean
214 S. Harris Ave
Compton, CA 90221                          10892     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                      Page 690 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 250 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Vallelunga, Gregory
27052 111th PL SE
Kent, WA 98030                              10893     9/9/2020       24 Hour Fitness USA, Inc.               $1,355.20                                                                           $1,355.20
Ogata, AnnaLyn
95-1009 Kelakela Street
Mililani, HI 96789                          10894     9/8/2020    24 Hour Fitness Worldwide, Inc.                             $400.00                                                              $400.00
Agress, Seth and Carol
10 Eisenhower Ct.
American Canyon, CA 94503                   10895     9/8/2020    24 Hour Fitness Worldwide, Inc.             $779.98                                                                              $779.98
Quick, Paul
2193 Desert Creek Avenue
Simi Valley, CA 93063                       10896     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $24.00                                                                            $24.00
Asakura, Yu
5345 La Mirada Ave
Apt 6
Los Angeles, CA 90029-1065                  10897     9/8/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                            $49.00
Lopez, Daniel
1074 Wagon Wheel Avenue
Colorado Springs, CO 80915                  10898     9/8/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Eckle, John
PO Box 599
Fairfield, CA 94533-0059                    10899     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $89.55                                                                            $89.55
Lim, Kevin
250 Staysail Ct
Foster City, CA 94404                       10900     9/8/2020    24 Hour Fitness Worldwide, Inc.             $555.00                                                                              $555.00
Ahn, Sookhee
404 Chives way
Walnut Creek, CA 94595                      10901     9/8/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Green, Hillary
17211 Sims Ln
Huntington Beach, CA 92649                  10902     9/8/2020       24 Hour Fitness USA, Inc.                    $66.00                                                                            $66.00
Johantgen, Nick
30742 Tarapaca Road
RANCHO PALOS VERDES , CA 90275              10903     9/8/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
May, Shelley
4807 Alta Loma Drive
Austin, TX 78749                            10904     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $87.00                                                                            $87.00
Torres, Edgardo
4201 W Fay Cir
Santa Ana, CA 92703                         10905    9/10/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Chambers, Daniella F
5915 Lauretta St., Ap #4
San Diego, CA 92110                         10906     9/8/2020       24 Hour Fitness USA, Inc.                    $88.18                                                                            $88.18
Root, David
4509 Manitou Way
San Diego, CA 92117                         10907     9/8/2020    24 Hour Fitness Worldwide, Inc.                              $99.00                                                               $99.00
Yulman, Ely
1657 E9th st
Brooklyn, NY 11223                          10908     9/8/2020    24 Hour Fitness Worldwide, Inc.                             $119.00                                                              $119.00


                                                                                    Page 691 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21    Page 251 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bhajaria, Nishant
2504 Mardell Way
Mountain View, CA 94043                     10909     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Veseli, Ralph
12433 Palmtag Drive
Saratoga, CA 95070                          10910     9/9/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Sorosky, Anna
10702 Grovedale Drive
Whittier, CA 90603                          10911     9/8/2020    24 Hour Fitness United States, Inc.                           $863.94                                                              $863.94
Nguyen, Doanh
88 Montecito Vista Dr
Apt 220
San Jose, CA 95111                          10912     9/8/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Ellis, Mario A
6680 Walnut Ave
Long Beach, CA 90805                        10913     9/8/2020     24 Hour Fitness Worldwide, Inc.              $209.93                                                                              $209.93
Lubinski, Alexander
1451 Guerrero Street, APT #2
San Francisco, CA 94110                     10914     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Franchesca
18698 Bushard St
Fountain Valley , CA 92708                  10915     9/9/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Desenberg, Jon
2012 N. Madison St
Arlington, VA 22205                         10916    9/10/2020        24 Hour Fitness USA, Inc.                $1,660.00                                                                           $1,660.00
Tay, Gilbert
1455 29th Avenue
San Francisco, CA 94122                     10917     9/8/2020     24 Hour Fitness Worldwide, Inc.              $490.00                                                                              $490.00
Ayrapetov, Arkadiy
1213 Avenue Z
Apt E12
Brooklyn, NY 11235-4363                     10918     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
McHenry, Paul B.
10875 Sweet Oak St.
Cupertino, CA 95014                         10919     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Beardsley, Steve
3516 Dana Street
Unit 10
Bakersfield, CA 93306-1571                  10920     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,450.00                                                                           $1,450.00
TAO, TERRY T.
921 NORTH HARBOR BLVD., SUITE 408
LA HABRA, CA 90631                          10921     9/9/2020        24 Hour Fitness USA, Inc.                $1,460.00                                                                           $1,460.00
Gutierrez, Gerardo
5045 N Monte Cristo Way
Las Vegas, NV 89149                         10922     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Knight, Chris
5807 Ancient Oaks Dr
Atascocita, TX 77346                        10923     9/8/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00




                                                                                       Page 692 of 1762
                                                         Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 252 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Liu, Biyi
1756 Strawberry Lane
Milpitas, CA 95035                            10924     9/8/2020    24 Hour Fitness Worldwide, Inc.           $163.00                                                                              $163.00
Salisbury, Robin
4455 Palisades Canyon Circle
Las Vegas, NV 89129                           10925     9/8/2020    24 Hour Fitness Worldwide, Inc.           $983.92                                                                              $983.92
Woodby, Marti Jo
9911 Burrowing Owl
Conroe, TX 77385                              10926     9/8/2020    24 Hour Fitness Worldwide, Inc.           $754.38                                                                              $754.38
Sullivan, Myra
341 Turkshead Lane
Redwood City, CA 94065                        10927     9/8/2020    24 Hour Fitness Worldwide, Inc.              $57.00                                                                             $57.00
Aung, Matthew
1474 Grove Way
Castro Valley, CA 94546                       10928     9/9/2020    24 Hour Fitness Worldwide, Inc.           $126.57                                                                              $126.57
POST, LAURIE ANN
3009 VISTA CREST DRIVE
LOS ANGELES, CA 90068                         10929     9/9/2020    24 Hour Fitness Worldwide, Inc.           $390.00                                                                              $390.00
Balakrishnan, Arunprakash
4674 246th CT SE
Sammamish, WA 98029                           10930     9/8/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
Hayes, Linda
5550 N Braeswood Blvd 140
Houston, TX 77096                             10931     9/9/2020    24 Hour Fitness Worldwide, Inc.           $960.00                                                                              $960.00
Leanos, George A.
4474 Yerba Buena Avenue
San Jose, CA 95121                            10932     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Reid, Lawson
1301 SW 88th Avenue
Pembroke Pines, FL 33025                      10933     9/9/2020    24 Hour Fitness Worldwide, Inc.           $329.99                                                                              $329.99
Syed, Habib Mohammad
2735 Indigo Stone Ln
Katy, TX 77449                                10934     9/8/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Lamarr, Susan
24292 De Leon Drive
Dana Point, CA 92629                          10935     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Amand, Ron St
14303 Olive Street
Moorpark, CA 93021                            10936     9/8/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Aguilar, Eduardo
110 Sealane Court
Pittsburg, CA 94565                           10937     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Smith, Margaret E
P.O. Box 90222
Long Beach, CA 90809                          10938     9/8/2020    24 Hour Fitness Worldwide, Inc.          $1,735.00                                                                           $1,735.00
GARCIA, JOSE ALBERTO
1319 WEST OLIVE STREET
OXNARD, CA 93033-4919                         10939     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00




                                                                                      Page 693 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 253 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Young, John A
41207 Alline Street
Fremont, CA 94538                           10940     9/8/2020     24 Hour Fitness Worldwide, Inc.              $550.00                                                                              $550.00
Cole, Roland
361 Clinton Avenue
Apt 11C
Brooklyn, NY 11238                          10941     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $84.00                                                               $84.00
Chia, Ulric
401 Indian Hill Place
Fremont, CA 94539                           10942     9/9/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Ponsaran, Ray
42833 Vistana Ct.
Indio, CA 92203                             10943     9/8/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Wallitt, Evan
1750 Vallejo Street
Apt. 104
San Francisco, CA 94123                     10944     9/8/2020     24 Hour Fitness Worldwide, Inc.             $9,000.00                                                                           $9,000.00
Oh, Wanseuk
3223 W. 6th St. #708
Los Angeles, CA 90020                       10945     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gollub, Mike
PO Box 391584
Mountain View, CA 94039-1584                10946     9/8/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Vitiello, Vincent
6 Barton Drive
West Orange, NJ 07052                       10947     9/9/2020        24 Hour Fitness USA, Inc.                    $81.20                                                                             $81.20
Nesheiwat, Natalie
1330 W. Lambert Rd
Unit 130
La Habra, CA 90631                          10948     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Martin, Kenneth Trerise
3742 1st Avenue
San Diego, CA 92013                         10949     9/8/2020         24 Hour Holdings II LLC                  $760.00                                                                              $760.00
Syed, Habib Mallik
2735 Indigo Stone Ln
Katy, TX 77449                              10950     9/8/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Chang, Hu Shu Lin
10711 Santa Tomasa Ave
San Diego, CA 92127                         10951     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
WILKENING, WILLIAM
1770 TIGERTAIL AVE
MIAMI, FL 33133                             10952     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Tung, Koming
534 Marketview
Irvine, CA 92602                            10953     9/8/2020    24 Hour Fitness United States, Inc.              $40.00                                                                             $40.00
Angela & Helga Ausman
PO Box 201346
Austin, TX 78720                            10954     9/9/2020     24 Hour Fitness Worldwide, Inc.              $214.34                                                                              $214.34




                                                                                       Page 694 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 254 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Thao, Sor
2301 Falcon Drive
Fairfield, CA 94533                           10955     9/8/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Zhao, Yun
21620 Golden Poppy Ct.
Walnut, CA 91789                              10956     9/8/2020    24 Hour Fitness Worldwide, Inc.             $393.25                                                                              $393.25
Lansang, Vener Andre
1442 Legend Cir
Vallejo, CA 94591                             10957     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Riverside Public Utilities
Credit & Collections
3901 Orange Street
Riverside, CA 92501                           10958     9/9/2020       24 Hour Fitness USA, Inc.               $4,423.54                                                                           $4,423.54
Mirsky, Todd
1965 Mount Shasta Drive
San Pedro, CA 90732                           10959     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
CHOI, HYO-SIL
1201 N. TOOL DR
TOOL, TX 75143                                10960     9/8/2020    24 Hour Fitness Worldwide, Inc.            $2,020.00                                                                           $2,020.00
He, Sarra
1750 Vallejo Street Apt 104
San Francisco, CA 94123                       10961     9/8/2020    24 Hour Fitness Worldwide, Inc.            $9,500.00                                                                           $9,500.00
Sonnenberg, Dean
63 Vientos Road
Camarillo, CA 93010                           10962     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $94.00                                                                            $94.00
Yoo, Byoung
846 Dalmalley Lane
Coppell, TX 75019                             10963     9/8/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Baxter, Curtis
15080 Mcvay Ave
San Jose, CA 95127                            10964     9/8/2020    24 Hour Fitness Worldwide, Inc.             $422.91                                                                              $422.91
Rusk, Steven L
10115 NE 161st Place
Vancouver, WA 98682                           10965     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Cetin, Elif E
3972 Riviera Drive
San Diego, CA 92109                           10966     9/8/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Chang, Ken Ho
10711 Santa Tomasa Ave
San Diego, CA 92127                           10967     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Liu, Esther
7023 Country Club Dr.
La Verne, CA 91750                            10968     9/8/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Vallie, Erik J
20727 Cypress Rain Dr.
Katy, TX 77449                                10969     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Moeljadi, Brian
4555 Strohm Ave
Toluca Lake, CA 91602                         10970     9/9/2020    24 Hour Fitness Worldwide, Inc.             $148.00                                                                              $148.00


                                                                                      Page 695 of 1762
                                                                              Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 255 of 441


                                                                                                                Claim Register
                                                                                                             In re RS FIT NW LLC
                                                                                                             Case No. 20-11568

                                                                                                                               Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                               Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                                Claim Amount Claim Amount                                             Amount
                                                                                                                                   Amount                                           Amount           Amount
Frank Edward Plant, Jr., Trustee of the Frank Edward Plant, Jr.
Family Trust, dated July 30, 2007
Gupta, Evans and Associates, PC
1620 5th Ave. Suite 650
San Diego, CA 92101                                                10971     9/8/2020     24 Hour Fitness Worldwide, Inc.          $796,235.47                                                                          $796,235.47
Tillman, Brandi P
268 Macdonald Street
Pasadena, CA 91103                                                 10972     9/8/2020     24 Hour Fitness Worldwide, Inc.              $324.00                                                                              $324.00
Mitchell, La Dayo
6281 Joaquin Murieta Ave Apt E
Newark, CA 94560                                                   10973     9/8/2020     24 Hour Fitness Worldwide, Inc.                $52.00                                                                              $52.00
Cheney, Elizabeth L
236 Merrie Way Lane
Houston, TX 77024                                                  10974     9/9/2020    24 Hour Fitness United States, Inc.                          $1,500.00                                                           $1,500.00
HENEGHAN, INA
5654 PARK MANOR DR
SAN JOSE, CA 95118                                                 10975     9/9/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
VITA, GARRETT
19450 COLINA DRIVE
WALNUT, CA 91789                                                   10976     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $268.74                           $268.74                            $537.48
Hall, Alexa
2876 Freeborn Way
El Cajon, CA 92020                                                 10977     9/8/2020     24 Hour Fitness Worldwide, Inc.                $60.00                                                                              $60.00
Ray, Lara
226 Lightwood Street
Camarillo, CA 93012                                                10978     9/8/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Zhong, Kangnian
8438 Leaning Tree Ct
Antelope, CA 95843                                                 10979     9/8/2020    24 Hour Fitness United States, Inc.           $215.00                                                                              $215.00
Tian, Liping (Jane)
18078 Espito St
Rowland Heights, CA 91748                                          10980     9/9/2020     24 Hour Fitness Worldwide, Inc.                $29.00                                                                              $29.00
Chan, Shi Li
103 Eldridge St. #2C
New York, NY 10002                                                 10981     9/8/2020     24 Hour Fitness Worldwide, Inc.              $625.00                                                                              $625.00
Huang, Jimmy
1096 La Fleur Way
Sacramento, CA 95831                                               10982     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Liu, Xuejiao
1521 De Anza Blvd
San Mateo, CA 94403                                                10983     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Zhang, Wei
3563 Ferry Lane
Fremont, CA 94555                                                  10984     9/8/2020    24 Hour Fitness United States, Inc.                           $699.99                                                              $699.99
Purewal, Sukhamrit
1409 Cliff Swallow Drive
Patterson, CA 95363                                                10985     9/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Nicolaou, Greg
3513 Pacific Ave
Manhattan Beach, CA 90266                                          10986     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00

                                                                                                              Page 696 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 256 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Phan, Linh
408 Mill Road
Martinez, CA 94553                           10987     9/8/2020     24 Hour Fitness Worldwide, Inc.              $389.87                                                                              $389.87
REED, JACKSON
7903 CHIANTI COURT
SUGAR LAND, TX 77479                         10988     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Narayan, Rakesh
4907 Valerie
Bellaire, TX 77401                           10989     9/9/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Ram, Ajaipaul
PO Box 353
San Bruno, CA 94066                          10990     9/9/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Shubert, Eric
405 Via Largo Ct
Morgan Hill, CA 95037                        10991     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Ram, Jagdish
PO Box 353
San Bruno, CA 94066                          10992     9/9/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Eshenroder, Gary
71 Bravewind Ct
Tomball, TX 77375                            10993     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Navarrete, Fernando C
361 W 6th St.
Claremont, CA 91711                          10994     9/8/2020     24 Hour Fitness Worldwide, Inc.                $60.00                                                                              $60.00
HUNTER, MARY L
31521 SILVERTIDE DRIVE
UNION CITY, CA 94587                         10995     9/8/2020     24 Hour Fitness Worldwide, Inc.              $648.00                                                                              $648.00
Holstrom, Chris
2030 27th ST SW
Puyallup, WA 98371                           10996     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,081.42                                                           $1,081.42
Parvini, Nader
                                             10997     9/9/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Bautista, Nathaniel
443 Briarwood Dr.
South San Francisco, CA 94080                10998     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Sanchez, Gaylene
16718 NW 91 CT
Miami Lakes, FL 33018                        10999     9/9/2020     24 Hour Fitness Worldwide, Inc.                $34.00                                                                              $34.00
Gober III, Kenneth Parks
11940 Jollyville Rd Ste 220S
Austin, TX 78759-2344                        11000     9/9/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
Badr, Ahmed
3340 E Collins Ave Apt 1
Orange, CA 92867-7596                        11001     9/8/2020     24 Hour Fitness Worldwide, Inc.                $38.84                                                                              $38.84
Jones II, Kenneth
13223 Mckinley Ave.
Los Angeles, CA 90059                        11002     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $93.48                                                               $93.48
Lee, Lana
435 W. 20th Ave.
San Mateo, CA 94403                          11003     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99

                                                                                        Page 697 of 1762
                                                         Case 20-11568-KBO        Doc 72-5        Filed 04/19/21     Page 257 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ram, Prito
PO Box 353
San Bruno, CA 94066                           11004     9/9/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Claim docketed in error
                                              11005     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                                                   $0.00
Wen, Shu Hui
770 NW 185th Ave, Unit No 308
Beaverton, OR 97006                           11006     9/8/2020    24 Hour Fitness Worldwide, Inc.            $804.00                                                                              $804.00
Hernandez, Alfonso
3392 Buffalo Road
Perris, CA 92570                              11007    9/10/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
Bardach, Eugene
815 Oxford St
Berkeley, CA 94707                            11008     9/8/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Avanesyan, Feliks
1900 Bonita Dr
Glendale, CA 91208                            11009     9/9/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
Johnson, Glenn
4205 SE 80th CT
Vancouver, WA 98683                           11010     9/9/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Gridley, David
4925 Whitsett Ave Apt 215
Valley Village, CA 91607                      11011     9/8/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Pipes, Michael D.
1634 Nocturne Ln
Houston, TX 77043                             11012     9/8/2020    24 Hour Fitness Worldwide, Inc.            $808.71                                                                              $808.71
Cuccinello, Steve A.
541 North Fairview St
Burbank, CA 91505                             11013     9/8/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
HOWELL, CHRISTOPHER
4908 FALCONWOOD WAY
ANTELOPE, CA 95843                            11014     9/9/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
Purewal, Harninder
2463 Torino Street, Unit 6
West Sacramento, CA 95691                     11015     9/8/2020    24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
Guiling Jr, Arthur
2858 Folsom St.
San Francisco, CA 94110                       11016     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Shohaiep, Gamal
21621 Sandia Rd, Spc 63
Apple Valley, CA 92308                        11017     9/9/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Luellen, Ambre
3207 Spring Stuebner Rd
Spring, TX 77389                              11018     9/8/2020        24 Hour Holdings II LLC                    $37.88                                                                            $37.88
Jordan, Christian
4420 Gary Dr
Haltom City, TX 76117                         11019     9/9/2020    24 Hour Fitness Worldwide, Inc.            $582.78                                                                              $582.78
Chahal, Gurdit
2570 Roberts Road
Turlock, CA 95382                             11020     9/8/2020    24 Hour Fitness Worldwide, Inc.                            $699.99                                                              $699.99

                                                                                      Page 698 of 1762
                                                      Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 258 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
LE, ANTHONY HUU
9162 GUSS DRIVE
HUNTINGTON BEACH, CA 92646                 11021     9/8/2020        24 Hour Fitness USA, Inc.                                                  $470.00                                             $470.00
Miller, Michael D
4777 Ladner St.
San Diego, CA 92113-3544                   11022     9/9/2020    24 Hour Fitness United States, Inc.           $821.52                                                                              $821.52
Chang, Heesoo
1471 Marchbanks Dr. #3
Walnut Creek, CA 94598                     11023     9/9/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Schandelmier, Rosemary
PO BOX 99522
Emeryville, CA 94662                       11024     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Sapountzaki, Pauline
5603 Douglaston Pkwy
Douglaston, NY 11362-1538                  11025     9/8/2020            24 New York LLC                       $166.32                                                                              $166.32
Kong, Wanchi
5432 Milgray Ct
Carmichael, CA 95608                       11026     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
BAUZA, LOURDES
67-25B 186 Lane
Apt 2-B
Fresh Meadows, NY 11365                    11027     9/8/2020            24 New York LLC                                       $576.00                                                              $576.00
Katai, Arlene
80 Wimbledon Lakes Drive
Plantation, FL 33324                       11028     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $70.74                                                                             $70.74
Ngo, Bichthuan
18784 Santa Isadora St.
Fountain Valley, CA 92708                  11029     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,099.95                                                           $1,099.95
Lee, Rosa Luy
1945 Benton Lane
Novato, CA 94945                           11030     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $215.00                            $215.00
Esquibel, Linda J
11758 Winona Ct.
Westminster, CO 80031                      11031     9/8/2020              24 Denver LLC                       $620.00                                                                              $620.00
Lien, Fiona
10938 Lotus Dr
Garden Grove, CA 92843                     11032     9/8/2020              RS FIT CA LLC                       $429.99                                                                              $429.99
Rayner, Lindsay
4959 NW 59th Street
Tamarac, FL 33319                          11033     9/8/2020        24 Hour Fitness USA, Inc.                    $55.63                                                                             $55.63
Virdee, Ramit
PO Box 353
San Bruno, CA 94066                        11034     9/9/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Conklin, Patrick
10000 Broadway Street
Apt. 1122
Pearland, TX 77584                         11035     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $37.57                                                                             $37.57
Baron, Linda
5371 Paoli Way
Long Beach, CA 90803                       11036     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00

                                                                                      Page 699 of 1762
                                                      Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 259 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
De Leon, Lucy
32475 Rosado Ct.
Temecula, CA 92592                         11037     9/8/2020       24 Hour Fitness USA, Inc.               $1,000.00                                                                           $1,000.00
Margulis, Janis
841 SW 72 Avenue
Plantation, FL 33317                       11038     9/9/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Tokatlian, Christina
3554 Avenida Montuoso
Thousand Oaks, CA 91362                    11039     9/8/2020       24 Hour Fitness USA, Inc.                    $26.46                                                                            $26.46
Mills, William
2 Alana Drive
Hawthorne, NJ 07506                        11040     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Calliste, Makeba
485 E 43rd Street
Brooklyn, NY 11203                         11041     9/8/2020       24 Hour Fitness USA, Inc.               $1,974.44                                                                           $1,974.44
Popov, Aleksandr
3020 Avenue Y #7-C
Brooklyn, NY 11235                         11042     9/9/2020           24 New York LLC                      $105.00                                                                              $105.00
Garcia, Maria
816 Rindie St
Irving, TX 75060                           11043     9/9/2020    24 Hour Fitness Worldwide, Inc.             $330.23                                                                              $330.23
Buhler, Hannah
3180 Corte Tradicion
Carlsbad, CA 92009                         11044     9/8/2020       24 Hour Fitness USA, Inc.                $120.78                                                                              $120.78
Kuropatkin, Ken
4634 Alma Ave
Castro Valley, CA 94546                    11045     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $74.25                                                                            $74.25
Yin, Fucheng
509 Index Ave Ne
Renton, WA 98056                           11046     9/8/2020       24 Hour Fitness USA, Inc.                                 $24.74                                                               $24.74
Doduc, Monique
4836 Steppe Court
Elk Grove, CA 95757                        11047     9/8/2020    24 Hour Fitness Worldwide, Inc.             $160.00                                                                              $160.00
Solomensky, Michael
5505 Crimson Circle
Fremont, CA 94538                          11048     9/8/2020       24 Hour Fitness USA, Inc.                $670.00                                                                              $670.00
Martinez, Lisa
5460 Calle Vista Linda
Yorba Linda, CA 92887                      11049     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $41.67                                                                            $41.67
KANEKURA, HIROSHI
166 CAMPBELL DR.
MOUNTAIN VIEW, CA 94043                    11050     9/8/2020       24 Hour Fitness USA, Inc.                    $27.55                                                                            $27.55
Arnold, Jen
1804 Garnet Ave #309
San Diego, CA 92109                        11051     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                $99.00                             $99.00
Gidwani, Pankaj
443 Beech St Apt 2
Hackensack, NJ 07601                       11052     9/9/2020       24 Hour Fitness USA, Inc.                $240.00                                                                              $240.00




                                                                                   Page 700 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 260 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
BHUKHAN, RAJESH k
613 AMBERSTONE LN.
SAN RAMON, CA 94582                          11053     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lozano, Isabella V
3118 Gardendale Road
Sacramento, CA 95822                         11054     9/8/2020     24 Hour Fitness Worldwide, Inc.                                               $860.00                                             $860.00
ZAMUDIO, MARTIN
13201 NEWELL ST.
GARDEN GROVE, CA 92843                       11055     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
McNeal, Sandra
750 Alamo Dr.
Morgan Hill, CA 95037                        11056    9/10/2020     24 Hour Fitness Worldwide, Inc.              $401.50                                                                              $401.50
Akinsanya, Edward
1627 64th St SE
Auburn, WA 98092                             11057     9/9/2020     24 Hour Fitness Worldwide, Inc.              $191.95                                                                              $191.95
Best, Mitchell
1302 Colony Dr
Annapolis, MD 21403                          11058     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Nguyen, Chinh
4311 Kansas St.
Oakland, CA 94619-2111                       11059     9/9/2020        24 Hour Fitness USA, Inc.                $3,226.96                                                                           $3,226.96
Catt, William
1119 E 1st Ave
Unit 2
Salt Lake City, UT 84103                     11060     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $32.07                                                                             $32.07
Nguyen, Tam
19122 Blue Hill Lane
Tomball, TX 77377                            11061     9/9/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Fong, Wai-Hei
104 Sideways
Irvine, CA 92618                             11062     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $34.99                                                                             $34.99
Foret, Randy
9813 Shirland Lane
Frisco, TX 75035                             11063     9/9/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Roth, Debra
23179 Canyon Terrace Drive
Castro Valley, CA 94552                      11064     9/8/2020    24 Hour Fitness United States, Inc.           $275.98                                                                              $275.98
Gin, Peggy
1206 Sargent Drive
Sunnyvale, CA 94087                          11065     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $946.00                                                              $946.00
Wan, Elizabeth
7091 Westmoreland Way
Sacramento, CA 95831                         11066     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Read, Norman
2806 Sea Channel Dr
Seabrook, TX 77586                           11067     9/9/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Aguayo, Karen
75 Risel Avenue
Daly City, CA 94014                          11068     9/9/2020     24 Hour Fitness Worldwide, Inc.              $319.97                                                                              $319.97


                                                                                        Page 701 of 1762
                                                      Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 261 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Annunziata, Joseph
20 Oxford Ave
Yonker, NY 10710                           11069     9/9/2020     24 Hour Fitness Worldwide, Inc.              $563.99                                                                              $563.99
Stilwell, Forrest
3522 Wrightwood CT
Studio City, CA 91604                      11070     9/8/2020        24 Hour Fitness USA, Inc.                 $294.00                                                                              $294.00
CUNNIGHAM, MARY A
17241 FRIML LANE
HUNTINGTON BEACH, CA 92649-4512            11071     9/9/2020      24 Hour Fitness Holdings LLC               $2,000.00                                                                           $2,000.00
TEOPE, SANDY M
220 S LIVERMORE AVENUE
UNIT 3439
LIVERMORE, CA 94551                        11072     9/9/2020     24 Hour Fitness Worldwide, Inc.              $721.11                                                                              $721.11
Monheim, Christine
17702 Gainsford Lane
Huntington Beach, CA 92649                 11073     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
West, Charles
11420 Mondego Dr.
Bakersfield, CA 93311                      11074     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Ago, Dino
78 NW 95th ST
Miami Shores, FL 33150                     11075     9/9/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Dodson, Steven Odell
351 Kirby Street
Los Angeles, CA 90042                      11076     9/8/2020     24 Hour Fitness Worldwide, Inc.                             $1,400.00                                                           $1,400.00
Reiss, Howard
1383 East 17 Street
Brooklyn, NY 11230-6010                    11077     9/9/2020     24 Hour Fitness Worldwide, Inc.              $311.88                                                                              $311.88
Itoh, Sachiko
2806 Sea Channel Dr
Seabrook, TX 77586                         11078     9/9/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Tomioka, Yoko
10470 Neal Dr.
Westminster, CA 92683                      11079     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Thale, Murray A
7523 SVL Box
Victorville, CA 92395                      11080     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,520.00                                                           $1,520.00
Torkelsen, Josef
36 Santa Clara Street
Aliso Viejo, CA 92656                      11081    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Zheng, Sammi
288 Idaho St
Paramus, NJ 07652                          11082     9/9/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Taylor, Julie
201 Ridgecrest Court
Sutter Creek, CA 95685                     11083    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $96.02                                                                             $96.02
Fernandes, Jonas
5241 Alzeda Drive
La Mesa, CA 91941                          11084     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $86.14                                                                             $86.14


                                                                                      Page 702 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 262 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Brabec, Frantisek
880 Coachway
Annapolis, MD 21401                          11085     9/9/2020       24 Hour Fitness USA, Inc.                $371.00                                                                              $371.00
Cole, Brian
1710 E. Stearns Ave.
La Habra, CA 90631                           11086     9/9/2020    24 Hour Fitness Worldwide, Inc.             $174.11                                                                              $174.11
Cosetti, Todd
119 Bountiful Court
Danville, CA 94526                           11087     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Medina, Gabriel
509 Holloway Ave
San Francisco, CA 94112                      11088     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                               $268.74                            $268.74
Beers, Toby
4776 Mount Royal Ave.
San Diego, CA 92117                          11089     9/9/2020    24 Hour Fitness Worldwide, Inc.             $175.00                                                                              $175.00
Hwee, Phillip
3031 Seriana Court
Union City, CA 94587                         11090     9/9/2020       24 Hour Fitness USA, Inc.               $2,040.00                                                                           $2,040.00
Evans, Peter
3277 Camino Coronado
Carlsbad, CA 92009                           11091    9/10/2020    24 Hour Fitness Worldwide, Inc.             $670.00                                                                              $670.00
Nghiem, Nam
16405 Channelwood Way
La Mirada, CA 90638                          11092     9/9/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Huang, Christina
3806 Springhill Lane
Sugar Land, TX 77479                         11093     9/9/2020    24 Hour Fitness Worldwide, Inc.             $150.47                                                                              $150.47
Stanford, Alice
232 Villa Rita Dr
La Habra Heights, CA 90631                   11094     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,460.00                                                                           $1,460.00
Thomas, Charles
3151 Cedar Ave
Long Beach, CA 90806                         11095     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Tenorio, Giovanni
2507 34th Ave
San Francisco, CA 94116                      11096     9/9/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Reynoso, Jesse
15202 Doty Ave
Lawndale, CA 90260                           11097     9/9/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kane, Keaton
1724 Raintree Road
Fullerton, CA 92835                          11098     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Dawley, Gregory A
1441 E. Altadena Drive
Altadena, CA 91001                           11099     9/9/2020    24 Hour Fitness Worldwide, Inc.            $2,948.00                                                                           $2,948.00
Kong, Emily
527 Chalda Way
Moraga, CA 94556                             11100     9/9/2020    24 Hour Fitness Worldwide, Inc.             $568.00                                                                              $568.00




                                                                                     Page 703 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 263 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
MELCHIORE, ALFRED
1743 10TH STREET D
SANTA MONICA, CA 90404                        11101     9/9/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Parrotta, Saverio
3 Camerion Avenue
Pompton Plains, NJ 07444                      11102     9/9/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Munoz, Jose
827 Palm St
San Jose, CA 95110                            11103     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
James, Jordanna
10516 NE 93rd St
Vancouver, WA 98662                           11104     9/9/2020     24 Hour Fitness Worldwide, Inc.              $138.16                                                                              $138.16
Jack Jaffa & Associates Corp
Jack Jaffa & Associates
147 Prince Street
Brooklyn, NY 11201                            11105    9/10/2020        24 Hour Fitness USA, Inc.                $3,249.12                                                                           $3,249.12
Bjarnson, Dan
356 E Annalyn Cir
Sandy, UT 84070                               11106     9/9/2020        24 Hour Fitness USA, Inc.                 $372.43                                                                              $372.43
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                        11107     9/9/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Wilson, Adam
325 7th Ave
Unit 309
San Diego, CA 92101                           11108     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Chaimberg, Eric
20835 Skouras Drive
Winnetka, CA 91306                            11109     9/9/2020        24 Hour Fitness USA, Inc.                 $349.50                                                                              $349.50
Scopaz, Kathleen
257 Avenida Lobeiro, Apt E
San Clemente, CA 92672                        11110     9/9/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Burr, Linda
214 S. Harris ave
Compton, CA 90221                             11111     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Haro, Cesar
220 South Santa Anita Avenue Apt # F
Arcadia, CA 91006                             11112     9/9/2020     24 Hour Fitness Worldwide, Inc.              $466.75                                                                              $466.75
Hoang, Mylinh
1499 Las Posadas Drive
Duarte, CA 91010                              11113     9/9/2020     24 Hour Fitness Worldwide, Inc.              $369.99                                                                              $369.99
Mokhlis, Masood
2035 W Judith Lane
Anaheim, CA 92804                             11114     9/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Gamss, Giti
2605 Avenue N
Brooklyn, NY 11210                            11115     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $66.00                                                               $66.00




                                                                                         Page 704 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 264 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Morgan, Michael
9786 Mayfair Street
Unit D
Englewood, CO 80112                          11116     9/9/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Lowry, Cass
611 18th St Apt 1
Brooklyn, NY 11218                           11117    9/11/2020            24 New York LLC                       $233.60                                                                              $233.60
Rodsen, Alexander
2746 East 27 Street
Brooklyn, NY 11235                           11118    9/10/2020     24 Hour Fitness Worldwide, Inc.              $192.00                                                                              $192.00
HUERTA, JULIE
9402 VISTA FALLS COURT
ROSENBERG, TX 77469                          11119     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $339.37                            $339.37
Klim, Bart W
401 Valley Road
River Edge, NJ 07661                         11120     9/9/2020     24 Hour Fitness Worldwide, Inc.              $104.50                                                                              $104.50
Chindamo, Frank
6400 Primrose Ave. #15
Los Angeles, CA 90068                        11121     9/9/2020     24 Hour Fitness Worldwide, Inc.              $719.00                                                                              $719.00
Butler, Kimberly
353 Scott St. #3
San Francisco, CA 94117                      11122     9/9/2020     24 Hour Fitness Worldwide, Inc.              $376.24                                                                              $376.24
Guo, Hengyu
805 Ridgeview Terrace
Fremont, CA 94536                            11123     9/9/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Vigil, Anthony
2851 Cobblestone Dr
Rockwall, TX 75087                           11124     9/9/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Tsudik, Gene
2 Joyce Court
Irvine, CA 92617                             11125    9/11/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Moore, Kathleen
16972 Fairfield Circle
Huntington Beach, CA 92649                   11126     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Bolsen, Wes & Rebecca
12470 Bradford Dr
Parker, CO 80134                             11127     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,398.00                                                                           $1,398.00
Urlie, Carol
1105 E. Blue Dr.
West Covina, CA 91790                        11128     9/9/2020     24 Hour Fitness Worldwide, Inc.              $232.91                                                                              $232.91
Figueroa, Joe M
21432 Lostine Ave
Carson, CA 90745                             11129     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $38.00                                                                             $38.00
Debay, Denise
953 Saddle Horn Drive
Henderson, NV 89002                          11130     9/9/2020     24 Hour Fitness Worldwide, Inc.              $260.00                                                                              $260.00
Lozano, Jaqueline A
4566 W 5th St
Santa Ana, CA 92703                          11131     9/9/2020    24 Hour Fitness United States, Inc.          $1,095.00                                                                           $1,095.00


                                                                                        Page 705 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 265 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Loo, Derrick
10442 Teton Ct
Stockton, CA 95209                          11132     9/9/2020    24 Hour Fitness Worldwide, Inc.             $198.00                                                                              $198.00
Leslie, Christopher M
731 Algonquian St.
Ventura, CA 93001                           11133     9/9/2020    24 Hour Fitness Worldwide, Inc.             $198.00                                                                              $198.00
LaiPhan, Leon
814 S Bruce St
Anaheim, CA 92804                           11134    9/10/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Crowfoot, Karen
7106 Maple St
Longmont, CO 80504                          11135     9/9/2020    24 Hour Fitness Worldwide, Inc.             $540.00                                                                              $540.00
Pereira, Ayesha
13116 SIERRA MESA CT
SAN DIEGO, CA 92129                         11136     9/9/2020       24 Hour Fitness USA, Inc.                $549.00                                                                              $549.00
Sprott, Robert
9910 Woodwind Dr.
Houston, TX 77025-4713                      11137     9/9/2020    24 Hour Fitness Worldwide, Inc.             $779.98                                                                              $779.98
Woo, Lena
2716 Birch St.
Apt. 2
Alhambra, CA 91801-1617                     11138     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Russell, Steve
4224 NE Shaver Street
Portland, OR 97213                          11139    9/11/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Urlie, Karl
1105 E. Blue Dr.
West Covina, CA 91790-4310                  11140     9/9/2020    24 Hour Fitness Worldwide, Inc.             $232.91                                                                              $232.91
Torrez, Cecilia
14654 SE Mill CT
Portland, OR 97233                          11141    9/14/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Yang, Xiaohui
419A Atkinson Dr. #802
Honolulu, HI 96814                          11142    9/10/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Tran, Vu
4146 32nd ST APT 2
San Diego, CA 92104                         11143     9/9/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Taylor, Charles A
3254 Valley Lane
Falls Church, VA 22044                      11144     9/9/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Bundalian, Hannellene
587 Natoma St #306
San Francisco, CA 94103                     11145     9/9/2020       24 Hour Fitness USA, Inc.                $600.00                                                                              $600.00
Arani, Alexia
112 ROBINSON AVENUE
San Diego, CA 92103                         11146    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $31.49                                                                            $31.49
Modellas, Travis
365 Buoy Way
Sacramento, CA 95831                        11147    9/10/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00


                                                                                    Page 706 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 266 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Leventy, Georgia
9 Henry Street
Englewood Cliffs, NJ 07632                   11148     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
CHEN, WEN
140 CHANNI LOOP
DANVILLE, CA 94506                           11149     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kim, Kwang Hyun
1605 Center Ave
Fort Lee, NJ 07024                           11150     9/8/2020    24 Hour Fitness United States, Inc.                                            $249.51                                             $249.51
Pascasio, Ricardo
227 Sagamore St.
San Francisco, CA 94112                      11151     9/9/2020          24 San Francisco LLC                       $41.99                                                                             $41.99
Adams, Lillian Woo
21230 113th Ave SE
Kent, WA 98031                               11152     9/8/2020    24 Hour Fitness United States, Inc.               $0.98         $0.00                           $549.00                            $549.98
Zou, Feng
1587 ALVISO ST
Santa Clara, CA 95050                        11153     9/9/2020     24 Hour Fitness Worldwide, Inc.              $950.00                                                                              $950.00
Orellana, Daniel
1625 E 124th St
Compton, CA 90222                            11154     9/8/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Searcy, Vicki
40276 Calle Real
Murrieta, CA 92563                           11155     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Neal, Robyn
17202 Timber Rail Ct
Humble, TX 77396                             11156     9/8/2020        24 Hour Fitness USA, Inc.                 $480.00                                                                              $480.00
Comstock, Susie Eisenberg-Argo
22 Bendwood Drive.
Sugar Land, TX 77478                         11157     9/8/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Christopher, Dinese
725 Oak Park Dr
Morgan Hill, CA 95037                        11158     9/9/2020    24 Hour Fitness United States, Inc.              $44.99                                                                             $44.99
NGUYEN, DUNG
15111 BUSHARD ST SPC 66
WESTMINSTER, CA 92683                        11159     9/8/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Svedersky, Paul
555 27th St.
Apt 3
San Francisco, CA 94131                      11160     9/9/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Boghossian, Gregory
1883 Los Encinos Ave.
Glendale, CA 91208                           11161     9/8/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Vigil, Christine Cucchiaro
7728 Capistrano Ave
West Hills, CA 91304                         11162     9/8/2020     24 Hour Fitness Worldwide, Inc.              $408.00                                                                              $408.00
Aguiniga, Rogelio
6362 Homewood Ave
Buena Park, CA 90621                         11163     9/8/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00


                                                                                        Page 707 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 267 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Elliot, Dean
26403 Norhill Crossing Lane
Katy, TX 77494                               11164     9/8/2020        24 Hour Fitness USA, Inc.                 $146.81                                                                              $146.81
Vigil, Matthew
7728 Capistrano Ave
West Hills, CA 91304                         11165     9/8/2020     24 Hour Fitness Worldwide, Inc.              $408.00                                                                              $408.00
Sparkman, Jerry L
13542 Droxford St.
Cerriotos, CA 90703                          11166     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,035.00                                                                           $1,035.00
McCook, Keith
7323 Authon Dr.
Dallas, TX 75248                             11167     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Lee, Way J
8577 Jaytee Way
Fair Oaks, CA 95628                          11168     9/8/2020     24 Hour Fitness Worldwide, Inc.             $4,000.00                                                                           $4,000.00
Jacobs, Norma Ann
6807 Appomattox Way
Carmichael, CA 95608                         11169     9/8/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Molina, Albert G.
9438 La Gloria
Rancho Cucamonga, CA 91701                   11170     9/9/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Fit For Life LLC
Coface North America Insurance Company
650 College Road East
Suite 2005
Princeton, NJ 08540                          11171     9/8/2020     24 Hour Fitness Worldwide, Inc.          $115,104.00                                                                          $115,104.00
VAN DUYNE, TAMARA J
20 POMONA AVE
LONG BEACH, CA 90803-3425                    11172     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rhoads, Randy
983 Oak St
Costa Mesa, CA 92627                         11173     9/9/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Holm, Sven Richard
218 Ruby Avenue
San Carlos, CA 94070                         11174     9/8/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Fields, Valerie
22523 Lost Creek Road
Katy, TX 77450                               11175     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $26.60                                                                             $26.60
Bakri, Ghaith
905 West Middlefield Road, Apart 963
Mountain View, CA 94043                      11176     9/9/2020     24 Hour Fitness Worldwide, Inc.              $422.03                                                                              $422.03
Bryant, Anthony
6048 Eaglemont Drive
Fontana, CA 92336                            11177     9/9/2020     24 Hour Fitness Worldwide, Inc.              $167.56                                                                              $167.56
Miller, Steven H
229 Hidden Valley Ln
Castle Rock, CO 80108                        11178     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $912.00                                                              $912.00
Madsen, Ann Marie
3886 Kashmir Way SE
Salem, OR 97317-8301                         11179     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $79.00                                                                             $79.00

                                                                                        Page 708 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 268 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
MacDuff, Katherine J.
705 Sandy Court
Redlands, CA 92374                           11180     9/8/2020     24 Hour Fitness Worldwide, Inc.              $860.00           $0.00                                                              $860.00
Vuong, Mike
1924 Half Pence Way
San Jose, CA 95132                           11181     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tobias, Carolyn
1415 Liholiho St #1001
Honolulu, HI 96823                           11182     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,960.00                                                                           $1,960.00
Wong, Albert
15907 Hurstfield Pointe Dr
Cypress, TX 77429                            11183     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,891.89                                                                           $1,891.89
Vital, Andy
3090 Serpa Dr
San Jose, CA 95148                           11184     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $5,000.00                                                           $5,000.00
Fong, Eric
18764 Aspesi Dr
Saratoga, CA 95070                           11185     9/9/2020     24 Hour Fitness Worldwide, Inc.              $291.00                                                                              $291.00
Scherbinina, Yekaterina
705 sw 88 avenue
Apt. 408
Pembroke Pines, FL 33025                     11186    9/10/2020     24 Hour Fitness Worldwide, Inc.              $186.66                                                                              $186.66
Yang, Fuhai
115 GLOBE
Irvine, CA 92618                             11187    9/10/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Teitell, Sarah
3000 23rd St #312
San Francisco, CA 94110                      11188     9/9/2020    24 Hour Fitness United States, Inc.              $41.99                                                                             $41.99
Huang, Yung Hsing
2120 El Paseo St.
APT 2307
Houston, TX 77054                            11189     9/9/2020        24 Hour Fitness USA, Inc.                 $397.22                                                                              $397.22
Lee, Robert
3008 Sorrelwood Dr
San Ramon, CA 94582                          11190     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Corrales, Cecilia
9067 Sycamore Ave. Unit 216
Montclair, CA 91763                          11191     9/8/2020     24 Hour Fitness Worldwide, Inc.              $881.99                                                                              $881.99
Pilip, Lev
1050 Borregas Ave. spc.177
Sunnyvale, CA 94089                          11192     9/9/2020     24 Hour Fitness Worldwide, Inc.              $310.00                                                                              $310.00
Williams, Marilyn Elaine
2704 SE 73rd Ave
Portland, OR 97206                           11193     9/8/2020     24 Hour Fitness Worldwide, Inc.              $810.00                                                                              $810.00
ZHICHAO, GUAN
8438 LEANING TREE CT.
ANTELOPE, CA 95843                           11194     9/8/2020    24 Hour Fitness United States, Inc.           $215.00                                                                              $215.00
Muh-Hunt, Stephanie
38320 Redwood Terrace
Fremont, CA 94536                            11195     9/9/2020     24 Hour Fitness Worldwide, Inc.              $495.00                                                                              $495.00

                                                                                        Page 709 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 269 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Awai, James K
P.O. Box 3382
San Dimas, CA 91773                          11196     9/9/2020     24 Hour Fitness Worldwide, Inc.              $156.00                                                                              $156.00
Herink, Paul
291 Frank Applegate Rd
Jackson, NJ 08527-4215                       11197     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Khawaja, Waseem
80 Wimbledon Lake Drive
Plantation, FL 33324                         11198     9/9/2020     24 Hour Fitness Worldwide, Inc.              $141.48                                                                              $141.48
Levesque, Justin
53 Russell St.
San Francisco, CA 94109                      11199     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Schultheis, Maria
1580 Redlands Place
Costa Mesa, CA 92627                         11200     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
PEREIRA, GLENN ANTHONY
13116 Sierra Mesa Ct
San Diego, CA 92129                          11201     9/9/2020        24 Hour Fitness USA, Inc.                 $632.00                                                                              $632.00
Ross, Sherina
5318 Frances Ave NE
Tacoma, WA 98422                             11202     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Lee, Paul
3968 Grandview Dr.
Brea, CA 92823                               11203     9/8/2020    24 Hour Fitness United States, Inc.              $66.67                                                                             $66.67
Blyth, Richard
1632 S. Victoria Ave.
Los Angeles, CA 90019                        11204     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kappeler-Finn, Sheila
1920 Geary Road
Pleasant Hill, CA 94523                      11205    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Tran, Duc
17774 Los Alamos St
Fountain Valley, CA 92708                    11206     9/9/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
MORAN, ADRIANA C
6964 RIVERBOAT DR.
EASTVALE, CA 91752                           11207     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wong, Aaron A
83 Parkrose Ave
Daly City, CA 94015                          11208    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Robert
1788 Canyon Oaks Lane
Lake Forest, CA 92610                        11209    9/10/2020        24 Hour Fitness USA, Inc.                 $525.06                                                                              $525.06
Widin, Andrew
13352 Nixon Circle
Tustin, CA 92780                             11210     9/8/2020        24 Hour Fitness USA, Inc.                 $599.87                                                                              $599.87
MALAMED, JARRED
3545 BEETHOVEN STREET
LOS ANGELES, CA 90066                        11211    9/10/2020              RS FIT CA LLC                          $43.00                                                                             $43.00




                                                                                        Page 710 of 1762
                                                      Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 270 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Warren, Shinika
8418 1/2 S. Wall St.
Los Angeles, CA 90003                      11212     9/8/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Piskulich, Lizeth
4055 La Junta Drive
Claremont, CA 91711                        11213    9/10/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Lyons, Cathy
10788 El Centro Ave.
Fountain Valley, CA 92708                  11214     9/8/2020          24 San Francisco LLC                   $4,380.00                                                                           $4,380.00
Nguyen, Nga
309 Saint Rita Ct
San Diego, CA 92113                        11215     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ezeir, Sheila
2544 OCEAN PARKWAY 2 FLOOR
BROOKLYN, NY 11235                         11216     9/8/2020    24 Hour Fitness United States, Inc.             $89.00                                                                              $89.00
WANG, FENGYI
251 Wimbledon Ct.
San Ramon, CA 94582                        11217     9/9/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Siegel, Scott
1180 Bacon Way
Lafayette, CA 94549                        11218    9/10/2020     24 Hour Fitness Worldwide, Inc.              $320.00                                                                              $320.00
Tran, Jackie
17774 Los Alamos St
Fountain Valley, CA 92708                  11219     9/9/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Pan, De Fu
103 Eldridge St. #2C
New York, NY 10002                         11220     9/8/2020     24 Hour Fitness Worldwide, Inc.              $625.00                                                                              $625.00
Soriano, Adrian
1596 Chaparral Drive
Bonita, CA 91902                           11221     9/9/2020     24 Hour Fitness Worldwide, Inc.                $75.00                                                                              $75.00
Avina, Christopher
25406 Altos Dr
Valencia, CA 91355                         11222     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
IWUNZE, GODWIN
P.O.BOX 1221
INGLEWOOD, CA 90308                        11223     9/9/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
SMITH, DAWN
1355 E 3RD STREET
LONG BEACH, CA 90802                       11224     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,850.00                                                                           $1,850.00
SCHUMAN, KYLE
10432 27TH DR SE
EVERETT, WA 98208                          11225     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $44.95                                                               $44.95
Gonzales, Jacob Ramiro
701 Curtner Ave #357
San Jose, CA 95125                         11226     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Morton, Arthur
PO Box 25816
Portland, OR 97298                         11227     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00




                                                                                      Page 711 of 1762
                                                         Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 271 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Ibrahim, Eahab E
1074 Duane Court
Sunnyvale, CA 94085                           11228     9/9/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
RAM, JAGDEV
PO Box 353
San Bruno, CA 94066                           11229     9/9/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Seaberry, Sky
501 Laporte Ave
Fort Collins, CO 80521                        11230    9/10/2020    24 Hour Fitness Worldwide, Inc.              $95.17                                                                             $95.17
Meyers, Keith
3870 Poseidon Ct
West Linn, OR 97068                           11231    9/10/2020    24 Hour Fitness Worldwide, Inc.           $468.53                                                                              $468.53
Razi, Reza
6150 Reseda Blvd. Apt. 211
Tarzana, CA 91335                             11232    9/10/2020    24 Hour Fitness Worldwide, Inc.        $20,000.00                                                                           $20,000.00
Zhou, Dan
408 Portofino Dr, Unit 102
San Carlos, CA 94070                          11233     9/9/2020    24 Hour Fitness Worldwide, Inc.                           $300.00                                                              $300.00
Curiel, Eduardo
6703 Pitts Rd.
Katy, TX 77493                                11234    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                             $324.74                            $324.74
Bertellotti, Lukw Elliot
1420 NW Lovejoy St. Unit #628
Portland, OR 97209                            11235     9/9/2020    24 Hour Fitness Worldwide, Inc.              $59.98                                                                             $59.98
Parvini, Nader
                                              11236     9/9/2020    24 Hour Fitness Worldwide, Inc.                            $36.74                                                               $36.74
Smith, David Vincent
1546 Lyndhurst Avenue
Camarillo, CA 93010                           11237    9/10/2020    24 Hour Fitness Worldwide, Inc.                           $400.00                                                              $400.00
Chia, Faustine
401 Indian Hill Place
Fremont, CA 94539                             11238     9/9/2020    24 Hour Fitness Worldwide, Inc.        $18,000.00                                                                           $18,000.00
Garcia, Jose Alberto
1319 West Olive Street
Oxnard, CA 93033-4919                         11239     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Youssef, Mariam A
26941 Stonehaven
Mission Viejo, CA 92691                       11240     9/9/2020             RS FIT CA LLC                    $624.00                                                                              $624.00
Mauricio, Alex
36 Edinburgh Pl
Alamo, CA 94507                               11241     9/9/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
NWOSU, AMAKA
3101 CLYMER DR.
PLANO, TX 75025                               11242     9/9/2020    24 Hour Fitness Worldwide, Inc.           $429.00                                                                              $429.00
Gay-Buoy, Patti
PO Box 285
Brightwood, OR 97011                          11243    9/10/2020    24 Hour Fitness Worldwide, Inc.        $10,000.00                                                                           $10,000.00
Annunziata, Lisa
20 Oxford Ave
Yonkers, NY 10710                             11244     9/9/2020    24 Hour Fitness Worldwide, Inc.           $563.99                                                                              $563.99

                                                                                      Page 712 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 272 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Salgado, Maria
2534 S. Amador Pl
Ontario, CA 91761                             11245     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $89.98                                                                            $89.98
Mayo, Timothy
115-16 148th Street #pvt
Jamaica, NY 11436                             11246     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Flores-Lane, Veronica Christina
408 Quail Ave
McAllen, TX 78504                             11247     9/9/2020    24 Hour Fitness Worldwide, Inc.                                            $4,200.00          $700.00                          $4,900.00
Sanchez, Anika
83828 Avenida Serena
Indio, CA 92203                               11248     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Serna, Casey
6343 Lake Dora Ave
San Diego, CA 92119                           11249     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                               $250.00                            $250.00
Curtis, Debra
9006 Outpost Dr
Spring Hill, TN 37174                         11250    9/10/2020    24 Hour Fitness Worldwide, Inc.             $907.74                                                                              $907.74
Tara, Sherin
169 N. La Peer Dr., Apt. 103
Beverly Hills, CA 90211                       11251     9/9/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Akers, Roger
8436 Marina Vista Lane
Fair Oaks, CA 95628                           11252    9/10/2020    24 Hour Fitness Worldwide, Inc.             $569.00                                                                              $569.00
Crockett, Susan
23 Warmspring
Irvine, CA 92614                              11253     9/9/2020    24 Hour Fitness Worldwide, Inc.             $499.92                                                                              $499.92
Parsa, Assal
28322 El Sur
Laguna Niguel, CA 92677                       11254    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Stankiewicz, Julian
94-430 Kiilani St
Mililani, HI 96789                            11255     9/9/2020       24 Hour Fitness USA, Inc.                $100.50                                                                              $100.50
Tarabulsi, Najla
192 N. Brea Blvd
Brea, CA 92821                                11256    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Mota, Alexandri
884 Pierpont St
Rahway, NJ 07065                              11257    9/10/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Porter, Jeffrey P
160 Dorchester Way
San Francisco, CA 94127                       11258     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,800.00          $0.00                                                            $1,800.00
Hargrove, Makana
91-1080 Kaileolea Dr
Ewa, HI 96706                                 11259    9/10/2020    24 Hour Fitness Worldwide, Inc.             $558.00                                                                              $558.00
Subramanian, Ramachandran
900 108th Ave NE Apt. 407
Bellevue, WA 98004                            11260    9/10/2020    24 Hour Fitness Worldwide, Inc.                             $976.80                                                              $976.80




                                                                                      Page 713 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 273 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Magsalin, Joel
17903 Myrica Ln
San Diego, CA 92127                           11261     9/9/2020     24 Hour Fitness Worldwide, Inc.                $93.98                                                                              $93.98
Lentz, Robert
14006 Tucker Ave.
Sylmar , CA 91342                             11262    9/10/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
Nhieu, Lien
8288 Wooded Brook Dr
Elk Grove, CA 95758                           11263     9/9/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Morgan, Kejuan
6108 Lime Ave
Long Beach, CA 90805                          11264    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Awai, Evelia
P.O. Box 3382
San Dimas, CA 91773                           11265     9/9/2020     24 Hour Fitness Worldwide, Inc.              $156.00                                                                              $156.00
Lusk-Delatorre, Christian
850 County Road 170
Bluff Dale, TX 76433                          11266    9/10/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Thoi, Ha
5732 Amend Rd.
Richmond, CA 94803                            11267    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Araujo, Lisa Marie
523 East Lomita Blvd Apt #1
Carson, CA 90745                              11268     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
AUTREY, LARA
9880 WINDMILL LAKES BLVD
HOUSTON, TEXAS 77075                          11269     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $250.00                                                              $250.00
Kurdi, Adam
C/O: Sam Kurdi
192 N. Brea Blvd
Brea, CA 92821                                11270    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Kabelitz, Thomas
22741 Mulholland Drive
Woodland Hills, CA 91364                      11271     9/9/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Collins, Tom
3491 South Silver Springs Rd
Lafayette, CA 94549                           11272     9/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Pham, Hien
10037 Prairie Dunes Way
Sacramento, CA 95829                          11273     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Anguiano, Raquel
20147 Summercrest Drive
Castro Valley, CA 94552                       11274    9/10/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
DRELLISHAK, KENNETH S.
2145 E. OCEAN BLVD
NEWPORT BEACH, CA 92661                       11275     9/9/2020    24 Hour Fitness United States, Inc.          $1,200.00                                                                           $1,200.00
Kim, Hyo J
4601 Dwarf Nettle Dr
Fort Worth, TX 76244                          11276    9/11/2020     24 Hour Fitness Worldwide, Inc.              $325.44                                                                              $325.44


                                                                                         Page 714 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 274 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Meza, Ashley
1814 Lavonne Avenue
San Jose, CA 95116                            11277    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $49.99                                                                             $49.99
Mayer, Tom
41 Wedgewood Forest Drive
The Woodlands, TX 77381                       11278    9/12/2020     24 Hour Fitness Worldwide, Inc.              $686.00                                                                              $686.00
Wan, Joe
7091 Westmoreland Way
Sacramento, CA 95831                          11279     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wherry, Andrew Clyde
2403 Lake Ridge Dr
Glenn Heights, TX 75154                       11280     9/9/2020     24 Hour Fitness Worldwide, Inc.              $265.17                                                                              $265.17
Vazquez, Johnny
12019 Willard Street
North Hollywood, CA 91605                     11281    9/10/2020    24 Hour Fitness United States, Inc.           $754.00                                                                              $754.00
Esteves, Brendon
393 Bluefield Dr
San Jose, CA 95136                            11282    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $84.04                                                                             $84.04
Holck, Timothy
6110 Woodrow Ave
Austin, TX 78757                              11283     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $63.51                                                                             $63.51
Tejnil, Edita
10118 Mello Pl.
Cupertino, CA 95014                           11284     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Toler, Herbert
Brian A. Sullivan
Werb & Sullivan
1225 North King Street, Suite 600
Wilmington, DE 19801                          11285    9/10/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Liu, George
3272 Traviata Pl
San Jose, CA 95117                            11286    9/11/2020        24 Hour Fitness USA, Inc.                 $144.00                                                                              $144.00
Guo, Bing Na
9327 Lafayette Walk
Brooklyn, NY 11029                            11287     9/9/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Claim docketed in error
                                              11288     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Bouguerba, Marieme
1023 foothill dr
San Jose, CA 95123                            11289     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,599.00                                                                           $1,599.00
El-Ali, Mustafa
13720 Lakota Road
Apple Valley, CA 92307                        11290     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chen, Sai
3323 Quarry Place Ln
Katy, TX 77493                                11291     9/9/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Hall, Vondalyn
4423 Dalmation Dr
Houston, TX 77045                             11292     9/9/2020     24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                           $50,000.00


                                                                                         Page 715 of 1762
                                                       Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 275 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Kim, Chad
4141 Via Marisol Apt 308
Los Angeles, CA 90042-5143                  11293     9/9/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Nguyen, Tuan
5311 Chelsea Fair Ln
Spring, TX 77379                            11294     9/9/2020    24 Hour Fitness Worldwide, Inc.                           $675.00                                                              $675.00
Szilagyi, Ariel
28 Paseo De Castana
Rancho Palos Verdes, CA 90275               11295    9/11/2020    24 Hour Fitness Worldwide, Inc.           $179.20                                                                              $179.20
ELDER, JENNIFER
9011 GARDENIA MEADOW LANE
SPRING, TX 77379                            11296    9/10/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Franklin, Linda
801 Trixis Ave
Lancaster, CA 93534                         11297     9/9/2020    24 Hour Fitness Worldwide, Inc.              $69.00                                                                             $69.00
BOONE, PATRICIA
1369 PAULINE FR
SUNNYVALE, CA 94087                         11298    9/10/2020    24 Hour Fitness Worldwide, Inc.              $67.14                                                                             $67.14
Love, Judy C
3517 Pinehurst Dr.
Plano, TX 75075                             11299    9/10/2020    24 Hour Fitness Worldwide, Inc.           $487.11                                                                              $487.11
LOVETT, TOREY
1090 S. SHELTER BAY
HERCULES, CA 94547                          11300    9/10/2020    24 Hour Fitness Worldwide, Inc.              $50.00                                                                             $50.00
PAPARELLA, BENJAMIN
8739 FRAZER RIVER CIRCLE
FOUNTAIN VALLEY, CA 92708                   11301    9/10/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Packard, Mary F.
6704 Northridge Drive
Dallas, TX 75214-3155                       11302    9/10/2020    24 Hour Fitness Worldwide, Inc.           $792.00                                                                              $792.00
Clayborne, Angela
2820 Caruso Lane
Lancaster, CA 93536                         11303    9/10/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Efthyvoulos, Karen
3331 Maine Ave
Long Beach, CA 90806                        11304     9/9/2020    24 Hour Fitness Worldwide, Inc.                           $640.00                                                              $640.00
Yoon, Christie
P.O. Box 5505
Buena Park, CA 90622                        11305    9/11/2020    24 Hour Fitness Worldwide, Inc.           $108.77                                                                              $108.77
MAGUIRE, LAURIE
13386 NORTH HEARST COURT
TUSTIN, CA 92782                            11306    9/10/2020    24 Hour Fitness Worldwide, Inc.          $2,147.98                                                                           $2,147.98
Liao, Miao
6385 Tucker Dr
San Jose, CA 95129                          11307    9/10/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Peltier, Heidi J
6732 Poncha Pass
Austin, TX 78749-4250                       11308    9/10/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99




                                                                                    Page 716 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21    Page 276 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
VEALE, DANIELLE
6642 PACHECO WAY
CITRUS HEIGHTS, CA 95610                    11309    9/10/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Silva, Jose
5441 W Broward Blvd
Plantation, FL 33317                        11310    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Savot, Dane
1089 Oakmont Dr Apt 2
San Jose, CA 95117                          11311    9/10/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Blackburn, Elizabeth
4154 Woodland Ct
Grapevine , TX 76051                        11312    9/10/2020     24 Hour Fitness Worldwide, Inc.              $322.00                                                                              $322.00
Chen, Andy
2470 Sullivan
Irvine, CA 92614                            11313    9/10/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Testa, Allen
6 Batchelor Terrace
Petaluma, CA 94952                          11314    9/10/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Bernal, Cesario
2350 Rocky Point Court
San Leandro, CA 94579                       11315    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Piskulich, Franko
4055 La Junta Drive
Claremont, CA 91711                         11316    9/10/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Nourian, Fariborz
12920 Hawthorne Blvd. #105
Hawthorne, CA 90250                         11317    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Moore, Juanita
7970 Crest Avenue
Oakland, CA 94605                           11318    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Anthony, Deena
24036 Archwood St
West Hills, CA 91307                        11319    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Edge, James
3715 10th ave
APT 406
San Diego, CA 92103                         11320    9/11/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Mata, Marisol
20330 Whitewood Dr Apt 1204
Spring, TX 77373                            11321    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $249.96                            $249.96
Chu, Daniel
2405 Coniston Place
San Marino , CA 91108                       11322    9/10/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Robinson, Mary
5331 Wishfield Circle
Huntington Beach, CA 92649                  11323    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Guevara, Leslie
5818 Sanford Rd
Houston, TX 77096                           11324    9/10/2020     24 Hour Fitness Worldwide, Inc.              $158.15                                                                              $158.15


                                                                                       Page 717 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 277 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ciamarra, Diana
7 Cannon Lane
Eastchester, NY 10709                         11325    9/10/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Marmolejos, Madelin
884 Pierpont St
Rahway, NJ 07065                              11326    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
McDuffey, Darene Annette
4524 8th Avenue
Los Angeles, CA 90043-1347                    11327    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Tesoriero, Razel
2624 Slate Place
Thousand Oaks, CA 91362                       11328     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Chokshi, Janvi
8524 Bayshores avenue
Newark, CA 94560                              11329    9/10/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Johnson, Janet I.
4790 Orten St.
San Diego, CA 92110                           11330     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $29.39                                                                             $29.39
Olyaie, Afsheen
32530 Almaden Blvd Apt 120
Union City, CA 94587                          11331    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
THAKKAR, PRAVIN
737 BETTEN ST.
LOS BANOS, CA 93635                           11332     9/9/2020        24 Hour Fitness USA, Inc.                 $599.98                                                                              $599.98
Caveny, Carol Ann
14341 SW 134th Drive
Portland, OR 97224                            11333    8/25/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Ambius
Rentokil North America
Attn: Bankruptcy Team
1125 Berkshire Blvd., Suite 150
Reading, PA 19610                             11334    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,872.20                                                                           $1,872.20
JACKSON, RAY
5409 PEARLSTONE DRIVE
ANTELOPE, CA 95843                            11335    9/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Alarcon, Adam
239 Ridgemont Ln
Walnut, CA 91789                              11336     9/9/2020     24 Hour Fitness Worldwide, Inc.              $369.99                                                                              $369.99
Riggleman, Tom
7 Technology Circle
Columbia, SC 29203                            11337     9/2/2020     24 Hour Fitness Worldwide, Inc.          $206,664.77                                                                          $206,664.77
Tahir, Kashif
24162 Carrillo Dr
Mission Viejo, CA 92691                       11338    9/10/2020    24 Hour Fitness United States, Inc.           $120.00                                                                              $120.00
Nguyen, Brandon
2501 W. Manly Ave.
Santa Ana, CA 92704                           11339     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
YICHEN YU
1501 Decoto Rd Apt 292
Union City, CA 94587                          11340     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99

                                                                                         Page 718 of 1762
                                                      Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 278 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lacambra, Christina
27397 Murrieta Oaks Ave
Murrieta, CA 92562                         11341     9/9/2020     24 Hour Fitness Worldwide, Inc.              $151.00                                                                              $151.00
SHIM, CHAE
4118 BROWNING AVE
COLORADO SPRINGS, CO 80910                 11342    9/10/2020     24 Hour Fitness Worldwide, Inc.             $2,128.00                                                                           $2,128.00
Venkatraman, Archana
27 Shearwater
Irvine, CA 92604                           11343     9/9/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
Lundy, Shantera
2206 Breezeway Bend Drive
Pearland, TX 77584                         11344     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wright, Ronald
PO BOX 2891
San Bernardino, CA 92406                   11345     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                        $1,500.00                          $3,000.00
Kim, Daniel
11640 208th St. Unit 2
Lakewood, CA 90715                         11346     9/9/2020     24 Hour Fitness Worldwide, Inc.              $550.00                                                                              $550.00
Ballard, Ann
5831 Norwich Ave
Van Nuys, CA 91411                         11347     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Lawrence, Kathleen
2545 Barbey Dr.
SLC, UT 84109                              11348    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $16.00                                                                             $16.00
Greenberg, Ezarra
8737 Lake Murray Blvd
Unit 4
San Diego, CA 92119                        11349     9/9/2020     24 Hour Fitness Worldwide, Inc.              $450.60                                                                              $450.60
Molina, Luis
1539 N Laurel Ave Apt 103
Los Angeles, CA 90046                      11350    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Nelson, Sean
7806 Lyons Avenue
Hesperia, CA 92345                         11351    9/10/2020        24 Hour Fitness USA, Inc.                 $150.00                                                                              $150.00
Reaves, Stephanie S
5945 Martha Dr.
Watauga, TX 76148                          11352     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nordby, Erica
886 Cleveland Street, #7
Oakland, CA 94606                          11353    9/10/2020        24 Hour Fitness USA, Inc.                 $274.99                                                                              $274.99
Kappeler-Finn, Sheila
1920 Geary Road
Pleasant Hill, CA 94523                    11354    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Yaccarino, Lisa
5827 Hickory Street
Mays Landing, NJ 08330                     11355     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
COLEMAN, MICHAEL
                                           11356    9/10/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00




                                                                                      Page 719 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 279 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Woods, Cayenne
PO Box 123
Lagunitas, CA 94938                          11357    9/10/2020    24 Hour Fitness Worldwide, Inc.           $385.00                                                                              $385.00
Hatcher, Tywla
4209 Summer Star Lane
Fort Worth, TX 76244                         11358    9/10/2020    24 Hour Fitness Worldwide, Inc.          $1,260.00                                                                           $1,260.00
Jamshidi, Nicole Najibeh
961 Calabria Ct.
Camarillo, CA 93010                          11359    9/10/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Yu, Chad
19 Via Buen Corazon
San Clemente, CA 92673                       11360     9/9/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Suarez, Della
54 WILSHIRE DR
CHESNUT RIDGE, NY 10977-7030                 11361     9/9/2020    24 Hour Fitness Worldwide, Inc.                            $44.99                                                               $44.99
Peng, Ichu
                                             11362     9/9/2020    24 Hour Fitness Worldwide, Inc.                           $899.00                                                              $899.00
ARELLANO, NATHAN
26816 LA SIERRA DR
MISSION VIEJO, CA 92691                      11363    9/10/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Torres, Victor K.
26 Saint Francis Way
Santa Barbara, CA 93105-2552                 11364     9/9/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
WAILEHUA, GARY
95-344 KALOAPAU ST UNIT 147
MILILANI, HI 96789                           11365     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                             $279.93                            $279.93
Kanany, Kamran
314 SELKIRK DR
Corona, CA 92881                             11366    9/10/2020    24 Hour Fitness Worldwide, Inc.           $150.58                                                                              $150.58
McDaniel, Tony
613 Shady Lane
Placentia, CA 92870                          11367    9/10/2020    24 Hour Fitness Worldwide, Inc.           $598.50                                                                              $598.50
Bassaline, Brian
9501 Chevy Chase Drive
Huntington Beach, CA 92646                   11368     9/9/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Moscardon, Christina
1164 Morningside Drive
South San Francisco, CA 94080                11369     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,200.00                                                                           $1,200.00
Khamphanh, Laurencie
8030 Tierra Glen Way
Sacramento, CA 95828                         11370     9/9/2020    24 Hour Fitness Worldwide, Inc.        $25,000.00                                                                           $25,000.00
Sanchez, Anthony
17350 E Temple Ave SPC 322
La Puente, CA 91744                          11371     9/9/2020    24 Hour Fitness Worldwide, Inc.              $89.38                                                                             $89.38
Rodney, Orossica
21195 Ocean View Drive
Hayward, CA 94541                            11372    9/14/2020    24 Hour Fitness Worldwide, Inc.              $36.45                                                                             $36.45
Bush, Ann
20022 Elfin Forest Road
Escondido, CA 92029                          11373     9/9/2020    24 Hour Fitness Worldwide, Inc.           $123.97                                                                              $123.97

                                                                                     Page 720 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21    Page 280 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ochoa, Ricardo
3737 Camino Del Rio South, Suite 407
San Diego, CA 92108                           11374     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $400.00                                                              $400.00
Kochovski, Daniel
501 Taylor Ave
South Hackensack, NJ 07606                    11375     9/9/2020       24 Hour Fitness USA, Inc.                $261.50                                                                              $261.50
Stover, Steven Nathan
6925 S Brae Lin Way
West Jordan, UT 84084                         11376    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Fajardo, Jeffrey
12883 Homeridge Lane
Chino Hills, CA 91709                         11377    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Shang, Zhenyu
7719 Justin Court
West Hills, CA 91304                          11378    9/10/2020    24 Hour Fitness Worldwide, Inc.             $582.00                                                                              $582.00
JUNGBLUT, ROBERT
4082 VALETA STREET UNIT 373
SAN DIEGO, CA 92110                           11379    9/10/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Dearinger, Shelly
4520 Otter Court
Palmdale, CA 93551                            11380    9/10/2020    24 Hour Fitness Worldwide, Inc.            $2,400.00                                                                           $2,400.00
Ramos, Jennifer
102 San Miguel Rd
Vallejo, CA 94590                             11381     9/9/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                          $150,000.00
Jones, Nick
5622 E SHARON DR
Scottsdale, AZ 85254                          11382     9/9/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Arya, Megna
26527 Abbey Springs Lane
Katy, TX 77494                                11383    9/10/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                              $249.99
OSSECK, MARGARITA R
18 VIA ADRIAN
SAN CLEMENTE, CA 92673                        11384    9/10/2020    24 Hour Fitness Worldwide, Inc.             $219.00                                                                              $219.00
Lu, Becky
36 Santa Clara Street
Aliso Viejo, CA 92656                         11385    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Singh, Neel
2149 Meadowview Road
Sacramento , CA 95832                         11386    9/10/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
BA, LEI
11315 NE 103RD ST
KIRKLAND, WA 98033                            11387    9/10/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
California State Controller's Office
Attn: Scott Merrill
300 Capitol Mall, Suite 1850
Sacramento, CA 95814                          11388    9/10/2020    24 Hour Fitness Worldwide, Inc.         $313,701.09                                                                          $313,701.09
Hammond, Janice
330 Canterbury Ct
Alamo, CA 94507                               11389    9/10/2020    24 Hour Fitness Worldwide, Inc.             $174.00                                                                              $174.00


                                                                                      Page 721 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 281 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
PARSA, ASSAL
28322 EL SUR
LAGUNA NIGUEL, CA 92677                     11390    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Oche, Joy
15430 Progress Ridge Way
Cypress, TX 77429                           11391    9/10/2020    24 Hour Fitness Worldwide, Inc.                             $134.20                                                              $134.20
Rosenberg, Mitchell S
1625 Emmons Ave
Apt 6X
Brooklyn, NY 11235                          11392    9/10/2020    24 Hour Fitness Worldwide, Inc.             $161.00                                                                              $161.00
Medrano, William L
7740 Burton Avenue
Rohnert Park, CA 94928                      11393    9/10/2020         24 San Francisco LLC                   $179.85                                                                              $179.85
Robertson, Cedric
3405 Longneedle ln
McKinney, TX 75070                          11394    9/10/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Barnett, Doug
34347 Grand Canyon Drive
Union City, CA 94587                        11395    9/10/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
ERIKSEN, BARBARA
816 LAKE ST S
KIRKLAND, WA 98033                          11396    9/10/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Waterman, Carole
8436 Marina Vista Lane
Fair Oaks, CA 95628                         11397    9/10/2020    24 Hour Fitness Worldwide, Inc.             $569.00                                                                              $569.00
Kim, Younghee
13851 Visions Dr.
La Mirada, CA 90638                         11398    9/10/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Klausner, Barbara
691 Salvatierra Street
Stanford, CA 94305                          11399    9/10/2020       24 Hour Fitness USA, Inc.                $249.96                                                                              $249.96
SPOSITO, LINDA
6812 EMERALD TREE CT
LAS VEGAS, NV 89130                         11400    9/10/2020       24 Hour Fitness USA, Inc.                                $134.12                                                              $134.12
Taycher, Svetlana
1900 SW River Drive
Unit 605
Portland, OR 97201                          11401     9/9/2020       24 Hour Fitness USA, Inc.                $902.60                                                                              $902.60
Kress, Sun
948 Selby Ln
San Jose, CA 95127                          11402    9/10/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Calaunan, Kelly
1140 Nimitz Drive
Daly City, CA 94015                         11403    9/10/2020    24 Hour Fitness Worldwide, Inc.                               $0.00          $429.99                                             $429.99
Le, Joseph
1818 Santa Rita Drive
Pittsburg, CA 94565                         11404    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Reed, Leslie J
1430 Colby Ave #102
Los Angeles, CA 90025                       11405    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $48.00                                                                            $48.00

                                                                                    Page 722 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 282 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
GROSSMAN, LEAH
3531 SAN YSIDRO WAY
SACRAMENTO, CA 95864                         11406    9/10/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Kozuma, Brian
38317 Logan Drive
Fremont, CA 94536                            11407    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.84                                                                              $699.84
Laine, Larry
5421 Hitcher Bend
Austin, TX 78749                             11408    9/10/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Schonhaut, Jane
3011 SE Taylor St
Portland, OR 97214                           11409    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $67.18                                                                             $67.18
Stover, Kara L
8477 Yarrow Ct
Arvada, CO 80005                             11410    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
AHMADI, MASOUMEH
4712 ALBANY DR B204
San Jose, CA 95129                           11411    9/10/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
KIMBREL, BEAU
142 LOMA ALTA DRIVE
OCEANSIDE, CA 92054                          11412    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ontiveros, Yolanda
15321 Alondra Blvd
La Mirada, CA 90638                          11413    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Yusilon, Edgar
4121 Silverado Court
Yorba Linda, CA 92886                        11414    9/10/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Sebarrotin, Mark Anthony
541 Hearst Ave.
San Francisco, CA 94112                      11415    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Diaz, Carina
41339 Endicott Ct.
Indio, CA 92203                              11416    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Little, Bernie
15707 ne 92nd way
Redmond, WA 98052                            11417    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,003.20                                                                           $1,003.20
Khan, Masudur
31519 Silvertide Drive
Union City, CA 94587                         11418     9/9/2020        24 Hour Fitness USA, Inc.                 $147.99                                                                              $147.99
Chevalier, Kyle
805 Meadow Wood Lane
Princeton, TX 75407                          11419    9/11/2020        24 Hour Fitness USA, Inc.                    $90.90                                                                             $90.90
Chen, Sijia
1420 Creekside Dr. 17
Walnut Creek, CA 94596                       11420    9/10/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Burns, Tiffany
2002 S Mason Rd
Apt 1528
Katy, TX 77450                               11421    9/10/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00


                                                                                        Page 723 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 283 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kurti, Arseda
Marc Katzman Law
13273 Ventura Blvd., Suite 105
Studio City, CA 91604                         11422    9/10/2020       24 Hour Fitness USA, Inc.            $2,000,000.00                                                                      $2,000,000.00
Griffin, Matthew
1642 University Ave
Unit 413
San Diego, CA 92103                           11423    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Jin, Zhen
653 South Ventura Road
Oxnard, CA 93030                              11424    9/10/2020    24 Hour Fitness Worldwide, Inc.                             $198.00                                                              $198.00
North Coast Electric Company
c/o Nancy K. Cary
Hershner Hunter LLP
180 E. 11th Avenue
Eugene, OR 97401                              11425    9/10/2020       24 Hour Fitness USA, Inc.              $33,144.44                                          $802.86                         $33,947.30
HOGUE, GRAYSON
12684 MEMORIAL WAY #1018
MORENO VALLEY, CA 92553                       11426    9/10/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                             $500.00
Zhou, Zhenxing
7616 Wayans Way
Elk Grove, CA 95757                           11427    9/10/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00
Reuven, Michal
1344 Arleen Ave
Sunnyvale, CA 94087                           11428    9/10/2020    24 Hour Fitness Worldwide, Inc.                             $550.00                                                              $550.00
Bragg, Nicholas
170 Miller Ave Apt 3
Mill Valley, CA 94941                         11429    9/11/2020    24 Hour Fitness Worldwide, Inc.              $103.98                                                                             $103.98
Shareem, Asha K
4750 Stacy Street
Oakland, CA 94605                             11430    9/10/2020    24 Hour Fitness Worldwide, Inc.              $399.00                                                                             $399.00
Wang, Yuree
3879 Quail Canyon Court
San Jose, CA 95148                            11431    9/10/2020    24 Hour Fitness Worldwide, Inc.              $232.00                                                                             $232.00
Eriksen, Steve
816 Lake ST S
Kirkland, WA 98033                            11432    9/10/2020    24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                          $10,000.00
PEREZ, SALVADOR M
5565 VIA VALLARTA
YORBA LINDA, CA 92887                         11433    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Hubbard, Ryan
4602 Brandeis Ave.
Orlando, FL 32839                             11434    9/11/2020       24 Hour Fitness USA, Inc.                 $103.50                                                                             $103.50
Mazzarella, Nicholas Joseph
53 Union Street
Valley Stream, NY 11580                       11435    9/11/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                             $500.00
Pittman, Allen
5900 Homewood court
Lanham, MD 20715                              11436    9/11/2020    24 Hour Fitness Worldwide, Inc.            $1,992.00                                                                           $1,992.00


                                                                                      Page 724 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 284 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ebarle, Napoleon
2038 Ascot Drive, Apt E
Moraga, CA 94556                              11437    9/10/2020        24 Hour Fitness USA, Inc.                    $21.80                                                                             $21.80
Underwood, Desirey
4566 Mirror Court
Antioch, CA 94531                             11438    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $141.72                            $141.72
Murray, Suzanne
1450 W 4800 S
Taylorsville, UT 84123                        11439    9/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Lee, Wilbert
13360 Old Oak Way
Saratoga, CA 95070                            11440    9/10/2020        24 Hour Fitness USA, Inc.                $3,600.00                                                                           $3,600.00
Nguyen, Peter
14372 Morning Glory CT
Westminster, CA 92683                         11441    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Ahn, Kenneth
6352 Blossom Ln
Chino Hills, CA 91709                         11442    9/10/2020     24 Hour Fitness Worldwide, Inc.                             $2,000.00                                                           $2,000.00
Gelli, Venkateswara
9421 Avondale Rd NE
Apt 16
Redmond, WA 98052                             11443    9/10/2020    24 Hour Fitness United States, Inc.              $51.69                                                                             $51.69
Zheng, Yujiao
63 W Camino Real Ave
Arcadia, CA 91007                             11444    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Asnaashari, Siamak
2105 Campton Circle
Gold River, CA 95670                          11445    9/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Pinter, Michael
224 Morgan Ranch Rd
Glendora, CA 91741                            11446    9/10/2020     24 Hour Fitness Worldwide, Inc.              $970.00                                                                              $970.00
Osborne, Anna
3400 Ferguson Lane
Austin, TX 78754                              11447    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $80.08                                                                             $80.08
Pawar, Maneesh
4232 Beaumont St
Fremont, CA 94536                             11448    9/11/2020     24 Hour Fitness Worldwide, Inc.              $304.58                                                                              $304.58
Coffey, Jeffery
32 Quiet Brook Ct
St. Charles, MO 63303                         11449     9/9/2020     24 Hour Fitness Worldwide, Inc.              $749.37                                                                              $749.37
Potter, Donald V
301 Constance Pl.
Moraga, CA 94556                              11450     9/9/2020     24 Hour Fitness Worldwide, Inc.              $356.00                                                                              $356.00
Collins, Lisa
3491 South Silver Springs Rd
Lafayette, CA 94549                           11451     9/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Williams, Latonya
131 Gable Ave
Vacaville, CA 95688                           11452    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00


                                                                                         Page 725 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 285 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Jones, Eric
6512 Spring Meadow Drive
Greenacres, FL 33413                        11453     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $52.43                                                                            $52.43
Beckler, Teri
1155 N Hill Ave
Pasadena, CA 91104                          11454     9/9/2020    24 Hour Fitness Worldwide, Inc.            $2,484.00                                                                           $2,484.00
YBARRA, JESSE J
215 MISTY MEADOW DR
BAKERSFIELD, CA 93308                       11455     9/9/2020       24 Hour Fitness USA, Inc.                $144.00                                                                              $144.00
VENTERS, JACQUELINE
1404 N WILLOW AVE
COMPTON, CA 90221                           11456    9/10/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Ebarle, Amalia
2038 Ascot Drive Apt. E
Moraga, CA 94556                            11457    9/10/2020       24 Hour Fitness USA, Inc.                    $51.99                                                                            $51.99
Favela, Lorena
1969 Monterey Dr
Livermore, CA 94551                         11458    9/10/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
CUTI, JOE
465 AVALON GARDENS DRIVE
NANUET, NY 10954                            11459    9/11/2020    24 Hour Fitness Worldwide, Inc.             $792.00                                                                              $792.00
Rizzi, Nicholas
2075 Willow Springs Rd.
Morgan Hill, CA 95037                       11460    9/11/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Jones, Reginald L
8936 Ruthelen Street
Los Angeles, CA 90047                       11461    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                               $140.00                            $140.00
Ingersoll, Lauren
669 Macabee Way
Hayward, CA 94541                           11462    9/11/2020    24 Hour Fitness Worldwide, Inc.            $1,584.00                                                                           $1,584.00
Watson, William Bruce
259 Luna Circle
Folsom, CA 95630                            11463     9/9/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Guardado, Julisa A
878 W Sierra Madre Ave #3
Azusa, CA 91702                             11464     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $97.61                                                                            $97.61
Atiq, Shaheer
18711 Camellia Dale Trail
Houston, TX 77084                           11465     9/9/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Carlson, Pat
1826 Mandan Pl
Fremont, CA 94539                           11466     9/9/2020    24 Hour Fitness Worldwide, Inc.                            $1,260.00                                                           $1,260.00
Hunter, Tanya
2247 Auseon Ave
Oakland, CA 94605                           11467     9/9/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Peterson, Chris
3209 Timber View Cir
Bedford, TX 76021                           11468     9/9/2020    24 Hour Fitness Worldwide, Inc.            $5,400.00                                                                           $5,400.00




                                                                                    Page 726 of 1762
                                                       Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 286 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Martinez, Joe
42857 Contessa Ct
Indio, CA 92203                             11469     9/9/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Perez, Genevieve
4271 Vincente Street
Fremont, CA 94536                           11470     9/9/2020    24 Hour Fitness Worldwide, Inc.              $37.98                                                                             $37.98
Schachner, Thomas
1405 E 38th St
Tacoma, WA 98404                            11471     9/9/2020    24 Hour Fitness Worldwide, Inc.           $145.00                                                                              $145.00
Holliday, William
4605 Lyric Ln
San Diego, CA 92117                         11472     9/9/2020    24 Hour Fitness Worldwide, Inc.           $649.00                                                                              $649.00
Loel, Grant
15 Indian Hill Ln.
Laguna Hills, CA 92653                      11473     9/9/2020    24 Hour Fitness Worldwide, Inc.           $398.00                                                                              $398.00
Pimentel, Michael A
4271 Vincente Street
Fremont, CA 94536                           11474     9/9/2020    24 Hour Fitness Worldwide, Inc.              $87.60                                                                             $87.60
Alejandre, Christian
7846 Craner Ave.
Sun Valley , CA 91352                       11475     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,232.00                                                                           $1,232.00
Rodriguez, Daniel
645 Pacific Ave, Unit 207
Long Beach, CA 90802                        11476     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                             $699.99                            $699.99
KUSHIHASHI, DEBORAH ANN
5604 GREENRIDGE ROAD
CASTRO VALLEY, CA 94552-2626                11477     9/9/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Schroeder, Brooke Ann
315 Crest Ave
Alamo, CA 94507                             11478     9/9/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Bialo, Catherine
9876 Solomon Circle
Sandy, UT 84092                             11479     9/9/2020    24 Hour Fitness Worldwide, Inc.           $250.83                                                                              $250.83
Brandt, Charles
6557 S. Winnipeg Ct
Aurora, CO 80016                            11480    9/11/2020            24 Denver LLC                     $699.00                                                                              $699.00
Loomis, Stephen R.
11500 Coloma Road
Gold River, CA 95670-8255                   11481     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,420.00                                                                           $1,420.00
Litvinov, Vasily
2901 NE Blakeley St Apt 408
Seattle, WA 98105                           11482    9/11/2020    24 Hour Fitness Worldwide, Inc.        $17,723.40                                                                           $17,723.40
Rozin, Faina
2252 East 27th Street
Brooklyn, NY 11229                          11483     9/9/2020    24 Hour Fitness Worldwide, Inc.              $96.00                                                                             $96.00
Edmister, Lea
923 NE 47th Ave. Apt 2
Portland, OR 97213                          11484     9/9/2020    24 Hour Fitness Worldwide, Inc.              $97.98                                                                             $97.98




                                                                                    Page 727 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 287 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Feller, Jason
1022 Monterey Blvd #B
Hermosa Beach, CA 90254                      11485     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Smith, Jude
2607 Westerlake Dr
Pearland, TX 77584                           11486    9/11/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Co, Albert Christian
1173 Via Lucero
Oceanside, CA 92056                          11487     9/9/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99
Persaud, Deokie
4419 Grace Ave
Bronx, NY 10466                              11488     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Chiu, Eliza
1365 Santa Rosa St.
San Leandro, CA 94577                        11489    9/11/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Pacheco, Vivian
1243 Rahway Ave
Westfield, NJ 07090                          11490     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Zhang, Yan
2482 Borax Dr
Santa Clara, CA 95051                        11491     9/9/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
NGUYEN, VU
8285 CARLIN AVE
SACRAMENTO, CA 95823                         11492     9/9/2020    24 Hour Fitness United States, Inc.                           $429.99                                                              $429.99
Forges, Andy
3307 Greenwich Village Blvd Apt 204
Orlando, FL 32835                            11493     9/9/2020     24 Hour Fitness Worldwide, Inc.              $302.68           $0.00                                                              $302.68
Moravits, Jeri
1326 Selva St.
Pasadena, TX 77504                           11494     9/9/2020        24 Hour Fitness USA, Inc.                    $59.30                                                                             $59.30
Verra, Jill
7241 SW 7th Street
Plantation, FL 33317                         11495     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $80.22                                                                             $80.22
Atienza, Kristine
1863 Lotus Place
Brea, CA 92821                               11496     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Cruz, Claudia
2011 S Bannock Street
Denver, CO 80223                             11497     9/9/2020     24 Hour Fitness Worldwide, Inc.              $533.50                                                                              $533.50
Barta, Yesenia
5280 Chynoweth Park Ct
San Jose, CA 95136                           11498     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Loesch, Jacqueline E
16319 Ria Dr
San Leandro, CA 94578                        11499     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Schmidt, Jessica
4080 Huerfano Avenue Apt 337
San Diego, CA 92117                          11500     9/9/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00




                                                                                        Page 728 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 288 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Tran, Spencer
17774 Los Alamos St
Fountain Valley, CA 92708                     11501     9/9/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Gentry, Toby
1088 Pondview Drive
Cedar Hill, TX 75104                          11502     9/9/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Yossef, Brian
27 Cantata Dr
Mission Viejo, CA 92692                       11503    9/11/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Perez, Samantha
1411 Scollon Court
San Jose, CA 95132                            11504    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $41.88                                                                             $41.88
Spala, David A
4855 Ariva Way Apt 201
San Diego, CA 92123                           11505    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $42.99                                                                             $42.99
Kansal, Arshi
1609 Parkmoor Ave Apt 231
San Jose, CA 95128                            11506    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $77.97                                                                             $77.97
Gomez, Hector
1543 Watwood Road
Lemon Grove, CA 91945                         11507     9/9/2020     24 Hour Fitness Worldwide, Inc.              $155.00                                                                              $155.00
Southern California Edison
1551 W San Bernardino Rd
Covina, CA 91722                              11508     9/2/2020        24 Hour Fitness USA, Inc.             $209,820.60                                                                          $209,820.60
Mckinney, Joseph
24505 Aldine Westfield Rd Unit 803
Spring, TX 77373                              11509    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Pham, Linhchi
1764 Barberry Lane
San Jose, CA 95122                            11510     9/9/2020    24 Hour Fitness United States, Inc.           $429.00                                                                              $429.00
Williams, Andre
2113 Old Hickory Trl
Desoto, TX 75115                              11511     9/9/2020        24 Hour Fitness USA, Inc.             $400,000.00                                                                          $400,000.00
TURI, LISA C.
18 Jonathan Smith Road
Morristown, NJ 07960                          11512     9/9/2020        24 Hour Fitness USA, Inc.                 $100.20                                                                              $100.20
Patil, Siddharth
4627 Rousillon Ave
Fremont, CA 94555                             11513    9/10/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Wittorp, Charles
4848 Valley Oak Circle
Mariposa, CA 95338                            11514    9/10/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Mizani, Jasper
6100 Belfield Circle
Elk Grove, CA 95758                           11515     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Stanko, Megan
91 Shaw Street
Garfield, NJ 07026                            11516     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00




                                                                                         Page 729 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 289 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ortiz, Maria Rosario
6837 SW 10 CT
Pembroke Pines, FL 33023                     11517    9/11/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Robinowitz, Luke W
10094 SE Linwood Ave.
Milwaukie, OR 97222                          11518     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Jones, Diane
5622 E. SHARON DR
SCOTTSDALE, AZ 85254                         11519     9/9/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Hoang, Richard
1499 Las Posadas Drive
Duarte, CA 91010                             11520     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Pimentel, Jan C.
2958 sw 3rd st
Miami, FL 33135                              11521    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,316.00                          $2,316.00
Tesoriero, John
2624 Slate Place
Thousand Oaks, CA 91362                      11522     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Carr, Chico
12221 ARROYO AVE
SANTA ANA, CA 92704                          11523     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Ramadoss, Vijay Kumar
38022 Glendale Drive
Fremont, CA 94536                            11524     9/9/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Lemons, Jimmy
15703 Oxenford drive
Tomball, TX 77377                            11525     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Suarez, Joseph E.
54 Wilshire Drive
Chestnut Ridge, NY 10977-7030                11526     9/9/2020     24 Hour Fitness Worldwide, Inc.                               $49.99                                                               $49.99
Floyd Jr., Gerald
1611 Carroll Oliver Way
Houston, TX 77020                            11527     9/9/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Long, Chrisropher Patrick
100 Hurlbut Street
Unit 3
Pasadena, CA 91005                           11528     9/9/2020     24 Hour Fitness Worldwide, Inc.              $140.27                                                                              $140.27
Nguyen, Tho
667 Timberpine Ave
Sunnyvale, CA 94086                          11529    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Allen, Marie
7605 Applecross Lane
Dallas, TX 75248                             11530     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $81.19                                                                             $81.19
Biswas, Mousumi
1312 CRIMSON GLORY LANE
KELLER, TX 76248                             11531     9/9/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Wen, Rui
11514 S Black Forest Drive
Sandy, UT 84094                              11532     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00


                                                                                        Page 730 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 290 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                       11533     9/9/2020         24 Hour Holdings II LLC                  $699.99                                                                              $699.99
Carr, Jessica
645 Pacific Ave Unit 207
Long Beach, CA 90802                         11534     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
FORET, TANYA
9813 SHIRLAND LANE
FRISCO, TX 75035                             11535     9/9/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Riley, Marcus T.
14803 Sycamore Side Way
Cypress, TX 77429                            11536     9/9/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Chang, Chiung-Fong
619 W. Foothill Blvd #51
Glendora, CA 91741                           11537     9/9/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                       11538     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Pham, Thy
11772 Ardis Dr
Garden Grove, CA 92841                       11539     9/9/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Boepple, Janice A
7145 Reading Rd
Apt #1307
Rosenberg, TX 77471                          11540     9/9/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Tillotson, Peter
19036 Stonehurst Lane
Huntington Beach, CA 92648-6122              11541     9/9/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Madjerac, Rachel
2505 Felton Lane
Redondo Beach, CA 90278                      11542     9/9/2020     24 Hour Fitness Worldwide, Inc.                $86.14                                                                              $86.14
Chavarria, Daniela
47795 Dune Palms Rd
Apt 4126
La Quinta, CA 92253                          11543     9/9/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Garcia, Jorge
47795 Dune Palms Rd Apt. 4126
La Quinta, CA 92253                          11544     9/9/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Sousa, Robert
4036 Oregon Street, Apt 15
San Diego, CA 92104                          11545     9/9/2020     24 Hour Fitness Worldwide, Inc.              $154.99                                                                              $154.99
Dorsey, Calvin
2049 Vista Drive
Lewisville, , Texas 75067                    11546     9/9/2020     24 Hour Fitness Worldwide, Inc.              $474.30                                                                              $474.30
Naylor, Clair
9940 Fur Hollow Circle
Sandy, UT 84092                              11547     9/9/2020     24 Hour Fitness Worldwide, Inc.              $454.45                                                                              $454.45
Venkatachalam, Dinesh
42901 Luzon Dr.
Fremont, CA 94539                            11548     9/9/2020     24 Hour Fitness Worldwide, Inc.                               $49.00                                                               $49.00

                                                                                        Page 731 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 291 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Shapiro, Jennifer
12578 Cavallo ST
San Diego, CA 92130                           11549    9/12/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Wei, Wei
288 Idaho St
Paramus, NJ 07652                             11550     9/9/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Patil, Nilesh
1315 A St. Apt. 303
Hayward, CA 94541                             11551     9/9/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Anderson, Erin
989 Arbutus Court
Lakewood, CO 80401                            11552     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $173.68                                                              $173.68
Parra, Shannon
1055 Goff Road
Forest Grove, OR 97116                        11553     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,600.00                        $1,600.00                          $3,200.00
Navarro, Patrice
295 E. Evelyn Ave.
Apt 102
Sunnyvale, CA 94086                           11554     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $139.98                                                              $139.98
Syed, Tania
2915 Cord Court
San Jose, CA 95148                            11555     9/9/2020     24 Hour Fitness Worldwide, Inc.                $44.09                                                                              $44.09
Johnson, Teo
20 Howard Drive
Apt. V
Bergenfield, NJ 07621                         11556     9/9/2020     24 Hour Fitness Worldwide, Inc.                           $75,799.00                                                           $75,799.00
Despues, Antoinette Elizabeth
8923 South 2nd Avenue
Inglewood, CA 90305                           11557     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Ngo, Dong
2613 Apollo Court
San Jose, CA 95121                            11558     9/9/2020     24 Hour Fitness Worldwide, Inc.              $140.00                                                                              $140.00
Dhanuka, Pranay
4469 248th Ln SE
Sammamish, WA 98029                           11559     9/9/2020     24 Hour Fitness Worldwide, Inc.              $402.22                                                                              $402.22
Gomez, Jorge
419 Capricorn Ct.
San Jose, CA 95111                            11560     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Farrell, Jon T
9 Hollingers Island
Katy, TX 77450                                11561     9/9/2020     24 Hour Fitness Worldwide, Inc.              $330.63                                                                              $330.63
Groman, Donna
4206 W 58 Pl
Los Angeles, CA 90043                         11562     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Zakar, Stuart
2507 Navarra Drive #209
Carlsbad, CA 92009                            11563     9/9/2020     24 Hour Fitness Worldwide, Inc.                $84.00                                                                              $84.00
Martin, Jared
6129 Raleigh Street Apt 822
Orlando, FL 32835                             11564     9/9/2020     24 Hour Fitness Worldwide, Inc.                $42.59                                                                              $42.59

                                                                                         Page 732 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 292 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Stroup, Cynthia R.
29 N. Garfield Street
Arlington, VA 22201                         11565     9/9/2020        24 Hour Fitness USA, Inc.                $4,276.98                                                                           $4,276.98
Rossi, Jorge
18506 Caminito Pasadero
, San Diego CA
92128                                       11566     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $99.38                                                                             $99.38
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                      11567     9/9/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Kluba, Marek
521 Rush Drive #91
San Marcos, CA 92078                        11568     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $42.00                                                                             $42.00
Zeledon, Bradley Antonio
22 Lucky Street
San Francisco, CA 94110                     11569     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
El-Ali, Laura
13720 Lakota Road
Apple Valley, CA 92307                      11570     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chen, Caroline Tso
899 Highlands Circle
Los Altos, CA 94024                         11571     9/9/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Ruiz, Martha
311 W Laurel St
Compton, CA 90220                           11572     9/9/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00
Ruiz, Gladys
311 w laurel st.
Compton, CA 90220                           11573     9/9/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00
AVILA, LOUIS
4551 HAZELTINE AVE #3
SHERMAN OAKS, CA 91423                      11574     9/9/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Titan, Samsara
23130 Sherman Place 105
West Hills, CA 91307                        11575     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Huang, Andrew Boson
4912 Wood Lake Dr.
Frisco, TX 75035                            11576     9/9/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Lim, Jongho
2251 Collet Ave. APT 305
Corona, CA 92879                            11577     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Habimana, Eward
23130 Sherman Place 105
West Hills, CA 91307                        11578     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Gomez, Carissa
380 Talbot Ave #202
Pacifica, CA 94044                          11579     9/9/2020        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Park, Jinsu
1990 Bradbury St.
Salinas, CA 93906                           11580     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $399.99                                                              $399.99


                                                                                       Page 733 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 293 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Sharpe, Michelle A
1000 Del Sol Ave.
Apt 5
Santa Barbara, CA 93109                       11581     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Avila, Louis
4551 Hazeltine Ave #3
Sherman Oaks, CA 91423                        11582    9/10/2020     24 Hour Fitness Worldwide, Inc.              $130.16                                                                              $130.16
Harrison, Richard
4752 Tiara Drive Unit 202
Huntington Beach, CA 92649                    11583    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $299.00                            $299.00
ELLMAN, MARTIN
2241 FERNSPRING DR
ROUND ROCK, TX 78665                          11584    9/11/2020        24 Hour Fitness USA, Inc.                 $499.98                                                                              $499.98
Zhou, Jing
425 Cork Harbour Circle Apt D
Redwood City, CA 94065                        11585     9/9/2020        24 Hour Fitness USA, Inc.                 $411.00                                                                              $411.00
Daniel, Keith
66-392 B Haleiwa Road
Haleiwa, HI 96712                             11586     9/9/2020        24 Hour Fitness USA, Inc.                 $235.55                                                                              $235.55
Perez, Omar
1044 E. Charlinda St.
West Covina, CA 91790                         11587     9/9/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Wang, Shuai
2988 Grassina St., 621
San Jose, CA 95136                            11588     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Javier, Dennis Joven L
26460 Cornell St.
Loma Linda , CA 92354                         11589     9/9/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Walker, Lorri
3266 Paseo Gallita
San Clemente, CA 92672                        11590    9/11/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Withrow, Sherrie
1736 6th St
Concord, CA 94519-2804                        11591     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sawyer, Bob
116 Audiffred Lane
Woodside, CA 94062                            11592    9/11/2020     24 Hour Fitness Worldwide, Inc.              $135.41                                                                              $135.41
ME (Minor)
13720 Lakota Road
Apple Valley, CA 92307                        11593     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
THOMPSON, ALAN
674 WOODMOOR ACRES DR
MONUMENT, CO 80132                            11594    9/11/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Chen, Jacqueline (Jackie)
456 Swansea Glen
Escondido, CA 92027                           11595     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $599.00            $0.00            $0.00                            $599.00
Taylor, Diane
3254 Valley Lane
Falls Church, VA 22044                        11596     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,752.00                                                                           $1,752.00


                                                                                         Page 734 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 294 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Shrestha, Birendra
863 Forest Lake Rd
Flower Mound, TX 75028                        11597    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Zavogiannis, Dennis
7603 SE Lamphier St
Milwaukie, OR 97222                           11598     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Komorniczak, Peter
2358 Francisco St
San Francisco, CA 94123                       11599     9/9/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Kerker, Kara
17904 NE Homestead Drive
Brush Prairie, WA 98606                       11600    9/10/2020        24 Hour Fitness USA, Inc.                                $1,977.22                                                           $1,977.22
Jang, Jeongyoon
256 8th St 1st Fl
Palisades Park, NJ 07650                      11601     9/9/2020     24 Hour Fitness Worldwide, Inc.              $488.50                                                                              $488.50
YUN, STEPHANIE
1036 Menlo Ave., #507
Los Angeles, CA 90006                         11602     9/9/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Storms, Nickie M
12863 Colonnade Dr
Rancho Cucamonga, CA 91739                    11603     9/9/2020    24 Hour Fitness United States, Inc.                                            $410.24                                             $410.24
Rechnitz, Jared
978 Elkhart Place, Apt 1
Venice, CA 90291                              11604     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $162.50                                                              $162.50
LAM, MIU
2614 CARNATION CT
CASTRO VALLEY, CA 94546                       11605     9/9/2020     24 Hour Fitness Worldwide, Inc.              $233.38                                                                              $233.38
Xiong, Yushuang
14006 Tucker Ave.
Sylmar , CA 91342                             11606    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Yamssi, Anne Judith
3584 Kirkcaldy Street
Pleasanton, CA 94588                          11607    9/10/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Gonzalez, Graciela
2271 Sarah Court
Signal Hill, CA 90755                         11608     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
JONES, MARY
13323 READS CT
HOUSTON, TX 77015                             11609    9/11/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Gershengoren, Aleksandr
7116 Axis Ct.
Fort Worth, TX 76132                          11610     9/9/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Morretti, Paul John
9200 Milliken Avenue, Apt. 5211
Rancho Cucamonga, CA 91730                    11611     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $57.32                                                                             $57.32
COLMEMAN, CHRISTIAN
9500 ORIOLE DR
AUSTIN, TX 78753                              11612    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                             $24,000.00                         $24,000.00
Quinones Jr., James
                                              11613     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00

                                                                                         Page 735 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21    Page 295 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
FERREIRA, JOHNETTE L.
                                              11614     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
VARGAS, PEDRO
22629 WOODROE AVE
HAYWARD, CA 94541                             11615     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $300.00                           $300.00                            $600.00
Hults, Chelsea
14695 Candeda Place
Tustin, CA 92780                              11616     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                           $1,520.00
Meyer, Jean
2305 Manor Ridge Drive
Chesterfield, MO 63017                        11617    9/14/2020    24 Hour Fitness Worldwide, Inc.             $244.62                                                                              $244.62
Breniman, Derek S
295 NW Orchard Drive
Portland, OR 97229                            11618     9/9/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Pathak, Anirudh
650 E Capitol Ave
287
Milpitas, CA 95035                            11619    9/10/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Mulvey, Thomas
936 Sir Francis Drake Blvd. #202
Kentfield, CA 94904                           11620    9/11/2020         24 San Francisco LLC                   $300.00                                                                              $300.00
Chaw, Ryan Scott
197 Westbury Cir
Folsom, CA 95630                              11621     9/9/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Ke, Baojia
1812 Mento Dr.
Fremont, CA 94539                             11622    9/11/2020       24 Hour Fitness USA, Inc.                $189.00                                                                              $189.00
Taku, Sama
3248 SW 179th Terrace
Beaverton, OR 97006                           11623     9/9/2020    24 Hour Fitness Worldwide, Inc.             $177.96                                                                              $177.96
Torres, Magaly
2553 W EVENING DOVE CIR
WEST VALLEY, UT 84119                         11624     9/9/2020    24 Hour Fitness Worldwide, Inc.             $630.00                                                                              $630.00
CHAVEZ, ALYSSA
1322 MADERA AVE
MENLO PARK, CA 94025                          11625     9/9/2020    24 Hour Fitness Worldwide, Inc.             $151.00                                                                              $151.00
Mehrban, Aaron
5035 Escobedo Drive
Woodland Hills, CA 91364                      11626     9/9/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Bautista, Laura
548 S Summerfield Way
Orange, CA 92866                              11627    9/10/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Prokov, Yevgeniy
9369 Snowbird Way
Sacramento, CA 95836                          11628     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Otto, Carol
120 Carver Loop apt 23C
Bronx, NY 10475                               11629     9/9/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00




                                                                                      Page 736 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 296 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kanel, Laurin
12809 Pocono Rd.
Apple Valley, CA 92308                      11630     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Winters, Rachel
14000 The Lakes Blvd Apt 221
Pflugerville, TX 78660                      11631     9/9/2020    24 Hour Fitness United States, Inc.                          $5,488.00                                                           $5,488.00
McCubbin, Gene Porter
1515 orchard park dr
Houston, TX 77077                           11632     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Warren, Kimberlie
7640 West Stockton Blvd
#382
Sacramento, CA 95823                        11633     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hatch, John M
100 E Whitestone Blvd #148-188
Cedar Park, TX 78613                        11634     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,399.98                                                                           $1,399.98
Jin, Seong Woo
1037 Alta Mira Dr
Apt 4A
Santa Clara, CA 95051                       11635     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
MAY, LORNA
16203 LESLIE LANE
MISSOURI CITY, TX 77489                     11636    9/10/2020     24 Hour Fitness Worldwide, Inc.              $397.22                                                                              $397.22
Tran, Nicholas
474 Clauser Drive
Milpitas, CA 95035                          11637     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Zhou, Ruixin
251 Wimbledon Ct
San Ramon, CA 94582                         11638     9/9/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Gilchrist, Essie
6333 Pacific Avenue 188
Stockton, CA 95207                          11639     9/9/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
HATCH, JOHN M
100 E WHITESTONE BLVD #148-188
CEDAR PARK, TX 78613                        11640     9/9/2020        24 Hour Fitness USA, Inc.                $1,399.98                                                                           $1,399.98
Durden, Blonka
3010 Wilshire Blvd. 353
Los Angeles, CA 90010                       11641     9/9/2020     24 Hour Fitness Worldwide, Inc.              $973.00                                                                              $973.00
Todd, Brian J.
8267 Sonoma View Court
Las Vegas, NV 89139                         11642     9/9/2020    24 Hour Fitness United States, Inc.           $550.00                                                                              $550.00
LING, ANELA
5547 PIA ST.
HONOLULU, HI 96821                          11643     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $260.00                                                              $260.00
Kim, David
2301 Silver Breeze Ct.
San Jose, CA 95138                          11644     9/9/2020          24 San Francisco LLC                    $350.00                                                                              $350.00
Arya, Priti
26527 Abbey Springs Ln
Katy, TX 77494                              11645    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $45.45                                                                             $45.45

                                                                                       Page 737 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 297 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Doan, Trong
8288 Wooded Brook Dr
Elk Grove, CA 95758                          11646     9/9/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Walch, Adam
34 Oceanaire Dr.
Rancho Palos Verdes, CA 90275                11647    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mogilevets, Ruslan
2423 Exbourne Court
Walnut Creek, CA 94596                       11648    9/10/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Nasralla, Lamberto
17334 Santa Clara St.
Fountain Valley, CA 92708                    11649     9/9/2020    24 Hour Fitness United States, Inc.            $429.00                                                                             $429.00
Tang, Tim
522 South Flower Circle
Orange, CA 92868                             11650     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Milby, Clint
1801 W. Victory Blvd. Unit 101
Burbank, CA 91506                            11651     9/9/2020          24 San Francisco LLC                     $150.00                                                                             $150.00
Bray, Jessica
742 Boulder Ave
Lathrop, CA 95330                            11652     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Benson, Kathryn
3473 Monroe Ave
San Diego, CA 92116                          11653     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
Newsted , Janice
911 Camille Ln
Alamo, CA 94507                              11654     9/9/2020     24 Hour Fitness Worldwide, Inc.               $859.98                                                                             $859.98
Kao, Tsuey-Dien
17062 Glenfold Dr.
Hacienda Heights, CA 91745                   11655     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Lei, Hongli
6355 Lotus Street
Corona, CA 92880                             11656     9/9/2020        24 Hour Fitness USA, Inc.             $5,000,000.00                                                                      $5,000,000.00
Kao, Kai
17062 Glenfold Dr
Hacienda Heights, CA 91745-5725              11657     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Howser, Janet
1441 Victoria Street Apt. 203
Honolulu, HI 96822                           11658     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Sarrica, Richard
574 Lagrange Lane
Livermore, CA 94550                          11659     9/9/2020        24 Hour Fitness USA, Inc.                    $73.48                                                                             $73.48
Garcia, Abel Ruiz
742 Boulder Ave
Lathrop, CA 95330
garciaabel24fit@gmail.com                    11660     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Barba, Daniel
6900 Sunkist Drive
Oakland, CA 94605                            11661     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00


                                                                                        Page 738 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 298 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Miramontes, Francisco
6117 Streamview Dr.
San Diego, CA 92115                          11662     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $66.00                                                                             $66.00
Reyes, Karina
3391 Via Benito St.
San Diego, CA 92111                          11663     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
NIEDERBRACH, BIRNEY
6900 SUNKIST DRIVE
OAKLAND, CA 94605                            11664     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Seaberry, John
501 Laporte Ave.
Fort Collins, CO 80521-2649                  11665    9/10/2020     24 Hour Fitness Worldwide, Inc.              $167.96                                                                              $167.96
Rivera, Esteban Solis
2111 Latham St #103
Mountain View, CA 94040                      11666     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Gaither, Linda
10 Rosy Finch Court
Spring, TX 77389                             11667     9/9/2020     24 Hour Fitness Worldwide, Inc.              $471.98                                                                              $471.98
Smalls, Jordan
21416 96th Ave S
Kent, WA 98031                               11668     9/9/2020     24 Hour Fitness Worldwide, Inc.              $103.38                                                                              $103.38
Pigott, Barbara
26301 Via Corrizo
San Juan Capistrano, CA 92675                11669     9/9/2020        24 Hour Fitness USA, Inc.                                $1,360.00                                                           $1,360.00
Esparza, Mary Helen
7224 Rush River Drive
Sacramento, CA 95831                         11670     9/9/2020        24 Hour Fitness USA, Inc.                 $860.00                                                                              $860.00
HOWARD, CORY
22755 Peak Street
Hayward, CA 94541                            11671     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $250.00                                                              $250.00
Ashlock, Kristy
10325 Rockbush Road
Apple Valley, CA 92308                       11672     9/9/2020     24 Hour Fitness Worldwide, Inc.              $485.00                                                                              $485.00
WARDELL, THOMAS
22143 SW 97TH COURT
MIAMI, FL 33190                              11673     9/9/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Fletcher, Jennifer
6755 Silver Creek Azle Rd.
Azle, TX 76020                               11674     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yoon, Jong
11933 Dublin Canyon Rd
Pleasanton, CA 94588                         11675     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Bushnell, Laura
11286 SE Stevens RD A305
Happy Valley, OR 97086                       11676    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Choi, Tina
13031 Portola Way
Sylmar, CA 91342                             11677    9/11/2020    24 Hour Fitness United States, Inc.           $190.46                                                                              $190.46




                                                                                        Page 739 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 299 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sanchez, Sabra
7676 Roman Oak Way
Sacramento, CA 95831                         11678    9/10/2020     24 Hour Fitness Worldwide, Inc.                             $1,224.00                                                           $1,224.00
Nguyen, Anthony
2403 Radcliffe St.
Houston, TX 77007                            11679    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lambiotte, Jack
P.O. Box 370361
Denver, CO 80237                             11680     9/9/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
El Ferrouj, Najib
137 Bertita street
San Francisco, CA 94112                      11681     9/9/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Le, Van
442 N Rancho Santiago Blvd
Orange, CA 92869                             11682     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                $60.00                                              $60.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           11683    9/12/2020           RS FIT Holdings LLC                 $21,176.87                                                                           $21,176.87
Jackson, Don
16009 Scenic Oak Trail
Buda, TX 78610                               11684     9/9/2020    24 Hour Fitness United States, Inc.           $293.51                                                                              $293.51
Anderson, Corey
1170 Oakes Blvd.
San Leandro, CA 94577                        11685     9/9/2020     24 Hour Fitness Worldwide, Inc.              $286.00                                                                              $286.00
Olmstead Jr, Robert T
520 Crocker Road
Sacramento, CA 95864                         11686     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
WARDELL, GLEE
22143 SW 97TH COURT
MIAMI, FL 33190                              11687     9/9/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Vomaske, Ralph
                                             11688     9/9/2020     24 Hour Fitness Worldwide, Inc.              $233.33                                                                              $233.33
LAPOVICH, EDWARD
2453 ARTESIA BLVD
TORRANCE, CA 90504                           11689     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Phillips, Brett
71 Gingham St
Trabuco Canyon, CA 92679                     11690     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kazmi, Ambareen
3064 Mattique Dr.
San Jose , CA 95135                          11691    9/11/2020     24 Hour Fitness Worldwide, Inc.              $116.00                                                                              $116.00
Clemens, Garnet
9850 S. Maryland Pkwy #A5349
Las Vegas, NV 89183                          11692     9/9/2020     24 Hour Fitness Worldwide, Inc.              $539.82                                                                              $539.82
Johnson, Randy A.
2107 N. Broadway, Suite 309
Santa Ana, CA 92706                          11693     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Diel, Susan
2727 La Canada Ct
Cameron Park, CA 95682                       11694     9/9/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00

                                                                                        Page 740 of 1762
                                                      Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 300 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
RODRIGUEZ, JESSEELY SKY
8404 WILLIS AVE. 2
PANORAMA CITY, CA 91402                    11695     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,140.00                                                                           $1,140.00
Abel, Joseph F
4412 Striped Maple Ct
Concord, CA 94521                          11696     9/9/2020        24 Hour Fitness USA, Inc.                $1,071.99                                                                           $1,071.99
Nguyen, Hoa My
4000 Madison Pointe Way
Modesto, CA 95356                          11697     9/9/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Phillips, Madison
71 Gingham St
Trabuco Canyon, CA 92679                   11698     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Cummings, June
137 San Fernando Ave
Oxnard, CA 93035                           11699     9/9/2020     24 Hour Fitness Worldwide, Inc.              $161.00                                                                              $161.00
Tan, Tjie
3444 Chaplet St
San Leandro, CA 94577                      11700     9/9/2020     24 Hour Fitness Worldwide, Inc.              $286.71                                                                              $286.71
Edwards, Dennis
2907 Seminole St
Miami, FL 33133                            11701     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
LE, JESSICA T
442 N RANCHO SANTIAGO BLVD
ORANGE, CA 92869                           11702     9/9/2020     24 Hour Fitness Worldwide, Inc.                                               $100.00                                             $100.00
Bosco, David J.
7008 Wheeler Branch Trail
Austin, TX 78749                           11703     9/9/2020    24 Hour Fitness United States, Inc.                           $297.68                                                              $297.68
Phillips, Matthew
6490 Winterwood Dr.
Nashport, OH 43830                         11704     9/9/2020    24 Hour Fitness United States, Inc.           $147.00                                                                              $147.00
Motaghedi, Sophia
78365 HWY 11
#306
La Quinta , CA 92253                       11705     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $79.00                                                                             $79.00
Joe, Deborah
7418 Sun Rose Way
Sacramento, CA 95829                       11706    9/11/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Souza, Jacqueline
P.O Box 8606
Calabasas, CA 91372                        11707     9/9/2020        24 Hour Fitness USA, Inc.                    $57.44                                                                             $57.44
Anderson, Joseph Scott
22856 Gershwin Drive
Woodland Hills, CA 91364                   11708     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $449.99                                                              $449.99
Blumenthal, Traci
P.O. Box 570995
Tarzana, CA 91357                          11709     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Cousin-Haggerty, Kiesha
130 Garibaldi Dr
Vallejo, CA 94589                          11710     9/9/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00


                                                                                      Page 741 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 301 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Strickland, Stanley R
5101 Willowview Ct
Pleasanton, CA 94588-3740                    11711    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $940.00                                                              $940.00
Perez, Jose A
86-68 77Th Street
Woodhaven, NY 11421                          11712     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,500.00                          $1,500.00
Singleton, Sarah
1708 Quarter Boot Cove
Austin, TX 78727                             11713     9/9/2020     24 Hour Fitness Worldwide, Inc.              $148.65                                                                              $148.65
Warren, James Eddie
7933 Daylily Way
Frisco, TX 75033                             11714     9/9/2020     24 Hour Fitness Worldwide, Inc.              $161.29                                                                              $161.29
Roth, May Mimi
5808 Still Forest Dr.
Dallas, TX 75252                             11715     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $89.75                                                                             $89.75
Wells, Anna
11540 Swinton Ave.
Granada Hills, CA 91344                      11716     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $250.00                                                              $250.00
Petersen, Kathleen
1897 Lynwood Drive
Apt A
Concord, CA 94519                            11717    9/10/2020     24 Hour Fitness Worldwide, Inc.              $349.95                                                                              $349.95
Bruen, Michael
P.O. Box 50071
Studio City, CA 91614-5008                   11718     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
SOGHADI, NAVA IGHANI
2807 PRAIRIE CT
WYLIE, TX 75098                              11719     9/9/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Huhn, Rosana
38 The Glen
Cedar Grove, NJ 07009                        11720     9/9/2020    24 Hour Fitness United States, Inc.              $73.57                                                                             $73.57
Borecky, Daniela
24603 University Ave
Loma Linda, CA 92354                         11721    9/11/2020        24 Hour Fitness USA, Inc.                 $125.96                                                                              $125.96
Epino, Josef
805 Via Blairo
Corona, CA 92879                             11722     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Roman, Sam
851 S. Sunset Ave #193
West Covina, CA 91790                        11723     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Truong, Hong
517 N 18th St
San Jose, CA 95112                           11724    9/10/2020     24 Hour Fitness Worldwide, Inc.                               $48.23                            $48.23                             $96.46
Nhieu, Vinh
8288 Wooded Brook Dr
Elk Grove, CA 95758                          11725     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Merritt IV, William Edward
802 1/2 Delaware Street
Berkeley, CA 94710                           11726    9/10/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00


                                                                                        Page 742 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 302 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Michel, Julie
412 Arvizu Ct.
Arvin, CA 93203                              11727     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Alaei, Allen
2614 Lunar Lane Apt#4
Sacramento, CA 95864                         11728    9/10/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Jolstad, Tanner
912 Dancing Horse Dr
Colorado Springs, CO 80919                   11729    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Thomas, Geni
9901 Trailwood Drive #1020
Las Vegas, NV 89134                          11730    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Phosrithong, Tessa
1718 28th Ave
San Francisco, CA 94122                      11731    9/10/2020          24 San Francisco LLC                      $0.00                                                                                $0.00
Hobbs, Evan
2816 Blazing Star Dr.
Thousand Oaks, CA 91362                      11732    9/10/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Marmolejos, Melvin
884 Pierpont St
Rahway, NJ 07065                             11733    9/10/2020     24 Hour Fitness Worldwide, Inc.              $344.00                                                                              $344.00
Zeng, Yixin
11171 Everblades Pkw Apt 108
Estero, FL 33928                             11734    9/10/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Gardner, Emma
406 1st Street
Petaluma, CA 94952                           11735    9/10/2020     24 Hour Fitness Worldwide, Inc.              $129.00                                           $300.00                            $429.00
Keshishyan, Sonia
10300 Strathern St.
Sun Valley, CA 91352                         11736    9/10/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Norris, Dona
6031 Irongate Circle
Huntington Beach, CA 92648                   11737    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Johnson, Rick
1313 9th Avenue SE
Olympia, WA 98501                            11738     9/9/2020     24 Hour Fitness Worldwide, Inc.              $355.00                                                                              $355.00
Hsia, Albert
13765 Sandhill Crane Rd
Eastvale, CA 92880                           11739    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,005.00                                                                           $1,005.00
McGill, LeChe
30 Pinnacles Circle
Sacramento, CA 95835                         11740    9/10/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Releford, Nina
2622 21st Ave Sw
Puyallup, WA 98371                           11741    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Villalpando, Christopher L
4217 W. Roberts Dr.
Santa Ana, CA 92704                          11742    9/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00




                                                                                        Page 743 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21    Page 303 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Johnson, Marques
2957 E. Chaparral St
Ontario, CA 91761                           11743    9/10/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Pathak, Anirudh
650 E Capitol Ave
287
Milpitas, CA 95035                          11744    9/10/2020     24 Hour Fitness Worldwide, Inc.              $458.00                                                                              $458.00
Bernal, Marilou
2350 Rocky Point Court
San Leandro, CA 94579                       11745    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Polk, Wanda
610 Wild Cotton Road
Rosenberg, TX 77471                         11746    9/10/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                                                              $150.00
Villalpando, Michael
10235 La Hacienda Ave #K
Fountain Valley, CA 92708                   11747    9/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
DeGraffenreid, Karin
PO Box 8308
Calabasas, CA 91372                         11748    9/10/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Liang, Monica
2275 Latham St Apt 44
Mountain View, CA 94040-1664                11749    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chen, Kathy
835 Washington Ave
Albany, CA 94706                            11750    9/10/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Perez, Antonio
4042 Sterling Way
Baldwin Park, CA 91706                      11751    9/10/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                                                              $150.00
Vazquez, Johnny
12019 Willard Street
North Hollywood, CA 91605                   11752    9/10/2020    24 Hour Fitness United States, Inc.                             $0.00                           $754.50                            $754.50
Bansal, Anuja
4305 NW oxbridge drive
Portland, OR 97229                          11753    9/12/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Luna, Karen
4042 Sterling Way
Baldwin Park, CA 91706                      11754    9/10/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Baez, Raquel
4729 Laguna Park Dr.
Elk Grove, CA 95758                         11755    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,240.11                                                                           $1,240.11
Ozen, Metin
837 Trenton Dr.
Sunnyvale, CA 94087                         11756    9/10/2020        24 Hour Fitness USA, Inc.                $2,099.72                                                                           $2,099.72
Vazquez, Brandon
12019 Willard Street
North Hollywood, CA 91605                   11757    9/10/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Rudnicki-Sanchez, Blake N.
346 Mulqueeney St
Livermore, CA 94550                         11758    9/10/2020     24 Hour Fitness Worldwide, Inc.              $204.19                                                                              $204.19


                                                                                       Page 744 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 304 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Pulido, Alejandro
4350 Berryman Ave. #14
Los Angeles, CA 90066                        11759    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Butcher, Christine
1484 Reeves St. #103
Los Angeles, CA 90035                        11760    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Prado, Francisco
1273 W Hiahia Pl
Wailuku, HI 96793                            11761    9/10/2020    24 Hour Fitness Worldwide, Inc.             $260.37                                                                              $260.37
De Anda, Mario A
30 Mason Street, #202
San Francisco, CA 94102                      11762    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Zetlmaier, Matthew
8505 Garibaldi Ave
San Gabriel, CA 91775-2634                   11763    9/10/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Sanchez, Carlos R.
508 W. 148th St.
Gardena, CA 90248                            11764     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $54.69                                                                            $54.69
IRFAN, MUHAMMAD
1019 CENTRAL BLVD
HAYWARD, CA 94542                            11765    9/10/2020    24 Hour Fitness Worldwide, Inc.             $100.00           $0.00                                                              $100.00
Zhang, Qi
130 Descanso Dr.
Unit 472
San Jose, CA 95134                           11766    9/10/2020    24 Hour Fitness Worldwide, Inc.             $674.00                                                                              $674.00
Lam, Rachel
841 S. Greenwood Ave. #A
Montebello, CA 90640                         11767    9/10/2020    24 Hour Fitness Worldwide, Inc.             $160.44                                                                              $160.44
Garcia, Diego
1737 Hamlet St.
San Mateo, CA 94403                          11768    9/10/2020    24 Hour Fitness Worldwide, Inc.             $140.97                                                                              $140.97
Pruthi, Kapil
21829 34th Dr Se
Bothell, WA 98021                            11769    9/10/2020    24 Hour Fitness Worldwide, Inc.             $494.99                                                                              $494.99
Baig, Muhammad
2138 Treasure Mountain Dr.
Spring, TX 77388                             11770    9/10/2020       24 Hour Fitness USA, Inc.                    $64.44                                                                            $64.44
Borra, Madhavi Borra
71 Skillman Avenue,
Apt 306
Jersey City, NJ 07306                        11771    9/10/2020       24 Hour Fitness USA, Inc.                                $299.00                                                              $299.00
Yu, Danqing
3425 Elke Ct
Modesto, CA 95355                            11772    9/10/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Saechao, Meuy
3954 Reston Ct
South San Francisco, CA 94080                11773    9/10/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Jones, Brianna
1137 Walpert Street 20
Hayward, CA 94541                            11774    9/10/2020    24 Hour Fitness Worldwide, Inc.             $639.76                                                                              $639.76

                                                                                     Page 745 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 305 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Huang, Linda
1927 Via Del Rey
South Pasadena, CA 91030                     11775    9/10/2020     24 Hour Fitness Worldwide, Inc.                               $49.00                                                               $49.00
Oskoui, Reza
764 Jefferson Ave
Rahway, NJ 07065                             11776    9/10/2020    24 Hour Fitness United States, Inc.          $1,470.00                                                                           $1,470.00
Akopyan, Viktorya
1150 Bergen Ave Apt 2F
Brooklyn, NY 11234                           11777    9/10/2020     24 Hour Fitness Worldwide, Inc.              $119.88                                                                              $119.88
Turner, Terry Deandra
14138 Mendocino Ct
Fontana, CA 92336                            11778    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Shen, Albert
1927 Via Del Rey
South Pasadena, CA 91030                     11779    9/10/2020     24 Hour Fitness Worldwide, Inc.                               $29.00                                                               $29.00
Sin, Mei
9220 Crowell Dr
Elk Grove, CA 95624                          11780    9/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Anthony, Stanford
24036 Archwood St
West Hills, CA 91307                         11781    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Jovanovich, Lily
4633 E. Villa Rita Dr.
Phoenix, AZ 85302                            11782    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Bea, Eunji
22555 Nadine Cir Apt123
Torrance, CA 90505                           11783    9/10/2020     24 Hour Fitness Worldwide, Inc.              $612.49                                                                              $612.49
Detlefsen, Elizabeth
9324 Parsons Landing Street
Elk Grove, CA 95624                          11784    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Boone, Arthur B
1369 Pauline Dr
Sunnyvale, CA 94987                          11785    9/10/2020     24 Hour Fitness Worldwide, Inc.                $67.14                                                                              $67.14
Shamailov, Alik
1150 Bergen Ave. APT 2F
Brooklyn, NY 11234-5426                      11786    9/10/2020     24 Hour Fitness Worldwide, Inc.                $96.00                                                                              $96.00
Owens, David
427 I
SLC, UT 84103                                11787    9/10/2020    24 Hour Fitness United States, Inc.           $279.80                                                                              $279.80
Abner, Carlous
14503 St Andrews Drive
Grandview, MO 64030-4169                     11788    9/10/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
VERRETT, ANNITRA HITCHENS
1555 SUNSET VILLAGE DRIVE
DUNCANVILLE, TX 75137                        11789    9/10/2020     24 Hour Fitness Worldwide, Inc.             $4,000.00                                                                           $4,000.00
Bodkin, Shirley
4453 Orchid Blvd
Cape Coral, FL 33904                         11790    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00




                                                                                        Page 746 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 306 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Cook, Michele
18449 Collins Street #6
Tarzana, CA 91356                             11791    9/10/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Bakalor, Stella
1050 Borregas Ave., spc #177
Sunnyvale, CA 94089                           11792    9/10/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Chan, Bernard
2845 Holland St.
San Mateo, CA 94403                           11793    9/10/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Kurdi, Danny
C/O: Sam Kurdi
192 N. Brea Blvd
Brea, CA 92821                                11794    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
DYCK, BRIAN E
PO Box 736
Verdi, NV 89439-0736                          11795    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $94.00                                                                            $94.00
Manisck, Christian
8102 Beverly Hill St.
Houston, TX 77063                             11796    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $96.80                                                                            $96.80
Huang, Melanie
269B Born St.
Secaucus, NJ 07094                            11797    9/10/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Blackburn, Robert
4154 Woodland Ct
Grapevine, TX 76051                           11798    9/10/2020    24 Hour Fitness Worldwide, Inc.             $322.00                                                                              $322.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          11799    9/10/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Obeirne, Michael
1567 Wakefield Av
Thousand Oaks, CA 91360                       11800    9/10/2020    24 Hour Fitness Worldwide, Inc.             $252.00                                                                              $252.00
Dean, Christine
91-1080 Kaileolea Dr
Ewa, HI 96706                                 11801    9/10/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Alexiadis, Emily
24210 Amaryllis Court
Valencia, CA 91354                            11802    9/10/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Cho, Brian
22555 Nadine Cir Apt123
Torrance, CA 90505                            11803    9/10/2020    24 Hour Fitness Worldwide, Inc.             $583.32                                                                              $583.32
White, Debra
1009 Kapiolani Blvd #2608
Honolulu, HI 96814                            11804    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $51.00                                                                            $51.00
Bateman, Robert
11523 Shakespearean Way
Austin, TX 78759                              11805    9/10/2020             RS FIT CA LLC                      $366.95                                                                              $366.95




                                                                                      Page 747 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 307 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Brown-Robinson, Leeah C
4242 Natomas Central Dr.
Sacramento, CA 95834                          11806    9/10/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Hunter, John
703 Pier Ave, #B-348
Hermosa Beach, CA 90254                       11807    9/10/2020     24 Hour Fitness Worldwide, Inc.                              $325.00                                                              $325.00
Swede, Meagan
3005 Foothill Dr.
Westlake Village, CA 91361                    11808    9/10/2020     24 Hour Fitness Worldwide, Inc.              $107.50                                                                              $107.50
LOVETT, NAJEE
1090 S. SHELTER BAY
HERCULES, CA 94547                            11809    9/10/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          11810    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Zheng, Lei
37873 Benchmark CT
Fremont, CA 94536                             11811    9/11/2020     24 Hour Fitness Worldwide, Inc.              $239.99                                                                              $239.99
Estill, Benjamin G
2020 SW Main St Unit 601
Portland, OR 97205                            11812    9/10/2020        24 Hour Fitness USA, Inc.                                 $161.25                                                              $161.25
Slaton, Jesse
8275 Boulder Field Dr.
Sacramento, CA 95829                          11813    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Benavidez, Aiqiong
5125 Alpha St SE
Salem, OR 97306                               11814    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Garcia, Melody
1256 Tobias Drive
Chula Vista, CA 91911                         11815    9/10/2020    24 Hour Fitness United States, Inc.                                             $36.99                                              $36.99
Iwiula, Andrea
3826 NE 75th Street, Apt 2
Seattle, WA 98115                             11816    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,796.83                                                                           $1,796.83
Washington, Niah
91-1080 Kaileolea Dr
Ewa, HI 96706                                 11817    9/10/2020     24 Hour Fitness Worldwide, Inc.              $588.00                                                                              $588.00
Bock, Lisa
3805 N Sweet Leaf Avenue
Rialto, CA 92377                              11818    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Obeirne, Rosemary
1567 Wakefield Ave
Thousand Oaks, CA 91360                       11819    9/10/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Love, Gary M.
3517 Pinehurst Dr
Plano, TX 75075                               11820    9/10/2020     24 Hour Fitness Worldwide, Inc.              $487.11                                                                              $487.11
Bock, Keith
3805 N Sweet Leaf Avenue
Rialto, CA 92377                              11821    9/10/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00

                                                                                         Page 748 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 308 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Franco, Stephanie
3837 Monterey Ave
Baldwin Park, CA 91706                        11822    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Morales, Stephanie
11424 Woodley Ave
Granada Hills, CA 91344                       11823    9/10/2020     24 Hour Fitness Worldwide, Inc.              $206.50                                                                              $206.50
Benavidez, Yating
5125 Alpha St SE
Salem, OR 97306                               11824    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Park, Hee Yeung
1636 North Camden Place
Fullerton, CA 92833                           11825    9/10/2020     24 Hour Fitness Worldwide, Inc.              $145.96                                                                              $145.96
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          11826    9/10/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Gonzalez, Lorena Renee
7585 Central Avenue
Lemon Grove, CA 91945                         11827    9/10/2020     24 Hour Fitness Worldwide, Inc.              $158.75                                                                              $158.75
ADAN, VANESSA
3210 W ORANGE AVE APT 46
ANAHEIM, CA 92804                             11828    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $71.64                                                                             $71.64
Park, Soon
7807 S Haleyville Court
Aurora, CO 80016-4468                         11829    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Khatiwada, Indra
27605 123rd Ave SE
Kent, WA 98030                                11830    9/10/2020        24 Hour Fitness USA, Inc.                 $497.00                                                                              $497.00
Stevenson, Suzanne M
5309 115th Place SE
Everett, WA 98208                             11831    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,080.43                                                                           $1,080.43
Correa, Maria
Thomas Luneau, Esq.
Casey Gerry Shenk Francavilla Blatt &
Penfield, LLP
110 Laurel Street
San Diego, CA 92101                           11832    9/10/2020        24 Hour Fitness USA, Inc.             $500,000.00                                                                          $500,000.00
Tanzini, Daniela
2800 Keller Dr Apt 285
Tustin, CA 92782                              11833    9/10/2020     24 Hour Fitness Worldwide, Inc.              $104.27                                                                              $104.27
Kress, Mosheh
948 Selby Ln
San Jose, CA 95127                            11834    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chen, Kai
625 Hobart Ct.
Fremont, CA 94539                             11835    9/10/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Borjigin, Thomas W
2326 Rue Adriane
La Jolla, CA 92037                            11836    9/10/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99

                                                                                         Page 749 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 309 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                        11837    9/10/2020        24 Hour Holdings II LLC                      $0.00                                                                             $0.00
Robison-Williams, Konnor
7500 Versailles Way
Sacramento, CA 95842                        11838    9/10/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Thomsen, Christine
24260 NW Hansen Road
North Plains, OR 97133                      11839    9/10/2020    24 Hour Fitness Worldwide, Inc.          $50,000.00                                                                           $50,000.00
Sheldon, John
3302 Far View Drive
Austin, TX 78730                            11840    9/10/2020    24 Hour Fitness Worldwide, Inc.            $3,500.00                                                                           $3,500.00
Toler, Herbert
Brian A. Sullivan
Werb & Sullivan
1225 North King Street, Suite 600
Wilmington, DE 19801                        11841    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Battista, Christine
8290 W. Fairview Ave.
Littleton, CO 80128                         11842    9/10/2020            24 Denver LLC                       $360.00                                                                              $360.00
PARAGAS, EVERET
GELLERT SCALI BUSENKELL & BROWN, LLC
ATTN: MICHAEL BUSENKELL, ESQ.
1201 N. ORANGE ST., STE 300
WILMINGTON, DE 19801                        11843    9/10/2020     24 Hour Fitness Holdings LLC                    $0.00                                                                             $0.00
Nasiri, Shadi
4796 Corte De Avellano
San Jose, CA 95136                          11844    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Kobzeff, Bette
63 West Yale Loop
Irvine, CA 92604                            11845    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Hollingshead, Brett
3765 Fruitvale Ave C
Oakland, CA 94602                           11846    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $71.48                                                                            $71.48
Cadengo, Mayra
15553 Gatwick Avenue
Fontana, CA 92336                           11847    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $69.00                                                                            $69.00
BIGORNIA, ANA MARIA S.
11553 MADERA ROSA WAY
SAN DIEGO, CA 92124                         11848    9/10/2020       24 Hour Fitness USA, Inc.                    $70.00                                                                            $70.00
Kim, Stephen
18740 Alicante Drive
Morgan Hill, CA 95037                       11849    9/10/2020    24 Hour Fitness Worldwide, Inc.             $179.16                                                                              $179.16
Rivers, Thomas M
14304 E 24th Lane
Spokane Valley, WA 99037                    11850    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00




                                                                                    Page 750 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 310 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Croft, Cindy
22246 Eucalyptus Lane
Lake Forest, CA 92630                         11851    9/11/2020        24 Hour Fitness USA, Inc.                                                  $103.20                                             $103.20
Henry, Donovan
24115 Spring Sunset Drive
Spring, TX 77373                              11852    9/10/2020     24 Hour Fitness Worldwide, Inc.                                               $103.89                                             $103.89
HODGKIN, GARY
20446 101 AV SE
KENT, WA 98031                                11853     9/9/2020     24 Hour Fitness Worldwide, Inc.              $679.79                                                                              $679.79
Burk, Dylan
1911 S. Haster St. Apt. 28
Anaheim, CA 92802                             11854    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Kim, Thanh
1101 S Gilbert St
Fullerton, CA 92833                           11855    9/10/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          11856    9/10/2020          24 San Francisco LLC                        $0.00                                                                              $0.00
Wells Fargo Capital Finance
100 Park Ave
New York, NY 10017                            11857     9/2/2020      24 Hour Fitness Holdings LLC               $6,666.55                                                                           $6,666.55
Huynh, Deanna Stephanie
9560 Daines Drive
Temple City, CA 91780                         11858    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Oliver, Christopher Eugene
852 West 62nd Place
Los Angeles, CA 90044                         11859    9/10/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                         $1,600.00                          $1,600.00
DelacruzMeza, Efrain
9625 Knickers Court
Sacramento, CA 95827                          11860    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $76.37                                                                             $76.37
Barcena, Oscar
2648 Farnee Court
South San Francisco, CA 94080                 11861    9/10/2020     24 Hour Fitness Worldwide, Inc.              $161.28                                                                              $161.28
Karlovych, Sergiy
5212 Gordon Drive
Sacramento, CA 95824-3009                     11862    9/10/2020     24 Hour Fitness Worldwide, Inc.                              $165.14                                                              $165.14
Morgan, Arthur
1928 Lohengrin Street
Los Angeles, CA 90047                         11863    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Khazi, Parwiz A
40087 Mission Blvd., #277
Fremont, CA 94539                             11864    9/10/2020     24 Hour Fitness Worldwide, Inc.                             $1,443.00                                                           $1,443.00
Borg, John
5408 Lake Front Blvd Apt A
Delray Beach, FL 33484                        11865     9/9/2020    24 Hour Fitness United States, Inc.                           $631.35                                                              $631.35
Williams, Claudia
6371 SW 34 Street
Miramar, FL 33023                             11866    9/10/2020     24 Hour Fitness Worldwide, Inc.              $214.99                                                                              $214.99

                                                                                         Page 751 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 311 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Osseck Jr, Thomas A
18 Via Adrian
San Clemente, CA 92673                       11867    9/10/2020    24 Hour Fitness Worldwide, Inc.           $219.00                                                                              $219.00
Deaton, Sarah
2907 E Hoover Ave
Orange, CA 92867                             11868    9/10/2020    24 Hour Fitness Worldwide, Inc.              $44.99                                                                             $44.99
Dioquino, Meshill
22256 S Garden Ave., Apt. C
Hayward, CA 94541-6022                       11869    9/10/2020    24 Hour Fitness Worldwide, Inc.              $60.00                                                                             $60.00
Villagomez, Elizabeth
1737 Hamlet St.
San Mateo, CA 94403                          11870    9/10/2020    24 Hour Fitness Worldwide, Inc.           $140.97                                                                              $140.97
Tang, Benjamin
1151 Bendmill Way
San Jose, CA 95121-2322                      11871    9/10/2020    24 Hour Fitness Worldwide, Inc.                           $212.50                                                              $212.50
Thomas, Marc A
9901 Trailwood Drive
#1020
Las Vegas, NV 89134                          11872    9/11/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Nixon, Shannon
3627 SE Belmont St.
Portland, OR 97214                           11873    9/10/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Michael, Carla G
722 Mill Spring Ct
Richmond, TX 77469                           11874    9/10/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Huynh, Serena
9560 Daines Dr.
Temple City, CA 91780                        11875    9/10/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Rounds, Denise
7516 Ridge View Dr.
Lancaster, CA 93536                          11876    9/10/2020    24 Hour Fitness Worldwide, Inc.           $210.00           $0.00          $210.00                                             $420.00
Lum, Jeffrey Karyeung
88 South Broadway Unit #2306
Millbrae, CA 94030                           11877    9/10/2020    24 Hour Fitness Worldwide, Inc.                                              $0.00                                               $0.00
Silva, Manuel
1267 SW 117th Way
Davie, FL 33325                              11878    9/10/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Lizarraga, Esther
1490 South Orange Avenue, Space 124
El Cajon, CA 92020                           11879    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                              $99.03                             $99.03
Skowronski, Gloria
5979 Porto Alegre Dr
San Jose, CA 95120                           11880     9/9/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Kim, Younghwan
13851 Visions Dr.
La Mirada, CA 90638                          11881    9/10/2020    24 Hour Fitness Worldwide, Inc.        $12,000.00                                                                           $12,000.00
Bach, Nguyen
17127 NE 83rd CT
Redmond, WA 98052                            11882    9/10/2020    24 Hour Fitness Worldwide, Inc.           $650.00                                                                              $650.00


                                                                                     Page 752 of 1762
                                                         Case 20-11568-KBO         Doc 72-5        Filed 04/19/21     Page 312 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Huante, Ruben J.
5760 Kelvin Ave.
Woodland Hills, CA 91367                      11883    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Baltimore Gas and Electric Co
PO Box 1475
Baltimore, MD 21201                           11884     9/9/2020    24 Hour Fitness Worldwide, Inc.            $2,393.29                                                                           $2,393.29
Van Dorsten, Kristine
455 S. Eliseo Dr., #11
Greenbrae, CA 94904                           11885    9/10/2020    24 Hour Fitness Worldwide, Inc.                             $149.00                           $149.00                            $298.00
He, MingWei
2914 Brighten Trails Ln
Pearland, TX 77584                            11886    9/11/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          11887    9/10/2020            24 Denver LLC                            $0.00                                                                             $0.00
Robbins, Lee Ann
707 148th St SW
Lynnwood, WA 98087                            11888    9/10/2020    24 Hour Fitness Worldwide, Inc.             $618.80                                                                              $618.80
Mares, Bryan
6607 Brodie Lane
Apt 736
Austin, TX 78745                              11889    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $56.26                                                                            $56.26
Waiters, Gail E.
3543 Remco Street
Castro Valley, CA 94546                       11890    9/10/2020       24 Hour Fitness USA, Inc.                    $99.99                                                                            $99.99
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          11891    9/10/2020             RS FIT CA LLC                           $0.00                                                                             $0.00
Vigiol, Tina
1921 S Wolff St
Denver, CO 80219                              11892    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          11893    9/10/2020          RS FIT Holdings LLC                        $0.00                                                                             $0.00
Jorgensen, Randon
275 East Regent Park Ct.
Midvale, UT 84047                             11894    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $20.74                                                                            $20.74
Weigel, Karen
12359 Boynton St
Oregon City, OR 97045                         11895    9/10/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
EVANS, MARGARET L.
3277 CAMINO CORONADO
CARLSBAD, CA 92009                            11896    9/10/2020    24 Hour Fitness Worldwide, Inc.             $603.00                                                                              $603.00


                                                                                      Page 753 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 313 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lansberger, Dong Mi
6775 Sierra Trail
Las Vegas, NV 89146                          11897    9/10/2020    24 Hour Fitness Worldwide, Inc.             $107.40          $29.99                                                              $137.39
Goodrich, Kara
5585 South Buchanan St
Aurora, CO 80016                             11898    9/10/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Lyons, Ruth O'Hara
1294 Anglesey Drive
Riva, MD 21140                               11899    9/10/2020    24 Hour Fitness Worldwide, Inc.             $561.60                                                                              $561.60
Colville, Emily
6714 Los Verdes Drive #8
Rancho Palos Verdes, CA 90275                11900    9/10/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Perkins, LauReen
P.O. Box 580099
Elk Grove, CA 95758                          11901    9/10/2020    24 Hour Fitness Worldwide, Inc.             $385.25                                                                              $385.25
Fung, William
1854 North Park Victoria Dr
Milpitas, CA 95035                           11902    9/10/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Perez, Diana
2922 Grand Concourse #5C
Bronx, NY 10458                              11903    9/10/2020           24 New York LLC                      $489.00                                                                              $489.00
Koyaanisqatsai, Minoosh
3730 SE Lafayette Court
Portland,, OR 97202                          11904    9/10/2020    24 Hour Fitness Worldwide, Inc.             $971.88                                                                              $971.88
Tate, Matthew
536 Trinidad Ln
Foster City, CA 94404                        11905    9/10/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Luu, Victor
79 Frankfort St.
Daly City, CA 94014                          11906    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
West, Stephen
2 Camino Botero
San Clemente, CA 92673-6873                  11907    9/10/2020    24 Hour Fitness Worldwide, Inc.             $540.99                                                                              $540.99
Nguyen, Hana
2009 Carpinteria Drive
Antioch, CA 94509                            11908    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $74.54                                                                            $74.54
Liu, Chen Yu
648 N. Pacer Ct
Walnut, CA 91789                             11909    9/10/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Morgan, Felicia
1928 Lohengrin Street
Los Angeles, CA 90047                        11910    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
Cerda, James
3404 Peat Moors Cove
Pflugerville, TX 78660                       11911    9/10/2020    24 Hour Fitness Worldwide, Inc.             $138.63                                                                              $138.63
Lim, Alison
1640 Notre Dame Dr
Mountain View, CA 94040                      11912    9/10/2020       24 Hour Fitness USA, Inc.                                                                  $390.00                            $390.00




                                                                                     Page 754 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21    Page 314 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Vigil, Patrick
1921 S Wolff Street
Denver, CO 80219                            11913    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.00                            $429.00
Garcia, Juanaelena
86 Ballentine Dr.
North Haledon, NJ 07508                     11914    9/10/2020        24 Hour Fitness USA, Inc.                $1,137.22                                                                           $1,137.22
Moisan, Doris
18919 Crest Cove Dr.
Cypress, TX 77433                           11915    9/10/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Wei, Yiran
5600 Westfield Street
Yorba Linda, CA 92887                       11916    9/10/2020        24 Hour Fitness USA, Inc.                                 $702.00                                                              $702.00
Burns, Tiffany
2002 S. Mason Rd
Apt 1528
Katy, TX 77450                              11917    9/10/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Mandzyuk, Dina
4813 Siskin Ct
Sacramento, CA 95842                        11918    9/10/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Chetty, Denise
477 Spencer Ln
San Antonio, TX 78201                       11919    9/11/2020        24 Hour Fitness USA, Inc.              $30,000.00                                                                           $30,000.00
Buchko, Angela
12155 TRIBUTARY POINT DRIVE APT 212
GOLD RIVER, CA 95670                        11920    9/10/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Patel, Tejalben
11744 Southwest Fwy
Houston, TX 77031                           11921    9/10/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Pride, Melethia
PO Box 4293
Culver City, CA 90231                       11922    9/10/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Republic Services, Inc
National Accounts
PO Box 99917
Chicago, IL 60696-7717                      11923    9/10/2020     24 Hour Fitness Worldwide, Inc.           $98,840.26                                                                           $98,840.26
STREGE, KANAKO
612 NE 67th Ave
Portland, OR 97213                          11924    9/11/2020     24 Hour Fitness Worldwide, Inc.                                               $699.00                                             $699.00
Boguiren, Rendell M
813 Santa Paula Ave
Sunnyvale , CA 94085                        11925    9/10/2020    24 Hour Fitness United States, Inc.           $650.00                                                                              $650.00
HAKOPYAN, HAKOP JACK
4962 MISE AVE.
SAN JOSE, CA 95124                          11926    9/11/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Zamora-Dusair, Yvonne
2293 Hawes Ave. Unit # 1139
Dallas, TX 75235                            11927    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,225.00                                                                           $1,225.00
Grasso, Jean
16099 Whitecap Circle
Fountain Valley, CA 92708                   11928     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99

                                                                                       Page 755 of 1762
                                                          Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 315 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lubetich, Kerin
1506 TAYLOR AVE N
Seattle, WA 98109                              11929    9/10/2020    24 Hour Fitness Worldwide, Inc.            $5,500.00                                                                           $5,500.00
Lim, Grace
7115 Apricot Dr.
Irvine, CA 92618                               11930    9/10/2020       24 Hour Fitness USA, Inc.                $176.36                                                                              $176.36
Li, Kitty
1718 28th Ave
San Francisco , CA 94122                       11931    9/10/2020         24 San Francisco LLC                        $0.00                                                                             $0.00
Eng, Martin
949 LOMBARD STREET
SAN FRANCISCO, CA 94133-2217                   11932    9/10/2020         24 San Francisco LLC                   $689.00                                                                              $689.00
Green, Garrett
10300 NE 4th St
Vancouver, WA 98664                            11933    9/10/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Knuckles, Jamie
1539 N Laurel Ave Apt 103
Los Angeles, CA 90046                          11934    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
California Marketing & Sales, Inc.
1912 N Batavia St. Suite F
Orange, CA                                     11935    9/10/2020       24 Hour Fitness USA, Inc.             $28,977.00                                                                           $28,977.00
Torrico, Ricardo
9734 Mason Ave
Chatsworth, CA 91311                           11936    9/10/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Gonzales, Esteban
723 Berkshire Place
Milpitas, CA 95035                             11937    9/11/2020    24 Hour Fitness Worldwide, Inc.             $141.72                                                                              $141.72
McPherson, Alexiss G
6344 Lake Badin Ave
San Diego, CA 92119                            11938    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wang, Brittany
199 California Dr. STE 199
Millbrae, CA 94030                             11939    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
Alvarez, Megan F
7740 Burton Ave
Rohnert Park, CA 94928                         11940    9/10/2020         24 San Francisco LLC                       $59.97                                                                            $59.97
Earnhardt, Sam
2104 Blackstone Drive
Walnut Creek, CA 94598                         11941    9/10/2020       24 Hour Fitness USA, Inc.               $1,520.00                                                                           $1,520.00
Nguyen, Tony
816 N. Euclid St.
Santa Ana, CA 92703                            11942    9/10/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Waiters, Gail E.
3543 Remco Street
Castro Valley, CA 94546                        11943    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $99.99                                                                            $99.99
Prestidge, Victoria
18 Maka Hou Loop
Wailuku, HI 96793                              11944    9/10/2020    24 Hour Fitness Worldwide, Inc.             $812.50                                                                              $812.50




                                                                                       Page 756 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 316 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kang, Paul
415 Hughes Dr
Huntsville, AL 35808                         11945    9/10/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Arya, Megna
26527 Abbey Springs Lane
Katy, TX 77494                               11946    9/10/2020     24 Hour Fitness Worldwide, Inc.              $187.50                                                                              $187.50
Rhea, Amanda M.
1121 Woodside Road Apt. J
Redwood City, CA 94061                       11947    9/10/2020     24 Hour Fitness Worldwide, Inc.              $147.24                                                                              $147.24
Avendano, Beatriz
2116 Dalton Way
Union City, CA 94587                         11948    9/10/2020     24 Hour Fitness Worldwide, Inc.              $384.89                                                                              $384.89
Sahney, Rohit
387 Greenpark Way
San Jose, CA 95136                           11949    9/10/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Ma, Denny
432 S Harbor Blvd, Space # 3
Santa Ana, CA 92704                          11950    9/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Culling, Claudia
3731 Islander Walk
Oxnard, CA 93035                             11951    9/10/2020     24 Hour Fitness Worldwide, Inc.                             $1,095.00                                                           $1,095.00
Nombre, Francis Archie
2386 Seacrest Ct.
San Leandro, CA 94579                        11952    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Kanemori, Ray & Charlotte
807 S 218th St Unit H202
Des Moines, WA 98198-5214                    11953     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $972.40                                                              $972.40
Muradian, Todd
36 Bargemon
Newport Coast, CA 92657                      11954     9/9/2020     24 Hour Fitness Worldwide, Inc.              $706.80                                                                              $706.80
SINGH, SHARMILA
2149 MEADOWVIEW ROAD
SACRAMENTO, CA 95832                         11955    9/10/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Tran, Robin
3061 Flater Dr.
San Jose , CA 95148                          11956    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Yu, Han
3413 Trickling Springs Way
Pflugerville, TX 78660                       11957    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Gracie, Cesalina
855 10th street, apt #106
Santa Monica, CA 90403                       11958    9/10/2020    24 Hour Fitness United States, Inc.              $81.27                                                                             $81.27
Samios, Mary Lynn
PO Box 2115
Los Gatos, CA 95031                          11959    9/10/2020        24 Hour Fitness USA, Inc.                                                  $433.33                                             $433.33
Baung, Ernest
3263 Mt Diablo Court APT 301
Lafayette, CA 94549                          11960    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                        Page 757 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 317 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Skowronski, Dennis
5979 Porto Alegre Dr
San Jose , CA 95120                           11961     9/9/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Harvey, Austin
9391 Banning Ave
Huntington Beach, CA 92646                    11962     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Yee, Priscilla
22721 Princeton Pl
Castro Valley, CA 94552                       11963    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Corace, Michael V.
1973 Gerritsen Avenue
Brooklyn, NY 11229                            11964     9/9/2020            24 New York LLC                         $72.00                                                                              $72.00
Bagley, Yixiu-Ye
2311 Falling Water Ct
Santa Clara, CA 95054                         11965     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Urquhart, Elizabeth
5524 Aurelia St.
Simi Valley, CA 93063                         11966     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
PAREKH, HAREN
40825 LAS PALMAS AVE
FREMONT, CA 94539                             11967    9/10/2020     24 Hour Fitness Worldwide, Inc.                $22.50                                                                              $22.50
Manning, Keiko
3273 Heritage Estates Dr
San Jose, CA 95148                            11968     9/9/2020     24 Hour Fitness Worldwide, Inc.              $276.00                                                                              $276.00
Snoyman, Geoffrey M
5415 Bragg Street
San Diego, CA 92122                           11969    9/10/2020     24 Hour Fitness Worldwide, Inc.                $74.25                                                                              $74.25
Arya, Priti
26527 Abbey Springs Lane
Katy, TX 77494                                11970    9/10/2020     24 Hour Fitness Worldwide, Inc.                $45.45                                                                              $45.45
Lessard, Meliza
305 Elan Village Ln, Unit 416
San Jose, CA 95134                            11971    9/10/2020     24 Hour Fitness Worldwide, Inc.              $162.50                                                                              $162.50
Arya, Megna
26527 Abbey Springs Lane
Katy, TX 77494                                11972    9/10/2020     24 Hour Fitness Worldwide, Inc.                $45.45                                                                              $45.45
Hao, Ling
46164 warm springs blvd unit 242
Fremont, CA 94539                             11973    9/10/2020    24 Hour Fitness United States, Inc.                            $99.00                                                               $99.00
Nguyen, Minh
864 Gerard Way
San Jose, CA 95127                            11974    9/10/2020     24 Hour Fitness Worldwide, Inc.              $106.36                                                                              $106.36
Katrina Stern
1671 Kingspoint Dr
Walnut, CA 91789                              11975     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Butler, Terri
324 E.197th Street/P.H. Basemnt Apt.
Bronx, NY 10458                               11976     9/9/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00




                                                                                         Page 758 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 318 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Saz, Lila
5928 Santa Monica Blvd
LOS ANGELES, CA 90038                        11977    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Cooper-Rosenberg, Anna
1625 Emmons Ave
Apt 6x
Brooklyn, NY 11235                           11978    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $19.74                                                                             $19.74
Patel, Prakash
11744 Southwest Fwy
Houston, TX 77031                            11979    9/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Lum, Cassandra
156 Ritter Court
Fairfield, CA 94534                          11980    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ware, Darshon
555 N PALOMARES ST. APT. D
POMONA, CA 91767                             11981    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
O'Neill, Brooke
827 Patriot Lane
Cedar Knolls, NJ 07927                       11982    9/11/2020    24 Hour Fitness United States, Inc.              $50.10                                                                             $50.10
Greene, Nancy
29262 Rue Cerise
Laguna Niguel, CA 92677                      11983    9/10/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Gonzales, Irma
723 Berkshire Place
Milpitas, CA 95035                           11984    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $98.55                                                                             $98.55
Luo, Rui
112 Spinel Ct
Hercules, CA 94547                           11985    9/10/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Hu, Yushu
1760 Belmont Road
Concord, CA 94520                            11986    9/11/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Coombs, Riyan
1231 S. Hill St #371
Los Angeles, CA 90015                        11987    9/10/2020        24 Hour Fitness USA, Inc.                $1,003.00                                                                           $1,003.00
Jones, Marci
10306 Haddonfield Ln
Stockton, CA 95219                           11988    9/11/2020        24 Hour Fitness USA, Inc.                 $165.00                                                                              $165.00
Lin, Stephen
27790 Edgerton Rd
Los Alto Hills, CA 94022                     11989    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Sanchez, Gabriel
19541 West Saint Andrews Drive
Hialeah, FL 33015                            11990    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Letourneau, Gerard
2950 Bear Street, Suite L-103
Costa Mesa, CA 92626                         11991    9/11/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Lloyd, Kerrie
28342 Via Mondano
San Juan Capistrano, CA 92675                11992    9/11/2020    24 Hour Fitness United States, Inc.           $293.00                                                                              $293.00


                                                                                        Page 759 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 319 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Carvajal, Blanca C
10101 SW 136th St
Miami, FL 33176                              11993    9/11/2020    24 Hour Fitness Worldwide, Inc.             $154.08                                                                              $154.08
Ransdell, Deborah
8512 Selway Drive
Austin, TX 78736                             11994     9/9/2020    24 Hour Fitness Worldwide, Inc.             $324.74                                                                              $324.74
Bernal, Angelita
916 Taylor Ave # C
Alameda, CA 94501                            11995    9/14/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Lao, Philip
543 Hillcrest Rd
San Carlos, CA 94070                         11996    9/10/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Doughty, Corine
407 Bolero Way
Newport Beach, CA 92663                      11997     9/9/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                          $150,000.00
Dombeck, James E.
3235 Princeton Ave
Stockton, CA 95204                           11998     9/9/2020    24 Hour Fitness Worldwide, Inc.             $385.00                                                                              $385.00
Khodadadi, Payam
1937 Overland Avenue
Unit A
Los Angeles, CA 90025                        11999    9/11/2020    24 Hour Fitness Worldwide, Inc.          $29,186.60                                                                           $29,186.60
Doughty, Corine
407 Bolero Way
Newport Beach, CA 92663                      12000     9/9/2020             RS FIT CA LLC                  $283,089.84                                                                          $283,089.84
Roshdieh, Nick A.
45 Timberland
Aliso Viejo, CA 92656                        12001     9/9/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Tirado, Thomas C.
2343 Cowley Way
San Diego, CA 92110                          12002     9/9/2020       24 Hour Fitness USA, Inc.                                $509.88                                                              $509.88
Murphy, Donna
3301 Blue Ridge Ct
Westlake Village, CA 91362                   12003     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Souza, Michael
P.O. Box 8606
Calabasas, CA 91372                          12004     9/9/2020       24 Hour Fitness USA, Inc.                    $57.44                                                                            $57.44
Hwang, Stella
3617 Cumbre Ct
Bakersfield, CA 93311                        12005     9/9/2020       24 Hour Fitness USA, Inc.                $249.00                                                                              $249.00
Williams, Darryl Jerome
14410 NE 42nd St.
Vancouver, WA 98682-8925                     12006     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $140.00          $140.00                                             $280.00
Urie, Brad
PO Box 3327
San Clemente, CA 92674                       12007     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Grimm, Robert
10 Bluebird
Irvine, CA 92604                             12008     9/9/2020       24 Hour Fitness USA, Inc.                $143.40                                                                              $143.40


                                                                                     Page 760 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 320 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Sun, Wenjie
81 La Cuesta Rd
Orinda, CA 94563                             12009    9/10/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Martinez, Alex Fernando
3912 Portola Ave
Los Angeles, CA 90032                        12010    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Larkin, Shane
1741A Stockton St
San Francisco, CA 94133                      12011    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $29.76                                                                            $29.76
Bauer, Judy
2541 NW 15th Circle
Camas, WA 98607-9389                         12012    9/12/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Russell, Bruce
4015 N Virginia Rd Unit 1
Long Beach, CA 90807                         12013    9/10/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Onufer, Daniel
7546 14th Ave NE
Seattle, WA 98115                            12014    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $55.04                                                                            $55.04
Taylor, Steve
725 Watson Cyn. Ct., #214
San Ramon, CA 94582                          12015    9/10/2020    24 Hour Fitness Worldwide, Inc.             $322.80                                                                              $322.80
Moftakhar, Ashkan
19763 Beringer Place
Northridge, CA 91326                         12016    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $27.08                                                                            $27.08
Bonilla, Briana
2040 S Federal Blvd Lot 4
Denver, CO 80219                             12017    9/10/2020            24 Denver LLC                       $175.00                                                                              $175.00
Farner, Larry
249 Calle Larios
Camarillo, CA 93010                          12018    9/10/2020    24 Hour Fitness Worldwide, Inc.                              $71.66                                                               $71.66
Farner, Judy
249 Calle Larios
Camarillo, CA 93010                          12019    9/10/2020    24 Hour Fitness Worldwide, Inc.                              $71.66                                                               $71.66
Sarumi, Quadri
580 S 11th Street #9
San Jose, CA 95112                           12020    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Cantalupo, Alessandra
394 Avenue S, Apt. 2A
Brooklyn, NY 11223-2910                      12021    9/10/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Davis, Andrew Jon
255 Kenwood St NE
Salem, OR 97301                              12022     9/9/2020    24 Hour Fitness Worldwide, Inc.             $143.33                                                                              $143.33
Juarez, Robert
4848 Valley Oak Circle
Mariposa, CA 95338                           12023    9/10/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Haddad, Anthony
303 NW 90th st
Seattle, WA 98117                            12024    9/11/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00




                                                                                     Page 761 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 321 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Mansfield, Michael T.
1738 Pacific Coast Highway
Hermosa Beach, CA 90254                     12025    9/10/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Posnansky, Rena
3060 Ocean Ave. Apt. 2E
Brooklyn, NY 11235                          12026    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $45.00                                                                            $45.00
Bhandari, Raj
2213 HILLSHIRE LN
IRVING, TX 75063                            12027    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Buchanan, Charles Duffy
591 Shenandoah Street
Thousand Oaks, CA 91360                     12028    9/10/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Devdhar, Rakendu
1414 Gardenia St
Irving, TX 75063                            12029    9/12/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Borakove, Sharon
5607 Avenue T
Brooklyn, NY 11234                          12030    9/11/2020    24 Hour Fitness Worldwide, Inc.             $153.00                                                                              $153.00
Serrano, Lorena
11543 Claridge Dr
Rancho Cucamonga, CA 91730                  12031    9/11/2020    24 Hour Fitness Worldwide, Inc.             $149.00                                                                              $149.00
Abdessamia, Mohamen Amine
170 Washington Street Unit 2A
Bloomfield, NJ 07003                        12032    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Lee, Samuel
16195 NW Paisley Dr
Beaverton, OR 97006                         12033     9/9/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Dunbar, Sandy
13164 Bryson ST
Arleta, CA 91331                            12034    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Nguyen, Jonathan
7250 Jumilla Ave.
Winnetka, CA 91306                          12035    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $85.00                                                                            $85.00
Smith, Stephanie A
8936 Ruthelen Street
Los Angeles, CA 90047                       12036    9/10/2020    24 Hour Fitness Worldwide, Inc.             $140.00                                                                              $140.00
Glickman, Robert
7251 Camino Las Ramblas
Camarillo, CA 93012                         12037     9/9/2020    24 Hour Fitness Worldwide, Inc.             $195.00                                                                              $195.00
AGGARWAL, ANIL
1413 VIA GALICIA
PALOS VERDES ESTATES, CA 90274              12038    9/11/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
SERDANI, MANEL
170 WASHINGTON STREET UNIT 2A
BLOOMFIELD, NJ 07003                        12039    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $88.36                                                                            $88.36
Frederick, Tasha
2625 Villa Di Lago Unit 1
Grand Prairie, TX 75054                     12040    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                               $210.00                            $210.00




                                                                                    Page 762 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 322 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Roshdieh, Fatima
45 Timberland
Aliso Viejo, CA 92656                        12041     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $390.00                                                              $390.00
Schuster, Dwynn
16574 San Andres St
Fountain Valley, CA 92708                    12042     9/9/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Vo, Dong
14578 Jefferson St
Midway City, CA
92655                                        12043     9/9/2020    24 Hour Fitness United States, Inc.                           $300.00                                                              $300.00
Rai, Manpreet
9044 Keilana Court
Elk Grove, CA 95624                          12044    9/11/2020    24 Hour Fitness United States, Inc.           $460.00                                                                              $460.00
Mori, Yuko
9023 NE 14th St
Clyde Hill, WA 98004                         12045    9/11/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Brock, Cecelia L.
P.O. Box 63
La Mesa , CA 91944                           12046    9/10/2020     24 Hour Fitness Worldwide, Inc.                             $1,571.00                                                           $1,571.00
McGinley, Mark
101 Atoka Turn
Yorktown, VA 23693                           12047     9/9/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Buchanan, Charles Harley
591 Shenandoah Street
Thousand Oaks, CA 91360                      12048    9/10/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Tiaga, Jonathan
41339 Endicott Ct
Indio, CA 92203                              12049    9/10/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Nguyen, Michelle
21011 Kausch Circle
Huntington Beach, CA 92646                   12050    9/11/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Rice, Joy N.
223 S. Acacia Ave. #209
Compton, CA 90220                            12051     9/9/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Ortega, Manuel
11496 Nautical LN
Helendale, CA 92342                          12052    9/11/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
Hennessy, John
                                             12053    9/11/2020     24 Hour Fitness Worldwide, Inc.              $349.99                                                                              $349.99
Ballew, Patricia
6149 Riverton Ave.
North Hollywood, CA 91606                    12054     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,122.00                                                                           $1,122.00
White, Susan
444 15th Avenue, Apt. 306
San Francisco, CA 94118                      12055    9/10/2020     24 Hour Fitness Worldwide, Inc.              $160.96                                                                              $160.96
Wang, Danwei
112 Spinel Ct
Hercules, CA 94547                           12056    9/10/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Zhang, Yi
                                             12057    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00

                                                                                        Page 763 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 323 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Moss, Kathy
15455 Glenoaks Bl. Space 40
Sylmar, CA 91342                              12058    9/11/2020     24 Hour Fitness Worldwide, Inc.                                               $100.00                                             $100.00
Hampton, Garryck
3801 Orinda Drive
San Mateo, CA 94403                           12059    9/12/2020          24 San Francisco LLC                    $275.00                                                                              $275.00
Berg, Rodrick A
757 Litchfield Ave.
Sebastopol, CA 95472                          12060    9/10/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
PAKEL, STANLEY SCOTT
2930 SW NEVADA CT.
PORTLAND, OR 97219                            12061    9/10/2020     24 Hour Fitness Worldwide, Inc.             $3,029.40                                                                           $3,029.40
Haywood, Johnathon
2 Carriage Way
Pomona, CA 91766                              12062    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Scanlan, Michael
5096 Keenland Ct.
Englewood, CO 80110                           12063    9/11/2020     24 Hour Fitness Worldwide, Inc.              $130.86                                                                              $130.86
Scollo, Andrea
1823 78 St
Brooklyn, NY 11214                            12064    9/10/2020     24 Hour Fitness Worldwide, Inc.              $319.97                                                                              $319.97
Longacre, Rob
12702 South 900 East
Draper, UT 84020                              12065    9/10/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Mason, Allie
2337 65th Lane NW
Olympia, WA 98502-3467                        12066     9/9/2020     24 Hour Fitness Worldwide, Inc.                $83.00                                                                              $83.00
Kramer, Mark
2136 SE Madison
Portland, OR 97214                            12067    9/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Phipps, Valerie
301 N Pine Island Rd Apt 201
Plantation, FL 33324                          12068    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $544.00                            $544.00
Rogers, Samuel
43070 Corte Salamanca
Temecula, CA 92592                            12069    9/11/2020     24 Hour Fitness Worldwide, Inc.                $31.49                                                                              $31.49
Devon, Christopher R.
400 W. Riverside Drive
#12
Burbank, CA 91506                             12070    9/10/2020     24 Hour Fitness Worldwide, Inc.              $541.66                                                                              $541.66
Beyder, Eliza
P.O. Box 1294
Ventura, CA 93002                             12071    9/10/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Page, John
321 West Leadora Ave
Glendora , CA 91741                           12072    9/12/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Yee, Howard M
22721 Princeton Pl
Castro Valley, CA 94552                       12073    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00


                                                                                         Page 764 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 324 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ly, Tai
5732 Amend Rd.
Richmond, CA 94803                           12074    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Jones, Judy
6512 Spring Meadow Drive
Greenacres, FL 33413                         12075     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $52.43                                                                            $52.43
MOORE, JOHN
304 PASEO DE LA PLAYA, APT B
REDONDO BEACH, CA 90277                      12076    9/11/2020             RS FIT CA LLC                     $1,580.00                                                                           $1,580.00
Letien, Jean
350 Nutmeg Street, Unit 404
San Diego, CA 92103                          12077     9/9/2020    24 Hour Fitness Worldwide, Inc.             $288.00                                                                              $288.00
Middleton, Tymon
18755 SW 90th ave apt 424
Tualatin, OR 97062                           12078    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Longacre, Renee
12702 South 900 East
Draper, UT 84020                             12079    9/10/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Gao, Yupeng
916 Foxworthy Ave
San Jose, CA 95125                           12080    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Carbary, Rachel
121 S 37th St
Richmond, CA 94804                           12081    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $94.48                                                                            $94.48
Fosci, Simonetta
1 Main Street #450
San Quentin, CA 94964                        12082    9/11/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Nien, Hsiao Chen
11520 Emerald Falls Drive
Austin, TX 78738                             12083    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Fosci, Simonetta
1 Main St. #450
San Quentin, CA 94964                        12084    9/11/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Burns, Chris
8 Vermilion Cliffs
Aliso Viejo, CA 29656                        12085    9/10/2020    24 Hour Fitness Worldwide, Inc.             $974.00                                                                              $974.00
Burns, Chris
8 Vermilion Cliffs
Aliso Viejo, CA 92656                        12086    9/10/2020    24 Hour Fitness Worldwide, Inc.             $641.00                                                                              $641.00
Burns, Chris
8 Vermilion Cliffs
Aliso Viejo, CA 92656                        12087    9/10/2020    24 Hour Fitness Worldwide, Inc.             $641.00                                                                              $641.00
Laurentiu, Caius
PO Box 5637
Santa Monica, CA 90409                       12088    9/11/2020       24 Hour Fitness USA, Inc.                $429.00                                                                              $429.00
Richardson, Ahmand
938 S. Oak St.
Apt 1
Inglewood, CA 90301                          12089    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00


                                                                                     Page 765 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 325 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Johnson, Jerry
10920 E Karen Drive
Scottsdale, AZ 85255                          12090    9/14/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Albright, Mary Ann
7214 N. Wall Ave.
Portland, OR 97203                            12091    9/11/2020     24 Hour Fitness Worldwide, Inc.             $3,200.00       $1,800.00                                                           $5,000.00
Ghate, Niranjan
41437 Timbre Creek Ter
Fremont, CA 94539                             12092    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Pellico, Vincenzo
173 Marina Blvd
San Francisco, CA 94123                       12093    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
HUANG, CONNIE
2117 REGENT WAY
CASTRO VALLEY, CA 94546                       12094    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Sharpe, Ken
161 Tunstead Ave Unit B
San Anselmo, CA 94960                         12095    9/12/2020        24 Hour Fitness USA, Inc.                 $324.40                                                                              $324.40
Faryad, Shoghla
                                              12096    9/11/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Chia, Karen
110 Homecoming
Irvine, CA 92602                              12097     9/9/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Belani, Eshwar
2210 Wynfair Ridge Way
San Jose, CA 95138                            12098    9/11/2020        24 Hour Fitness USA, Inc.                    $70.00                                                                             $70.00
SMITH, ALICE
1660 KATY GAP RD #35109
KATY, TX 77494                                12099    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Parnay, Tamara
507 Norlee St.
Sebastopol, CA 95472                          12100     9/9/2020     24 Hour Fitness Worldwide, Inc.              $770.43                                                                              $770.43
Letien, Claude
350 Nutmeg Street, Unit 404
San Diego, CA 92103                           12101     9/9/2020     24 Hour Fitness Worldwide, Inc.              $288.00                                                                              $288.00
Kidd, Jeffrey Alan
4565 Old Carriage Trail
Oviedo, FL 32765                              12102    9/11/2020     24 Hour Fitness Worldwide, Inc.              $269.99                                                                              $269.99
Sullivan, Patrick
5778 Walnut Creek Drive
Fort Worth, TX 76137                          12103    9/12/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Sepulveda, Robert
889 Date Street #130
San Diego, CA 92101                           12104     9/9/2020    24 Hour Fitness United States, Inc.          $5,000.00                                                                           $5,000.00
Stack, Robert
4445 Eastgate Mall, Suite 200
San Diego, CA 92121                           12105     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Fowler, Glen
4000 Random Lane
Sacramento, CA 95864                          12106     9/9/2020     24 Hour Fitness Worldwide, Inc.              $766.64                                                                              $766.64

                                                                                         Page 766 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 326 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Drennon, Chuck E.
646 Hyde Park Drive
Sunnyvale, CA 94087                         12107     9/9/2020     24 Hour Fitness Worldwide, Inc.              $174.00                                                                              $174.00
KOTHA, AKTHER
7110 LAJOLLA SCENIC DRIVE SOUTH
LA JOLLA, CA 92037                          12108    9/11/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Davis, Richard P.
737 West Jackman Street
#104
Lancaster, CA 93534-2446                    12109     9/9/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Limon, Salvador
11563 Liggett St.
Norwalk, CA 90650                           12110    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $55.00                                                                             $55.00
Lopez, Madelyn
7416 Lower Creek St.
Eastvale, CA 92880                          12111     9/9/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Sakata, Blayne
875 Waimanu St #103
Honolulu, HI 96813                          12112     9/9/2020    24 Hour Fitness United States, Inc.           $113.07                                                                              $113.07
Sanchez, Juan J
6964 Riverboat Dr.
Eastvale, CA 91752                          12113     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mui, Wing Kin
10237 SE Britol Park Terrace
Happy Valley, OR 97086                      12114     9/9/2020     24 Hour Fitness Worldwide, Inc.              $437.49                                                                              $437.49
Manning, Jim
3273 Heritage Estates Dr
San Jose, CA 95148                          12115     9/9/2020     24 Hour Fitness Worldwide, Inc.              $276.00                                                                              $276.00
Davis, Christine Emilee
255 Kenwood St NE
Salem, OR 97301                             12116     9/9/2020     24 Hour Fitness Worldwide, Inc.              $394.16                                                                              $394.16
Lopez, Matthew
7416 Lower Creek St.
Eastvale, CA 92880                          12117     9/9/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Han, Daphne
PO BOX 1206
San Gabriel, CA 91778                       12118     9/9/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Cummings, Michael
137 San Fernando Ave
Oxnard, CA 93035                            12119     9/9/2020     24 Hour Fitness Worldwide, Inc.              $161.00                                                                              $161.00
Kingston, Arnold
2680 East 19 street
Apt 2L
Brooklyn , NY 11235                         12120     9/9/2020        24 Hour Fitness USA, Inc.                 $197.16                                                                              $197.16
Stern, Xanthe
1671 Kingspoint Dr
Walnut, CA 91789                            12121     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Oteri, Gary F.
46 Bluebird Dr
Congers, NY 10920                           12122     9/9/2020     24 Hour Fitness Worldwide, Inc.              $121.11                                                                              $121.11

                                                                                       Page 767 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 327 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Chi, Alex
159 Park Ellen Dr
San Jose, CA 95136                            12123    9/11/2020         24 San Francisco LLC                  $1,400.00                                                                           $1,400.00
Soghadi, Soheil Ighani
2807 Prairie Ct
Wylie, TX 75098                               12124     9/9/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Blumenthal, Trent
P.O. Box 570995
Tarzana, CA 91357                             12125     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lee, David J
976 Arapahoe St. APT 205
Los Angeles, CA 90006-5747                    12126     9/9/2020       24 Hour Fitness USA, Inc.                    $32.90                                                                            $32.90
Cosio, Melissa
1830 Raspberry Place 139
San Ysidro, CA 92173                          12127     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Steinberg, Mark
2907 Seminole St
Miami, FL 33133                               12128     9/9/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Mendez, Raquel Maria
10808 Foothill Blvd., Ste 160-496
Rancho Cucamonga, CA 91730                    12129     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $99.98                                                                            $99.98
Getzler, Howard
130 Hewlett Avenue
Merrick, NY 11566-3277                        12130     9/9/2020    24 Hour Fitness Worldwide, Inc.             $312.00                                                                              $312.00
Lourenco, Connie
18506 Arline Ave.
Artesia, CA 90701                             12131    9/11/2020    24 Hour Fitness Worldwide, Inc.             $479.98                                                                              $479.98
Kidd, Andrea Lynn
4565 Old Carriage Trail
Oviedo, FL 32765                              12132    9/11/2020    24 Hour Fitness Worldwide, Inc.             $595.86                                                                              $595.86
Beltran- Isquith, Matthew Landon
6243 W Ave J11
Lancaster, CA 93536                           12133     9/9/2020    24 Hour Fitness Worldwide, Inc.             $234.00                                                                              $234.00
Janis Lococo and Gary Miller
5762 Shadown Ridge Drive
Castro Valley, CA 94552                       12134     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,504.00                                                                           $1,504.00
Anderson, David
2614 West Creek Dr
Frisco, TX 75033                              12135     9/9/2020       24 Hour Fitness USA, Inc.                $166.25                                                                              $166.25
Pinczewski, Ellen
13107 Silver Saddle Lane
Poway, CA 92064                               12136    9/11/2020    24 Hour Fitness Worldwide, Inc.             $102.00                                                                              $102.00
Armstrong, Kenneth
7515 Sheldon Rd Unit 49102
Elk Grove, CA 95758                           12137     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $30.06                                                                            $30.06
Shire, Steve
11300 Prairie Dog Trail
Austin, TX 78750                              12138     9/9/2020    24 Hour Fitness Worldwide, Inc.             $247.80                                                                              $247.80




                                                                                      Page 768 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21    Page 328 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lopez, Oscar
7416 Lower Creek St
Eastvale, CA 92880                           12139     9/9/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Wu, Ming
10 Breaker Lane
Redwood City, CA 94065                       12140    9/12/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Sakata, Sandra
875 Waimanu St #103
Honolulu, HI 96813                           12141     9/9/2020    24 Hour Fitness United States, Inc.           $110.81                                                                              $110.81
Hodge, Bryon
4988 Old Cliffs Rd
San Diego, CA 92120                          12142     9/9/2020     24 Hour Fitness Worldwide, Inc.             $2,800.00                                                                           $2,800.00
Phillips, Delilah B.
2308 Merrimack Drive
Kissimmee, FL 34743                          12143     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $483.74                            $483.74
Killion, Larry D.
2114 Oxford Street
Houston, TX 77008                            12144     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Nelson, Danielle
33 Lantana
Aliso Viejo, CA 92656                        12145    9/11/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Hopkins, Ann M.
6516 E. Camino Vista
Unit 5
Anaheim Hills, CA 92807-4918                 12146     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $270.00                                                              $270.00
BAL, JASPREET SINGH
8 RIO VERDE CT
PITTSBURG, CA 94565                          12147    9/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ryan, Steve
PO Box 5366
El Dorado Hills, CA 95762                    12148     9/9/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Nodland, Cheryl
4211 Bayard St.
San Diego, CA 92109                          12149     9/9/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
KHASAT, MANJUL
1795 CANTERBURY LANE
HAYWARD, CA 94544-8710                       12150    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                                $200.00                            $200.00
Kathol, Andreas
7828 Eureka Ave.
El Cerrito, CA 94530                         12151     9/9/2020     24 Hour Fitness Worldwide, Inc.              $771.36                                                                              $771.36
Rasmussen, Roland S.
5351 Marietta Ave.
Garden Grove, CA 92845                       12152     9/9/2020     24 Hour Fitness Worldwide, Inc.              $166.60                                                                              $166.60
Knox, Frankie L
21831 Trailwood Manor Lane
Katy, TX 77449                               12153    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $179.63                                                              $179.63
Yeh, Michael
20283 Santa Maria Ave, # 2272
Castro Valley, CA 94546                      12154    9/11/2020     24 Hour Fitness Worldwide, Inc.              $349.50                                                                              $349.50


                                                                                        Page 769 of 1762
                                                                            Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 329 of 441


                                                                                                            Claim Register
                                                                                                         In re RS FIT NW LLC
                                                                                                         Case No. 20-11568

                                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                     Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                                               Amount                                           Amount           Amount
Gary, Susan
1940 Baja Vista Way
Camarillo, CA 93010-9275                                         12155     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gray, Sandy
2350 Minaret Dr
Martinez, CA 94553                                               12156    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $58.00                                                                            $58.00
Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12157    9/11/2020         24 San Francisco LLC                        $0.00                                                                             $0.00
Flynn, Brooke
526 Yucca Road
Fallbrook, CA 92028                                              12158     9/9/2020    24 Hour Fitness Worldwide, Inc.             $243.75                                                                              $243.75
Eisenman, Eric J
1609 Broderick Street
San Francisco, CA 94115                                          12159    9/11/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
Solis, Scott B.
Post Office Box 2008
Glendale, CA 91209-2008                                          12160     9/9/2020       24 Hour Fitness USA, Inc.                    $67.18                                                                            $67.18
Cortez, Irene
PO Box 370263
Montara, CA 94037                                                12161    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Billingham, Christopher
2020 NE 102nd St
Seattle, WA 98125                                                12162     9/9/2020    24 Hour Fitness Worldwide, Inc.             $103.48                                                                              $103.48
Wright, Lora
2123 Foothill Dr
Vista, CA 92084                                                  12163     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Barnes, Zachary Paul
PO Box 3125
Oceanside, CA 92051                                              12164     9/9/2020    24 Hour Fitness Worldwide, Inc.             $641.66                                                                              $641.66
Becker, Carol R
13030-244th Ave. S.E.
Issaquah, WA 98027                                               12165     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Urquhart, Nicholas
5524 Aurelia St.
Simi Valley, CA 93063                                            12166     9/9/2020    24 Hour Fitness Worldwide, Inc.             $303.96                                                                              $303.96
Quillinan, James V
678 Georgetown Court
Sunnyvale, CA 94087                                              12167     9/9/2020       24 Hour Fitness USA, Inc.                                 $75.00                                                               $75.00
Lefter, Robert S.
276 North El Camino Real Space 83
Oceanside, CA 92058                                              12168     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Monroe, Patricia
213 Post Oak Court
Landover, MD 20785                                               12169     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $75.58                                                                            $75.58
Settipeta, Ramalakshmi
2707 Birchwood Meadow Ct
Katy, TX 77494                                                   12170    9/11/2020       24 Hour Fitness USA, Inc.                    $45.45                                                                            $45.45

                                                                                                         Page 770 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 330 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Tobias, Kelly
9 Courtney Circle
Ladera Ranch, CA 92694                        12171     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                $11.00                                              $11.00
Welsh, Terence
3470 Holland Dr
Santa Rosa, CA 95404                          12172     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $249.99                                                              $249.99
Thrush, Stephen
975 Memorial Drive #902
Cambridge, MA 02138                           12173     9/9/2020    24 Hour Fitness United States, Inc.           $144.00                                                                              $144.00
Roth, Barry
5808 Still Forest Dr
Dallas, TX 75252                              12174     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $89.75                                                                             $89.75
Giambruno, Victoria
1249 Wilder Way
Galt, CA 95632                                12175     9/9/2020        24 Hour Fitness USA, Inc.                 $125.00                                                                              $125.00
Briganti, Suzan
366 West Portola Avenue
Los Altos, CA 94022                           12176     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Randolph, Kathy S
46 Monte Vista
Lagina Hills, CA 92653                        12177     9/9/2020              RS FIT CA LLC                                      $3,025.00                                                           $3,025.00
Schwartz, Kenneth
215 Topaz Ave.
Balboa Island, CA 92662                       12178     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $55.90                                                                             $55.90
Farmer, Jeremy
6012 Timber Oaks Ridge
Humble, TX 77346                              12179    9/11/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Hohl, Lori
5008 Tamara Way
Salida, CA 95368                              12180     9/9/2020        24 Hour Fitness USA, Inc.                 $299.90          $61.98                                                              $361.88
Roth, David John
5 Indian River Ave
Apt 1207
Titusville, FL 32796                          12181     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $299.99                                                              $299.99
Wu, Shangyu
7205 Sausalito Ave
West Hills, CA 91307                          12182    9/14/2020              RS FIT CA LLC                          $59.00                                                                             $59.00
Claim docketed in error
                                              12183    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
White, Kimberly
1139 Village Drive Apt. 8
Belmont, CA 94002                             12184     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $96.98                                                                             $96.98
Bruno, Harry
25199 Campus Drive
Hayward, CA 94542-1117                        12185     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Segal, David Allan
675 Kihapai St.
Kailua, HI 96734                              12186     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $33.99                                                                             $33.99




                                                                                         Page 771 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 331 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Tarasenko, Anna
3458 Royal Calloway Ave
Las Vegas, NV 89141-6110                    12187    9/11/2020    24 Hour Fitness Worldwide, Inc.             $268.74                                                                              $268.74
Schuster, Lori
16574 San Andres St.
Fountain Valley, CA 90708                   12188     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Freitas, Shirley
4111 DeCosta Ave
Sacramento, CA 95821-4001                   12189     9/9/2020       24 Hour Fitness USA, Inc.                    $69.00                                                                            $69.00
King, Melanie
764 Lakemont Place
Unit 8
San Ramon, CA 94582                         12190    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Trias, Elman
1818 L St. Unit 506
Sacramento, CA 95811                        12191    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,170.00                                                                           $1,170.00
SNOW, SUMMER
3323 FOSCA ST
CARLSBAD, CA 92009                          12192    9/11/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Le, Michael H
1721 S Gardenaire Lane
Anaheim, CA 92804                           12193    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mack, Stephen
825 Chapman Ave
Pasadena, CA 91103                          12194     9/9/2020    24 Hour Fitness Worldwide, Inc.             $450.98                                                                              $450.98
Schaber, Andrew
4 Willow Court
Medford, NY 11763                           12195     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Liu, Yanli
20302 Elkwood Road
Walnut, CA 91789                            12196    9/11/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Wang, Fang
1673 Grand View
Costa Mesa, CA 92627                        12197    9/14/2020    24 Hour Fitness Worldwide, Inc.             $580.00                                                                              $580.00
White, Gerry
33 Camelot CT
Daly City, CA 94015                         12198     9/9/2020    24 Hour Fitness Worldwide, Inc.             $799.87                                                                              $799.87
Vercler, Alyssa
PO Box 706
Sedalia, CO 80135                           12199     9/9/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Judycki, Brian
3003 Lawrence Dr
Austin, TX 78734                            12200    9/11/2020    24 Hour Fitness Worldwide, Inc.             $315.00                                                                              $315.00
Nguyen, Chau
14372 Morning Glory CT
Westminster, CA 92683                       12201    9/11/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Van, Toan Cam
4265 Terraza Ct NE
Salem, OR 97301-2093                        12202    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                               $150.00                            $150.00


                                                                                    Page 772 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21   Page 332 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Moslehi, Shahin
2807 Prairie Ct
Wylie, TX 75098                              12203     9/9/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Leclair, Denise
104 Peter Coutts Cir
Stanford, CA 94305                           12204     9/9/2020       24 Hour Fitness USA, Inc.                $712.00                                                                              $712.00
Schuster, Eileen
2658 Center Court Drive
Weston, FL 33332                             12205     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,632.00                                                                           $1,632.00
Chan, Denise
2011 California St. #303
San Francisco, CA 94109                      12206     9/9/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Skiles, Bobbe
442 Lewis Av
San Leandro, CA 94577                        12207     9/9/2020       24 Hour Fitness USA, Inc.                $111.00                                                                              $111.00
Faraino, Darlene
141 Jaffray Street
Brooklyn, NY 11235                           12208    9/11/2020           24 New York LLC                                                       $300.00                                             $300.00
Hildreth, Thomas Arthur
15415 Ripplestream
HOUSTON, TX 77068-1822                       12209    9/11/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Lee, Michelle
1390 Clementine Way
Fullerton, CA 92833                          12210    9/11/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Connelly, Kenneth
5021 San Marino Cir
Lake Mary, FL 32746                          12211    9/12/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Waterman, Daniel
1321 Homestead Ave
Walnut Creek, CA 94598                       12212    9/11/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Stewart, Gladys C.
912 Furlong Road
Sebastopol, CA 95472                         12213    9/11/2020    24 Hour Fitness Worldwide, Inc.            $1,622.00                                                                           $1,622.00
Pizzi, Pam
33829 Raven Terrace
Fremont, CA 94555                            12214    9/11/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Davidson, Gary E
943 Matterhorn Ct.
Milpitas, CA 95035                           12215    9/11/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00
Hanke, Joanie
7402 Manzanita Dr NW
Olympia, WA 98502                            12216    9/11/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Cirielli, Paul J
70 Magnolia Ave.
Montvale, NJ 07645                           12217     9/9/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Figueroa, Henry A
1217 W Lynne Ave Apt B
Anaheim, CA 92802                            12218    9/11/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99




                                                                                     Page 773 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 333 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
SHIH, WEI
2311 PRESADO DRIVE UNIT B
DIAMOND BAR, CA 91765                        12219    9/11/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
Li, Qiang
2540 Doubletree Ln
Rowland Heights, CA 91748                    12220    9/11/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Yu, Wai Chi
70 Parnell Avenue
Daly, CA 94015                               12221    9/11/2020     24 Hour Fitness Worldwide, Inc.              $233.00                                                                              $233.00
Sam, Vinh
1340 Bannon Ave.
LaPuente, CA 91744                           12222    9/11/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Deneszczuk, Marcia
2800 Plaza Del Amo 44
Torrance, CA 90503                           12223    9/11/2020     24 Hour Fitness Worldwide, Inc.              $116.52                                                                              $116.52
Mesniaeff, Gregory
PO Box 1021
Sharon, CT 06069                             12224    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $54.00                                                                             $54.00
Jordan, Sheryl
2924 Day Ave
Apt N214
Miami, FL 33133                              12225    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Rock, Elizabeth
PO Box 24
Austin, NV 89310                             12226    9/11/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Nguyen, Mike
2119 Judah St
San Francisco, CA 94122                      12227    9/11/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Pawar, Rajeshree
4232 Beaumont St
Fremont, CA 94536                            12228    9/11/2020     24 Hour Fitness Worldwide, Inc.              $143.33                                                                              $143.33
Kwong, Wilson
797 Barnum Way
Monterey Park, CA 91754                      12229    9/11/2020        24 Hour Fitness USA, Inc.                    $98.00                                                                             $98.00
Scheer, Judy
106 North Plymouth Boulevard
Los Angeles, CA 90004                        12230    9/15/2020        24 Hour Fitness USA, Inc.                 $332.00                                                                              $332.00
Mark, Travis
360 Doral Way
Colorado Springs, CO 80921                   12231    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Arango, Rogelio
26022 Galt Way
Moreno Valley, CA 92555                      12232    9/11/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Read, Rob
11 Squire Ct
Alamo, CA 94507                              12233    9/11/2020     24 Hour Fitness Worldwide, Inc.              $443.99                                                                              $443.99
De Oca, Jesus Montes
8125 Munslow Way
Sacramento, CA 95829                         12234    9/11/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00


                                                                                        Page 774 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 334 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Menechian, Nanor
15230 Knapp Street
North Hills, CA 91343                        12235    9/12/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
McKinney, Barbara J.
789 Lakeview Avenue
San Francisco, CA 94112-2203                 12236    9/11/2020    24 Hour Fitness Worldwide, Inc.             $702.00                                                                              $702.00
Becerra, Coral
26211 Terrace Sage Ln
Katy, TX 77494                               12237    9/12/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Scovell, Tierre
45057 44th Street West
Lancaster, CA 93536                          12238    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Marquez, Esmeralda
8005 Genzer Dr
Las Vegas, NV 89145                          12239    9/11/2020    24 Hour Fitness Worldwide, Inc.             $280.00                                                                              $280.00
Vazquez, Francine A
261 Full Wine Street
Henderson, NV 89074                          12240    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Davis, Daniel
9219 Lake Murray Blvd
Unit E
San Diego, CA 92119-1459                     12241    9/11/2020       24 Hour Fitness USA, Inc.                $532.80                                                                              $532.80
SNIVELY, TAMARA M
1510 Champagne Way
Gonzales, CA 93926                           12242    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
McCoy, Ashley
3046 Beverly Street
San Mateo, CA 94403                          12243    9/12/2020    24 Hour Fitness Worldwide, Inc.             $145.96                                                                              $145.96
Luna, Richard
PO Box 1244
San Carlos, CA 94070                         12244    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Clark, Gerald
22527 Center St.
Hayward, CA 94541                            12245    9/11/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Tuminting, Ric
2601 E 1st Street
National City, CA 91950                      12246    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $74.25                                                                            $74.25
Bui, Annie
10291 Trask Avenue
Garden Grove, CA 92843                       12247    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Xiong, Simon
6808 S 300 E
Midvale, UT 84047                            12248    9/11/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Contreras, Nery
5976 Grazing Meadow Dr
Las Vegas, NV 89142                          12249    9/11/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Ferencz, Susan
4620 Alder Avenue
Yorba Linda, CA 92886                        12250    9/12/2020    24 Hour Fitness Worldwide, Inc.                              $60.00                                                               $60.00


                                                                                     Page 775 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 335 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Gupta, Dinesh
16615 Chestnut Meadow Ct
Sugarland, TX 77479                          12251    9/11/2020    24 Hour Fitness Worldwide, Inc.             $255.00                                                                              $255.00
Yip, Kristen
10818 Dixon Dr S
Seattle, WA 98178                            12252    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $55.10                                                                            $55.10
Buntsis, Mark
11552 Gun Fight Lane
Austin, TX 78748                             12253     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $350.00                                                              $350.00
Adhikari, Sarthak
1065 Ranchero Way Apt 20
San Jose, CA 95117                           12254    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $92.38                                                                            $92.38
Gleckman, Melody
13 Cosenza
Laguna Niguel, CA 92677                      12255     9/9/2020       24 Hour Fitness USA, Inc.                                $200.00                                                              $200.00
Rao, Yong
242 Bonita Lane
Foster City, CA 94404                        12256    9/13/2020       24 Hour Fitness USA, Inc.                $250.83                                                                              $250.83
Aquino, Pearl
1617 Arlington Avenue, Apartment 05
Torrance, CA 90501                           12257    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Renany, Soheila
2416 Lenai Circle
Corona, CA 92879                             12258    9/11/2020    24 Hour Fitness Worldwide, Inc.            $1,267.00                                                                           $1,267.00
Felix, Jeff
2033 135th Place SE
Bellevue, WA 98005                           12259    9/11/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Buhaiov, Dmytro
5004 Jewel Street, Unit 424
Rocklin, CA 95677                            12260    9/11/2020    24 Hour Fitness Worldwide, Inc.                             $400.00                                                              $400.00
Stern, Amanda
1671 Kingspoint Dr
Walnut, CA 91789                             12261     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
Sickul, Barbara
11525 Francisco Place
Apple Valley, CA 92308                       12262     9/9/2020    24 Hour Fitness Worldwide, Inc.             $229.00                                                                              $229.00
Gotesman, Michael
965 52nd St. 2
Brooklyn, NY 11219                           12263    9/10/2020           24 New York LLC                          $65.81                                                                            $65.81
Kane, Allan
6 Pasadena
Irvine, CA 92602                             12264    9/10/2020       24 Hour Fitness USA, Inc.                    $54.00                                                                            $54.00
Song, Susan
6808 S 300 E
Midvale , UT 84047                           12265    9/11/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Munger, Irene A
1510 Champagne Way
Gonzales, CA 93926                           12266    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                     Page 776 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 336 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kumar, Mudit
1004 Lady Lore Lane
Lewisville, TX 75056-5788                     12267    9/12/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Santo, Robert
1345 Paseo Cielo
San Dimas, CA 91773                           12268     9/9/2020       24 Hour Fitness USA, Inc.                                 $49.00                                                               $49.00
Siegel, Lawrence
19776 Arbor Ridge Dr.
Walnut, CA 91789                              12269     9/9/2020    24 Hour Fitness Worldwide, Inc.             $466.00                                                                              $466.00
George, Kim
3302 Stevely Avenue
Long Beach, CA 90808                          12270    9/13/2020    24 Hour Fitness Worldwide, Inc.             $125.97                                                                              $125.97
Turner, Roslyn A
17832 SE 57th Place
Bellevue, WA 98006                            12271    9/11/2020    24 Hour Fitness Worldwide, Inc.             $375.00                                                                              $375.00
Rodriguez, Jonathan
954 N Croft Ave Apt 203
Los Angeles, CA 90069                         12272    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Park, Tony Chan
5011 216th St
Bayside Hills, NY 11364                       12273    9/10/2020    24 Hour Fitness Worldwide, Inc.            $9,500.00                                                                           $9,500.00
Wangliang, Summer
2000 S Melrose Dr
Apt 21
Vista, CA 92081                               12274    9/11/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
DeNicola, John M.
241 Andover Drive
Wayne, NJ 07470                               12275    9/11/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                           $145.00                            $289.00
Young, William
2512 Simas Ave
Pinole, CA 94564                              12276     9/9/2020    24 Hour Fitness Worldwide, Inc.             $192.00                                                                              $192.00
Slack, Christina
PO Box 20879
Piedmont, CA 94620                            12277    9/11/2020       24 Hour Fitness USA, Inc.                    $79.98                                                                            $79.98
Daniels, Rachel
717 Summit Drive
Laguna Beach, CA 92651                        12278    9/10/2020       24 Hour Fitness USA, Inc.                                                                $1,577.00                          $1,577.00
Johnson, Mike
PO Box 821317
Vancouver, WA 98682                           12279    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $42.01                                                                            $42.01
Shams, Mohammed
1723 Shore Pkwy
Brooklyn, NY 11214                            12280    9/10/2020       24 Hour Fitness USA, Inc.                $299.88                                                                              $299.88
Tripolsky, Irene
1245 Ave. X, Apt. 4-B
Brooklyn, NY 11235                            12281    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Morgan, Greg
12400 Nedra Drive
Granada Hills, CA 91344                       12282    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99


                                                                                      Page 777 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 337 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hurley, Colin
6117 San Pablo Ave
Oakland, CA 94608                            12283    9/13/2020        24 Hour Fitness USA, Inc.                                $1,500.00       $2,000.00                                           $3,500.00
Cheng, Sean
2640 E.Garvey Ave South, #201
West Covina, CA 91791                        12284    9/11/2020        24 Hour Fitness USA, Inc.                                                  $598.00                                             $598.00
Reinecke, Thomas G.
27345 Ortega Hwy 130
San Juan Capistrano, CA 92675                12285    9/11/2020        24 Hour Fitness USA, Inc.                 $130.00                                                                              $130.00
Tran, Jason
4800 Halifax Rd
Temple City, CA 91780                        12286    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $99.99                                                                             $99.99
Stafford, Michael
6628 La Jolla Blvd
La Jolla, CA 92037                           12287    9/12/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Lopez, Lizet
1743 Maxson Rd
South El Monte, CA 91733                     12288    9/12/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Navarrete, Claudia
7554 Live Oak Drive
Coral Springs, FL 33065                      12289    9/12/2020        24 Hour Fitness USA, Inc.                 $696.08                                                                              $696.08
Raymundo, Jeunesse
15 Olcese Ct
Daly City, CA 94015                          12290    9/11/2020     24 Hour Fitness Worldwide, Inc.              $129.00                                                                              $129.00
Adler, Mark
85 W. Shore Dr.
Massapequa, NY 11758                         12291    9/12/2020    24 Hour Fitness United States, Inc.          $2,000.00                                                                           $2,000.00
Carvajal, Alexa
2084 61st Street
Brooklyn, NY 11204                           12292    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
WOODS, TIM
4602 HILLVIEW DRIVE
LA MESA, CA 91941                            12293    9/12/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Snyder, Susan
3233 Dolores Dr
San Ramon, CA 94583                          12294    9/12/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nolasco, Jaydon
263 Brighton Ave
San Francisco, CA 94112                      12295    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $48.84                                                                             $48.84
Yi, Michael
15527 Bechard Avenue
Norwalk, CA 90650                            12296    9/12/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Nguyen, Hoa
8911 Lakewood Dr
Irving, TX 75063                             12297    9/11/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Provencher, Sabrina A
3607 Murworth Drive Apt 3
Houston, TX 77025                            12298    9/12/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99




                                                                                        Page 778 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 338 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Allen, Marc
1211 Adora Cir
Roseville, CA 95678                          12299    9/12/2020     24 Hour Fitness Worldwide, Inc.                $64.00                                                                              $64.00
Majovski, Julia
19019 65th ave NE
Kenmore, WA 98028                            12300    9/12/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Benghiat, Joey
22286 Ybarra Road
Woodland Hills, CA 91364                     12301    9/11/2020     24 Hour Fitness Worldwide, Inc.                $72.00                                                                              $72.00
Yang, Xai
9060 Marble Valley Court
Sacramento, CA 95829                         12302    9/12/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Kim, Kevin
1616 W. El Camino Real Apt #1101
Mountain View, CA 94040                      12303    9/12/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Oh, Young
333 W. Maude Ave. Suite 118
Sunnyvale, CA 94085                          12304    9/12/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Micu, Bates
2890 Sable Oaks Way
Dublin, CA 94568                             12305    9/12/2020     24 Hour Fitness Worldwide, Inc.                $80.00                                                                              $80.00
Sullivan, Tonia
5778 Walnut Creek Drive
Fort Worth, TX 76137                         12306    9/12/2020     24 Hour Fitness Worldwide, Inc.              $107.17                                                                              $107.17
Annapureddy, Baby Shamili
248 Mayten Way
Fremont, CA 94539                            12307    9/12/2020     24 Hour Fitness Worldwide, Inc.              $899.00                                                                              $899.00
Salehizadeh, Mehdi
3007 Andorra way
Oceanside, CA 92056                          12308    9/12/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Colbert, Earl J
40 Princeville LN
Las Vegas, NV 89113                          12309    9/11/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Trejo, Jessica
1033 Highland Station Dr
Saginaw, TX 76131                            12310    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Zavala, Elizabeth
1571 Dolores ST
San Francisco, CA 94110                      12311    9/12/2020     24 Hour Fitness Worldwide, Inc.                $62.98                                                                              $62.98
Shi, Xiaoqing
799 Stewart St.
Folsom, CA 95630                             12312    9/11/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Van, Taylor Ryan
1021 Rolland Moore Dr. Unit 5C
Fort Collins, CO 80526                       12313    9/11/2020     24 Hour Fitness Worldwide, Inc.                $41.99                                                                              $41.99
Berne, Anne
206 Trevethan Ave.
Santa Cruz, CA 95062                         12314    9/12/2020     24 Hour Fitness Worldwide, Inc.                $29.00                                                                              $29.00




                                                                                        Page 779 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 339 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Shi, Xinfeng
610 Northwood Trail
Southlake, TX 76092                          12315    9/11/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Ireland, Ryan
3032 16th St Apt 312
San Francisco, CA 94103                      12316    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $36.99                                                                             $36.99
Adams, Francis
2915 Copper Cliff Dr.
Katy, TX 77449                               12317    9/12/2020     24 Hour Fitness Worldwide, Inc.              $125.20                                                                              $125.20
Hunt, Patrick
4 Robinson Ct.
Freehold , NJ 07728                          12318    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Yasemchyk, Andrei
85 Broadway Apt 2E
Jersey City, NJ 07306                        12319    9/12/2020     24 Hour Fitness Worldwide, Inc.              $149.87                                                                              $149.87
Maddox, Horace
3244 Tocata Dr
Las Vegas, NV 89146                          12320    9/10/2020        24 Hour Fitness USA, Inc.                 $461.00                                                                              $461.00
Hampton, Garryck
3801 Orinda Drive
San Mateo, CA 94403                          12321    9/12/2020    24 Hour Fitness United States, Inc.           $275.00                                                                              $275.00
Murphy, Terrence P.
762 Madrid Street
San Francisco, CA 94112                      12322    9/11/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Barlaan, Amber Claudine
2665 Spindrift Circle
Hayward, CA 94545                            12323    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hunter, Theresa
2361 Prospect Ave.
Riverside, CA 92507                          12324    9/11/2020     24 Hour Fitness Worldwide, Inc.              $251.94                                                                              $251.94
KANALEI, BJ
9327 ADOLPHIA STREET
SAN DIEGO, CA 92129                          12325    9/12/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Madden, Elaine
3752 Seascape Drive
Huntington Beach, CA 92649                   12326    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
WARE, CASONDRA
2408 BARRANCA WAY
MCKINNEY, TX 75069                           12327    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $90.90                                                                             $90.90
Hoffman, Brent
4045 SE Ash
Portland, OR 97214                           12328    9/12/2020     24 Hour Fitness Worldwide, Inc.              $275.10                                                                              $275.10
Wang, Diane
706 N. 1st Ave
Arcadia, CA 91006                            12329    9/11/2020     24 Hour Fitness Worldwide, Inc.              $147.00                                                                              $147.00
Gonzalez, Eva
10148 Gem Tree Way
Santee, CA 92071-1610                        12330    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                        Page 780 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 340 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lin, Chumei
10829 19th Ave SE Apt 3D
Everett, WA 98208                            12331    9/11/2020    24 Hour Fitness Worldwide, Inc.             $148.13                                                                              $148.13
Taborga, Karla
3344 Calavo Dr.
Spring Valley, CA 91978                      12332    9/12/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Fazily, Tamim
619 SW 362nd Pl
Federal Way, WA 98023                        12333    9/12/2020    24 Hour Fitness Worldwide, Inc.             $624.80                                                                              $624.80
Mandel, Pamela J
249 W. Jackson
#405
Hayward, CA 94544                            12334    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Khoshniyati, Shirin
20 Baudin Circle
Ladera Ranch, CA 92694                       12335    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Davis, Susan
2303 Shrider Road
Colorado Springs, CO 80920                   12336    9/11/2020    24 Hour Fitness Worldwide, Inc.             $161.19                                                                              $161.19
Super, Jane
774 Capp St
San Francisco, CA 94110                      12337     9/9/2020         24 San Francisco LLC                   $100.00                                                                              $100.00
Ewing, Tracy
6432 Lindley Ave
Reseda, CA 91335                             12338    9/11/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Davis, Josie M.
20426 Apache Lk Dr
Katy, TX 77449                               12339     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
Mullin, Rob
7554 Live Oak Drive
Coral Springs, FL 33065                      12340    9/12/2020       24 Hour Fitness USA, Inc.                $679.20                                                                              $679.20
Jones, Lillian
2 Maggiora Dr
Oakland, CA 94605                            12341    9/12/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Smeltzer, Mark M
PO BOX 362
BURBANK, CA 91503-0362                       12342     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Panfilov, Tatyana
7610 11th Avenue
Brooklyn, NY 11228                           12343    9/11/2020    24 Hour Fitness Worldwide, Inc.             $382.00                                                                              $382.00
Lash, Ding Po
714 Reynolds Lane
Redondo Beach, CA 90278                      12344    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $94.00                                                                            $94.00
Tristeza, Frederick
10276 Shoech Way
Elk Grove, CA 95757                          12345    9/18/2020    24 Hour Fitness Worldwide, Inc.             $369.00                                                                              $369.00
Lucas, Natalie
5609 Fleming Avenue
Oakland, CA 94605                            12346    9/11/2020       24 Hour Fitness USA, Inc.                    $50.00                                                                            $50.00


                                                                                     Page 781 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 341 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Wong, John
13501 Campus Dr.
Oakland, CA 94605                            12347    9/12/2020    24 Hour Fitness Worldwide, Inc.           $199.00                                                                              $199.00
Aktam, Youssef
201 Meadow Pine Pl
San Jose, CA 95125                           12348    9/12/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Majovski, Gregory
19019 65th Ave NE
Kenmore, WA 98028                            12349    9/12/2020    24 Hour Fitness Worldwide, Inc.          $1,255.00                                                                           $1,255.00
McCoy, Mani
3530 Savage Ave
Pinole, CA 94564                             12350    9/12/2020    24 Hour Fitness Worldwide, Inc.           $499.99                                                                              $499.99
Dryden, Kathy
1540 Madelyn Ave S.
Salem, OR 97306                              12351     9/9/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Chan, Leland
2479 40th Ave
San Francisco, CA 94116                      12352    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                              $29.00                             $29.00
Hirsch, Melissa
1600 Mescalero Avenue
Reno, NV 89523                               12353    9/12/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Shim, Yojin
1135 Sanders Dr
Moraga, CA 94556                             12354    9/15/2020    24 Hour Fitness Worldwide, Inc.              $45.00                                                                             $45.00
Rosenfeld, Karen
34-02 Linwood Road
Fair Lawn, NJ 07410                          12355    9/17/2020    24 Hour Fitness Worldwide, Inc.          $4,464.00                                                                           $4,464.00
Holzer, Tyler
279 E Eagle Ridge Dr
North Salt Lake, UT 84054-2584               12356    9/12/2020    24 Hour Fitness Worldwide, Inc.          $1,198.00                                                                           $1,198.00
Hoang, Sau
2250 8th Avenue
Oakland, CA 94606                            12357    9/12/2020    24 Hour Fitness Worldwide, Inc.           $420.00                                                                              $420.00
Baker, Karen
1492 Oak Grove Cir
Santa Ana, CA 92705                          12358    9/11/2020    24 Hour Fitness Worldwide, Inc.              $88.70                                                                             $88.70
PHILLIPS, LEAH
11967 Mil Pitrero Rd
San Diego, CA 92128                          12359    9/12/2020    24 Hour Fitness Worldwide, Inc.              $46.00                                                                             $46.00
LI, VIVIEN
1718 28TH AVE
SAN FRANCISCO, CA 94122                      12360    9/10/2020         24 San Francisco LLC                     $0.00                                                                              $0.00
Mikesell, Kitty Yim Ying
32622 Lake Arrowhead Court
Fremont, CA 94555                            12361    9/12/2020    24 Hour Fitness Worldwide, Inc.                           $600.00                                                              $600.00
Ekwealor, Nkemjika E
5706 Picacho Lane
Richmond, TX 77469                           12362    9/12/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00




                                                                                     Page 782 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 342 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Finley, Makay
8749 Gloria Ave
North Hills, CA 91343                        12363    9/12/2020     24 Hour Fitness Worldwide, Inc.              $559.20                                                                              $559.20
Narang, Neeraj
836 Gridley Terrace Unit 5
Sunnyvale, CA 94085                          12364    9/10/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Dayalan, Karthick Kumar
2021 N Milpitas BLVD
APT 109
Milpitas, CA 95035                           12365    9/13/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Longacre, Renee
12702 South 900 East
Draper, UT 84020                             12366    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00         $0.00                                                                $0.00
Donato, Dominic
9680 Brentwood Way
Unit 107
Westminster, CO 80021-4380                   12367     9/9/2020        24 Hour Fitness USA, Inc.                    $60.00                                                                             $60.00
Wu, Tekan
1850 Thau Way Apt 17
Alameda, CA 94501                            12368    9/10/2020          24 San Francisco LLC                    $412.00                                                                              $412.00
Wang, Xinhang
6952 Avignon Dr.
Chino, CA 91710                              12369    9/11/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chung, Lawrence
211 Diamond Cove Terrace
San Francisco, CA 94134                      12370    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Van Drunen, Martin
125 Vista del Lago
Los Gatos, CA 95032                          12371    9/12/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Lamadrid, Lucas
27904 Ridgebluff Ct
Rancho Palos Verdes, CA 90275                12372    9/10/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
Wilkerson, Judith
7327 Paseo Verde
Carlsbad, CA 92009                           12373     9/9/2020     24 Hour Fitness Worldwide, Inc.              $479.92                                                                              $479.92
Kasai, Sherri
2203 Calle Puebla
West Covina, CA 91792                        12374    9/17/2020     24 Hour Fitness Worldwide, Inc.              $251.00                                                                              $251.00
Mince, Carol J.
1300 Middle Ave
Menlo Park, CA 94025                         12375     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Sankar, Kanimozhi
438 Hollow Falls Cmn
Fremont, CA 94539                            12376    9/10/2020     24 Hour Fitness Worldwide, Inc.              $730.00                                                                              $730.00
Lamas, Alonzo
2182 Borona Way
Sacramento, CA 94509                         12377    9/12/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Nadal, Lissette
20820 Windmill Ranch Ave
Pflugerville, TX 78660                       12378    9/10/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00

                                                                                        Page 783 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 343 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Panda, Kamal
5153 Aspen Street
Dublin, CA 94568                             12379    9/10/2020     24 Hour Fitness Worldwide, Inc.                                               $649.00                                             $649.00
Wang, Frances
21008 Bryan Cir.
Walnut, CA 91789                             12380    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Cain, Micaela
3600 Dover Street
Los Angeles, CA 90039                        12381    9/12/2020     24 Hour Fitness Worldwide, Inc.                              $466.68                                                              $466.68
Hughes, Barbara
515 Pomona Ave
Albany, CA 94706                             12382    9/12/2020        24 Hour Fitness USA, Inc.                $1,299.99                                                                           $1,299.99
Kring, Erich J.
23310 Marigold Ave Unit U-103
Torrance, CA 90502-2761                      12383    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $23.99                                                                             $23.99
Wohlgemuth-Kunze, Genny
4705 NE 56th Avenue
Vancouver, WA 98661                          12384    9/12/2020     24 Hour Fitness Worldwide, Inc.                               $56.00                                                               $56.00
Pham, Van
835 Aaron Park Drive
Milpitas, CA 95035                           12385    9/10/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Chen, Alex Hao
1299 Wisteria Drive
Fremont, CA 94539                            12386    9/12/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Hakimi, Diane
PO Box 7632
Beverly Hills, CA 90212-7632                 12387    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Djen, Giuliano
321 Abogado Ave
Walnut, CA 91789                             12388    9/12/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Hanh
667 Timberpine Ave
Sunnyvale, CA 94086                          12389    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Sakakura, Mark & Nancy
9555 Palermo Way
Cypress, CA 90630                            12390    9/11/2020        24 Hour Fitness USA, Inc.                 $120.00                                                                              $120.00
Olson, Jeffrey Michael
756 S Broadway Apt 905
Los Angeles, CA 90014                        12391    9/11/2020     24 Hour Fitness Worldwide, Inc.              $130.99                                                                              $130.99
Young, Lucy
1085 Tasman Drive #424
Sunnyvale, CA 94089                          12392    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,260.00                                                                           $1,260.00
Briley, Frank E
4020 East E St.
Tacoma, WA 98404                             12393    9/11/2020     24 Hour Fitness Worldwide, Inc.                                            $25,000.00                                          $25,000.00
Echols, Jared
9972 S Glacier Ridge Dr
Sandy, UT 84092                              12394    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                        Page 784 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 344 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Demetriou, Jean
9226 Slater Ter
Chatsworth, CA 91311                         12395    9/10/2020        24 Hour Fitness USA, Inc.                                                                 $1,459.92                          $1,459.92
Nguyen, Joseph
20008 Shadow Creek Cir.
Castro Valley, CA 94552                      12396    9/11/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Ortiz, Jeanne
1500 E Ocean Blvd., Unit 407
Long Beach , CA 90802                        12397    9/12/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Gauch, Scott
220 34th Street
Hermosa Beach, CA 90254                      12398    9/12/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Wong, Lorelle
370 Cliff Drive Unit 7
Pasadena, CA 91107                           12399    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wang, Gerald
706 N. 1st ave
Arcadia, CA 91006                            12400    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Abramson, Gavrila
533 Columbia Creek Drive
San Ramon, CA 94582                          12401    9/14/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Nair, Sujith
19052 14th Ct NE
Seattle, WA 98155                            12402    9/12/2020     24 Hour Fitness Worldwide, Inc.                              $798.36                                                              $798.36
Keldsen, Jim
2207 Westmoreland Ct.
Walnut Creek, CA 94596                       12403     9/9/2020     24 Hour Fitness Worldwide, Inc.              $599.92                                                                              $599.92
Machetta, Rebecca
1531 Elm st
El Cerrito, CA 94530                         12404    9/11/2020        24 Hour Fitness USA, Inc.                    $54.98                                                                             $54.98
Lara, Hector
2814 E. FRONTERA ST. UNIT A
ANAHEIM, CA 92806                            12405    9/12/2020     24 Hour Fitness Worldwide, Inc.              $183.71                                                                              $183.71
Ajimura, Scott
95-1084 Kihene St
Mililani, HI 96789                           12406     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,343.00                                                                           $1,343.00
Withrow, Marysusan
41905 Montallegro Street
Lancaster, CA 93536                          12407    9/12/2020     24 Hour Fitness Worldwide, Inc.                               $76.37                                                               $76.37
Kibikas, Cyndi
1534 Perugia Street
League City, TX 77573                        12408    9/11/2020     24 Hour Fitness Worldwide, Inc.             $2,429.81                                                                           $2,429.81
Bruno, Sherry
25199 Campus Drive
Hayward, CA 94542-1117                       12409     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Shaw, Cheryl A.
2577 Seahorse Avenue
Ventura, CA 93001-3919                       12410    9/14/2020     24 Hour Fitness Worldwide, Inc.             $9,000.00                                                                           $9,000.00




                                                                                        Page 785 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 345 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
DeNardo, Pilar
2503 Carnegie Ln #2
Redondo Beach, CA 90278                       12411    9/13/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Lash, David
714 Reynolds Lane
Redondo Beach, CA 90278                       12412    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $94.00                                                                            $94.00
Hassonjee, Maria
4123 Snowbank Ct.
San Jose, CA 95135                            12413    9/12/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
McNeil, Hermione
519 Rolling Peaks Way
Scotch Plains, NJ 07076-2054                  12414    9/12/2020    24 Hour Fitness Worldwide, Inc.             $359.88                                                                              $359.88
Johnston, Christopher
1550 South Centinela Ave
Apt 208
Los Angeles, CA 90025                         12415    9/12/2020         24 San Francisco LLC                                                  $3,820.00                                           $3,820.00
Chen, Aaron
1299 Wisteria Drive
Fremont, CA 94539                             12416    9/12/2020       24 Hour Fitness USA, Inc.                $699.00                                                                              $699.00
Le, Curtis
8292 Gumwood Circle
Westminster, CA 92683                         12417    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                               $200.00                            $200.00
Yu, John
70 Parnell Avenue
Daly City, CA 94015                           12418    9/12/2020    24 Hour Fitness Worldwide, Inc.             $233.00                                                                              $233.00
Gopani, Aarti
2900 Aqua Virgo Loop
Orlando, FL 32837                             12419    9/14/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Tsai, Cheri
1022 Trellis LN
Alameda, CA 94502                             12420    9/12/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                            12421    9/12/2020     24 Hour Fitness Holdings LLC            $21,176.87                                                                           $21,176.87
Click, Robert M
12482 E Caspian Dr
Aurora, CO 80014                              12422    9/12/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Lackey, Angela
134 Linden St
Santa Cruz, CA 95062                          12423    9/12/2020    24 Hour Fitness Worldwide, Inc.             $263.16                                                                              $263.16
Dreger, Melissa
1380 SW 82nd Terr Apt 714
Plantation, FL 33324                          12424    9/13/2020       24 Hour Fitness USA, Inc.                    $44.48                                                                            $44.48
Hovsepian, Vartan
548 Indian Home Road
Danville, CA 94526                            12425     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Yarnall, Marcie
9708 Port Orange Lane
Las Vegas, NV 89134                           12426    9/12/2020    24 Hour Fitness Worldwide, Inc.             $375.00                                                                              $375.00


                                                                                      Page 786 of 1762
                                                                            Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 346 of 441


                                                                                                              Claim Register
                                                                                                           In re RS FIT NW LLC
                                                                                                           Case No. 20-11568

                                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                                 Amount                                           Amount           Amount
Juhl, Jerry
78365 Hwy 11
#306
La Quinta, CA 92253                                              12427     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Molloy, Margaret Ann
766 Winterside CIR
San Ramon, CA 94583                                              12428     9/9/2020     24 Hour Fitness Worldwide, Inc.              $229.00                                                                              $229.00
TRIVEDI, REENA
6615 RIDDELL ST
PLEASANTON, CA 94566                                             12429    9/14/2020    24 Hour Fitness United States, Inc.           $260.00                                                                              $260.00
Poteet, Lawrence
2425 Lozana Road
Del Mar, CA 92014                                                12430     9/9/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Niebuhr, Thomas
13584 Tradition Street
San Diego, CA 92128                                              12431     9/9/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Madireddi, Lakshmi Neena
25 N 14th St. Suite 940
San Jose, CA 95112                                               12432     9/9/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12433    9/11/2020            24 New York LLC                           $0.00                                                                              $0.00
Taumalolo, Tafuna
2615 W LONGMEADOW DR
Taylorsville, UT 84129                                           12434    9/12/2020     24 Hour Fitness Worldwide, Inc.              $112.52                                                                              $112.52
Chavez, Daniel
2386 N. Batavia St
Orange, CA 92865                                                 12435     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Yador, Samuel
3930 Oregon Street #310
San Diego, CA 92104                                              12436    9/14/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
Scannell, Sean
3534 Suprs Trail
American Canyon, CA 94503                                        12437     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Contreras, Maria E.
6964 Riverboat Dr.
Eastvale, CA 91752                                               12438     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Bowers, Lois Elaine
100 Cardinal Way
Santa Rosa, CA 95409-4111                                        12439     9/9/2020     24 Hour Fitness Worldwide, Inc.              $352.60                                                                              $352.60
Batstone, Don
PO Box 253
El Granada, CA 94018                                             12440     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Katiyar, Leslie
16583 Coriander Pl
Fontana, CA 92337                                                12441    9/14/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00




                                                                                                            Page 787 of 1762
                                                                            Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 347 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                     Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                                             Amount                                           Amount           Amount
Boethin, Doug
P.O Box 1582
Rancho Cordova, CA 95741-1582                                    12442    9/11/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Garner, William M
1312 Toulon St
Oceanside, CA 92056-6556                                         12443     9/9/2020    24 Hour Fitness Worldwide, Inc.           $180.00                                                                              $180.00
Jenkins, Janelle
5061 Troy Street
Denver, CO 80239                                                 12444    9/14/2020    24 Hour Fitness Worldwide, Inc.                            $56.21                            $33.06                             $89.27
Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12445    9/11/2020            24 Denver LLC                         $0.00                                                                              $0.00
Beaumont, Jim
20915 SE 5th St.
Sammamish, WA 98074                                              12446    9/13/2020    24 Hour Fitness Worldwide, Inc.                           $600.00                                                              $600.00
Rodewald, Nancy
1717 Clear Springs Dr
Fullerton, CA 92831                                              12447    9/12/2020    24 Hour Fitness Worldwide, Inc.              $32.51                                                                             $32.51
Bogdanowich, Marie
97 Treetop Circle
Nanuet, NY 10954                                                 12448     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Johnston, Christine
3640 F Street
Eureka, CA 95503                                                 12449    9/12/2020    24 Hour Fitness Worldwide, Inc.          $2,500.00                                                                           $2,500.00
Tao, Jia
2822 Zinnia Ct
Union City, CA 94587                                             12450    9/11/2020    24 Hour Fitness Worldwide, Inc.           $215.00                                                                              $215.00
McGill, Linda A
89 Brentwood Drive
San Rafael, CA 94901                                             12451    9/11/2020    24 Hour Fitness Worldwide, Inc.          $1,771.00                                                                           $1,771.00
Kung, Cynthia
1186 Chisolm Trail Dr
Diamond Bar, CA 91765                                            12452    9/12/2020    24 Hour Fitness Worldwide, Inc.           $719.81                                                                              $719.81
Wong, Oriana
1319 SE Ellsworth Rd
Apt 48
Vancouver, WA 98664                                              12453    9/11/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Lam, Ben
1480 Triumph Ct.
San Jose, CA 95129                                               12454    9/14/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
Baraloto, Christopher
3752 Kumquat Avenue
Miami, FL 33133                                                  12455    9/12/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Dolezal, Kristine
1590 Cordilleras Road
Redwood City, CA 94062                                           12456    9/12/2020    24 Hour Fitness Worldwide, Inc.           $913.00                                                                              $913.00




                                                                                                         Page 788 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 348 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Olvera, Jonathan
838 Orrington Ave.
La Puente, CA 91744                          12457    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                               $549.89                            $549.89
Thomas, Jay
8834 Helena Ave
Las Vegas, NV 89129                          12458    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $78.00                                                                            $78.00
Mark C. Ting Co
519 Price Way
Vallejo, CA 94591                            12459    9/11/2020    24 Hour Fitness Worldwide, Inc.             $148.80                                                                              $148.80
Riesenweber, Katrin
16911 Bixby St. #37
San Diego, CA 92127                          12460    9/11/2020    24 Hour Fitness Worldwide, Inc.             $445.48                                                                              $445.48
Tirk, Lori
4145 Shadow Lane, Unit 333
Santa Rosa, CA 95405                         12461    9/11/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Hou, Sherry
616 S Del Mar Ave. Suite A
San Gabriel, CA 91776                        12462    9/12/2020       24 Hour Fitness USA, Inc.               $7,825.00                                                                           $7,825.00
Bolhassani, Mohsen
8280 SW 87 Terrace
Miami, FL 33143                              12463    9/11/2020    24 Hour Fitness Worldwide, Inc.             $340.00                                                                              $340.00
Rahyab, Zuhra
5646 Los Angeles Ave
Simi Valley, CA 93063                        12464    9/15/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Lane, Carolin
2114 Oxford Street
Houston, TX 77008                            12465     9/9/2020    24 Hour Fitness Worldwide, Inc.             $107.17                                                                              $107.17
Smith, Derrick
2495 S Mason Rd
Apt 735
Katy, TX 77450                               12466    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $61.36                                                                            $61.36
Ferrara, Gabriella
1346 Lake Shore Drive
Massapequa Park, NY 11762                    12467    9/11/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Kumar, Kuldip
4924 Berkshire Woods Dr
Fairfax, VA 22030                            12468    9/11/2020    24 Hour Fitness Worldwide, Inc.                            $1,400.00                                                           $1,400.00
McVay, Jerry
12325 Shadow Creek Pkwy
Apt 13103
Pearland, TX 77584                           12469    9/11/2020       24 Hour Fitness USA, Inc.                    $83.98                                                                            $83.98
Aikhoje, Ekaterina A
401 Ocean Drive Apt 1008
Miami Beach, FL 33139                        12470    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $33.44                                                                            $33.44
Orbistondo, Darla
P.O. Box 700058
Kapolei, HI 96709                            12471     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $458.00          $458.00                                             $916.00
Douillard, Bertrand
444 Arkansas St
San Francisco, CA 94107                      12472    9/11/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99

                                                                                     Page 789 of 1762
                                                                            Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 349 of 441


                                                                                                            Claim Register
                                                                                                         In re RS FIT NW LLC
                                                                                                         Case No. 20-11568

                                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                     Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                                               Amount                                           Amount           Amount
Sutherland, Kevin
10707 Cassia Dr.
Austin, TX 78759                                                 12473     9/9/2020    24 Hour Fitness Worldwide, Inc.             $779.98                                                                              $779.98
Jain, Vivek
3675 Kay Ct
Fremont, CA 94538                                                12474    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,516.20                                                                           $1,516.20
Li, Eddie
29019 Crested Butte Dr
Katy, TX 77494                                                   12475    9/11/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Wong, Theresa S.
33512 Bardolph Circle
Fremont, CA 94555                                                12476    9/11/2020    24 Hour Fitness Worldwide, Inc.                                               $48.40                                              $48.40
Chalak, Abdol
2730 El Prado Road
Burlingame, CA 94010                                             12477    9/12/2020    24 Hour Fitness Worldwide, Inc.            $4,000.00                                                                           $4,000.00
Baker, Joseph E
2923 S. Coors Drive
Lakewood, CO 80228                                               12478    9/11/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
McKay, Ken
601 Iris Avenue
Corona Del Mar, CA 92625                                         12479     9/9/2020    24 Hour Fitness Worldwide, Inc.             $202.00                                                                              $202.00
Wilburn, Stanley
7 Windflower PL
The Woodlands, TX 77381                                          12480    9/12/2020    24 Hour Fitness Worldwide, Inc.             $324.74                                                                              $324.74
Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12481    9/11/2020        24 Hour Holdings II LLC                      $0.00                                                                             $0.00
Flashner, Beth
12207 Riverside Drive
Apt. 105
Valley Village, CA 91607                                         12482    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
KIM, OK
1703 CHESAPEAKE BAY CT.
HOUSTON, TX 77084-7502                                           12483    9/11/2020       24 Hour Fitness USA, Inc.                    $74.00                                                                            $74.00
Kolesnik, Vladimir
PO BOX 1672
Woodinville, WA 98072                                            12484    9/12/2020    24 Hour Fitness Worldwide, Inc.             $859.98                                                                              $859.98
Gao, Yang
6015 Heathmoor Ln
Houston, TX 77084                                                12485    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12486    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Cusolito, Arthur J.
30917 Steeplechase Drive
San Juan Capistrano, CA 92675                                    12487     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00

                                                                                                         Page 790 of 1762
                                                                            Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 350 of 441


                                                                                                              Claim Register
                                                                                                           In re RS FIT NW LLC
                                                                                                           Case No. 20-11568

                                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                                 Amount                                           Amount           Amount
Nottingham, Charlotte
125 Franklin Avenue
Mount Vernon, NY 10550                                           12488    9/13/2020    24 Hour Fitness United States, Inc.          $1,334.42                                                                           $1,334.42
KIM, KENNETH T.
1703 CHESAPEAKE BAY CT.
HOUSTON, TX 77084                                                12489    9/11/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Ellman, Martin
2241 Fernspring Dr
Round Rock, TX 78665                                             12490    9/11/2020    24 Hour Fitness United States, Inc.           $499.98                                                                              $499.98
Rubenfeld, Sheldon
3122 Robinhood St
Houston, TX 77005                                                12491    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,992.00                                                                           $1,992.00
Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12492    9/11/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Zhang, Li
3034 Pistache Ln
San Jose, CA 95124                                               12493    9/12/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Garrett, Bonnie
9931 NW Abbey Rd.
Portland, OR 97229                                               12494    9/11/2020     24 Hour Fitness Worldwide, Inc.              $608.00                                                                              $608.00
Vargas, Micah
2924 Dunkirk Drive
Oxnard , CA 93035                                                12495    9/12/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
O'Brien, Kaitlyn
620 Spring Forest Dr
Bedford, TX 76021                                                12496    9/12/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Toebbe, Tye
3403 Steamboat Island Road
PMB 564
Olympia, WA 98502                                                12497    9/11/2020     24 Hour Fitness Worldwide, Inc.              $453.32                                                                              $453.32
DiGiorgio, Joe
2806 Mayfield Ridge Lane
Katy, TX 77494                                                   12498    9/11/2020     24 Hour Fitness Worldwide, Inc.                               $90.90                                                               $90.90
Gutierrez, Diana
                                                                 12499    9/12/2020          24 San Francisco LLC                       $68.23                                                                             $68.23
Valdovinos, Kimberly Alexandra
362 W Weeping Willow Ave
Orange, CA 92865                                                 12500    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.50                                                                              $500.50
Levchenko, Yevhen
10019 NE 71st St
Vancouver, WA 98662                                              12501    9/11/2020     24 Hour Fitness Worldwide, Inc.              $390.00                                                                              $390.00
Gartner, Lawrence M.
28398 Alamar Rd
Valley Center, CA 92082                                          12502    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Tran, Anh-Tuan
5100 Fresno Ave
Pflugerville, TX 78660                                           12503    9/11/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00

                                                                                                            Page 791 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 351 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
CARVAJAL, JUAN
10101 SW 136TH ST
MIAMI, FL 33176                              12504    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $73.83                                                                            $73.83
Puchner, Marc
2931 Northern Lights Dr
Arnold, MO 63010                             12505    9/12/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Parente, Carlos
PO Box 13257
Newport Beach, CA 92658                      12506    9/11/2020       24 Hour Fitness USA, Inc.               $6,200.00                                                                           $6,200.00
Chen, Lily Y
1299 Wisteria Drive
Fremont, CA 94539                            12507    9/12/2020       24 Hour Fitness USA, Inc.                $700.00                                                                              $700.00
Neises, Todd A.
13222 Paraiso Rd.
Apple Valley, CA 92308                       12508    9/11/2020    24 Hour Fitness Worldwide, Inc.             $912.00                                                                              $912.00
Rosen, Phil V.
1614 Teardrop St
Las Vegas, NV 89142                          12509    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $39.98                                                                            $39.98
Holland, Randy
3153 Gingerwood Lane
Lancaster, CA 93536                          12510    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           12511    9/12/2020    24 Hour Fitness Worldwide, Inc.          $21,176.87                                                                           $21,176.87
Li, Chunying
2724 River Forest Ct
Bedford, TX 76021                            12512    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Simonian, Sevan
350 South Sierra Madre Blvd.#4
Pasadena, CA 91107                           12513    9/14/2020       24 Hour Fitness USA, Inc.                $396.98                                                                              $396.98
Dieudonne, Marie
2399 NW 160th Terrace
Pembroke Pines, FL 33028                     12514    9/11/2020       24 Hour Fitness USA, Inc.                                                                  $208.64                            $208.64
Ruffin, Teriakyesha L
11920 167th Street
Artesia, CA 90701                            12515    9/11/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Williams, Tyler
406 Prospect Avenue Apt. 4O
Hackensack, NJ 07601                         12516    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wang, Xin
3506 Hawkwood Rd
Diamond Bar , CA 91765                       12517    9/12/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Nguyen, Duc
20008 Shadow Creek Cir
Castro Valley, CA 94552                      12518    9/11/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Pablo, Laura
5177 Topanga Canyon Blvd
Woodland Hills, CA 91364                     12519    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00




                                                                                     Page 792 of 1762
                                                       Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 352 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Garg, Kartik
2009 Princess Court
Woodbridge, NJ 07095                        12520    9/11/2020     24 Hour Fitness Worldwide, Inc.              $107.42                                                                              $107.42
Frost, John
3448 Greenbrier Drive
Frisco, TX 75033                            12521    9/14/2020     24 Hour Fitness Worldwide, Inc.              $160.88                                                                              $160.88
Oliynyk, Yuliya
2782 Lyle Ct
Santa Clara, CA 95051                       12522    9/11/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Huang, Johnson
756 Glen Mead Ct
San Jose, CA 95133                          12523    9/18/2020    24 Hour Fitness United States, Inc.                          $1,274.98                                                           $1,274.98
Wu, Alexander
3216 Oso Grande Way
Antioch, CA 94531                           12524    9/17/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Delgado, Lincoln
4533 Montebello Avenue
Las Vegas, NV 89110                         12525    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Keshishian, Harry
8437 Quartz Ave
Winnetka, CA 91306                          12526    9/12/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Daghighian, Kambiz
6207 Beckford Ave.
Tarzana, CA 91335                           12527    9/11/2020     24 Hour Fitness Worldwide, Inc.           $30,774.00                                                                           $30,774.00
Lourenco, Tanner
18506 Arline Ave.
Artesia, CA 90701                           12528    9/11/2020     24 Hour Fitness Worldwide, Inc.              $479.88                                                                              $479.88
LIEN, KENNETH
825 W ROBERTA AVE
FULLERTON, CA 92832                         12529    9/11/2020    24 Hour Fitness United States, Inc.             $14.19                                                                              $14.19
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                          12530    9/12/2020    24 Hour Fitness United States, Inc.        $21,176.87                                                                           $21,176.87
Laferte, Sara
6 Yale Circle
Kensington, CA 94708-1015                   12531    9/11/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Caldwell, Terry
1484 S. Perkins Place
Mountain House, CA 95391                    12532    9/12/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Gutierrez, Noah L
5919 El Rancho Dr
Whittier, CA 90606                          12533     9/9/2020     24 Hour Fitness Worldwide, Inc.                $63.98                                                                              $63.98
Knox, Shera
21831 Trailwood Manor Lane
Katy, TX 77449                              12534    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $179.63                                                              $179.63
Stern, William
1671 Kingspoint Dr
Walnut, CA 91789                            12535     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99




                                                                                       Page 793 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 353 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Khachatourian, Artin
12473 San Fernando Rd.
Sylmar, CA 91342                              12536    9/18/2020       24 Hour Fitness USA, Inc.                                $141.97                                                              $141.97
Falkner, Maria
1112 Pearl St
Alameda, CA 94501                             12537    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Tsuchiya, Junko
38 Livingston Street, Apt 4
Brooklyn, NY 11201                            12538     9/9/2020    24 Hour Fitness Worldwide, Inc.             $107.43                                                                              $107.43
Lourenco, Landon Blake
18506 Arline Ave.
Artesia, CA 90701                             12539    9/11/2020    24 Hour Fitness Worldwide, Inc.             $479.98                                                                              $479.98
Segovia, Ryan
1413 Hunter Dr
Redlands, CA 92374-2527                       12540     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $81.24                                                                            $81.24
Kroeckel, Kent
3500 South King Street Lot 64
Denver, CO 80236                              12541     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lentini, Frank
162 Madison Ave
Hasbrouck Heights, NJ 07604                   12542    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $39.99                                                                            $39.99
Donahue, Kevin
1205 N BROADWAY ST.
SANTA ANA, CA 92701                           12543     9/9/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Su, Joseph
16901 Napa St E-236
North Hills, CA 91343                         12544    9/14/2020    24 Hour Fitness Worldwide, Inc.             $599.99                                                                              $599.99
Stilbert, Tyler
4694 SW 161st Pl
Beaverton, OR 97078                           12545    9/11/2020    24 Hour Fitness Worldwide, Inc.                             $150.00                                                              $150.00
Ede, Anthony E.
2631 Alta Vista Drive
Newport Beach, CA 92660                       12546     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,060.00                                                                           $1,060.00
Lentini, Catherine
162 Madison Ave
Hasbrouck Heights, NJ 07604                   12547    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $39.99                                                                            $39.99
Barry, Lia Harch
6412 SE 65th Ave
Portland, OR 97206                            12548    9/11/2020    24 Hour Fitness Worldwide, Inc.             $337.41                                                                              $337.41
Webb, Gordy
225 106th Avenue NE
Bellevue, WA 98004                            12549    9/11/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Serrano, Omar
189 Knollwood Terrace
Clifton, NJ 07012                             12550    9/13/2020           24 New York LLC                      $100.00                                                                              $100.00
Gary, Robert J.
1940 Baja Vista Way
Camarillo, CA 93010-9275                      12551     9/9/2020    24 Hour Fitness Worldwide, Inc.             $924.00                                                                              $924.00




                                                                                      Page 794 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 354 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Zhao, Joey
2647 Boren Dr
San Jose, CA 95121-2706                       12552    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $649.99                                                              $649.99
Nguyen, Annie
36743 Spruce Street
Newark, CA 94560                              12553    9/18/2020     24 Hour Fitness Worldwide, Inc.              $641.66                                                                              $641.66
Oliver, Sharon L.
7316 El Dorado Dr
Buena Park, CA 90620                          12554     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Johnson (Lao Maiden name on account), Mary
P.O Box 277
Redmond, WA 98073                             12555    9/11/2020     24 Hour Fitness Worldwide, Inc.                $76.67                                                                              $76.67
Darling, Sunny
4927 Runway Drive
Fair Oaks, CA 95628                           12556    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Glazer, Barry
1227 Sunset Plaza Drive
Los Angeles, CA 90069                         12557     9/9/2020     24 Hour Fitness Worldwide, Inc.              $192.00                                                                              $192.00
Latham, Melody B
2005 NE 75th Avenue
Portland, OR 97213                            12558    9/12/2020     24 Hour Fitness Worldwide, Inc.                $29.00                                                                              $29.00
Peterson, Janet G
6837 Rockcrest LN
Citrus Heights, CA 95621                      12559     9/9/2020     24 Hour Fitness Worldwide, Inc.              $299.96                                                                              $299.96
Bahadorani, Bobby
117 Patton Way
Tustin, CA 92782                              12560    9/14/2020     24 Hour Fitness Worldwide, Inc.              $216.00                                                                              $216.00
Lemons, Reina
15703 Oxenford Drive
Tomball, TX 77377                             12561    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Burks, Anne T.
4476 Saratoga Ave.
San Diego, CA 92107                           12562    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
ARBAT, MAGDALENA
10330 W EXPOSITION DR
LAKEWOOD, CO 80226-7500                       12563    9/11/2020    24 Hour Fitness United States, Inc.             $29.99                                                                              $29.99
Mentley, Susan Fifield
817 SE 15th Avenue
Portland, OR 97214                            12564     9/9/2020     24 Hour Fitness Worldwide, Inc.              $717.00                                                                              $717.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                            12565    9/12/2020            24 New York LLC                    $21,176.87                                                                           $21,176.87
Prichard, Kyle
PO Box 6033
Anaheim, CA 92816                             12566    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Teed, Veronica
26351 Rosa Street
Laguna Hills, CA 92656                        12567     9/9/2020     24 Hour Fitness Worldwide, Inc.              $107.86                                                                              $107.86




                                                                                         Page 795 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 355 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Parma, Floyd D
251 Wicklow Drive
South San Francisco, CA 94080-1050           12568    9/11/2020        24 Hour Fitness USA, Inc.                $1,600.00                                                                           $1,600.00
IRFAN, IMAAD M
1019 CENTRAL BLVD
HAYWARD, CA 94542                            12569    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $450.00                                                              $450.00
Pawar, Mukta
4232 Beaumont St
Fremont, CA 94536                            12570    9/11/2020     24 Hour Fitness Worldwide, Inc.              $304.58                                                                              $304.58
Mazumder, Tushar
2864 Glen Donegal Dr
San Jose, CA 95148                           12571    9/12/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Simas, Rick
4252 Fifth Avenue
San Diego, CA 92103                          12572    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,162.00                                                                           $1,162.00
Hughes, David L.
5 Dogwood Dr.
Hawthorne, NJ 07506                          12573    9/11/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Monico, David
1803 Cottonwood Court
Sugar Land, TX 77498                         12574    9/11/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Daniels, Monika
2732 E. Pondero Dr
Apt 118
Camarillo, CA 93010                          12575     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Hassett, Sophie
4065 McLaughlin Avenue
Apartment 1
Los Angeles, CA 90066                        12576    9/11/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Meyer, Hollie
21727 Wahoo Trail
Chatsworth, CA 91311                         12577     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,625.00                                                                           $1,625.00
Chalak, Abdol
2730 El Prado Road
Burlingame, CA 94010                         12578    9/12/2020     24 Hour Fitness Worldwide, Inc.           $20,000.00                                                                           $20,000.00
Patterson, Ashley
25799 Nubs Ct.
Menifee, CA 92584                            12579    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
LaFave, Monte
6904 Altaville Lane
Bakersfield, CA 93309-3442                   12580     9/9/2020    24 Hour Fitness United States, Inc.           $152.40                                                                              $152.40
Ramirez, Lilian
5281 Sunny Orchard Lane
San Jose, CA 95135                           12581    9/14/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Herod, Laura
2442 1/2 Gates St.
Los Angeles, CA 90031                        12582    9/13/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Li, Huan Di
565 Bay Ridge Ave
Brooklyn, NY 11220                           12583     9/8/2020            24 New York LLC                       $196.74                                                                              $196.74

                                                                                        Page 796 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 356 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lalchandani, Atam
13300 Country Way
Los Altos Hills, CA 94022                    12584     9/9/2020        24 Hour Fitness USA, Inc.                                 $672.92                                                              $672.92
Padilla, Monica
2553 Pheasant Drive
San Diego, CA 92123                          12585    9/12/2020     24 Hour Fitness Worldwide, Inc.                               $63.00                                                               $63.00
FARRISH, CYNTHIA N.
10700 PRINCE ROYAL CT
OAKLAND, CA 94605                            12586    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Valenzuela, Mary E.
1730 Filbert St 202
San Francisco, CA 94123                      12587     9/9/2020          24 San Francisco LLC                    $386.65                                                                              $386.65
Kreck, Joe T
9735 CR 2432
Terrell, TX 75160                            12588    9/11/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
McGovern, Nicole
615 Point Gallinas Rd
San Rafael, CA 94903                         12589    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           12590    9/12/2020         24 Hour Holdings II LLC               $21,176.87                                                                           $21,176.87
Macdonald, Gregory
P.O. Box 6297
Santa Rosa, CA 95406                         12591    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
PSEG LI
Special Collections
15 Park Drive
Melville, NY 11747                           12592    9/11/2020        24 Hour Fitness USA, Inc.              $24,553.96                                                                           $24,553.96
Patak, Lance
1532 NW Blue Ridge Drive
Seattle, WA 98177                            12593    9/13/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Caldwell, Frances
1484 S. Perkins Place
Mountain House, CA 95391                     12594    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Salas, John
1 Piccadilly Court
Aliso Viejo, CA 92656                        12595    9/11/2020     24 Hour Fitness Worldwide, Inc.              $312.50                                                                              $312.50
Emami, Sara
2416 Lenai Circle
Corona, CA 92879                             12596    9/12/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Baldonado-Ranosa, Elgitha
417 Bristol Way
Corona, CA 92879                             12597    9/11/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Moir, Ellen
307 Marnell Ave.
Santa Cruz, CA 95062                         12598    9/11/2020     24 Hour Fitness Worldwide, Inc.              $898.17                                                                              $898.17
Sallabanda, Sidona
1917 Bayridge Parkway Apt 3R
Brooklyn, NY 11204                           12599    9/11/2020    24 Hour Fitness United States, Inc.           $299.99                                                                              $299.99


                                                                                        Page 797 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 357 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
APRIVA LLC
ATTN: BJ PACKARD
7600 N 16TH ST
STE 230
PHOENIX, AZ 85020                            12600    9/11/2020        24 Hour Fitness USA, Inc.              $22,904.68                                                                           $22,904.68
Roethig, Douglas Timothy
390 Arlington Way
Menlo Park, CA 94025                         12601    9/10/2020     24 Hour Fitness Worldwide, Inc.              $446.00                                                                              $446.00
Bicking, Pamela
16554 E. Floyd Ave.
Aurora, CO 80013                             12602    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Loquellano, Lena
16861 Sims Lane
Apt. C
Huntington Beach, CA 92649                   12603    9/11/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Hall, Jimmy
12400 Nedra Dr
Granada Hills, CA 91344                      12604    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Bryant, Anthony
3122 Colebrook Lane
Dublin, CA 94568                             12605    9/13/2020     24 Hour Fitness Worldwide, Inc.              $408.00                                                                              $408.00
Holliday, Doug Brian
839 Terra California Apt 1
Walnut Creek, CA 94595                       12606    9/11/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Frog, Sofiya
2615 Homecrest Ave
Apt. 1A
Brooklyn, NY 11235                           12607    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $263.88                            $263.88
Liao, Jenny
32441 Darlene Way
Union City, CA 94587                         12608    9/13/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Kent, Charlotte
5421 Oneida Way
Antioch, CA 94531                            12609    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wright, Adam
4211 Delmar Ave
Dallas, TX 75206                             12610    9/15/2020    24 Hour Fitness United States, Inc.           $215.00                                                                              $215.00
Lurch, Jay
5 Mill Creek Road
New City, NY 10956                           12611    9/10/2020    24 Hour Fitness United States, Inc.           $510.00                                                                              $510.00
ALMEDA, MARK
730 40TH ST
RICHMOND, CA 94805                           12612    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Lerma, Derk
199 W Sidlee St.
Thousand Oaks, CA 91360                      12613    9/11/2020     24 Hour Fitness Worldwide, Inc.                                               $350.00                                             $350.00
Cahir, Michael B.
5132 10TH RD., N
Arlington, VA 22205                          12614    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                        Page 798 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 358 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Stephens, Emily
27721 105th Ave SE
Kent, WA 98030                                12615    9/12/2020    24 Hour Fitness Worldwide, Inc.            $2,097.78       $2,032.80                                                           $4,130.58
Sanchez, Ruben
527 South 46th Street
San Diego, CA 92113-1911                      12616    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
Alessandrello, James
93 Lower Notch Road
Little Falls, NJ 07424                        12617    9/10/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Boone, Amanda
4036 Sasta St Unit 6
San Diego, CA 92109                           12618    9/11/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Boothe, Yvonne
PO Box 967
Central Islip, NY 11722-0967                  12619    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $87.84                                                                            $87.84
Fernandez, Wen
2011 Hazeltine Dr
Oxnard, CA 93036                              12620    9/13/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Bevli, Gurmohanjeet
10327 Midway Street
Bellflower, CA 90706                          12621    9/13/2020       24 Hour Fitness USA, Inc.                               $2,398.00                                                           $2,398.00
Abhyankar, Abhijit
874 Pippin Dr
Sunnyvale, CA 94087                           12622    9/12/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Ji, Michael
20302 Elkwood Road
Walnut, CA 91789                              12623    9/11/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Deleveaux, Sinardo
                                              12624    9/12/2020         24 San Francisco LLC                        $0.00                                                                             $0.00
Madrigal, Juan
1200 S. Grand Ave. Apt #717
Los Angeles, CA 90015                         12625    9/12/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Desai, Gayatri
128 Rock Hill Rd
Clifton, NJ 07013-2328                        12626    9/10/2020    24 Hour Fitness Worldwide, Inc.             $237.86                                                                              $237.86
Thipatima, Kathryn
1087 N. Glendora Ave
Covina, CA 91724                              12627    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $58.00                                                                            $58.00
Glavis, Greta
c/o Nguyen Law Corporation
Natalie T. Nguyen, Esq.
2260 Avenida de la Playa
La Jolla, CA 92037                            12628    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                            12629    9/12/2020            RS FIT NW LLC                    $21,176.87                                                                           $21,176.87
Issak, Frank
950 Billings St Apt 5
El Cajo, CA 92020                             12630    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00


                                                                                      Page 799 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 359 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sanderlin, Patricia
20321 Cochran Rd
Hempstead, TX 77445                          12631    9/11/2020     24 Hour Fitness Worldwide, Inc.                $42.21                                                                              $42.21
Medof, Sandra
11135 Weddington St Apt 221
North Hollywood, CA 91601                    12632    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $298.00                                                              $298.00
Duval, Mario
12 Killian Pl.
Totowa, NJ 07512                             12633    9/10/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Sansing, Maureen
2469 Irma Way
Castro Valley, CA 94546                      12634    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $739.68                                                              $739.68
Padilla, Mary R.
9683 Kewen Avenue
Arleta, CA 91331-3422                        12635    9/10/2020     24 Hour Fitness Worldwide, Inc.              $705.50                                                                              $705.50
Elkhouri, Roukoz
6561 Colon Circle
Huntington Beach, CA 92647                   12636    9/13/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ebrahimi, Valentina
1316 N. Columbus Ave. Unit 206
Glendale, CA 91202                           12637    9/13/2020     24 Hour Fitness Worldwide, Inc.                $77.89                                                                              $77.89
CAMDEN, KAREN
1393 ISABELLA AVENUE
UNION, NJ 07083-5328                         12638    9/11/2020     24 Hour Fitness Worldwide, Inc.                $45.91                                                                              $45.91
Holt, Marcus
4231 Half Moon Bay Way
Oceanside, CA 92058                          12639    9/12/2020     24 Hour Fitness Worldwide, Inc.                $79.36                                                                              $79.36
Jackson, Debra
1680 N.W. 133rd Street
Miami, FL 33167                              12640    9/10/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Cisneros-Jones, Claudia
2592 Pioneer Ave
San Jose, CA 95128                           12641    9/11/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Purpura, Mary
3814 Amyx Court
Hayward , CA 94542                           12642    9/13/2020     24 Hour Fitness Worldwide, Inc.                $95.00                                                                              $95.00
Rothman, Howard S.
2015 Shore Parkway Apt. 12A
Brooklyn, NY 11214-6859                      12643    9/10/2020            24 New York LLC                       $252.00                                                                              $252.00
Mudavanhu, Tanaka
2071 150th Ave
San Leandro, CA 94578                        12644    9/11/2020     24 Hour Fitness Worldwide, Inc.              $633.95                                                                              $633.95
Lam, Katherine
PO Box 14383
Fremont, CA 94539                            12645    9/13/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Ehara, Jaylen
47-095 Aka Place
Kaneohe, HI 96744                            12646    9/11/2020     24 Hour Fitness Worldwide, Inc.              $110.85                                                                              $110.85




                                                                                        Page 800 of 1762
                                                                            Case 20-11568-KBO         Doc 72-5        Filed 04/19/21     Page 360 of 441


                                                                                                            Claim Register
                                                                                                         In re RS FIT NW LLC
                                                                                                         Case No. 20-11568

                                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                     Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                                               Amount                                           Amount           Amount
Yang, Xue
PO BOX 2163
TEMPLE CITY, CA 91780                                            12647    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $36.70                                                                            $36.70
Oltman, Joshua Timothy
32991 Buccaneer St.
                                                                 12648    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Bullard, Deborah
1663 Lindenwood Dr.
Concord, CA 94521                                                12649    9/11/2020    24 Hour Fitness Worldwide, Inc.              $437.43                                                                             $437.43
O'Brien, Ayssa
5541 Satinleaf Way
San Ramon, CA 94582                                              12650    9/11/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00
Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Attn: Michael Busenkell, Esq.
Gellert Scali Busenkell & Brown, LLC
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12651    9/11/2020     24 Hour Fitness Holdings LLC                    $0.00                                                                             $0.00
Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12652    9/11/2020          RS FIT Holdings LLC                        $0.00                                                                             $0.00
Green, Edward
3960 Hillman Avenue #8B
Bronx, NY 10463                                                  12653    9/12/2020    24 Hour Fitness Worldwide, Inc.                            $1,078.70                                                           $1,078.70
Edwards, Anne K.
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                                            12654    9/11/2020       24 Hour Fitness USA, Inc.            $1,205,292.06                                                                      $1,205,292.06
Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12655    9/11/2020            RS FIT NW LLC                            $0.00                                                                             $0.00
Muscarello, John
31 Secatogue Lane E
West Islip, NY 11795                                             12656    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
Urso, Myung Ok
10138 Glen Aire Ave
Las Vegas, NV 89148-4289                                         12657    9/13/2020    24 Hour Fitness Worldwide, Inc.              $103.66                                                                             $103.66
Riddle, Jerry
13315 Judah Ave
Hawthorne, CA 90250                                              12658    9/11/2020    24 Hour Fitness Worldwide, Inc.              $119.04                                                                             $119.04
Jindal, Kavya
18861 Caminito Cantilena Unit 33
San Diego, CA 92128                                              12659    9/13/2020       24 Hour Fitness USA, Inc.                               $3,073.00                                                           $3,073.00
Penrod, Debra Lynn
5545 Flagstaff Rd
Boulder, CO 80302                                                12660    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $99.77                                                                            $99.77


                                                                                                         Page 801 of 1762
                                                       Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 361 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Zhang, Rui
11826 Cedarbrook PL
Rancho Cucamonga, CA 91730                  12661    9/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ray, Joseph
580 Gardenia Circle
Titusville, FL 32796                        12662    9/11/2020     24 Hour Fitness Worldwide, Inc.              $836.00                                                                              $836.00
DASTUR, JER
2231 ALA WAI BLVD #302
HONOLULU , HI 96815                         12663    9/11/2020     24 Hour Fitness Worldwide, Inc.              $312.00                                                                              $312.00
Granados, Vanessa
1301 Las Riendas Dr. #46
La Habra, CA 90631                          12664    9/11/2020    24 Hour Fitness United States, Inc.           $213.00                                                                              $213.00
Renner, Dennis K
1510 NE 45th Ave
Apt 1
Portland, OR 97213                          12665    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Cho, Kwisuk Han
15214 98th CT NE
Bothell, WA 98011                           12666    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Nunez, Luis
3123 E 65th St
Long Beach, CA 90805                        12667    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Classic Protection Systems, Inc.
Attn: Cathy Carsey
1648 W. Sam Houston Parkway North
Houston, TX 77043                           12668    9/11/2020     24 Hour Fitness Worldwide, Inc.              $614.26                                                                              $614.26
Garza, Gabriel
929 Maple Dr
Salida, CO 81201                            12669    9/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Garner, Lundon
9314 South Van Ness Ave.
Los Angeles, CA 90047                       12670    9/11/2020     24 Hour Fitness Worldwide, Inc.                $47.32                                                                              $47.32
Colon, Marissa
642 Cardiff
Irvine, CA 92606                            12671    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                                 $50.69                             $50.69
Leary, Jim
17591 De Long Circle
Huntington Beach, CA 92649                  12672    9/13/2020    24 Hour Fitness United States, Inc.             $27.50                                                                              $27.50
Alkawadri, Nawar
30 Esternay Drive
Foothill Ranch, CA 92610                    12673    9/11/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Crawford, Analise
1321 Homestead Ave
Walnut Creek , CA 94598                     12674    9/11/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Loewen, KC
797 Iris Ave
Sunnyvale, CA 94086                         12675    9/11/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Gomez, Laura
2208 Crestfield Drive
San Ramon, CA 94582                         12676    9/11/2020     24 Hour Fitness Worldwide, Inc.                $51.99                                                                              $51.99

                                                                                       Page 802 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 362 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Torres, Laura
186 S. Birchwood St.
Anaheim, CA 92808                            12677    9/11/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Suvak, Ela
2666 32nd Street
Santa Monica, CA 90405                       12678    9/11/2020    24 Hour Fitness Worldwide, Inc.             $133.97                                                                              $133.97
Olimpo, Kalin
1 Vista Montana apt #2448
San Jose, CA 95134                           12679    9/11/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Atwood, Heather
3223 Jennings Street
San Francisco, CA 94124                      12680    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $63.92                                                                            $63.92
CITY OF CAMARILLO
601 CARMEN DRIVE
CAMARILLO, CA 93011                          12681    9/11/2020       24 Hour Fitness USA, Inc.                $423.73                                           $423.73                            $847.46
Powers, Tamara
4644 S Crystal Way, Unit B
Aurora, CO 80015                             12682    9/11/2020            24 Denver LLC                       $969.00                                                                              $969.00
Carrico, Victoria
1608 Via Calendula
San Clemente, CA 92673                       12683    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $78.00                                                                            $78.00
Freedman, Keith
PO Box 14843
San Francisco, CA 94114-0843                 12684    9/11/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Lozner, Steven William
18 Brownstone Way
Upper Saddle River, NJ 07458                 12685    9/11/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Chiu, Harlan
10 Teodora Ct.
Moraga, CA 94556                             12686    9/11/2020       24 Hour Fitness USA, Inc.                    $79.13                                                                            $79.13
Frascarelli, Kimberly
1739 Roman Avenue
Camarillo, CA 93010                          12687    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $95.97                                                                            $95.97
Cenatus, Derrick
6801 SW 20th Ct
Miramar, FL 33023                            12688    9/13/2020    24 Hour Fitness Worldwide, Inc.             $178.00                                                                              $178.00
Humphrey, Randy
16005 Ocean Avenue
Whittier, CA 90604                           12689    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Frias, Joel Enrique
PO Box 85672
Seattle, WA 98145                            12690    9/11/2020    24 Hour Fitness Worldwide, Inc.             $118.63                                                                              $118.63
HYMANS, ALFRED
5667 BLUFFS DR.
ROCKLIN, CA 95765                            12691    9/11/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Humphrey, Debbi
16005 Ocean Avenue
Whittier, CA 90604                           12692    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00




                                                                                     Page 803 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 363 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
LOURO, MELISSA
2374 STEUBEN STREET
UNION, NJ 07083                              12693    9/13/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
White, Tanya
3435 Artesia Blvd apt 31
Torrance, CA 90501                           12694    9/11/2020    24 Hour Fitness Worldwide, Inc.           $611.63                                                                              $611.63
Anton, Allison
1674 Walnut Pl
Concord, CA 94519                            12695    9/11/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Veerapong, Narudee
1340 Bannon Ave.
La Puente, CA 91744                          12696    9/11/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Alcantar, Baldo C.
1712 S. Vermont Ave
Glendora, CA 91740                           12697    9/11/2020    24 Hour Fitness Worldwide, Inc.                           $162.50                                                              $162.50
Shams, Fariborz
515 S. Beach Blvd. #F
Anaheim, CA 92804                            12698    9/11/2020    24 Hour Fitness Worldwide, Inc.              $76.00                                                                             $76.00
Martinez, Beverly Deliz
3300 Taper Ave
San Jose, CA 95124-2144                      12699    9/11/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Ambayon, Andrew
44243 Lupine Pl.
Fremont, CA 94539                            12700    9/11/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Ma, Wendy C
1646 Adna Ave
Hacienda Heights, CA 91745                   12701    9/11/2020    24 Hour Fitness Worldwide, Inc.           $161.00                                                                              $161.00
Hill, Theresa
555 E Carson St
Unit 80
Carson, CA 90745                             12702    9/11/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
La, Tony
371 Head St.
San Francisco, CA 94132                      12703    9/11/2020    24 Hour Fitness Worldwide, Inc.          $5,000.00                                                                           $5,000.00
Chiu, Lai Chan
1478 Sugar Creek Blvd
Sugar Land, TX 77478                         12704    9/11/2020    24 Hour Fitness Worldwide, Inc.                           $340.00                                                              $340.00
Saechao, Allie
2119 Judah St.
San Francisco, CA 94122                      12705    9/11/2020    24 Hour Fitness Worldwide, Inc.           $750.00                                                                              $750.00
Gonzales, Vicente
723 Berkshire Place
Milpitas, CA 95035                           12706    9/11/2020    24 Hour Fitness Worldwide, Inc.           $155.97                                                                              $155.97
Sole, Jorge
16 Serna
Rancho Santa Margarita, CA 92688             12707    9/12/2020    24 Hour Fitness Worldwide, Inc.           $249.66                                                                              $249.66
Nielson, Manvita
3680 Andrews Dr. Apt 210
Pleasanton, CA 94588                         12708    9/11/2020    24 Hour Fitness Worldwide, Inc.              $41.99                                                                             $41.99


                                                                                     Page 804 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 364 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Montoya, Janice
PO Box 906
Manitou Springs, CO 80829                     12709    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,036.00                                                                           $1,036.00
Scott, Shane
16796 Oak Way Lane
Chino Hills, CA 91709                         12710    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Butala, Niyati
2899 Hawk Road
Chino Hills, CA 91709                         12711    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Williams, Shambria
1032 Albany Street 5
Los Angeles, CA 90015                         12712    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Vu, Dao
9844 Fall Valley Way
Sacramento, CA 95829                          12713    9/13/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Farrell, Caitlyn
100 Bayo Vista Way, Apt. 32
San Rafael, CA 94901                          12714    9/11/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Je, Jeran M.
5225 Casa Danielle Circle
Sacramento, CA 95824                          12715    9/11/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Hosoda, Christine
Christine Hosoda
365 Merimont Circle
San Bruno, CA 94066                           12716    9/13/2020        24 Hour Fitness USA, Inc.                 $896.21                                                                              $896.21
Carlson, Andrea
1780 Grain Mill Rd
San Marcos, CA 92078                          12717    9/11/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Vanderzee, Emrys
1705 Silverlake Rd
Everett, WA 98208                             12718    9/11/2020    24 Hour Fitness United States, Inc.           $548.92                                                                              $548.92
Gerpen, Mary Van
100 W Marine View PL
Orondo, WA 98843                              12719    9/11/2020    24 Hour Fitness United States, Inc.           $113.02                                                                              $113.02
Turner, Gwen
2528 Merlin Drive
Lewisville , TX 75056-5702                    12720    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Walters, Jordan
1296 Foothill Street
Redwood City, CA 94061                        12721    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Shair, Lily
38623 Cherry Lane Apt. 139
Fremont, CA 94536                             12722    9/11/2020        24 Hour Fitness USA, Inc.                 $224.15                                                                              $224.15
Gonzalez, Francisco
11951 Vanowen St apt A
North Hollywood, CA 91605                     12723    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Duong, Kanya
9656 Carroll Canyon Rd
Apt F7
San Diego, CA 92126                           12724    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $65.00                                                                             $65.00

                                                                                         Page 805 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 365 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Patel, Smita
5052 Impatiens Drive
San Jose, CA 95111                           12725    9/13/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Stewart, Christopher
912 Furlong Road
Sebastopol, CA 95472                         12726    9/11/2020     24 Hour Fitness Worldwide, Inc.              $299.96                                                                              $299.96
Jacobsen, Gregory
859 Calle Montera
Escondido , CA 92025                         12727    9/11/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
MUKATY, A.
14821 BESCOTT DRIVE
AUSTIN, TX 78728                             12728    9/13/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Tutt, Gail M.
PO Box 691616
Stockton, CA 95269                           12729    9/11/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Howard, Kivu
1714 Franklin St, #204
Oakland, CA 94612                            12730    9/13/2020            24 New York LLC                       $344.90                                                                              $344.90
Ausman, Matthew
5401 Westport Rd
Madison, WI 53704                            12731    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
CHOW, WEIHSIUNG
1006 SAN ANTONIO AVE
FULLERTON, CA 92835                          12732    9/11/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Blas, Deo
14822 Lark St
San Leandro, CA 94578                        12733    9/13/2020     24 Hour Fitness Worldwide, Inc.                $44.98                                                                              $44.98
Abbas, Muhammad
6219 Murdock Way
San Ramon, CA 94582                          12734    9/11/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Heimbach, Mercy
235 56th St
Apt 7
West New York, NJ 07093                      12735    9/11/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Leung, Kent
611 W. Norman Ave
Arcadia, CA 91007                            12736    9/13/2020     24 Hour Fitness Worldwide, Inc.                $29.00                                                                              $29.00
Glavis, Greta
c/o Nguyen Law Corporation
Natalie T. Nguyen, Esq.
2260 Avenida de la Playa
La Jolla, CA 92037                           12737    9/11/2020     24 Hour Fitness Worldwide, Inc.                             $1,541.00                                                           $1,541.00
Cornejo, Angel
1717 Scott Rd #R
Burbank, CA 91504                            12738    9/13/2020     24 Hour Fitness Worldwide, Inc.                $76.00                                                                              $76.00
Fung, Johnny
1088 Everglades Dr.
Pacifica, CA 94044                           12739    9/13/2020    24 Hour Fitness United States, Inc.        $40,000.00                                                                           $40,000.00




                                                                                        Page 806 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 366 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Teems, Renee
6653 Maury Drive
San Diego, CA 92119                          12740    9/13/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
PROSDOCIMI, ALYSHA
22944 NE 24th Pl
Sammamish, WA 98074                          12741    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $84.48                                                                             $84.48
Knue, Michael N.
925 14th St. Apt 28
Santa Monica, CA 90403                       12742    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $375.00                                                              $375.00
Bohn, Faith
45 Kai Nana Place
Kula, HI 96790                               12743    9/13/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Kim, Mihyon
535 Pierce street
APT 3416
Albany, CA 94706                             12744    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $300.00                            $300.00
Khounlamontry, Kevin
12630 Morrison St
Moreno Valley, CA 92555                      12745    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $135.00                             $0.00                            $135.00
Tso, David
691 Blue Spruce Drive
Danville, CA 94506                           12746    9/14/2020        24 Hour Fitness USA, Inc.                 $495.00                                                                              $495.00
Kawa, Chloe
1030 W. Huntington Dr. #28
Arcadia, CA 91007                            12747    9/13/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hammond, Savannah
5827 Candlewood Street
Lakewood, CA 90713                           12748    9/13/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Devor, Christine
4965 Reforma Rd.
Woodland Hills, CA 91364                     12749    9/13/2020     24 Hour Fitness Worldwide, Inc.             $4,320.00                                                                           $4,320.00
Patel, Karishma
5052 Impatiens Drive
San Jose, CA 95111                           12750    9/13/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Tung, David
2813 Harbor View Ln
Elk Grove, CA 95758                          12751    9/13/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Chen, Gordon
6216 Tasajillo Trl
Austin, TX 78739-1413                        12752    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $215.00                                                              $215.00
Sullivan, Katie
1601 Day Drive
Carmichael, CA 95608                         12753    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,656.00                                                                           $1,656.00
ZHU, QIU
933 CATALPA ROAD
ARCADIA, CA 91007                            12754    9/13/2020     24 Hour Fitness Worldwide, Inc.           $40,000.00                                                                           $40,000.00
Harrison, Thomas
13262 Orange Knoll Drive
Santa Ana, CA 92705                          12755    9/13/2020        24 Hour Fitness USA, Inc.                 $205.65                                                                              $205.65


                                                                                        Page 807 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 367 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Lozada, Linda
14035 Leffingwell Road, Unit 504
Whittier, CA 90604                            12756    9/13/2020              RS FIT NW LLC                       $100.00                                                                              $100.00
Feltzin, Karen
400 NW 179th street
Miami Gardens, FL 33169                       12757    9/13/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Fesliyan, Kory
3513 Spring Rose Way
Sacramento, CA 95827                          12758    9/14/2020     24 Hour Fitness Worldwide, Inc.                                               $738.00                                             $738.00
Dai, Jenny
4025 Saltburn Dr.
Plano, TX 75093                               12759    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Eberts, Ralph
151 Alice Lane
Orinda, CA 94563                              12760    9/13/2020     24 Hour Fitness Worldwide, Inc.              $289.99                                                                              $289.99
Barlow, Brad
440 East Daily Dr. Apt #4
Camarillo, CA 93010                           12761    9/13/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Fung, Suan
3422 South Crawford Glen
Santa Ana, CA 92704                           12762    9/13/2020        24 Hour Fitness USA, Inc.                    $25.00                                                                             $25.00
Tang, Annie
1018 Holiday Drive
West Covina, CA 91791                         12763    9/13/2020     24 Hour Fitness Worldwide, Inc.              $166.67                                                                              $166.67
Ye, JIm
5751 Wells Lane
San Ramon, CA 94582                           12764    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Fiedler, James N
Benwoo, Inc.
14942 Gault Street
Van Nuys, CA 91405                            12765    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $198.00                                                              $198.00
Williams, Lisa
9102 Outinda St
Spring Valley, CA 91977                       12766    9/13/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Yien, Jean
716 S Evanston St
Aurora, CO 80012                              12767    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $63.00                                                                             $63.00
Marczuk, Anna
6137 Glen Harbor Dr.
San Jose, CA 95123                            12768    9/13/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Beitzel, Lacey
21152 Wisteria St.
Apple Valley, CA 92308                        12769    9/13/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Woolston, Peter
82 Williams St
San Leandro , CA 94577                        12770    9/11/2020          24 San Francisco LLC                    $240.00                                                                              $240.00
Lim, Jean
10423 Hebrides Cir
San Diego, CA 92126                           12771    9/13/2020    24 Hour Fitness United States, Inc.              $50.00                                                                             $50.00


                                                                                         Page 808 of 1762
                                                                            Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 368 of 441


                                                                                                              Claim Register
                                                                                                           In re RS FIT NW LLC
                                                                                                           Case No. 20-11568

                                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                                 Amount                                           Amount           Amount
Lam, Raymond Chung
1330 Greenfield Ave
Acadia, CA 91006                                                 12772    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kon, Masami
7208 Occidental Road
Plano, TX 75025                                                  12773    9/13/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Safdar, Hira
87 Scotia Ave
San Francisco, CA 94124                                          12774    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Hayes, Coqueise
1304 N. Wren Street Apt D
Anaheim, CA 92801                                                12775    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Lobbins, Cheryl
2661 Marion Avenue
Apt 2M
Bronx, NY 10458                                                  12776    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Patel, Vipul P
27 Alegria
Irvine, CA 92620                                                 12777    9/11/2020    24 Hour Fitness United States, Inc.           $375.00                                                                              $375.00
Riley, Paul
716 S Evanston St
Aurora, CO 80012                                                 12778    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $63.00                                                                             $63.00
Been, Robert J
9746 Mira del Rio Dr
Sacramento, CA 95827                                             12779    9/11/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
LI, JEFFREY
933 CATALPA ROAD
ARCADIA, CA 91007                                                12780    9/13/2020     24 Hour Fitness Worldwide, Inc.           $70,000.00                                                                           $70,000.00
Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12781    9/11/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Bernie B. Paragas, as Guardian ad litem for J.L.R.P, a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12782    9/11/2020              RS FIT CA LLC                           $0.00                                                                              $0.00
Vasquez, Victormanuel
13303 Filmore St.
Pacoima, CA 91331                                                12783    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Bradberry, Amy
9641 Horseless Carriage Lane
Sacramento, CA 95829                                             12784    9/13/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Li, Yaxuan
2540 Doubletree Ln
Rowland Heights, CA 91748                                        12785    9/11/2020     24 Hour Fitness Worldwide, Inc.              $370.00                                                                              $370.00
Owusu, Ernest
306 Larkspur Plaza Dr.
Larkspur, CA 94939                                               12786    9/13/2020          24 San Francisco LLC                    $399.99                                                                              $399.99

                                                                                                            Page 809 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 369 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Koon, Jennifer
412 N. Janss Street
Anaheim, CA 92805                            12787    9/13/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Tang, Ming Yang
2066 Vicenzo Walkway
San Jose, CA 95133                           12788    9/11/2020       24 Hour Fitness USA, Inc.                $499.92                                                                              $499.92
Zaher, Sean
10616 Aphrodite St
Las Vegas, NV 89183                          12789    9/11/2020       24 Hour Fitness USA, Inc.                                                  $62.98                                              $62.98
Bergstein, Lana
1908 Sea Eagle VW
Austin, TX 78738                             12790    9/13/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Smith, Jamie
10616 Aphrodite St
Las Vegas, NV 89183                          12791    9/11/2020       24 Hour Fitness USA, Inc.                    $62.98                                                                            $62.98
Chin, Sandon
2127 21st Ave
San Francisco, CA 94116                      12792    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Pappas, Mackenzie
3 Pisano St
Ladera Ranch, CA 92694                       12793    9/13/2020    24 Hour Fitness Worldwide, Inc.            $3,039.96                                                                           $3,039.96
Madridejos, Stephanie A.
8744 Cantaloupe Ave
Panorama City, CA 91402                      12794    9/11/2020       24 Hour Fitness USA, Inc.               $1,032.00                                                                           $1,032.00
Dunn, Candi
10405 Bear Hollow Drive
Fort Worth, TX 76244                         12795    9/11/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Ng, Kevin
2127 East 17 Street
Brooklyn, NY 11229                           12796    9/13/2020    24 Hour Fitness Worldwide, Inc.             $276.00                                                                              $276.00
Iriks, Gail
9100 Echo Point Place
Orangevale, CA 95662                         12797    9/13/2020    24 Hour Fitness Worldwide, Inc.             $511.88                                                                              $511.88
Baughman, Brent
3339 Silver Oak Lane
Vista, CA 92084                              12798    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Nguyen, Sarah
1600 E 3rd Ave #3003
San Mateo, CA 94401                          12799    9/13/2020    24 Hour Fitness Worldwide, Inc.             $131.81                                                                              $131.81
Adcock, Kiran
28905 NE 156th St.
Duvall, WA 98019                             12800    9/11/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Clark, Bonnie
323 Lenka Ct
Roseville, CA 95678                          12801    9/11/2020    24 Hour Fitness Worldwide, Inc.             $168.00                                                                              $168.00
Marquez, Maria
2537 Holly View Drive
Martinez, CA 94553                           12802    9/11/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00




                                                                                     Page 810 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 370 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Zhou, Amy
P.O. Box 71275
Salt Lake City, UT 84171                      12803    9/13/2020    24 Hour Fitness Worldwide, Inc.                             $250.00                                                              $250.00
MADDINENI, SUNNYHITH
1118 HOSKINS LANE
SAN RAMON, CA 94582                           12804    9/11/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Lozo, Donald
8117 Plumeria Ave
Fair Oaks, CA 95628                           12805    9/13/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Hoffman, Ryan
7440 S Blackhawk St Unit 1-303
Englewood, CO 80112                           12806    9/11/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
GALLEGOS, MARTHA C
30 ALAMO AVE
BERKELEY , CA 94708                           12807    9/11/2020    24 Hour Fitness Worldwide, Inc.             $106.00                                                                              $106.00
Dawson, Brenda Kees
9958 Beautyberry
Conroe, TX 77385                              12808    9/15/2020    24 Hour Fitness Worldwide, Inc.            $1,060.80       $1,060.80                                                           $2,121.60
Martinez, Ernie
5509 56th Street
Sacramento, CA 95820                          12809    9/13/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Giguere, Alexander
2985 South Walden Way
Aurora, CO 80013                              12810    9/11/2020    24 Hour Fitness Worldwide, Inc.             $119.94                                                                              $119.94
Saiki, Claire
4931 Canto Drive
#2
San Jose, CA 95124                            12811    9/11/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Calderon, Cameron Marty
808 Merced Dr.
Camarillo, CA 93010                           12812    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Martin, Randy
23812 Spinnaker Court
Valencia, CA 91355                            12813    9/11/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Olmos, Jocelin
8701 Norris Ave.
Sun Valley, CA 91352                          12814    9/11/2020    24 Hour Fitness Worldwide, Inc.             $143.97                                                                              $143.97
Nigos, Kenneth
3959 Pierce St. APT 631
Riverside, CA 92505                           12815    9/11/2020    24 Hour Fitness Worldwide, Inc.             $280.00                                                                              $280.00
Manzano, Bernadette
22012 Sevilla Road #110
Hayward, CA 94541                             12816    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $74.97                                                                            $74.97
Bruk, George
17 Van Sicklen St Apt.2
Brooklyn, NY 11223                            12817    9/11/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
RODRIGUEZ, GEORGINA
1351 SW 70 AVE
PLANTATION, FL 33317                          12818    9/13/2020       24 Hour Fitness USA, Inc.                $850.00                                                                              $850.00


                                                                                      Page 811 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 371 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ho, Kimberly
456 Loch Lomond Ct
Milpitas, CA 95035                           12819    9/11/2020    24 Hour Fitness Worldwide, Inc.                                              $240.00                                             $240.00
Kong, Derek
1369a 26th avenue
San Francisco, CA 94122                      12820    9/13/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Hairston-El, Isaiah
8808 Carvalho Ct.
Bakersfield, CA 93311                        12821    9/11/2020       24 Hour Fitness USA, Inc.                $127.96                                                                              $127.96
Yu, Chunlan
3705 Thousand Oaks Drive
San Jose, CA 95136                           12822    9/13/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Villalvazo, Nidia
16160 Owen Street
Fontana, CA 92335                            12823    9/11/2020    24 Hour Fitness Worldwide, Inc.                             $425.00                                                              $425.00
Dias, Ethan
23 Tangelo
Irvine, CA 92618                             12824    9/13/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Beekley, Bruce
1351 Eaton Avenue
San Carlos, CA 94070                         12825    9/13/2020    24 Hour Fitness Worldwide, Inc.             $149.97                                                                              $149.97
Sharma, Praveen
2732 Turturici Way
San Jose, CA 95135                           12826    9/14/2020       24 Hour Fitness USA, Inc.                $214.50                                                                              $214.50
DE LA CRUZ, JUAN CARLOS
4777 W 132ND ST APT 15
HAWTHORNE, CA 90250                          12827    9/11/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Nguyen, Mai
4956 Paguera Ct
San Diego, CA 92124                          12828    9/13/2020       24 Hour Fitness USA, Inc.                $428.00                                                                              $428.00
Dayrit, Melanie
1131 Esmeralda Drive
Glendale, CA 91207                           12829    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $34.22                                                                            $34.22
Monroe, Martin
617 Broadway Unit 125
Sonoma, CA 95476-2403                        12830    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $99.50                                                                            $99.50
Whalen, Veronica
1006 Camino Ciego
Vista, CA 92084                              12831    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $16.00                                                                            $16.00
Korson, Dean
5210 Kingship Court
Katy, TX 77493                               12832    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $72.08                                                                            $72.08
Ming Yip, Woon
10818 Dixon Dr S
Seattle, WA 98178                            12833    9/11/2020    24 Hour Fitness Worldwide, Inc.             $165.00                                                                              $165.00
Pand, Jay
22176 Summit Hill Dr
Lake Forest, CA 92630                        12834    9/13/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00




                                                                                     Page 812 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 372 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zhao, Jie
15022 Binney St
Hacienda Hts, CA 91745                       12835    9/11/2020     24 Hour Fitness Worldwide, Inc.              $316.00                                                                              $316.00
Yori, Brian
512 East Grand Ave
El Segundo, CA 90245                         12836    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $100.00                                                              $100.00
Pontoniere, Paolo
3814 Amyx Court
Hayward, CA 94542                            12837    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Rivera, Emanuel
1534 Monticello ST
Deltona, FL 32725                            12838    9/12/2020        24 Hour Fitness USA, Inc.                 $481.49                                                                              $481.49
Chouman, Ali Hussein
Bank Account
                                             12839    9/11/2020     24 Hour Fitness Worldwide, Inc.              $102.71                                                                              $102.71
Lupa, Michael
89 Second Ave
Massapequa Park, NY 11762                    12840    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Dasin, Sirajo A
941 Tyler Ct.
Concord, CA 94518                            12841    9/13/2020     24 Hour Fitness Worldwide, Inc.              $110.00                                                                              $110.00
Rajaee, Daniel
1387 Bellingham Way
Sunnyvale, CA 94087                          12842    9/13/2020        24 Hour Fitness USA, Inc.                 $466.67                                                                              $466.67
Huang, Da
6848 Sweet Clover Ct
Eastvale, CA 92880                           12843    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $44.09                                                                             $44.09
Lee, Diane Kyung
16195 NW Paisley Dr
Beaverton, OR 97006                          12844     9/9/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Yip, Brian
201 Marcella Way
Millbrae, CA 94030                           12845    9/14/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Zeng, Zhi
6848 Sweet Clover Ct
Eastvale, CA 92880                           12846    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $46.29                                                                             $46.29
Ting, Daniel
526 Doyle Road
Apt 3
San Jose, CA 95129                           12847    9/13/2020     24 Hour Fitness Worldwide, Inc.              $349.99                                                                              $349.99
Chen, Chen
37923 Rockspray Street
Newark, CA 94560                             12848    9/11/2020    24 Hour Fitness United States, Inc.                           $215.00                                                              $215.00
Fujita-Haffner, Gloria
552 E Dalton Avenue
Glendora, CA 91741-2702                      12849    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Archuleta, Christopher Pete
35482 Severn Dr.
Newark, CA 94560-1449                        12850    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $66.00                                                                             $66.00


                                                                                        Page 813 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 373 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Tamura, Nicholas M
612 S Cochran Ave Apt 411
Los Angeles , CA 90036                        12851    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $93.48                                                                             $93.48
Iriks, Cornell
9100 Echo Point Place
Orangevale, CA 95662                          12852    9/13/2020     24 Hour Fitness Worldwide, Inc.              $640.00                                                                              $640.00
Vermani, Ashima
2727 Brairhurst Dr # 6
Houston, TX 77057                             12853    9/14/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Prakash, Dinesh
220 Brookside Dr
Suisun City, CA 94585                         12854    9/11/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Tran, Chris
2600 Nuestra Castillo ct #238
San Jose, CA 95127                            12855    9/11/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Bruk, Rimma
17 Van Sicklen St Apt.2
Brooklyn, NY 11223                            12856    9/13/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Roscoe, Will
888 7th St. Unit 9
San Francisco, CA 94107                       12857    9/11/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Stormm, Veronica Mary
3657 Tempe Street
Las Vegas, NV 89103                           12858    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $43.00                                                                             $43.00
Fujita-Haffner, Cayla
552 E Dalton Avenue
Glendora, CA 91741-2702                       12859    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Fujita-Haffner, Chelsea
552 E Dalton Avenue
Glendora, CA 91741-2702                       12860    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ebron, Enzie M.
4301 23RD Parkway, Apt 406
Temple Hills, MD 20748                        12861    9/11/2020     24 Hour Fitness Worldwide, Inc.              $469.90                                                                              $469.90
Posadas, Krystel
3031 Nihi St Unit E
Honolulu, HI 96819                            12862    9/14/2020        24 Hour Fitness USA, Inc.                 $596.07                                                                              $596.07
Lewis, Schneika
1430 NW 193rd Terrance
Miami Gardens, FL 33169                       12863    9/13/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kwon, Soojin
2318 N Fairview St. Unit 102
Burbank, CA 91504                             12864    9/14/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Yip, Shirley
10818 Dixon Dr S
Seattle, WA 98178                             12865    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Pu, Chung Ken
461 Blue Flax Ct
Brentwood, CA 94513                           12866    9/11/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00




                                                                                         Page 814 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21    Page 374 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Harrison, Michael A
27302 Trigo Circle
Mission Viejo, CA 92691                      12867    9/11/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00
Oster, Dwain
1039 NW 36th Circle
Camas, WA 98607                              12868    9/15/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Wright, Theresa
3651 Hunter St
Riverside, CA 92509                          12869    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Yip, Edwin
10818 Dixon Dr S.
Seattle, WA 98178                            12870    9/11/2020    24 Hour Fitness Worldwide, Inc.             $135.10                                                                              $135.10
Chen, Jusong
5574 Corte Sonora
Pleasanton, CA 94566                         12871    9/13/2020    24 Hour Fitness Worldwide, Inc.                             $234.80                                                              $234.80
Szumski, Walter P.
24 Terrace View Road
Farmingdale, NY 11735                        12872    9/13/2020    24 Hour Fitness Worldwide, Inc.             $142.37                                                                              $142.37
King, Dewonia
3016 Meadowfair
Memphis, TN 38118                            12873    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Rencher, Damian
1102 W 91st
Los Angeles, CA 90044                        12874    9/11/2020    24 Hour Fitness Worldwide, Inc.            $8,000.00                                                                           $8,000.00
NHAN, YING WEN YAN
945 MACKENZIE CT
SAN JOSE, CA 95127                           12875    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                               $450.00                            $450.00
Santiago, Marcelina
165 watershed way
Fayetteville, GA 30215                       12876    9/14/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Lan, Jiangli
7097 Tennessee River Court
Eastvale, CA 91752                           12877    9/13/2020       24 Hour Fitness USA, Inc.                $699.00                                                                              $699.00
Fung, Peter
3422 South Crawford Glen
Santa Ana, CA 92704                          12878    9/13/2020       24 Hour Fitness USA, Inc.                $375.00                                                                              $375.00
Malekghassemi, Heerod
22919 Gershwin Dr.
Woodland Hills, CA 91364                     12879    9/11/2020    24 Hour Fitness Worldwide, Inc.                             $356.00                                                              $356.00
Punjani, Nilam
389 Mira Vista Way
Vallejo, CA 94589                            12880    9/14/2020    24 Hour Fitness Worldwide, Inc.                          $25,000.00                                                           $25,000.00
Newman, Perry
1336 Jenevein avenue
San bruno, CA 94066                          12881    9/14/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Justiniano, Linda
6019 Hedgepark Dr
Richmond, TX 77407                           12882    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,168.00                                                                           $1,168.00




                                                                                     Page 815 of 1762
                                                                            Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 375 of 441


                                                                                                              Claim Register
                                                                                                           In re RS FIT NW LLC
                                                                                                           Case No. 20-11568

                                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                                 Amount                                           Amount           Amount
Hing Leung, Mandy Yuk
1882 W 11th St
Brooklyn, NY 11223                                               12883    9/12/2020            24 New York LLC                       $250.83                                                                              $250.83
Bernal, Alex
7900 SW 210th St.
Miami, FL 33189                                                  12884    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lupul, Charles
27865 Homestead Road
Laguna Niguel, CA 92677                                          12885    9/12/2020    24 Hour Fitness United States, Inc.                           $199.99                                                              $199.99
Wei, Shu-Yen
555 E Silverado Ranch Blvd.
Unit 2150
Las Vegas, NV 89183                                              12886    9/11/2020     24 Hour Fitness Worldwide, Inc.                $63.98                                                                              $63.98
Halcon, Darrell
170 Alhambra Hills Dr.
Martinez, CA 94553                                               12887    9/12/2020     24 Hour Fitness Worldwide, Inc.                                                                 $52.98                             $52.98
Ito, Mami
15434 Sherman Way 2-214
Van Nuys, CA 91406                                               12888    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $5.00                                                                               $5.00
M.C., a minor (Mo Dang, mother, 10822 El Centro Ave, Fountain
Valley, CA, 92708)
10822 El Centro Ave
Fountain Valley, CA 92708                                        12889    9/12/2020     24 Hour Fitness Worldwide, Inc.              $910.00                                                                              $910.00
Melendez, Jennifer
3710 Crooked Creek Drive
Diamond Bar, CA 91765                                            12890    9/12/2020    24 Hour Fitness United States, Inc.                           $500.00                                                              $500.00
Mendoza, Jason
389 MiraVista Way
Vallejo, CA 94589                                                12891    9/14/2020     24 Hour Fitness Worldwide, Inc.           $25,000.00                                                                           $25,000.00
Saluja, Deepa
43768 Greenhills Way
Fremont, CA 94539                                                12892    9/11/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Carchi, Laura
98 Tortuga Cay
Aliso Viejo, CA 92656                                            12893    9/12/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Liu, Yuchen
18320 E Fondale St
Azusa, CA 91702                                                  12894    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Garcia, Elena P.
7 Richemont Way
Aliso Viejo, CA 92656                                            12895    9/11/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Scucci, Kylie
245 Woodcliff Ave
Little Falls, NJ 07424                                           12896    9/12/2020     24 Hour Fitness Worldwide, Inc.              $601.35                                                                              $601.35
Yi, Tae
PO Box 12845
Las Vegas, NV 89112                                              12897    9/12/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Leishman, Teresa
3816 Calle Tiburon
San Clemente, CA 92672                                           12898    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00

                                                                                                            Page 816 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 376 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Slack, Christina
PO Box 20879
Piedmont, CA 94620                           12899    9/11/2020        24 Hour Fitness USA, Inc.                    $79.98                                                                             $79.98
Greenfield, Slava
5218 Bannister Park Ln.
Lithia, FL 33547                             12900    9/13/2020     24 Hour Fitness Worldwide, Inc.              $270.00                                                                              $270.00
Wong, Nelson K.H
710 Lunalilo St Apt 605
Honolulu, HI 96813                           12901    9/11/2020        24 Hour Fitness USA, Inc.                    $53.00                                                                             $53.00
COULTER, LORRAINE
2560 HARRISON DR
CHINO VALLEY, AZ 86323                       12902    9/14/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Tran, Tim
39488 Stevenson Place, STE A
Fremont, CA 94539                            12903    9/12/2020     24 Hour Fitness Worldwide, Inc.                           $13,650.00                                                           $13,650.00
TURNER, ANITA
3814 BARRETT AVE
RICHMOND, CA 94805                           12904    9/12/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mayer, Holly
41 Wedgewood Forest Drive
The Woodlands, TX 77381                      12905    9/12/2020     24 Hour Fitness Worldwide, Inc.              $686.00                                                                              $686.00
Makayi, Stephen
416 Plenty Terrace
Sunnyvale, CA 94089                          12906    9/12/2020    24 Hour Fitness United States, Inc.                           $680.00                           $680.00                          $1,360.00
Chatterjee, Shuchi
1120 Newell Road
Palo Alto, CA 94303                          12907    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Lao, Muyhoan
2121 Fountain View Dr 22D
Houston, TX 77057                            12908    9/15/2020        24 Hour Fitness USA, Inc.                    $60.00                                                                             $60.00
Capel, Nancy M.
19761 Lombardy Lane
Yorba Linda, CA 92886                        12909    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $936.00                                                              $936.00
Sweeney, Charolette
6153 Lakaren Ln
Riverside, CA 92509                          12910    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Willis, Victoria
11623 Landsdowme
Houston, TX 77035                            12911    9/12/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Harshbarger, Jammi
1909 Tyndrum Lane
Folsom, CA 95630                             12912    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
DeLuca, Karin
PO Box 1117
Georgetown , TX 78626                        12913    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $87.84                                                                             $87.84
Hampton, Garryck
3801 Orinda Drive
San Mateo, CA 94403                          12914    9/12/2020        24 Hour Fitness USA, Inc.                 $275.00                                                                              $275.00




                                                                                        Page 817 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 377 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Harshbarger, John
1909 Tyndrum Lane
Folsom, CA 95630                              12915    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mark, Jami
360 Doral Way
Colorado Springs, CO 80921                    12916    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Basuki, Joy Naomi Angelica
16011 South Western Ave #14
Gardena, CA 90247                             12917    9/11/2020     24 Hour Fitness Worldwide, Inc.             $3,082.00                                                                           $3,082.00
Hampton, Garryck
3801 Orinda Drive
San Mateo, CA 94403                           12918    9/12/2020      24 Hour Fitness Holdings LLC                $275.00                                                                              $275.00
Edwards, Nubia
319 A. Street
Redwood City, CA 94063                        12919    9/11/2020     24 Hour Fitness Worldwide, Inc.              $183.99                                                                              $183.99
Khaimov, Maria
2915 West 5th Apt. 20H
Brooklyn, NY 11224                            12920    9/14/2020     24 Hour Fitness Worldwide, Inc.              $139.00                                                                              $139.00
Sung, Joan
20301 19th Ave NE #322
Shoreline, WA 98155                           12921    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $44.20                                                                             $44.20
Olarti, Christopher and Lazzat
1132 Flowing Tide Drive
Orlando, FL 32828                             12922    9/12/2020     24 Hour Fitness Worldwide, Inc.              $178.88                                                                              $178.88
Reddy, Sudhir P
12932 Topsham Bay
Apple Valley, CA 92308                        12923    9/11/2020    24 Hour Fitness United States, Inc.           $130.00                                                                              $130.00
Bentchev, Kaloyan
2158 Hillside Ave
Walnut Creek, CA 94597                        12924    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $389.99                            $389.99
Dyl, Stephannie
514 Miramar Street
Upland, CA 91784                              12925    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Landers, Gregory J
1778 Kinglet Court
Costa Mesa, CA 92626-4838                     12926    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $66.78                                                                             $66.78
Burubu, Pydi Raju
2582, Abaca Way
Fremont, CA 94539                             12927    9/12/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Reid, Winston
796 Bergen Street
Brooklyn, NY 11238                            12928    9/12/2020     24 Hour Fitness Worldwide, Inc.                                                                $164.00                            $164.00
Moran, Domingo F.
302 Clark Dr
Vallejo, CA 94591-4009                        12929    9/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Slife, Erin
8464 Grand Peak Vista Pt
Colorado Springs, CO 80920                    12930    9/13/2020        24 Hour Fitness USA, Inc.                 $357.49                                                                              $357.49




                                                                                         Page 818 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 378 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Provencher, Sabrina
3607 Murworth Dr Apt 3
Houston, TX 77025                           12931    9/12/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Chan, Risa
900 228th Ave NE
Unit 8B
Sammamish, WA 98074                         12932    9/11/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Wong, Chow
1188 Purdue St
San Leandro, CA 94579                       12933    9/13/2020    24 Hour Fitness Worldwide, Inc.             $304.57                                                                              $304.57
LUCERO, BRENDA
20335 ALTA HACIENDA DRIVE
WALNUT, CA 91789                            12934    9/12/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Moran, Laurie
2817 Painted Rose Ln
Henderson, NV 89074                         12935    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Budilovskaya, Mila
771 Montauk CT Apt 3F
Brooklyn, NY 11235                          12936    9/11/2020    24 Hour Fitness Worldwide, Inc.             $239.40                                                                              $239.40
Yi, Kathy Kim
15527 Bechard Avenue
Norwalk, CA 90650                           12937    9/12/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Dan, Merav
5673 Moreland Way
Livermore, CA 94550                         12938    9/14/2020       24 Hour Fitness USA, Inc.                                                                  $350.00                            $350.00
Adler, Mark
85 W. Shore Dr
Massapequa, NY 11758                        12939    9/12/2020           24 New York LLC                     $2,000.00                                                                           $2,000.00
Dreiblatt, Kathy S
1721 Conger Ave NW
Olympia, WA 98502                           12940    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $31.70                                                                            $31.70
Ji, Cheng
11616 Solaire Way
Chino, CA 91710                             12941    9/13/2020    24 Hour Fitness Worldwide, Inc.            $2,025.50                                                                           $2,025.50
Dommer, Katherine T
125 Kennar Way
Folsom, CA 95630                            12942    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                           $1,520.00
Baucom, Nancy
10470 Mahogany Ct
Alta Loma, CA 91737                         12943    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $85.00                                                                            $85.00
Carney, Joe
15107 SE 17th St
Vancouver, WA 98683                         12944    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $64.53                                                                            $64.53
Garza, Esmeralda
11563 Liggett St.
Norwalk, CA 90650                           12945    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $55.00                                                                            $55.00
Eaton, Preston Mark
15261 Segovia Dr
Dallas, TX 75248                            12946    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $80.08                                                                            $80.08


                                                                                    Page 819 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 379 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kaplan, Fred
9003 NW 20th Manor
Coral Springs, FL 33071                       12947    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Claim docketed in error
                                              12948    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                                                    $0.00
Claim docketed in error
                                              12949    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                                                    $0.00
Claim docketed in error
                                              12950    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                                                    $0.00
Morin, Hannah M
2339 Franklin Ave E
Apt. 101
Seattle, WA 98102                             12951    9/12/2020       24 Hour Fitness USA, Inc.                    $71.07                                                                            $71.07
Lan, Jing
6952 Avignon Dr.
Chino, CA 91710                               12952    9/11/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                              $249.99
Scharf, Fred
17 Hemlock Drive
North Caldwell, NJ 07006-4119                 12953    9/11/2020       24 Hour Fitness USA, Inc.                $268.70                                                                              $268.70
Napolitano, Don
425 Thunderbird Ct
Fullerton, CA 92835                           12954    9/11/2020    24 Hour Fitness Worldwide, Inc.             $372.00                                                                              $372.00
McLaughlin, Jon Nicholas
5226 Pacific Terrace
Hawthorne, CA 90250                           12955    9/14/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Ayala, Angela
843 Meeker Ave
La Puente, CA 91746                           12956    9/14/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Stewart, Donald
3081 Griffon St E
Danville, CA 94506                            12957    9/12/2020       24 Hour Fitness USA, Inc.               $1,520.00                                                                           $1,520.00
Guerra, Jesse
5522 Coralwood Place
Fontana, CA 92336                             12958    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Russell, Nancy
120 ST MATTHEWS AVE
SAN MATEO, CA 94401                           12959    9/11/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Caron, Lois
653 E. Ada Ave.
Glendora, CA 91741                            12960    9/11/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
King, Robert
87 Molokai Court
San Ramon, CA 94582                           12961    9/14/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Larrobis, Caroline
2636 E Maureen Street
West Covina, CA 91792                         12962    9/11/2020    24 Hour Fitness Worldwide, Inc.                             $379.42                                                              $379.42
Wu, Cindy W.
1234 Gilcrest Ave
Sacramento, CA 95831                          12963    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00


                                                                                      Page 820 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 380 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Campbell, Shannon
10105 Lakeview Drive
Providence Village, TX 76227                 12964    9/14/2020    24 Hour Fitness Worldwide, Inc.             $275.00                                                                              $275.00
Ene, Dominic
2828 Rogerdale Dr #191
Houston, TX 77042                            12965    9/14/2020    24 Hour Fitness Worldwide, Inc.            $2,400.00                                                                           $2,400.00
Williams, Paul
14 McKinley ave
West Orange, NJ 07052                        12966    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Wang, Kai
1673 Grand View
Costa Mesa, CA 92627                         12967    9/14/2020    24 Hour Fitness Worldwide, Inc.             $580.00                                                                              $580.00
Skupen, Greg
2390 Fig Street
Simi Valley, CA 93063                        12968    9/14/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Moridian, Shahin
4532 Thornton Ave
Fremont, CA 94536                            12969    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Dyke, Shirley Van
21105 Spring Oak
Yorba Linda, CA 92886                        12970    9/12/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Mok, Abigail
1135 Sanders Dr.
Moraga, CA 94556                             12971    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $44.99                                                                            $44.99
Bradley, Emily
383 Sunfish Court
Foster City, CA 94404                        12972    9/12/2020    24 Hour Fitness Worldwide, Inc.             $554.16                                                                              $554.16
JIANG, CHUYAN
PO BOX 22642
SAN DIEGO, CA 92192-2642                     12973    9/14/2020    24 Hour Fitness Worldwide, Inc.             $262.50                                                                              $262.50
Ramirez, Raymond
79 Rainbow Bridge Place
San Ramon, CA 94582                          12974    9/11/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Francis Daniel McCann Aka Frank McCann
74 Chenery St
San Francisco, CA 94131                      12975    9/11/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Hunt, Elizabeth
4 Robinson Ct.
Freehold, NJ 07728                           12976    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Shurden-Lopez, Doris
313 Caples Drive
Folsom, CA 95630                             12977    9/12/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Chung, Ning Cam
5747 Birch Terrace
Fremont, CA 94538                            12978    9/12/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Hilas, Lambros
24126 Beeson PL
Edmonds, WA 98026                            12979    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                     Page 821 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 381 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Safronov, Sergey
2265 Homecrest Ave Apt 4V
Brooklyn, NY 11235                           12980    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Elmore, Julie
3506 Heathcliff Drive
Mansfield, TX 76063                          12981    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                               $200.00                            $200.00
Hill, Cris E
4476 Fox View Loop
Helena, MT 59602                             12982    9/12/2020    24 Hour Fitness Worldwide, Inc.            $9,000.00                                                                           $9,000.00
Agrawal, Bhupesh
4305 NW Oxbridge Drive
Portland, OR 97229                           12983    9/12/2020       24 Hour Fitness USA, Inc.                $749.00                                                                              $749.00
Andrade, Jacqueline Mejia
43643 Deglet Noor St.
Indio, CA 92201                              12984    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Whitehead, Chad
21126 Ashfield Ave.
Castro Valley, CA 94546                      12985    9/12/2020    24 Hour Fitness Worldwide, Inc.                             $499.99                                                              $499.99
Williams, Debra D.
108 Bordeaux Lane
Scotts Valley, CA 95066                      12986    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $54.00                                                                            $54.00
Buell, Anthony Nicholis
17600 Pacific Hwy.
#361
Marylhurst, OR 97036                         12987    9/12/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Adamson, Lyra
6475 E Pacific Coast Hwy #284
Long Beach, CA 90803-4201                    12988    9/12/2020    24 Hour Fitness Worldwide, Inc.                             $219.35                                                              $219.35
Bernstein, Larry R
1887 Chaparro Court
Walnut Creek, CA 94596                       12989    9/12/2020    24 Hour Fitness Worldwide, Inc.             $554.00                                                                              $554.00
Molyneux, Bob
1412 Finley Dr.
Plano, TX 75025                              12990    9/12/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Blowe, Nicole
6151 Rancho Mission Rd Unit 310
San Diego, CA 92108                          12991    9/12/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Koehler, William
30535 122nd Ave SE
Auburn, WA 98092                             12992    9/12/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Steffen, Lauren Annetta
123 South Normandie Avenue
Apartment 310
Los Angeles, CA 90004                        12993    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $96.96                                                                            $96.96
Smith, Joseph
14949 Anillo Way
Rancho Murieta, CA 95683                     12994    9/12/2020    24 Hour Fitness Worldwide, Inc.             $220.00                                                                              $220.00
Bruno, Anthony M
2540 Hampton Ave
Redwood City, CA 94061                       12995    9/12/2020       24 Hour Fitness USA, Inc.                    $98.40                                                                            $98.40

                                                                                     Page 822 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 382 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lopez, Fernando
2445 Tanager Ct.
Concord, CA 94520                            12996    9/12/2020       24 Hour Fitness USA, Inc.                $304.58                                                                              $304.58
Inglish, Jan
14949 Anillo Way
Rancho Murieta, CA 95683                     12997    9/12/2020    24 Hour Fitness Worldwide, Inc.             $220.00                                                                              $220.00
Martinez, Joyce
3433 Dekalb Avenue, Apt. 5D
Bronx, NY 10467                              12998    9/14/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Garcia, Ninfa
702 Julian Ave.
San Jacinto, CA 92582                        12999    9/15/2020       24 Hour Fitness USA, Inc.                    $69.00                                                                            $69.00
Luster, Rocio
22450 Hatteras St
Woodland Hills, CA 91367                     13000    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Tran, Hung
3250 Syracuse Ave
Baldwin Park, CA 91706                       13001    9/14/2020    24 Hour Fitness Worldwide, Inc.             $275.00                                                                              $275.00
Porzel, Walter Dennis
1004 Fowler Street
Falls Church, VA 22046                       13002    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $74.00                                                                            $74.00
Fazily, Tamim
619 SW 362nd Pl
Federal Way, WA 98023                        13003    9/12/2020       24 Hour Fitness USA, Inc.                $624.80                                                                              $624.80
Lovelace, Julianne
2601 West Point
McKinney, TX 75070                           13004    9/12/2020    24 Hour Fitness Worldwide, Inc.                            $1,608.00                                                           $1,608.00
Laday, Jessica
11031 1/2 Hartsook St
North Hollywood, CA 91601                    13005    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                $44.09                             $44.09
McMenamin, Tim
1650 SW 58th Avenue
Portland, OR 97221                           13006    9/12/2020    24 Hour Fitness Worldwide, Inc.             $382.30                                                                              $382.30
Dudley, Dylan
5840 Cardoza Drive
Westlake Village, CA 91362                   13007    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Saeid, Ali Heidari
20 Baudin Circle
Ladera Ranch, CA 92694                       13008    9/12/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Mouton, Clara
3003 Windemere Dr
Pearland, TX 77584                           13009    9/14/2020            RS FIT NW LLC                      $3,000.00                                                                           $3,000.00
Shahrokh, Bahram Edward
15231 Magnolia Blvd Unit 218
Sherman Oaks, CA 91403                       13010    9/12/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
MANTHA, VIJAY KUMAR
18330 39TH DR SE
BOTHELL, WA 98012                            13011    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $51.69                                                                            $51.69




                                                                                     Page 823 of 1762
                                                         Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 383 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Rodriguez, Mary
7355 19th Street
Sacramento, CA 95822                          13012    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
McCartney, Sean
8555 E Radcliff Ave
Denver, Co 80237                              13013    9/14/2020              24 Denver LLC                       $329.00                                                                              $329.00
Chiang, Ruby
1236 S. 9th Ave Arcadia
CA, 91006                                     13014    9/12/2020     24 Hour Fitness Worldwide, Inc.              $197.08                                                                              $197.08
Principe, Justin
3400 Sophora Ct
Round Rock , TX 78681                         13015    9/14/2020     24 Hour Fitness Worldwide, Inc.                $75.58                                                                              $75.58
Delgado, Laurie
2533 S Maddock St
Santa Ana, CA 92704                           13016    9/14/2020    24 Hour Fitness United States, Inc.             $46.29                                                                              $46.29
Gaudreau, William A.L.
663 Maid Marion Hill
Sherwood Forest, MD 21405                     13017    9/12/2020     24 Hour Fitness Worldwide, Inc.              $608.00                                                                              $608.00
Nugen, Jacquelyn
83855 Festivo Court
Indio, CA 92203                               13018    9/14/2020     24 Hour Fitness Worldwide, Inc.              $443.86                                                                              $443.86
Dai, Weiqian
2908 Rubino Circle
San Jose, CA 95129                            13019    9/12/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Vargs, Carlos
1832 N. Filbert St.
Stockton, CA 95206                            13020    9/12/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Guerin, Noelle Glory
707 English St Apt A
Petaluma, CA 94952                            13021    9/14/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Porzel, Walter Charles
1004 Fowler Street
Falls Church, VA 22046                        13022    9/12/2020     24 Hour Fitness Worldwide, Inc.                $74.00                                                                              $74.00
Mahagan, John K.
3719 Ocita Drive
Orlando, FL 32837                             13023    9/12/2020     24 Hour Fitness Worldwide, Inc.                                                                $400.00                            $400.00
Beauchamp, Peggy
1420 Oakmont Dr
Roseville, CA 95661                           13024    9/12/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Gartner, Carol B.
28398 Alamar Rd
Valley Center, CA 92082                       13025    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Li, Jian
533 San Lorenzo Terrace Unit 7
Sunnyvale, CA 94085                           13026    9/14/2020          24 San Francisco LLC                    $450.00                                                                              $450.00
Boethin, Heesook
P.O. Box 2994
Carmichael, CA 95609-2994                     13027    9/11/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00




                                                                                         Page 824 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 384 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Chalak, Ali
2730 El Prado Road
Burlingame, CA 94010                          13028    9/12/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Kunetka, David Daniel
3219 Randy Ln
Katy, TX 77449                                13029    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $50.15                                                                            $50.15
Warren, Kathryn B.
7933 Daylily Way
Frisco, TX 75033                              13030    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wong, Margarida
13501 Campus Dr.
Oakland, CA 94605                             13031    9/12/2020    24 Hour Fitness Worldwide, Inc.                                              $199.00                                             $199.00
Pennington, Ruegeana
5104 Chesapeake Ct
Chino, CA 91710                               13032    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Truong, Iris Wan
7091 Westmoreland Way
Sacramento, CA 95831                          13033    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Managed Care Consulting, Inc.
3334 E. Coast Hwy, Suite 143
Corona del Mar, CA 92625                      13034    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                               $399.99                            $399.99
Shamsieva, Luba
14122 71st Road
Flushing, NY 11367                            13035    9/12/2020       24 Hour Fitness USA, Inc.                $245.52                                                                              $245.52
Skupen, Terri
2390 Fig Street
Simi Valley, CA 93063                         13036    9/14/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Gonzalez, Lorena
13636 Oak St
Whittier, CA 90605                            13037    9/12/2020       24 Hour Fitness USA, Inc.                $864.00                                                                              $864.00
Roland, Carol P.
12295 Arucauna Way
San Diego, CA 92129                           13038    9/11/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
MANTHA, VIJAY KUMAR
18330 39TH DR SE
BOTHELL, WA 98012                             13039    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $62.68                                                                            $62.68
Foster, Eric
10 Crescent Drive
Parsippany, NJ 07054                          13040    9/11/2020    24 Hour Fitness Worldwide, Inc.             $175.00                                                                              $175.00
Riser, Tami
27035 Sunningdale Way
Valley Center, CA 92082                       13041    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $90.75                                                                            $90.75
Straub, William O.
2440 E. Orange Grove Blvd.
Pasadena, CA 91104                            13042    9/11/2020    24 Hour Fitness Worldwide, Inc.            $1,588.00                                                                           $1,588.00
Welzbacher, Simone S.
7440 SW 108th Ave
Miami, FL 33173                               13043    9/12/2020    24 Hour Fitness Worldwide, Inc.          $30,975.00        $3,025.00                                                          $34,000.00




                                                                                      Page 825 of 1762
                                                      Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 385 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Welters, Madeline
774 Brittanyann Lane
Stockton, CA 95206                         13044    9/11/2020    24 Hour Fitness Worldwide, Inc.                              $60.00                            $60.00                            $120.00
Sarille, Andrea
1371 43RD AVE
SACRAMENTO, CA 95822-2929                  13045    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gargano, Peter
363 Van Houten Ave Apt. B
El Cajon , CA 92020                        13046    9/12/2020    24 Hour Fitness Worldwide, Inc.                           $18,527.00                                                          $18,527.00
Perlman, Stewart
41483 Carmen Street
Fremont, CA 94539                          13047    9/11/2020    24 Hour Fitness Worldwide, Inc.            $1,596.00                                                                           $1,596.00
Vera, Dian
20820 Windmill Ranch Ave
Pflugerville, TX 78660                     13048    9/14/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Chalak, Maryam
2730 El Prado Road
Burlingame, CA 94010                       13049    9/12/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Owen, JOHN S
25526 LEEWARD DR
DANA POINT, CA 92629                       13050    9/15/2020       24 Hour Fitness USA, Inc.                              $98,908.35                                                          $98,908.35
Le, Thuan
2250 8th Avenue
Oakland, CA 94606                          13051    9/12/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Zhou, Hong
5574 Corte Sonora
Pleasanton, CA 94566                       13052    9/13/2020    24 Hour Fitness Worldwide, Inc.             $776.00                                                                              $776.00
Minter, Donovan
2600 Needlepoint Street
Kissimmee, FL 34741                        13053    9/14/2020    24 Hour Fitness Worldwide, Inc.                             $160.00                                                              $160.00
Jong, Yunjong
2215 Spruce Creek Dr.
Fort Collins, CO 80528                     13054    9/15/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Senyukova, Svetlana V
920 Kenilworth Ct
Walnut Creek, CA 94596                     13055    9/11/2020         24 San Francisco LLC                   $216.00                                                                              $216.00
Shark, Seth & Lisa
514 Hubbard Road
Lynnwood, WA 98036                         13056    9/12/2020            RS FIT NW LLC                       $360.00                                                                              $360.00
Burke, Robert
5619 NE 45th Ave
Portland, OR 97218                         13057    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Inaba, Yoshio
705 Gelston Pl
El Cerrito, CA 94530                       13058    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $24.75                                                                            $24.75
Curaba, Michael
19 Constable Drive
Riverhead, NY 11901                        13059    9/14/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00




                                                                                   Page 826 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 386 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Dangerfield, Alfred
8250 Sunny Creek Way
Sacramento, CA 95823-5965                    13060    9/15/2020    24 Hour Fitness Worldwide, Inc.              $65.39                                                                             $65.39
Lopez, Francisco
3488 N Grapewood Ave
Rialto , CA 92377                            13061    9/12/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Huang, Jessica
3806 Springhill Lane
Sugar Land, TX 77479                         13062    9/12/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Meisterling, Bill
2931 Sapphire Ave
Simi Valley, CA 93063                        13063    9/14/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Ward, Nancy
701n Robinhood Rd
Sherwood Forest, MD 21405                    13064    9/12/2020    24 Hour Fitness Worldwide, Inc.           $936.00                                                                              $936.00
Reed, Stephanie A.
713 S. Sloan Ave.
Compton, CA 90221                            13065    9/11/2020    24 Hour Fitness Worldwide, Inc.              $92.00                                                                             $92.00
Silveira, Linda
45 Flintridge Ave
Ladera Ranch, CA 92694-0510                  13066    9/12/2020    24 Hour Fitness Worldwide, Inc.          $1,577.00                                                                           $1,577.00
Morris, Yvonne
110 Edgecombe Ave
Apt A
New York, NY 10030                           13067    9/12/2020    24 Hour Fitness Worldwide, Inc.           $119.00                                                                              $119.00
Kolesnik, Yelena
PO BOX 1672
Woodinville , WA 98072                       13068    9/12/2020    24 Hour Fitness Worldwide, Inc.           $430.00                                                                              $430.00
Lamas, Alonzo
2182 Borona Way
Sacramento, CA 94509                         13069    9/12/2020    24 Hour Fitness Worldwide, Inc.           $649.99                                                                              $649.99
Tam, Alan
6360 Ridgewood Drive
Castro Valley, CA 94552                      13070    9/14/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Isaksen, Joanne E.
1834 Camino Vera Cruz
Camarillo, CA 93010                          13071    9/11/2020    24 Hour Fitness Worldwide, Inc.           $179.20                                                                              $179.20
Farrish, Antoine D.
9014 Thermal Street
Oakland, CA 94605                            13072    9/11/2020    24 Hour Fitness Worldwide, Inc.           $850.00                                                                              $850.00
Cruz, Jesse
11942 Louise Ave #3
Los Angeles, CA 90066                        13073    9/12/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Durden, Theo
648 36th St
Richmond, CA 94805                           13074    9/11/2020    24 Hour Fitness Worldwide, Inc.                           $288.00                                                              $288.00
Kung, Randy
1186 Chisolm Trail Dr.
Diamond Bar, CA 91765                        13075    9/12/2020    24 Hour Fitness Worldwide, Inc.           $719.81                                                                              $719.81


                                                                                     Page 827 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21    Page 387 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Doerr, Reyna
2063 Lakeridge Circle
#104
Chula Vista, CA 91913                        13076    9/14/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Burton, Evangeline
26742 Santa Rosa Dr.
Moreno Valley, CA 92555                      13077    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
Marquis, John
5386 Seneca Pl
Simi Valley, CA 93063                        13078    9/14/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
CADIZ, NORA
3005 MUIR TRAIL DRIVE
FULLERTON, CA 92833                          13079    9/11/2020    24 Hour Fitness Worldwide, Inc.                             $453.79            $0.00          $453.79                            $907.58
Liu, Alice
14122 Sweet Grass Ln.
Chino Hills, CA 91709                        13080    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                               $288.00                            $288.00
Barnes, Diane Rose
11478 SW 242nd St
Homestead, FL 33032                          13081    9/14/2020       24 Hour Fitness USA, Inc.               $1,206.00                                                                           $1,206.00
Snyder, David W
3233 Dolores Dr
San Ramon, CA 94583                          13082    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Vo, Jimmy
1660 Yerba Buena Rd
San Jose, CA 95121                           13083    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Simms, Pilar M.
3790 Elston Dr.
San Bruno, CA 94066                          13084    9/11/2020    24 Hour Fitness Worldwide, Inc.             $321.75                          $321.75                                             $643.50
Li, Hong
43358 Debrum Common
Fremont, CA 94539                            13085    9/12/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Pehl, Charles E.
12219 Millbanks
Houston, TX 77031                            13086    9/11/2020    24 Hour Fitness Worldwide, Inc.             $286.66                                                                              $286.66
McCaul, Bryan D
900 Gibson Ct
Alamo, CT 94507                              13087    9/12/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Roberts, Gwendolyn
35 E. Cedar Street
Mt. Vernon, NY 10552                         13088    9/11/2020    24 Hour Fitness Worldwide, Inc.            $2,112.00                                                                           $2,112.00
Pallotta, Caitlyn
1120 Peacock Creek Drive
Clayton, CA 94517                            13089    9/14/2020    24 Hour Fitness Worldwide, Inc.                            $1,627.50                                                           $1,627.50
Yeung, Yvonne
139 Joaquin Dr
Danville, CA 94526                           13090    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Holbert, Han
616 N Irena Ave #B
Redondo Beach, CA 90277                      13091    9/12/2020    24 Hour Fitness Worldwide, Inc.             $503.99                                                                              $503.99


                                                                                     Page 828 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 388 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gray, Darius
PO Box 881588
Los Angeles, CA 90009                       13092    9/11/2020        24 Hour Fitness USA, Inc.                                 $119.96                                                              $119.96
Gao, Zhan
401 9th Ave N #211
Seattle, WA 98109                           13093    9/12/2020     24 Hour Fitness Worldwide, Inc.              $495.44                                                                              $495.44
Greyson, Luanne
1458 Knowlton Dr
Sunnyvale , CA 94087                        13094    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Zhou, Feng
43358 Debrum Common
Fremont, CA 94539                           13095    9/12/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Reyes, Leslie
15103 Manzanares Rd
La Mirada, CA 90638                         13096    9/12/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Gonzalez, Mariah
54 Wiltshire Drive
Commack, NY 11725                           13097    9/12/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Williams, Roman
775 Pas De Luz Apt 135
Chula Vista, CA 91910                       13098    9/11/2020    24 Hour Fitness United States, Inc.                           $350.00                                                              $350.00
GEONETTA, CHARLES
7253 PAINTED SHADOWS WAY
LAS VEGAS, NV 89149                         13099    9/12/2020     24 Hour Fitness Worldwide, Inc.              $135.00                                                                              $135.00
Maghanoy, Thia Leanna
12759 SE 211th Street
Kent, WA 98031                              13100    9/14/2020        24 Hour Fitness USA, Inc.                    $93.88                                                                             $93.88
Rush Jr, Charles
10347 Point Reyes Cir.
Stockton, CA 95209                          13101    9/11/2020        24 Hour Fitness USA, Inc.                                                  $740.00                                             $740.00
Tang, Hong
7638 Fennel Rd.
Rancho Cucamonga, CA 91739                  13102    9/14/2020     24 Hour Fitness Worldwide, Inc.              $301.00                                                                              $301.00
RUFUS-SPIFF, PEACE
722 MILL SPRING COURT
ROSENBERG, TX 77469                         13103    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Starikov, David
10814 Atwell Dr
Houston, TX 77096                           13104    9/11/2020        24 Hour Fitness USA, Inc.                 $137.00                                                                              $137.00
PUCHNER, MARY
2931 NORTHERN LIGHTS DR
ARNOLD, MO 63010                            13105    9/12/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Greene, Brian
446 Barrow St
Corona, CA 92881                            13106    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,249.00                                                                           $1,249.00
Laffan, Barbara
22 Tudor Lane
Yonkers, NY 10701                           13107    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00




                                                                                       Page 829 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 389 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Jolley, Shannon
4950 Thor Way
Carmichael, CA 95608                          13108    9/14/2020    24 Hour Fitness Worldwide, Inc.              $299.00                                                                             $299.00
Spiff-Rufus, Melford
722 Mill Spring Court
Rosenberg, TX 77469                           13109    9/12/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                             $500.00
Gannon, Susan
PO BOX 504362
San Diego, CA 92150                           13110    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                               $300.00                            $300.00
McKenna, Barbara
4301 Adrienne Dr.
Alexandria, VA 22309                          13111    9/12/2020    24 Hour Fitness Worldwide, Inc.            $6,000.00                                                                           $6,000.00
Liu, Shan
13953 SW 66th ST APT 501
Miami, FL 33183                               13112    9/11/2020       24 Hour Fitness USA, Inc.                 $200.00                                                                             $200.00
Lam, Shu
1518 Prospect Ave. Apt 303
San Gabriel, CA 91776                         13113    9/12/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Braunstein, Philip
2780 E Flora Pl.
Denver, CO 80210                              13114    9/12/2020    24 Hour Fitness Worldwide, Inc.              $160.00                                                                             $160.00
24 Hour Tropicana, LLC
Nancy J. Newman
Hanson Bridgett LLP
425 Market Street, 26th Floor
San Francisco, CA 94105                       13115    9/11/2020       24 Hour Fitness USA, Inc.            $3,069,302.68                                                                      $3,069,302.68
Swope, David
22518 Westbrook Cinco Lane
Katy, TX 77450                                13116    9/12/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Wang, Lillian
124 Castro Lane
Fremont, CA 94539                             13117    9/14/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                             $699.00
MEAD, MICHAEL
8601 E. HAWAII DRIVE
DENVER, CO 80231                              13118    9/11/2020            24 Denver LLC                      $1,620.00                                                                           $1,620.00
Bennett, Edward
2870 East Oakhurst Drive
Salt Lake City , UT 84108                     13119    9/12/2020    24 Hour Fitness Worldwide, Inc.            $4,395.00                                                                           $4,395.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                            13120    9/12/2020             RS FIT CA LLC                    $21,176.87                                                                          $21,176.87
Beers, Karine
4776 Mount Royal Ave
San Diego, CA 92117                           13121    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $73.70                                                                            $73.70
Lucero, Brenda
20335 Alta Hacienda Drive
Walnut, CA 91789                              13122    9/12/2020    24 Hour Fitness Worldwide, Inc.              $215.00                                                                             $215.00
Abad, Cris
9372 Portsmouth Drive
Huntington Beach, CA 92646                    13123    9/12/2020       24 Hour Fitness USA, Inc.              $15,500.00                                                                          $15,500.00

                                                                                      Page 830 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 390 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wang, Yu
39997 Cedar Blvd, #357
Newark, CA 94560                             13124    9/14/2020     24 Hour Fitness Worldwide, Inc.              $670.00                                                                              $670.00
Garibay, Andrea Raquel
18026 Valley Blvd. Apt 82
Bloomington, CA 92316                        13125    9/12/2020     24 Hour Fitness Worldwide, Inc.              $339.93                                                                              $339.93
Chemakura, Nagesh
1049 Avila Terraza
Fremont, CA 94538                            13126    9/12/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kukreja, Ankita
760 Tangelo Court
Fremont, CA 94539                            13127    9/12/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Ford, Rodney Dewayne
2100 Tulane Drive
Richardson, TX 75081                         13128    9/14/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Shugart, Helene
2870 East Oakhurst Drive
Salt Lake City, UT 84108                     13129    9/12/2020     24 Hour Fitness Worldwide, Inc.           $10,172.00                                                                           $10,172.00
Li, Donna
351 Brighton Avenue, Apt. 446
San Francisco, CA 94112                      13130    9/12/2020     24 Hour Fitness Worldwide, Inc.              $528.79                                                                              $528.79
Burton, Tricia
22775 Mariano Dr.
Laguna Niguel, CA 92677                      13131    9/12/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Trieu, Anna K
14310 Cypress Falls Dr
Cypress, TX 77429                            13132    9/20/2020     24 Hour Fitness Worldwide, Inc.             $7,800.00                                                                           $7,800.00
Panchapakesan, Ashwin
101-1308 Thames Street
Ottawa, ON K1Z 7N4
Canada                                       13133    9/12/2020            24 New York LLC                      $1,080.00                                                                           $1,080.00
Kanda, Priya
2815 NE 171ST Ave
Vancouver, WA 98682                          13134    9/14/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Dalander, Lisa
405 Harbor Rd
Alameda, CA 94502                            13135    9/12/2020    24 Hour Fitness United States, Inc.           $260.00                                                                              $260.00
Cho, Sang Y
2732 Conner St NW
Salem, OR 97304                              13136    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ramos, Carlo Brent
14707 Titus St. #24
Panorama City, CA 91402                      13137    9/12/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
PEREZ, LLOYD N.
717 PRESTWICK CT
SAN RAMON, CA 94582                          13138    9/14/2020    24 Hour Fitness United States, Inc.             $51.99                                                                              $51.99
JAMEEL, AHMAD
1166 DECKER ST. UNIT C
EL CAJON, CA 92019                           13139    9/12/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00


                                                                                        Page 831 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 391 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Porter, Angie
7743 Nita Avenue
Canoga Park, CA 91304                        13140    9/14/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Priggemeier, Ema
600 Hunters Trail Apt #15
Glendora, CA 91740                           13141    9/12/2020    24 Hour Fitness Worldwide, Inc.            $6,539.98                                                                           $6,539.98
Gutman, Mariya
3350 Wolcott Common
Fremont, CA 94538                            13142    9/14/2020    24 Hour Fitness Worldwide, Inc.                             $750.00                                                              $750.00
Liu, Feng
36 S Morrison Ave
Apt 5
San Jose, CA 95126                           13143    9/12/2020       24 Hour Fitness USA, Inc.                $699.00                                                                              $699.00
Price, Lian L
6161 Fairmount Ave. Apt. 181
San Diego, CA 92120                          13144    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $83.87                                                                            $83.87
Gonzalez, Robert S
1052 E Landing Way
Sacramento, CA 95831                         13145    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Jackson, Dante
P.O. Box 380705
Brooklyn, NY 11238                           13146    9/14/2020    24 Hour Fitness Worldwide, Inc.             $273.84                                                                              $273.84
Maharaj, Geeta
716 Hensley Ave #3
San Bruno, CA 94066                          13147    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,000.00                          $1,000.00
Kolesnik, Vladimir
PO Box 1672
Woodinville, WA 98072                        13148    9/12/2020    24 Hour Fitness Worldwide, Inc.             $859.98                                                                              $859.98
Samaniego, Celia
1052 E Landing Way
Sacramento, CA 95831                         13149    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lin, Johnny
1701 Driskill Dr
Irving, TX 75038                             13150    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $53.04                                                                            $53.04
Reyes, Emily
6403 E waterton Ave
Orange, CA 92867                             13151    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $46.00                                                                            $46.00
Auslander, David M.
3478 Monroe Avenue
Lafayette, CA 94549                          13152    9/12/2020    24 Hour Fitness Worldwide, Inc.             $166.66                                                                              $166.66
Mercado, Dean
776 Bush St.
Apt 308
San Francisco, CA 94108                      13153    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Galindo, Ximena
15050 Moorpark Street - Apt 9
Sherman Oaks, CA 91403                       13154    9/12/2020    24 Hour Fitness Worldwide, Inc.             $383.99                                                                              $383.99
Truong, Stephanie
2479 40th Ave
San Francisco, CA 94116                      13155    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                $29.00                             $29.00

                                                                                     Page 832 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 392 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Warner, Douglas
3208 NE Bryce St.
Portland, OR 97212                           13156    9/12/2020    24 Hour Fitness Worldwide, Inc.              $92.25                                                                             $92.25
Vo, Henry
8490 Patina Way
Elk Grove, CA 95624                          13157    9/12/2020    24 Hour Fitness Worldwide, Inc.          $5,246.00                                                                           $5,246.00
Kemper, Marie
3046 Beverly Street
San Mateo, CA 94403                          13158    9/12/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Branstetter, Wade
4176 Lonetree Court
Boulder, CO 80301                            13159    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                             $200.00                            $200.00
Ono, Yoji
417 Bellevue Way SE #302
Bellevue, WA 98004                           13160    9/12/2020    24 Hour Fitness Worldwide, Inc.           $161.00                                                                              $161.00
Tse, Tiffany
633 El Mercado Ave
Monterey Park, CA 91754                      13161    9/12/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Emami, Jalal
2416 LENAI CIRCLE
Corona, CA 92879                             13162    9/12/2020    24 Hour Fitness Worldwide, Inc.          $1,267.00                                                                           $1,267.00
Kandpal, Maulik
5151 Richmond Avenue #228
Houston, TX 77056                            13163    9/12/2020    24 Hour Fitness Worldwide, Inc.           $207.00                                                                              $207.00
Tamkin, Caren
9246 Fostoria Ct.
San Diego, CA 92127                          13164    9/12/2020    24 Hour Fitness Worldwide, Inc.           $800.00                                                                              $800.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           13165    9/12/2020         24 San Francisco LLC              $21,176.87                                                                           $21,176.87
McClure, Hannah
18319 Oakmont Dr. Apt 846
Santa Clarita, CA 91387                      13166    9/12/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Moosavi, Paul
7953 Alta Lima Valley Court
Las Vegas, NV 89178                          13167    9/12/2020    24 Hour Fitness Worldwide, Inc.           $198.00                                                                              $198.00
Mahajan, Bakul
636 Choctaw Drive
Fremont, CA 94539                            13168    9/12/2020    24 Hour Fitness Worldwide, Inc.           $215.00                                                                              $215.00
Keough, Barbara A
1228 Jasmine Street
Redlands, CA 92374                           13169    9/12/2020    24 Hour Fitness Worldwide, Inc.          $2,880.00                                                                           $2,880.00
Almeda, Anna
730 40th St
Richmond, CA 94805                           13170    9/12/2020    24 Hour Fitness Worldwide, Inc.              $48.00                                                                             $48.00
Jain, Vivek
3675 Kay Ct
Fremont, CA 94538                            13171    9/12/2020    24 Hour Fitness Worldwide, Inc.                                          $1,436.00                                           $1,436.00




                                                                                     Page 833 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 393 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Zhang, Shifeng
5670 Jarman Street
Colorado Springs, CO 80906                    13172    9/13/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Hopkins, Linda
1609 SE Flavel St
Portland, OR 97202                            13173    9/12/2020       24 Hour Fitness USA, Inc.               $1,140.00                                                                           $1,140.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                            13174    9/12/2020            24 Denver LLC                    $21,176.87                                                                           $21,176.87
Billington, Lisa
11508 Aspen Creek Drive
Forth Worth, TX 76244                         13175    9/12/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Gossard, Shane
PO Box 925632
Houston, TX 77292                             13176    9/12/2020    24 Hour Fitness Worldwide, Inc.             $280.00                                                                              $280.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                            13177    9/12/2020       24 Hour Fitness USA, Inc.             $21,176.87                                                                           $21,176.87
Ramirez, Alyssa
1764 Church Street
San Francisco, CA 94131                       13178    9/12/2020    24 Hour Fitness Worldwide, Inc.             $370.00                                                                              $370.00
Dyer, Kristina L.
13020 Monte Alto St
Fort Worth, TX 76244                          13179    9/12/2020    24 Hour Fitness Worldwide, Inc.             $996.00                                                                              $996.00
McClure, Curt
18319 Oakmont Dr. Apt 846
Santa Clarita, CA 91387                       13180    9/12/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Toyama, Misuzu
2210 Stockton St. Apt. 4060
San Francisco, CA 94133                       13181    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Wu, William Junhong
55 Del Cambrea
Irvine, CA 92606                              13182    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                               $289.00                            $289.00
Ma, Xiaohua
2864 Glen Donegal Dr
San Jose, CA 95148                            13183    9/12/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Cole, Laura J
4901 W 93rd Ave #1924
Westminster, CO 80031                         13184    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $40.25                                                                            $40.25
Mazumder, Lakshmi
2864 Glen Donegal Dr
San Jose, CA 95148                            13185    9/12/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Wugman, Paul
15 Walnut Court
New City, NY 10956                            13186    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
Le, Aimy
2501 Stern Lane
Oxnard, CA 93035                              13187    9/14/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99




                                                                                      Page 834 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21    Page 394 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Oliver, Daisy J.
640 W 4th Street
Unit #302
Long Beach, CA 90802                         13188    9/12/2020     24 Hour Fitness Worldwide, Inc.              $558.16                                                                              $558.16
March, Ashley
143 E Hartsdale Avenue 1A
Hartsdale, NY 10530                          13189    9/12/2020     24 Hour Fitness Worldwide, Inc.              $568.56                                                                              $568.56
Egan, Daniel
11554 Green Road
Wilton, CA 95693                             13190    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Charles, Donna
5229 W. 120th Street
Inglewood, CA 90304                          13191    9/12/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Veloso, Jessica Lee
4069 Oakwood Avenue
Apt. 11
Los Angeles, CA 90004                        13192    9/14/2020     24 Hour Fitness Worldwide, Inc.                               $77.90                                                               $77.90
Tam, Eric
1946 35th Ave
San Francisco, CA 94116                      13193    9/12/2020     24 Hour Fitness Worldwide, Inc.              $145.00                                                                              $145.00
Wu, Weiming
237 W Broadmoor Blvd
San Leandro, CA 94577                        13194    9/12/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
March, Andrew
143 E Hartsdale Avenue 1A
Hartsdale, NY 10530                          13195    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,386.00                                                                           $1,386.00
Han, Xufeng
19500 Pruneridge Ave. Apt 4312
Cupertino, CA 95014                          13196    9/12/2020    24 Hour Fitness United States, Inc.           $215.00                                                                              $215.00
LUCERO, MICHAEL
20335 ALTA HACIENDA DRIVE
WALNUT, CA 91789                             13197    9/12/2020     24 Hour Fitness Worldwide, Inc.              $117.00                                                                              $117.00
Ye, Liqiong
237 W Broadmoor Blvd.
San Leandro, CA 94577                        13198    9/12/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Mata, Jorge
1649 Woodrose Avenue
Santa Cruz, CA 95062                         13199    9/12/2020     24 Hour Fitness Worldwide, Inc.                              $154.24                                                              $154.24
Klein, Megan
1892 Junipero Ave
Signal Hill , CA 90755                       13200    9/12/2020     24 Hour Fitness Worldwide, Inc.              $568.75                                                                              $568.75
Mathew, Nimmy
517B Monterey Rd
Pacifica, CA 94044                           13201    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Rosteck, Darlene
4815 NE 80th Ave
Portland, OR 97218                           13202    9/12/2020     24 Hour Fitness Worldwide, Inc.              $171.00                                                                              $171.00
Fallahi, showkat
240 Shearwater Isle
Foster City, Ca 94404                        13203    9/14/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00

                                                                                        Page 835 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 395 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hua, Chungyih
9005 Wampton Way
Austin, TX 78749                             13204    9/15/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Cline, Elizabeth Ann
3809 Austin Ct
Flower Mound, TX 75028                       13205    9/12/2020       24 Hour Fitness USA, Inc.                $783.70                                                                              $783.70
Johnston, William
3640 F Street
Eureka, CA 95503                             13206    9/12/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Barton, Jesse
5254 Mission View Court
Carmichael, CA 95608                         13207    9/15/2020       24 Hour Fitness USA, Inc.                $215.00                                                                              $215.00
Bogdan, Anatoliy
1980 63rd Street, 2F
Brooklyn, NY 11204                           13208    9/12/2020    24 Hour Fitness Worldwide, Inc.             $167.88                                                                              $167.88
Agrawal, Neeraj
4969 229TH AVE SE
ISSAQUAH, WA 98029-5015                      13209    9/12/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Farkas, Nolan
9843 Forbes Ave
Northridge, CA 91343-1700                    13210    9/12/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Everett, Morgan
                                             13211    9/12/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Rao, Suresh
147 Hopper Lane
Folsom, CA 95630                             13212    9/13/2020    24 Hour Fitness Worldwide, Inc.                             $214.99                                                              $214.99
DeNardo, Tom
2503 Carnegie Ln #2
Redondo Beach, CA 90278                      13213    9/12/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Miller, Bryce
229 27th St
Manhattan Beach, CA 90266                    13214    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Sanchez, Patrick
5214 119th St SW
Lakewood, WA 98499                           13215    9/12/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Ghaempanah, Navied
19000 Harvard Ave #15
Irvine, CA 92612                             13216    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Fong, Bryant
13901 SE 47th St
Bellevue, WA 98006                           13217    9/12/2020    24 Hour Fitness Worldwide, Inc.             $653.99                                                                              $653.99
Liang, Weiheng
471 Head Street
San Francisco, CA 94132                      13218    9/12/2020       24 Hour Fitness USA, Inc.                                $399.99                                                              $399.99
McCreedy, Elaine
5828 Arapaho Drive
San Jose, CA 95123                           13219    9/15/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Tong, Rosina
45 Alviso Street
San Francisco, CA 94127                      13220    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $87.00                                                                            $87.00

                                                                                     Page 836 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 396 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Verma, Rubina
1851 Lusby Pl
Falls Church, VA 22043                      13221    9/14/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Schusteritsch, Lucy
4119 E. Bayou Maison Circle
Dickinson, TX 77539                         13222    9/12/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Mills, Kim Ann
4376 Newland Heights Drive
Rocklin, CA 95765                           13223    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,171.16                                                                           $1,171.16
Farmer, Brenda Lee
220 Milagra Dr.
Pacifica, CA 94044                          13224    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hoffman, Lisa K.
40 Montecilo
Foothill Ranch, CA 92610                    13225    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Phan, Alvin
3101 West Vallejo Drive
Anaheim, CA 92804                           13226    9/12/2020        24 Hour Fitness USA, Inc.                    $20.00                                                                             $20.00
SHUTO, MAYU
8200 EPHRAIM ROAD
AUSTIN, TX 78717                            13227    9/14/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Long, Yoanna
5670 Jarman Street
Colorado Springs, CO 80906                  13228    9/13/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Phan, Adrien
3101 West Vallejo Drive
Anaheim, CA 92804                           13229    9/12/2020    24 Hour Fitness United States, Inc.              $80.00                                                                             $80.00
Hesami, Saeed
22638 Saticoy Street
West Hills, CA 91307                        13230    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Shim, Dean
20807 Seine Ave Unit 3
Lakewood, CA 90715                          13231    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Bradley, Marquavious Demone
4540 Summit Way
Sacramento, CA 95820                        13232    9/12/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
CHO, LARA
206 S. KINGSLEY DRIVE
LOS ANGELES, CA 90004                       13233    9/14/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Dinh, Thanh
4228 Clarinbridge Cir
Dublin, CA 94568                            13234    9/13/2020     24 Hour Fitness Worldwide, Inc.              $554.00                                                                              $554.00
Pan, Sirui
3738 Ronald Ct.
Fremont, CA 94538                           13235    9/13/2020     24 Hour Fitness Worldwide, Inc.              $575.00                                                                              $575.00
Getman, Brian
3636 Sw 60th Pl
Portland, OR 97221                          13236    9/14/2020     24 Hour Fitness Worldwide, Inc.             $3,200.00                                                                           $3,200.00




                                                                                       Page 837 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 397 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Anderson, Jamie Ray
1627 Highland Ave
Glendale, CA 91202                           13237    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Burgoyne, Amy
1225 Marchant Pl
Lewisville, TX 75067                         13238    9/14/2020    24 Hour Fitness Worldwide, Inc.             $107.17                                                                              $107.17
Pan, Zeyuan
3738 Ronald Ct
Fremont, CA 94538                            13239    9/12/2020    24 Hour Fitness Worldwide, Inc.             $525.00                                                                              $525.00
Ehrle, Patricia
380 W. 8th St
Claremont, CA 91711                          13240    9/14/2020    24 Hour Fitness Worldwide, Inc.            $2,100.00                                                                           $2,100.00
Zhang, Shifeng
5670 Jarman Street
                                             13241    9/12/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Carter, Sheryl L
600 N 12th Ave
Piggott, AR 72454                            13242    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Heinzelmann, Viola
42568 Jolene Court
Temecula, CA 92592                           13243    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Langford, Jaden
1255 N Harper Ave
Apt 11
West Hollywood, CA 90046                     13244    9/14/2020    24 Hour Fitness Worldwide, Inc.             $718.90                                                                              $718.90
Adolfo, Geren
997 Uakanikoo Street
Wahiawa, HI 96786                            13245    9/15/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Zhang, Xiaojie
295 NE Denny Way
Issaquah, WA 98029                           13246    9/14/2020    24 Hour Fitness Worldwide, Inc.             $583.33                                                                              $583.33
Yi, Hae
2805 Denver St.
San Diego, CA 92117                          13247    9/14/2020       24 Hour Fitness USA, Inc.                    $41.99                                                                            $41.99
Luong, Sean
1097 Cambria Way
El Dorado Hills, CA 95762                    13248    9/21/2020    24 Hour Fitness Worldwide, Inc.                                              $156.00                                             $156.00
Zhu, Jimmy
3841 24th Street, Unit A
San Francisco, CA 94114                      13249    9/14/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Snyder, Yasuko
2818 SE 74th Ave.
Portland, OR 97206-1157                      13250    9/14/2020    24 Hour Fitness Worldwide, Inc.                             $691.34                                                              $691.34
Yu, Mei Ling
2345 82nd Street
Brooklyn, NY 11214                           13251    9/14/2020    24 Hour Fitness Worldwide, Inc.             $166.56                                                                              $166.56
Yang, June
124 Castro Lane
Fremont, CA 94539                            13252    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00


                                                                                     Page 838 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 398 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Stuckert, Tom
Po box 12142
Olympia, WA 98508                             13253    9/15/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Lim, Jangmuk
12231 N Shadow Cove
Houston, TX 77082                             13254    9/14/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Buckley, Spencer
4914 Paseo del Pavon
Torrance, CA 90505                            13255    9/14/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Rivera, Rosa
41850 Borealis DR
Temecula, CA 92592                            13256    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Edelberg, Kenneth
460 S. Oakland Ave. #113
Pasadena, CA 91101                            13257    9/15/2020        24 Hour Fitness USA, Inc.                 $489.99                                                                              $489.99
Tapia, Kitzuri M
1345 Cabrillo Park Dr. Q3
Santa Ana, CA 92701                           13258    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Lee, Leana
969 Asilomar Terrace #4
Sunnyvale, CA 94086                           13259    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $57.75                                                                             $57.75
Liu, Lu
5123 Agnes Ave
Temple City, CA 91780                         13260    9/15/2020     24 Hour Fitness Worldwide, Inc.              $157.53                                                                              $157.53
Payne, TIMOTHY J
2821 TURNBULL STREET
OCEANSIDE, CA 92054                           13261    9/15/2020        24 Hour Fitness USA, Inc.              $57,813.17                                                                           $57,813.17
Shaw, James Bryan
2577 Seahorse Avenue
Ventura, CA 93001-3919                        13262    9/14/2020     24 Hour Fitness Worldwide, Inc.             $9,000.00                                                                           $9,000.00
Kassab, Ryan
4031 Humboldt Lane
Yorba Linda, CA 92886                         13263    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $1.00                                                                              $1.00
Madalinska, Jessica
18 Via Lampara
San Clemente, CA 92673                        13264    9/15/2020    24 Hour Fitness United States, Inc.              $41.99                                                                             $41.99
Ashton, Andrew
11144 Cabriole Ave
Porter Ranch, CA 91326                        13265    9/14/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Aguayo, Juliana
171 W. Ash Ave.
Burbank, CA 91502                             13266    9/21/2020     24 Hour Fitness Worldwide, Inc.              $612.50                                                                              $612.50
Woo, Albert
1692 South Lost Trail Drive
Walnut, CA 91789                              13267    9/14/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Sanchez, Austin
1353 Calle Galante
San Dimas, CA 91773                           13268    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                         Page 839 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 399 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Blackmer, Keith
4509 Hazeltine Ave. Apt. C
Sherman Oaks, CA 91423                        13269    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $375.00                                                              $375.00
Sullivan, Joshua
57 Corbin Ave Apt 41
Jersey City, NJ 07306                         13270    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $78.34                                                                             $78.34
Zhou, Sophia
950 Ivy Glen Dr
San Jose, CA 95133                            13271    9/14/2020        24 Hour Fitness USA, Inc.                 $140.97                                                                              $140.97
Tso, Lily
691 Blue Spruce Drive
Danville, CA 94506                            13272    9/14/2020        24 Hour Fitness USA, Inc.                 $495.00                                                                              $495.00
Vo, Thu
1190 Birch St Apt 305
Denver, CO 80220                              13273    9/14/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Bowden, Ashley
1434 S McClelland St
Salt Lake City, UT 84105                      13274    9/21/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Hull, Leonard
1500 Ambrose Ave
Oxnard, CA 93035                              13275    9/14/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Carnie, Darin
824 McCully Street
Honolulu, HI 96826                            13276    9/14/2020        24 Hour Fitness USA, Inc.                                 $261.77                                                              $261.77
Cheek, Cali
2823 19th Street
Bakersfield, CA 93301                         13277    9/14/2020        24 Hour Fitness USA, Inc.                 $320.00                                                                              $320.00
Cuff, Ryan
9464 Podell Ave
San Diego, CA 92123                           13278    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $99.99                                                                             $99.99
Parks, Cecelia
25946 129th Place SE
Kent, WA 98030                                13279    9/14/2020     24 Hour Fitness Worldwide, Inc.             $2,032.80                                                                           $2,032.80
Park, Kyung
241 Maryville Dr
Walnut, CA 91789                              13280    9/14/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Janowski, John
315 Campbell Street
Woodbridge, NJ 07095                          13281    9/14/2020     24 Hour Fitness Worldwide, Inc.              $176.00                                                                              $176.00
Hong, Tina
3431 Pinnacle Dr
San Jose, CA 95132                            13282    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Gartenlaub, Keith Preston
9 Maverick
Irvine, CA 92602                              13283    9/14/2020    24 Hour Fitness United States, Inc.        $17,000.00                                                                           $17,000.00
Cole, Debra Jean
6241 Oak Lakes Ln.
Citrus Heights, CA 95621                      13284    9/14/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99




                                                                                         Page 840 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 400 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kim, Patty
808 3rd. Ave.
Los Angeles, CA 90005                        13285    9/21/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Wong, David
PO Box 844
San Bruno, CA 94066                          13286    9/21/2020          24 San Francisco LLC                    $600.00                                                                              $600.00
Pawlaczyk, Shawna
9208 Carla Way
Sacramento, CA 95826                         13287    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Green, Kenny A
9530 E. Grand Ave
Greenwood Village, CO 80111                  13288    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $91.48                                                                             $91.48
Cortes, Joshua
2418 62nd st se
Everett, WA 98203                            13289    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $34.99                                                                             $34.99
Sarkissian, Linette
18806 Hatteras St. #103
Tarzana, CA 91356                            13290    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $88.18                                                                             $88.18
Freegard, Alysia
8776 Crusheen Way
Sacramento, CA 95828                         13291    9/16/2020        24 Hour Fitness USA, Inc.                 $299.00                                                                              $299.00
Yao, Nathan
316 Morse Ave
Sunnyvale, CA 94085                          13292    9/17/2020     24 Hour Fitness Worldwide, Inc.              $441.00                                                                              $441.00
Steel, Sarah
547 N. 81st St.
Seattle, WA 98103                            13293    9/14/2020     24 Hour Fitness Worldwide, Inc.              $173.46                                                                              $173.46
Kellaher, Denise
2260 E. Bidwell Street #1235
Folsom, CA 95630                             13294    9/14/2020     24 Hour Fitness Worldwide, Inc.              $103.66                                                                              $103.66
Gerami, Benjamin
22748 Bayshore Lane
Lake Forest, CA 92630                        13295    9/14/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Reddy, Sandhya
717 Berkshire Place
Milpitas, CA 95035                           13296    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Parmar, Vipulkumar D
267 Braxton Way
Edgewater, MD 21037                          13297    9/12/2020    24 Hour Fitness United States, Inc.           $216.66                                                                              $216.66
Hua, Hongying
2404 Punta Del Este Dr.
Hacienda Heights, CA 91745                   13298    9/13/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Buchmann, Lydia
2345 Kearney St
Denver, CO 80207-3425                        13299    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,068.00                                                                           $1,068.00
Rivera, Lissette
18044 SW 149th Place
Miami, FL 33187                              13300    9/14/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99




                                                                                        Page 841 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 401 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Wang, Stephanie
186 Santa Rita Ct
Los Altos, CA 94022                         13301    9/12/2020        24 Hour Fitness USA, Inc.                 $412.07                                                                              $412.07
CHEN, GUANGRONG
2404 PUNTA DEL ESTE DR.
HACIENDA HEIGHTS, CA 01745                  13302    9/13/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Jolley, Ryan
4950 Thor Way
Carmichael, CA 95608                        13303    9/14/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Choe, Pyung Sun
98-809 Noelani St Apt A
Pearl City, HI 96782                        13304    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $96.19                                                                             $96.19
ROBLES, EDGAR
13545 FLOMAR DR
WHITTIER, CA 90605                          13305    9/14/2020     24 Hour Fitness Worldwide, Inc.              $181.94                                                                              $181.94
Rivera, Maria
18044 SW 149th Place
Miami, FL 33187                             13306    9/14/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Taylor, Robyn K
79 Cafaro Circle
Sacramento, CA 95834                        13307    9/12/2020        24 Hour Fitness USA, Inc.                 $222.00                                                                              $222.00
Zhang, Tianjiao
3369 La Selva St. Apt E
San Mateo, CA 94403                         13308    9/14/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Estrada, Hugo
1734 1/2 W, 150th St
Gardena , CA 90247                          13309    9/13/2020     24 Hour Fitness Worldwide, Inc.                                             $2,445.00            $0.00                          $2,445.00
Yu, Virginia
227 26th Ave
San Francisco, CA 94121                     13310    9/13/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
AGUILERA, MIRIAM
1938 GAMEL WAY # 4
MOUNTAIN VIEW, CA 94040                     13311    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Yang, Eric
5122 Seaside Court
Union City, CA 94587                        13312    9/13/2020     24 Hour Fitness Worldwide, Inc.              $495.82                                                                              $495.82
Zhang, Haowei
1184 Lynbrook Way
San Jose, CA 95129                          13313    9/13/2020    24 Hour Fitness United States, Inc.              $49.99                                                                             $49.99
Zurheide, Tara
457 West 260th Street
Bronx, NY 10471                             13314    9/13/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Vu, Ha Minh
6242 Current Drive
San Jose, CA 95123                          13315    9/13/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lim, Wei Han
1876 Kay Dr
San Jose, CA 95124                          13316    9/13/2020        24 Hour Fitness USA, Inc.                 $399.99                                                                              $399.99




                                                                                       Page 842 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 402 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Le, Kevin
3195 Whitesand Drive
San Jose, Ca 95148                            13317    9/15/2020    24 Hour Fitness United States, Inc.           $103.98                                                                              $103.98
Cohen, Ness
1420 East 8th Street
Brooklyn, NY 11230                            13318    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $56.16                                                                             $56.16
Schirmer, Shandelle
6543 SE Woodstock Blvd
Portland, OR 97206                            13319    9/13/2020              RS FIT NW LLC                          $46.74                                                                             $46.74
Bao, Gwyneth
1318 NW Slocum Way
Portland, OR 97229                            13320    9/13/2020        24 Hour Fitness USA, Inc.                                $1,140.00                                                           $1,140.00
Pirnat, Andi G
4395 Clayford Street
San Diego, CA 92117                           13321    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
McBride, Joshua
161 New Trail
Elgin, TX 78621                               13322    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $73.28                                                                             $73.28
Rmelendez
3719 Crooked Creek Drive
Diamond Bar, CA 91765                         13323    9/12/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Arova, Anna
1543 West 1 St. Apt. F10
Brooklyn , NY 11204                           13324    9/13/2020            24 New York LLC                          $87.60                                                                             $87.60
Varner, Penney
607 Virginia Drive
Round Rock, TX 78664                          13325    9/13/2020        24 Hour Fitness USA, Inc.                    $69.26                                                                             $69.26
Rodriguez, Milagors
141 Paterson avenue
Hasbrouck Heights, NJ 07604                   13326    9/13/2020     24 Hour Fitness Worldwide, Inc.              $143.91                                                                              $143.91
La'O, Luis
16121 E Phillips Dr.
Englewood, CO 80112                           13327    9/13/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Martellotto, Danielle
2000 S Lakeline Blvd., Apt 727
Cedar Park, TX 78613                          13328    9/13/2020    24 Hour Fitness United States, Inc.              $68.00                                                                             $68.00
Bustillo, Constance A
7325 Red Oak Drive
North Richland Hills, TX 76182                13329    9/13/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Foxley, Mark
11100 N. 115th St. Apt 149
Scottsdale , AZ 85259                         13330    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Tyler, Robert
4531 Briggs Dr. SE Apt 304
Olympia, WA 98501                             13331    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
DeBellotte, Rachel Bernice
834 Blake Ave.
Brooklyn, NY 11207                            13332    9/13/2020        24 Hour Fitness USA, Inc.                $1,800.00                                                                           $1,800.00




                                                                                         Page 843 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 403 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cheung, Yik-Kin
150-67 70th Rd., Fl. 2
Flushing, NY 11367                           13333    9/13/2020            24 New York LLC                         $75.00                                                                              $75.00
Scott, Elisha
43661 22nd Street East
Lancaster, CA 93535                          13334    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Hummel, Karen
912 Palm Ave.
San Mateo, CA 94401                          13335    9/13/2020     24 Hour Fitness Worldwide, Inc.              $224.95                                                                              $224.95
Yin, Xiaolong
1660 118th Ave SE Apt D111
Bellevue, WA 98005                           13336    9/13/2020     24 Hour Fitness Worldwide, Inc.                $40.98                                                                              $40.98
Eaton, Roger
38 Three Vines Court
Ladera Ranch, CA 92694                       13337    9/13/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
CHEN, JEFFREY S
3906 SCAMMAN COURT
FREMONT, CA 94538                            13338    9/13/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Pham, Oanh
2115 McParland Ct.
Carrollton, TX 75006                         13339    9/13/2020     24 Hour Fitness Worldwide, Inc.              $397.22                                                                              $397.22
Athar, Tayyabba
312 Clearmont Drive
Elk Grove VIllage, IL 60007                  13340    9/14/2020     24 Hour Fitness Worldwide, Inc.              $699.95                                                                              $699.95
McNamara, Trevor
3834 175th Ave NE #F26
Redmond, WA 98052                            13341    9/13/2020     24 Hour Fitness Worldwide, Inc.              $217.00         $433.00                                                              $650.00
Dunlop, Lekesha
9 Fordham Hill Oval #10G
Bronx, NY 10468                              13342    9/13/2020     24 Hour Fitness Worldwide, Inc.                $70.26                                                                              $70.26
Ordas, Dale E
300 Carlsbad Village Drive
Suite 108A
Carlsbad, CA 92008                           13343    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $215.00                                                              $215.00
Sung, Mei-Huei
12845 NW Lorraine Dr.
Portland, OR 97229                           13344    9/14/2020    24 Hour Fitness United States, Inc.           $252.00                                                                              $252.00
Aguayo, Isela
564 Baldy Ln
Las Vegas, NV 89110                          13345    9/14/2020     24 Hour Fitness Worldwide, Inc.                $26.99                                                                              $26.99
Campbell, Luke
807 El Redondo Ave
Redondo Beach, CA 90277                      13346    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Coates, Michael L
751 South Weir Canyon Road, Suite 157
Anaheim, CA 92808                            13347    9/13/2020     24 Hour Fitness Worldwide, Inc.           $15,000.00                                                                           $15,000.00
Selden, Roberto
27 Vista Del Valle
Aliso Viejo, CA 92656                        13348    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00


                                                                                        Page 844 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 404 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Darling, Kevin
4927 Runway Drive
Fair Oaks, CA 95628                         13349    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Phillips, Regina
2259 C Millstone Dr
Houston, TX 77073                           13350    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
DeVico, Tom
501 Herondo St. Unit 29
Hermosa Beach, CA 90254                     13351    9/14/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Cruz, Angela
11771 Westview Pkwy
San Diego , CA 92126                        13352    9/15/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Lazzari, Steve
38 Edinburgh St
San Francisco, CA 94112                     13353    9/12/2020         24 San Francisco LLC                  $1,000.00                                                                           $1,000.00
Xuan, Victor
3200 Canyon Road Apt 2304
Los Alamos, NM 87544-6212                   13354    9/13/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Iman Souri/Maryam Vaezzadeh
10715 NE 52nd St.
Kirkland, WA 98033                          13355    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $23.00                                                                            $23.00
Masters, Marta
29247 188th Ave SE
Kent, WA 98042                              13356    9/14/2020    24 Hour Fitness Worldwide, Inc.             $132.00                                                                              $132.00
Goldfarb, Ron
PO Box 3503
Boulder, CO 80307-3503                      13357    9/13/2020       24 Hour Fitness USA, Inc.               $6,090.00                                                                           $6,090.00
Mountford, Jeanelle
10480 Sunland Blvd, Apt. 53
Sunland, CA 91040                           13358    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Kuo, Yuchien
24 Foxglove Way
Irvine, CA 92612                            13359    9/14/2020    24 Hour Fitness Worldwide, Inc.            $9,240.00                                                                           $9,240.00
Leng, Mei
193 Lucy Ln
San Ramon, CA 94582                         13360    9/13/2020       24 Hour Fitness USA, Inc.                $300.00                                                                              $300.00
Chavez, Carly
810 Pommelo Way
Pomona, CA 91767                            13361    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $45.00                                        $349.99                            $394.99
Larson, Natalie
357 1/2 Mermaid Street
Laguna Beach, CA 92651                      13362    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $88.18                                                                            $88.18
Schweppe, Anita
1825 W. Carriage Drive
Santa Ana, CA 92704                         13363    9/15/2020       24 Hour Fitness USA, Inc.                                $774.00                                                              $774.00
Majekodunmi, Wale
1025 NW Couch Street
Apartment 619
Portland, OR 97209                          13364    9/13/2020       24 Hour Fitness USA, Inc.                                $912.00                                                              $912.00


                                                                                    Page 845 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 405 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
McGlasson, Christina
567 Winnetka Drive
Oak Point, TX 75068                          13365    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $66.67                                                                             $66.67
Stonecypher, Emily
878 SE 187th Ave #213.
Portland, OR 97233                           13366    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $65.78                                                                             $65.78
Batoon, Jocelyn
7987 Hemingway Court
Fontana, CA 92336                            13367    9/13/2020        24 Hour Fitness USA, Inc.                 $215.00                                                                              $215.00
Patel, Karan
10 Westpark Drive
Daly City, CA 94015                          13368    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
McCarthy, James M.
PO Box 91
Glendora, CA 91740-0091                      13369    9/14/2020     24 Hour Fitness Worldwide, Inc.              $698.98                                                                              $698.98
Butala, Shivani
2899 Hawk Road
Chino Hills, CA 91709                        13370    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Kejriwal, Harsh
9902 Tree Bend Cove
Austin, TX 78750                             13371    9/13/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ceigerkansky, Lara
8842 Harness Street
Spring Valley, CA 91977                      13372    9/12/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Oliver, Gabrielle
9742 Melinda Circle
Huntington Beach, CA 92646                   13373    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $249.96                            $249.96
McGlasson, Michael
567 Winnetka Drive
Oak Point, TX 75068                          13374    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $66.67                                                                             $66.67
Nance, Scott
15586 SW Holly Hill Rd
Hillsboro, OR 97123                          13375    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $195.00                                                              $195.00
Mountford, William
10480 Sunland Blvd., Apt 53
Sunland, CA 91040                            13376    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Johnston, Ellen
40851 Capa Drive
Fremont, CA 94539                            13377    9/14/2020     24 Hour Fitness Worldwide, Inc.              $504.00                                                                              $504.00
Lem, Ronald J
1920 Johnson Dr
Concord, CA 94520                            13378    9/13/2020    24 Hour Fitness United States, Inc.           $299.00                                                                              $299.00
Emerson, James
P.O. Box 2012
Santa Rosa, CA 95405                         13379    9/13/2020     24 Hour Fitness Worldwide, Inc.                                               $189.56          $189.56                            $379.12
Stewart, Susan
2300 NE 65th Street # 305
Seattle, WA 98115-7088                       13380    9/13/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00




                                                                                        Page 846 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 406 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Pastrano, Ginna Galbraith
6124 Imogene
Houston, TX 77074                            13381    9/13/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Pandya, Raj
586 Cypress Avenue
Saddle Brook, NJ 07663                       13382    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Patel, Sunil
1420 Holloway Ave
San Francisco, CA 94132                      13383    9/13/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Velez, Esteban
11310 SW 244 Terr
Homestead, FL 33032                          13384    9/13/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Cinnamon, Roxanne
36 White Oak Dr
North Caldwell, NJ 07006-4150                13385    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $89.57                                                                            $89.57
Schafer, Roger A
1301 Rodriguez Street
Santa Cruz, CA 95062                         13386    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                               $200.00                            $200.00
Su, Stephany
4150 Hamilton Park Drive
San Jose, CA 95130                           13387    9/13/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Miller, Reid
6870 Siesta Court
Pleasanton, CA 94588                         13388    9/13/2020    24 Hour Fitness Worldwide, Inc.             $138.05                                                                              $138.05
Ustaris, Darren
117 Anita Rd. Apt. 6
Burlingame, CA 94010                         13389    9/14/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Sim, Monica
202 B Street
Redwood City, CA 94063                       13390    9/14/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Roberts, Kelly
8611 Palermo Drive
Huntington Beach, CA 92646                   13391    9/13/2020    24 Hour Fitness Worldwide, Inc.             $792.94                                                                              $792.94
Tut, Tejpal Singh
612 Libby Lane
Lathrop, CA 95330                            13392    9/13/2020    24 Hour Fitness Worldwide, Inc.            $3,899.00                                                                           $3,899.00
Bullick, Steven
132 Hillcroft Way
Walnut Creek, CA 94957                       13393    9/13/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Barry, Diana
6252 Tenderfoot Drive
Colorado Springs, CO 80923                   13394    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $72.00                                                                            $72.00
Tut, Tejpal Singh
612 Libby Lane
Lathrop, CA 95330                            13395    9/13/2020    24 Hour Fitness Worldwide, Inc.            $3,899.00                                                                           $3,899.00
White, Adam Michael
15180 SW Sunrise Ln
Tigard, OR 97224                             13396    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                     Page 847 of 1762
                                                        Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 407 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Nguyen, Tien C.
13411 Savanna
Tustin, CA 92782-9146                        13397    9/14/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
QI, JIAWEN
20328 85TH PL NE
BOTHELL, WA 98011                            13398    9/13/2020    24 Hour Fitness Worldwide, Inc.           $408.49                                                                              $408.49
Cardinal, Nathan
15248 Manzanares Rd.
La Mirada, CA 90638                          13399    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                             $430.00                            $430.00
Miranda, Bethel
PO BOX 1013
Boulder Creek, CA 95006                      13400    9/13/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
Haug, Todd
1514 NE 119th Ave.
Vancouver, WA 98684                          13401    9/13/2020    24 Hour Fitness Worldwide, Inc.           $320.00                                                                              $320.00
Barry, Jeffry D.
6252 Tenderfoot Drive
Colorado Springs, CO 80923                   13402    9/13/2020    24 Hour Fitness Worldwide, Inc.              $67.00                                                                             $67.00
Peralta, Eloisa
415 Date St.
Brea, CA 92821                               13403    9/13/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Roberts, Kelly
8611 Palermo Drive
Huntington Beach, CA 92646                   13404    9/13/2020    24 Hour Fitness Worldwide, Inc.           $792.94                                                                              $792.94
Kelly, Tiffany
1832 Orchard Terrace Court
Folsom, CA 95630                             13405    9/14/2020    24 Hour Fitness Worldwide, Inc.          $3,000.00                                                                           $3,000.00
Salazar, Karen
461 Baltusrol Drive
Aptos, CA 95003                              13406    9/13/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Avedian, K
3721 38th Ave South
Seattle, WA 98144                            13407    9/13/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Kuang, Annie
35606 Cabral Drive
Fremont, CA 94536                            13408    9/15/2020    24 Hour Fitness Worldwide, Inc.           $399.00                                                                              $399.00
Kim, Young Chul
5545 Cajon Ave
Buena Park, CA 90621                         13409    9/13/2020    24 Hour Fitness Worldwide, Inc.           $653.30                                                                              $653.30
Barry, Diana L.
6252 Tenderfoot Drive
Colorado Springs, CO 80923                   13410    9/13/2020    24 Hour Fitness Worldwide, Inc.              $72.00                                                                             $72.00
Hernandez, Cathy
837 South B Street
Oxnard, CA 93030                             13411    9/14/2020    24 Hour Fitness Worldwide, Inc.           $105.00                                                                              $105.00
Wiggins, Lorraine
3225 Sweetwater Spring Blvd. Apt 80
Spring Valley, CA 91978                      13412    9/13/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00




                                                                                     Page 848 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 408 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Karimi, Ben
3398 Alana Drive
Sherman Oaks, CA 91403                        13413    9/14/2020    24 Hour Fitness United States, Inc.           $884.88                                                                              $884.88
Jaffari, Cyrus
1009 Blossom River Way #295
San Jose, CA 95123                            13414    9/13/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Peterson, Jon
123 Fleurance
Laguna Niguel, CA 92677                       13415    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Leverson, Marilyn
9508 15th Ave NE
Seattle, WA 98115                             13416    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,695.54                                                                           $1,695.54
Mangd, Shlomo
1501 Voorhies Avenue
Apt 12C
Brooklyn, NY 11235                            13417    9/13/2020            24 New York LLC                       $276.00                                                                              $276.00
Livshits, Svetlana
915 E 7th Street, Apt 1G
Brooklyn, NY 11230                            13418    9/14/2020     24 Hour Fitness Worldwide, Inc.              $166.66                                                                              $166.66
Howell, Michael H
1215 Dunning Dr
Laguna Beach, CA 92651                        13419    9/22/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00
Blye, Melissa
27582 Silver Creek Dr.
San Juan, Capistrano CA
92675                                         13420    9/13/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Larisa Sudikov aka Larysa Tsudzikava
5942 S Zeno Ct
Aurora, CO 80016                              13421    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Sorrell Jr, William K
2560 Medina Circle
Medina, WA 98039                              13422    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $859.98                                                              $859.98
MacDonald, Kristina
1409 N Alta Vista Blvd
Apt.210
Los Angeles, CA 90046                         13423    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $135.00                            $135.00
Wintner, Paul
10736 Jefferson Blvd #911
Culver City, CA 90230                         13424    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Salazar, Karen
461 Baltusrsol Drive
Aptos, CA 95003                               13425    9/13/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
MA, XIAOHUA
59 10TH ST APT #12
Oakland, CA 94607                             13426    9/13/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ventura, Aaron
94-1026 Ahiu Place
Mililani, HI 96789                            13427    9/21/2020        24 Hour Fitness USA, Inc.                 $175.00                                                                              $175.00




                                                                                         Page 849 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 409 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Fornadley, BJ
23622 Sidney Bay
Monarch Beach, CA 92629                      13428    9/13/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Wong, Anjennette
3031 Lincoln Way
San Francisco, CA 94122                      13429    9/13/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Suarez, Johnny
626 W. 41st St.
San Bernardino, CA 92407                     13430    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Holt, Megan
13927 Bergen Ave.
Bellflower, CA 90706                         13431    9/14/2020    24 Hour Fitness Worldwide, Inc.             $628.98                                                                              $628.98
Cui, Dixuchang
6500 Harbor Town Dr.
Apt 2706
Houston, TX 77036                            13432    9/13/2020    24 Hour Fitness Worldwide, Inc.             $329.00                                                                              $329.00
Mike Sudikov aka Mikhail Tsudzikau
5942 S Zeno Ct
Aurora, CO 80016                             13433    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Harrington-Ream, Kyle
9175 Greenback Ln #132
Orangevale, CA 95662                         13434    9/13/2020    24 Hour Fitness Worldwide, Inc.            $1,420.00                                                                           $1,420.00
Matevosian, Raffi
13090 3rd Ave
Victorville, CA 92395                        13435    9/16/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Rhonda
421 Scrub Oak Dr
Lathrop , CA 95330                           13436    9/13/2020    24 Hour Fitness Worldwide, Inc.             $183.96                                                                              $183.96
Lim, Sabrina
4926 Rockbluff Drive
Rolling Hills Estates, CA 90274              13437    9/14/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Davoudian Telle, Hoorik
11872 West Trail
Kagel Canyon, CA 91342                       13438    9/13/2020    24 Hour Fitness Worldwide, Inc.                              $49.00                                                               $49.00
Guyovich, Thomas
8004 Dancing Sunset Ct
Las Vegas, NV 89143                          13439    9/13/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Batoon, Eric
7987 Hemingway Court
Fontana, CA 92336                            13440    9/13/2020       24 Hour Fitness USA, Inc.                $215.00                                                                              $215.00
Rosen-Tai, Mindy
710 Haight Street
San Francisco, CA 94117                      13441    9/13/2020       24 Hour Fitness USA, Inc.               $1,170.00                                                                           $1,170.00
Prado, Maricela
349 3rd Avenue
Redwood City, CA 94063                       13442    9/14/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Land, Randy
3705 Thousand Oaks Drive
San Jose, CA 95136                           13443    9/13/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00


                                                                                     Page 850 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 410 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Cahatol, Ismaelito A.
18813 Sydney Circle
Castro Valley, CA 94546                       13444    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Barone, Melissa Brooke
8504 SE 9th Ave
Portland, OR 97202                            13445    9/18/2020        24 Hour Fitness USA, Inc.                 $864.00                                                                              $864.00
Ting, Amy
526 Doyle Road
Apt 3
San Jose, CA 95129                            13446    9/13/2020     24 Hour Fitness Worldwide, Inc.              $466.66                                                                              $466.66
Valsan, Rahul
101 Lombard St, 23W
San Francisco, CA 94111                       13447    9/13/2020          24 San Francisco LLC                                                                      $429.00                            $429.00
Lalich, James Glenn
140 E 46th st
Apt 7C
New York, NY 10017                            13448    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $80.99                                                                             $80.99
Jackson, Cody
2525 St. Christopher Ave. Apt 1923
League City, TX 77573                         13449    9/14/2020     24 Hour Fitness Worldwide, Inc.              $173.15                                                                              $173.15
Holloway, Sara
8906 Stanwood Dr
Dallas, TX 75228                              13450    9/13/2020        24 Hour Fitness USA, Inc.                 $568.48                                                                              $568.48
James, Faith
2008 W 69th St.
Los Angeles, CA 90047                         13451    9/14/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
YAUNG, FANGLING
1137 QUEENSBRIDGE WAY
SAN JOSE, CA 95120                            13452    9/16/2020        24 Hour Fitness USA, Inc.                    $77.99                                                                             $77.99
Muirragui, Aldo
9033 SW 123rd Ct, Apt 202
Miami, FL 33186                               13453    9/13/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Castaneda, Tanya
PO BOX 1117
Chula Vista, CA 91912                         13454    9/15/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Quarford, Ashley
1212 Bridgehampton St.
San Marcos, CA 92078-5433                     13455    9/13/2020    24 Hour Fitness United States, Inc.                          $2,153.00                                                           $2,153.00
Monaco, Ting-chen
6820 Preston Rd 1216
Plano, TX 75024                               13456    9/15/2020     24 Hour Fitness Worldwide, Inc.                               $53.04                                                               $53.04
Columbus, Leonard
975 Hancock Ave Apt 119
West Hollywood, CA 90069                      13457    9/13/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Mukherjee, Deepanjan
27407 Gardinia Ridge Dr
Katy, TX 77494                                13458    9/15/2020        24 Hour Fitness USA, Inc.                                $1,756.05                                                           $1,756.05




                                                                                         Page 851 of 1762
                                                         Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 411 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Avrutine, Lindsay
72-61 113th Street
Apt. 5M
Forest Hills, NY 11375                        13459    9/14/2020           24 New York LLC                    $690.00                                                                              $690.00
Dahlhaus, Alison
230 Park Road
Parsippany, NJ 07054                          13460    9/13/2020    24 Hour Fitness Worldwide, Inc.           $601.35                                                                              $601.35
Kidd, Jeffrey Alan
4565 Old Carriage Trail
Oviedo, FL 32765                              13461    9/13/2020    24 Hour Fitness Worldwide, Inc.           $553.87                                                                              $553.87
Weber, David
1228 Appleton Way
Venice, CA 90291                              13462    9/13/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Black, Stephanie
29661 Coldwater Avenue
Honey Creek, IA 51542                         13463    9/15/2020    24 Hour Fitness Worldwide, Inc.              $97.71                                                                             $97.71
Kersey, Brittany
12672 Limonite Ave. 3E#252
Eastvale, CA 92880                            13464    9/15/2020    24 Hour Fitness Worldwide, Inc.           $170.00                                                                              $170.00
He, Yingchun
6744 Inwood Dr
Fort Worth, TX 76182                          13465    9/13/2020    24 Hour Fitness Worldwide, Inc.           $125.00                                                                              $125.00
ORTEGA, KATHY
4490 W 132ND STREET
HAWTHORNE , CA 90250                          13466    9/13/2020    24 Hour Fitness Worldwide, Inc.              $82.65                                                                             $82.65
Lau, Siu Hong
6744 Inwood Dr
Fort Worth, TX 76182                          13467    9/13/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
Hurlburt, Richard
2057 15th St Apt F
San Francisco, CA 94114                       13468    9/13/2020    24 Hour Fitness Worldwide, Inc.           $268.75         $546.00                                                              $814.75
Trudeau, Joseph Lawrence
4738 50th Street
San Diego, CA 92115                           13469    9/13/2020    24 Hour Fitness Worldwide, Inc.           $415.00                                                                              $415.00
Barley, Sadika
1110 E Philadelphia St Unit 3201
Ontario, CA 91761                             13470    9/13/2020    24 Hour Fitness Worldwide, Inc.              $40.91                                                                             $40.91
Reyes, Xitlali
33442 5th St.
Union City, CA 94587                          13471    9/14/2020    24 Hour Fitness Worldwide, Inc.                                            $649.99                                             $649.99
Wong, Sum
39951 Fremont Blvd, Apt 317
Fremont, CA 94538                             13472    9/13/2020    24 Hour Fitness Worldwide, Inc.           $563.98                                                                              $563.98
Chu, Chris
135 Valencia Street, A309
San Francisco, CA 94103                       13473    9/13/2020    24 Hour Fitness Worldwide, Inc.        $24,000.00                                                                           $24,000.00
YU, LAI LING
5751 WELLS LANE
SAN RAMON, CA 94582                           13474    9/13/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00


                                                                                      Page 852 of 1762
                                                         Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 412 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
PENG, YACHING
4137 SNOW GOOSE TRL
ARLINGTON, TX 76005                           13475    9/15/2020    24 Hour Fitness Worldwide, Inc.           $646.64                                                                              $646.64
Breems, Beth
16936 Maile Lane
Moreno Valley, CA 92551                       13476    9/13/2020    24 Hour Fitness Worldwide, Inc.                           $864.00                                                              $864.00
Scott, Michael
60 Cooper Street Apt 6G
New York, NY 10034                            13477    9/13/2020           24 New York LLC                                    $622.00                                                              $622.00
Larsen, Leta
6285 Baum St
Frederick, CO 80530                           13478    9/13/2020    24 Hour Fitness Worldwide, Inc.              $29.00                                                                             $29.00
Bergstein, Scott
1908 Sea Eagle VW
Austin, TX 78738                              13479    9/13/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Bui, Lan
9322 Grindlay St
Cypress, CA 90630                             13480    9/14/2020    24 Hour Fitness Worldwide, Inc.              $92.31                                                                             $92.31
Bushnell, Scott
11286 SE Stevens RD A305
Happy Valley, OR 97086                        13481    9/13/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Doh, Kyong
535 Pierce Street Apt 3416
Albany, CA 94706                              13482    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                             $300.00                            $300.00
Hernandez, Erika D.
9502 White Landing
Mont Belvieu, TX 77523                        13483    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                           $2,400.00                          $2,400.00
Rodiek, Angela
17434 E Dewberry Cir
Parker, CO 80134                              13484    9/13/2020    24 Hour Fitness Worldwide, Inc.           $141.00                                                                              $141.00
Liao, Simon
32441 Darlene Way
Union City, CA 94587                          13485    9/13/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Hung, Cheryl
3226 midvale ave
los angeles, ca 90034                         13486    9/14/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Chan, Steve
3255 Barberry Lane
Sacramento, CA 95864                          13487    9/13/2020    24 Hour Fitness Worldwide, Inc.              $60.00                                                                             $60.00
Beitzel, Aaron
21152 Wisteria St.
Apple Valley, CA 92308                        13488    9/13/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Cramer, Gloria J.
330 Broadview Lane
Annapolis, MD 21401-7240                      13489    9/13/2020    24 Hour Fitness Worldwide, Inc.          $4,949.95                                                                           $4,949.95
Devdhar, Madhuri
1414 Gardenia St
Irving , TX 75063                             13490    9/16/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99




                                                                                      Page 853 of 1762
                                                       Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 413 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Cramer, Myron L.
330 Broadview Lane
Annapolis, MD 21401-7240                    13491    9/13/2020     24 Hour Fitness Worldwide, Inc.             $4,949.95                                                                           $4,949.95
Mayfield, Jaime
9571 Erskine Dr
Huntington Beach, CA 92646                  13492    9/13/2020     24 Hour Fitness Worldwide, Inc.              $117.30                                                                              $117.30
Brockett, Jerry S
4156 Racquet Club Drive
Huntington Beach, CA 92649                  13493    9/13/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Mithani, Kiran
2403 Oxford Lane
Carrollton, TX 75006                        13494    9/14/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Beninati, Phyllis
43 Ridgeway Blvd
Bay Shore, NY 11706                         13495    9/14/2020     24 Hour Fitness Worldwide, Inc.                $87.50                                                                              $87.50
Wong, Timothy
11578 Lark Dr
Rancho Cucamonga, CA 91701                  13496    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                 $69.00                             $69.00
Tran, HuyenTran
4837 Summer Oaks Ln
Fort Worth, TX 76123                        13497    9/16/2020     24 Hour Fitness Worldwide, Inc.              $216.49                                                                              $216.49
Gurule, Dan
PO Box 308
Glendora, CA 91740                          13498    9/13/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Sung, Hui Chu
853 Linwood Way
San Leandro, CA 94577                       13499    9/18/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Chu, Huey- Ling Cathy
301 Rugby Ave
Kensington, CA 94708                        13500    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,245.00                                                                           $1,245.00
Whitney, Robert
165 Florence St.
Yonkers, NY 10704                           13501    9/13/2020     24 Hour Fitness Worldwide, Inc.              $110.22                                                                              $110.22
Bascardal, Carmen
34777 Monaco Common
Fremont, CA 94555-2838                      13502    9/13/2020    24 Hour Fitness United States, Inc.           $194.95                                                                              $194.95
Wolken-Vierra, June M
300 W Wakea Ave L2
Kahului, HI 96732                           13503    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                 $79.00                             $79.00
Wolff, Gary
2437 Lanterman Terr
Los Angeles, CA 90039                       13504    9/13/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Tsui, Daniel W
529 Alhambra Rd
San Gabriel, CA 91775                       13505    9/13/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Riley, Amber
2929 Cowley Way #G
San Diego, CA 92117                         13506    9/13/2020     24 Hour Fitness Worldwide, Inc.                $62.99                                                                              $62.99




                                                                                       Page 854 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 414 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Padian, Michael O
14 Crucillo
Rancho Santa Margarita, CA 92688             13507    9/13/2020    24 Hour Fitness Worldwide, Inc.             $839.49                                                                              $839.49
Tsui, Natalie
529 Alhambra Rd
San Gabriel, CA 91775                        13508    9/13/2020    24 Hour Fitness Worldwide, Inc.             $495.00                                                                              $495.00
Gopalan, Vignesh
49 Finnigan Avenue, Apt I-42
Saddlebrook, NJ 07663                        13509    9/13/2020       24 Hour Fitness USA, Inc.                $250.99                                                                              $250.99
Zhang, Jingchun
15961 Lonecrest Dr.
Hacienda Heights, CA 91745                   13510    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                               $233.00                            $233.00
Padian, James
14 Crucillo
Rancho Santa Margarita, CA 92688             13511    9/13/2020    24 Hour Fitness Worldwide, Inc.             $839.49                                                                              $839.49
Ardjmand, Robert
6105 Delmar Blvd, Unit 401C
St. Louis, MO 63112                          13512    9/13/2020       24 Hour Fitness USA, Inc.                $249.96                                                                              $249.96
Aguilar, Adriana
74 Country Club Cir
Chula Vista, CA 91911                        13513    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Coburn, Paul Robert
1662 Lemonwood St
La Verne, CA 91750                           13514    9/13/2020    24 Hour Fitness Worldwide, Inc.             $123.97                                                                              $123.97
Wyatt, Tony
27962 Loretha Lane
Laguna Niguel, ca 92677                      13515    9/14/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Tolton, Dennis Roy
38654 Via Amarilla street
Murrieta, CA 92563                           13516    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
Bush, Jonathan W
610 Cross Creek Dr
Waxahachie, TX 75167-7232                    13517    9/15/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Gomez, Jose S.
2413 S. North Shore Pl.
Ontario, CA 91761                            13518    9/18/2020    24 Hour Fitness Worldwide, Inc.             $153.64                                                                              $153.64
Loy, Clarissa
13836 Gavina Avenue
Sylmar, CA 91342                             13519    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Garcia, Bryan
623 Arbolado Dr
Fullerton, CA 92835                          13520    9/14/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Flores, Melody G
9957 Del Surf Lane
Elk Grove, CA 95757                          13521    9/13/2020    24 Hour Fitness Worldwide, Inc.             $389.90                                                                              $389.90
Coughin, Perri
3026 Hurley Way #38
Sacramento, CA 95864                         13522    9/13/2020    24 Hour Fitness Worldwide, Inc.             $198.00                                                                              $198.00




                                                                                     Page 855 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 415 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
emter, dustin
259 lucia way
oceanside, ca 92057                          13523    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $56.00                                                                             $56.00
Heuvelhorst, Kaitlin
8898 Mariposa Ave.
Roseville, CA 95661                          13524    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $29.99                                                                             $29.99
Krishnakumar, Arvind
34584 Falls Ter
Fremont, CA 94555                            13525    9/13/2020     24 Hour Fitness Worldwide, Inc.              $358.33                                                                              $358.33
Campbell, Robert A
991 Rippey Street
El Cajon, CA 92020                           13526    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Anello, Alene
147 Ardmore Road
Kensington, CA 94707                         13527    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $149.00                                                              $149.00
Xiao, Yang
3481 Eden Dr
Santa Clara, CA 95051                        13528    9/13/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Zamora, Joel
272 Casoria AV
Las Vegas, NV 89123                          13529    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Yela, Leah
14765 Manor Pl
Fontana, CA 92336                            13530    9/14/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Davidson, Kevin Daniel
35489 Shade Tree Rd.
Yucaipa, CA 92399                            13531    9/15/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Swisher, Kristine
13659 East Kentucky Ave.
Aurora, CO 80012                             13532    9/16/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Blazek, Trina
272 Casoria Ave
Las Vegas, NV 89123                          13533    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Eisenberg, David
325 W. Washington St. #2209
San Diego, CA 92103                          13534    9/18/2020    24 Hour Fitness United States, Inc.                             $0.00                           $190.40                            $190.40
Egan, Mary
11554 Green Road
Wilton, CA 95693                             13535    9/13/2020        24 Hour Fitness USA, Inc.                                 $700.00                                                              $700.00
Wu, Shuxian
7205 Sausalito Ave
West Hills, CA 91037                         13536    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Hong, Chujia
1324 Vanna Ct
San Jose, CA 95131                           13537    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Dudani, Sahib
34 Anacapa Lane
Aliso Viejo, CA 92656                        13538    9/16/2020        24 Hour Fitness USA, Inc.                $1,577.00                                                                           $1,577.00




                                                                                        Page 856 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 416 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kim, Jisoo
454 Pioneer Trails Place
Pleasanton, CA 94566                         13539    9/14/2020     24 Hour Fitness Worldwide, Inc.              $507.04                                                                              $507.04
Jauregui, Alejandro
5164 Baldy Ln
Las Vegas, NV 89110                          13540    9/14/2020     24 Hour Fitness Worldwide, Inc.                $26.99                                                                              $26.99
Bush, Renee
610 Cross Creek Dr
Waxahachie, TX 75167-7232                    13541    9/15/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Wang, Jeffrey
3015 Revere Ave
Oakland, CA 94605                            13542    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ho, Emily
2730 Churchill Drive
Hillsborough, CA 94010                       13543    9/14/2020     24 Hour Fitness Worldwide, Inc.             $3,619.98                                                                           $3,619.98
Slager, Yenvi
326 Santa Rosalia Way
Santa Barbara, CA 93111                      13544    9/14/2020     24 Hour Fitness Worldwide, Inc.              $524.99                                                                              $524.99
Piper, Amanda
16102 Springdale Street 21
Huntington Beach, CA 92649                   13545    9/14/2020     24 Hour Fitness Worldwide, Inc.                               $66.12                            $66.12                            $132.24
Cao, Lee
4213 Crestfield Dr
Richardson, TX 75082                         13546    9/14/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Chung, Ray
42 Cartier Aisle
Irvine, CA 92620                             13547    9/16/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Franki, Nicholas
86 Van Sicklen Street
Brooklyn, NY 11223                           13548    9/15/2020     24 Hour Fitness Worldwide, Inc.              $276.00                                                                              $276.00
McHugh, Jakob
3543 Broken Feather Drive
Norco, CA 92860                              13549    9/15/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Harr, Sue
6941 Stanford Ave
Garden Grove, CA 92845                       13550    9/14/2020     24 Hour Fitness Worldwide, Inc.                $70.98                                                                              $70.98
Chien, Zenobia
7988 Clavell Court
Sacramento, CA 95828                         13551    9/16/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Nguyen, Tri
7000 Hinckley Ct
Sacramento, CA 95842                         13552    9/15/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
LIM, MIN JI
440 RIDGEFARM DR
SAN JOSE, CA 95123                           13553    9/14/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Soroushy, Jahangir
5278 Borneo Circle
San Jose, CA 95123                           13554    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00




                                                                                        Page 857 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 417 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Richardson, Yvonne
3 Crested Oak Ct
San Ramon, CA 94583                          13555    9/14/2020    24 Hour Fitness Worldwide, Inc.                             $886.27                                                              $886.27
Camacho, Pedro
PO BOX 15381
West Palm Beach, FL 33416-5381               13556    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                               $308.74                            $308.74
Jun, Hyunhyo
16650 SW Snowdale St
Beaverton, OR 97007                          13557    9/15/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Belani, Suraj
2806 Richmond Ridge Ln
Katy, TX 77494                               13558    9/15/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Yan, Hua
1717 Winston St
San Jose, CA 95131                           13559    9/15/2020    24 Hour Fitness Worldwide, Inc.             $190.00                                                                              $190.00
GIL, MICHAEL R
1207 N. ORANGE DR. APT. 109
LOS ANGELES, CA 90038                        13560    9/14/2020    24 Hour Fitness Worldwide, Inc.                            $3,000.00                                                           $3,000.00
Pohl, Siegmar
1130 Rachele Rd
Walnut Creek, CA 94597                       13561    9/13/2020    24 Hour Fitness Worldwide, Inc.             $296.00                                                                              $296.00
Flores Jr., Felipe
9957 Del Surf Lane
Elk Grove, CA 95757                          13562    9/13/2020    24 Hour Fitness Worldwide, Inc.             $389.00                                                                              $389.00
Shin, Hochul
18 Clifford Drive
Wayne, NJ 07470                              13563    9/13/2020    24 Hour Fitness Worldwide, Inc.             $132.00                                                                              $132.00
Wu, Chung
P.O. Box 71275
Salt Lake City, UT 84171                     13564    9/13/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Sena, Antonio
8583 West Wing Dr
Elk Grove, CA 95758                          13565    9/17/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Zamora, Fernando
272 Casoria Ave.
Las Vegas, NV 89123                          13566    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Barish-Wreden, Maxine
1332 Kingsford Drive
Carmichael, CA 95608                         13567    9/13/2020       24 Hour Fitness USA, Inc.                               $2,500.00                                                           $2,500.00
Pohl, Siegmar
1130 Rachele Rd
Walnut Creek, CA 94597                       13568    9/13/2020    24 Hour Fitness Worldwide, Inc.             $296.00                                                                              $296.00
Simarian, Andrew
16451 Sloan Dr.
Los Angeles, CA 90049                        13569    9/20/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
North, Eric
4905 Ridglea Hills Ct
Ft Worth, TX 76116                           13570    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $66.67                                                                            $66.67




                                                                                     Page 858 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21    Page 418 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gremillion, Kami
3758 Conquista Ave
Long Beach, CA 90808                          13571    9/14/2020     24 Hour Fitness Worldwide, Inc.              $158.00                                                                              $158.00
Satoh, Kimihiro
7740 SW Summerton St
Wilsonville, OR 97070                         13572    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $215.88                            $215.88
L.P., a minor (parent Siegmar Pohl)
1130 Rachele Rd
Walnut Creek, CA 94597                        13573    9/13/2020     24 Hour Fitness Worldwide, Inc.              $296.00                                                                              $296.00
Winningham, Laura
PO Box 48617
Watauga, TX 76148                             13574    9/13/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Pohl, Siegmar
1130 Rachele Rd
Walnut Creek, CA 94597                        13575    9/13/2020     24 Hour Fitness Worldwide, Inc.              $296.00                                                                              $296.00
Burgess, Alexandra
5990 Midway Rd
Weatherford, TX 76085                         13576    9/13/2020        24 Hour Fitness USA, Inc.                 $324.00                                                                              $324.00
Navarro, Rafael
PO Box 693
South Pasadena, CA 91031                      13577    9/13/2020     24 Hour Fitness Worldwide, Inc.              $286.66                                                                              $286.66
Thomas, Robert Bryant
22617 Copper Hill Dr. 116
Santa Clarita, CA 91350                       13578    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Zhang, Jingchun
15961 Lonecrest Dr.
Hacienda Heights, CA 91745                    13579    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $389.99                            $389.99
Raub, Constance
2750 Black Canyon Road
Colorado Springs, CO 80904                    13580    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,255.40                                                                           $1,255.40
Arce, Michele
279 Quincy Avenue
Bronx, NY 10465                               13581    9/13/2020     24 Hour Fitness Worldwide, Inc.              $168.00                                                                              $168.00
Wang, Henry
2115 Lockwood Ave.
Fremont, CA 94539                             13582    9/13/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Denny, Patti
11395 SW Toulouse St. Apt. 102
Wilsonville, OR 97070                         13583    9/13/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Blanco, Andrea
173 White Bark Lane
Simi Valley, CA 93065                         13584    9/13/2020     24 Hour Fitness Worldwide, Inc.              $304.58                                                                              $304.58
Rodriguez, Margarita
268 Nagle Avenue Apt 1D
New York, NY 10034                            13585    9/13/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Singh, Parag
5508 Ashleigh Rd
Fairfax, VA 22030                             13586    9/15/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92




                                                                                         Page 859 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 419 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Chiu, Steven
PO Box 4084
Cerritos, CA 90703-4084                       13587    9/13/2020    24 Hour Fitness Worldwide, Inc.                             $125.00                                                              $125.00
Liu, Huichu
3481 Eden Drive
Santa Clara, CA 95051                         13588    9/13/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Egan, Daniel
11554 Green Road
Wilton, CA 95693                              13589    9/13/2020       24 Hour Fitness USA, Inc.                                $500.00                                                              $500.00
Blanco, Alberto
173 White Bark Lane
Simi Valley, CA 93065                         13590    9/13/2020    24 Hour Fitness Worldwide, Inc.             $304.58                                                                              $304.58
Nguyen, Thao
4956 Paguera Ct
San Diego, CA 92124                           13591    9/13/2020       24 Hour Fitness USA, Inc.                                                 $428.00                                             $428.00
Walter, Mark A
1330 N. Gardner Street, #308
Los Angeles, CA 90046                         13592    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                               $633.65                            $633.65
Yao, Song
1531 Rucker Pl
Santa Clara, CA 95050                         13593    9/17/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Nguyen, Vivian
5133 Picasso Drive
Chino Hills, CA 91709                         13594    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $49.56                                                                            $49.56
Navarro, Felicia
217 S 104th Street
Seattle, WA 98168                             13595    9/22/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Korn Ferry (US)
Samantha Goodman
1900 Avenue of the Stars Suite 2600
Los Angeles, CA 90067                         13596    9/13/2020       24 Hour Fitness USA, Inc.             $10,299.97                                                                           $10,299.97
Nelson, Sharron
3904 Ballina Canyon Road
Encino, CA 91436                              13597    9/15/2020    24 Hour Fitness Worldwide, Inc.             $270.00                                                                              $270.00
Frucutoso, Kevin
5133 Picasso Drive
Chino Hills, CA 91709                         13598    9/13/2020    24 Hour Fitness Worldwide, Inc.             $495.83                                                                              $495.83
Cook, Barbara
4319 Dahill Place
Alexandria, VA 22312                          13599    9/17/2020    24 Hour Fitness Worldwide, Inc.             $565.00                                                                              $565.00
Cuevas, Kathy
2144 Bowdoin St.
Corona, CA 92878                              13600    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $22.89                                                                            $22.89
Farrell, Susan
24292 Tahoe Court
Laguna Niguel, CA 92677                       13601    9/14/2020       24 Hour Fitness USA, Inc.               $1,548.00                                                                           $1,548.00
Duplessis, Germeen
22979 darien st
woodland hills, CA 91364                      13602    9/15/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00


                                                                                      Page 860 of 1762
                                                          Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 420 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Denny, Patti
11395 SW Toulouse St. Apt. 102
Wilsonville, OR 97070                          13603    9/13/2020      24 Hour Fitness Holdings LLC                    $0.00                                                                              $0.00
Rao, Anita
147 Hopper Lane
Folsom, CA 95630                               13604    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $214.99                                                              $214.99
Rodrigues, Charlotte
20002 Jacana Court
Canyon Country, CA 91351                       13605    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $475.98                            $475.98
Swearingen, Paula
500 North Willowbrook Ave, Unit S7
Compton, CA 90220                              13606    9/13/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Chatterjee, Satrajit
1120 Newell Road
Palo Alto, CA 94303                            13607    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Barnett, Brian
2212 Red Sage
Irvine, CA 92618                               13608    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Tiffany Aguirre for Scott Aguirre (Minor)
111 Camino de las Colinas
Redondo Beach, CA 90277-6740                   13609    9/13/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
CLARKE, DANIEL
PO BOX 2163
TEMPLE CITY, CA 91780                          13610    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $36.70                                                                             $36.70
XIAO, SHUNXIN
14747 HIDDENSPRING CIR
CHINO HILLS, CA 91709                          13611    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Shao, Siman
3610 S Nogales St, West
Covina, CA 91792                               13612    9/14/2020     24 Hour Fitness Worldwide, Inc.              $204.00                                                                              $204.00
Aspaas, John L
2312 Dublin Dr NW
Olympia, WA 98502                              13613    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $80.90                                                                             $80.90
Martins, Luiz
24 Admiral Ave
San Francisco, CA 94112                        13614    9/13/2020          24 San Francisco LLC                       $71.60                                                                             $71.60
Sanchez, Jeremiah
2189 Golden Dew Cir
San Jose, CA 95121                             13615    9/14/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Schmidt, Richard A
28 Campbell Place
Danville, CA 94526                             13616    9/13/2020        24 Hour Fitness USA, Inc.                 $292.00                                                                              $292.00
Padilla, Anthony Joseph
10431 Northvale Road
Los Angeles, CA 90064                          13617    9/13/2020        24 Hour Fitness USA, Inc.                                 $249.96                                                              $249.96
Sorokin, Vitaliy
1645 San Bernardino Avenue
Spring Valley, CA 91977                        13618    9/13/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99




                                                                                          Page 861 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 421 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Brackett, Thomas
8533 Yellowtail Wy
Antelope, CA 95843                          13619    9/13/2020         24 San Francisco LLC                   $644.99                                                                              $644.99
Senft, David
435 S. Curson Ave., #ML
Los Angeles, CA 90036                       13620    9/15/2020       24 Hour Fitness USA, Inc.                $447.00                                                                              $447.00
Patil, Harshad
4649 Deadwood Drive
Fremont, CA 94536                           13621    9/14/2020       24 Hour Fitness USA, Inc.                $649.99                                                                              $649.99
DENNIS, ATHALIAH BALTAZAR
1799 HONESTIDAD RD
SAN DIEGO, CA 92154                         13622    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Barnett, Duante Edward
11816 25 Ave S
Seattle, WA 98168                           13623    9/14/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Huang, Alisa
1005 Island Dr.
Alameda, CA 94502                           13624    9/14/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Marquez, Amanda M
311 San Miguel Court #3
Milpitas, CA 95035                          13625    9/22/2020    24 Hour Fitness Worldwide, Inc.             $120.80                                                                              $120.80
BALTAZAR, AMABELLE
1799 HONESTIDAD RD.
SAN DIEGO, CA 92154                         13626    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Gardner, Juliet
10705 Lynn Circle
Cypress, CA 90630                           13627    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Cai, Yanan
13031 135th PL NE
Kirkland, WA 98034                          13628    9/14/2020       24 Hour Fitness USA, Inc.                $502.46                                                                              $502.46
Kleinheinz, Katelyn
PO Box 5488
Pleasanton, CA 94566                        13629    9/15/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Becker, Shellie A
148 Leonard St
Lewisville, TX 75057                        13630    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,019.96                                                                           $1,019.96
Weisberg, Rick
843 Vespucci Lane
Foster City, CA 94404-2922                  13631    9/14/2020       24 Hour Fitness USA, Inc.                $600.00                                                                              $600.00
Baltazar, Aaron
1799 Honestidad Rd
San Diego, CA 92154                         13632    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Miller, AJ
3053 Freeport Blvd. #322
Sacramento, CA 95818                        13633    9/14/2020       24 Hour Fitness USA, Inc.             $25,429.99                                                                           $25,429.99
Bearden-Vrai, Iah Kinley
3966 Denker Avenue
Los Angeles, CA 90062                       13634    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $51.79                                                                            $51.79




                                                                                    Page 862 of 1762
                                                         Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 422 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Lyman, Alan
15 Stuyvesant Oval #6D
New York, NY 10009                            13635    9/15/2020    24 Hour Fitness Worldwide, Inc.            $1,332.00                                                                           $1,332.00
Calderon, Andrea
720 Pelham Rd, Apt 5F
New Rochelle, NY 10805                        13636    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Asif, Ibad
20011 Flax Flower Dr
Richmond, TX 77407                            13637    9/14/2020    24 Hour Fitness Worldwide, Inc.             $149.55                                                                              $149.55
Loi, Vince
2299 Woodset Dr.
San Jose, CA 95116-2592                       13638    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                $87.14                             $87.14
Amon, Gregory
35 E 1st.
Colonia, NJ 07067                             13639    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $35.64                                                                            $35.64
White, Roseyolonda
4204 Toland Way
Los Angeles, CA 90065                         13640    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $93.68                                                                            $93.68
Thaxton, Levon
2216 Ackerman Drive
Pittsburg, CA 94565                           13641    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
McNeil Jr., Edward
519 Rolling Peaks Way
Scotch Plains, NJ 07076-2054                  13642    9/14/2020    24 Hour Fitness Worldwide, Inc.             $359.88                                                                              $359.88
Botts, Eugene
746 Valley Ridge Dr
Rosenberg, TX 77469                           13643    9/15/2020       24 Hour Fitness USA, Inc.                    $77.92                                                                            $77.92
Halasey, Steve
255 N. Lima St.
Sierra Madre, CA 91024                        13644    9/14/2020    24 Hour Fitness Worldwide, Inc.                             $524.93                                                              $524.93
Herbert-Voss, Ruth
974 East Platinum Way
Sandy, UT 84094-4606                          13645    9/14/2020    24 Hour Fitness Worldwide, Inc.             $159.80                                                                              $159.80
Christopher, Kimberly
5822 Clan Maclaine Drive
Charlotte, NC 28278                           13646    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $55.00                                                                            $55.00
Lowery, Christopher Alan
PO Box 41217
Houston, TX 77241                             13647    9/14/2020    24 Hour Fitness Worldwide, Inc.         $300,000.00                                                                          $300,000.00
Xu, Jing
1701 NW 56th St, Unit 223
Seattle, WA 98107                             13648    9/15/2020       24 Hour Fitness USA, Inc.                               $1,525.99                                                           $1,525.99
BUMGARNER, MARY TERESA
18950 MARSH LN #809
DALLAS, TX 75287                              13649    9/14/2020    24 Hour Fitness Worldwide, Inc.             $301.06                                                                              $301.06
Strickland, Brittany
414 N Quince St
Salt Lake City, UT 84103                      13650    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                      Page 863 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 423 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
VU, HEIDI
3595 SANTE FE AVE #271
LONG BEACH, CA 90810                         13651    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Verkhovsky, Lev
373 Ave S, apt 6F
Brooklyn, NY 11223                           13652    9/14/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Chong, Francisco
139 N Vivyen Street
Bergenfield , NJ 07621                       13653    9/14/2020    24 Hour Fitness United States, Inc.              $50.00                                                                             $50.00
Chen, Hao
4025 Saltburn Dr.
Plano, TX 75093                              13654    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Fry, Simon
5455 Alvoca Way
Sacramento, CA 95835                         13655    9/14/2020     24 Hour Fitness Worldwide, Inc.              $387.00                                                                              $387.00
Kranz, David
21906 Great Creek Lane
Katy, TX 77450                               13656    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $47.73                                                                             $47.73
Lopez, Sandra
2306 Avenida Cabrillo
Chino Hills, CA 91709                        13657    9/14/2020     24 Hour Fitness Worldwide, Inc.                               $79.00                                                               $79.00
Faulkner, Jade
33 Cole Road
Fairfield, NJ 07004                          13658    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $86.08                                                                             $86.08
Maloney, Nicholas Lyndon
350 paseo de playa #305
Ventura, CA 93001                            13659    9/14/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Ruiz, Neidsha J
14127 Rutgers Ave
Orlando, FL 32826                            13660    9/14/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Facchino/LaBarbera Tennant Station LLC
Julie H. Rome-Banks
Binder & Malter, LLP
2775 Park Avenue
Santa Clara, CA 95050                        13661    9/14/2020        24 Hour Fitness USA, Inc.             $283,501.96                                                                          $283,501.96
Mogahed, Dalia
1789 Westwind Way
Mclean, VA 22102                             13662    9/14/2020     24 Hour Fitness Worldwide, Inc.              $297.00                                                                              $297.00
Staczek, Ruby
3650 SE Rural Street
Portland, OR 97202                           13663    9/14/2020     24 Hour Fitness Worldwide, Inc.              $112.96                                                                              $112.96
Crook-Wilson, Susan
25 Brunswick Ct
Vallejo, CA 94591                            13664    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
YU, QIANHE
14747 HIDDENSPRING CIR
CHINO HILLS, CA 91709                        13665    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Valenzuela Jr, John
2805 Forest Green Dr.
Round Rock, TX 78665                         13666    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $75.76                                                                             $75.76

                                                                                        Page 864 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 424 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Messina, Mercedes
1466 Temple Heights Dr
Oceanside, CA 92056                         13667    9/14/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Stevens, Nadeline
25511 Lucille Ave
Lomita, CA 90717                            13668    9/15/2020    24 Hour Fitness Worldwide, Inc.             $121.47                                                                              $121.47
EQUIPADO, ALEC
6632 LELAND WAY
LOS ANGELES, CA 90028-7815                  13669    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $25.00                                                                            $25.00
Zitel, Victor S.
3013 Castle Road
Falls Church, VA 22044                      13670    9/14/2020    24 Hour Fitness Worldwide, Inc.             $121.98                                                                              $121.98
Tice, Thomas
5732 Rio Oso Rd NE
Rio Rancho, NM 87144                        13671    9/15/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Monpere, Tom
5980 Wymore Way
Sacramento, CA 95822                        13672    9/14/2020       24 Hour Fitness USA, Inc.                $648.00                                                                              $648.00
Berg, Donald
2396 North First Avenue
Upland, CA 91784                            13673    9/15/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Clark, Janice
25 Brunswick Ct
Vallejo, CA 94591                           13674    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Wilson, Shedrick L
25 Brunswick Ct
Vallejo, CA 94591                           13675    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Jurynec, Jennifer
3671 Kaibab Cir
Salt Lake City, UT 84109                    13676    9/14/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Maghanoy Jr, Richard E
12759 SE 211th Street
Kent, WA 98031                              13677    9/14/2020       24 Hour Fitness USA, Inc.                    $93.88                                                                            $93.88
Wisz, David T.
132 Church Street
San Francisco, CA 94114                     13678    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Kaler, Jacob
7206 NE 67th St.
Vancouver, WA 98662                         13679    9/15/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Murphy, Richard
4673 18th Street
San Francisco, CA 94114                     13680    9/14/2020       24 Hour Fitness USA, Inc.                $761.14                                                                              $761.14
Ruiz-Vela, Danielle
2330 Vanguard Way Unit K102
Costa Mesa, CA 92626                        13681    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Nemeroff, Wendy
135 Mangels Avenue
San Francisco, CA 94131                     13682    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00




                                                                                    Page 865 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 425 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Sauer, Jeffrey
7820 Inverness Blvd
Unit 301
Englewood, CO 80112                           13683    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Mandla, Bhavya
27 bear paw, APT # 29D
Irvine, CA 92604                              13684    9/14/2020     24 Hour Fitness Worldwide, Inc.              $386.43                                                                              $386.43
Karahalios, Dawn
36 Via Buen Corazon
San Clemente, CA 92673                        13685    9/14/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Powell, Emily
312A Little Falls St
Falls Church, VA 22046                        13686    9/14/2020    24 Hour Fitness United States, Inc.                           $776.00                                                              $776.00
Chang, Justin S
424 Norvell St
El Cerrito, CA 94530                          13687    9/14/2020     24 Hour Fitness Worldwide, Inc.              $190.00                                                                              $190.00
Patel, Baboolal
231 Rosilie St.
San Mateo, CA 94403                           13688    9/14/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Salceda, David
33942 Crystal Lantern St
Dana Point, CA 92629                          13689    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $18.50                                                                             $18.50
Morton, Megan
2340 SE 50th Ave
Apt 6
Portland, OR 97215                            13690    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $293.38                            $293.38
Rubin, Cynthia B
1104-A Payne Ave
Austin, TX 78757                              13691    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $25.98                                                                             $25.98
Silewicz, Jennifer Oakes
1958 Lansdowne Way
Petaluma, CA 94954                            13692    9/14/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
McWilliams, Cecelia
2 Fresian
Coto de Caza, CA 92679                        13693    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $79.80                                                                             $79.80
Silewicz, Daniel
1958 Lansdowne Way
Petaluma, CA 94954                            13694    9/14/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Pierce, Chloe
24 Crestview
Aliso Viejo, CA 92656                         13695    9/14/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Maddox, Aaron
701 Creekwater Terrace
Apt 213
Lake Mary, FL 32746                           13696    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
OWEN, JOHN S
25526 LEEWARD DR
DANA POINT, CA 92629                          13697    9/14/2020        24 Hour Fitness USA, Inc.                              $98,908.35                                                           $98,908.35




                                                                                         Page 866 of 1762
                                                          Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 426 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Meiches, Mark
4315 Bryn Mawr
Dallas, TX 75225                               13698    9/14/2020    24 Hour Fitness Worldwide, Inc.          $3,696.80                                                                           $3,696.80
Cho, Lisa
2732 Conner St NW
Salem, OR 97304                                13699    9/14/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Kaur, Nashatar
10096 Tittle Way
Elk Grove, CA 95757                            13700    9/15/2020    24 Hour Fitness Worldwide, Inc.           $168.00                                                                              $168.00
Watmore, John
2604 W Canyon Ave.
San Diego, CA 92123                            13701    9/14/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Roger, Jim
1060 N Hiatus Rd
Pembroke Pines, FL 33026                       13702    9/14/2020    24 Hour Fitness Worldwide, Inc.              $92.18                                                                             $92.18
Ramirez, Roberto
77835 Michigan Dr
Palm Desert, CA 92211                          13703    9/14/2020    24 Hour Fitness Worldwide, Inc.              $63.98                                                                             $63.98
Christains, Emily
4913 Palmetto St
Bellaire, TX 77401-3145                        13704    9/14/2020    24 Hour Fitness Worldwide, Inc.              $92.70                                                                             $92.70
Pedersen, Meredith
                                               13705    9/14/2020    24 Hour Fitness Worldwide, Inc.              $39.42                                                                             $39.42
Liberman, Vladimir
3350 Wolcott Common
Fremont, CA 94538                              13706    9/14/2020    24 Hour Fitness Worldwide, Inc.                           $750.00                                                              $750.00
Khaimov, Aron
2330 Voorhies Apt. 2J
Brooklyn, NY 11235                             13707    9/14/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
Khaimov, Alfira
2915 West 5th Apt. 20H
Brooklyn, NY 11224                             13708    9/14/2020    24 Hour Fitness Worldwide, Inc.           $229.00                                                                              $229.00
Tsai, Yao
142 California Street, Unit D
Arcadia, CA 91006                              13709    9/14/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Yan, Kyle Qiwo
1044 San Souci
Walnut Creek, CA 94597                         13710    9/15/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Butler, Robert
10780 Manchester Park Dr.
Las Vegas, NV 89141                            13711    9/15/2020    24 Hour Fitness Worldwide, Inc.              $56.68                                                                             $56.68
Papp, Bianca
4155 Georgia Street
Apt. 205
San Diego, CA 92103                            13712    9/14/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Tong, Harrison
2617 S Moorland Pl
West Covina, CA 91792                          13713    9/14/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00




                                                                                       Page 867 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 427 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Skrzypek, Julie
12484 W. Nevada Place Unit 213
Lakewood, CO 80228-3224                      13714    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $215.00                                                              $215.00
Meiches, Mark
4315 Bryn Mawr
Dallas, TX 75225                             13715    9/14/2020     24 Hour Fitness Worldwide, Inc.             $3,696.80                                                                           $3,696.80
Chung, Regina J
2447 Rossett St. #2F
Fort Lee, NJ 07024                           13716    9/14/2020    24 Hour Fitness United States, Inc.              $89.54                                                                             $89.54
Christians, Linda
4913 Palmetto St
Bellaire, TX 77401-2134                      13717    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $88.28                                                                             $88.28
Santos, Elizabeth
2964 Crane St
Lemon Grove, CA 91945                        13718    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Loza, Jennifer
3063 Knollwood Ave
La Verne, CA 91750                           13719    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $50.38                                                                             $50.38
Wang, Tao
124 Castro Lane
Fremont, CA 94539                            13720    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Velazquez-Ibarra, Noemi
2412 Cedar Ave
Greeley, CO 80631                            13721    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Warshoff, Darclee
8777 Wendy Lane South
West Palm Beach, FL 33411                    13722    9/14/2020     24 Hour Fitness Worldwide, Inc.                                               $400.00                                             $400.00
Kveglis, Ann
2848 California Street
Apt 1
San Francisco, CA 94115                      13723    9/14/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Snyder, Yasuko
2818 SE 74th Ave.
Portland, OR 97206-1157                      13724    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $691.34                                                              $691.34
OWEN, JOHN S
25526 LEEWARD DR
DANA POINT, CA 92629                         13725    9/14/2020        24 Hour Fitness USA, Inc.                                                                $98,908.35                         $98,908.35
Kinser, Tiffany
5530 SE Gladstone St
Portland, OR 97206                           13726    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $38.99                                                                             $38.99
Benson, Harry
408 Majorca Avenue
Altamonte Springs, FL 32714                  13727    9/14/2020     24 Hour Fitness Worldwide, Inc.              $258.92                                                                              $258.92
Padian, Andrea
14 Crucillo
Rancho Santa Margarita, CA 92688             13728    9/14/2020     24 Hour Fitness Worldwide, Inc.              $834.49                                                                              $834.49
Davidson, Lori
4401 SW Barton Street
Bentonville, AR 72713                        13729    9/14/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00


                                                                                        Page 868 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 428 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hannon, Kelsey
1023 Spring Valley Common
Livermore, CA 94551                          13730    9/15/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Cordes, Susan E.
2013 La Salle Drive
San Mateo, CA 94403                          13731    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
Belskus, Jason
6602 Monero Dr
Rancho Palos Verdes, CA 90275                13732    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
VORA, JOSHUA
3812 209TH ST SE
BOTHELL, WA 98021                            13733    9/14/2020     24 Hour Fitness Worldwide, Inc.              $103.38                                                                              $103.38
Staczek, Francine
3650 SE Rural Street
Portland, OR 97202                           13734    9/14/2020     24 Hour Fitness Worldwide, Inc.              $145.83                                                                              $145.83
Johnson, Pamela
3834 West 59th Street
Los Angeles, CA 90043                        13735    9/14/2020    24 Hour Fitness United States, Inc.           $399.00                                                                              $399.00
Masters, Steve
29247 188th Ave SE
Kent, WA 98042                               13736    9/14/2020     24 Hour Fitness Worldwide, Inc.              $132.00                                                                              $132.00
Barawed, Stacy Kathryn
102 E. Main Street
Winters, CA 95694                            13737    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,656.00                                                                           $1,656.00
Frew, David
2676 Twin Creeks Dr.
San Ramon, CA 94583                          13738    9/14/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Balph, John
13046 25Th Ave NE
Seattle, WA 98125                            13739    9/15/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
Carver, Amanda
9809 Via Montara
Moreno Valley, CA 92557                      13740    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $400.00                            $400.00
Chen, Sean Shaohua
16046 Crestline Dr.
La Mirada, CA 90638                          13741    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Taylor, Revous
5113 Bobtown Rd.
Garland, TX 75043                            13742    9/14/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Li, Bo
1705 NE 130th Place
Seattle, WA 98125                            13743    9/14/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Harmala, Devin
2806 182nd Ave NE
Redmond, WA 98052                            13744    9/14/2020        24 Hour Fitness USA, Inc.                    $51.60                                                                             $51.60
Wardell, Lisa
14456 Foothill Blvd. Unit 63
Sylmar, CA 91342                             13745    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98




                                                                                        Page 869 of 1762
                                                       Case 20-11568-KBO        Doc 72-5      Filed 04/19/21     Page 429 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Barnum, Lyod Lauron
284 Sparkler Lane
Perris, CA 92571                            13746    9/15/2020    24 Hour Fitness Worldwide, Inc.           $394.00                                                                              $394.00
Noordermeer, Taleen
3310 Oakmont View Drive
Glendale, CA 91208                          13747    9/14/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Desai, Manoj
1811 Tamarind Way
Gilroy, CA 95020                            13748    9/14/2020    24 Hour Fitness Worldwide, Inc.           $168.00                                                                              $168.00
Bellettiere, William
414 Avenue C
Brooklyn, NY 11218                          13749    9/14/2020           24 New York LLC                        $0.00                                                                              $0.00
Hong, Chujia
1324 Vanna Ct
San Jose, CA 95131                          13750    9/14/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Acosta, Omar
400 2nd Ave W Suite 220
Seattle, WA 98119                           13751    9/14/2020    24 Hour Fitness Worldwide, Inc.           $750.00         $800.00                                                            $1,550.00
Baca, David
6512 SW Moonshadow Ct.
Portland, OR 97223                          13752    9/14/2020    24 Hour Fitness Worldwide, Inc.                           $473.00                                                              $473.00
Ramirez, John
2733 Agate St
Bakersfield, CA 93304-5303                  13753    9/15/2020    24 Hour Fitness Worldwide, Inc.               $9.00                                                                              $9.00
Thipatima, Kathryn
1087 N. Glendora Ave
Covina, CA 91724                            13754    9/14/2020    24 Hour Fitness Worldwide, Inc.              $58.00                                                                             $58.00
Onvani, Marcus A.
4573 Coyote Run
Littleton, CO 80125                         13755    9/15/2020    24 Hour Fitness Worldwide, Inc.        $82,491.51                                                                           $82,491.51
Latifzada, Elaha Lily
38541 Royal Ann Cmn
Fremont, CA 94536                           13756    9/14/2020    24 Hour Fitness Worldwide, Inc.           $650.00                                                                              $650.00
Sun, Erjiang
7638 Fennel Rd
Rancho Cucamonga, CA 91739                  13757    9/14/2020    24 Hour Fitness Worldwide, Inc.              $88.00                                                                             $88.00
Jun, Amber
16650 SW Snowdale St
Beaverton, OR 97007                         13758    9/15/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
panchal, rahul p
10946 san blas cir
san diego, ca 92126                         13759    9/15/2020    24 Hour Fitness Worldwide, Inc.           $370.00                                                                              $370.00
Rutan, Debra
415 N Broome Ave
Lindenhurst, NY 11757                       13760    9/14/2020    24 Hour Fitness Worldwide, Inc.           $850.00                                                                              $850.00
Dobson, Heidi
6540 Copper Drive
Frederick, CO 80516                         13761    9/14/2020    24 Hour Fitness Worldwide, Inc.        $15,000.00                                                                           $15,000.00




                                                                                    Page 870 of 1762
                                                       Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 430 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sarrel, Matt
1031 Broderick St
San Francisco, CA 94115                     13762    9/14/2020          24 San Francisco LLC                    $133.97                                                                              $133.97
Nguyen, Thu M
3403 Marten Ave
San Jose, CA 95148                          13763    9/15/2020    24 Hour Fitness United States, Inc.             $85.00                                                                              $85.00
Turvey, Megan
5111 SE 42nd Avenue
Portland, OR 97206                          13764    9/15/2020     24 Hour Fitness Worldwide, Inc.              $308.42                                                                              $308.42
Lapin, Dennis
1283 Pine Harbor Point Circle
Orlando, FL 32806                           13765    9/14/2020     24 Hour Fitness Worldwide, Inc.              $196.00                                                                              $196.00
Dobson, Stuart
6540 Copper Drive
Frederick, CO 80516                         13766    9/14/2020     24 Hour Fitness Worldwide, Inc.           $15,000.00                                                                           $15,000.00
Tyo, Jason
8886 Modoc Cir #1201B
Huntington Beach, CA 92646                  13767    9/14/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Dover, Latonya
4859 West Slauson Avenue #249
Los Angeles, CA 90056                       13768    9/14/2020    24 Hour Fitness United States, Inc.           $420.00                                                                              $420.00
Wong, Michael
7900 Tecoma Circle Apt 20201
Austin, TX 78735                            13769    9/14/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Dang, Kevin
3839 Polton Place Way
San Jose, CA 95121                          13770    9/14/2020     24 Hour Fitness Worldwide, Inc.                $69.98                                                                              $69.98
Le, Joanne
8669 San Rio Dr.
Buena Park, CA 90620                        13771    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,155.00       $1,155.00                                                           $2,310.00
Charif, Mona
5911 Twin Coves Street
Dallas, TX 75248                            13772    9/14/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                          13773    9/14/2020         24 Hour Holdings II LLC                                  $770.46                                                              $770.46
Hysni, Kimberly
13825 Camino del Suelo
San Diego, CA 92129                         13774    9/14/2020     24 Hour Fitness Worldwide, Inc.           $10,800.00                                                                           $10,800.00
Geering, Melissa
2400 Lawnmeadow Dr
Richardson, TX 75080                        13775    9/14/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Moreno, America Y
13750 Clarks Fork Dr
Houston, TX 77086                           13776    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $180.00                           $180.00                            $360.00
Wu, David
27102 SE 18th PL
Sammamish, WA 98075                         13777    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                $480.00                            $480.00




                                                                                       Page 871 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 431 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
McKenna, Greg
3582 E. Apple Mill Cove
Salt Lake City, UT 84109                    13778    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Charles, Alana
326 E. Victoria St. Unit A.
Santa Barbara, CA 93101                     13779    9/14/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99
Patton, Julie
2 Fresian
Coto de Caza, CA 92679                      13780    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $42.51                                                                            $42.51
Bruhahn, Steph
1402 Auburn Way N #103
Auburn, WA 98002                            13781    9/15/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Tourchian, Mohammad Reza
24161 El Tiradore Cir
Mission Viejo, CA 92691                     13782    9/14/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Nguyen, Tai
5341 NW Goodwin Loop
Camas, WA 98607                             13783    9/15/2020    24 Hour Fitness Worldwide, Inc.                              $99.00                                                               $99.00
TAN, LUCY
7287 LEMBERT HILLS DR
DUBLIN, CA 94568                            13784    9/14/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Allen, Kevin
6323 Castle Lane Drive
Houston, TX 77066                           13785    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Raya, Lucero
7769 Megan Ann Way
Antelope, CA 95843                          13786    9/14/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Chang, Jungja
550 Kiely Blvd. Apt 3
San Jose, CA 95117                          13787    9/14/2020    24 Hour Fitness Worldwide, Inc.             $234.94                                                                              $234.94
Jackson, Allison R
115 Glasgow Terrace
Mahwah, NJ 07430                            13788    9/14/2020       24 Hour Fitness USA, Inc.                $533.11                                                                              $533.11
Miner, Amy
1521 S. Trafton St.
Tacoma, WA 98405                            13789    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $94.74                                                                            $94.74
Hallon, Jorge
3485 Torremolinos Ave.
Doral, FL 33178                             13790    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $85.00                                                                            $85.00
Karen Donohue-Carner aka Karen Donohue
1650 Rainier Rd
Woodburn, OR 97071                          13791    9/14/2020    24 Hour Fitness Worldwide, Inc.                              $99.00                             $0.00                             $99.00
King, Joshua
304 NE Multnomah St
Apt 625
Portland, OR 97232                          13792    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $88.98                                                                            $88.98
Jury, Meredith
3607 Mount Rubidoux Dr.
Riverside, CA 92501                         13793    9/14/2020       24 Hour Fitness USA, Inc.               $1,672.00       $3,025.00                                                           $4,697.00


                                                                                    Page 872 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 432 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Castillo, Abelardo
6270 Ruxton Ct.
Pleasanton, CA 94588                          13794    9/14/2020    24 Hour Fitness United States, Inc.              $53.14                                                                             $53.14
Eslami, Sadaf
24810 87 DR
Bellerose, NY 11426                           13795    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Qualls, Denise
702 Silver Lake Drive
Danville, CA 94526                            13796    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
LaManna, Lisa Ann
7045 SW Ventura Drive
Tigard, OR 97223                              13797    9/14/2020        24 Hour Fitness USA, Inc.              $13,223.48                                                                           $13,223.48
TAN, ROGER
7287 LEMBERT HILLS DR
DUBLIN, CA 94568                              13798    9/14/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Tran, Emily
2088 Alborada Drive
Camarillo, CA 93010                           13799    9/16/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Garland, Shalea
1313 East 56th Street
Tacoma, WA 98404                              13800    9/14/2020     24 Hour Fitness Worldwide, Inc.                               $80.00                                                               $80.00
Yang, Ziliang
620 S. Virgil Avenue
#317
Los Angeles, CA 90005                         13801    9/14/2020    24 Hour Fitness United States, Inc.               $0.00                                           $0.00                              $0.00
MacPhetridge, Heather
5081 Magnolia Ave
Riverside, CA 92506                           13802    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
TAN, ALEXANDRA
7287 LEMBERT HILLS DR
DUBLIN, CA 94568                              13803    9/14/2020     24 Hour Fitness Worldwide, Inc.              $379.17                                                                              $379.17
Whitaker, Emily
7570 SE Michael Drive
Milwaukie, OR 97222                           13804    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $75.58                                                                             $75.58
Hamilton, Michael
10630 Ruthelen Street
Los Angeles, CA 90047                         13805    9/14/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Tan, Hannah
7287 Lembert Hills Dr
Dublin, CA 94568                              13806    9/14/2020     24 Hour Fitness Worldwide, Inc.              $162.50                                                                              $162.50
Sanchez, Christine Marie
1353 Calle Galante
San Dimas, CA 91773                           13807    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Claim docketed in error
                                              13808    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Barraza-Reyes, Yvette
1602 Heather Hill Rd
Hacienda Heights, CA 91745                    13809    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00




                                                                                         Page 873 of 1762
                                                        Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 433 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ung, Jenna
1358 Palo Verde Way
Vista, CA 92083                              13810    9/15/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Chou, Arthur
22117 Settler Court
Walnut, CA 91789                             13811    9/15/2020     24 Hour Fitness Worldwide, Inc.              $369.00                                                                              $369.00
Miller, Jake
229 27th Street
Manhattan Beach, CA 90266                    13812    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
McClough, Lynn
4954 Moncada Way
Las Vegas, NV 89149                          13813    9/14/2020     24 Hour Fitness Worldwide, Inc.              $140.97                                                                              $140.97
WHITE, ADAM MICHAEL
15180 SW SUNRISE LN.
TIGARD, OR 97224                             13814    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Worden, Anna Lou
3998 Edgemoor Place
Oakland, CA 94605                            13815    9/14/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Preston, Joseph
5438 Forsythia Court
North Las Vegas, NV 89031                    13816    9/16/2020     24 Hour Fitness Worldwide, Inc.              $260.00                                                                              $260.00
Krull, Christopher
3082 Gomer Street
Yorktown Heights, NY 10598                   13817    9/14/2020     24 Hour Fitness Worldwide, Inc.              $437.92                                                                              $437.92
Morshed, Talukder
15626 Brewer Lane
Fontana, CA 92336                            13818    9/14/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Lim, Mipyo
12231 N Shadow Cove
Houston, TX 77082                            13819    9/14/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Chavez, Marissa
7848 Camino Raposa
San Diego, CA 92122                          13820    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Guerra, Lisa
5522 Coralwood Place
Fontana, CA 92336                            13821    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
ATLAS CRANE INC
3120 N NELLIS BLVD
LAS VEGAS, NV 89115                          13822    9/14/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Reilly, Jill
160 N. Mine Canyon Road, Unit F
Orange, CA 92869-5850                        13823    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $49.99                                                                             $49.99
Bernhardt, Cory
2316 Stratford Drive
Lomita, CA 90717                             13824    9/14/2020    24 Hour Fitness United States, Inc.              $61.46                                                                             $61.46
McCormack, Carol
24370 Via Lomas De Yorba E
Yorba Linda, CA 92887                        13825    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                        Page 874 of 1762
                                                        Case 20-11568-KBO          Doc 72-5       Filed 04/19/21     Page 434 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Blair, Larry W
1638 La Madera Lane
San Marcos, CA 92078                         13826    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Reed, Jacquelin
1518 E. Adams Ave
Orange, CA 92867                             13827    9/14/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Norris, Dr. Jennifer
2120 10th St
Sacramento, CA 95818                         13828    9/14/2020     24 Hour Fitness Worldwide, Inc.                $83.98                                                                              $83.98
Guerrero, Olivia M
1813 Big Bend Drive
Cedar Park, TX 78913                         13829    9/14/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Hutka, Joe
46700 Iversen Rd.
Gualala, CA 95445                            13830    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Jones, Jordan
993 Platinum Way
Sandy, UT 84094                              13831    9/15/2020     24 Hour Fitness Worldwide, Inc.                $52.55                                                                              $52.55
Assarian, Tanya
1123 S. Gladys Ave.
San Gabriel, CA 91776                        13832    9/14/2020     24 Hour Fitness Worldwide, Inc.                $53.02                                                                              $53.02
MONROY, MARIA ISABEL
PO BOX 6522
CHULA VISTA, CA 91909                        13833    9/14/2020    24 Hour Fitness United States, Inc.           $234.75                                                                              $234.75
Bagirov, Alex
2230 S Buckley Court #A
Aurora, CO 80013                             13834    9/14/2020     24 Hour Fitness Worldwide, Inc.                $90.00                                                                              $90.00
Lopez Jr, Roberto P
661 Bonita Ave #46
San Jose, CA 95116                           13835    9/14/2020     24 Hour Fitness Worldwide, Inc.                $60.00                                                                              $60.00
Akbari, Nawed
2576 Marie Antonette Lane
Tracy , CA 95377                             13836    9/14/2020     24 Hour Fitness Worldwide, Inc.             $3,605.00                                                                           $3,605.00
Salas, Izayah
13545 Flomar Dr
Whittier , CA 90605                          13837    9/14/2020     24 Hour Fitness Worldwide, Inc.                $63.98                                                                              $63.98
Lim, Seunghak
8200 Ephraim Road
Austin, TX 78717                             13838    9/14/2020     24 Hour Fitness Worldwide, Inc.              $350.72                                                                              $350.72
Azizi, Seena
5162 Belle Ave
Cypress, CA 90630                            13839    9/14/2020     24 Hour Fitness Worldwide, Inc.                $90.00                                                                              $90.00
Mcelroy, Cheri
5181 Skylark Dr.
Huntington Beach, CA 92649                   13840    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,041.24                                                                           $1,041.24
Williams, Logan
4752 Lesa Place
Yorba Linda, CA 92886                        13841    9/14/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97




                                                                                        Page 875 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 435 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kararwal, Manohar Lal
1163 S Central Pkwy
Mountain House, CA 95391                      13842    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $95.97                                                                             $95.97
Buchmann, Gordon
2345 Kearney St
Denver, CO 80207-3425                         13843    9/14/2020     24 Hour Fitness Worldwide, Inc.              $801.00                                                                              $801.00
Ashton, Andrew
11144 Cabriole Ave
Porter Ranch, CA 91326                        13844    9/14/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Phung, Lin
6011 Westside Drive
San Ramon, CA 94583                           13845    9/14/2020    24 Hour Fitness United States, Inc.                           $150.00                             $0.00                            $150.00
Morris, Kendra
1487 Homestead Rd
Santa Clara, CA 95050                         13846    9/14/2020     24 Hour Fitness Worldwide, Inc.              $229.00                                                                              $229.00
Weber, Terry Lee
20602 Bond Rd NE #6
Poulsbo, WA 98370                             13847    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,491.81                                                                           $1,491.81
Jones, Blake
323 E Hilltop Way
Thousand Oaks, CA 91362                       13848    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Happy Valley Service
PO Box 2422
Wailuku, HI 96793                             13849    9/14/2020        24 Hour Fitness USA, Inc.                $6,068.72                                                                           $6,068.72
Hamm, Michela
1911 La Terrace Cir
San Jose, CA 95123                            13850    9/14/2020     24 Hour Fitness Worldwide, Inc.              $323.00                                                                              $323.00
Schot, Isaiah
1309 W Mission Blvd., Unit 117
Ontario, CA 91762                             13851    9/14/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Ruiz, Lina
351 knickerbocker ave
Paterson, NJ 07503                            13852    9/15/2020     24 Hour Fitness Worldwide, Inc.              $137.00                                                                              $137.00
DeLoach, Rhonda
2410 Larkspur Ln #246
Sacramento, CA 95825                          13853    9/14/2020     24 Hour Fitness Worldwide, Inc.              $135.00                                                                              $135.00
Spencer, Adam Michael
8075-D Caminito De Pizza
San Diego, CA 92108                           13854    9/14/2020     24 Hour Fitness Worldwide, Inc.              $331.78                                                                              $331.78
Thomas, April
6885 Mesa Ridge Pkwy 113
Fountain, CO 80817                            13855    9/15/2020     24 Hour Fitness Worldwide, Inc.              $556.00                                                                              $556.00
Wong, Jennifer H.
1233 S 3rd St
Alhambra, CA 91801-5031                       13856    9/14/2020     24 Hour Fitness Worldwide, Inc.             $2,108.27                                                                           $2,108.27
Cruz Ruiz, Roberto Carlos
8500 148th Av. NE, Apt #A1001
Redmond, WA 98052                             13857    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $86.48                                                                             $86.48




                                                                                         Page 876 of 1762
                                                          Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 436 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Delancey, Jason
200 East 131st Street Apt 9G
New York, ny 10037                             13858    9/17/2020    24 Hour Fitness Worldwide, Inc.             $319.96                                                                              $319.96
Cruz, Christopher
11771 Westview Parkway
San Diego, CA 92126                            13859    9/16/2020    24 Hour Fitness Worldwide, Inc.             $945.32                                                                              $945.32
Nguyen, Hong
5341 NW Goodwin Loop
Camas, WA 98607                                13860    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $59.99                                                                            $59.99
Wanis, Luke
14124 Viburnum Dr.
Whittier, CA 90604                             13861    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Henderson-Smith, Tonya
PO Box 701493
Dallas, TX 75370                               13862    9/15/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Gowen, Jennifer
188 Jameson Ct
Sierra Madre, CA 91024                         13863    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,400.00                                                                           $1,400.00
Owen, Kelly J
112 Odell Clark Place
Apt 2B
New York, NY 10030                             13864    9/14/2020           24 New York LLC                      $480.00                                                                              $480.00
Mac, Justin
17 Benicia
Irvine, CA 92602                               13865    9/15/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Shailesh
4069 Elisa Cmn
Fremont, CA 94536                              13866    9/14/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Layton, Heather
Layton Law PLLC
801 Echo Ln.
Houston, TX 77024                              13867    9/14/2020       24 Hour Fitness USA, Inc.               $1,000.00                                                                           $1,000.00
Crisafulli, Anthony
1640 Marathon Dr
Las Vegas, NV 89108                            13868    9/14/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                           $300.00                          $1,000.00
Lam, Phuong M.
1480 Triumph Ct.
San Jose, CA 95129                             13869    9/14/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Chien, Jonathan
125 Gerbera St.
Danville, CA 94506                             13870    9/14/2020       24 Hour Fitness USA, Inc.                                $140.97                                                              $140.97
Rico Viloria, Melissa-Darlene
2442 Walker Drive
Fairfield, CA 94533                            13871    9/14/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Johnston, Paul
40851 Capa Drive
Fremont, CA 94539                              13872    9/14/2020    24 Hour Fitness Worldwide, Inc.             $924.00                                                                              $924.00
Morrow, Duane
5911 S Park Ave
Tacoma, WA 98408                               13873    9/15/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00

                                                                                       Page 877 of 1762
                                                        Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 437 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
PACIFIC BAY MASONRY, INC.
330 LINCOLN AVE
SAN JOSE, CA 95126                           13874    9/15/2020       24 Hour Fitness USA, Inc.                                             $111,446.80                                         $111,446.80
Jones, Krystal
323 E Hilltop Way
Thousand oaks, CA 91362                      13875    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Holt, Mary
7612 Darla Way
Sacramento, CA 95828-4980                    13876    9/14/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Ngo, Jenny
209 Alta Vista Drive
South San Francisco, CA 94080                13877    9/14/2020    24 Hour Fitness Worldwide, Inc.             $425.00                                                                              $425.00
Mach, Jason
10252 Daines Drive
Temple City, CA 91780                        13878    9/14/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Go, Jessica
806 E. Grinnell Dr.
Burbank, CA 91501                            13879    9/17/2020    24 Hour Fitness Worldwide, Inc.          $30,000.00                                                                           $30,000.00
Turner, June
8291 Dove Ridge Way
Parker, CO 80134                             13880    9/14/2020       24 Hour Fitness USA, Inc.                $684.00                                                                              $684.00
Livshits, Mark
915 E7th Street, 1G
Brooklyn, NY 11230                           13881    9/14/2020    24 Hour Fitness Worldwide, Inc.             $166.66                                                                              $166.66
Lee, Brendan
19062 Nathan Circle
Villa Park, CA 92861                         13882    9/15/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kitami, JeCeka
1207 W Rundberg Ln #B
Austin, TX 78758                             13883    9/14/2020    24 Hour Fitness Worldwide, Inc.             $374.94                                                                              $374.94
Higashi, Carl
1026 D Awawamalu St.
HONOLULU, HI 96825                           13884    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $52.35                                                                            $52.35
Bare, Suzanne
315 Birchwood Drive
Moraga, CA 94556                             13885    9/14/2020    24 Hour Fitness Worldwide, Inc.                              $10.00                                                               $10.00
Nisar, Saifar
3558 Empire Circle
Salt Lake City, UT 84106                     13886    9/17/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Feyereisen, Erika
632 Dittmar Way
Sacramento, CA 95819                         13887    9/14/2020    24 Hour Fitness Worldwide, Inc.                            $1,560.00                                                           $1,560.00
Park, Sang
285 Bryce Run
Lake Forest, CA 92630                        13888    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Zhang, Yongling
7205 Sausalito Ave
West Hills, CA 91037                         13889    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00




                                                                                     Page 878 of 1762
                                                         Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 438 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Tallon, Chris
1699 Market St Apt 508
San Francisco, CA 94103                       13890    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $156.00                            $156.00
Cooper, Ira
1292 Hastings Street
Teaneck, NJ 07666                             13891    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $249.99                                                              $249.99
Leone, Johnna
283 Balchen Street
Massapequa Park, NY 11762                     13892    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Ramirez, Erick
9729 Westview Dr.
Houston, TX 77055                             13893    9/14/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Godsil, Robert
15717 NE 41st St
Vancouver, WA 98682                           13894    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Boer, Gina
4 eastwood drive
orinda, CA 94563                              13895    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Quintana, Lauren
18084 Lemon Dr.
Yorba Linda, CA 92886                         13896    9/16/2020     24 Hour Fitness Worldwide, Inc.              $619.98                                                                              $619.98
Casner, Lance
POB 11834
Carson, CA 90749                              13897    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
VISHNYAK, ABE
230 PRESCOTT AVE
STATEN ISLAND, NY 10306                       13898    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $154.00                                                              $154.00
Dimopoulos, Christine
3802 Boxwood Court
Whippany, NJ 07981                            13899    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $51.55                                                                             $51.55
Ropa, Carlos Rafael
913 Hackamore St
White Settlement, TX 76108                    13900    9/14/2020    24 Hour Fitness United States, Inc.           $227.33                                                                              $227.33
Richardson, Tracy
PO BOX 1466
Bakersfield, CA 93302                         13901    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $74.00                                                                             $74.00
Reese, Lyndsay
3446 Rosemont Drive
Sacramento, CA 95826                          13902    9/14/2020     24 Hour Fitness Worldwide, Inc.              $134.00                                                                              $134.00
Soares, Tiffany
431 Heathcliff Dr
Pacifica, CA 94044                            13903    9/15/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Tikhonov, Vladimir
3808 Maple Ave
Brooklyn, NY 11224                            13904    9/16/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Isakova, Marianna
3100 Brighton 7th Street Apt 65
Brooklyn, NY 11235                            13905    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $74.97                                                                             $74.97




                                                                                         Page 879 of 1762
                                                       Case 20-11568-KBO          Doc 72-5        Filed 04/19/21     Page 439 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Antonoff, Margaret
5660 Woodrose Way
Livermore, CA 94551-9556                    13906    9/14/2020        24 Hour Fitness USA, Inc.                $1,701.00                                                                           $1,701.00
Kim, Clara
3919 W Garden Grove Blvd Apt#912
Orange, CA 92868                            13907    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Paul, Michael
4240 Waterstone Rd
Fort Worth, TX 76244                        13908    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Bolanos, Alexis A
2110 Draycutt Drive
Katy, TX 77494                              13909    9/16/2020     24 Hour Fitness Worldwide, Inc.              $218.07                                                                              $218.07
LEW, RICHARD
PO Box 1704
Danville, CA 94526                          13910    9/16/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Munoz, Liana
1419 S Rita Way
Santa Ana, CA 92704                         13911    9/14/2020     24 Hour Fitness Worldwide, Inc.              $387.26                                                                              $387.26
Leone, Michele
283 balchen street
Massapequa Park, NY 11762                   13912    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Davidson, Nicole
P.O. Box 125
Alamo, CA 94507                             13913    9/16/2020     24 Hour Fitness Worldwide, Inc.              $178.76                                                                              $178.76
Mlinarevic, Matteo
6331 Jackie Avenue
Woodland Hills, CA 91367                    13914    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                 $94.79                             $94.79
Tong, Tommy
7006 Hollow Lake Way
San Jose, CA 95120                          13915    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Jun, Ryan
16650 SW Snowdale St
Beaverton , OR 97007                        13916    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Zhang, Huiwen
119 Arch St.
San Francisco, CA 94132                     13917    9/16/2020     24 Hour Fitness Worldwide, Inc.              $197.00                                                                              $197.00
Rogers, Darlene Sue
42936 Amoy St.
Lancaster, CA 93536                         13918    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Romero, Adam
821 David Dr.
Chula Vista, CA 91910                       13919    9/16/2020    24 Hour Fitness United States, Inc.           $425.00                                                                              $425.00
JIVAN, SUNDEEP
9543 AUGUSTA COURT
CYPRESS, CA 90630                           13920    9/16/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
DeMartino, Gabrielle
543 Rockne Ave
Massapequa Park, NY 11762                   13921    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00




                                                                                       Page 880 of 1762
                                                           Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 440 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Bagley, Erin
5380 Endicott Place
Oviedo, FL 32765                                13922    9/13/2020    24 Hour Fitness Worldwide, Inc.             $910.00                                                                              $910.00
Chatt, Rosalyn
PO BOX 7627
Santa Cruz, CA 95061                            13923    9/15/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Lopez, Joel
2306 Avenida Cabrillo
Chino Hills, CA 91709                           13924    9/15/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Bartolome, Arlene
41 Whispering Tree Court
Rodeo, CA 94572                                 13925    9/16/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Merlos, Jose
27642 Whitman Street
Hayward, CA 94544                               13926    9/16/2020    24 Hour Fitness Worldwide, Inc.                                              $450.00                                             $450.00
Lopez, Wesley
411 Mount Champion Dr
Livermore , CO 80536                            13927    9/16/2020    24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00
Wang, Zhixin
8219 Kempwood Dr
Houston, TX 77055                               13928    9/16/2020       24 Hour Fitness USA, Inc.                    $99.75                                                                            $99.75
Masar, Catherine
250 East Roanoke St
Seattle, WA 98102                               13929    9/15/2020    24 Hour Fitness Worldwide, Inc.             $176.15                                                                              $176.15
Joshi, Alok
3438 Browntail Way
San Ramon, CA 94582                             13930    9/16/2020    24 Hour Fitness Worldwide, Inc.             $669.99                                                                              $669.99
Fujii-Gonzalez, Dolly
2732 E Gelid Ct
Anaheim, CA 92806                               13931    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Allan, Malcolm
17795 Rosedown Place
San Diego, CA 92128                             13932    9/15/2020       24 Hour Fitness USA, Inc.                                $300.00                                                              $300.00
City of Homestead
Weiss Serota Helfman, c/o A. Martinez Molina
2525 Ponce de Leon Blvd., Suite 700
Coral Gables, FL 33134                          13933    9/16/2020       24 Hour Fitness USA, Inc.               $9,900.63                                                                           $9,900.63
Koopal, Erik
13471 SW 8th St
Davie, FL 33325                                 13934    9/16/2020    24 Hour Fitness Worldwide, Inc.                                                               $190.41                            $190.41
Nguyen, Daniel
19352 Ocean Heights Ln
Huntington beach, CA 92648                      13935    9/16/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Brehart, Todd
8738 Park Run Rd
San Diego, CA 92129                             13936    9/16/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Watson, Tiffany
11173 Sundad St
Las Vegas, NV 89179                             13937    9/15/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00


                                                                                        Page 881 of 1762
                                                       Case 20-11568-KBO        Doc 72-5         Filed 04/19/21     Page 441 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Sachs, Valerie
22-49 23rd Street
Astoria, NY 11105                           13938    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $84.99                                                                            $84.99
Beebe, Catherine
5374 Camino Playa Norte
San Diego, CA 92124                         13939    9/16/2020       24 Hour Fitness USA, Inc.                    $39.98                                                                            $39.98
siddiqui, Salman
20731 Fawn timber trl
Humble, TX 77346                            13940    9/16/2020    24 Hour Fitness Worldwide, Inc.             $214.98                                                                              $214.98
Liang, Weiqi
119 Arch St.
San Francisco, CA                           13941    9/16/2020    24 Hour Fitness Worldwide, Inc.             $436.00                                                                              $436.00
Marino, Alexandra
2346 S Cucamonga Ave #207
Ontario, CA 91761                           13942    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $28.93                                                                            $28.93
Lucan, Kiley
26 Truman Drive
Novato, CA 94947                            13943    9/16/2020    24 Hour Fitness Worldwide, Inc.             $154.08                                                                              $154.08
Kouchi, Jeffrey Leland
117 Stone Pine Lane
San Ramon, CA 94583                         13944    9/16/2020       24 Hour Fitness USA, Inc.               $1,400.00                                                                           $1,400.00
Natarajan, Jayanthi
1603 South Mary Ave
Sunnyvale, CA 94087                         13945    9/22/2020       24 Hour Fitness USA, Inc.               $1,625.40                                                                           $1,625.40
Rodriguez, Agustin
135 E 89Th Street
Los Angeles, CA 90003                       13946    9/16/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Chervin, Erin
4929 Gloria Ave.
Encino, CA 91436                            13947    9/14/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Lau, Hannah
4206 Darter St.
Houston, TX 77009                           13948    9/16/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Arevalo, Emily
135 E 89th Street
Los Angeles, CA 90003                       13949    9/16/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Shea, Ellen
809 Bauer Drive
San Carlos, CA 94070                        13950    9/14/2020    24 Hour Fitness Worldwide, Inc.             $110.63                                                                              $110.63
Cifuentes, Betsy
2215 E Glenoaks Blvd
Glendale, CA 91206                          13951    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Rafols, Oliva
627 Faxina Ave.
La Puente, CA 91744                         13952    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                               $460.00                            $460.00
Nosbisch, Michael
3141 Claremore Ave.
Long Beach, CA 90808                        13953    9/18/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00




                                                                                    Page 882 of 1762
